Exhibit 10.4
MASTER TRANSITION SERVICES AGREEMENT
          This Master Transition Services Agreement (this “Agreement”) is
entered into as of October 25, 2011, by and among ITT Corporation, an Indiana
corporation (“ITT”), Exelis Inc., an Indiana corporation (“Exelis”) and Xylem
Inc., an Indiana corporation (“Xylem”). Each of ITT, Exelis and Xylem is
sometimes referred to herein as a “Party” and collectively as the “Parties.”
Capitalized terms used herein and not otherwise defined herein have the meanings
given to such terms in the Distribution Agreement of even date herewith, by and
among ITT, Exelis and Xylem (as such may be amended from time to time, the
“Distribution Agreement”).
W I T N E S S E T H :
          WHEREAS, the Board of Directors of ITT has determined that it is
appropriate, desirable and in the best interests of ITT, ITT’s shareholders and
ITT’s other constituents, to separate, pursuant to and in accordance with the
Distribution Agreement, ITT into three separate, publicly traded companies, one
for each of (i) the ITT Retained Business, which shall be owned and conducted,
directly or indirectly, by ITT, (ii) the Defense Business, which shall be owned
and conducted, directly or indirectly, by Exelis and (iii) the Water Business,
which shall be owned and conducted, directly or indirectly, by Xylem.
          WHEREAS, in order to provide for an orderly transition under the
Distribution Agreement, each of ITT, Exelis and Xylem desire to provide to the
other certain services for specified periods following the Distribution Date,
all in accordance with and subject to the terms and conditions set forth herein.
          NOW, THEREFORE, in consideration of the mutual covenants and
agreements of the Parties contained herein, the Parties agree as follows:
     1. Services Provided.
          (a) With respect to each Service (as defined in Section 1(b)), the
Party required to provide such Service is the “Service Provider” and the other
Party is the “Service Recipient”. In performing the Services, Service Provider
and each of its Affiliates shall use commercially reasonable efforts to provide,
or to ensure that any Third Party Provider (as defined in Section 1(b)) shall
provide, the Services in the same manner, within the same amount of time and at
the same level of service (including, as applicable, with respect to type,
frequency, quality, and quantity), with the same degree of reasonable skill and
care and with the same level of security and control as provided and used in
providing the Services during the twelve month period prior to the Distribution
Date (excluding any actions taken in contemplation of the Distribution).
Notwithstanding the foregoing, if there is an increase in the complexity of a
Service (whether as a result of increased quantity or quality, changing
frequency or regulatory requirements or otherwise), Service Recipient
acknowledges and agrees that such Service may not be provided within the same
amount of time as it had previously taken during such period, and, in such a
case, Service Provider and each of its Affiliates shall use commercially
reasonable efforts to provide, or to ensure that any Third Party Provider shall
provide, such Service in a timely manner. Notwithstanding anything herein to the
contrary, the Services are to be provided in a manner that does not disparately
treat Service Recipient (or its Subsidiaries or its or their

 



--------------------------------------------------------------------------------



 



personnel or business) as compared to Service Provider’s treatment of itself (or
its Affiliates or its or their personnel or business) in connection with the
provision of a Self-Service (as defined in Section 2(a)(v)).
          (b) During the period commencing on the Distribution Date and ending
on the date that is two (2) years from the date hereof, unless an earlier or
later date is otherwise specified for a Service on Schedule A, Schedule B or
Schedule C hereto (for each such Service, such end date being herein referred to
as the “Termination Date”, with Schedule A, Schedule B and Schedule C being
herein referred to as the “Services Schedules”), Service Provider shall provide,
or shall cause one or more of its Affiliates or a contractor, subcontractor,
vendor or other third-party service provider (each, a “Third Party Provider”) to
provide, upon the terms and subject to the conditions set forth herein, the
services described on the Services Schedules, including under the headings
“General Services Description” and “Scope of Services” (the “Services”);
provided, Service Provider shall obtain the consent of Service Recipient (not to
be unreasonably withheld, delayed or conditioned) in the event any such Service
is to be provided by a Third Party Provider or Affiliate if such Services were
not provided by such Third Party Provider or Affiliate to Service Recipient
during the twelve month period prior to the Distribution Date; provided further,
Service Provider shall remain primarily responsible for the performance by any
such Affiliate or Third Party Provider of its obligations hereunder.
Irrespective of whether Service Provider, an Affiliate or a Third Party Provider
is providing a Service, Service Recipient may direct that any such Service be
provided directly to Service Recipient or any other member of such Party’s
Group.
          (c) Each Service provided hereunder shall be terminated on its
applicable Termination Date (as defined in Section 1(b)), unless otherwise
terminated earlier by Service Recipient pursuant to Section 11. Service Provider
shall be under no obligation to provide a Service to Service Recipient after the
Termination Date applicable to such Service, except to the extent otherwise
agreed in writing by Service Provider and Service Recipient.
     2. Consideration.
          (a) Costs and Fees.
     (i) For each Service, Service Recipient shall pay (in accordance with
Section 2(b)) Service Provider an amount equal to the Monthly Costs (as defined
in Section 2(a)(i)(1)); provided that (i) for any Service performed from and
after January 1, 2012 through and including the day before the expiration date
of the Minimum Service Period (as defined in Section 11(b)) for such Service,
Service Recipient shall pay, along with and in addition to such Monthly Costs,
an amount equal to 2% of such Monthly Costs and (ii) for any Service performed
from and after the expiration date of the Minimum Service Period for such
Service through and including the date as of which the provision of such Service
hereunder has been terminated, Service Recipient shall pay, along with and in
addition to the Monthly Costs, an amount equal to 10% of such Monthly Costs,
unless, upon request by Service Recipient to terminate a Service, Service
Provider is unable to transition the Service to Service Recipient or its
designated Subsidiary in a commercially reasonable manner which does not unduly
disrupt the Service and as a result, Service Recipient is unable to terminate
such Service on or after the date on which

2



--------------------------------------------------------------------------------



 



the Minimum Service Period expires (in which case any third party, out-of-pocket
costs resulting to Service Recipient shall be shared in accordance with
Section 11(b)).
     (1) The “Monthly Costs” for each Service shall be an amount equal to the
sum of (A) the costs or expenses incurred as set forth on the applicable
Services Schedule; provided that if a Services Schedule is silent regarding
costs and expenses, the amount under this subsection (A) shall be equal to
Service Provider’s allocated costs (including salary, wages and benefits, but
excluding severance and retention costs, which shall be handled pursuant to
Section 2(a)(ii)) for any of its (or its Affiliates’) employees involved in
providing Services, plus (B) any reasonable out-of-pocket costs and expenses
incurred in connection with retaining Third Party Providers, including any fees
for any Third Party Consent or Alternate Method, or pursuing any warranty or
indemnity against a Third Party Provider in accordance with Section 3(d);
provided that Service Recipient shall only be responsible for 50% of the fees
for any Third Party License, with Service Provider responsible for the other
50%, plus (C) any sales, transfer, goods, services, value added, gross receipts
or similar taxes, fees, charges or assessments (including any such taxes that
are required to be withheld); provided that the Parties agree to use
commercially reasonable efforts to minimize any such tax with respect to the
Services, plus (D) other reasonable miscellaneous out-of-pocket costs and
expenses; provided, however, that any such expenses exceeding $5,000 per month
for each Service (other than routine business travel and related expenses) shall
require advance approval of Service Recipient. The Monthly Costs for a Service
shall not include any severance and retention costs incurred by Service Provider
as a result of retaining the necessary employees to supply such Service to
Service Recipient in accordance with the terms of this Agreement, which costs
shall be handled pursuant to Section 2(a)(ii) below.
     (2) Any costs and expenses provided for on a Services Schedule shall be
subject to an increase of 4.5% per annum beginning on January 1, 2012 in order
to adjust for inflation.
     (3) Service Provider shall notify Service Recipient of any event that may
reasonably be expected to increase the Monthly Costs by more than 5%.
     (ii) Subject to the terms of this Section 2(a)(ii), Service Provider shall
use commercially reasonable efforts to retain its workforce required to provide
the Services and, consistent with its severance and retention policies then in
effect, may make severance and retention payments to employees providing the
Services. As provided for on Annex A (the “Severance and Retention Schedule”),
Service Recipient shall be responsible for the percentage as therein provided of
Service Provider’s actual severance and retention costs (which are estimated in
the Severance and Retention Schedule) for those individuals or job descriptions
as set forth therein; provided that Service Recipient shall only be so
responsible for its portion of severance costs if such costs were incurred as a
result of terminating such an employee in connection with the termination of a
Service; provided further that (a) if the severance and retention costs change
from the

3



--------------------------------------------------------------------------------



 



estimates provided in the Severance and Retention Schedule, Service Recipient
shall be responsible for its percentage of such costs so long as such change in
costs is consistent with the Service Provider’s severance and retention policies
as then in effect and (b) any such employee is actually terminated and not
rehired for at least ninety (90) days following such termination. Service
Provider shall prepare and deliver, within thirty (30) days following the end of
each quarterly period ending each March 31, June 30, September 30 and
December 31 (it being understood that the first such period shall be shorter
than one quarter), to Service Recipient an invoice setting forth the amount of
severance and retention costs to be paid by Service Recipient in accordance with
the foregoing provisions of this Section 2(a)(ii), which invoice Service
Recipient shall pay pursuant to the terms of Section 2(b).
     (iii) Unless the Parties otherwise agree in writing, (i) where Services are
provided in a country outside of the United States by a Person located in the
same country, amounts shall be invoiced and paid in the local currency of the
entity providing the Services and (ii) if payments are to be made between legal
entities not within the same country, such amounts shall be invoiced and paid in
U.S. Dollars. To the extent necessary, local currency conversion on any such
invoice shall be based on Service Provider’s internal exchange rate for the
then-current month, based upon the average for such month, as calculated
consistently with how such local currency conversion was calculated in the
twelve month period prior to the Distribution Date.
     (iv) All charges based on a monthly or other time basis will be pro-rated
based on actual calendar days elapsed during the period of service.
     (v) With respect to any service that a Service Provider provides or causes
an Affiliate to provide to itself or its Affiliates that is the same or
substantially similar to a Service provided to Service Recipient or its
Subsidiaries hereunder (such service, a “Self-Service”), if Service Provider
determines to no longer provide such Self —Service to itself or its Affiliates,
Service Provider shall notify Service Recipient of such termination no later
than the number of days prior to such termination as is provided in
Section 11(b) for terminating the corresponding Service. If Service Provider
terminates a Self-Service prior to the end of the Minimum Service Period
applicable for the corresponding Service, the Monthly Costs of such Service
following any such termination and up to but not including date on which the
Minimum Service Period expires shall be calculated as if Service Provider had
not terminated such Self-Service. Notwithstanding the foregoing, Service
Provider shall continue to provide the Service in accordance with the provisions
of this Agreement, unless such Service is otherwise terminated pursuant to
Section 11, and Service Provider shall not be permitted to terminate any
Self-Service prior to the Termination Date for the applicable Service if such
termination would adversely affect the level of service, security or control of
such Service or the scope or content thereof required pursuant to Sections 1(a)
and 4(a).
     (vi) With respect to the Third Party Provider listed on Annex B (the
“Vendor Cost Schedule”), in the event (i) (x) ITT’s allocation of the Estimated
Vendor Fee, which shall be the same allocation for ITT as finally determined in
accordance with Schedule

4



--------------------------------------------------------------------------------



 



1.1 (84) of the Distribution Agreement (“Actual ITT Allocation”) is greater or
less than ITT’s Estimated Allocation of the Estimated Vendor Fee (as set forth
in the Vendor Cost Schedule) and/or (y) the actual amount invoiced by such Third
Party Provider individually to Service Provider (as measured either as a monthly
or annual fee or a one-time fee) (the “Actual Vendor Fee”) is greater or less
than the total estimated price listed therein for such Third Party Provider
(“Estimated Vendor Fee”), Service Recipient shall pay to Service Provider (if
such amount is positive) or Service Provider shall pay Service Receiver (if such
amount is negative), an amount equal to the Actual ITT Allocation multiplied by
such Service Recipient’s Applicable Percentage of ITT Costs (as set forth on
Annex B) multiplied by the Actual Vendor Fee less the Service Recipient’s total
amount of TSA Pass Through Amounts (as set forth on Annex B) in each case, with
Service Provider to provide Service Recipient documentation regarding the Actual
Vendor Fee, and the applicable Party shall make any payment under this
Section 2(a)(vi): (A) within thirty (30) days after of the date of the
applicable invoice if the fee is a one-time fee and (B) with respect to anything
other than a one-time fee, the applicable Party shall make payments on a
quarterly basis within thirty (30) days after receipt of the applicable invoice
(with the last payment to relate to the quarterly period ending eighteen
(18) months from the Distribution Date). In the event a quarterly payment is
required under this under this Section 2(a)(vi) and first determined more than
90 days after the Distribution Date, it is understood that the first quarterly
payment will be adjusted to reflect such longer period
          (b) Invoices and Payment.
     (i) Service Provider shall invoice Service Recipient for the amounts owed
hereunder in arrears on a calendar monthly basis or, in the case of
Section 2(a)(ii), as provided therein, and shall provide reasonable
documentation supporting such amounts owed pursuant to Section 2(a), except to
the extent such amounts are set forth on the Services Schedules. Service
Recipient shall pay the amount of such invoice by electronic transfer of
immediately available funds not later than thirty (30) days after of the date of
such invoice. Neither Party nor any of its respective Subsidiaries shall have a
right of set-off against the other Party or its Subsidiaries, except in
connection with any amounts billed hereunder. In the event Service Recipient
does not pay Service Provider in accordance with the terms hereof (i) all
amounts so payable and past due shall accrue interest from the 31st day after
the date of the invoice to the receipt of payment at a rate per annum equal to
the six (6)-month LIBOR rate (as quoted in the “Money Rates” section of The Wall
Street Journal or any other similarly reputable published source on the 31st day
after the date of the invoice, or the next Business Day, if such day is not a
Business Day) plus 3% (the “Interest Rate”, with the applicable rate to be
recalculated every six months), until such amounts, together with all accrued
and unpaid interest thereon, are paid in full, and (ii) Service Recipient shall
pay, as additional fees, all reasonable out-of-pocket costs and expenses
incurred by Service Provider in attempting to collect and collecting amounts due
under this Section 3, including all reasonable attorneys fees and expenses.

5



--------------------------------------------------------------------------------



 



     (ii) In the event that Service Recipient in good faith disputes an invoice
submitted by Service Provider, Service Recipient may withhold payment of any
amount subject to the dispute; provided, however, that (x) Service Recipient
shall continue to pay all undisputed amounts in accordance with the terms
hereof, (y) Service Recipient shall notify Service Provider, in writing, of any
disputed amounts and the reason for any dispute by the due date for payment of
the invoice containing any disputed charges and (z) in the event any dispute is
resolved in the Service Provider’s favor, any amount that the Service Recipient
should have paid shall be deemed to have accrued interest at the Interest Rate
from the date such payment should have been made. In the event of a dispute
regarding the amount of any invoice, the Parties shall use all reasonable
efforts to resolve such dispute within thirty (30) days after Service Recipient
provides written notification of such dispute to Service Provider. Each Party
shall provide full supporting documentation concerning any disputed amount or
invoice within thirty (30) days after written notification of the dispute.
Unpaid fees that are under good faith dispute shall not be considered a basis
for default hereunder. To the extent that a dispute regarding the amount of any
invoice cannot be resolved pursuant to this Section 2(b)(ii), the dispute
resolution procedures set forth in Section 9 herein shall apply.
     3. Cooperation.
          (a) Service Recipient and Service Provider shall cooperate and work
together in good faith to develop a global transition plan in order to
facilitate a smooth and orderly termination of a Service by its applicable
Termination Date or at such earlier time as Service Recipient terminates Service
Provider’s performance of the Services in accordance with Section 11. In
furtherance of the foregoing, Service Provider will, if requested and at Service
Recipient’s expense, provide Service Recipient with reasonable support necessary
to transition or migrate the services to Service Recipient or any third party or
parties chosen by the Service Recipient, which may include consulting and
training and providing reasonable access to data and other information and to
Service Provider’s employees; provided, however, that such activities shall not
unduly burden or interfere with Service Provider’s business and operations.
          (b) It is understood that it will require significant efforts by the
Parties to implement this Agreement and ensure performance hereunder. Service
Recipient shall (i) cooperate with and provide Service Provider with such
information and documentation as is reasonably necessary for Service Provider to
perform the Services; and (ii) perform such other duties and tasks as may be
reasonably required to permit Service Provider to perform the Services,
including (x) cooperating in obtaining any consents or approvals from third
parties necessary to facilitate Service Provider’s ability to provide the
Services and (y) upon thirty (30) days prior written notice by the Service
Provider, conducting such testing as may be reasonably required by Service
Provider in connection with any updates or changes to the applicable systems or
processes involved in providing a Service. A Service Provider shall not be
deemed to be in breach of its obligations to provide or make available any
Service to the extent that Service Recipient has not provided information and
access to appropriate personnel that is reasonably necessary for the performance
of such Service.

6



--------------------------------------------------------------------------------



 



          (c) Service Recipient shall use commercially reasonable efforts to
make or obtain any approvals, permits and licenses and implement any systems as
may be necessary for it to perform the Services independently in each country
and applicable jurisdiction as soon as practicable following the Distribution
Date.
          (d) Upon Service Recipient’s written request and without prejudice to
Service Recipient’s direct rights against a Third Party Provider, Service
Provider shall use commercially reasonable efforts to pursue any warranty or
indemnity under any contract Service Provider or its Subsidiaries may have with
a Third Party Provider with respect to any Service provided to Service Recipient
by such Third Party Service Provider.
          (e) Service Provider shall use commercially reasonable efforts to
obtain, if required, the consent of any relevant Third Party Provider (a “Third
Party Consent”) or a license from any relevant Third Party Provider (a “Third
Party License”), and Service Recipient shall, as necessary, cooperate with
Service Provider in obtaining any such Third Party Consent or Third Party
License. If a Third Party Consent or Third Party License cannot be obtained on
reasonable terms, the Parties will use commercially reasonable efforts to
arrange for an alternative method of obtaining any such Service on Service
Recipient’s behalf (“Alternative Method”), which may include Service Provider
providing such Service itself. If there is any Third Party Consent or Third
Party License which was not required as of the date hereof but will subsequently
be required before the Minimum Service Period expires for a particular Service,
Service Provider shall identify in writing to Service Recipient such Third Party
Consent or Third Party License within sixty (60) days of the date hereof.
          (f) The Parties shall use the fiscal month, quarter and year ends as
set forth in Schedule D in connection with the provision and receipt of
applicable Services hereunder, for so long as such Services are being provided.
          (g) In connection with the provision of Services hereunder, except as
provided pursuant to Section 2(a)(iii)for local currency conversion for
invoices, the Parties shall use the same methodology to determine the
appropriate foreign exchange conversion rate as used in the twelve month period
prior to the Distribution Date, which may be determined or based upon the
average for the month or other applicable period or the spot rate at the end of
such month or period or otherwise.
     4. Performance Standard; Reports; Personnel.
          (a) Except as otherwise provided in the Services Schedule and
Section 1(a) herein, nothing in this Agreement shall require or be interpreted
to require Service Provider to provide a Service to Service Recipient beyond the
scope and content of such Service as provided by Service Provider to the ITT
Retained Business, Water Business or Defense Business, as the case may be,
during the twelve month period prior to the Distribution Date, excluding any
actions taken in contemplation of the Distribution.
          (b) Service Provider shall not make changes in the manner of providing
a Service unless (i) Service Provider is making similar changes in a
Self-Service being performed for itself or its Subsidiaries or such changes are
de minimus, in each case so long as such changes

7



--------------------------------------------------------------------------------



 



do not adversely affect the level of service, security or control of such
Service or the scope or content thereof required pursuant to Sections 1(a) and
4(a) above, (ii) such changes are required by Service Provider or Service
Recipient pursuant to applicable Law (including changes required by Service
Provider or Service Recipient in connection with the provision of the Services
to the other Party) or (iii) Service Recipient provides its prior written
consent (which shall not be unreasonably withheld, conditioned or delayed) to
such changes (in each case, for the avoidance of doubt, with the costs of any
such change to be included in the calculation of Monthly Costs). In the event
Service Provider determines to change the location of delivery of any Service,
Service Provider shall provide Service Recipient with thirty (30) days prior
written notice. All Services shall be performed in compliance with applicable
Law, including all applicable U.S. and non-U.S. laws and regulations relating to
export controls, sanctions, and imports, including without limitation those
regulations maintained by the U.S. Department of the Treasury’s Office of
Foreign Assets Control, the Export Administration Regulations maintained by the
U.S. Department of Commerce, Bureau of Industry and Security, and the
International Traffic in Arms Regulations maintained by the U.S. Department of
State, Directorate of Defense Trade Controls.
          (c) In performing the Services, Service Provider shall prepare and
furnish to Service Recipient reports concerning the Services with such reports
to contain substantially the same data, in substantially the same format, and
prepared and delivered on substantially the same timetable, as reports prepared
during the twelve month period prior to the Distribution Date (excluding any
reports solely prepared in contemplation of the Distribution), except as may be
otherwise required by Service Recipient or Service Provider pursuant to
applicable Law. Upon Service Recipient’s written request for modifications to
the reporting and data transfer practices reasonably required to assist Service
Recipient in transitioning off the Service, Service Provider shall cooperate and
consult in good faith with Service Recipient to make such modifications;
provided that if Service Provider reasonably determines in its sole discretion
that any such modification may cause Service Provider to be in breach of its
obligations to the other Party hereunder (including as a result of breaching its
obligations as a Service Provider to the other Party as Service Recipient), then
Service Provider shall not be under any obligation to make such modifications.
          (d) Service Provider shall use commercially reasonable efforts
consistent with past practice to make available such personnel as may be
required to provide the Services. Service Provider shall have the right to
designate which personnel it will assign to perform the Services. Service
Provider also shall have the right to remove and replace any such personnel at
any time or designate any of its Subsidiaries or a Third Party Provider (subject
to Section 1(a) herein) at any time to perform the Transition Services;
provided, however, that Service Provider shall use its commercially reasonable
efforts consistent with past practice to limit the disruption to Service
Recipient in the transition of the Services to different personnel. Subject to
and consistent with Section 2(a)(ii), Service Provider shall have no obligation
to retain any individual employee for the sole purpose of providing a particular
Transition Service.
          (e) In the event Service Recipient or any of it Subsidiaries hires
away an employee of Service Provider or its Subsidiaries, and such employee was
providing Services to Service Recipient and will not continue to provide such
Service, Service Provider shall have the

8



--------------------------------------------------------------------------------



 



option, in its sole discretion (in addition to any other remedies available to
it under the Distribution Agreement or otherwise), upon ten (10) Business Days
written notice to Service Recipient to reduce its obligations with respect to
such Service (with a proportionate reduction in the applicable Monthly Costs)
effective on the date of such employee’s termination of employment with Service
Provider. Any provision of Service thereafter pursuant to such a reduction in
Service Provider’s obligations shall be deemed to be consistent with Service
Provider’s obligations under this Agreement, so long as Service Provider
satisfies the other obligations contained in this Section 4 with respect to such
Service.
          (f) Each Party agrees that it shall take appropriate action by
instruction of or agreement with its personnel (including any Third Party
Provider) to ensure that all such personnel performing or otherwise involved
with Services shall be bound by and comply with all of the terms and conditions
of this Agreement.
          (g) In the event Service Provider has received a notice of default or
breach in the performance of a Service hereunder (including as a result of
substantial errors in the performance of such Service), it will use its
commercially reasonable efforts to cure such default or breach. In the event
Service Provider is unable to cure such default within thirty (30) days from
receipt of notice thereof, in addition to the rights available under Section 11,
there shall be an adjustment to Monthly Costs to reflect the costs to Service
Recipient associated with such default, breach or error, including any
reasonable out-of-pocket costs and expenses incurred by Service Recipient in
retaining any Third Party Provider to provide such Service or in providing the
such Service itself.
          (h) Each Party shall notify the applicable other Party as promptly as
practicable after becoming aware of any breach of this Agreement committed by
either it or the applicable other Party. Service Provider shall notify Service
Recipient of any event that may reasonably be expected to materially impact a
Service provided hereunder, which may include a Termination Notice (as defined
in Section 11(b)) provided by the other Party as Service Recipient hereunder or
a notice of termination of a Self-Service, issued pursuant and in accordance
with, Section 2(a)(v).
          (i) In the event of any conflict, as reasonably determined by Service
Provider in its sole discretion, between requests for modification or
termination of Services made by the two other Parties and each properly
delivered hereunder, Service Provider shall determine which request it received
first and, subject to the other terms and conditions of this Agreement, make
such modifications or terminations pursuant to the request that was first
received before making any modifications or terminations pursuant to any
requests received afterwards.
     5. New Services.
          If, after the date hereof and on or prior to March 31, 2012, or, with
respect to Services provided in connection with any Transfer that, pursuant to
Section 2.6(a) of the Distribution Agreement, is not consummated at or prior to
the Effective Time, one hundred (100) days following the actual date of such
Transfer (notwithstanding that under Section 2.6(b) of the Distribution
Agreement such Transfer may be deemed to have occurred on the Effective Time)
the Parties determine that a service required by Service Recipient and provided
by Service

9



--------------------------------------------------------------------------------



 



Provider or one of its Subsidiaries prior to the Distribution Date was
inadvertently omitted from the Services Schedules, Service Recipient may request
that Service Provider perform such service (“New Service”) in addition to the
Services being provided hereunder. Service Provider shall promptly begin
performing any New Service consistent with past practice upon a timely written
request from Service Recipient (which request may be in the form of email)
including (i) a description of the work Service Recipient anticipates being
performed by Service Provider in connection with such New Service and (ii) a
schedule for commencing and completing such New Service, and Service Provider
and Service Recipient shall enter into good faith negotiations to agree to an
amendment to the Services Schedules providing for such New Service; provided
that if no agreement for an Additional Service Schedule Amendment has been
reached in writing in thirty (30) days, such New Service shall be deemed to have
a Minimum Service Period expiring on June 30, 2012 and a Termination Date of two
years from the Distribution Date, with Monthly Costs as provided for in
Section 2(a)(i), calculated as if the amendment to the Services Schedule for
such New Service were silent regarding costs and expenses (such amendment or
deemed amendment pursuant to the foregoing proviso, an “Additional Service
Schedule Amendment”). Any New Service shall be considered a Service hereunder
and the Services Schedules shall incorporate, and be deemed to be duly amended
by, such Additional Service Schedule Amendment.
     6. Intellectual Property; IT Security.
          (a) Except as provided in the Services Schedules, the Monthly Costs
shall include the allocable portion of any amounts that are required to be paid
by Service Provider to any third party licensors of software that is used by
Service Provider in connection with the provision of any Services hereunder,
including (i) license, right-to-use and royalty fees and (ii) any amounts
required to obtain the consent of such licensors to allow Service Provider to
provide any of the Services hereunder. Service Recipient agrees to comply and
cause its Subsidiaries to comply with the terms of any license or other
agreement of Service Provider or any of its Subsidiaries relating to software
that is provided to Service Recipient and is used in connection with the
provision of any Services hereunder; provided that in the event that Service
Provider enters into new software licenses after the Distribution Date, Service
Recipient shall have the prior opportunity to review and confirm its ability to
comply therewith, which it shall do in good faith. In the event that Service
Recipient provides notice of its inability to comply therewith, Service Provider
may at its sole discretion discontinue its provision of any Services under such
new software licenses effective after thirty (30) days notice of the same, and
Service Recipient shall indemnify Service Provider for any claims by third
parties arising out of or in connection with Service Recipient’s noncompliance
or violation of such software licenses. Subject to the foregoing, Service
Provider shall use commercially reasonable efforts to obtain any consent that
may be required from such licensors in order to provide any of the Services
hereunder and the Parties shall cooperate to identify any material licenses or
consents necessary for such provision and shall use commercially reasonable
efforts to minimize the costs associated therewith.
          (b) If the receipt or provision of any Service hereunder requires the
use by a Party of the Intellectual Property (other than Trademarks) of the other
Party, then such Party and its Subsidiaries shall have the non-exclusive,
royalty-free, non-sublicensable (except as required

10



--------------------------------------------------------------------------------



 



for its and its Subsidiaries’ receipt or provision of Services) right and
license to use such Intellectual Property for the sole purpose of, and only to
the extent necessary for, the receipt or provision of such Services hereunder,
pursuant to the terms and conditions of this Agreement. This license does not
permit a Party to access, possess, or modify the source code of the other Party
or to reverse engineer the software of the other Party. Upon the Termination
Date applicable to such Service, or the earlier termination of any Services in
accordance with Section 11, the license herein to the applicable Intellectual
Property will terminate; and the applicable Service Recipient and/or Service
Provider shall cease all use of the Intellectual Property licensed hereunder.
Nothing in this Section 6(b) shall be deemed to limit, modify or terminate any
License Agreement between the Parties.
          (c) Subject to the limited licenses granted in Section 6(b), each
Party shall exclusively own any Intellectual Property that it creates, develops
or invents in connection with the provision of any Services hereunder.
          (d) While using or accessing any computers, systems, software,
networks, information technology or related infrastructure or equipment
(including any data stored thereon or transmitted thereby) (“Systems”) of the
other Party (whether or not a Service), each Party shall and shall cause each of
its Subsidiaries to, adhere in all respects to the other Party’s controlled
processes, policies and procedures (including any of the foregoing with respect
to Confidential Information, data, communications and system privacy, operation,
security and proper use) as in effect on the Distribution Date or as
communicated to such Party from time to time in writing.
          (e) Those employees of Service Recipient and Service Provider (or
their respective Affiliates) having access to the other Party’s Systems may be
required by Service Provider or Service Recipient, as the case may be, to enter
into a customary non-disclosure agreement in connection with, and as a condition
to, such access.
     7. Records.
          Service Provider shall provide to Service Recipient, taking into
consideration the financial reporting, internal controls and other public
company requirements of Service Recipient, all information and records
reasonably required to maintain full and accurate books relating to the
provision of Services to the extent any such information and/or records were
provided or maintained during the twelve month period prior to the Distribution
Date, excluding any actions taken in contemplation of the Distribution. Upon
reasonable notice and reasonable request from the Service Receiver, and at the
Service Receiver’s cost, Service Provider shall (a) make available for
inspection and copying by Service Receiver’s agents or representatives such
information, books and records relating to the Services during reasonable
business hours and (b) certify that the controls in effect prior to the
Distribution Date continue to be in effect, or if Service Provider is aware of
any instances where such controls are not so in effect, in lieu of certification
for such instances, provide a list of such instances and descriptions of the
change in such controls thereof.

11



--------------------------------------------------------------------------------



 



     8. Force Majeure; Reduction of Services.
          No Party (or any Person acting on its behalf) shall have any liability
or responsibility for failure to fulfill any obligation (other than a payment
obligation) under this Agreement so long as and to the extent to which the
fulfillment of such obligation is prevented, frustrated, hindered or delayed as
a consequence of circumstances of Force Majeure. A Party claiming the benefit of
this provision shall, as soon as reasonably practicable after the occurrence of
any such event: (a) notify the other applicable Parties of the nature and extent
of any such Force Majeure condition and (b) use due diligence to remove any such
causes and resume performance under this Agreement as soon as feasible.
Notwithstanding the foregoing, Service Recipient shall be entitled to terminate
Services so affected by a Force Majeure upon fifteen (15) day prior written
notice in respect of any such delay or failure resulting from any such Force
Majeure without any penalty or obligation to pay for Services not performed;
provided that, for the avoidance of doubt, Service Recipient shall remain
responsible, pursuant to and in accordance Section 2(a)(ii), for its portion of
any severance and retention costs for any such Services.
     9. TSA Managers; Dispute Resolution.
          (a) Each Party shall nominate in writing one representative to act as
the primary contact with respect to the provision and receipt of Services (a
“TSA Manager”), with the initial TSA Managers as listed on Schedule E. Each
Party may, at its discretion, from time to time select another individual to
serve in these capacities during the term of this Agreement; provided, however,
each Party shall notify the other Party promptly (and in any event within five
(5) Business Days) of any change in an individual serving in this capacity,
setting forth the name and contact information of the replacement, and stating
that such replacement is authorized to act for such Party in accordance with
this Section 9(a).
          (b) The TSA Managers shall meet as expeditiously as possible to
resolve any dispute hereunder, and notwithstanding anything in Article IX
(Dispute Resolution) of the Distribution Agreement to the contrary, in the event
any dispute is not so resolved within thirty (30) days, a TSA Manager may
provide written notice of such dispute to the Chief Financial Officer of each
Party (or such other executive as designated by the Chief Executive Officer of
such Party), who shall attempt within a period of fifteen (15) days following
the end of such previous thirty (30) day period to conclusively resolve any such
issue, and in the event the dispute remains unresolved following such fifteen
(15) day period, either Party may submit the dispute to mediation in accordance
with Section 9.2 (Mediation) of the Distribution Agreement (provided that, for
the avoidance of doubt, the forty-five (45) day waiting period referenced
therein shall be inapplicable), and if any dispute remains unresolved after the
Mediation Period (as defined in the Distribution Agreement), such dispute shall
be determined, at the request of either Party, by arbitration in accordance with
Section 9.3 (Arbitration) of the Distribution Agreement and the other applicable
provisions of Article IX (Dispute Resolution) of the Distribution Agreement.
Each Party may treat an act of any other Party’s TSA Manager or Chief Financial
Officer (or such other executive as designated by the Chief Executive Officer of
such other Party), in each case that is consistent with the provisions of this
Agreement, as being authorized by such other Party to resolve such dispute
without inquiring behind such act or

12



--------------------------------------------------------------------------------



 



ascertaining whether such TSA Manager or Chief Financial Officer (or such other
executive as designated by the Chief Executive Officer of such other Party) had
authority to so act; provided, however, that none of the TSA Managers or Chief
Financial Officer or other executives so designated shall have authority to
amend this Agreement, except as otherwise provided pursuant to Section 16.
          (c) In the event of any dispute between the Parties regarding a
Service, prior to the applicable Termination Date, Service Provider shall not
discontinue the supply of any such Service, unless so provided for in a
settlement agreement between the Parties or arbitral determination pursuant to
and in accordance with Section 9(b) herein and Article IX of the Distribution
Agreement or as requested by Service Recipient pursuant to a Termination Notice.
     10. Disclaimer; Limited Liability.
          (a) Service Recipient acknowledges that Service Provider is not in the
business of providing the Services and that the Services being provided pursuant
to this Agreement are provided as an accommodation to Service Recipient. Other
than in the event of Service Provider’s gross negligence or willful misconduct,
Service Provider will not be liable for any error or omission in rendering
Services under this Agreement, or for any defect in Services so rendered;
provided that if there is a substantial error in any of the Services, Service
Provider shall use commercially reasonable efforts to attempt to correct the
error, or if Service Provider is unable to so correct such error, to provide an
adjustment to the Monthly Cost for such Service in reasonable proportion to that
which the error bears to the Service provided for such month, which adjustment
may, pursuant to Section 4(g), include any reasonable out-of-pocket costs and
expenses incurred by Service Recipient in retaining a Third Party Provider to
provide such Service or in providing such service itself. Other than in the
event of Service Recipient’s gross negligence or willful misconduct, and other
than for the Monthly Costs, severance and retention costs owed under
Section 2(a)(ii) and other amounts expressly owed hereunder, Service Recipient
will not be liable for any damages caused in connection with the Services
provided under this Agreement.
          (b) Service Provider shall have no responsibility to maintain
insurance to cover any loss or damage to goods or equipment to which Service
Recipient has title that are in the possession or control of Service Provider,
its Subsidiaries or a Third Party Provider as a result of this Agreement and the
risk of loss with respect to such goods or equipment shall be solely with
Service Recipient. Service Recipient shall obtain from its insurance company a
waiver of subrogation on behalf of Service Provider and its Subsidiaries
effective as of Distribution Date. Service Recipient shall have no
responsibility to maintain insurance to cover any loss or damage to goods or
equipment to which Service Provider has title that are in the possession or
control of Service Recipient or its Subsidiaries as a result of this Agreement
and the risk of loss with respect to such goods or equipment shall be solely
with Service Provider. Service Provider shall obtain from its insurance company
a waiver of subrogation on behalf of Service Recipient and its Subsidiaries
effective as of the Distribution Date.

13



--------------------------------------------------------------------------------



 



          (c) NO REPRESENTATIONS OR WARRANTIES OF ANY KIND, EXPRESSED OR IMPLIED
(INCLUDING WARRANTIES OF NON-INFRINGEMENT, MERCHANTIBILITY, ACCURACY,
SATISFACTORY QUALITY, FITNESS FOR A PARTICULAR PURPOSE OR CONFORMITY TO ANY
REPRESENTATION OR DESCRIPTION), ARE MADE BY SERVICE PROVIDER OR ANY OF ITS
AFFILIATES WITH RESPECT TO THE PROVISION OF SERVICES UNDER THIS AGREEMENT AND,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ALL SUCH REPRESENTATIONS OR
WARRANTIES ARE HEREBY WAIVED AND DISCLAIMED. WITHOUT LIMITING THE GENERALITY OF
THE FOREGOING, UNDER NO CIRCUMSTANCES, INCLUDING THE FAILURE OF THE ESSENTIAL
PURPOSE OF ANY REMEDY, SHALL SERVICE PROVIDER BE LIABLE FOR, INCLUDING BUT NOT
LIMITED TO, ANY LOST PROFITS, REMITTANCES, COLLECTIONS, INVOICES, PENALITIES,
INTEREST OR SPECIAL, INCIDENTIAL, CONSEQUENTIAL OR EXEMPLARY DAMAGES CAUSE BY
THE PERFORMANCE OF, ANY DELAY IN THE PERFORMING, FAILURE TO PERFORM OR DEFECTS
IN THE PERFORMANCE OF, THE SERVICES CONTEMPLATED TO BE PERFORMED BY SERVICE
PROVIDER PURSUANT TO THIS AGREEMENT, REGARDLESS OF WHETHER A PARTY HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.
     11. Term and Service Termination Dates.
          (a) This Agreement (other than Sections 9, 10, 11 and 13) shall
terminate upon the last of the Termination Dates in respect of all Services to
be provided hereunder; provided that the rights of the parties in respect of any
claims that have accrued prior to such termination shall survive such
termination.
          (b) For each Service, the minimum service period (“Minimum Service
Period”) during which Service Provider is obligated to provide such Service to
Service Recipient is set forth on the Services Schedule. The Parties agree to
cooperate if necessary to adjust such Minimum Service Period (and the applicable
Termination Date) to end on a date that is the end of a calendar or fiscal
month, as deemed appropriate. Service Recipient may terminate any Service prior
to its Termination Date by providing to Service Provider written notice of
termination, which shall be deemed irrevocable upon delivery (a “Termination
Notice”), not less than (i) thirty (30) days before the date of such earlier
termination if the Service is to be terminated on or before December 31, 2011,
(ii) sixty (60) days before the date of such earlier termination if the Service
is to be terminated after December 31, 2011 but on or before June 30, 2012,
(iii) ninety (90) days before the date of such earlier termination if Service is
to be terminated after June 30, 2012 but on or before December 31, 2012 and
(iv) one hundred and twenty (120) days before the date of such earlier
termination if Service is to be terminated on or after January 1, 2013; provided
that if the Services Schedule indicates that any Service is dependent on one or
more other Services, then each such Service must be terminated together;
provided further that any termination may be on a location by location basis if
so indicated on the Services Schedules. In the event a Service is terminated
prior to the end of its Minimum Service Period pursuant to Service Recipient’s
Termination Notice, Service Recipient shall pay a make- whole fee equal to the
actual out-of-pocket costs and any additional costs that would have been
incurred by Service Provider if such Service had not been terminated (which
costs, for

14



--------------------------------------------------------------------------------



 



the avoidance of doubt, exclude the 2% and 10% increases described in
Section 2(a)(i)) between the actual date of termination of the Service and the
applicable date on which the Minimum Service Period expires (subject to Service
Provider exercising commercially reasonable efforts to mitigate such costs).
Notwithstanding the foregoing, upon the receipt of a Termination Notice, if
Service Provider is unable to transition the applicable Service to the Service
Recipient or its designee in a commercially reasonable manner which does not
unduly disrupt the Service on the requested termination date, Service Provider
shall use commercially reasonable efforts consistent with past practice to
transition such Service as soon as possible, and any resulting third party,
out-of-pocket costs to Service Recipient shall be shared equally between Service
Provider and Service Recipient.
          (c) In the event either Party defaults in the performance of any of
its obligations under this Agreement, and if such default is not excused and not
cured within thirty (30) days after written notice from the other Party
specifying such default, then the non-defaulting Party may at any time
thereafter terminate, at its option, any such Service that is the subject of
such default by giving five (5) days prior written notice; provided that if no
such termination notice is given within fifteen (15) days after the end of the
thirty (30) day cure period, then the non-defaulting Party waives all rights to
terminate such Service with respect to such default; provided further, that such
fifteen (15) day period referred to in the immediately foregoing proviso shall
be extended if (x) the Parties dispute whether there has been a default
hereunder or (y) agree that there has been a default hereunder and have a
dispute related to such default, and in either case are attempting to resolve
such dispute pursuant to Section 9(b) until ten (10) days after there has been a
final determination pursuant to the procedures in Section 9(b).
          (d) Any Service can be terminated prior to the Distribution Date, with
no fee, penalty or ongoing obligation, if Service Recipient provides a
Termination Notice to Service Provider (which may be via email) prior to the
Distribution Date.
     12. Independent Contractor.
          The Parties hereto understand and agree that this Agreement does not
make either of them an agent or legal representative of the other for any
purpose whatsoever. No Party is granted, by this Agreement or otherwise, any
right or authority to assume or create any obligation or responsibilities,
express or implied, on behalf of or in the name of any other Party, or to bind
any other Party in any manner whatsoever. The Parties expressly acknowledge
(i) that Service Provider is an independent contractor with respect to Service
Recipient in all respects, including the provision of the Services, and
(ii) that the parties are not partners, joint venturers, employees or agents of
or with each other.
     13. Confidentiality.
          (a) Any Confidential Information of either Party shall be subject to
Section 8.6 of the Distribution Agreement. With respect to any information
disclosed by one Party to another Party for the purpose of this Agreement or
otherwise accessible to such other Party during the performance hereunder
(“Confidential Information”), the Party receiving such Confidential Information
agrees that it will use the same skill and care as set forth in Section 4(a)

15



--------------------------------------------------------------------------------



 



to prevent the disclosure or accessibility to others of the disclosing Party’s
Confidential Information and will use such Confidential Information only for the
purposes of this Agreement, the Distribution Agreement and the Ancillary
Agreements. The receiving Party and its employees, representatives and agents
(including any Third Party Provider) (collectively, the “Recipient Parties”)
shall only disclose and permit access to the other’s Party’s Confidential
Information to such Recipient Parties who have a need to know such Confidential
Information for the purposes of this Agreement, the Distribution Agreement and
the Ancillary Agreements. For Confidential Information provided with respect to
any Service, the obligations of the Recipient Parties pursuant to this
Section 13 shall expire on the date that is five (5) years from the termination
of such Service. Each Party shall provide prompt written notice of any breach of
the obligations under this Section 13 by such Party or its Recipient Parties and
shall use commercially reasonable efforts to assist the other Party in remedying
any such breach.
          (b) Specifically excluded from the definition of Confidential
Information is any and all information that:
          (i) is independently developed by or on behalf of a Recipient Party
without use of or reference to Confidential Information;
          (ii) is or becomes available to the public, other than as the result
of a breach by a Recipient Party of the confidentiality obligations under this
Agreement; or
          (iii) is rightfully received from a third party not known by the
Recipient Party to be bound by an obligation of confidentiality to the
disclosing Party.
          (c) If the Recipient Party is required to disclose Confidential
Information by law, process or regulation, to the extent legally permissible,
such Recipient Party shall promptly notify the disclosing Party, reasonably
cooperate with the disclosing Party to the extent it may seek to limit such
disclosure and, insofar as a protective order or waiver from the disclosing
Party is not obtained, only disclose such Confidential Information as is
required to be disclosed.
          (d) In connection with any permitted disclosure of this Agreement to
any third party, each Party shall redact the portions of the Services Schedules
that are not relevant to such third party’s inquiry.
          (e) It is further understood and agreed that money damages may not be
a sufficient remedy for any breach of this Section 13 and that each Party shall
be entitled to seek equitable relief, including injunction and specific
performance, as remedy for any such breach. Such remedies shall not be deemed to
be the exclusive remedies for a breach, but shall be in addition to all other
remedies herein described available at law or equity.

16



--------------------------------------------------------------------------------



 



     14. Beneficiary of Services; No Third Party Beneficiaries.
          This Agreement is for the sole benefit of the Parties hereto, and
nothing expressed or implied shall give or be construed to give any person any
legal or equitable rights hereunder, whether as a third-party beneficiary or
otherwise. Each Party agrees, and each Party in its capacity as a Service
Recipient represents and warrants, that the Services shall be provided solely
to, and shall be used solely by, Service Recipient and its Subsidiaries. Service
Recipient shall not resell or provide the Services to any other Person, or
permit the use of the Services by any Person other than Service Recipient and
its Subsidiaries.
     15. Entire Agreement.
          This Agreement, together with the Distribution Agreement and the other
Ancillary Agreements, constitutes the entire agreement of the Parties with
respect to the subject matter hereof, and supersedes all prior agreements,
understandings and negotiations, both written and oral, between the Parties with
respect to the subject matter hereof. In the event and to the extent that there
shall be a conflict between the provisions of this Agreement and the provisions
of the Distribution Agreement or any other Ancillary Agreement, the Parties
agree that this Agreement shall govern. The Parties agree that, in the event of
an express conflict between the terms of this Agreement and a Services Schedule,
the terms of the Services Schedule shall govern.
     16. Amendment; Waiver.
          This Agreement and the Services Schedules may be amended, and any
provision of this Agreement may be waived, if but only if such amendment or
waiver is in writing and signed, in the case of an amendment, by each of the
Parties, or in the case of a waiver, by the Party against whom the waiver is
effective. No failure or delay by either Party in exercising any right, power or
privilege under this Agreement shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.
     17. Notices.
          All notices, requests and other communications to any Party hereunder
shall be in writing (including telecopy or similar writing) and shall be given
as follows:
          if to ITT or to any of its Affiliates:
ITT Corporation
1133 Westchester Avenue
Suite 3000
White Plains, NY 10604
Attn: General Counsel
Facsimile: (914) 696-2970

17



--------------------------------------------------------------------------------



 



          if to Exelis or to any of its Affiliates:
Exelis Inc.
1650 Tysons Boulevard
Suite 1700
McLean, VA 22102
Attn: Chief Legal Officer
Facsimile: 703-790-6407
          if to Xylem or to any of its Affiliates:
Xylem Inc.
1133 Westchester Avenue
Suite 2000
White Plains, NY 10604
Attn: General Counsel
Facsimile: 914-323-5997
or to such other address or telecopy number and with such other copies, as such
Party may hereafter specify for the purpose of notice to the other parties. Each
such notice, request or other communication shall be effective (i) if given by
fax, when such fax is transmitted to the fax number specified in this Section 17
and evidence of receipt is received or (ii) if given by any other means, upon
delivery or refusal of delivery at the address specified in this Section 17.
     18. Non-Assignability.
          Neither this Agreement nor any of the rights, interests or obligations
of either Party hereunder may be assigned or transferred by any such Party
without the prior written consent of the other Party (not to be unreasonably
withheld, delayed or conditioned), and any purported assignment, without such
prior written consent shall be null and void; provided a Party may assign or
transfer all its rights hereunder without such consent to an acquirer in
connection with a sale of all or substantially all of its assets or other
similar change in control of such Party.
     19. Further Assurances.
          From time to time after the date hereof, without further
consideration, each Party shall use commercially reasonable efforts to take, or
cause to be taken, all appropriate action, do or cause to be done all things
reasonably proper or advisable under applicable Law, and execute and deliver
such documents as may be required or appropriate to carry out the provisions of
this Agreement and to consummate, perform and make effective the transition
contemplated hereby.
     20. Definitions and Rules of Construction.
     (a) Defined terms used in this Agreement have the meanings ascribed to them
by definition in this Agreement or in the Distribution Agreement.

18



--------------------------------------------------------------------------------



 



     (b) This Agreement shall be construed without regard to any presumption or
rule requiring construction or interpretation against the Party drafting or
causing any instrument to be drafted.
     (c) Whenever the words “include”, “including”, or “includes” appear in this
Agreement, they shall be read to be followed by the words “without limitation”
or words having similar import.
     (d) As used in this Agreement, the plural shall include the singular and
the singular shall include the plural.
     21. Counterparts; Effectiveness.
          This Agreement may be executed in two or more counterparts, each of
which shall be deemed to be an original and all of which together shall be
deemed to be one and the same instrument. Copies of executed counterparts
transmitted by telecopy, telefax or other electronic transmission service shall
be considered original executed counterparts for purposes of this Section 21,
provided that receipt of copies of such counterparts is confirmed. This
Agreement shall become effective when each Party has received a counterpart
hereof signed by the other Party hereto.
     22. Section Headings.
          The section headings contained in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement.
     23. Severability.
          If any provision of this Agreement shall be declared by any court of
competent jurisdiction to be illegal, void or unenforceable, all other
provisions of this Agreement shall not be affected and shall remain in full
force and effect, and the Parties shall negotiate in good faith to replace such
illegal, void or unenforceable provision with a provision that corresponds as
closely as possible to the intentions of the parties as expressed by such
illegal, void, or unenforceable provision.
     24. Governing Law.
          This Agreement shall be governed by and construed in accordance with
the Laws, but not the Laws governing conflicts of Laws (other than
Sections 5-1401 and 5-1402 of the New York General Obligations Law), of the
State of New York.

19



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the day and year first above written.

            ITT CORPORATION
      By:   /s/ Aris C. Chicles         Name:   Aris C. Chicles        Title:  
Senior Vice President     

            EXELIS INC.
      By:   /s/ Ann D. Davidson         Name:   Ann D. Davidson        Title:  
V.P., General Counsel and Secretary     

            XYLEM INC.
      By:   /s/ Frank R. Jimenez         Name:   Frank R. Jimenez       
Title:   V.P., General Counsel and Secretary   

20



--------------------------------------------------------------------------------



 



         

Annex A
Severance and Retention Schedule

1.   Payroll TSA =                         , ITT 33.3%, Exelis 33.3%, Xylem
33.3%.   2.   Payroll TSA =                         , ITT 33.3%, Exelis 33.3%,
Xylem 33.3%.   3.   AP TSA =                         , 100% Exelis.   4.   AP
TSA, PRMS TSA, PAYROLL TSA, eBUYITT TSA, TELECOM TSA, PCARD TSA =
                        , ITT 33.3%, Exelis 33.3%, Xylem 33.3%.   5.   DATA
CUSTODIAN TSA =                         , 100% Exelis.   6.   DATA CUSTODIAN TSA
=                         , 100% Exelis.   7.   AP TSA, PRMS TSA, PAYROLL TSA,
eBUYITT TSA, TELECOM TSA, PCARD TSA =                         , ITT 33.3%,
Exelis 33.3%, Xylem 33.3%.   8.   AP TSA, PRMS TSA, PAYROLL TSA, eBUYITT TSA,
TELECOM TSA, PCARD TSA =                         , ITT 33.3%, Exelis 33.3%,
Xylem 33.3%.   9.   Nogales Services TSA =                         , Xylem 100%
  10.   Nogales Services TSA =                         , Xylem 100%

 



--------------------------------------------------------------------------------



 



Annex B
Vendor Cost Schedule

                 
                         (000’s)
  $ 5,000                 
 
  $ 2,000                     
 
             
Estimated Vendor Fee
  $ 7,000          

 

         
ITT’s Estimated Allocation of the Estimated Vendor Fee
    40.0 %
Xylem’s Applicable Percentage of ITT’s Costs =
    30.0 %
Exelis’ Applicable Percentage of ITT’s Costs =
    25.0 %

The Parties agree that they have estimated a total cost of
                                                                                                            .
Based upon the percentages above, the following costs have been included in TSAs
provided by ITT to each of Xylem and Exelis
TSA Pass Through Amounts:

                          ($ in 000’s)   Y1     Y2     Total  
Xylem
  $     $     $  
Exelis
  $     $     $  

The amount paid by or to ITT Corporation pursuant to Section 2(a)(vi) of the
Agreement with respect                      shall not be increased or decreased
by the 2% or 10% profit margin or the 4.5% inflation rate contemplated by
Section 2 of the Agreement

2



--------------------------------------------------------------------------------



 



SCHEDULE A
Service Provider: ITT Corporation
Service Recipient: Exelis Inc. and Xylem Inc.
Service to be provided:

3



--------------------------------------------------------------------------------



 



Schedule AB1
eBuyITT INVOICE PROCESSING
SERVICES
Capitalized terms used herein and not otherwise defined shall have the meaning
assign such term in the Agreement. The Services provided hereunder are subject
in all respects to the terms and conditions of the Agreement, expect where
expressly noted.
SERVICE OWNER
All service matters, general inquiries and notices regarding this service should
be directed to:

              Name   Title   Phone   e-mail Philip Galluzzi   Manager, TDS
Business   (386) 446-6160   phil.galluzzi@itt.com ITT Corporation  
Relationships &
Corporate Travel                       Mary Marts   Sr. Financial Analyst,  
(914) 323-5791   mary.marts@xyleminc.com Xylem Inc.   Fluid and Motion Control  
     

GENERAL SERVICE DESCRIPTION
Service Provider will perform eBuyITT Invoice Processing Services for Service
Receiver.
Service Receiver and its Subsidiaries will utilize the Service Provider’s
resources based on the functionality, processes, input and output screens and
documents that support the Service Provider’s business and business processes in
the twelve months prior to the Distribution Date.
SCOPE OF SERVICES
Upon the terms and subject to the conditions of this Services Schedule and the
Agreement, the Service Provider shall provide to Service Recipient the services
identified below (collectively, the “Services”).

1



--------------------------------------------------------------------------------



 



                                          Minimum Service                 BAU
Transaction   Period   Service Service #   Service Name   Description of Service
  Volume   (in mo.)   Charge
 
      Provide eBuyITT Invoice Processing Services:                
 
           
•    eBuyITT Invoice Review — The Service Provider will receive designated
invoice submissions from the Service Receiver’s eBuyITT enabled Suppliers (via
EDI transaction or manual entry) and prep invoices and feed the submitted
invoices to Perfect Commerce. The Service Provider will use the daily invoice
feeds from Perfect Commerce to prep invoices for financial back office
operations.
 
4,174 Hard Copy Invoices Annually*/ 16,501 Invoices Annually            
 
           
•    eBuyITT Exception Handling and Resolution — The Service Provider will
reconcile and re-validate invoices flagged with validation errors. Once the
invoice is validated, the Service Provider will process it as stated above.
Mismatched invoices will not be paid without resolution.
  1,300 Transactions Annually            
 
           
•    Invoice Recording & Payment Processing — Service Provider will send the
balanced invoices to an internal business unit within the Service Provider, on a
daily basis, for additional Accounts Payable recording and payment processing
for the Service Receiver.
 
4,174 Hard Copy Invoices Annually* / 16,501 Invoices Annually            
SS-eBuyITT- -01
  eBuyITT Invoice Processing Services        
•    Vendor File Maintenance — The Service Provider will receive vendor master
data for new vendor setup from an internal business unit to perform Vendor File
Maintenance.
  As Needed Basis     18     Cost plus 2% - 10% per month
 
           
•    Tax Exempt Certificate File Maintenance — The Service Provider will receive
Service Receiver Supplier’s tax exempt vendor certificates from an internal
business unit to maintain tax exempt master file.
 
4,174 Hard Copy Invoices Annually* / 16,501 Invoices Annually            
 
           
•    Cost Distribution Services — Service Provider will use validated invoices
as documented above to provide Service Receiver a cost distribution file
transmitted via FTP and/or email, or transmitted to an internal business unit
data and centralized tax services via the current Purchase to pay distribution
process to all Service Receiver’s business units that are currently on Purchase
to Pay. The Service Provider will provide cost distribution and taxability
indicators, per agreed frequency to the Service Receiver’s business units that
are not currently supported by the Shared Services Accounts Payable (P2P)
process).
  As Needed Basis            
 
           
•    eBuyITT Aged-Invoice Workflow Notification — Service Provider will perform
routine communication of aged open invoices requiring Service Receiver triage
and action.
  As Needed Basis            

2



--------------------------------------------------------------------------------



 



 
* Note: The BAU transaction volume for hard copy invoices, and not the total
invoice volume (i.e., both electronic and hard copy), will be used as the
pre-distribution date baseline to calculate changes in service volumes (plus or
minus 10%) as defined in the next section.
Service Volumes Greater or Less Than Observed Pre-Distribution Date
Service Provider will deliver the same volume of Services as delivered in the
12 months prior to the Distribution Date, plus or minus 10% (such activity,
including any such 10% deviation, “Business as Usual activities” or “BAU”) at no
additional cost per unit. Service Provider will accommodate Service Receiver’s
inorganic (Mergers, Acquisitions, and Divestitures) activities on a time and
materials basis with respect to the one-time set-up fees. The table below will
then apply following the completion of the one-time set-up activities

          Scenario   One-Time Setup Fees   Monthly Fees
Service Volume within BAU [Note: BAU already includes +/- 10% of
pre-distribution date volumes]
  No incremental one-time fees when Service Receiver utilizes services and
structure as-is with no changes under this agreement   Steady-State fee
structure for requisite service as documented below
 
       
Service Volume greater or less than BAU
  Service Provider will develop a commercially reasonable quote for acceptance
by the Service Receiver provided the Service Receiver utilizes services and
structure as-is with no significant changes under this agreement   Service
Provider will develop a commercially reasonable quote for acceptance by the
Service Receiver incremental to the base service costs documented below for the
requisite service

Ad-Hoc development/services or processing of reports consistent with what was
provided prior to the distribution date will be supported as part of this
agreement. Service Provider will use commercially reasonable efforts based on
provider’s current abilities to accommodate regulatory or legal ad-hoc requests.
Ad-hoc requests which may need to be performed to assist Service Receiver in
meeting new legal obligations will be provided on a time and materials basis as
described in the Additional Pricing section of this agreement. Any changes to
3rd party relationships which require interface modifications or re-writes
(e.g., Benefits provider change) are not included as part of the scope of this
agreement. Should the Service Receiver require such changes, Parties agree to
negotiate in good faith with regard to such modification. In the event
modifications to the services provided are required by law for only the Service
Recipient and such modifications increase the cost for Service Provider, Service
Recipient that requires the modifications shall pay all the additional costs
including the costs for the other Service Recipients.

3



--------------------------------------------------------------------------------



 



Exit Services
The following services will be provided upon receipt of a Termination Notice to
exit from this Service.

              Service #   Service Name   Description of Service   Service Charge
($/hour)
SS-eBuyITT-02
  eBuyITT Invoice
Processing Services
Migration   Service Provider will make commercially reasonable efforts to assist
Service Receiver in exiting of this agreement. These efforts include:

  Time and Materials Based on
Additional Pricing Section    
•    Support of data extraction requests from the Service Receiver

   
•    Providing Subject Matter Expertise in helping the Service Receiver
understand current state business processes, and current state functional data
mapping
           
SS-eBuyITT-03
  eBuyITT Invoice
Processing Services
Knowledge Transfer   Service Provider will provide the following knowledge
transfer services:

  Time and Materials Based on
Additional Pricing Section  
•    Existing non-sensitive documentation maintained by the Service Provider
will be given to the Service Receiver as it relates to eBuyITT services
 

Supplemental Services
For requests for supplemental services relating to eBuyITT Invoice Processing by
Service Receiver not mentioned in this Schedule or not included within the costs
documented in this agreement, Service Receiver will provide a discreet project
request and submit such request to Service Provider using the formalized Change
Request attached as Annex A for consideration by Service Provider.
Where notice is required a number of business days prior to some required action
by Service Provider, notice must be received by 12 noon Eastern Time to be
counted as received during such business day. Service Provider shall, within a
commercially reasonable period, provide a price quote to be commercially
reasonable based on the current cost of the Services to Service Receiver taking
into account, such items as the specific time the request was made, service
delivery volumes, exit planning activities, and other activities Service
Provider is currently engaged in at the time of the request, but not later than
30 days after the request was made. If Service Provider, in its sole discretion
determines (i) such request would increase the ongoing operating costs for
Service Provider (as a service recipient) or any other service receiver or (ii)
that it is not capable of making such changes with its current staff during the
time period requested without interrupting the Services provided to itself or
any other service receiver. Service Provider need not provide a price quote or
perform the services. Where a price quote is provided, Service Provider shall
provide the service requested upon acceptance of the price.

4



--------------------------------------------------------------------------------



 



LOCATIONS
Services are initially provided from Palm Coast, FL USA to other USA locations.
PREREQUISITES/DEPENDENCIES

  •   Service Receiver will maintain current Cost Distribution data delivery
methodologies (e.g., FTP drop site/email attachment receipt).     •   If Service
Receiver or their suppliers provides inaccurate information to Service Provider
it will be the responsibility of the Service Receiver to rectify any problems
and bear any costs incurred to rectify the issue.     •   Security and access
controls will be maintained as set forth in the Master Services Agreement.     •
  Service Receiver must actively be engaged on the GSCS Service Agreement from
Global Supply Chain Services (GSCS) and utilize Perfect Commerce as the
eProcurement platform for the duration this agreement is in effect.

NOTICE REQUIREMENT
Official Notices and Bills under this Schedule should be sent to the following
addresses (with an email copy to the Service Owners set forth above):
If to the Service Provider:
ITT Corporation
240 Fall Street
Seneca Falls, NY 13148
Attention: Daryl R. Bowker
Daryl.bowker@itt.com
If to the Service Receiver:
Xylem Inc.
2881 E Bayard Street
Seneca Falls, NY 13148
Attention: Linda Lynch
Linda.lynch@xyleminc.com

5



--------------------------------------------------------------------------------



 



SERVICE LEVEL
Service Provider will classify incidents at its own discretion. Such
classifications shall be consistent with the priorities Service Provider set for
itself as a recipient of services.
In the event incidents cannot be resolved, Service Provider shall promptly
notify Service Receiver and work together to try and resolve such incidents.
ADDITIONAL PRICING
Hourly Rate for Services Not Specified but Provided by Service Provider
Employees (including but not limited to modifications, consulting, exit strategy
development, transition, etc.) are documented below. Such services will be
provided solely at the Service Provider’s discretion. Service Provider is not
obligated to provide additional services not specified in this agreement. The
employee category is defined by the Service Provider. The rates documented below
shall be commercially reasonable and designated by the Service Provider, closest
to its current cost to provide the service. The hourly rates below include the
4.5% amount for inflation each year. These rates apply to internal Service
Provider employees only, and should external resources be required, the costs
for those external resources will be reviewed with the Service Receiver prior to
execution of the project.
Additional Pricing Rates (All in USD)

                          Location   Low     Medium     High  
USA
  $ 75     $ 100     $ 125  
 
                 
Greece
  $ 35     $ 46     $ 58  
 
                 
Mexico
  $ 19     $ 25     $ 31  
 
                 
Sweden
  $ 75     $ 100     $ 125  
 
                 

6



--------------------------------------------------------------------------------



 



SCHEDULE AB2
P-CARD TRANSACTION PROCESSING
Capitalized terms used herein and not otherwise defined shall have the meaning
assign such term in the Agreement. The Services provided hereunder are subject
in all respects to the terms and conditions of the Agreement, except where
expressly noted.
SERVICE OWNER
All service matters, general inquiries and notices regarding this service should
be directed to:

              Name   Title   Phone   e-mail
Philip Galluzzi
ITT Corporation
  Manager, TDS Business
Relationships &
Corporate Travel   (386) 446-6160   phil.galluzzi@itt.com
 
           
Mary Marts Xylem Inc.
  Sr. Financial Analyst, Fluid and Motion Control   (914) 323-5791  
mary.marts@xyleminc.com

GENERAL SERVICE DESCRIPTION
Service Provider will perform P-Card Transaction Processing Services for Service
Receiver.
Service Receiver and its Subsidiaries will utilize the Service Provider’s
resources based on the functionality, processes, input and output screens, and
documents that support the Service Provider’s business and business processes in
the twelve months prior to the Distribution Date.
SCOPE OF SERVICES
Upon the terms and subject to the conditions of this Services Schedule and the
Agreement, the Service Provider shall provide to Service Recipient the services
identified below (collectively, the “Services”).

 



--------------------------------------------------------------------------------



 



                                          Minimum Service                 BAU
Transaction   Period     Service #   Service Name   Description of Service  
Volume   (in mo.)   Service Charge
 
      Provide P-Card Transaction Processing Services:                
 
                       
 
     
•     P-Card Invoice Review — The Service Provider will receive a notification
and data file from US Bank once monthly containing transaction details and
Company information for Service Receiver’s P-Card holders. In addition, the
Service Provider will receive from an internal business unit an authorization to
proceed with the P-Card File download. The Service Provider will review the
file, format data for financial processing, and validate invoices for
completeness and accuracy. The Service Provider will flag invoices with
validation errors. The Service Provider will use booked AP invoices to generate
proprietary data files to be sent via email to Service Receiver’s Treasury
Department for payment settlement.
  125 Transactions
Annually              
SS-PCard
Processing-01
  P-Card Transaction
Processing Services  
•     P-Card Exception Handling and Resolution — The Service Provider will
reconcile and re-validate invoices flagged with validation errors. Once the
invoice is validated, the Service Provider will process it as stated above.
Mismatched invoices will not be paid without resolution. For processing credits,
the Service Provider will insure that management accounts have monthly debit
balances prior to transmission to Service Receiver’s Treasury Department. If a
management account is received as a zero or credit balance, the Service Provider
will remove credit transactions from being processed in ascending order until
the management account reflects a debit balance. The Service Provider will
communicate the removed credits to the internal business unit for resolution.
  40 Transactions
Annually     18     Cost plus 2% - 10% per month  
 
     
•     P-Card Cost Distribution — The Service Provider will use validated
invoices as documented above to provide Service Receiver a Cost Distribution
file transmitted via File Transfer Protocol (FTP) and/or email.
  15 Transactions per
Month              
 
     
•     P-Card File Maintenance — The Service Provider will perform file
maintenance based on internal business unit approval for new and/or changes to
P-Card holders. Only valid, internal business unit-approved cardholder
transactions are processed. Three (3) business days prior notice is required to
maintain P-Card file.
  As Needed Basis            

2



--------------------------------------------------------------------------------



 



Service Volumes Greater or Less Than Observed Pre-Distribution Date
Service Provider will deliver the same volume of Services as delivered in the
12 months prior to the Distribution Date, plus or minus 10% (such activity,
including any such 10% deviation, “Business as Usual activities” or “BAU”) at no
additional cost per unit. Service Provider will accommodate Service Receiver’s
inorganic (Mergers, Acquisitions, and Divestitures) activities on a time and
materials basis with respect to the one-time set-up fees. The table below will
then apply following the completion of the one-time set-up activities

          Scenario   One-Time Setup Fees   Monthly Fees
Service Volume within BAU [Note: BAU already includes +/- 10% of
pre-distribution date volumes]
  No incremental one-time fees when Service Receiver utilizes services and
structure as-is with no changes under this agreement   Steady-State fee
structure for requisite service as documented below
 
       
Service Volume greater or less than BAU
  Service Provider will develop a commercially reasonable quote for acceptance
by the Service Receiver provided the Service Receiver utilizes services and
structure as-is with no significant changes under this agreement   Service
Provider will develop a commercially reasonable quote for acceptance by the
Service Receiver incremental to the base service costs documented below for the
requisite service

Ad-Hoc development/services or processing of reports consistent with what was
provided prior to the distribution date will be supported as part of this
agreement. Service Provider will use commercially reasonable efforts based on
provider’s current abilities to accommodate regulatory or legal ad-hoc requests.
Ad-hoc requests which may need to be performed to assist Service Receiver in
meeting new legal obligations will be provided on a time and materials basis as
described in the Additional Pricing section of this agreement. Any changes to
3rd party relationships which require interface modifications or re-writes are
not included as part of the scope of this agreement. Should the Service Receiver
require such changes, Parties agree to negotiate in good faith with regard to
such modification. In the event modifications to the services provided are
required by law for only the Service Recipient and such modifications increase
the cost for Service Provider, Service Recipient that requires the modifications
shall pay all the additional costs including the costs for the other Service
Recipients.

3



--------------------------------------------------------------------------------



 



Exit Services
The following services will be provided upon receipt of a Termination Notice to
exit from this Service.

              Service #   Service Name   Description of Service   Service Charge
($/hour)
 
      Service Provider will make commercially reasonable efforts to assist
Service Receiver in exiting of this agreement. These efforts include:    
 
           
SS-PCard
Processing-02
  P-Card Transaction
Processing
Migration  
•     Support of data extraction requests from the Service Receiver

•     Providing Subject Matter Expertise in helping the Service Receiver
understand current state business processes, and functional data mapping
  Time and Materials Based on
Additional Pricing Section
 
           


SS-PCard
Processing-03
 

P-Card Transaction
Processing
Knowledge Transfer   Service Provider will
provide the following
knowledge transfer
services:


•     Existing non-sensitive documentation maintained by the Service Provider
will be given to the Service Receiver as it relates to P-Card Transaction
Processing services
 

Time and Materials Based on Additional Pricing Section

Supplemental Services
For requests for supplemental services relating to P-Card Transaction Processing
by Service Receiver not mentioned in this Schedule or not included within the
costs documented in this agreement, Service Receiver will provide a discreet
project request and submit such request to Service Provider using the formalized
Change Request attached as Annex A for consideration by Service Provider.
Where notice is required a number of business days prior to some required action
by Service Provider, notice must be received by 12 noon Eastern Time to be
counted as received during such business day. Service Provider shall, within a
commercially reasonable period, provide a price quote to be commercially
reasonable based on the current cost of the Services to Service Receiver taking
into account, such items as the specific time the request was made, service
delivery volumes, exit planning activities, and other activities Service
Provider is currently engaged in at the time of the request, but not later than
30 days after the request was made. If Service Provider, in its sole discretion
determines (i) such request would increase the ongoing operating costs for
Service Provider (as a service recipient) or any other service receiver or
(ii) that it is not capable of making such changes with its current staff during
the time period requested without interrupting the Services provided to itself
or any other service receiver. Service Provider need not provide a price quote
or perform the services. Where a price quote is provided, Service Provider shall
provide the service requested upon acceptance of the price.

4



--------------------------------------------------------------------------------



 



LOCATIONS
Services are initially provided from Palm Coast, FL, USA to other USA locations.
PREREQUISITES/DEPENDENCIES

  •   If Service Receiver, or their Supplier(s), provides inaccurate information
to Service Provider it will be the responsibility of the Service Receiver to
rectify any problems and bear any costs incurred to rectify the issue.     •  
Service Receiver, in a separate and independent agreement, must utilize US Bank
as the P-Card supplier for the duration this agreement is in effect.     •  
Service Receiver must actively be engaged on the GSCS Service Agreement from
Global Supply Chain Services (GSCS) for the duration this agreement is in
effect.     •   Service Receiver must maintain current Cost Distribution data
delivery methodologies (e.g., FTP drop site/email attachment receipt) and
payment settlement interface (Treasury) for the duration this agreement is in
effect.     •   Security and access controls will be maintained as set forth in
the Master Services Agreement.

NOTICE REQUIREMENT
Official Notices and Bills under this Schedule should be sent to the following
addresses (with an email copy to the Service Owners set forth above):
If to the Service Provider:
ITT Corporation
240 Fall Street
Seneca Falls, NY 13148
Attention: Daryl R. Bowker
Daryl.bowker@itt.com
If to the Service Receiver:
Xylem Inc.
2881 E Bayard Street
Seneca Falls, NY 13148
Attention: Linda Lynch
Linda.lynch@xyleminc.com

5



--------------------------------------------------------------------------------



 



SERVICE LEVEL
Service Provider will classify incidents at its own discretion. Such
classifications shall be consistent with the priorities Service Provider set for
itself as a recipient of services.
In the event incidents cannot be resolved, Service Provider shall promptly
notify Service Receiver and work together to try and resolve such incidents.
ADDITIONAL PRICING
Hourly Rate for Services Not Specified but Provided by Service Provider
Employees (including but not limited to modifications, consulting, exit strategy
development, transition, etc.) are documented below. Such services will be
provided solely at the Service Provider’s discretion. Service Provider is not
obligated to provide additional services not specified in this agreement. The
employee category is defined by the Service Provider. The rates documented below
shall be commercially reasonable and designated by the Service Provider, closest
to its current cost to provide the service. The hourly rates below include the
4.5% amount for inflation each year. These rates apply to internal Service
Provider employees only, and should external resources be required, the costs
for those external resources will be reviewed with the Service Receiver prior to
execution of the project.
Additional Pricing Rates (All in USD)

                          Location   Low     Medium     High  
USA
  $ 75     $ 100     $ 125  
Greece
  $ 35     $ 46     $ 58  
Mexico
  $ 19     $ 25     $ 31  
Sweden
  $ 75     $ 100     $ 125  

6



--------------------------------------------------------------------------------



 



SCHEDULE AB3
TELECOM INVOICE PROCESSING
SERVICES (TAPS)
Capitalized terms used herein and not otherwise defined shall have the meaning
assign such term in the Agreement. The Services provided hereunder are subject
in all respects to the terms and conditions of the Agreement, except where
expressly noted.
SERVICE OWNER
All service matters, general inquiries and notices regarding this service should
be directed to:

              Name   Title   Phone   e-mail
Philip Galluzzi
ITT Corporation
  Manager, TDS Business
Relationships &
Corporate Travel   (386) 446-6160   phil.galluzzi@itt.com
 
           
Mary Marts
Xylem Inc.
  Sr. Financial Analyst,
Fluid and Motion Control   (914) 323-5791   mary.marts@xyleminc.com

GENERAL SERVICE DESCRIPTION
Service Provider will perform Telecom Invoice Processing Services (TAPS), for
Long Distance Voice and Data Circuitry, for Service Receiver.
Service Receiver and its Subsidiaries will utilize the Service Provider’s
resources based on the functionality, processes, input and output screens and
documents that support the Service Provider’s business and business processes in
the twelve months prior to the Distribution date.
SCOPE OF SERVICES
Upon the terms and subject to the conditions of this Services Schedule and the
Agreement, Service Provider shall provide to Service Recipient the services
identified below (collectively, the “Services”).

1



--------------------------------------------------------------------------------



 



                                          Minimum                 BAU   Service
                Transaction   Period   Service Service #   Service Name  
Description of Service   Volume   (in mo.)   Charge         Provide Telecom
Invoice Processing (TAPS) Services:                
 
                             
 
   •   TAPS supplier statements — The Service Provider will receive Service
Receiver’s current Primary Telecom Service Supplier statements monthly. The
statements are transmitted via EDI, or entered manually via paper statements, to
the Service Provider. To produce balanced TAPS statements, the Service Provider
will perform various validation and duplication protection routines with
criteria including Master Control Number, Account number, and AT&T Statement
numbers. Only total current charges are recognized in the TAPS system for
processing each month.
  2,100 Transactions Annually            
 
                       
SS-TAPS-01
  Telecom Invoice Processing Services (TAPS)  
   •   TAPS Exception Handling and Resolution — Service Provider will reconcile
accounts that failed validation. The Service Provider will make commercially
reasonable efforts to gain resolution from the Service Receiver, to produce
resolved accounts that are ready for financial processing. Accounts that fail
validation are not paid without resolution.
  60 Transactions Annually     9     Cost plus 2% - 10% per month
 
                       
 
     
   •   Invoice Recording & Payment Processing — Service Provider will send the
balanced invoices to an internal business unit within the Service Provider, on a
monthly basis, for additional Accounts Payable recording and payment processing
for the Service Receiver.
  2,100 Transactions Annually            
 
                       
 
     
   •   TAPS Cost Distribution — The Service Provider will transmit to the
Service Receiver a Cost Distribution file from the processed validated
Statements, Service Provider will transmit this file via FTP and/or email to the
Service Receiver.
  15 Transactions per Month            
 
                       
 
     
   •   TAPS Customer File Maintenance — The Service Provider will perform
Customer File Maintenance after receiving a Change Request from the Service
Receiver. Only valid, ITT Customer accounts and Statements are processed. Three
(3) business days prior notice are required to maintain the Customer file.
  30 Transactions Annually            

2



--------------------------------------------------------------------------------



 



Service Volumes Greater or Less Than Observed Pre-Distribution
Service Provider will deliver the same volume of Services as delivered in the
12 months prior to the Distribution Date, plus or minus 10% (such activity,
including any such 10% deviation, “Business as Usual activities” or “BAU”) at no
additional cost per unit. Service Provider will accommodate Service Receiver’s
inorganic (Mergers, Acquisitions, and Divestitures) activities on a time and
materials basis with respect to the one-time set-up fees. The table below will
then apply following the completion of the one-time set-up activities

          Scenario   One-Time Setup Fees   Monthly Fees
Service Volume within BAU [Note: BAU already includes +/- 10% of
pre-distribution volumes]
  No incremental one-time fees when Service Receiver utilizes services and
structure as-is with no changes under this agreement   Steady-State fee
structure for requisite service as documented in this agreement
 
       
Service Volume greater or less than BAU
  Service Provider will develop a commercially reasonable quote for acceptance
by the Service Receiver provided the Service Receiver utilizes services and
structure as-is with no significant changes under this agreement   Service
Provider will develop a commercially reasonable quote for acceptance by the
Service Receiver incremental to the base service costs documented below for the
requisite service

Ad-Hoc development/services or processing of reports consistent with what was
provided prior to the distribution date will be supported as part of this
agreement. Service Provider will use commercially reasonable efforts based on
provider’s current abilities to accommodate regulatory or legal ad-hoc requests.
Ad-hoc requests which may need to be performed to assist Service Receiver in
meeting new legal obligations will be provided on a time and materials basis as
described in the Additional Pricing section of this agreement. Any changes to
3rd party relationships which require interface modifications or re-writes are
not included as part of the scope of this agreement. Should the Service Receiver
require such changes, Parties agree to negotiate in good faith with regard to
such modification. In the event modifications to the services provided are
required by law for only the Service Recipient and such modifications increase
the cost for Service Provider, Service Recipient that requires the modifications
shall pay all the additional costs including the costs for the other Service
Recipients.

3



--------------------------------------------------------------------------------



 



Exit Services
The following services will be provided upon receipt of a Termination Notice to
exit from this Service.

              Service #   Service Name   Description of Service   Service Charge
($/hour)
SS-TAPS-02
 
Telecom Invoice Processing (TAPS) Migration
  Service Provider will make commercially reasonable efforts to assist Service
Receiver in exiting of this agreement. These efforts include:   Time and
Materials Based on Additional Pricing Section          
   •   Support of data extraction requests from the Service Receiver
             
   •   Providing Subject Matter Expertise in helping the Service Receiver
understand current state business processes and functional data mapping
 
 
         
 
      Service Provider will provide the following knowledge transfer services:  
 
SS-TAPS-03
  Telcom Invoice
Processing (TAPS)
Knowledge Transfer  

   •   Existing non-sensitive documentation maintained by the Service Provider
will be given to the Service Receiver as it relates to Telecom Invoice
Processing (TAPS) services
  Time and Materials Based on Additional Pricing Section

Supplemental Services
For requests for supplemental services relating to Telecom Invoice Processing
Services (TAPS) by Service Receiver not mentioned in this Schedule or not
included within the costs documented in this agreement, Service Receiver will
provide a discreet project request and submit such request to Service Provider
using the formalized Change Request attached as Annex A for consideration by
Service Provider.
Where notice is required a number of business days prior to some required action
by Service Provider, notice must be received by 12 noon Eastern Time to be
counted as received during such business day. Service Provider shall, within a
commercially reasonable period, provide a price quote to be commercially
reasonable based on the current cost of the Services to Service Receiver taking
into account, such items as the specific time the request was made, service
delivery volumes, exit planning activities, and other activities Service
Provider is currently engaged in at the time of the request, but not later than
30 days after the request was made. If Service Provider, in its sole discretion
determines (i) such request would increase the ongoing operating costs for
Service Provider (as a service recipient) or any other service receiver or
(ii) that it is not capable of making such changes with its current staff during
the time period requested without interrupting the Services provided to itself
or any other service receiver. Service Provider need not provide a price quote
or perform the services. Where a price quote is provided, Service Provider shall
provide the service requested upon acceptance of the price.

4



--------------------------------------------------------------------------------



 



LOCATIONS
Services are initially provided from Palm Coast, FL, USA to other USA locations
and select EU and Asia locations.
PREREQUISITES/DEPENDENCIES

•   Security and access controls will be maintained as set forth in the Master
Services Agreement.   •   If Service Receiver, or their Supplier(s), sends
inaccurate data to Service Provider it will be the responsibility of the Service
Receiver to rectify any problems and bear any costs incurred to rectify the
issue.   •   Service Receiver must actively be engaged in the circuitry
configuration and inventory control of their networks and have Subject Matter
Experts (SME) available to assist with statement processing discrepancies.   •  
Service Receiver, in a separate and independent agreement, must utilize AT&T as
the telecommunication data vendor.   •   Service Receiver will maintain current
Cost Distribution data delivery methodologies (e.g., FTP drop site/email
attachment receipt).

NOTICE REQUIREMENT
Official Notices and Bills under this Schedule should be sent to the following
addresses (with an email copy to the Service Owners set forth above):
If to the Service Provider:
ITT Corporation
240 Fall Street
Seneca Falls, NY 13148
Attention: Daryl R. Bowker
Daryl.bowker@itt.com
If to the Service Receiver:
Xylem Inc.
2881 E Bayard Street
Seneca Falls, NY 13148
Attention: Linda Lynch
Linda.lynch@xyleminc.com

5



--------------------------------------------------------------------------------



 



SERVICE LEVEL
Service Provider will classify incidents at its own discretion. Such
classifications shall be consistent with the priorities Service Provider set for
itself as a recipient of services.
In the event incidents cannot be resolved, Service Provider shall promptly
notify Service Receiver and work together to try and resolve such incidents.
ADDITIONAL PRICING
Hourly Rate for Services Not Specified but Provided by Service Provider
Employees (including but not limited to modifications, consulting, exit strategy
development, transition, etc.) are documented below. Such services will be
provided solely at the Service Provider’s discretion. Service Provider is not
obligated to provide additional services not specified in this agreement. The
employee category is defined by the Service Provider. The rates documented below
shall be commercially reasonable and designated by the Service Provider, closest
to its current cost to provide the service. The hourly rates below include the
4.5% amount for inflation each year. These rates apply to internal Service
Provider employees only, and should external resources be required, the costs
for those external resources will be reviewed with the Service Receiver prior to
execution of the project.
Additional Pricing Rates (All in USD)

                          Location   Low     Medium     High  
USA
  $ 75     $ 100     $ 125  
Greece
  $ 35     $ 46     $ 58  
Mexico
  $ 19     $ 25     $ 31  
Sweden
  $ 75     $ 100     $ 125  

6



--------------------------------------------------------------------------------



 



SCHEDULE AB4
U.S
ACTIVE SALARIED ELIGIBLE
EMPLOYEES MEDICAL, PHARMACY
AND DENTAL PROGRAM
Capitalized terms used herein and not otherwise defined shall have the meaning
assigned such term in the Agreement. The Services provided hereunder are subject
in all respects to the terms and conditions of the Agreement, except where
expressly noted.
SERVICE OWNER
All service matters and general inquiries regarding this Service should be
directed to:

              Name   Title   Phone   e-mail
Service Provider’s Contact
           
ITT Corporation Deborah Macchia
  Mgr, Benefits Planning and Administration   (914) 304-1729  
Deb.macchia@itt.com
 
           
Lisa Munoz
  Benefits Analyst   (914) 304-2026   Lisa.munoz@itt.com
 
           
Thomas Hickey
  Manager, Benefits Financial Reporting and Administration   (914) 641-2077  
Thomas.hickey@itt.com
 
           
Service Recipient’s Contact
           
Xylem Inc.
           
 
           
Keith Dick
  Director, Global Benefits   (914) 323-5964   Keith.dick@xyleminc.com

1



--------------------------------------------------------------------------------



 



PARTIES TO THE AGREEMENT
Service Provider: ITT Corporation — White Plains, NY
Service Recipient: Xylem Inc. — White Plains, NY
TERM
Services provided hereunder shall terminate December 31, 2013; provided that for
the avoidance of doubt the coverages provided hereunder and described below only
apply to Claims (as defined herein) made by Service Recipient’s Covered
Employees (as defined herein) and incurred on or before December 31, 2011.
GENERAL SERVICE DESCRIPTION
Service Provider currently provides active medical, pharmacy(Rx) and dental
administration for coverages provided through Empire and Anthem (medical),
Medco(Rx), MetLife(dental) and SHPS (FSA) (Empire, Anthem, Medco, MetLife and
SHPS collectively, the “Vendors”) for its U.S. Active, Salaried, Eligible
Employees (“Covered Employees”). Service Provider shall keep the current
contracts with the Vendors and the ITT CORPORATION SALARIED MEDICAL AND DENTAL
PLAN (PLAN NUMBER 502 EIN 13-5158950) and the ITT Salaried Medical Plan and
Salaried Dental Plan General Plan Terms (collectively, the “Plans”) and all
coverage thereunder in full force through December 31, 2011 for Service
Recipient’s Covered Employees. All claims of Service Recipient’s Covered
Employees made under the Plans and incurred on or prior to December 31, 2011 the
(“2011 Plan Year”) will be adjudicated in accordance with the current contract
and Service Provider will continue to take such actions on behalf of Service
Recipient’s Covered Employees as if such employees are employees of Service
Provider.
All medical, dental, pharmacy and FSA claims of Service Recipient’s Covered
Employees made under the Plans (the “Claims”) will be paid by the Vendors on
behalf of the Service Provider. Service Recipient will pay Service Provider for
coverage based on 2011 budget premium rates previously set for the calendar year
2011 and described in the “Pricing” section below. Service Recipient will pay
Service Provider monthly premium payments for this service, for any full or
partial months, based on actual enrollment for the months covered post-spin
using enrollments as of the first (1st) calendar day of the month, commencing on
the day after the Distribution Date. Service Recipient will prepare and deliver
to Service Provider a monthly self bill containing cost breakdown by business
unit and plan tier as set forth on Attachment A, within five (5) Business Days
after the beginning of each calendar month. The Service Recipient will be
required to pay the Service Provider the monthly premium payments within ten
(10) Business Days after the beginning of each calendar month. A detailed
listing of Service Recipient’s employees covered, including the Plans and
enrollment tier in which they are enrolled, will be made available to Service
Provider upon its reasonable request.
Service Provider will retain responsibility for executing funding of Claim
payments and eligibility management with Vendors through December 31, 2013.

2



--------------------------------------------------------------------------------



 



Service Provider will conduct a Headcount True-Up (as defined below) of the
monthly premiums and establish an Incurred But Not Reported (“IBNR”) claims
reserve for Claims incurred prior to December 31, 2011 date, but paid after that
date, and conduct a reconciliation of such reserve. See “Headcount True-Up” and
“IBNR Reconciliation” sections under Additional Pricing for details.
SCOPE OF SERVICES
Upon the terms and subject to the conditions of this Services Schedule and the
Agreement, Service Provider shall provide to Service Recipient the services
identified below or described above (collectively, the “Services”).

  •   Monthly Premium billing.     •   Monthly administrative services billing
(for administrative services billed on an hourly basis. See Additional Pricing
section for Hourly Rates).     •   See General Service Description for a
description of payments and billing hereunder. See Pricing for a description of
the Headcount True-Up (as defined below) and reconciliation for IBNR (as defined
below) Claims.     •   Claims processing

  •   All Vendor Claims process will remain unchanged from the process as used
during the 12-month period prior to the Distribution Date.     •   The Claims
appeal process will not change from the process as used during the 12-month
period prior to the Distribution Date. Empire/Anthem/Medco, MetLife and SHPS
will handle all appeals as provided under the Employee Retirement Income
Security Act. Once all such appeals have been exhausted, escalations will be
handled by Service Provider.     •   Service Provider will pay all Claims
incurred during the 2011 Plan Year.

  •   Eligibility

  o   All eligibility adjustments (adding dependents, new hires, ect.) will be
handled by local Service Recipient HR through the Infinium interface.     o  
The Service Recipient may add or remove employees/dependants to coverage in
accordance with the terms of the Plans, generally upon a qualifying event, new
hire or termination. These rules will be the same rules in effect immediately
prior to Distribution Date and will remain in effect until January 31, 2012.    
o   Manual adjustments to eligibility will be handled directly with the Vendors
by authorized Service Recipient local HR. These adjustments will be one off type
adjustments that cannot be made through Infinium due to timing.     o   All file
transmissions to Vendors will be handled by the Exelis Inc. Fort Wayne Shared
Service team under the HR/Payroll/Benefits Transition Services Agreement.

3



--------------------------------------------------------------------------------



 



  o   All files normally maintained manually by the Service Recipient local HR
departments during the twelve (12) month period prior to the Distribution Date
will remain unchanged.     o   COBRA qualifying events notices will be handled
by SHPS. Service Recipient Local HR department will notify SHPS of termination
of employment (as is the current practice in the twelve (12) months prior to
Distribution Date). SHPS will provide election notice to Covered Employees with
appropriate coverages. There is a separate Letter of Intent with SHPS, attached
as Attachment B.

  •   Claims payment

  o   All Covered Employee Claims made under the Plans and incurred for the 2011
Plan Year will be paid by Service Provider.     o   Vendor administrative
service charges for the 2011 Plan Year will be paid by Service Provider.     o  
Empire and MetLife maintain bank accounts which Service Provider funds daily to
pay claims. Each Vendor will separate claims paid by claims incurred date.     o
  Service Provider will pay all Medical and Dental Claims incurred for the 2011
Plan Year, but submitted for payment after the end of the 2011 Plan Year but no
later than allowed under the terms of the applicable Plan.     o   MEDCO
invoices bi-weekly for claims paid. Service Provider will pay for all MEDCO
claims incurred for the 2011 Plan Year.

PREREQUISITES/DEPENDENCIES
Service Recipient Responsibilities

  •   Service Recipient will provide accurate and timely employee enrollments
via Infinium.     •   Service Recipient will research eligibility issues as
needed.     •   In case of inaccurate data sent to Service Provider it will be
the responsibility of the Service Recipient to rectify any problems and
assessments incurred.     •   Local Human Resources/Benefits departments will
support Covered Employees.

4



--------------------------------------------------------------------------------



 



BILLING LOCATION
Service Recipient will provide Service Provider a self billed invoice and
payment to their address set forth below. The bill will cover all charges for
Services under this Schedule provided by Service Provider. The invoice will
contain the number of enrolled employees per tier per coverage, as set forth in
Schedule A. A detailed list of Covered Employees will be provided by the Service
Provider upon reasonable request of the Service Recipient. All administrative
functions handled by the Service Provider in the twelve (12) month period prior
to the Distribution Date are contained in the fee structure set forth below. The
Service Provider and Service Recipient agree to negotiate in good faith for any
additional services related to the Service provided hereunder that are outside
the normal course of business.
SERVICE LEVEL
The Service Provider will provide the same service level to the Service
Recipient as it provides to its Covered Employees.
NOTICE REQUIREMENTS
Official Notices and Bills under this Schedule should be sent to the following
addresses (with an email copy to the Service Owners set forth above):
If to the Service Provider:
ITT Corporation
240 Fall Street
Seneca Falls, NY 13148
Attention: Daryl R. Bowker
Daryl.bowker@itt.com
If to the Service Receiver:
Xylem Inc.
2881 E. Bayard Street
Seneca Falls, NY 13148
Attention: Linda Lynch
Linda.lynch@xyleminc.com
Termination notices are not required. Service Provider will pay Claims incurred
during the 2011 Plan Year, during the period from November 1, 2011 through
December 31, 2013 with no further premium billed to the Service Recipient.
Pursuant to the terms of the Plans there is a twenty-four (24) month Claim
filing limit.

5



--------------------------------------------------------------------------------



 



PRICING
In addition to the costs specifically set forth below, Service Recipient shall
also pay all routine business travel expenses relating to such Services. The
below table contains the monthly premium rates the Service Provider shall
charge. The Service Recipient will be required to pay the Service Provider the
monthly premium payments within ten (10) Business Days after the beginning of
each calendar month. A detailed listing of Service Recipient’s Covered
Employees, including the Plans and enrollment tier in which they are enrolled,
will be made available to Service Provider upon its reasonable request. Each
business unit has been banded 1 through 5. Depending on the assigned band the
appropriate budget amount is charged to that business unit. The amounts in the
table are per employee per month, by plan and coverage tier. See “General
Service Description” for further detail on payment and billing for the monthly
premium payments.

6



--------------------------------------------------------------------------------



 



Medical and Pharmacy Premium
Basic

                          Rating   Employee   Employee     Band   Only   + 1  
Family
Band 1
                       
Band 2
                       
Band 3
                       
Band 4
                       
Band 5
                       

Enhanced

                          Rating   Employee   Employee     Band   Only   + 1  
Family
Band 1
                       
Band 2
                       
Band 3
                       
Band 4
                       
Band 5
                       

EPO

                          Rating   Employee   Employee     Band   Only   + 1  
Family
Band 1
                       
Band 2
                       
Band 3
                       
Band 4
                       
Band 5
                       

HDHP

                          Rating   Employee   Employee     Band   Only   + 1  
Family
Band 1
                       
Band 2
                       
Band 3
                       
Band 4
                       
Band 5
                       

7



--------------------------------------------------------------------------------



 



Dental Premium
MetLife Dental

                         
 
  EE     EE+1     Family  
 
  $ 35     $ 73     $ 104  

FSA Pricing

                                          New           ASO   Total ASO Coloc  
Participating Location   Company   PartCount   Fee   per Month
203010
  FTC-HQ   Xylem     35                  
371010
  Heat Transfer   Xylem     28                  
371030
  Bell & Gossett Division   Xylem     67                  
371070
  RCW   Xylem     16                  
375010
  AC Custom Pump   Xylem     18                  
503010
  Rule Industries   Xylem     13                  
504010
  Sanitaire (WPCC)   Xylem     30                  
512001
  Flo - Jet   Xylem     8                  
515010
  Motion and Flow Controls HQ   Xylem     1                  
549010
  Flowtronex   Xylem     33                  
583010
  WEDECO   Xylem     16                  
584010
  Water Technology, Inc.   Xylem     70                  
584020
  Texas Turbine Operations-Lubbock   Xylem     30                  
600010
  Leopold Salary   Xylem     41                  
683003
  Flygt-lndiana   Xylem     2                  
683010
  FlygtCorp.   Xylem     105                  
683020
  Flygt Florida   Xylem     10                  
786010
  Laing   Xylem     1                  
808010
  Nova Analytics   Xylem     3                  
809010
  Global Water Instruments   Xylem     1                  
 
                               

Additional Pricing
Hourly Rates
Hourly Rates for Services not specified or normally provided by Service Provider
in the twelve (12) month period prior to the Distribute Date but otherwise
provided by Service Provider employees (including but not limited to
modification, consulting, exit strategy development, transition, etc.) are
documented below. The employee category is defined by Service Provider. The
rates documented below apply to Service Provider employees only, should external

8



--------------------------------------------------------------------------------



 



resources be required, the costs for those external resources will be reviewed
with the Service Recipient prior to execution of the project.
Notwithstanding anything in the Agreement to the contrary, the following rates
shall not be subject to (a) the 4.5% increase for inflation in 2012 described in
Section 2(a)(3) (but such rates shall be subject to such increase in 2013) or
(b) the 2% or 10% increases described in the proviso to Section 2(a)(i) of the
Agreement.

          General Category of Employee   Hourly Rate
1. Secretarial/Administrative
  $ 50.00  
2. Non-Executive
  $ 100.00  
3. Executive
  $ 150.00  

Headcount True-Up
Service Provider shall conduct a “headcount” true-up by March 31, 2012 (the
“Headcount True-Up”), based on actual enrollment during the period beginning on
the day after the Distribution Date and ending on December 31, 2011. The
Headcount True-Up will be based on reviewing the actual monthly Infinium
enrollment by Plan and coverage tier, by unit, but, for the avoidance of doubt,
no true-up of actual Claims will be conducted. The Service Provider shall
promptly provide the results of the Headcount True-Up to Service Recipient
together with any supporting data reasonably requested by Service Recipient.
Within ten (10) Business Days after the parties reach agreement on the amount of
the Headcount True-Up, the appropriate party shall pay to the other the amount
so due.
IBNR Reconciliation

  •   Reconciliation for Incurred But Not Reported (“IBNR”) Claims

  o   The premiums collected from Service Recipient hereunder will be credited
to Service Provider’s active medical ledger.     o   The amount that Service
Provider should hold in reserve to cover payment for all IBNR Claims incurred
for the 2011 Plan Year shall be calculated in accordance with the following
procedures:

  •   This calculation will be made by June 30, 2012 using the same methods,
assumptions, processes, etc. as used during the 12-month period prior to the
Distribution Date to calculate the IBNR Claim reserve remaining to pay Claims
incurred before January 1, 2012, but paid after June 30, 2012.     •   Service
Provider and Service Recipient will engage Towers Watson, or such other person
as the parties may agree to engage (the “Calculation Agent”), to calculate the
target level of the IBNR claim reserve, whose determination shall be binding and
conclusive on the Service Provider and Service Recipient.

9



--------------------------------------------------------------------------------



 



  •   The IBNR Claim reserve will have its final reconciliation calculated the
Calculation Agent by June 30, 2012.

  o   If the amount held for the IBNR Claim reserve is greater than the target
level of the IBNR Claim reserve, as determined herein, within ten (10) Business
Days of Service Provider being notified of such determination by the Calculation
Agent, Service Provider shall pay its proportionate amount to Service Recipient
(based upon Service Recipient’s number of Covered Employees (as of December 31,
2011) in relation to the total number of Covered Employees (for all of the
Parties to the Agreement) in the IBNR Claim reserve pool (as of December 31,
2011) (the “Proportionate Amount”)), required, when included with the
Proportionate Amounts to be paid to the other Parties to the Agreement, required
to bring the amount held for the IBNR Claim reserve to its targeted level, as
determined by the Calculation Agent.     o   If the amount held for the IBNR
Claim reserve is less than the target level of the IBNR claim reserve, as
determined herein, within ten (10) Business Days of Service Recipient being
notified of such determination by the Calculation Agent and its Proportionate
Amount by the Service Provider, Service Recipient shall pay its Proportionate
Amount to Service Provider, required, when included with the Proportionate
Amounts to be paid by the other Parties to the Agreement, necessary to bring the
amount held for the IBNR Claim reserve to its targeted level, as determined by
the Calculation Agent.

10



--------------------------------------------------------------------------------



 



Attachment A
(Monthly self bill example)

          Unit   Value Center   Grand Total
FTC-HQ
  HQ    
Motion and Flow Controls HQ
  HQ    
ITT Heat Transfer
  RCW    
ITT Bell & Gossett Division
  RCW    
Rule Industries
  Flow Controls    
Sanitaire (WPCC)
  WWW    
AC Custom Pump
  IP    
Flo-Jet
  Flow Controls    
Sanitaire — Royce
  WWW    
Sanitaire WET
  RCW    
Flowtronex
  RCW    
RCW
  RCW    
ITT Water Technology, Inc.
  RCW    
Texas Turbine Operations-Lubbock
  RCW    
Flygt Florida
  WWW    
Leopold Salary
  WWW    
WEDECO
  WWW    
ITT Flygt Corp.
  WWW    
Flygt-Indiana
  WWW    
Laing
  RCW    
Nova Analytics
  ITT Analytics    
Global Water Instruments
  ITT Analytics    
Bellingham and Stanley
  ITT Analytics    
Aanderaa Data Instruments
  ITT Analytics    

11



--------------------------------------------------------------------------------



 



Attachment B
(SHPS LOGO) [y92712e9271215.gif]
May 20, 2011
Ms. Deb Macchia
Manager, Benefits Planning and Communication
ITT Corporation
1133 Westchester Avenue
White Plains, NY 10604
RE: Trivestiture of ITT Corporation
Dear Ms. Macchia:
As yon know, SHPS Human Resource Solutions, Inc. (“Company”) currently provides
ITT Corporation (“Client”) spending account administration (“SAM”) and COBRA
services (collectively “Services”) pursuant to a Service Agreement dated
January 1, 2008 (“the Service Agreement”). This letter acknowledges the intent
of Client to separate into three different entities; namely, Defense Co.
(“Defense”), ITT Co. (“ITT”) and Water Co. (“Water”). As part of this
restructuring, you have requested we perform certain implementation services in
order to set up ITT and Water as separate entities. It is the intent of the
parties that Defense will assume the Service Agreement and that ITT and Water
will enter into a transition services agreement with Defense through
December 31, 2011. Existing services provided by the Company to Defense, ITT and
Water will continue through December 31, 2011. Effective January 1, 2012, ITT
and Water will enter into separate agreements with the Company. The Company
agrees to (i) continue performing ongoing Service and (ii) provide
implementation services, pursuant to terms and conditions of the Service
Agreement and the following:

     
1. Services
  Beginning on or about June 1, 2011, Company will begin implementation services
to set up ITT and Water. Company will continue providing ongoing Services to the
Client, including Defense, ITT and Water populations, until the Separation Date.
 
   
2. Termination Fee
  Company agrees to defer implementation Fees in an amount of             . Of
this amount,              shall be with respect to ITT (             for COBRA
and             for FSA, respectively) and              shall be with respect to
Water (             for COBRA and              for FSA, respectively) (the
“Deferred Implementation Fees”) over the period between January 1, 2012 and
December 31, 2012, which will be included in the new agreements. In the event
the Service Agreement is terminated for any reason prior to the expiration the
Separation Date the Client shall pay Company the Deferred Implementation Fees in
accordance with the payment terms set forth in the Service Agreement.

If the foregoing correctly sets forth the understanding of the parties, please
acknowledge your acceptance of this Agreement by signing both copies of this
letter at the place provided below and return one to my attention.

12



--------------------------------------------------------------------------------



 



If you have any questions or concerns, please do not hesitate to call.
Very truly yours,
Mike Ciarroccki, Client Relationship Executive
SHPS Human Resource Solutions, Inc.

          ACCEPTED by: ITT Corporation    
 
        Deborah R. Macchia          
Name:
  Deborah R. Macchia    
Title:
  Manager, Benefits Planning & Communications  
Date:
  8/23/11    

 



--------------------------------------------------------------------------------



 



SCHEDULE AB5

XYLEM RETIREE MEDICAL AND
FINANCIAL SHARED SERVICES (FSS)
ACTIVE MEDICAL AND DENTAL
ADMINISTRATION
Capitalized terms used herein and not otherwise defined shall have the meaning
assigned such term in the Agreement. The Services provided hereunder are subject
in all respects to the terms and conditions of the Agreement, except where
expressly noted.
SERVICE OWNER
All service matters and general inquiries regarding this Service should be
directed to:

              Name   Title   Phone   e-mail Service Provider’s
Contact                           ITT Corporation
Conrad Arnold   Director Human
Resources   (315) 568-7280   Conrad.arnold@itt.com               Service
Recipient’s
Contact                           Xylem Inc.
Dawn DeRue   Human Resources Mgr.   (315) 258-4830   Dawn.derue@Xyleminc.com

PARTIES TO THE AGREEMENT
Service Provider: ITT Corporation— Seneca Falls, NY (IP)
Service Recipient: Xylem Inc. — Auburn, NY and ITT Water Technologies, Inc. —
Seneca Falls, NY (Financial Shared Services)) (collectively, “Service
Recipients”)
TERM
Services provided hereunder shall terminate June 30, 2012; provided that for the
avoidance of doubt the coverages provided hereunder and described below only
apply to Claims (as defined herein) made by Service Recipient’s Covered
Employees (as defined herein) and incurred on or before December 31, 2011.

1



--------------------------------------------------------------------------------



 



GENERAL SERVICE DESCRIPTION
Service Provider currently provides administration for the Financial Shared
Services and ITT Water Technology, Inc. active medical through Excellus Blue
Cross\Blue Shield BluePoint2 E Plan, Group                      and active
Dental through Excellus Dental plan, Group                      and Retiree
medical (pre 65 MVP), Group                     (collectively, the “Benefit
Plans”) for Service Recipients’ employees covered under such Benefit Plans (such
employees, the “Covered Employees”). Service Provider shall keep the Benefit
Plans and all coverage thereunder in full force through December 31, 2011 for
Service Recipient’s Covered Employees. Each Service Recipient may add or remove
Covered Employees to or from coverage under the Benefit Plans as outlined under
the terms of the Benefit Plans. All claims of Service Recipient’s Covered
Employees made under the Benefit Plans (the “Claims”) and incurred on or prior
to December 31, 2011 the (“2011 Plan Year”) will be adjudicated in accordance
with the current contract and Service Provider will continue to take such
actions on behalf of Service Recipients’ Covered Employees as if such employees
are employees of Service Provider.
All Claims of Service Recipients’ Covered Employees made under the Benefit Plans
will be paid on behalf of the Service Provider.
Service Recipients will pay Service Provider for coverage based on 2011 budget
premium rates previously set for the calendar year 2011 and described in the
“Pricing” section below. Service Recipients will pay Service Provider monthly
premium payments for this service, for any full or partial months, based on
actual enrollment for the months covered post-spin using enrollments as of the
first (1st) calendar day of the month, commencing on the day after the
Distribution Date.
The Service Recipients will be required to pay the Service Provider the monthly
premium payments within ten (10) Business Days after the beginning of each
calendar month. A detailed listing of Service Recipient’s employees covered,
including the Plans and enrollment tier in which they are enrolled, will be made
available to Service Provider upon its reasonable request.
SCOPE OF SERVICES
Upon the terms and subject to the conditions of this Services Schedule and the
Agreement, Service Provider shall provide to Service Recipient the services
identified below or described above (collectively, the “Services”).

  •   Monthly premium billing.     •   Monthly administrative services billing
(for administrative services billed on an hourly basis. See Additional Pricing
section for Hourly Rates).

See General Service Description for a description of payments and billing
hereunder
The following services listed below will be provided by “experts”, who are
employees of Service Provider, (the “Experts”) with the following persons the
initial Experts: Cindy Jansen, Porzia Quinn and Conrad Arnold.

2



--------------------------------------------------------------------------------



 



  •   Administration as needed on daily basis for the Benefit Plans. The Service
Provider will provide all services that were provided during the twelve
(12) months prior to the Distribution Date. The Service Provider will maintain
the same level of service provided during the twelve (12) months prior to the
Distribution Date.

  o   Answer any questions pertaining to medical coverage.     o   Assist in
resolving any issues that may arise regarding, medical coverage, ex. Claims,
Medicare questions, etc.     o   Add employees/dependents to the Medical
coverage as needed.     o   Reconcile and pay premiums from Medical carriers
pertaining to the Exelis employees.

  •   Should the Service Recipient need services not provided during the twelve
(12) months prior to the Distribution Date, the parties will negotiate in good
faith to determine any additional cost involved in the services

PREREQUISITES/DEPENDENCIES
The Experts remain employees of Service Provider. Service Recipients acknowledge
and agree that Service Provider has discretion to terminate the Experts and the
Experts have the ability to terminate their employment with Service Provider. In
the event the initially named Experts are no longer employed by Service
Provider, Service Provider’s then current benefit manager (or such other person
as has the skill and knowledge to so provide such Services) will, at the request
of the Service Recipients, provide such Service as described herein.
The Service Recipients’ human resources department shall cooperate with the
Service Provider, including the Experts, in order for the Service Provider and
Experts to provide such Service under this Schedule.
BILLING LOCATION
Service Provider will provide ITT Water Technologies, Inc. and Xylem, Inc. FSS
each with separate invoices to their address set forth below. The bill will
cover all charges for services under this Schedule provided by Service Provider
to both Service Recipients and, to the extent reasonably feasible, will be
itemized between the two Service Recipients. The invoice will contain the number
of Covered Employees per tier per coverage. A detailed list of Covered Employees
and dependents covered will be provided by the Service Provider upon reasonable
request of the Service Recipient. All administrative functions handled by the
Service Provider

3



--------------------------------------------------------------------------------



 



in the twelve (12) month period prior to the Distribution Date are contained in
the fee structure set forth below. The Service Provider and Service Recipients
agree to negotiate in good faith for any additional services related to the
Service provided hereunder that are outside the normal course of business.
SERVICE LEVEL
The Service Provider, including the Experts, will provide the same service level
to the Service Recipients as it provides to its own Covered Employees.
NOTICE REQUIREMENTS
Official Notices and Bills under this Schedule should be sent to the following
addresses (with an email copy to the Service Owners set forth above):
If to the Service Provider:
ITT Corporation
240 Falls Street
Seneca Falls, NY 13148
Attention: Daryl Bowker and Conrad Arnold
Daryl.bowker@itt.com
If to the Service Receiver:
Xylem Inc.
2881 E. Bayard Street
Seneca Falls, NY 13148
Attention: Linda Lynch
Linda.lynch@xyleminc.com
PRICING
In addition to the costs specifically set forth below, Service Recipients shall
also pay all routine business travel expenses relating to the Services. The
Service Recipients shall pay the Service Provider based on the number of Covered
Employees as of the first (1st) calendar day of the month. The Service Recipient
will be required to pay the Service Provider the monthly premium payments within
ten (10) Business Days after the beginning of each calendar month. A detailed
listing of Service Recipient’s Covered Employees, including the Plans and
enrollment tier in which they are enrolled, will be made available to Service
Provider upon its reasonable request. See “General Service Description” for
further detail on payment and billing for the monthly premium payments. The
below table are the rates the Service Provider shall charge.

4



--------------------------------------------------------------------------------



 



          Coverage   Employee
(Invoicing for medical/dental premiums Only as noted below):
       
BluePoint POS (FSS) Active
       
Employee
       
Employee + 1
       
Employee + Child(ren)
       
Family
       
 
       
Dental (FSS) Active
       
Employee
       
Employee + 1
       
Family
       
 
       
MVP (Retirees Pre 65)
       
Employee
       
Employee + 1
       
Family
       

Additional Pricing
Hourly Rates for Services not specified or normally provided by Service Provider
in the twelve (12) month period prior to the Distribute Date but otherwise
provided by Service Provider employees (including but not limited to
modification, consulting, exit strategy development, transition, etc.) are
documented below. The employee category is defined by Service Provider. The
rates documented below apply to Service Provider employees only, should external
resources be required, the costs for those external resources will be reviewed
with the Service Recipient prior to execution of the project.
Notwithstanding anything in the Agreement to the contrary, the following rates
shall not be subject to (a) the 4.5% increase for inflation in 2012 described in
Section 2(a)(3) (but such rates shall be subject to such increase in 2013) or
(b) the 2% or 10% increases described in the proviso to Section 2(a)(i) of the
Agreement.

          General Category of Employee   Hourly Rate
1. Secretarial/Administrative
  $ 50.00  
2. Non-Executive
  $ 100.00  
3. Executive
  $ 150.00  

5



--------------------------------------------------------------------------------



 



SCHEDULE AB6
EPICOR 9 AND MFG PRO
Capitalized terms used herein and not otherwise defined shall have the meaning
assign such term in the Agreement. The Services provided hereunder are subject
in all respects to the terms and conditions of the Agreement, except where
expressly noted.
SERVICE OWNER
All service matters, general inquiries and notices regarding this service should
be directed to:

              Name   Title   Phone   e-mail Service Provider                    
      Kevin Loucks
ITT Corporation   Manager, Transition
Management Office   (315) 568-7770   kevin.loucks@itt.com               Service
Receiver             Eva Jakubowska
Xylem Inc.   RCW IT Director   (847) 513-2762   eva.jakubowska@xyleminc.com

GENERAL SERVICE DESCRIPTION
Service Provider will perform Epicor 9 and MFG Pro Application Support Services
for the Service Receiver.
Service Receiver and its Subsidiaries will utilize Service Provider’s resources
based on the functionality, processes, input and output screens and documents
that support Service Provider’s business and business processes in the twelve
months prior to the Distribution Date.
SCOPE OF SERVICES
Upon the terms and subject to the conditions of this Services Schedule and the
Agreement, Service Provider shall provide to Service Recipient the services
identified below (collectively, the “Services”).

1



--------------------------------------------------------------------------------



 



                                          Minimum                 BAU   Service
        Service       Transaction   Period   Service Service #   Name  
Description of Service   Volume   (in mo.)   Charge
 
      Provide Epicor 9 Application support required to support Enterprise
Resource Planning (ERP) services:                
 
                       
 
     
•     Access to Epicor 9 Application — Service Provider will provide access to
application for authorized service receiver users per the security guidelines
outlined in the Master Services Agreement. Service Provider after receiving an
emailed Access Request Form from the Service Receiver, will create new
application and database users pre-approved by Service Recipient, maintain
application and database passwords, maintain application and database security
to meet security and controls guidelines identified in Master Services
Agreement, as well as monitor and restrict unauthorized access to source code
and data. Service Provider will maintain production batch schedule, production
Interfaces, execute batch jobs, assess impact of failed batch jobs, and adjust
schedule to account for batch job failures and delays. Service Provider will
execute web server and application server configuration changes, monitor and
maintain application administration. The lead-time required for these activities
is one day.
  Three Requests per Month            
 
                       
IT-Epicor9-01
  Epicor 9
Application Support
Services  
•     Epicor 9 Application Support & Maintenance — Service Provider will monitor
incident resolution requests, and recommend and implement incident resolution
per the SLA outlined in the Service Level section of this agreement. Service
Provider will identify and communicate breaks in application discovered by
automated or monitoring system, develop solution and approach to address break
in application, and implement fixes to resolve break in application.
        12     Cost plus 2% - 10% per month
 
                       
 
     
o     The Service Provider after receiving an emailed Epicor 9 Modification
Request Form from the Service Receiver, will create or modify for the Service
Receiver Crystal Reports, Business Process Management (BPM) procedures, Business
Activity Queries (BAQ), Dashboard, User Defined fields, and or propose and
create an alternate solution as necessary. A lead-time of 4 days is required for
these Program Change Requests.
  40 Hours per Month            
 
                       
 
     
o     The Service Provider after receiving an emailed request will provide
training and consulting on process and Epicor 9 modules, to the Service
Receivers users, as needed and requested.
  Two sessions per year, for 8 hours per session            

2



--------------------------------------------------------------------------------



 



                                          Minimum                 BAU   Service
        Service       Transaction   Period   Service Service #   Name  
Description of Service   Volume   (in mo.)   Charge
 
     
•     Epicor 9 Application Database Support — Service Provider on receipt of an
emailed Service Request Form, will trouble shoot database related incidents,
maintain database schema if necessary, bounce databases as required, perform
data cleanup activities as needed, monitor and maintain, and provide support for
all database issues in test/dev environments, archive and truncate database
tables as required, compact databases as required, backup, restore, compress,
and delete old log files as needed, and conduct scheduled maintenance
activities.
  Daily Backups are performed

One Restore per week            
 
                       
 
     
o     The Service Provider, after receiving an emailed Service Request Form from
the Service Receiver, will create or modify the following: Progress SQL database
interfaces, Electronic Invoice process, SQL Reporting, and Application tuning.
The lead-time for these services will be three weeks.
  2 Service Requests per Month            
 
                       
 
     
•     Access to SICAF Electronic Invoicing for Epicor 9 Application — Service
Provider will provide access to application for authorized service receiver
users per the security guidelines outlined in the Master Services Agreement.
Service Provider after receiving an emailed Access Request Form from the Service
Receiver, will create new application and database users pre-approved by Service
Recipient, maintain application and database passwords, maintain application and
database security to meet security and controls guidelines identified in Master
Services Agreement, as well as monitor and restrict unauthorized access to
source code and data. Service Provider will maintain production batch schedule,
execute batch jobs, assess impact of failed batch jobs, and adjust schedule to
account for batch job failures and delays.
  2 Service Requests per Month            
 
                       
 
     
•     SICAF Electronic Invoicing Application Support & Maintenance — Service
Provider will monitor incident resolution requests, and recommend and implement
incident resolution per the SLA outlined in the Service Level section of this
agreement. Service Provider will identify and communicate breaks in application
discovered by automated or monitoring system. The Service Provider will utilize
the SICAF Vendor for all activities to develop solutions and approach to address
break in application. The SICAF Vendor will implement fixes to resolve break in
application.
               

3



--------------------------------------------------------------------------------



 



                                          Minimum                 BAU   Service
        Service       Transaction   Period   Service Service #   Name  
Description of Service   Volume   (in mo.)   Charge
 
      Provide MFG Pro Application support required to support Enterprise
Resource Planning (ERP) services:                
 
                       
 
     
•     Access to MFG Pro Application — Service Provider will provide access to
application for authorized service receiver users per the security guidelines
outlined in the Master Services Agreement. Service Provider after receiving an
emailed Access Request Form from the Service Receiver, will create new
application and database users pre-approved by Service Recipient, maintain
application and database passwords, maintain application and database security
to meet security and controls guidelines identified in Master Services
Agreement, as well as monitor and restrict unauthorized access to source code
and data. Service Provider will maintain production batch schedule, production
Interfaces, execute batch jobs, assess impact of failed batch jobs, and adjust
schedule to account for batch job failures and delays. Service Provider will
execute web server and application server configuration changes, monitor and
maintain application administration. The lead-time required for these activities
is one day.
  One Request per Month       3   Cost plus 2% - 10% per month
 
                       
IT-MFG Pro-01
  MFG Pro Application
Support Services  
•     MFG Pro Application Support & Maintenance — Service Provider will monitor
incident resolution requests, and recommend and implement incident resolution
per the SLA outlined in the Service Level section of this agreement. Service
Provider will identify and communicate breaks in application discovered by
automated or monitoring system, develop solution and approach to address break
in application, and implement fixes to resolve break in application.
               
 
                       
 
     
•     MFG Pro Application Database Support — Service Provider on receipt of an
emailed Service Request Form, will trouble shoot database related incidents,
maintain database schema if necessary, bounce databases as required, perform
data cleanup activities as needed, monitor and maintain, and provide support for
all database issues in test/dev environments, archive and truncate database
tables as required, compact databases as required, backup, restore, compress,
and delete old log files as needed, and conduct scheduled maintenance
activities.
  Daily Backups are performed

One Restore per Month            

Note: The costs incurred by the Service Provider from a 3rd Party necessary to
troubleshoot, maintain or resolve failures in the systems environment for Epicor
9 will be allocated evenly between the Service Provider and Service Receiver as
an additional charge. All of the costs incurred by the Service Provider from a
3rd Party necessary to troubleshoot, maintain or resolve failures in the systems
environment for MFG Pro will be passed on to the Service Receiver as an
additional charge.

4



--------------------------------------------------------------------------------



 



Service Volumes Greater Than or Less Than Observed Pre-Distribution Date
Service Provider will deliver the same volume of Services as delivered in the
12 months prior to the Distribution Date, plus or minus 10% (such activity,
including any such 10% deviation, “Business as Usual activities” or “BAU”) at no
additional cost per unit. Service Provider will accommodate Service Receiver’s
inorganic (Mergers, Acquisitions, and Divestitures) activities on a time and
materials basis with respect to the one-time set-up fees. The table below will
then apply following the completion of the one-time set-up activities

          Scenario   One-Time Setup Fees   Monthly Fees
Service Volume within BAU [Note: BAU already includes +/- 10% of
pre-distribution date volumes]
  No incremental one-time fees when Service Receiver utilizes services and
structure as-is with no changes under this agreement   Steady-State fee
structure for requisite service as documented below
 
       
Service Volume greater or less than BAU
  Service Provider will develop a commercially reasonable quote for acceptance
by the Service Receiver provided the Service Receiver utilizes services and
structure as-is with no significant changes under this agreement   Service
Provider will develop a commercially reasonable quote for acceptance by the
Service Receiver incremental to the base service costs documented below for the
requisite service

Ad-Hoc development/services or processing of reports consistent with what was
provided prior to the distribution date will be supported as part of this
agreement. Service Provider will use commercially reasonable efforts based on
provider’s current abilities to accommodate regulatory or legal ad-hoc requests.
Ad-hoc requests which may need to be performed to assist Service Receiver in
meeting new legal obligations will be provided on a time and materials basis as
described in the Additional Pricing section of this agreement. Any changes to
3rd party relationships which require interface modifications or re-writes are
not included as part of the scope of this agreement. Should the Service Receiver
require such changes, Parties agree to negotiate in good faith with regard to
such modification. In the event modifications to the services provided are
required by law for only the Service Recipient and such modifications increase
the cost for Service Provider, Service Recipient that requires the modifications
shall pay all the additional costs including the costs for the other Service
Recipients.

5



--------------------------------------------------------------------------------



 



Exit Services
The following services will be provided upon receipt of a Termination Notice to
exit from this Service.

              Service #   Service Name   Description of Service   Service Charge
($/hour)
 
      Service Provider will make commercially reasonable efforts to assist
Service Receiver in exiting of this agreement. These efforts include:    
 
           
IT-Epicor9-03
  Epicor 9 and MFG Pro Application Migration  
•      Support of data extraction requests from the Service Receiver

•      Providing Subject Matter Expertise in helping the Service Receiver
understand current state data schema and configuration details
  Time and Materials Based on Additional Pricing Section
 
           
IT-Epicor9-04
  Epicor 9 and MFG Pro Application Knowledge Transfer   Service Provider will
provide the following knowledge transfer services:


•      Existing non-sensitive documentation maintained by the Service Provider
will be given to the Service Receiver as it relates to the Epicor 9 and MFG Pro
Application and related interfaces
  Time and Materials Based on Additional Pricing Section

Supplemental Services
For requests for supplemental services relating to Epicor 9 and MFG Pro by
Service Receiver not mentioned in this Schedule or not included within the costs
documented in this agreement, Service Receiver will provide a discreet project
request and submit such request to Service Provider using the formalized Change
Request attached as Annex A for consideration by Service Provider.
Where notice is required a number of business days prior to some required action
by Service Provider, notice must be received by 12 noon Eastern Time to be
counted as received during such business day. Service Provider shall, within a
commercially reasonable period, provide a price quote to be commercially
reasonable based on the current cost of the Services to Service Receiver taking
into account, such items as the specific time the request was made, service
delivery volumes, exit planning activities, and other activities Service
Provider is currently engaged in at the time of the request, but not later than
30 days after the request was made. If Service Provider, in its sole discretion
determines (i) such request would increase the ongoing operating costs for
Service Provider (as a service recipient) or any other service receiver or
(ii) that it is not capable of making such changes with its current staff during
the time period requested without interrupting the Services provided to itself
or any other service receiver. Service Provider need not provide a price quote
or perform the services. Where a price quote is provided, Service Provider shall
provide the service requested upon acceptance of the price.

6



--------------------------------------------------------------------------------



 



LOCATIONS
Services are initially provided from Tizayuca, Mexico, to sites in Queteretaro
and Mexico City, Mexico.
PREREQUISITES/DEPENDENCIES

•   Service Receiver will maintain the applications and interfaces documented in
Attachment A.   •   Service Receiver will maintain the current data delivery
methodologies (e.g., FTP drop site/email) ensuring they are accessible and
reachable to the Service Provider for the period of this TSA.   •   Security and
access controls will be maintained as set forth in the Master Services
Agreement.   •   Service Provider must keep the TSA Gateway active and
accessible to the Service Receiver as needed for the period of this TSA.   •  
If Service Receiver provides inaccurate information to Service Provider, it will
be the responsibility of the Service Receiver to rectify any problems and bear
any costs incurred to rectify the issue.

NOTICE REQUIREMENT
Official Notices and Bills under this Schedule should be sent to the following
addresses (with an email copy to the Service Owners set forth above):
If to the Service Provider:
ITT Corporation
240 Fall Street
Seneca Falls, NY 13148
Attention: Daryl R. Bowker
Daryl.bowker@itt.com
If to the Service Receiver:
Xylem Inc.
2881 E. Bayard Street
Seneca Falls, NY 13148
Attention: Linda Lynch
Linda.lynch@xyleminc.com

7



--------------------------------------------------------------------------------



 



SERVICE LEVEL
Service Provider will classify incidents at its own discretion. Such
classifications shall be consistent with the priorities Service Provider set for
itself as a recipient of services.
Support for Epicor 9 and MFG Pro will be provided Monday through Friday, 8:30am
to 5:30pm Mexico time. For emergencies Epicor 9 and MFG Pro support staff is
available by contacting Manuel Moreno, via his mobile phone             .
All incidents will be handled and responded to as they have been during the
12 months prior to the Distribution Date. In the event incidents cannot be
resolved, Service Provider shall promptly notify Service Receiver and work
together to try and resolve such incidents.
ADDITIONAL PRICING
Hourly Rate for Services Not Specified but Provided by Service Provider
Employees (including but not limited to modifications, consulting, exit strategy
development, transition, etc.) are documented below. Such services will be
provided solely at the Service Provider’s discretion. Service Provider is not
obligated to provide additional services not specified in this agreement. The
employee category is defined by the Service Provider. The rates documented below
shall be commercially reasonable and designated by the Service Provider, closest
to its current cost to provide the service. The hourly rates below include the
4.5% amount for inflation each year. These rates apply to internal Service
Provider employees only, and should external resources be required, the costs
for those external resources will be reviewed with the Service Receiver prior to
execution of the project.
Additional Pricing Rates (All in USD)

                          Location   Low   Medium   High
USA
  $ 75     $ 100     $ 125  
Greece
  $ 35     $ 46     $ 58  
Mexico
  $ 19     $ 25     $ 31  
Sweden
  $ 75     $ 100     $ 125  

8



--------------------------------------------------------------------------------



 



ATTACHMENT A

                      Source   Destination Interface Name   Business Purpose  
System   System
Sales Orders
  Service Provider’s Epicor 9 application will create 2 flat files, one
containing Sales Order header and one with Sales Order detail information.

This interface is executed from a daily Batch schedule, and runs at 3am Daily.

The flat files are transmitted with FTP to a Service Receiver’s FTP site.  
Epicor 9   Service Receiver
 
           
Invoicing
  Service Provider’s Epicor 9 application will generate 2 flat files, one
containing Invoice header and one with Invoice detail information.

This interface is executed from a daily Batch schedule, and runs at 3am Daily.

The flat files are transmitted with FTP to a Service Receiver’s FTP site.  
Epicor 9   Service Receiver

9



--------------------------------------------------------------------------------



 



Annex A
TSA Change Request Form

     
TSA Schedule:
   
Receiver TSA Owner:
   
Date of Request:
   
Completed By:
   

Requested Service Change:

                                  Already agreed Item   Service Description  
Monthly       to with Service Number   (Listed on schedule in the TSA)   Charge
  Requested Change   Provider (Y/N)
1
               
2
               
3
               
4
               
5
               

Outcome:

          Item   Outcome     Number   (Approved, Denied)   Specific Action to be
taken
1
       
2
       
3
       
4
       
5
       

Approvals

     
Approved By:
  Approved By:
 
   
Provider TSA Functional Lead
  Receiver TSA Functional Lead
 
   
Executive Representative:
  Executive Representative:
 
   
Provider TSA Manager
  Receiver TSA Manager

10



--------------------------------------------------------------------------------



 



Schedule AB7
ePrism
Capitalized terms used herein and not otherwise defined shall have the meaning
assign such term in the Agreement. The Services provided hereunder are subject
in all respects to the terms and conditions of the Agreement, except where
expressly noted.
SERVICE OWNER
All service matters, general inquiries and notices regarding this service should
be directed to:

              Name   Title   Phone   e-mail Service Provider            
Vassilis Gerardos
ITT Corporation   Knowledge Management
Supervisor, Athens Group   +302106770805   vasilis.gerardos@itt.com            
  Service Receiver
Doug Olson
Xylem Inc.   eBusiness Manager
ITT Residential & Commercial Water   (847) 983-5747   doug.olson@xyleminc.com

GENERAL SERVICE DESCRIPTION
Service Provider will perform ePrism Application Support Services for the
Service Receiver.
Service Receiver and its Subsidiaries will utilize Service Provider’s resources
based on the functionality, processes, input and output screens and documents
that support Service Provider’s business and business processes in the twelve
months prior to the Distribution Date.
SCOPE OF SERVICES
Upon the terms and subject to the conditions of this Services Schedule and the
Agreement, Service Provider shall provide to Service Recipient the services
identified below (collectively, the “Services”).

1



--------------------------------------------------------------------------------



 



                                      Minimum                 BAU   Service    
Service   Service       Transaction   Period   Service #   Name   Description of
Service   Volume   (in mo.)   Charge
 
      Provide ePrism Application support services required to support Integrated
Sales and Manufacturing, including a WEB based Sales and Manufacturing
configuration capability set of services:


•     ePrism Knowledge Engineering — Service Provider, after receiving a service
request from the Service Receiver, will update the appropriate information
within ePrism.

•     ePrism Data and Curve Management — Service Provider, after receiving a
service request, validated data, and specifications will maintain the
information within ePrism.
  350 Knowledge
Engineer Hours per
Month        
 
                   
IT-ePrism-01
  ePrism Application
Support Services  
•     ePrism Application Support & Maintenance — Service Provider will provide
System Administration services to the Service Receiver’s ePrism application.
Service Provider will provide Break/Fix support and monitor incident resolution
requests, and recommend and implement incident resolution per the Service Level
Agreement (SLA) outlined in the Service Level section of this agreement. Service
Provider will identify and communicate breaks in application discovered by
automated or monitoring system, develop solution and approach to address break
in application, and implement fixes to resolve break in application.
      24*   Cost plus 2% - 10% per month
 
                   
 
     
The Service Provider will only provide modifications to the Service Receiver’s
ePrism code in the following situations for the redesign and modification of
existing products, as listed in Attachment A.


•     The Service Provider will perform code changes to the Service Receiver’s
ePrism code stream if the Service Provider determines it is appropriate and
necessary to address with Product Specific Requests that have been approved by
the Joint ePrism Committee.

The Service Provider will deliver these changes to the Service Receiver in a
Quarterly release cycle.
  305 Programmer
Hours per Month        

 

*   Beyond the minimum service period this agreement can be extended for another
12 months on a month-to-month basis

Service Volumes Greater Than or Less Than Observed Pre-Distribution Date
Service Provider will deliver the same volume of Services as delivered in the
12 months prior to the Distribution Date, plus or minus 10% (such activity,
including any such 10% deviation, “Business as Usual activities” or “BAU”) at no
additional cost per unit. Service Provider will accommodate Service Receiver’s
inorganic (Mergers, Acquisitions, and Divestitures) activities

2



--------------------------------------------------------------------------------



 



on a time and materials basis with respect to the one-time set-up fees. The
table below will then apply following the completion of the one-time set-up
activities

          Scenario   One-Time Setup Fees   Monthly Fees
Service Volume within BAU [Note: BAU already includes +/- 10% of
pre-distribution date volumes]
  No incremental one-time fees when Service Receiver utilizes services and
structure as-is with no changes under this agreement   Steady-State fee
structure for requisite service as documented below
 
       
Service Volume greater or less than BAU
  Service Provider will develop a commercially reasonable quote for acceptance
by the Service Receiver provided the Service Receiver utilizes services and
structure as-is with no significant changes under this agreement   Service
Provider will develop a commercially reasonable quote for acceptance by the
Service Receiver incremental to the base service costs documented below for the
requisite service

Ad-Hoc development/services or processing of reports consistent with what was
provided prior to the distribution date will be supported as part of this
agreement. Service Provider will use commercially reasonable efforts based on
provider’s current abilities to accommodate regulatory or legal ad-hoc requests.
Ad-hoc requests which may need to be performed to assist Service Receiver in
meeting new legal obligations will be provided on a time and materials basis as
described in the Additional Pricing section of this agreement. Any changes to
3rd party relationships which require interface modifications or re-writes are
not included as part of the scope of this agreement. Should the Service Receiver
require such changes, Parties agree to negotiate in good faith with regard to
such modification. In the event modifications to the services provided are
required by law for only the Service Recipient and such modifications increase
the cost for Service Provider, Service Recipient that requires the modifications
shall pay all the additional costs including the costs for the other Service
Recipients.
Exit Services
The following services will be provided upon receipt of a Termination Notice to
exit from this Service.

              Service #   Service Name   Description of Service   Service Charge
($/hour)
 
      Service Provider will make commercially reasonable efforts to assist
Service Receiver in exiting of this agreement. These efforts include:    
 
           
IT-ePrism-02
  ePrism Application
Migration  
•     Providing Subject Matter Expertise in helping the Service Receiver
understand current state data schema and configuration details
  Time and Materials Based on Additional Pricing Section
 
           
IT-ePrism-03
  ePrism Application
Data Migration   Service Provider will provide data and rule extraction services
in a common understandable format to assist the Service Receiver to migrate from
the ePrism application.   No Charge

3



--------------------------------------------------------------------------------



 



              Service #   Service Name   Description of Service   Service Charge
($/hour)
 
      Service Provider will provide the following knowledge transfer services:  
 
 
           
IT-ePrism-04
  ePrism Application
Knowledge Transfer  
•      Existing non-sensitive documentation maintained by the Service Provider
will be given to the Service Receiver as it relates to the ePrism application
support services and related interfaces
  Time and Materials
Based on Additional
Pricing Section

Supplemental Services
For requests for supplemental services relating to ePrism by Service Receiver
not mentioned in this Schedule or not included within the costs documented in
this agreement, Service Receiver will provide a discreet project request and
submit such request to Service Provider using the formalized Change Request
attached as Annex A for consideration by Service Provider.
Where notice is required a number of business days prior to some required action
by Service Provider, notice must be received by 12 noon Eastern Time to be
counted as received during such business day. Service Provider shall, within a
commercially reasonable period, provide a price quote to be commercially
reasonable based on the current cost of the Services to Service Receiver taking
into account, such items as the specific time the request was made, service
delivery volumes, exit planning activities, and other activities Service
Provider is currently engaged in at the time of the request, but not later than
30 days after the request was made. If Service Provider, in its sole discretion
determines (i) such request would increase the ongoing operating costs for
Service Provider (as a service recipient) or any other service receiver or
(ii) that it is not capable of making such changes with its current staff during
the time period requested without interrupting the Services provided to itself
or any other service receiver. Service Provider need not provide a price quote
or perform the services. Where a price quote is provided, Service Provider shall
provide the service requested upon acceptance of the price.
LOCATIONS
Services are initially provided from Athens, Greece to global locations.
PREREQUISITES/DEPENDENCIES

          •   Service Receiver will maintain applications and interfaces
required for the services documented in this agreement.   •   If Service
Receiver sends inaccurate data to Service Provider, it will be the
responsibility of the Service Receiver to rectify any problems and bear any
costs incurred to rectify the issue.

4



--------------------------------------------------------------------------------



 



•   Service Receiver must provide access to secure VPN for the Service
Provider’s staff, required at all times, for the period of this TSA.   •  
Service Receiver must implement the necessary hardware and have the appropriate
support personnel in place.   •   Service Provider must complete the in-process
ePrism enhancements and projects as specified in Attachment B, prior to the
Distribution Date, or as determined by the Joint ePrism Committee.   •   Service
Receiver, on termination of this TSA, must and will remove all versions of the
ePrism executable code from the Service Receiver’s environment, located on
online or offline storage. Service Receiver will provide appropriate
notification upon removal completion to Service Provider.   •   Service
Provider, on termination of this TSA, must and will remove all versions and
copies of the Service Receiver’s versions of the ePrism executable code, data
and rule information, located online or offline storage. Service Provider will
provide appropriate notification upon removal completion to the Service
Receiver.   •   Security and access controls will be maintained as set forth in
the Master Services Agreement.

NOTICE REQUIREMENT
Official Notices and Bills under this Schedule should be sent to the following
addresses (with an email copy to the Service Owners set forth above):
If to the Service Provider:
ITT Corporation
240 Fall Street
Seneca Falls, NY 13148
Attention: Daryl R. Bowker
Daryl.bowker@itt.com
If to the Service Receiver:
Xylem Inc.
2881 E. Bayard Street
Seneca Falls, NY 13148
Attention: Linda Lynch
Linda.lynch@xyleminc.com

5



--------------------------------------------------------------------------------



 



SERVICE LEVEL
Service Provider will classify incidents at its own discretion. Such
classifications shall be consistent with the priorities Service Provider set for
itself as a recipient of services.
The Service Provider will provide support to the Service Receiver, 12 hours per
day, 8:30 am to 8:30 pm Greece time, Monday through Friday except on Greek and
U.S. holidays as appropriate.
In the event incidents cannot be resolved, Service Provider shall promptly
notify Service Receiver and work together to try and resolve such incidents.
ADDITIONAL PRICING
Hourly Rate for Services Not Specified but Provided by Service Provider
Employees (including but not limited to modifications, consulting, exit strategy
development, transition, etc.) are documented below. Such services will be
provided solely at the Service Provider’s discretion. Service Provider is not
obligated to provide additional services not specified in this agreement. The
employee category is defined by the Service Provider. The rates documented below
shall be commercially reasonable and designated by the Service Provider, closest
to its current cost to provide the service. The hourly rates below include the
4.5% amount for inflation each year. These rates apply to internal Service
Provider employees only, and should external resources be required, the costs
for those external resources will be reviewed with the Service Receiver prior to
execution of the project.
Additional Pricing Rates (All in USD)

                          Location   Low   Medium   High
USA
  $ 75     $ 100     $ 125  
Greece
  $ 35     $ 46     $ 58  
Mexico
  $ 19     $ 25     $ 31  
Sweden
  $ 75     $ 100     $ 125  

6



--------------------------------------------------------------------------------



 



ATTACHMENT A
List of Existing Products/Models to be supported:

  1.   Building Services

  a.   Waste Water Products

  i.   Sump (clear water)     ii.   Effluent (screened, up to 3/4” solids)    
iii.   Sewage (unscreened)     iv.   Grinder (Pressurized sewage — grinders and
high head pumps)

  b.   Water Supply

  i.   Multistage     ii.   Pressure Booster Packages

  1.   AquaBoost     2.   TechnoForce

  2.   Vertical Turbine Products

  a.   All Vertical Turbine Products for Water and Industrial Applications

7



--------------------------------------------------------------------------------



 



ATTACHMENT B
This is the list of ePrism Enhancements and Projects that will be completed by
October 3, 2011, unless specifically noted otherwise. The actual release
schedule for these enhancements will be determined by the joint ePrism steering
committee:

  1.   Add the VPO product line, change branding (WWW)     2.   Match ESP-PLUS
functionality for Cost Analysis and Life Cycle     3.   Optimize the curve based
on the RPM     4.   ESP-DESIGN Plus vs. Goulds Selection Software in Lite
Version (right top)     5.   When the focus is on the text box users need to
click on Next button twice. As it is set up right now there are actions that run
based on the focus out that need to be run before we can continue. This change
will be completed after October 3, 2011.     6.   Add Help section under Lite
with eBusiness Support contacts for technical issues     7.   Disable the
Compatibility Button when the item is not fully configured. For example, on Step
1 for Complete Package when you click on Compatibility it throws all kinds of
errors     8.   Run Compatibility automatically when switching between Basic
Features and Worksheet or when clicking Create Documents     9.   Vertical
Layout Module. Create detail drawings / order documents for TTO. This change
will be completed after October 3, 2011.     10.   Show/Hide columns on
Selection Results Grid based on user preferences and let them set the order in
which the columns will show up. Just like in the full version     11.   Link
from ePrism to our 3D Models hosted by CDS. We should go directly to the
specific model that we are working with in ePrism. This change will be completed
after October 3, 2011.     12.   Work out the process for new user registrations
for Consulting Engineers on both sides B&G and Goulds. We first need to come up
with the process and then utilize existing pages and adjust ePrism accordingly  
  13.   TTO — Add SMVT, Pre-engineered Subs, Fire Pump with Panels. This change
will be completed after October 3, 2011 as requirements have not be defined.    
14.   Easily changeable branding in Specs, descriptions, documents, etc.     15.
  Boosters — In the selection results allow the selections that meet CTO
specifications even if the specific pump/size is not the best fit based on the
criteria. We should be able to guide the user to pick the CTO pumps early in the
selection process rather than after they’re done with selection/configuration
and click compatibility. This change may not be possible, and the business
requirements are not clear.     16.   Match ESP-REP. Add Freight calculations
and Profit Factor. This change will be completed after October 3, 2011.     17.
  Worksheet — If multiple items selected combine into one worksheet.
Requirements need clarification, and may require extensive development.     18.
  Liquid Properties — Let them modify existing items and let them save as a new
one. Similar to ESP-PLUS functionality

8



--------------------------------------------------------------------------------



 



Annex A
TSA Change Request Form

     
TSA Schedule:
   
Receiver TSA Owner:
   
Date of Request:
   
Completed By:
   

Requested Service Change:

                                  Already agreed Item   Service Description    
      to with Service Number   (Listed on schedule in the TSA)   Monthly Charge
  Requested Change   Provider (Y/N) 1                 2                 3      
          4                 5                

Outcome:

          Item   Outcome     Number   (Approved, Denied)   Specific Action to be
taken 1         2         3         4         5        

Approvals

     
Approved By:
  Approved By:
 
   
Provider TSA Functional Lead
  Receiver TSA Functional Lead
 
   
Executive Representative:
  Executive Representative:
 
   
Provider TSA Manager
  Receiver TSA Manager

9



--------------------------------------------------------------------------------



 



SCHEDULE AB8
ERP-LX & TANGO APPLICATION
INDIA
Capitalized terms used herein and not otherwise defined shall have the meaning
assign such term in the Agreement. The Services provided hereunder are subject
in all respects to the terms and conditions of the Agreement, except where
expressly noted.
SERVICE OWNER
All service matters, general inquiries and notices regarding this service should
be directed to:

              Name   Title   Phone   e-mail
Kevin Loucks
  Manager, Transition   (315) 568-7770   kevin.loucks@itt.com
ITT Corporation
  Management Office        
 
           
Eva Jakubowska
  RCW IT Director   (847) 983-5905   eva.jakubowska@xyleminc.com
Xylem Inc.
           

GENERAL SERVICE DESCRIPTION
Service Provider will perform ERP-LX & Tango Application Support Services for
Baroda, India and Hong Kong for Service Receiver.
Service Receiver and its Subsidiaries will utilize Service Provider’s resources
based on the functionality, processes, input and output screens, and documents
that support the Service Provider’s business and business processes in the
twelve months prior to the Distribution date.
SCOPE OF SERVICES
Upon the terms and subject to the conditions of this Services Schedule and the
Agreement, Service Provider shall provide to Service Recipient the services
identified below (collectively, the “Services”).

1



--------------------------------------------------------------------------------



 



                                          Minimum                 BAU   Service
        Service       Transaction   Period   Service Service #   Name  
Description of Service   Volume   (in mo.)   Charge IT-ERP- LX & Tango India -01
  ERP-LX & Tango Application Support Services  
Provide hosting and ongoing application support for ERP-LX and Tango
(Sarbanes-Oxley Auditing) for Baroda, India and the Hong Kong Trading Company:
  38 ERP-LX named users     3     Cost plus 2% - 10% per month        
 
                       
•    Access to ERP-LX & Tango Applications — Service Provider will provide
access to the application for authorized service receiver users per the security
guidelines outlined in the Master Services Agreement. Service Provider will
create new application and database users pre-approved by Service Recipient,
maintain application and database passwords, maintain application and database
security to meet security and controls guidelines identified in Master Services
Agreement, as well as monitor and restrict unauthorized access to source code
and data. Service Provider will maintain production batch schedule, execute
batch jobs, assess impact of failed batch jobs, and adjust schedule to account
for batch job failures and delays. Service Provider will execute web server and
application server configuration changes; and monitor and maintain application
administration.
                       
 
                       
•    ERP-LX &Tango Support & Maintenance — Service Provider will monitor
incident resolution requests, and recommend and implement incident resolution
per the SLA outlined in the Service Level section of this agreement. Service
Provider will identify and communicate breaks in application discovered by
automated or monitoring system, develop solution and approach to address break
in application, and implement fixes to resolve break in application.
                       
 
                       
•    ERP-LX & Tango Database Support — Service Provider will trouble shoot
database related incidents, maintain database schema if necessary, bounce
databases as required, perform data cleanup activities as needed, monitor and
provide support for all database issues in test/dev environments, archive and
truncate database tables as required, compact databases as required, backup,
compress, and delete old log files as needed, and conduct scheduled maintenance
activities.
                       
 
                       
•    ERP-LX & Tango Hosting Services — Service Provider will provide hosting for
ERP-LX environment from Seneca Falls Data Center (SFDC).
               

2



--------------------------------------------------------------------------------



 



Service Volumes Greater or Less Than Observed Pre-Distribution Date
Service Provider will deliver the same volume of Services as delivered in the
12 months prior to the Distribution Date, plus or minus 10% (such activity,
including any such 10% deviation, “Business as Usual activities” or “BAU”) at no
additional cost per unit. Service Provider will accommodate Service Receiver’s
inorganic (Mergers, Acquisitions, and Divestitures) activities on a time and
materials basis with respect to the one-time set-up fees. The table below will
then apply following the completion of the one-time set-up activities.

          Scenario   One-Time Setup Fees   Monthly Fees
Service Volume within BAU [Note: BAU already includes +/- 10% of
pre-distribution date volumes]
  No incremental one-time fees when Service Receiver utilizes services and
structure as-is with no changes under this agreement   Steady-State fee
structure for requisite service as documented below
 
       
Service Volume greater or less than BAU
  Service Provider will develop a commercially reasonable quote for acceptance
by the Service Receiver provided the Service Receiver utilizes services and
structure as-is with no significant changes under this agreement   Service
Provider will develop a commercially reasonable quote for acceptance by the
Service Receiver incremental to the base service costs documented below for the
requisite service

Ad-Hoc development/services or processing of reports consistent with what was
provided prior to the distribution date will be supported as part of this
agreement. Service Provider will use commercially reasonable efforts based on
provider’s current abilities to accommodate regulatory or legal ad-hoc requests.
Ad-hoc requests which may need to be performed to assist Service Receiver in
meeting new legal obligations will be provided on a time and materials basis as
described in the Additional Pricing section of this agreement. Any changes to
3rd party relationships which require interface modifications or re-writes are
not included as part of the scope of this agreement. Should the Service Receiver
require such changes, Parties agree to negotiate in good faith with regard to
such modification. In the event modifications to the services provided are
required by law for only the Service Recipient and such modifications increase
the cost for Service Provider, Service Recipient that requires the modifications
shall pay all the additional costs including the costs for the other Service
Recipients.

3



--------------------------------------------------------------------------------



 



Exit Services
The following services will be provided upon receipt of a Termination Notice to
exit from this Service.

              Service #   Service Name   Description of Service   Service Charge
($/hour)
 
      Service Provider will make commercially reasonable efforts to assist
Service Receiver in exiting of this agreement. These efforts include:    
 
           
 
     
•   Support of data extraction requests from the Service Receiver
  Time and Materials Based on Additional Pricing Section
 
           
IT-ERP- LX & Tango India -02
  ERP-LX & Tango Application Migration  
•   Providing Subject Matter Expertise in helping the Service Receiver
understand current state data schema and configuration details
 
 
           
 
      Service Provider will provide the following knowledge transfer services:  
 
 
           
IT-ERP- LX & Tango India -03
  ERP-LX & Tango Application Knowledge Transfer  
•   Existing non-sensitive documentation maintained by the Service Provider will
be given to the Service Receiver as it relates to the ERP-LX and Tango
applications and related interfaces
  Time and Materials Based on Additional Pricing Section

Supplemental Services
For requests for supplemental services relating to ERP-LX & Tango Applications
by Service Receiver not mentioned in this Schedule or not included within the
costs documented in this agreement, Service Receiver will provide a discreet
project request and submit such request to Service Provider using the formalized
Change Request attached as Annex A for consideration by Service Provider.
Where notice is required a number of business days prior to some required action
by Service Provider, notice must be received by 12 noon Eastern Time to be
counted as received during such business day. Service Provider shall, within a
commercially reasonable period, provide a price quote to be commercially
reasonable based on the current cost of the Services to Service Receiver taking
into account, such items as the specific time the request was made, service
delivery volumes, exit planning activities, and other activities Service
Provider is currently engaged in at the time of the request, but not later than
30 days after the request was made. If Service Provider, in its sole discretion
determines (i) such request would increase the ongoing operating costs for
Service Provider (as a service recipient) or any other service receiver or
(ii) that it is not capable of making such changes with its current staff during
the time period requested without interrupting the Services provided to itself
or any other service receiver. Service Provider need not provide a price quote
or perform the services. Where a price quote is provided, Service Provider shall
provide the service requested upon acceptance of the price.

4



--------------------------------------------------------------------------------



 



LOCATIONS
Services are initially provided from Seneca Falls, NY, USA to Baroda, India and
Hong Kong.
PREREQUISITES/DEPENDENCIES

  •   Service Receiver will maintain the applications and interfaces documented
in Attachment A.     •   If Service Receiver provides inaccurate information to
Service Provider, it will be the responsibility of the Service Receiver to
rectify any problems and bear any costs incurred to rectify the issue.     •  
Service Receiver must have eLogia System active and maintained for the duration
this agreement is in effect.     •   Security and access controls will be
maintained as set forth in the Master Services Agreement.

NOTICE REQUIREMENT
Official Notices and Bills under this Schedule should be sent to the following
addresses (with an email copy to the Service Owners set forth above):
If to the Service Provider:
ITT Corporation
240 Fall Street
Seneca Falls, NY 13148
Attention: Daryl R. Bowker
Daryl.bowker@itt.com
If to the Service Receiver:
Xylem Inc.
2881 E. Bayard Street
Seneca Falls, NY 13148
Attention: Linda Lynch
Linda.lynch@xyleminc.com

5



--------------------------------------------------------------------------------



 



SERVICE LEVEL
Service Provider will classify incidents at its own discretion. Such
classifications shall be consistent with the priorities Service Provider set for
itself as a recipient of services. Incidents classified using this methodology
will be triaged as documented in Attachment B.
In the event incidents cannot be resolved, Service Provider shall promptly
notify Service Receiver and work together to try and resolve such incidents.
ADDITIONAL PRICING
Hourly Rate for Services Not Specified but Provided by Service Provider
Employees (including but not limited to modifications, consulting, exit strategy
development, transition, etc.) are documented below. Such services will be
provided solely at the Service Provider’s discretion. Service Provider is not
obligated to provide additional services not specified in this agreement. The
employee category is defined by the Service Provider. The rates documented below
shall be commercially reasonable and designated by the Service Provider, closest
to its current cost to provide the service. The hourly rates below include the
4.5% amount for inflation each year. These rates apply to internal Service
Provider employees only, and should external resources be required, the costs
for those external resources will be reviewed with the Service Receiver prior to
execution of the project.
Additional Pricing Rates (All in USD)

                          Location   Low   Medium   High
USA
  $ 75     $ 100     $ 125  
Greece
  $ 35     $ 46     $ 58  
Mexico
  $ 19     $ 25     $ 31  
Sweden
  $ 75     $ 100     $ 125  

6



--------------------------------------------------------------------------------



 



ATTACHMENT A

                          Interface   Program                     Name   Name  
Business Purpose   Owner   Source   Destination   Frequency
eLogia
  ORDZ761C   Perform product configuration   Water Co.   Wintel Emmaboda  
iSeries Emmaboda   Continuous
ePrism
  ORD789   Perform product configuration   ITT Co.   Wintel ITT Co.  
iSeries Emmaboda   Continuous
Supplier Portal
  PUR500   Issue Purchase Orders via a Portal   Water Co.   Wintel Emmaboda  
iSeries Emmaboda   Continuous
Supplier Portal
  PUR500   Issue Purchase Orders via a Portal   Water Co.   iSeries Emmaboda  
Wintel Emmaboda   Continuous

7



--------------------------------------------------------------------------------



 



ATTACHMENT B
Production Support Break Fix Service Level Agreement
A Remedy help desk request must be entered for each incident. For Urgent
incidents, a phone call may also be initiated directly to the Service Provider’s
Support Team. The primary support number for North America is +1-219-405-9459
(available 24 hours/day) and the secondary support number is +1-847-983-5862
(available 8:00 AM — 5:00 PM Eastern Time, Monday through Friday). All support
calls will be returned within 15 minutes.

          Severity   Description   Resolution
Urgent
  Service Receiver is unable to enter orders or ship product. No work around is
available for the issue.   Service Provider will provide a work around or
permanent solution within four (4) hours for 95% of these incidents.
 
       
High
  Service Receiver is able to enter orders and ship product, but in a degraded
mode and productivity is seriously impacted.   Service Provider will provide a
work around or permanent solution within two (2) working days for 95% of these
incidents.
 
       
Medium
  Service Receiver is able to function normally with minor impact from problem.
  Service Provider will provide a permanent solution within five (5) working
days for 95% of these incidents.
 
       
Low
  Service Receiver is able to function normally. Issue is an inconvenience.  
Service Provider will provide a permanent solution within 30 working days for
95% of these issues.

8



--------------------------------------------------------------------------------



 



Annex A
TSA Change Request Form
TSA Schedule:
Receiver TSA Owner:
Date of Request:
Completed By:
Requested Service Change:

                                          Already agreed Item   Service
Description   Monthly       to with Service Number   (Listed on schedule in the
TSA)   Charge   Requested Change   Provider (Y/N)   1    
 
              2    
 
              3    
 
              4    
 
              5    
 
           

Outcome:

              Item   Outcome     Number   (Approved, Denied)   Specific Action
to be taken   1        
 
  2        
 
  3        
 
  4        
 
  5        
 

Approvals

      Approved By:   Approved By:
 
   
Provider TSA Functional Lead
  Receiver TSA Functional Lead
 
   
Executive Representative:
  Executive Representative:
 
   
Provider TSA Manager
  Receiver TSA Manager

9



--------------------------------------------------------------------------------



 



SCHEDULE AB9
MyITT.COM APPLICATION
Capitalized terms used herein and not otherwise defined shall have the meaning
assign such term in the Agreement. The Services provided hereunder are subject
in all respects to the terms and conditions of the Agreement, except where
expressly noted.
SERVICE OWNER
All service matters, general inquiries and notices regarding this service should
be directed to:

              Name   Title   Phone   e-mail Ken Gill
ITT Corporation   Manager , Web, Social Media
&
Collaboration Solutions   (315) 568-7861   ken.gill@itt.com               Beth
Davidovich
Xylem Inc.   Director, Corporate IT
& Collaboration COE   (914) 323-5975   beth.davidovich@xyleminc.com

GENERAL SERVICE DESCRIPTION
Service Provider will perform myITT.com Portal Application Support Services for
Service Receiver.
Service Receiver and its Subsidiaries will utilize the Service Provider’s
resources based on the functionality, processes, input and output screens and
documents that support the Service Provider’s business and business processes in
the twelve months prior to the Distribution date.
The Service Receiver may request changes or enhancements to such systems and the
Service Provider shall implement those changes provided (i) such changes or
enhancements do not materially and negatively impact the Service Provider
(acting as a service recipient) or any other service receiver, (ii) Service
Receiver agrees to pay for such changes or enhancements in accordance with the
pricing schedule below, (iii) such changes do not increase the ongoing operating
costs for the Service Provider (as a service recipient) or any other service
receiver and (iv) Service Provider, in its discretion, deems that it is capable
of making such changes with its current staff during the time period requested
without interrupting the Services provided to itself or any other service
receiver. Notwithstanding the forgoing, Service Provider is required to make any
changes required by law.

1



--------------------------------------------------------------------------------



 



SCOPE OF SERVICES
Upon the terms and subject to the conditions of this Services Schedule and the
Agreement, the Service Provider shall provide to Service Recipient the services
identified below (collectively, the “Services”).

                                          Minimum                     Service  
      Service       Transaction   Period   Service Service #   Name  
Description of Service   Volume   (in mo.)   Charge
 
      Provide hosting and ongoing myITT.com application support:                
 
                       
 
     
•    Access to myITT.com Application - Service Provider will use help desk
tickets from Service Receiver and provide access to myITT.com application for an
unlimited number of authorized Service Receiver users per the security
guidelines outlined in the Master Services Agreement. One business day is
required to respond to the ticket after receiving the request.
                 
IT- myITT.com Portal-01
  myITT.com Maintenance Support Services  
•    myITT.com Support & Maintenance — Service Provider will use help desk
tickets from Service Receiver to support closing the help ticket within 1
business day of request. Service Provider will monitor incident resolution
requests, and recommend and implement incident resolution per the SLA outlined
in the Service Level section of this agreement. Service Provider will identify
and communicate breaks in application discovered by automated or monitoring
system, develop solution and approach to address break in application, and
implement fixes to resolve break in application.
  40calls/ month     3     Cost plus 2% - 10% per month

Services that will not be provided as part of this agreement are:

•   Creating new sites (on myITT.com)

•   Updating functionality in existing sites

•   Updating functionality or providing support on sites migrated to Connect
beyond initial functionally ported over from myITT.com

Service Volumes Greater or Less Than Observed Pre-Distribution Date
Service Provider will deliver the same volume of Services as delivered in the
12 months prior to the Distribution Date, plus or minus 10% (such activity,
including any such 10% deviation, “Business as Usual activities” or “BAU”) at no
additional cost per unit. Service Provider will accommodate Service Receiver’s
inorganic (Mergers, Acquisitions, and Divestitures) activities

2



--------------------------------------------------------------------------------



 



on a time and materials basis with respect to the one-time set-up fees. The
table below will then apply following the completion of the one-time set-up
activities.

          Scenario   One-Time Setup Fees   Monthly Fees
Service Volume within BAU [Note: BAU already includes +/- 10% of
pre-distribution date volumes]
  No incremental one-time fees when Service Receiver utilizes services and
structure as-is with no changes under this agreement   Steady-State fee
structure for requisite service as documented in this agreement
 
       
Service Volume greater or less than BAU
  Service Provider will develop a commercially reasonable quote for acceptance
by the Service Receiver provided the Service Receiver utilizes services and
structure as-is with no significant changes under this agreement   Service
Provider will develop a commercially reasonable quote for acceptance by the
Service Receiver incremental to the base service costs documented below for the
requisite service

Exit Services
The following services will be provided upon receipt of a Termination Notice to
exit from this Service.

              Service #   Service Name   Description of Service   Service Charge
($/hour)
 
      Service Provider will make commercially reasonable efforts to assist
Service Receiver in exiting of this agreement. These efforts include:    
 
           
 
     
•    Support of data extraction requests from the Service Receiver or third
parties authorized to act on behalf of the Service Receiver

   
 
     
•    Providing Subject Matter Expertise in helping the Service Receiver
understand current state business processes, functional data mapping, and
impacts of design decisions

  Time and Materials Based on Additional Pricing Section
IT- myITT.com Portal-02
  myITT.com Migration  
•    Service Provider will support Service Receiver or third parties authorized
to act on behalf of Service Receiver in project managing the myITT.com site
migration

 
 
           
 
      Service Provider will provide the following knowledge transfer services:

   
IT- myITT.com Portal-03
  myITT.com Knowledge Transfer  
•    Existing non-sensitive documentation maintained by the Service Provider
will be given to the Service Receiver as it relates to myITT services
  Time and Materials Based on Additional Pricing Section

3



--------------------------------------------------------------------------------



 



Supplemental Services
For requests for supplemental services relating to myITT Applications by Service
Receiver not mentioned in this Schedule or not included within the costs
documented in this agreement, Service Receiver will provide a discreet project
request and submit such request to Service Provider using the formalized Change
Request attached as Annex A for consideration by Service Provider.
Where notice is required a number of business days prior to some required action
by Service Provider, notice must be received by 12 noon Eastern Time to be
counted as received during such business day. Service Provider shall, within a
commercially reasonable period, provide a price quote to be commercially
reasonable based on the current cost of the Services to Service Receiver taking
into account, such items as the specific time the request was made, service
delivery volumes, exit planning activities, and other activities Service
Provider is currently engaged in at the time of the request, but not later than
30 days after the request was made. If Service Provider, in its sole discretion
determines (i) such request would increase the ongoing operating costs for
Service Provider (as a service recipient) or any other service receiver or
(ii) that it is not capable of making such changes with its current staff during
the time period requested without interrupting the Services provided to itself
or any other service receiver. Service Provider need not provide a price quote
or perform the services. Where a price quote is provided, Service Provider shall
provide the service requested upon acceptance of the price.
LOCATIONS
Services are initially provided from Seneca Falls, NY, USA and White Plains, NY,
USA and by on-shore and off-shore consultants to global participants.
PREREQUISITES/DEPENDENCIES

  •   Service Receiver will maintain site, content and applications within the
Oracle Webcenter Interaction Suite (formerly Plumtree) and interfaces to AD
domains.     •   Service Receiver, in a separate independent agreement, must
have project management, migration architect, developer etc. services active
with Avanade for the period of time to complete the migration project.     •  
Service Receiver will use its resources to support migration services for data
clean up, testing and cleaning in a timely manner.     •   If Service Receiver
sends inaccurate data to Service Provider it will be the responsibility of the
Service Receiver to rectify any problems and bear any costs incurred to rectify
the issue.

4



--------------------------------------------------------------------------------



 



  •   Security and access controls will be maintained as set forth in the Master
Services Agreement.

NOTICE REQUIREMENT
Official Notices and Bills under this Schedule should be sent to the following
addresses (with an email copy to the Service Owners set forth above):
If to the Service Provider:
ITT Corporation
240 Fall Street
Seneca Falls, NY 13148
Attention: Daryl R. Bowker
Daryl.bowker@itt.com
If to the Service Receiver:
Xylem Inc.
2881 E. Bayard Street
Seneca Falls, NY 13148
Attention: Linda Lynch
Linda.lynch@xyleminc.com
SERVICE LEVEL
Service Provider will classify incidents at its own discretion. Such
classifications shall be consistent with the priorities Service Provider set for
itself as a recipient of services. Incidents classified using this methodology
will be triaged as documented in Attachment A.
In the event incidents cannot be resolve in the time outlined in Attachment A,
Service Provider shall promptly notify Service Receiver and work together to try
and resolve such incidents.
ADDITIONAL PRICING
In addition to the costs specifically set forth above, Service Receiver shall
also pay commercially reasonable business travel expenses relating to the
Services.
Hourly Rate for Services Not Specified but Provided by Service Provider
Employees (including but not limited to modifications, consulting, exit strategy
development, transition, etc.) are documented below. Such services will be
provided solely at the Service Provider’s discretion. Service Provider is not
obligated to provide additional services not specified in this agreement.

5



--------------------------------------------------------------------------------



 



The employee category is defined by the Service Provider. The rates documented
below shall be commercially reasonable and designated by the Service Provider,
closest to its current cost to provide the service. The hourly rates below
include the 4.5% amount for inflation each year. These rates apply to internal
Service Provider employees only, and should external resources be required, the
costs for those external resources will be reviewed with the Service Receiver
prior to execution of the project.
Additional Pricing Rates (All in USD)

                          Location   Low   Medium   High
USA
  $ 75     $ 100     $ 125  
Greece
  $ 35     $ 46     $ 58  
Mexico
  $ 19     $ 25     $ 31  
Sweden
  $ 75     $ 100     $ 125  

6



--------------------------------------------------------------------------------



 



ATTACHMENT A

          Scenario   Response
Time   Description
Non-Critical Remedy ticket assignment on Weekdays during Business hours
  3 Hrs.   Ticket will be picked-up or assigned to one of the team members
within 3 hrs.
 
       
Critical Remedy ticket assignment on Weekdays during Business hours
  1 Hr.   Ticket will be picked-up or assigned to one of the team members within
1 hr.
 
       
Non-Critical Remedy ticket assignment on Weekdays during off-hours
  Next Business Day   Ticket will be picked-up or assigned to one of the team
members on Next Business Day
 
       
Critical Remedy ticket assignment on Weekdays during off-hours
  2 Hr.   Ticket will be picked-up or assigned to one of the team members within
2 hr.
 
       
Non-Critical Remedy ticket assignment on Weekends and Holidays
  Next Business Day   Ticket will be picked-up or assigned to one of the team
members on Next Business Day
 
       
Critical Remedy ticket assignment on Weekends and Holidays
  2 Hr.   Ticket will be picked-up or assigned to one of the team members within
2 hr.

  Note:   1.   Business hours are 8:00 am — 5:00 pm ET   2.   Critical Incident
— The portal is completely down or inaccessible   3.   Non-Critical Incident —
All incidents which are not classified as critical as defined in this agreement

7



--------------------------------------------------------------------------------



 



Annex A
TSA Change Request Form
TSA Schedule:
Receiver TSA Owner:
Date of Request:
Completed By:
Requested Service Change:

                                          Already agreed Item   Service
Description   Monthly       to with Service Number   (Listed on schedule in the
TSA)   Charge   Requested Change   Provider (Y/N)   1    
 
              2    
 
              3    
 
              4    
 
              5    
 
           

Outcome:

              Item   Outcome     Number   (Approved, Denied)   Specific Action
to be taken   1        
 
  2        
 
  3        
 
  4        
 
  5        
 

Approvals

      Approved By:   Approved By:  
Provider TSA Functional Lead
  Receiver TSA Functional Lead
 
   
Executive Representative:
  Executive Representative:
 
   
Provider TSA Manager
  Receiver TSA Manager

8



--------------------------------------------------------------------------------



 



SCHEDULE AB10
P2P DELIVERY ENVIRONMENT
Capitalized terms used herein and not otherwise defined shall have the meaning
assign such term in the Agreement. The Services provided hereunder are subject
in all respects to the terms and conditions of the Agreement, except where
expressly noted.
SERVICE OWNER
All service matters, general inquiries and notices regarding this service should
be directed to:

              Name   Title   Phone   e-mail Tom Restaino   Director, Information
  (315) 568-7884   tom.restaino@itt.com ITT Corporation   Technology            
Financial Shared Services                       Eva Jakubowska   RCW IT Director
  (847) 513-2762   eva.jakubowska@xyleminc.com Xylem Inc.            

GENERAL SERVICE DESCRIPTION
Service Provider will perform Purchase-to-Pay (P2P) Delivery Environment
Application Support Services for the Service Receiver.
Service Receiver and its Subsidiaries will utilize Service Provider’s resources
based on the functionality, processes, input and output screens and documents
that support Service Provider’s business and business processes in the twelve
months prior to the Distribution Date.
SCOPE OF SERVICES
Upon the terms and subject to the conditions of this Services Schedule and the
Agreement, Service Provider shall provide to Service Recipient the services
identified below (collectively, the “Services”).

1



--------------------------------------------------------------------------------



 



                                          Minimum                 BAU   Service
        Service       Transaction   Period   Service Service #   Name  
Description of Service   Volume   (in mo.)   Charge
 
      Provide application support services for P2P Delivery Environment, which
consists of SAP, Vendor Portal, Taxware, OpenText, and Interface Infrastructure
MQ and XI (MQ support is only on Provider’s MQ):                
 
                       
 
     
•     Access to P2P Delivery Environment — Service Provider will provide access
to applications through user request form(s) submitted by Service Receiver via
Service Provider P2P Help Desk tickets for authorized service receiver users.
Service Provider will maintain and reset SAP user passwords and application
security through Provider P2P Help Desk requests. , Service Provider will
monitor and restrict unauthorized access to source code and data. User
add/update/delete requests will be completed within three (3) business days of
receipt of complete, approved form.
              Cost plus 2% - 10% per month
for services and
 
                       
IT-P2P-01
  P2P Delivery Environment
Application Support Services  
•     P2P Delivery Environment Support & Maintenance — Service Provider will
monitor incident resolution requests; and recommend and implement incident
resolution. Service Provider will identify and communicate breaks in
application, develop solution to address break, and implement fixes to resolve
break. Service Provide reserves the right to charge time and material for a
Service Receiver initiated break which requires greater than 8 hours to resolve.
Service Provider will maintain production batch schedule, assess impact of
failed batch jobs, and adjust schedule to account for batch job failures and
delays. Service Provider will execute web server and application server
configuration changes; and monitor and maintain application administration.
Service Provider will provide SAP Basis support, development support for the P2P
Delivery Environment, and configuration management in support of business as
usual activities (excludes enhancement requests by Service Receiver). Requests
for support and maintenance will be submitted and tracked via Service Provider
Help Desk ticket.
  219 SAP Users

122,741 Invoice
Postings per Year

64,008 New Purchase Orders Created per Year    


18     Cost plus 2% - 10%* per month for Vendor Cost

(*Includes 4.5% inflation for 2012 and 2013. Vendor Cost Charges cease after
18 months)
 
                       
 
     
       Service Provider will publish scheduled down time which will allow for
normal maintenance of the P2P environment including operating system upgrades;
database maintenance, and other tasks required in order to keep environment
running efficiently. Ad-Hoc down time will be communicated to Service Receiver
with 72 hours advance notice where possible.
               
 
                       
 
     
•     P2P Delivery Environment Testing Support — Support of Receiver requested
testing cycles are included in services during the TSA with the following
exceptions to be treated as supplemental services and charged via Time and
Materials Based on Additional Pricing Section:
               

2



--------------------------------------------------------------------------------



 



                                          Minimum                 BAU   Service
        Service       Transaction   Period   Service Service #   Name  
Description of Service   Volume   (in mo.)   Charge
 
     
     o     Testing requiring a client refresh more than twice a year.
               
 
                       
 
     
     o     Testing requiring run and verification of a full month-end close
where Provider and Receiver aren’t in consensus that the change has an impact to
month-end close.
               
 
                       
 
     
•     SAP Shared Services Application Master Programs, Tables and Data
Maintenance — The Service Provider reserves the right to be the sole owner and
administrator of Master Programs, Tables, Data, and Application Security and
Access controls will as necessary get joint approval from all Service Receivers
for those proposed changes that will impact another Service Receiver.
               
 
                       
 
     
       In addition, the Provider will provide the following services: Complete
SAP Month End jobs and reports to support postings (Vendor Banking Approvals).
               

Service Volumes Greater Than or Less Than Observed Pre-Distribution Date
Service Provider will deliver the same volume of Services as delivered in the
12 months prior to the Distribution Date, plus or minus 3% (such activity,
including any such 3% deviation, “Business as Usual activities” or “BAU”) at no
additional cost per unit. Service Provider will accommodate Service Receiver’s
inorganic (Mergers, Acquisitions, and Divestitures) activities on a time and
materials basis with respect to the one-time set-up fees. The table below will
then apply following the completion of the one-time set-up activities.

          Scenario   One-Time Setup Fees   Monthly Fees
Service Volume within BAU [Note: BAU already includes +/- 10% of
pre-distribution date volumes]
  No incremental one-time fees when Service Receiver utilizes services and
structure as-is with no changes under this agreement   Steady-State fee
structure for requisite service as documented below
 
       
Service Volume greater or less than BAU
  Service Provider will develop a commercially reasonable quote for acceptance
by the Service Receiver provided the Service Receiver utilizes services and
structure as-is with no significant changes under this agreement   Service
Provider will develop a commercially reasonable quote for acceptance by the
Service Receiver incremental to the base service costs documented below for the
requisite service

Ad-Hoc development/services or processing of reports consistent with what was
provided prior to the distribution date will be supported as part of this
agreement. Service Provider will use commercially reasonable efforts based on
provider’s current abilities to accommodate regulatory or legal ad-hoc requests.
Ad-hoc requests which may need to be performed to assist Service Receiver in
meeting new legal obligations will be provided on a time and materials basis as
described in the Additional Pricing section of this agreement. Any changes to
3rd party relationships which require interface modifications or re-writes are
not included as part of the scope of this agreement. Should the Service Receiver
require such changes, Parties agree to

3



--------------------------------------------------------------------------------



 



negotiate in good faith with regard to such modification. In the event
modifications to the services provided are required by law for only the Service
Recipient and such modifications increase the cost for Service Provider, Service
Recipient that requires the modifications shall pay all the additional costs
including the costs for the other Service Recipients.
Exit Services
The following services will be provided upon receipt of a Termination Notice to
exit from this Service.

              Service #   Service Name   Description of Service   Service Charge
($/hour)
 
      Service Provider will make commercially reasonable efforts to assist
Service Receiver in exiting of this agreement. These efforts include:    
 
           
IT-P2P-02
  P2P Delivery
Environment
Migration  
•   Support of data extraction requests from the Service Receiver
  Time and Materials Based on Additional Pricing Section
 
           
 
     
•   Providing Subject Matter Expertise in helping the Service Receiver
understand current state data schema and configuration details
   
 
           
 
      Service Provider will provide the following knowledge transfer services:  
 
 
           
IT-P2P-03
  P2P Delivery
Environment
Knowledge Transfer  
•   Existing non-sensitive documentation maintained by the Service Provider will
be given to the Service Receiver as it relates to the P2P Delivery Environment
and related interfaces
  Time and Materials Based on Additional Pricing Section

Supplemental Services
For requests for supplemental services relating to P2P Delivery Environment by
Service Receiver not mentioned in this Schedule or not included within the costs
documented in this agreement, Service Receiver will provide a discreet project
request and submit such request to Service Provider using the formalized Change
Request attached as Annex A for consideration by Service Provider.
Where notice is required a number of business days prior to some required action
by Service Provider, notice must be received by 12 noon Eastern Time to be
counted as received during such business day. Service Provider shall, within a
commercially reasonable period, provide a price quote to be commercially
reasonable based on the current cost of the Services to Service Receiver taking
into account, such items as the specific time the request was made, service
delivery volumes, exit planning activities, and other activities Service
Provider is currently engaged in at the time of the request, but not later than
30 days after the request was made. If Service Provider, in its sole discretion
determines (i) such request would increase the ongoing operating costs for
Service Provider (as a service recipient) or any other service receiver or
(ii) that it is not capable of making such changes with its current staff during
the time period requested without interrupting the Services provided to itself
or any other service receiver.

4



--------------------------------------------------------------------------------



 



Service Provider need not provide a price quote or perform the services. Where a
price quote is provided, Service Provider shall provide the service requested
upon acceptance of the price.
LOCATIONS
Services are initially provided from Seneca Falls, NY, USA to other USA and
Canada locations.
PREREQUISITES/DEPENDENCIES

•   Service Receiver will maintain the interfaces documented in Attachment A.  
•   If Service Receiver, or the Service Receiver’s Supplier(s), provides
inaccurate information to Service Provider, it will be the responsibility of the
Service Receiver to rectify any problems and bear any costs incurred to rectify
the issue.   •   Service Receiver must have one of following the ERP systems
active and maintained along with associated interfaces for the duration this
agreement is in effect: Business Planning and Control System (BPCS), and PRMS.  
•   Service Receiver must have MQ Series active and maintained for the duration
this agreement is in effect.   •   Service Receiver must submit requests, into
the Service Provider’s P2P Help Desk system.   •   Service Receiver will support
testing as required for changes implemented by Service Provider.   •   Security
and access controls will be maintained as set forth in the Master Services
Agreement.

NOTICE REQUIREMENT

5



--------------------------------------------------------------------------------



 



Official Notices and Bills under this Schedule should be sent to the following
addresses (with an email copy to the Service Owners set forth above):
If to the Service Provider:
ITT Corporation
240 Fall Street
Seneca Falls, NY 13148
Attention: Daryl R. Bowker
Daryl.bowker@itt.com
If to the Service Receiver:
Xylem Inc.
2881 E Bayard Street
Seneca Falls, NY 13148
Attention: Linda Lynch
Linda.lynch@xyleminc.com
SERVICE LEVEL

Service Provider will classify incidents at its own discretion. Such
classifications shall be consistent with the priorities Service Provider set for
itself as a recipient of services.

The P2P Delivery Environment scheduled downtime will be Mondays and Tuesdays
from 10:00 PM to 3:30 AM ET and Sundays from 1:00 AM to 8:00 AM ET.

Service Provider P2P Help Desk support is available 8:00 AM — 5:00 PM ET Monday
through Friday except for holidays. Items are assessed for priority within one
(1) hour of receipt. Barring circumstances outside of Service Provider’s
control, urgent priority items are addressed within one (1) hour. High priority
items will be responded to within one (1) business day and medium priority
within two (2) business days. Priority is assessed by the helpdesk staff with
direction from Service Receiver.
In the event incidents cannot be resolved, Service Provider shall promptly
notify Service Receiver and work together to try and resolve such incidents.
ADDITIONAL PRICING
Hourly Rate for Services Not Specified but Provided by Service Provider
Employees (including but not limited to modifications, consulting, exit strategy
development, transition, etc.) are documented below. Such services will be
provided solely at the Service Provider’s discretion. Service Provider is not
obligated to provide additional services not specified in this agreement.

6



--------------------------------------------------------------------------------



 



The employee category is defined by the Service Provider. The rates documented
below shall be commercially reasonable and designated by the Service Provider,
closest to its current cost to provide the service. The hourly rates below
include the 4.5% amount for inflation each year. These rates apply to internal
Service Provider employees only, and should external resources be required, the
costs for those external resources will be reviewed with the Service Receiver
prior to execution of the project.
Additional Pricing Rates (All in USD)

                          Location   Low   Medium   High
USA
  $ 75     $ 100     $ 125  
Greece
  $ 35     $ 46     $ 58  
Mexico
  $ 19     $ 25     $ 31  
Sweden
  $ 75     $ 100     $ 125  

7



--------------------------------------------------------------------------------



 



ATTACHMENT A

                  Interface Name   Business Purpose   Source   Destination  
Frequency     Central Vendor Master Maintenance   Service Provider   Service
Receiver   Real-time     Purchase Order add, change, delete   Service Receiver  
Service Provider   Real-time     Receipt posting and reversals   Service
Receiver   Service Provider   Real-time     Invoice posting and reversals  
Service Provider   Service Receiver   Real-time     Payment posting and
reversals   Service Provider   Service Receiver   Real-time                   ME
A/P trade reclass   Service Provider   Service Receiver   Month End     ME
Foreign Currency revaluation   Service Provider   Service Receiver   Month End  
  ME Headquarter cash reclearing   Service Provider   Service Receiver   Month
End     MW Intercompany FX reclass   Service Provider   Service Receiver   Month
End     ME Intercompany Payables reclass   Service Provider   Service Receiver  
Month End     ME Uncleared Cash reclass   Service Provider   Service Receiver  
Month End     ME Small Difference balancing   Service Provider   Service
Receiver   Month End     ME Shared Service Fee — P2P   Service Provider  
Service Receiver   Month End     ME Shared Service Fee — eBuyITT   Service
Provider   Service Receiver   Month End     ME Sales & Use tax reclass (for
self-assessed tax)   Service Provider   Service Receiver   Month End     MW
Vendor down payment   Service Provider   Service Receiver   Month End

8



--------------------------------------------------------------------------------



 



Annex A
TSA Change Request Form

     
TSA Schedule:
   
Receiver TSA Owner:
   
Date of Request:
   
Completed By:
   

Requested Service Change:

                                  Already agreed Item   Service Description  
Monthly       to with Service Number   (Listed on schedule in the TSA)   Charge
  Requested Change   Provider (Y/N)
1
               
2
               
3
               
4
               
5
               

Outcome:

          Item   Outcome     Number   (Approved, Denied)   Specific Action to be
taken
1
       
2
       
3
       
4
       
5
       

Approvals

     
Approved By:
  Approved By:  
Provider TSA Functional Lead
  Receiver TSA Functional Lead  
Executive Representative:
  Executive Representative:  
Provider TSA Manager
  Receiver TSA Manager

9



--------------------------------------------------------------------------------



 



SCHEDULE AB11
PRMS SHARED SERVICES AND ERP
APPLICATION SUPPORT
Capitalized terms used herein and not otherwise defined shall have the meaning
assign such term in the Agreement. The Services provided hereunder are subject
in all respects to the terms and conditions of the Agreement, except where
expressly noted.
SERVICE OWNER
All service matters, general inquiries and notices regarding this service should
be directed to:

              Name   Title   Phone   e-mail
PRMS Shared
Services
           
 
           
Tom Restaino
ITT
Corporation
  Director, Information
Technology
Financial Shared Services   (315) 568-7884   tom.restaino@itt.com
 
           
Shashank Patel
Xylem Inc.
  RCW Controller   (847) 983-5856   shashank.patel@xyleminc.com
 
           
PRMS ERP
Services
           
 
           
Kevin Loucks
ITT
Corporation
  Manager, Transition
Management Office   (315) 568-7770   kevin.loucks@itt.com
 
           
Eva Jakubowska
Xylem Inc.
  RCW IT Director   (847) 513-2762   eva.jakubowska@xyleminc.com

GENERAL SERVICE DESCRIPTION
Service Provider will provide PRMS Shared Services and ERP Application Support
Services for Service Receiver.
Service Receiver and its Subsidiaries will utilize Service Provider’s resources
based on the functionality, processes, input and output screens, and documents
that support the Service Provider’s business and business processes in the
twelve months prior to the Distribution date.

1



--------------------------------------------------------------------------------



 



SCOPE OF SERVICES
Upon the terms and subject to the conditions of this Services Schedule and the
Agreement, Service Provider shall provide to Service Recipient the services
identified below (collectively, the “Services”).

                                          Minimum                 BAU   Service
        Service       Transaction   Period   Service Service #   Name  
Description of Service   Volume   (in mo.)   Charge
 
      Provide PRMS Shared Services Application Support services e.g., Customer
Master, Accounts Receivable (AR), General Ledger (GL), Cash Application, and
Order Release:                
 
                       
IT-PRMS-01
  PRMS Shared
Services
Application Support
Services  
•    Access to PRMS Shared Services Application — Service Provider will provide
access to application for authorized Service Receiver per the security
guidelines outlined in the Master Services Agreement. Service Provider will
receive the PRMS Shared Services Application User Access forms and menu sets
from Service Receiver to update menu sets and user profiles; Service Provider
will provide periodic SOX access reports to allow Service Receiver to conduct
internal SOX user access compliance certifications. Service Provider will create
new application and database users pre-approved by Service Recipient, maintain
application and database passwords, maintain application and database security
to meet security and controls guidelines identified in Master Services
Agreement, as well as monitor and restrict unauthorized access to source code
and data. Security access will need a five day lead time, and the SOX access
reports will be performed no more than twice a year.
  15 new or modified
Users per Month          


Cost plus 2% - 10% per month for services and

Cost plus 2% - 10%* per month for Vendor Cost
 
                       
 
     
•    Access to PRMS Shared Services AutoClear — Service Provider will provide
access to application for authorized Service Receiver per the security
guidelines outlined in the Master Services Agreement. Service Provider will use
the PRMS Shared Services AutoClear user access forms and menu sets from Service
Receiver to update menu sets and user profiles; Service Provider will provide
periodic SOX access reports to allow Service Receiver to conduct internal SOX
user access compliance certifications. Service Provider will create new
application and database users pre-approved by Service Recipient, maintain
application and database passwords, maintain application and database security
to meet security and controls guidelines identified in Master Services
Agreement, as well as monitor and restrict unauthorized access to source code
and data. Security access will need a five day lead time, and the SOX access
reports will be performed no more than twice a year.
        18     (*Includes 4.5% inflation for 2012 and 2013. Vendor Cost Charges
cease after 18 months)

2



--------------------------------------------------------------------------------



 



                                          Minimum                 BAU   Service
        Service       Transaction   Period   Service Service #   Name  
Description of Service   Volume   (in mo.)   Charge
 
     
•    PRMS Shared Services Application Support & Maintenance — Service Provider
will monitor Help Desk incident resolution requests from the Service Receiver,
and recommend and implement incident resolution per the SLA outlined in the
Service Level section of this agreement. Service Provider will receive Help Desk
ticket from Service Receiver to update applications and ensure regulatory and
security compliance. Service Provider will identify and communicate breaks in
application discovered by automated or monitoring system, develop solution and
approach to address break in application, and implement fixes to resolve break
in application. Service Provider will maintain production batch schedule,
execute batch jobs, assess impact of failed batch jobs, and adjust schedule to
account for batch job failures and delays. Service Provider will execute web
server and application server configuration changes, monitor and maintain
application administration Robot and CL programs.
               
 
                       
 
     
•    PRMS Shared Services Application Master Programs, Tables and Data
Maintenance — The Service Provider reserves the right to be the sole owner and
modifier of PRMS Master Programs, Tables and Data. The Service Provider on
receiving a Help Desk Master Data change ticket form from the Service Receiver
will as necessary get joint approval from all Service Receivers for those
proposed changes that will impact another Service Receiver, and then maintain
the PRMS Master Programs, Tables and Data appropriately.
               
 
                       
 
     
•    PRMS Shared Services Database Support — Service Provider’s IT staff and
data center will monitor incident resolution requests, and recommend and
implement incident resolution per the SLA outlined in the Service Level section
of this agreement. Service Provider will identify and communicate breaks in
application discovered by automated or monitoring system, develop solution and
approach to address break in application, and implement fixes to resolve break
in application.
               
 
                       
 
     
•    PRMS Shared Service Application Capacity Management - The Service Provider
will monitor the environment and make recommendations for capacity changes to
the Service Receiver as necessary.
               

                         
IT-PRMS-02
  PRMS ERP
Application Support
Services   Provide PRMS ERP Support services e.g. Materials Resource Planning
(MRP), Enterprise Resource Planning (ERP), Order Processing and Invoicing, Debit
and Credit Memo, Inventory, Forecasting, Purchasing and Receiving, Costing and
Shipping and Manufacturing Operations:                
 
                       
 
     
•    Access to PRMS ERP Application — Service Provider will provide access to
application for
  25 new or modified     9     Cost plus 2% - 10%
per month

3



--------------------------------------------------------------------------------



 



                                          Minimum                 BAU   Service
        Service       Transaction   Period   Service Service #   Name  
Description of Service   Volume   (in mo.)   Charge
 
     
      authorized Service Receiver per the security guidelines outlined in the
Master Services Agreement. Service Provider will use the PRMS Shared Services
Application user access forms and menu sets from Service Receiver to update menu
sets and user profiles; Service Provider will provide periodic SOX access
reports to allow Service Receiver to conduct internal SOX user access compliance
certifications. Service Provider will create new application and database users
pre-approved by Service Recipient, maintain application and database passwords,
maintain application and database security to meet security and controls
guidelines identified in Master Services Agreement, as well as monitor and
restrict unauthorized access to source code and data. Security access will need
a five day lead time, and the SOX access reports will be performed no more than
twice a year.
  User per Month            
 
                       
 
     
•     PRMS ERP Support & Maintenance — Service Provider will monitor Help Desk
incident resolution requests from the Service Receiver, and recommend and
implement incident resolution per the SLA outlined in the Service Level section
of this agreement. Service Provider will address all things other than
Applications incidents, identify and communicate breaks in application
discovered by automated or monitoring system, develop solution and approach to
address break in application, and implement fixes to resolve break in
application. Service Provider will maintain production batch schedule, execute
batch jobs, notification of failed batch jobs, and adjust schedule to account
for batch job failures and delays. Service Provider will execute web server and
application server configuration changes, monitor and maintain application
administration Robot and CL programs.
               
 
                       
 
     
      o   The Service Provider after receiving Help Desk production control
requests and tested objects from the Service Receiver will move the tested
objects into the PRMS ERP production environment. Should the object fail in the
process of being moved into production, the Service Provider will work with the
Service Receiver to triage and troubleshoot the issues, and move the corrected
objects into the PRMS ERP production environment.
               
 
                       
 
     
•    PRMS ERP Operating System and Database Support — Service Provider will
monitor incident resolution requests, and recommend and implement incident
resolution per the SLA outlined in the Service Level section of this agreement.
Service Provider will identify and communicate breaks in OS discovered by
automated or monitoring system, develop solution and approach to address break
in OS, and implement fixes to resolve break in OS.
               

4



--------------------------------------------------------------------------------



 



                         
 
     
      The Service Provider on receiving Help Desk service requests from the
Service Receiver will perform the following:
               
 
                       
 
     
        o    Create, add files to and Manage Journals
               
 
     
        o    Perform program and database backups
               
 
     
        o    Perform program and database restores
               
 
     
        o    Reorganize Files
               
 
     
        o    Create and add to Data Mirrors
               
 
                       
 
     
•    PRMS ERP Capacity Management - The Service Provider will monitor the
environment and make recommendations for capacity changes to the Service
Receiver as necessary.
               

Service Volumes Greater Than or Less Than Observed Pre-Distribution Date
Service Provider will deliver the same volume of Services as delivered in the
12 months prior to the Distribution Date, plus or minus 10% (such activity,
including any such 10% deviation, “Business as Usual activities” or “BAU”) at no
additional cost per unit. Service Provider will accommodate Service Receiver’s
inorganic (Mergers, Acquisitions, and Divestitures) activities on a time and
materials basis with respect to the one-time set-up fees. The table below will
then apply following the completion of the one-time set-up activities.
Service Provider will actively monitor CPU and storage utilization of AS400
based applications in the Seneca Falls Data Center. Costs associated with
increasing capacity of CPU and Storage within the AS400 environment will be
split and allocated to each AS400 based applications by the Service Provider and
an applicable portion of costs borne by the Service Receiver. Service Provider
is required to provide Service Receiver with 30 days prior notice in advance of
any increases in costs related to incremental allocation of CPU and storage
costs.

          Scenario   One-Time Setup Fees   Monthly Fees
Service Volume within BAU [Note: BAU already includes +/- 10% of
pre-distribution date volumes]
  No incremental one-time fees when Service Receiver utilizes services and
structure as-is with no changes under this agreement   Steady-State fee
structure for requisite service as documented below
 
       
Service Volume
greater or less than
BAU
  Service Provider will develop a commercially reasonable quote for acceptance
by the Service Receiver provided the Service Receiver utilizes services and
structure as-is with no significant changes under this agreement   Service
Provider will develop a commercially reasonable quote for acceptance by the
Service Receiver incremental to the base service costs documented below for the
requisite service

Ad-Hoc development/services or processing of reports consistent with what was
provided prior to the distribution date will be supported as part of this
agreement. Service Provider will use commercially reasonable efforts based on
provider’s current abilities to accommodate regulatory or legal ad-hoc requests.
Ad-hoc requests which may need to be performed to assist Service Receiver in
meeting legal obligations will be provided on a time and materials basis as
described in the Additional Pricing section of this agreement. Any changes to
3rd party relationships which require interface modifications or re-writes are
not included as part of the scope of this

5



--------------------------------------------------------------------------------



 



agreement. Should the Service Receiver require such changes, Parties agree to
negotiate in good faith with regard to such modification. In the event
modifications to the services provided are required by law for only the Service
Recipient and such modifications increase the cost for Service Provider, Service
Recipient that requires the modifications shall pay all the additional costs
including the costs for the other Service Recipients.
Exit Services
The following services will be provided upon receipt of a Termination Notice to
exit from this Service.

              Service #   Service Name   Description of Service   Service Charge
($/hour)
 
      Service Provider will make commercially reasonable efforts to assist
Service Receiver in exiting of this agreement. These efforts include:    
 
           
IT-PRMS-03
  PRMS Application
Migration  
     •    Support of data extraction requests from the Service Receiver
  Time and Materials Based on Additional Pricing Section
 
           
 
     
     •    Providing Subject Matter Expertise in helping the Service Receiver
understand current state data schema and configuration details
   
 
           
 
      Service Provider will provide the following knowledge transfer services:  
 
 
           
IT-PRMS-04
  PRMS Application
Knowledge Transfer  
     •    Existing non-sensitive documentation maintained by the Service
Provider will be given to the Service Receiver as it relates to the PRMS Shared
Services Application and related interfaces
  Time and Materials Based on Additional Pricing Section

Supplemental Services
For requests for supplemental services relating to PRMS Application by Service
Receiver not mentioned in this Schedule, Service Receiver will provide a
discreet project request and submit such request to Service Provider using the
formalized Change Request attached as Annex A for consideration by Service
Provider.
Where notice is required a number of business days prior to some required action
by Service Provider, notice must be received by 12 noon Eastern Time to be
counted as received during such business day. Service Provider shall, within a
commercially reasonable period, provide a price quote to be commercially
reasonable based on the current cost of the Services to Service Receiver taking
into account, such items as the specific time the request was made, service
delivery volumes, exit planning activities, and other activities Service
Provider is currently engaged in at the time of the request, but not later than
30 days after the request was made. If

6



--------------------------------------------------------------------------------



 



Service Provider, in its sole discretion determines (i) such request would
increase the ongoing operating costs for Service Provider (as a service
recipient) or any other service receiver or (ii) that it is not capable of
making such changes with its current staff during the time period requested
without interrupting the Services provided to itself or any other service
receiver. Service Provider need not provide a price quote or perform the
services. Where a price quote is provided, Service Provider shall provide the
service requested upon acceptance of the price.
LOCATIONS
Services are initially provided from Seneca Falls, NY, USA to global locations.
PREREQUISITES/DEPENDENCIES

•   Service Receiver will for the period of this TSA, maintain and have active
the applications and interfaces documented in Attachment A.   •   If Service
Receiver, or the Service Receiver’s Supplier(s), sends inaccurate information to
Service Provider, it will be the responsibility of the Service Receiver to
rectify any problems and bear any costs incurred to rectify the issue.   •  
Service Receiver must have bank accounts in place prior to the Distribution
Date. Changes or new bank accounts must be communicated to Service Provider and
completed on a time and materials basis.   •   Service Receiver must have DDM,
FTP, GetPaid and Custom.net Applications active and maintained for the duration
this agreement is in effect.   •   Security and access controls will be
maintained as set forth in the Master Services Agreement.   •   Service
Receiver, in a separate and independent agreement, must have Websphere MQ
systems active and maintained with the correct interfaces and data feeds to the
Supplier Portal by the Service Receiver for the period of time in which this
agreement is in effect.   •   Service Receiver must have Elogia, system active
and maintained for the duration this agreement is in effect.   •   Service
Receiver must have Electronic Data Interchange (EDI) active and maintained
during the period in which this agreement is in effect.

7



--------------------------------------------------------------------------------



 



NOTICE REQUIREMENT
Official Notices and Bills under this Schedule should be sent to the following
addresses (with an email copy to the Service Owners set forth above):
If to the Service Provider:
ITT Corporation
240 Fall Street
Seneca Falls, NY 13148
Attention: Daryl R. Bowker
Daryl.bowker@itt.com
If to the Service Receiver:
Xylem Inc.
2881 E Bayard Street
Seneca Falls, NY 13148
Attention: Linda Lynch
Linda.lynch@xyleminc.com
SERVICE LEVEL
Service Provider will classify incidents at its own discretion. Such
classifications shall be consistent with the priorities Service Provider set for
itself as a recipient of services. Incidents classified using this methodology
will be triaged as documented in Attachment B.
In the event incidents cannot be resolved in the time outlined in Attachment B,
Service Provider shall promptly notify Service Receiver and work together to try
and resolve such incidents.
ADDITIONAL PRICING
Hourly Rate for Services Not Specified but Provided by Service Provider
Employees (including but not limited to modifications, consulting, exit strategy
development, transition, etc.) are documented below. Such services will be
provided solely at the Service Provider’s discretion. Service Provider is not
obligated to provide additional services not specified in this agreement. The
employee category is defined by the Service Provider. The rates documented below
shall be commercially reasonable and designated by the Service Provider, closest
to its current cost to provide the service. The hourly rates below include the
4.5% amount for inflation each year. These rates apply to internal Service
Provider employees only, and should external resources be

8



--------------------------------------------------------------------------------



 



required, the costs for those external resources will be reviewed with the
Service Receiver prior to execution of the project.
Additional Pricing Rates (All in USD)

                          Location   Low   Medium   High
USA
  $ 75     $ 100     $ 125  
Greece
  $ 35     $ 46     $ 58  
Mexico
  $ 19     $ 25     $ 31  
Sweden
  $ 75     $ 100     $ 125  

9



--------------------------------------------------------------------------------



 



ATTACHMENT A

                  Interface Name   Business Purpose   Source   Destination  
Frequency
Credit Held Orders
  Credit held orders for review and release (approval) by FSS   VC ERP
System(s)   PRMS Shared
Services
Application   Real-Time
 
               
Order Value
Synchronization
  Weekly open order value synchronization with VC’s to re-compute credit values
  VC ERP
System(s)   PRMS Shared
Services
Application   Real-Time
Weekly
 
               
Invoices
  Invoice posting and reversals   VC ERP
System(s)   PRMS Shared
Services
Application   Daily
 
               
Customer
  Central customer
master administration   PRMS Shared
Services
Application   VC ERP
System(s)   Real-Time
 
               
Credit Values
  Central credit administration (gross$, open orders, net available$)   PRMS
Shared
Services
Application   VC ERP
System(s)   Real-Time
 
               
Credit Held Orders
Released
  Release (approval) to ship previously credit held order   PRMS Shared
Services
Application   VC ERP
System(s)   Real-Time

10



--------------------------------------------------------------------------------



 



ATTACHMENT B

      COST & SERVICE METRICS   TARGET PERFORMANCE
System Availability — Percentage of hours the Seneca Falls (SFDC) administered
AS/400 processors were available during production workdays for both batch and
interactive utilization, Monday through Saturday, 24 hours per day.
 

99.90%
 
   
Interactive Service Availability — Percentage of hours the Seneca Falls
(SFDC) administered AS/400 processors were available during production workdays
for interactive utilization; Monday through Friday ( 20 hours per day ) and
Saturday ( 14 hours per day ).
 

99.90%
 
   
iSeries Service Requests —
   1) Running Robot Jobs
   2) Requesting a Restore
   3) Running Batch Jobs
   4) Requesting a File Copy
   5) Printing/ Re-Printing Reports
   6) Permission to use EZVIEW and Query Commands
   7) Requesting a Back Up
   8) New printer configurations
 
85.0% < 1 Day
90.0% < 3 Days
95.0% < 5 Days

Service Commitment: Service requests are processed Monday through Friday between
the hours of 6:00 AM to 9:00 PM (EST). Response Time is measured from the time
the request is received and logged in at the Seneca Falls Data Center (SFDC).
Turn around for ROBOT jobs is 2 weeks. No production changes will be made from
the Wednesday before M/E until M/E processing is complete. No production changes
will be made in December.
 
   
iSeries User Profile Requests —
1) Create new user accounts or
2) Change a current user account or
3) Deactivate a user account on the Seneca Falls AS/400’s.
  98.0% < 2 Days
99.0% < 3 Days
100.0% < 5 Days
 
  Service Commitment: Service requests are processed Monday through Friday
between the hours of 6:00 AM to 9:00 PM (EST). Response Time is measured from
the time the request is received and logged in at the Seneca Falls Data Center
(SFDC). Turn around time for user profiles is 3 business days

Note: Service Level Objectives/Targets are measured during the following service
window:
6:00 AM to 2:00 AM (EST) ; Monday through Friday                     6:00 AM to
8:00 PM (EST) ; Saturday

11



--------------------------------------------------------------------------------



 



Need More Information?
Points of Contact

                  Jean Lindsley,             Datacenter Services, Chief        
Name   of Technology   Supervisor Name   TBD
Telephone Number
  315-568-4774   Telephone Number    
Email Address
  jean.lindsley@itt.com   Email Address    
Customer Info Link
           

12



--------------------------------------------------------------------------------



 



Annex A
TSA Change Request Form

             
TSA Schedule:
         
Receiver TSA Owner:
         
Date of Request:
         
Completed By:
         

Requested Service Change:

                                                          Already agreed    
Item     Service Description     Monthly           to with Service     Number  
  (Listed on schedule in the TSA)     Charge     Requested Change     Provider
(Y/N)    
1
                           
2
                           
3
                           
4
                           
5
                           

Outcome:

                      Item     Outcome           Number     (Approved, Denied)  
  Specific Action to be taken    
1
               
2
               
3
               
4
               
5
               

Approvals

     
Approved By:
  Approved By:
 
   
Provider TSA Functional Lead
  Receiver TSA Functional Lead
 
   
Executive Representative:
  Executive Representative:
 
   
Provider TSA Manager
  Receiver TSA Manager

13



--------------------------------------------------------------------------------



 



SCHEDULE AB12
POST SPIN HYPERCARE
Capitalized terms used herein and not otherwise defined shall have the meaning
assign such term in the Agreement. The Services provided hereunder are subject
in all respects to the terms and conditions of the Agreement, except where
expressly noted.
SERVICE OWNER
All service matters, general inquiries and notices regarding this service should
be directed to:

              Name   Title   Phone   e-mail Karla Viglasky
ITT Corporation   Chief Information Officer   (315) 568-7069  
karla.viglasky@itt.com               Peter Olive
Xylem Inc.   Chief Information Officer   +44 (1256) 353946  
peter.olive@xyleminc.com

GENERAL SERVICE DESCRIPTION
Service Provider will perform Post Spin Hypercare Support Services for Service
Receiver.
Service Receiver and its Subsidiaries will utilize Service Provider’s resources
based on the functionality, processes, input and output screens, and documents
that support the Service Provider’s business and business processes in the
twelve months prior to the Distribution date.
SCOPE OF SERVICES
Upon the terms and subject to the conditions of this Services Schedule and the
Agreement, Service Provider shall provide to Service Recipient the services
identified below (collectively, the “Services”).

1



--------------------------------------------------------------------------------



 



                                      Minimum                 BAU   Service    
    Service       Transaction   Period   Service Service #   Name   Description
of Service   Volume   (in mo.)   Charge
 
      Provide Post Spin Hypercare support services:            
 
                   
 
      Facility Shutdown Services — Service Provider will provide Service
Receiver with Facility Shutdown services that include:            
 
                   
 
     
  •   Disposition of network and computer assets
           
 
     
  •   Disposition of furniture and miscellaneous equipment; boxing of HR files,
ITT logo, posters, etc.
           
 
     
  •   Maintain working environment for remaining
employees
           
 
     
  •   Control the activation and deactivation of access cards
           
 
     
  •    Close all third party contracts with vendors, such as food, vending
machines, cable, printers, cleaning, etc.
           
 
                   
 
      Program Shutdown Services — Service Provider will provide Service Receiver
with Program Shutdown services that include:            
 
                   
IT-Hypercare-01
  Hypercare Support
Services  
  •   Crisis management for final cutover, to ensure all projects go live on
spin date

  •   Command center support and ramp down

  •   Access to TPMO and IT-SS Connect sites through ITT Co. Active Directory
and VPN accounts for up to 20 people
      3*   Cost plus 2% - 10%
per month
 
                   
 
      Financial Support Services —Service Provider will provide Service Receiver
with financial support services that include:            
 
                   
 
     
  •   Purchase Order (invoice payment) and Contract management for suppliers
assisting with separation
           
 
                   
 
      Miscellaneous Support Services — Service Provider will provide Service
Receiver with supplemental and miscellaneous project support services that
include:            
 
                   
 
     
  •   Project management, strategy development, infrastructure consulting, etc.
Prioritization and resource allocation for these services will be jointly agreed
to by CIOs.
           
 
                   
 
      All requests for support will be directed to and coordinated through Cindy
Hoots.            

 

*   TSA duration will end on 12/31/2011 regardless of actual spin-date.   **  
Costs represent salary expense (no retention or severance) and additional
facility charges for the Hanover location.

2



--------------------------------------------------------------------------------



 



LOCATIONS
Services are initially provided from Hanover, MD, USA to other USA locations.
PREREQUISITES/DEPENDENCIES

  •   Security and access controls will be maintained as set forth in the Master
Services Agreement.     •   Travel and expenses will be paid by the requesting
organization.

NOTICE REQUIREMENT
Official Notices and Bills under this Schedule should be sent to the following
addresses (with an email copy to the Service Owners set forth above):
If to the Service Provider:
ITT Corporation
240 Fall Street
Seneca Falls, NY 13148
Attention: Daryl R. Bowker
Daryl.bowker@itt.com
If to the Service Receiver:
Xylem Inc.
2881 E Bayard Street
Seneca Falls, NY 13148
Attention: Linda Lynch
Linda.lynch@xyleminc.com
SERVICE LEVEL
Service Provider will classify incidents at its own discretion. Such
classifications shall be consistent with the priorities Service Provider set for
itself as a recipient of services.
In the event incidents cannot be resolved, Service Provider shall promptly
notify Service Receiver and work together to try and resolve such incidents.

3



--------------------------------------------------------------------------------



 



SCHEDULE AB13
SERVICES TSA SCHEDULE FOR
MEXICO
SERVICE OWNER
All service matters and general inquiries regarding this service should be
directed to:

              Name   Title   Phone   e-mail Service
ProviderAracili
Europa   Controller IP Mexico
Bombas Goulds de
Mèxico , S. de R.L. de C.V   01-779-79-69-535   Araceli.europa@itt.com          
    Service
Recipient
Anna Guerrero   Controller, WWW Mexico
ITT Water Technology
Mexico, S. de R.L. de C.V.   52 442 192 67 18
x231   Anna.Guerrero@xyleminc.com

PARTIES TO THE AGREEMENT

  1.   Service Provider — Bombas Goulds de Mèxico , S. de R.L. de C.V     2.  
Service Recipient — ITT Water Technology Mexico, S. de R.L. de C.V.

GENERAL SERVICE DESCRIPTION

  1.   Finance & Accounting Services     2.   Payroll Services     3.   Accounts
Payables Services     4.   Billing and Accounts Receivables Services     5.  
Cost Accounting Services

TERM AND OPTION

  1.   Minimum Service Period — 9 months — Commencing on the Distribution Date  
  2.   The Monthly Costs are set forth below under Pricing & Payment Terms. The
Service Recipient and Service Provider agree that, except as set forth in this
Services TSA Schedule for Mexico (“this TSA”) no additional 2%, 10% or 4.5%
increase in such pricing should be applied as set forth in Section 2 of the
Agreement.     3.   Service Recipient shall have the option to renew at 1.10
times the monthly fixed charge as noted below for an additional 3 months if
written notice is provided 60 days prior to the end of the Minimum Service
Period.     4.   Service Recipient will have the option to terminate this
agreement at any time, with no additional make-whole fee as required by Section
11(b) of the Agreement, after the 1st 3 months with 2 months advance written
notice to the Service Provider

1



--------------------------------------------------------------------------------



 



SERVICES TO BE PROVIDED

1.   Finance and accounting services

  a.   Maintain general ledger and chart of accounts     b.   Reconcile balance
sheet accounts at a minimum of once per quarter     c.   Reconcile Service
Recipient legal entity bank accounts a minimum of once a month     d.   Close
books and prepare local financial statements monthly on a timely basis

  i.   US GAAP financial statements will be prepared as required by the Mexican
Government     ii.   Prepare all required JV’s required to close the books on a
monthly basis     iii.   File required local statutory financial statements with
the authorities in a timely manner     iv.   File required US GAAP financial
statements (P&L and Balance Sheet) in both local currency and on a US FAS 52
basis with the Service Recipient’s parent company by the 1st Monday after the
closing date

  e.   Request cash when needed from the Service Recipient’s parent company in
order to support business activities     f.   Analyze cash requirements at a
minimum of once per month and allocate funds to bank accounts (vendor invoices /
purchase orders, payroll, tax payments, customer receipts, special unusual
items)     g.   Perform all bank account related maintenance (signatory changes,
relationship management etc)     h.   Prepare, file and pay (provided Service
Recipient has made available to Service Provider sufficient funds) all required
local statutory tax returns (including but not limited to income tax, sales tax,
VAT, GST, payroll related, social security, housing, property taxes). Provide
information to Service Recipient’ tax advisor in this regard.     i.   Prepare
and file all required statutory reports with the appropriate governmental
authorities on a timely basis     j.   Fixed Asset accounting

  i.   Maintain detailed fixed asset subsidiary ledger and reconcile to general
ledger

  k.   Provide required support to Service Recipient’s internal & external
auditors     l.   Provide required support for government audits     m.  
Respond to special requests from service recipients legal advisors     n.  
Prepare monthly financial forecasts     o.   Prepare annual budget, strategic
plan, and operating plan financial statements     p.   Prepare required business
review meeting materials on a monthly basis     q.   Respond to Service
Recipient’s ad hoc requests for financial data in a timely manner within reason

2.   Payroll Services

  a.   Process payroll on a bi weekly basis (provided Service Recipient has made
available to Service Provider sufficient funds)     b.   Download employee time
clock information     c.   Input employee information obtained from Service
Recipient’s HR function

  i.   New Hires

2



--------------------------------------------------------------------------------



 



  ii.   Terminations     iii.   Vacations     iv.   Salary changes     v.  
Validate approvals

  d.   Maintain and update payroll related files

  i.   Vacations     ii.   Salary advances     iii.   Child support     iv.  
Housing withholdings     v.   Employee savings     vi.   Leaving indemnity

  e.   Provide employees with bank cards     f.   Calculate payroll via payroll
software     g.   Review printed payroll reports for accuracy     h.   Make net
pay file and submit to bank & validate deposits to employee bank accounts on a
timely basis     i.   Print and distribute pay stubs / advices to employees on a
timely basis     j.   File copies of pay stubs and file payroll booklet

3.   Accounts Payable Services

  a.   Process vendor invoices for payment twice per week (provided Service
Recipient has made available to Service Provider sufficient funds)     b.  
Perform 3 way match in Accounts payable system     c.   Review invoice approvals
    d.   Maintain PO balance when partial shipments     e.   Maintain form
control over purchase orders (Note: all other purchasing department activities
to be performed by the Service Recipient)     f.   Invoice coding to general
ledger account     g.   Process vendor check run once per week     h.   Process
vendor wire transfers twice per week     i.   Review and process travel expense
reports and travel advances twice per week     j.   Process payroll child
support withholding payments on a weekly basis     k.   Process employee savings
fund withdrawal requests twice per week

4.   Billing and Accounts Receivables Services

  a.   Generate customer invoices from ERP system on a daily basis     b.  
Review invoices for accuracy     c.   Charge taxes (VAT, Sales) as required by
law     d.   Update and control customer master file based on information
provided by Service Recipient     e.   Recommend customer credit terms.     f.  
Maintain accounts receivable subsidiary ledger and reconcile to general ledger  
  g.   Post billings to accounts receivable ledger on a daily basis     h.  
Post cash receipts to open accounts receivable ledger on a timely basis and
follow up with customers when unable to identify cash received to open accounts
receivables     i.   Follow up as required with customers via telephone and
email on past due receivables to ensure cash is collected as quickly as possible
    j.   Travel to customers in special circumstances only to facilitate
collection of open accounts receivables     k.   Recommend customers be places
on credit hold or shipping hold when appropriate. Service Recipient must approve
Service Provider’s recommendation

3



--------------------------------------------------------------------------------



 



  l.   Prepare and analyze aged accounts receivables report and review monthly
with Service Recipient     m.   Recommend write offs of overdue accounts
receivables

5.   Cost Accounting Services

  a.   Prepare and review all plant inventory and manufacturing variance journal
entries on a monthly basis     b.   Reconciliation of perpetual inventory to
general ledger     c.   Prepare instructions and oversee annual physical
inventory including test count audits     d.   Reconcile physical inventory and
record appropriate book to physical adjustment to general ledger     e.  
Coordination and oversight of cycle count program     f.   Review of cycle count
program adjustments and record adjustments in general ledger     g.   Review and
analysis of manufacturing variances on a monthly basis     h.   Review of
financial statement inventory balances on a monthly basis with comparison to
prior month balances     i.   Establish and substantiate appropriate inventory
reserves (Excess and Obsolete, Lower of Cost or Market, Inventory revaluation)  
  j.   Develop new standard costs once per year in Q4 of each year     k.  
Prepare annual cost of production statement for the Mexico Government in Q1-Q2
of each year     l.   Prepare annual transfer price analysis in support of
annual statutory audit in Q1-Q2 of each year

4



--------------------------------------------------------------------------------



 



LOCATIONS

1.   IP facility located at the following address;

Bombas Goulds de Mèxico , S. de R.L. de C.V
Avenida eje Oriente Poniente Lote 4 Manzana 9
Ciudad Industrial Tizayuca ,Hidalgo
Mexico
Z.C 43800
PREREQUISITES/DEPENDENCIES

1.   Power of Attorney is granted to the IP Mexico Controller to execute banking
transactions, and access RCW IT systems only. If approval is required from
Service Recipient in advance of any filing with any governmental agency and
approval is not obtained in a timely manner, the Service Recipient, in addition
to its waiver of liability as set forth in Section 10 of the Agreement, waives
all rights to make any claim for damages resulting from the late filing and
agrees to pay and fines or penalties that result from the late filing(s).The
Power of Attorney that is granted to the IP Mexico Controller will cease the
date that this agreement is terminated   2.   Both the Service Provider and the
Service Recipient agree to the month end closing dates for the 3 month period of
this agreement   3.   If US GAAP compliant reporting is required by the Service
Recipient, then the Service Recipient agrees to provide the Service Provider
with the software to facilitate this reporting and to install the software and
train Service Provider’s employees at Service Recipient’s cost prior to the
commencement date of this agreement   4.   After the termination of this
agreement, it may be necessary from time to time for the Service Provider, on
behalf of the Service Recipient, to respond to inquiries made by government
authorities about Service Recipient’s financial statements and tax filings,
including providing support for audits. In this event, the Service Provider will
contact the Service Recipient and agree on an appropriate course of action and
response. To the extent that Service Provider’s resources are to be used to
respond to the inquiries, the Service Provider will be entitled to invoice the
Service Recipient at the following rates per hour provided if assistance is
needed under this section after 2012, the parties will renegotiate such rates in
good faith;

  a.   Clerical — US Cost plus 2% - 10%     b.   Professional — US Cost plus 2%
- 10%     c.   Management — US Cost plus 2% - 10%

5.   To the extent that the Service Provider is required to terminate any of its
employees who are providing services solely to the Service Recipient (and not
supporting any other aspect of the Service Provider’s business) under this
agreement at the end of this agreement because of lack of work, the Service
Recipient agrees to reimburse the Service Provider for any one time termination
costs that are required to be paid as per government regulation or company
policy.   6.   At the termination of this agreement, the Service Recipient will
provide the necessary support at its own expense to transfer data to its own
systems. The Service Provider will agree to provide training to the Service
Recipient’s employees on the Service Provider’s premises or via conference call
/ web ex prior to the termination of the agreement. The Service Provider will
not be required to send any of its employees to any other Service Recipient
location.

5



--------------------------------------------------------------------------------



 



7.   Service Recipient is precluded from hiring Service Provider’s employees
that provide the services under this agreement for the duration of this
agreement plus for an additional two years after the agreement is terminated.  
8.   In the event of 3rd party claims against the Service Recipient which are
unrelated to this agreement, the Service Recipient agrees to indemnify the
Service Provider for any costs that the Service Provider may incur in the event
that the 3rd party elects to also claim damages against the Service Provider
because of their relationship with the Service Recipient. The Service Recipient
also agrees to defend the Service Provider at its sole cost to the extent
permitted to do so under Mexican Law

TAX STATUS

1.   Service Provider — Payments received under the terms of this agreement will
be considered taxable income in Mexico   2.   Service Recipient — Payments made
under the terms of this agreement will be tax deductible in Mexico   3.  
Applicable VAT estimated to be 16% of the invoice amount will be charged by the
service provider to the service recipient as required by law

BILLING LOCATION
NOTICES

    All correspondence with respect to this TSA should be sent to the Service
Owners listed above with copies to the following;

  1.   Service Provider — Joanne Scalard         1133 Westchester Ave,
Suite 3000         White Plains, NY 10605         Joane.scalard@itt.com

  2.   Service Recipient — Dan Kelly         1133 Westchester Avenue, Suite 2000
        White Plains, NY 10605         Dan.kelly@xyleminc.com

6



--------------------------------------------------------------------------------



 



NOTICE REQUIREMENTS

                  Prior Notice Requirement to No.   Third Party Provider  
Terminate Service     None required   See Term and Option above

PRICING & PAYMENT TERMS

1.   The monthly fixed charge for all services provided under this TSA will be
$13,000 for the 1st 9 months of this agreement — Payable in US Dollars

2.   Invoices will be prepared monthly and mailed to the service provider via
email.

3.   There will be no additional backup attached to these invoices

4.   The 1st invoice will be dated the Commencement Date

5.   Invoice payment terms are net 30 days from invoice date.

6.   Subsequent invoices will follow every 30 days

7.   Exit costs as well as costs incurred to respond to inquiries by the
authorities by the Service Provider on behalf of the Service Recipient will be
billed by the Service Provider as soon as practicable with appropriate backup
documentation

7



--------------------------------------------------------------------------------



 



SCHEDULE AB14
SERVICES TSA SCHEDULE FOR
NOGALES
SERVICE OWNER
All service matters and general inquiries regarding this service should be
directed to:

              Name   Title   Phone   e-mail Service             Provider
Arnulfo Soto   Controller ICS Nogales
Mexico   1-800-854-7639 X5300   Arnulfo.soto@itt.com               Service      
      Recipient
John Sullivan   Controller, Flow Control   (978) 281-0440 x284  
John.sullivan@xyleminc.com

PARTIES TO THE AGREEMENT

  1.   Service Provider — ITT Cannon de Mexico, S.A. de C.V.     2.   Service
Recipient — Jabsco Sociedad de Responsabilidad Limitada de Capital Variable

GENERAL SERVICE DESCRIPTION

  1.   Finance & Accounting Services     2.   Payroll Services     3.   Accounts
Payables Services     4.   Import / Export Services (excluding PROSEC-Related
Services)     5.   IT Services     6.   PROSEC-Related Services

TERM AND OPTION

  1.   Minimum Service Period — 12 months — Commencing on the Distribution Date
    2.   The Monthly Costs are set forth below under Pricing & Payment Terms.
The Service Recipient and Service Provider agree that, except as set forth in
this Services TSA Schedule for Nogales (“this TSA”) no additional 2%, 10% or
4.5% increase in such pricing should be applied as set forth in Section 2(a) of
the Agreement.     3.   Service Recipient shall have the option to renew at 1.15
times the monthly fixed charge as noted below for an additional 3 months if
written notice is provided 60 days prior to the end of the Minimum Service
Period. Service Recipient will have the option to terminate this agreement at
any time, with no additional make-whole fee as required by Section 11(b) of the
Agreement, after the 1st 6 months with 6 months advance written notice to the
Service Provider

1



--------------------------------------------------------------------------------



 



  4.   Notwithstanding the above, the Service Period for the PROSEC-Related
Services (described below) shall commence on the Distribution Date and terminate
on the business day following the day Service Recipient obtains a PROSEC license
from the Mexican Ministry of Economy (the “PROSEC License”); provided, however,
that if Service Recipient obtains the PROSEC License on or before the business
day prior to the Distribution Date, Service Provider will not provide
PROSEC-Related Services to Service Recipient. In any event, the term of the
Service Period for the PROSEC-Related Services shall not be longer than three
months, commencing on the Distribution Date.

SERVICES TO BE PROVIDED

  1.   Finance and accounting services

  a.   Maintain general ledger and chart of accounts     b.   Reconcile balance
sheet accounts at a minimum of once per quarter     c.   Reconcile banks
accounts a minimum of once a month     d.   Close books and prepare local
financial statements monthly on a timely basis

  i.   US GAAP financial statements will be prepared as required by the Mexican
Government     ii.   Prepare all required JV’s required to close the books on a
monthly basis     iii.   File required local statutory financial statements with
the authorities in a timely manner     iv.   File required US GAAP financial
statements (P&L and Balance Sheet) in both local currency and on a US FAS 52
basis with the Flow Control USA LLC parent company by the 1st Monday after the
closing date

  e.   Request cash when needed from the Flow Control USA LLC parent company in
order to support business activities via creation of maquilladora services
invoice on a monthly basis     f.   Analyze cash requirements at a minimum of
once per month and allocate funds to bank accounts (vendor invoices / purchase
orders, payroll, tax payments, customer receipts, special unusual items)     g.
  Perform all bank account related maintenance (signatory changes, relationship
management etc)     h.   Prepare, file and pay (provided Service Recipient has
made available to Service Provider sufficient funds) all required local
statutory tax returns (including but not limited to income tax, sales tax, VAT,
GST, payroll related, social security, housing, property taxes). Provide
information to Service Recipient’ tax advisor in this regard.     i.   Prepare
and file all required statutory reports with the appropriate governmental
authorities on a timely basis     j.   Fixed Asset accounting (leasehold
improvements only)

  i.   Maintain detailed fixed asset subsidiary ledger and reconcile to general
ledger

  k.   Provide required support to Tenant’s internal & external auditors     l.
  Provide required support for government audits

  2.   Payroll Services

  a.   Process payroll on a weekly basis (provided Service Recipient has made
available to Service Provider sufficient funds)

2



--------------------------------------------------------------------------------



 



  b.   Download employee time clock information     c.   Input employee
information obtained from Service Recipient’s on site HR manager

  i.   New Hires     ii.   Terminations     iii.   Vacations     iv.   Salary
changes     v.   Validate approvals

  d.   Prepare and print weekly hours report     e.   Distribute weekly hours
report to employee supervisors and obtain

  i.   Employee signature     ii.   Supervisor approvals

  f.   Maintain and update payroll related files

  i.   Vacations     ii.   Salary advances     iii.   Child support     iv.  
Housing withholdings     v.   Employee savings     vi.   Leaving indemnity

  g.   Provide employees with bank cards     h.   Calculate payroll via payroll
software     i.   Review printed payroll reports for accuracy     j.   Review
time clocked vs. payroll report and resolve differences     k.   Make net pay
file and submit to bank & validate deposits to employee bank accounts on a
timely basis     l.   Print and distribute pay stubs / advices to employees on a
timely basis     m.   File copies of pay stubs and file payroll booklet

  3.   Accounts Payable Services

  a.   Process vendor invoices for payment, twice per month on the 10th and 25th
of each month through the Peso ledger (provided Service Recipient has made
available to Service Provider sufficient funds)     b.   Perform 3 way match in
Accounts payable system     c.   Review invoice approvals     d.   Maintain PO
balance when partial shipments     e.   Maintain form control over purchase
orders and assignment of PO numbers (Note: all other purchasing department
activities to be performed by the Service Recipient)     f.   Invoice coding to
general ledger account     g.   Process vendor check run twice per month on the
10th and 25th of each month     h.   Process vendor wire transfers     i.  
Review and process travel expense reports and travel advances as required     j.
  Review and process employee salary advances once per week     k.   Process
payroll child support withholding payments on a weekly basis

  4.   Import / Export Services (excluding PROSEC-Related Services, described
below)

  a.   Supervise activities of Service Recipient’s personnel (Service
Recipient’s personnel are required to perform the following activities)

  i.   Exports

  1.   Classify merchandise     2.   Input parts and data to CAM system     3.  
Process pro forma invoice, packing list, pedimento



3



--------------------------------------------------------------------------------



 



  4.   Review above for accuracy     5.   Dispatch truck

  ii.   Imports

  1.   Review list of goods     2.   Classify merchandise     3.   Input parts
and data to CAM system     4.   Coordinate with counterpart broker     5.  
Process pro forma invoice, packing list, pedimento     6.   Review above for
accuracy     7.   Dispatch truck

  iii.   Other Shipments (Chihuahua, Durango, Guadalajara)

  1.   Review list of goods     2.   Classify merchandise     3.   Input parts
and data to CAM system     4.   Coordinate with counterpart broker     5.  
Process pro forma invoice, packing list, pedimento     6.   Review above for
accuracy     7.   Dispatch truck

  iv.   Virtual imports exports

  1.   Review list of goods     2.   Classify merchandise     3.   Input parts
and data to CAM system     4.   Coordinate with counterpart broker     5.  
Process pro forma invoice, packing list, pedimento     6.   Review above for
accuracy     7.   Dispatch truck

  v.   In cases of customs inspection, coordinate with inspector for clearance
of goods     vi.   Tracking of open and close Pedimentos     vii.   Process
complimentary Pedimentos to pay duties     viii.   Prepare paperwork required to
comply with Anexo 24     ix.   Import / export record keeping

  b.   Provide support for classification of merchandise for US & Mexico customs
purposes     c.   Review import export shipment information for accuracy     d.
  Coordinate shipments and carriers to Service Recipient factories/customers in
Mexico (Chihuahua, Durango, Guadalajara)     e.   Coordinate virtual
import/exports

  i.   Coordinate with counterpart broker     ii.   Review documentation for
accuracy     iii.   Agree with data to be submitted

  f.   Coordination of customs shipment inspection activities to ensure timely
resolution and clearance of goods     g.   Record keeping

  i.   Ensure customs related documents are filed on a timely basis     ii.  
Assure easy access to customs documentation when needed

  h.   Coordinate with broker to ensure timely opening and closing of Mexican
Pedimentos     i.   Ensure Mexican Pedimento duties are paid on a timely basis  
  j.   Maintain relationship with the Mexico Secretary of the Economy. Provide
information as required.

4



--------------------------------------------------------------------------------



 



  k.   Insure timely compliance with Anexo 24     l.   Completion and filing of
annual report of Foreign Business Transactions     m.   Process and file
amendment applications for the Maquila Program     n.   Provide information to
the tax authorities as required or requested     o.   Support D&T audits of
customs activities

  i.   Attend meetings     ii.   Provide information     iii.   Maintain control
over audits

  p.   Support customs audits

  i.   Attend meetings     ii.   Provide information & review audit findings and
comments

  5.   IT Services

  a.   CAM applications support     b.   Qualisys applications support     c.  
Timekeeping system support

  6.   PROSEC-Related Services

Perform the following services with respect to certain inventory relating to the
Water Business, legal title to which is held, or will be held, by Flow Control
US, LLC, a limited liability company organized and existing under the laws of
Delaware, United States of America.
Import and Export:

—   Determine tariff classification of components and materials to be imported  
—   Act as importer of record to import components and materials on a temporary
basis under Service Provider’s IMMEX Program   —   Claim PROSEC preferential
duty rates under Service Provider’s PROSEC Program at the time of importation of
components and materials   —   Export finished goods incorporating components
and materials that were imported under Service Provider’s IMMEX and PROSEC
Program, within the legal timeframes.

Manufacturing/Assembly:

—   Receipt of components   —   Warehousing of components for inventory
availability   —   Sourcing of components to product-line based on demand   —  
Manual assembly of components   —   Visual inspection of components

Services:

—   Packing of components to be delivered to customers   —   Repacking   —  
Packaging   —   Repackaging   —   Marking   —   Labeling

5



--------------------------------------------------------------------------------



 



LOCATIONS

1.   ICS Nogales Mexico facility located at the following address;

ITT Cannon de Mexico, S.A. de C.V.
Avenida del Libre Comercio S/N
Entre Calzada Industrial Nuevo Nogales y
Calzeda del Raquet Club
Col. Parque Industrial Nuevo Nogales
Nogales, Sonora C.P. 84093
PREREQUISITES/DEPENDENCIES

1.   New Flow Control Mexico legal entity is established and fully capable of
legally conducting business by the commencement date of this agreement;
provided, however, that the parties acknowledge that this Schedule shall be
effective even if Service Recipient does not obtain the PROSEC License prior to
the Distribution Date.   2.   New Flow Control Mexico legal entity has
registered with all of the appropriate governmental agencies and secured
required permits (including but not limited to US and Mexico customs permits);
provided, however, that the parties acknowledge that this Schedule shall be
effective even if Service Recipient does not obtain the PROSEC License prior to
the Distribution Date.   3.   New Flow Control Mexico legal entity Bank
account(s) are established by the commencement date of this agreement   4.  
Nogales Mexico Financial, HR/Payroll, and Import export hardware and software
platforms are separated by the commencement date of this agreement.   5.   Power
of Attorney is granted to the ICS Nogales Controller to execute banking
transactions and access Flow Control IT systems for the purpose of providing all
services contained in this agreement. The ICS Nogales Controller will not be
granted Power of Attorney to file appropriate reports and tax returns with
governmental authorities. If approval is required from Service Recipient in
advance of any filing with any governmental agency and approval is not obtained
in a timely manner, the Service Recipient, in addition to its waiver of
liability as set forth in Section 10 of the Agreement, waives all rights to make
any claim for damages resulting from the late filing and agrees to pay and fines
or penalties that result from the late filing(s) The Power of Attorney that is
granted to the ICS Nogales Controller under this provision will cease on the
date that this agreement is terminated   6.   The Service Recipient agrees to
provide Power of Attorney privileges to 2 of its employees as of the
commencement date of this TSA, for the purpose of reviewing, authorizing and
signing, tax returns and other statutory reports which are prepared by the
Service Provider as per the services described in this agreement   7.   Both the
Service Provider and the Service Recipient agree to the month end closing dates
for the 1 year period of this agreement   8.   If US GAAP compliant reporting is
required by the Service Recipient, then the Service Recipient agrees to provide
the Service Provider with the software to facilitate this reporting and to
install the software and train Service Provider’s employees at Service
Recipient’s cost prior to the commencement date of this agreement   9.   Service
Recipient contracts with a tax advisor prior to the commencement of this
agreement   10.   The Service Recipient will hire its own local Nogales HR
Manager and Import Export

6



--------------------------------------------------------------------------------



 



    Broker prior to the commencement date of this TSA. The Service Provider will
assist in the proper training of these individuals prior to the commencement
date of this TSA. If the Service Recipient fails to hire these employees by the
commencement date of this agreement, the monthly fixed charge will increase
based upon good faith negotiations between the parties, until such time as the
positions are filled and Service Provider agrees to provide the services that
would have been performed by these individuals during the time that the
positions are vacant.   11.   If during the term of this agreement, the Service
Recipient’s HR Manager or Import Export clerical positions become vacant, the
monthly fixed charge will increase based upon good faith negotiations between
the parties, until such time as both positions are filled and Service Provider
agrees to provide the services that would have been performed by these
individuals during the time that the positions are vacant. 12. After the
termination of this agreement, it may be necessary from time to time for the
Service Provider, on behalf of the Service Recipient, to respond to inquiries
made by government authorities about Service Recipient’s financial statements
and tax filings, including providing support for audits. In this event, the
Service Provider will contact the Service Recipient and agree on an appropriate
course of action and response. To the extent that Service Provider’s resources
are to be used to respond to the inquiries, the Service Provider will be
entitled to invoice the Service Recipient at the following rates per hour,
provided if assistance is needed under this section 12. After 2012, the parties
will renegotiate such rates in good faith;

  a.   Clerical — Cost plus 2% - 10% Mexico Pesos (                    notional
US$)     b.   Professional — Cost plus 2% - 10% Mexico Pesos
(                    notional US$)     c.   Management — Cost plus 2% - 10%
Mexico Pesos (                    notional US$)

13.   To the extent that the Service Provider terminates any of its employees
who are providing services solely to the Service Recipient (and not supporting
any other aspect of the Service Provider’s business) under this TSA at the end
of this agreement because of lack of work, the Service Recipient agrees to
reimburse the Service Provider for any one time termination costs that are
required to be paid as per government regulation or company policy.   14.   At
the termination of this agreement, the Service Recipient will provide the
necessary support at its own expense to transfer data to its own systems. The
Service Provider will agree to provide training to the Service Recipient’s
employees on the Nogales premises or via conference call / web ex prior to the
termination of the agreement. The Service Provider will not be required to send
any of its employees to any other Service Recipient location.   15.   Service
Recipient is precluded from hiring Service Provider’s employees that provide the
services under this TSA for the duration of this TSA plus for an additional one
year after the TSA is terminated. Notwithstanding the above, the Service
Recipient will have the right to hire the ICS 2 import export clerks that are
providing services to the Service Recipient under the terms of this agreement,
upon termination of this agreement   16.   The Service Provider’s IT department
will be allowed access to tenant’s designated areas as per the floor plan that
forms a part of the Nogales facility rental TSA for purposes of providing the
services that are included in this agreement. The landlord’s IT department will
have the right to access the tenant’s IT data in order to provide the services
that are included in this agreement The Service Recipient will hire an onsite IT
support to oversee all of the Service Recipient’s IT operations. To the extent
that the IT services listed in the services provided section of this TSA are
required from the Service Provider, for whatever reason including but not
limited to the inexperience of the Service Recipient’s IT Manager or the failure
to the Service Recipient to hire an IT Manager by the

7



--------------------------------------------------------------------------------



 



    commencement date of this agreement, the Service Recipient agrees that they
will accept charges for services provided in accordance with the Pricing and
Payment Terms provision #3 as shown in this agreement.

TAX STATUS

1.   Service Provider — Payments received under the terms of this agreement will
be considered taxable income in Mexico   2.   Service Recipient — Payments made
under the terms of this agreement will be tax deductible in Mexico

BILLING LOCATION

1.   Nogales, Sonora, Mexico

NOTICES

    All correspondence with respect to this agreement should be sent to the
Service Owners listed above with copies to the following;

  1.   Service Provider — Suzy Lee         666 East Dyer Road         Santa Ana,
Ca. 92705     2.   Service Recipient — Dan Kelly         Xylem Inc.        
Suite 2000         1133 Westchester Avenue         White Plains, NY 10605

NOTICE REQUIREMENTS

                  Prior Notice Requirement to No.   Third Party Provider  
Terminate Service     None required   See Term and Option above

8



--------------------------------------------------------------------------------



 



PRICING & PAYMENT TERMS

1.   The monthly fixed charge for finance, accounting, accounts payable and
payroll services will be Cost plus 2% - 10% Mexico Pesos (notional US$) for the
term of this agreement — Payable in Mexico Pesos   2.   The monthly fixed charge
for import and export services will be Cost plus 2% - 10% Mexico Pesos (notional
US$) for the term of this agreement — Payable in Mexico Pesos   3.   IT
Services, as defined in this agreement, will be charged on a time and materials
basis. Materials will be charged at Service Provider’s cost and required labor
will be charged at a rate of Cost plus 2% - 10% Mexico Pesos (notional US$) per
hour. Invoices will be prepared monthly and mailed to the Service Recipient via
email.   4.   There will be no additional backup attached to these invoices for
items 1 and 2 above. For item 3 copies of vendor invoices will be attached to
the invoice to support the materials charges and timesheets showing the number
of hours and dates worked by person will be attached to support labor charges  
5.   VAT of 11% will be added to all invoices   6.   All invoices must be issued
in accordance with the applicable tax regulations.   7.   The 1st invoice will
be dated the same date as the Distribution Date   8.   Invoice payment terms are
net 30 days from invoice date.   9.   Subsequent invoices will follow every
30 days   10.   Exit costs as well as costs incurred to respond to inquiries by
the authorities by the Service Provider on behalf of the Service Recipient will
be invoiced & billed by the Service Provider as soon as practicable with
appropriate backup documentation.

OBLIGATIONS OF SERVICE RECIPIENT
     Service Recipient hereby expressly agrees to indemnify Service Provider for
any liabilities, damages, costs, expenses, settlement amounts, duties, or fines,
including court costs and reasonable attorney fees, arising from Service
Provider providing the PROSEC-Related Services to the Service Recipient;
provided, however, that Service Provider shall not be entitled to be indemnified
for any such liabilities, damages, costs, expenses, settlement amounts, duties,
or fines, including court costs and reasonable attorney fees arising as a result
of Service Provider’s negligence or willful misconduct in providing the
PROSEC-Related Services.

9



--------------------------------------------------------------------------------



 



SCHEDULE AB15
SUBCONTRACT ARRANGEMENT IN WUXI
SERVICE OWNER
All service matters and general inquiries regarding this service should be
directed to:

              Name   Title   Phone   e-mail
Service
           
Provider
           
Paul Chen
  Finance Controller — Motion   +86 (510) 8855 6108   paul.chen@itt.com
and
  Tech Wuxi        
 
           
Stephen Chan
  China Share Service Manager   +852 2732 2720   stephen.chan@itt.com
 
           
Service Recipient
           
 
           
Meng Hing Chua
  Vice President and Director of Finance   +86 (021) 2208
2888 Ext. 1333   menghing.chua@xyleminc.com

PARTIES TO THE AGREEMENT
Service Provider: ITT High Precision Manufactured Products (Wuxi) Co., Ltd. of
No. 570 Yangda Road, Meicun, New District, Wuxi City, the PRC
Service Recipient: ITT (Shanghai) Trading Co. Ltd. of Suite 3011-3014, Floor 30,
Tower A, Hongqiao Shanghai City, 100 Zunyi Road, Changning District, Shanghai,
the PRC
GENERAL SERVICE DESCRIPTION
     Service Provider will operate and manage (the “Service”) Service
Recipient’s flow control business at the premises (the “Business”) currently
located in the Premises during the term of this transition services agreement in
a substantially similar manner, with the same level of customer service and
response time with the same degree of reasonable skill and care and with the
same level of security and control as the Business was operated and managed
during the twelve month period prior to the Distribution Date. Service Provider
will provide various services in connection with the operation and management of
the Business including but not limited to the services set forth in “Services to
be Provided”.

1



--------------------------------------------------------------------------------



 



TERM AND OPTION

1.   Term. The Minimum Service Period for this Schedule commences on the
Distribution Date to March 31, 2012 and, if Service Recipient has not served a
notice on Service Provider to terminate the Service, shall be further extended
to May 31, 2012 (the term of Service is hereinafter referred as the “Term”).
Service Recipient may terminate the Service at any time prior to the end of the
Term by providing thirty (30) days prior written notice without any additional
make-whole fee as required by Section 11(b) of the Agreement.   2.   Surviving
clause. The following provisions of this Schedule shall survive the termination
of this Schedule: (a) “Indemnification”, (b) paragraphs 6 and 7 of “Pricing,
Payment Terms” (Audit, Post-termination Revenues and Expenses), (c) paragraph 4
of “Term and Option” (Access to Business Records After the Term), (d)
“Insurance” with respect to managing post Term claims and (e) “Tax Status”.   3.
  Access to the Premises and Business Records during the Term. In addition to
the right of access given to Service Recipient pursuant to Section 3(a) of the
Agreement, during the Term, Representatives of Service Recipient (or its
designee) shall be given access to the Premises during regular business hours if
and to the extent reasonably necessary to:

  3.1   provide or receive any of the Services;     3.2   examine, copy or
photocopy, at Service Recipient’s expense, the Business Records, the Business
Contracts and the purchase orders, customer invoices and any other contracts
and/or agreements signed with the relevant customers, suppliers, distributors
and agents relating to or in connection with the Business, during business hours
and on reasonable prior written notice, to enable Service Recipient to verify
the information contained in the monthly balance sheet and the monthly profit
and loss accounts that Service Provider furnishes to Service Recipient in
accordance with “Services to be Provided” and to determine the amount of the
Monthly Costs payable by Service Provider or Service Recipient, as the case may
be; and     3.3   to inspect or examine the Assets, or otherwise transfer the
Assets out of the Premises, as the case may be.

4.   Access to Business Records after the Term. For a period of seven (7) years
from the expiration date of the Term:

  4.1   Service Provider shall make available, and allow Service Recipient (or
its designee) to make copy of at Service Recipient’s expense, any books,
accounts, returns and records (not delivered to Service Recipient (or its
designee) prior to the expiration date of the Term (including, without
limitation, Service Provider’s statutory books and accounting records, tax
records, and all other records relating to the Business) which contain
information which should be provided to Service Recipient (or its designee) or
which is required for the purpose of the Business, any annual, tax or other
returns, audits in connection with it for inspection by Representatives of
Service Recipient (or its designee) during working hours on reasonable advance
notice being given;     4.2   If any Business Information is not in the
possession of Service Recipient (or its designee) or readily discoverable by
Service Recipient (or its designee) but is in the possession or under the
control of or available to Service Provider or any other member of its Group,
Service

2



--------------------------------------------------------------------------------



 



      Provider shall deliver copies of such Business Information to the Service
Recipient promptly on request.

SERVICES TO BE PROVIDED

1.   Export/Import   2.   Materials Planner   3.   Material and Logistics   4.  
Plant Purchasing   5.   Warehouse (excluding bonded material)   6.   Shipment  
7.   Logistics   8.   IT Support   9.   Customers Support   10.   Accounts
Payable Invoice Processing including bank disbursements and reconciliations  
11.   Accounts Receivable Invoice processing and collection   12.  
Manufacturing and assembly of the products the Business produces   13.   Certain
administrative and tax preparation/filing services   14.   Facility and related
services that enable to the Business to continue operations   15.   Payroll and
all HR services, for the employees Service Provider utilizes to operate and
manage the Business   16.   Foreign exchange verification   17.   External audit
and relating consulting services   18.   Vendor and customer data maintenance  
19.   Accounting services to maintain accounting records   20.   Security   21.
  Environmental, health and safety services   22.   Administrative services,
including office supplies and equipment, location assistant, reception and
shuttle bus/car service   23.   All other services which were provided to
Service Recipient in the last twelve months   24.   Invoice and payment. Service
Provider shall maintain separate accounts for the Business during the Term. As
promptly as practicable and in any event within ten (10) Business Days after the
beginning of each calendar month, Service Provider shall prepare and deliver to
Service Recipient a balance

3



--------------------------------------------------------------------------------



 



    sheet as at the end of the preceding calendar month and the profit and loss
account in respect of the preceding calendar month (including separate line
items for the Monthly Costs, Monthly Expenses and Monthly Revenues) in respect
of the Business, prepared in accordance with the Generally Accepted Accounting
Principles of the PRC and certified by the Finance Manager of Service Provider.

25.   Affixation of company chop. To the extent that any documents of Service
Recipient (or its designee) need to be affixed with the company chop of Service
Provider, Service Provider shall render all assistance to execute or affix its
company chop on all such documents as Service Recipient (or its designee) may
from time to time reasonably request for the purpose of vesting in it the full
benefit of the Business, provided such request has been approved by the General
Manager of Wuxi Flow Control Business and the Legal Counsel of Service Recipient
(or its designee).

EMPLOYEES

1.   In addition to the Services to be provided by Service Provider to Service
Recipient above, during the Term Service Provider shall supervise the Employees
in accordance with the terms in this section.   2.   Service Provider shall:

  2.1   continue the employment of the Employees with Service Provider to ensure
that the Business shall be carried on in the ordinary course of business; and  
  2.2   allow the Employees to perform their duties under the supervision of,
fully comply with directions and instructions received from, and promptly carry
out orders and assignments given by, any of the Representative of Service
Recipient. Notwithstanding the forgoing, the Parties acknowledge and agree that
the Employees shall comply with or otherwise subject to the policy (including
compensation and benefits policy), handbook or guidelines as applicable to other
employees of Service Provider.

3.   Service Recipient and Service Provider acknowledge the importance of
Employees to the ongoing success of the Business subsequent to the Distribution
Date. In order to maintain continuity of their employment with Service Provider,
Service Recipient shall request that Service Provider provide long term
incentives to those Employees who continue their employment with Service
Provider during the Term and Service Recipient shall be responsible for any and
all costs associated with these long term incentives.   4.   Upon Service
Recipient’s request, Service Provider shall terminate, or procure its staffing
agency to terminate, any of the Employees during the Term. Notwithstanding the
foregoing, Service Provider may, without the prior approval of Service
Recipient, terminate the employment of any Employee in good faith on reasonable
grounds pursuant to the employment laws and regulations of the PRC provided that
Service Provider shall notify Service Recipient forthwith its decision of
termination.

TRANSFER OF EMPLOYEES

1.   Service Provider acknowledges and confirms that each of the Employees
working in the Business, a list of whom appears in the Annex (the “Employees”),
has signed a confirmation letter with Service Provider on or prior to the date
of this Agreement, pursuant to which:

4



--------------------------------------------------------------------------------



 



  1.1   the relevant Employee agrees to terminate the employment relation with
Service Provider and establish a new employment relationship with Service
Recipient (or its designee), on the expiration date of the Term or on a date to
be agreed between Service Provider and Service Recipient (or its designee)
(“Employee Transfer Date”);     1.2   such Employee shall, upon entering into a
new employment contract with Service Recipient (or its designee), be entitled to
a long term incentive for continuing his or her employment with Service Provider
during the Term at the costs and expenses of Service Recipient (or its
designee); and     1.3   the Service Provider shall procure Service Recipient
(or its designee) to recognize such Employee’s years of service with Service
Provider and any annual leave that such Employee accrued but did not take while
employed by Service Provider as of the Employee Transfer Date, and the Employee
shall waive any claim against Service Provider for statutory severance pay or
compensation for accrued but unused annual leave.

2.   Service Provider and Service Recipient (or its designee) shall within
fifteen (15) Business Days before the end of the Term jointly issue a written
notice to all Employees, confirming the Employee Transfer Date and enclosing the
new employment contract to be signed by Service Recipient (or its designee) with
each of the Employees.   3.   Service Provider shall pay Employees wages,
bonuses, overtime pay, social insurance, statutory severance and housing fund
contributions and other payments and benefits of such Employee in relation to
his or her employment with Service Provider in accordance with the employment
laws and regulations of the PRC during the Term up to and including the
expiration date of the Term, provided that Service Recipient shall reimburse
Service Provider all such payment incurred during the Term in accordance with
“Pricing and Payment Terms”.   4.   Notwithstanding the provisions of
Section 2(a)(ii) of the Agreement, with regard to any Employee who fails to
enter into the new employment contract with Service Recipient (or its designee)
effective on the Employee Transfer Date, Service Recipient shall bear all
responsibilities to each such Employee for statutory severance pay related to
the termination of the employment relationship between such Employee and Service
Provider and compensation for accrued but unused annual leave calculated in
accordance with the laws and regulations of the PRC from the date such
employment relationship began until the Employee Transfer Date.

INSURANCE

1.   Notwithstanding the provisions of Section 10(b) of the Agreement and
without prejudice to its express obligations under this Schedule, Service
Provider agrees that during the Term, it will maintain, at Service Recipient’s
expenses, insurance policies covering the Business similar in scope, amount and
coverage as Service Provider maintained during the twelve month period prior to
the Distribution Date. In the event any claim needs to be made under these
insurance policies, Service Provider will make such claim on Service Recipient’s
behalf and transfer to Service Recipient all funds received less any out of
pocket costs incurred in collection of such funds.

5



--------------------------------------------------------------------------------



 



INDEMNIFICATION

1.   Notwithstanding anything in the Agreement to the contrary, the
indemnification obligations and procedures set forth in Article VII of the
Distribution Agreement shall apply to any Indemnifiable Losses (as defined in
the Distribution Agreement) Service Provider or any member of its Group incurs
as a result of or in connection with providing the Services described in this
Schedule. For the avoidance of doubt, Service Provider (or such member of its
Group that has suffered an Indemnifiable Loss) shall be the “Indemnitee” and
Service Recipient the “Indemnifying Party”, as such terms are defined in the
Distribution Agreement. Notwithstanding the foregoing or anything in the
Distribution Agreement to the contrary, Service Provider shall be permitted to
consent to entry of judgment or settle any claim without the consent of Service
Recipient and remain entitled to indemnification from Service Recipient;
provided, that any such judgment or settlement is for a monetary amount under
USD5,000; provided further that any such consent, judgment or settlement does
not permit or provide for any injunction, declaratory relief, other order or
other non-monetary relief to be entered against Service Recipient or any member
of its Group.   2.   For the period of seven (7) years from the expiration date
of the Term, upon any claim being made against Service Provider, Service
Recipient shall give such information and assistance to Service Provider for the
purpose of avoiding, disputing, resisting, compromising, defending or contesting
any such claim and liability, including:

  2.1   assignment of a legal advisor or a Representative appointed by Service
Recipient to work with Service Provider or its professional advisors in
avoiding, disputing, resisting, compromising, defending or contesting any such
claim and liability; and     2.2   access (during business hours and on
reasonable prior written notice) such access to its personnel and to any
relevant records and information in relation to the Business as Service Provider
or its professional advisers reasonably request.

LOCATIONS
     The premises of Service Provider located at Building 3, No. 570 Yangda
Road, Meicun, New District, Wuxi City, the PRC (“Premises”).
PREREQUISITES/DEPENDENCIES

  1.   Service Provider and Service Recipient shall enter into an Asset Purchase
Agreement (“APA”) pursuant to which Service Recipient shall agree to purchase
from Service Provider all of the Assets and assume all of the liabilities
related to the Business.     2.   Each Employee signs a letter confirming his or
her agreement to be retained by Service Provider during the Term and to be
transferred to Service Recipient (or its designee) with effect from the
expiration date of the Term (or a date agreed by the Parties) in accordance with
the section “Transfer of Employees.

6



--------------------------------------------------------------------------------



 



TAX STATUS

1.   Monthly Costs received by Service Provider under this Schedule during the
Term shall be considered taxable income in China. Service Provider shall:

  1.1   duly file all tax returns and provided all information required or
requested to be delivered to any tax authority. All such returns and information
remain correct and complete and none is, or is likely to become, the subject of
any investigation or dispute by or with any tax authority;     1.2   prepare,
keep and preserve complete, accurate and up-to-date records both as required by
law and to enable it to deliver correct and complete tax returns and to
calculate any present or, so far as possible, future tax liability of Business
or the entitlement of the Business to claim any relief.

2.   Notwithstanding the foregoing, any tax payable by Service Provider arising
from the provision of Service or the operation of the Business shall be borne by
Service Recipient (or its designee) in accordance with “Pricing and Payment
Terms”.

BILLING LOCATION
NOTICES

    All correspondence with respect to this agreement should be sent to the
Service Owners listed above with copies to the following:

NOTICE REQUIREMENTS
SERVICE PROVIDER:
Address:
2405-6, 24/F, ING tower, 308 Dec Voeux Road Central, Hong Kong
Fax: +852 2732 2919
For the attention of: Mr. Stephen Chan, China Share Service Manager
SERVICE RECIPIENT:
Address:
Suite 3011-3014, Floor 30, Tower A, Hongqiao Shanghai City, 100 Zunyi Road,
Changning District, Shanghai, the People’s Republic of China
Fax: +86 (21) 2208 2999
For the attention of: Mr. Meng Hing Chua, Vice President and Director of Finance

7



--------------------------------------------------------------------------------



 



PRICING & PAYMENT TERMS

1.   The Parties agree that, notwithstanding the provisions of Section 2(a) of
the Agreement, Service Recipient (or its designee) shall be entitled to all
economic rights and benefits, and shall assume all economic loss, arising from
and in connection with the conduct of the Business by Service Provider during
the Term.

2.   During the Term, Service Recipient or Service Provider, as the case may be,
shall pay an amount equal to the Monthly Costs (“Monthly Costs”) to the other
Party calculated in accordance with the following formula:

Monthly Costs = Monthly Expenses plus RMB             minus Monthly Revenues
where:
Monthly Expenses means the aggregate of:

  (a)   all documented, reasonable out-of-pocket costs and expenses incurred by
Service Provider which are necessary to provide Services, provided, however,
that any such expenses exceeding USD5,000 per month for each Service shall
require advance approval of Service Recipient; plus     (b)   all wages,
bonuses, overtime pay, social insurance and housing fund contributions, and
other payments, benefits, retention and severance payments due to any of the
Employees retained by Service Provider for the purpose of providing the
Services; plus     (c)   all rents, rates, gas, water, electricity and other
outgoings (including management fees) relating to or payable in respect of the
Premises; plus     (d)   any sales, services, value added or similar taxes,
fees, charges, assessments, or income taxes (including any such taxes that are
required to be withheld) arising from or in connection with the provision of
Services; and

Monthly Revenues means the aggregate of:

  (a)   all revenues, rebates, refunds or otherwise payments collected or
received by Service Provider arising from or in connection with the Business, as
the case may be, during the Term; plus     (b)   all rents, rates, gas, water,
electricity and other outgoings (including management fees) relating to the
premises located at Room 902, E3 Building, Oriental Plaza, No.1 Chang’an Avenue,
Beijing 100738, PRC and payable by ITT (China) Investment Company Limited in the
amount of RMB             per calendar month for the period from 31 October 2011
to 31 December 2011 and RMB             per calendar month for the period from 1
January 2012 to the expiration date of the Term. In the event a total of RMB
             is not added to Monthly Revenue over the life of the Term by the
month prior to the end of the Term, the last month of the Term shall include
that amount such that the total amount included in Monthly Revenue under this
subsection (b) during the whole Term will equal RMB             .

8



--------------------------------------------------------------------------------



 



3.   An amount equal to the Monthly Costs shall be paid by Service Recipient or
Service Provider, as the case may be, to the other Party in the following
manner:

  3.1   If the Monthly Costs is a positive number, then Service Recipient shall
pay to Service Provider the Monthly Costs in accordance with section 2(b) of the
Agreement     3.2   If the Monthly Costs is zero, then no payment is due from
Service Recipient or Service Provider to the other Party.     3.3   If the
Monthly Costs is a negative number, then Service Provider shall pay to Service
Recipient the Monthly Costs in accordance with Section 2(b) of the Agreement.

4.   For the avoidance of doubt, no additional mark-up or inflation rate, as
specified in Section 2(a)(i) of the Agreement, shall apply to any sum payable by
Service Recipient to Service Provider under this Schedule.   5.   Taxes related
to sums payable. Each Party shall pay all sums payable by it under this Schedule
free and clear of all deductions or withholdings unless the law requires a
deduction or withholding to be made. If a deduction or withholding is so
required, the relevant Party shall pay such additional amount as will ensure
that the net amount the payee receives equals the full amount which it would
have received had the deduction or withholding not been required.   6.   Audit.
Service Provider and Service Recipient shall, as promptly as practicable and in
any event within fifteen (15) Business Days following the expiration date of the
Term, jointly appoint Deloitte & Touche, or such other accounting firm as may be
agreed to (“Auditors”) to conduct an audit of the accounts of the Business. The
auditor shall, within thirty (30) days from its engagement, prepare and deliver
to the Parties an audited balance sheet to be made up as at the expiration date
of the Term and an audited profit and loss account for the period from the
Distribution Date to the expiration date of the Term in respect of the Business,
in accordance with the Generally Accepted Accounting Principles of the PRC. The
costs and expenses of engaging the Auditors shall be borne by Service Recipient
(or its designee). The balance sheet and profit and loss account prepared by the
Auditors shall, in the absence of manifest error, be final and binding on the
Parties. The Auditors shall be deemed to act as an expert and not as an
arbitrator.   7.   Post-termination Revenues and Expenses. To the extent that
any payment, rebate or refund is made to Service Provider in respect of the
Business after the expiration date of the Term, Service Provider shall receive
the same as trustee, place the same in a separate bank account, record the
payment separately in its books, and account to Service Provider for the same
within five (5) Business Days after the end of each calendar month for all funds
collected during such calendar month. To the extent that any cost or expense is
paid by Service Provider after the expiration date of the Term in connection
with the Business arising from an act, event or circumstance that occurs during
the Term, Service Provider shall provide Service Recipient with all relevant
invoices, receipts and contracts, as the case may be, and Service Recipient
shall, upon verifying the documents provided, pay to Service Provider within
five (5) Business Days after the end of each calendar month for all payments
made by Service Provider arising from or in connection with the Business during
such calendar month.   8.   At the expiration date of the Term, the Service
Provider will assist the Service Recipient to physically transfer to Service
Recipient (at Service Recipient’s cost) all Assets and liabilities within
Service Provider’s possession or control and associated with the Business to
Service Recipient’s facilities. In

9



--------------------------------------------------------------------------------



 



    addition, within thirty (30) Business Days after the expiration date of the
Term, the Service Provider and Service Recipient shall work together in good
faith to identify the Assets and liabilities of the Business that shall be
transferred to Service Provider at the end of the Term and that were not paid
for or accounted for under the Pricing and Payment Terms section of this
Agreement or the APA (the “Specified Assets and Liabilities”). The Service
Provider and Service Recipient shall, within such thirty (30) Business Days
agree on the amount of the Specified Assets and Liabilities and the Service
Provider or Service Recipient, as appropriate shall, pay to the other, the
agreed to amount such that Service Provider is reimbursed for its costs or
expenses associated with the Specified Assets and Liabilities after the Term and
Service Recipient has obtained the economic benefit of the Specified Assets and
Liabilities and the Business during the Term.

Definitions

1.   Definitions and interpretation of words and expressions used in this
Schedule shall be as set forth below:       “APA” has the meaning set out in
“Prerequisites/Dependencies”.       “Assets” means the assets of Service
Provider relating primarily to, used primarily in, or arising primarily from,
the Business, to be transferred to Service Recipient pursuant to the APA and the
assets purchased during the Term relating primarily to, used primarily in, or
arising primarily from the Business.       “Auditors” has the meaning set out in
“Pricing and Payment Terms”.       “Business” has the meaning set out in
“General Service Description”.       “Business Contracts” means customer
contracts, supplier contracts, and all other contracts and engagements entered
into and orders placed or received (a) on or before the Distribution Date by or
on behalf of Service Provider in connection with the Business and which at
Distribution Date remain (in whole or in part) to be performed; and (b) during
the Term.       “Business Days” means, for the purpose of this Schedule, a day
(excluding Saturdays, Sundays and public holidays) on which banks generally are
open in the PRC for the transaction of normal banking business.       “Business
Information” means all information relating to the Business, existing at the
Distribution Date or otherwise arising during the Term, including but not
limited to details of customers, suppliers, distributors and agents, sales
targets, sales statistics, market share statistics, market surveys and
information relating to future business development or planning, information
relating to discounts, commissions and rebates received and/or paid and
litigation or legal advice, in whatever form (including computer disks or tapes)
that information may be recorded or stored.       “Business Records” means all
books and records in whatever form (including computer disks or tapes)
containing or relating to Business Information or on which Business Information
is recorded or stored.

10



--------------------------------------------------------------------------------



 



“Employees” means the employees physically located at the Premises, employed by
Service Provider to support the Business immediately prior to the Distribution
Date, a list of whom is stated in the Annex.
“Employees Transfer Date” has the meaning set out in “Transfer of Employees”.
“Monthly Costs” has the meaning set out in “Pricing and Payment Terms”.
“Parties” mean collectively, Service Provider and Service Recipient of this
Schedule, and a “Party” means either of them.
“PRC” means the People’s Republic of China excluding, for the purpose of this
Agreement, Hong Kong Special Administrative Region, Macau Special Administrative
Region, and Taiwan.
“Premises” has the meanings set out in “Locations”.
“Representatives” means, the Service Owners identified under the section
entitled “Service Owner” or such other person(s) designated by Service Recipient
(or its designee) from time to time.
“RMB” means Renminbi, the lawful currency of the PRC.
“Service” has the meaning set out in “General Service Description”.
“Term” has the meaning set out in “Term and Option”.
“USD” means United States Dollars, the lawful currency of the United States of
America.

11



--------------------------------------------------------------------------------



 



Annex
List of Flow Control Employees in Wuxi
The employees who are retained by Service Provider to provide the Services are
set forth below:

              Employee   Candidate (Chinese   Candidate (English     No   Name)
  Name)   Position
0200301
          GM, Flow Control
0868003
          Black Belt
0820040
          Finance Manager
0820022
          Sr. Cashier & Bank Accountant
0820008
          Finance Supervisor
0820032
          AR Accountant
0830002
          IT Supervisor
0863003
          ESH Officer
0840020
          HR Supervisor
0840003
          HR & Adm. Assistant
0200312
          P&P Supervisor
0200318
          Purchasing Engineer
0870008
          Sr. Sourcing Engineer
0870013
          Sourcing Engineer
0860013
          Warehouse Keeper
0860017
          Forklift Worker
0860042
          Forklift Worker
0860048
          Forklift Worker
0860059
          Forklift Worker
0860038
          CSR Supervisor
0200311
          Customer Service Representative
0200313
          Customer Service Representative
0200304
          Customer Service Representative
0200314
          Customer Service Representative
0200310
          Customer Service Representative
0100336
          Customer Service Representative

12



--------------------------------------------------------------------------------



 



              Employee   Candidate (Chinese   Candidate (English     No   Name)
  Name)   Position
0200315
          Customer Service Representative
0860004
          Customs Assistant
0860047
          Customs Declarant
0865022
          Incoming Inspector
0865009
          QA Inspector
0100303
          QA Inspector
0200303
          Assistant Production Manager
0200209
          Manufacturing Engineer
0100312
          Manufacturing Engineer
0100306
          Foreman
0100302
          Assembler
0100307
          Assembler
0100308
          Assembler
0100313
          Assembler
0100315
          Assembler
0100316
          Assembler
0100322
          Assembler
0100325
          Assembler
0100327
          Assembler
0100328
          Assembler
0100339
          Assembler
0100340
          Assembler
0100342
          Assembler
0100344
          Assembler
0100345
          Assembler
0100218
          Assembler
0100222
          Assembler
0100227
          Assembler
0100229
          Assembler
0100230
          Assembler

13



--------------------------------------------------------------------------------



 



              Employee   Candidate (Chinese   Candidate (English     No   Name)
  Name)   Position
0100351
          Assembler
0100363
          Assembler
0680002
          Assistant Marketing
Communication Manager
0680003
          Product Manager
0680004
          Sales Manager
0680005
          Sales Manager
0680007
          Sales Engineer
0680008
          National Sales Manager Flow
Control
0680015
          Sales Manager-Hygienic Business
0680018
          Product Manager, AP
0680023
          Product Manager, AP
0680030
          Sales Engineer
0680031
          Development Engineer

14



--------------------------------------------------------------------------------



 



SCHEDULE AB16
BASIC TIME AND MATERIALS SUPPORT
Capitalized terms used herein and not otherwise defined shall have the meaning
assigned to such term in the Agreement. The Services provided hereunder are
subject in all respects to the terms and conditions of the Agreement, except
where expressly noted.
SERVICE OWNER
All service matters, general inquiries and notices regarding this Service should
be directed to:

              Name   Title   Phone   e-mail
Service Provider’s Contact
           
 
           
ITT Corporation
Daryl Bowker
  TSA Manager   Office:315-568-7676   Daryl.bowker@ittcorp.com
 
           
Service Receiver’s Contact
           
 
           
Xylem Inc.
Tim Coogan
  TSA Manager   Office 914 323-5790   Tim.Coogan@xyleminc.com

PARTIES TO THE AGREEMENT
Service Provider: ITT Corporation
Service Receiver: Xylem Inc.
GENERAL SERVICE DESCRIPTION
Service Receiver may need assistance after the Distribution Date from the
Service Provider for miscellaneous services, including but not limited to
consulting, advisory, knowledge transfer and

1



--------------------------------------------------------------------------------



 



other similar services in various areas including, but not limited to finance,
tax, accounting, insurance, treasury, human resources and communications, which
are not already provided for under all of the other TSAs between ITT
Corporation, Xylem Inc., and Exelis Inc.
The Service Provider hereby agrees to cause its and its affiliates employees
(collectively, “Experts”) to provide a reasonable amount of services, including
specifically the services listed in Annex A, upon reasonable notice and request
from the Service Receiver on a time and materials basis from the Distribution
Date through April 30, 2013 (the “Minimum Term” and the “Maximum Term”).
To utilize this TSA Schedule, employees of Service Receiver should request such
services via email or telephonically where both parties have a clear expectation
of the estimated number of hours of assistance being requested. For projects
that are expected to require more than 5 to 10 hours of assistance a one or two
paragraph project plan should be agreed to in order to avoid misunderstandings.
The project plan should be put together by the Service Provider’s “Expert “with
respect to the requested services.
Employees of Service Receiver should advise their TSA manager that a request for
services has been made together with a description of such services requested
and the estimated number of hours requested.
The “Expert” should advise their TSA manager that a request for services has
been made and the estimated number of hours requested.
SCOPE OF SERVICES
The scope of services will depend on the needs of the Service Recipient and the
capabilities and availability of the Experts.
LOCATIONS
All locations around the world
PREREQUISITES/DEPENDENCIES
The Experts remain employees of Service Provider. Service Receivers acknowledge
and agree that Service Provider has discretion to terminate the Experts and the
Experts have the ability to terminate their employment with Service Provider. In
the event the Experts are no longer employed by Service Provider, Service
Provider will, at the request of the Service Receiver, use commercially
reasonable efforts to provide similar services. However, if Service Receivers or
an affiliate employ any of the Experts, the specific service requested under
this

2



--------------------------------------------------------------------------------



 



Schedule can be terminated by the Service Provider, at the Service Provider’s
sole discretion on 5 business days notice to the Service Receiver.
TAX STATUS
Sales tax will be charged as determined by the Service Provider and the Service
Receiver shall pay such tax along with the payment for the service provided.
BILLING LOCATION
Service Provider will provide Service Receiver with an invoice to its address
set forth below under Notice Requirements, except in cases where services are
provided outside of the United States, in which case invoices will be created by
the Service Provider’s legal entity in the country where the services are being
performed and invoiced to the Service Receiver’s legal entity that requested the
services in the Service Provider’s local currency. The bill will cover all
charges for services under this Schedule from Service Provider and, to the
extent reasonably feasible, will be itemized among Service Receiver’s legal
entities if identified by the Service Receiver when requesting the service. The
invoice will contain the number of hours each Expert worked, a short paragraph
describing the services and the US dollar amount per Expert.
The Experts shall track their time on either a time sheet or any other proper
method such as the utilizing the time sheet attached hereto and Service Provider
agrees that the time sheets will accompany the invoice that is sent to the
Service Recipient for payment. In cases where the requested services are
expected to take longer than 30 days to complete, the Service Provider will be
allowed to invoice the Service Receiver once per month for all costs incurred to
date.
NOTICE REQUIREMENTS
No notice of Termination is required under this Schedule and there shall be no
make-whole fee under this Schedule.
Notices and bills to the Service Provider should be sent to:
ITT Corporation
240 Fall Street
Seneca Falls, NY 13148
Attention: Daryl R. Bowker

3



--------------------------------------------------------------------------------



 



Notices and bills to the Service Receiver should be sent to:
Xylem Inc.
1133 Westchester Avenue
Suite 2000
White Plains, NY 10604
Attention: Tim Coogan
PRICING
In addition to the costs specifically set forth below, Service Receivers shall
also pay all business travel expenses relating to the Services in accordance
with Service Providers documented travel policies and any incremental out of
pocket costs incurred by the Service Provider in order to provide the requested
services that are invoiced by unaffiliated 3rd parties. Service Provider agrees
to provide vendor invoices as backup to the Service Receiver when invoicing the
Service Receiver under the terms of this TSA.
The hourly rates below include a 4.5% increase for inflation and the 2% profit
margin and shall be applicable in 2011 and 2012. The rates shall increase by
4.5% in 2013. There shall be no make whole fee due under Section 11 of the
Agreement upon early termination of this TSA.

      Service   Hourly Rate*
Hourly Rate Administrative/Secretarial.
  $50 per hour
 
   
Hourly Rate for a Non Executive
  $100 per hour
 
   
Hourly Rate for an Executive
  $150 per hour

 

*   Note: In cases where invoicing is done outside the United States, the above
rates should be converted to local currency based on the exchange rate on the
date the invoice is prepared.

The pricing for the services described in Annex A will be as set forth in Annex
A unless no pricing is provided in which case if services are provided on an
hourly basis the rates above will apply.

4



--------------------------------------------------------------------------------



 



Annex A
Annex A-1 Master Black Belt Training
Service Provider: ITT Corporation
Service Owner: Mary Gerstner, mary.gerstner@itt.com (914) 641-2002
Service Receiver: Xylem Inc.
Service Owner: Rod Smith, rod.smith@xyleminc.com (806) 252-4692
Service Receiver: Exelis Inc.
Service Owner: Vince Thomas, vince.thomas@exelisinc.com phone (702) 790-6351
The Service Provider will invoice the Service Receivers to equally share in out
of pocket expenses incurred to deliver a joint Master Black Belt training class
and subsequent Train the Trainer classes. Out of pocket expenses include but are
not limited to Consultant expense, curriculum binders, CDs, books, meals, and
various classroom supplies. All time, travel, and related expenses will be the
responsibility of each company.
Master Black Belt training consists of 4 weeks. It will be led by one employee
from each company and supplemented with consulting expertise as needed. The
curriculum delivered will be the 2011 enhanced Master Black Belt content
developed jointly with the University of Michigan. Certification will be the
responsibility of each company.

5



--------------------------------------------------------------------------------



 



Annex A-2
Management Reporting (HFM/Planning) Post Separation Support Requirements
Following the separation of ITT into 3 companies, key management reporting
resources will be required to provide post separation support and knowledge
transfer between the NewCos. High level areas of support and knowledge transfer
include:

•   Month-end close   •   Year-end close   •   New Year setup and rollforward  
•   OpPlan, Forecast, and Budget   •   Metadata Management   •   Ledger Mapping
  •   Break/Fix Support

Listed below are the key HFM and Planning resources whose post separation
support will be required during the period 11/1/2011 through the 2012 March
Close (approximately 4/20/2012).

                                                                               
                                                                               
                      November   December   January   February   March   April  
  Future                                                                        
    Resource   NewCo   Executive   ITTCo   Xylem   Exelis   ITTCo   Xylem  
Exelis   ITTCo   Xylem   Exelis   ITTCo   Xylem   Exelis   ITTCo   Xylem  
Exelis   ITTCo   Xylem   Exelis     ITTCo   No     n/a       48       48      
n/a       48       24       n/a       48       24       n/a       36       12  
    n/a       36       12       n/a       12       12       Xylem   No     48  
    n/a       48       24       n/a       24       24       n/a       24      
12       n/a       12       12       n/a       12       12       n/a       12  
    Exelis   No     48       48       n/a       24       24       n/a       24  
    24       n/a       12       12       n/a       12       12       n/a      
12       12       n/a       ITTCo   No     n/a       48       0       n/a      
24       0       n/a       24       0       n/a       12       0       n/a      
12       0       n/a       12       0       ITTCo   Yes     n/a       48      
48       n/a       24       24       n/a       24       24       n/a       12  
    12       n/a       12       12       n/a       12       12       Xylem   No
    48       n/a       48       24       n/a       24       24       n/a      
24       12       n/a       12       12       n/a       12       12       n/a  
    12  

Service Provider Owners and Service Receiver Owners are set forth under “Service
Owner” above

6



--------------------------------------------------------------------------------



 



SCHEDULE AB17
MANUFACTURING SERVICES TSA
SCHEDULE FOR VADODARA INDIA
SERVICE OWNER
All service matters and general inquiries regarding this service should be
directed to:

              Name   Title   Phone   e-mail
Service Provider
Rabi Burman
  General Manager, ITT
Corporation India Pvt Ltd.
Plot No 731A, GIDC Savli,
Manjusar, Savli Road.
Vadodara, Gujarat 391 770   +91 976 633 4443   Rabi.Burman@itt.com
 
           
Service Recipient
Sam Yamdagni
  President, Xylem Water
Solutions India Pvt Ltd.
Plot No 731B, GIDC Savli,
Manjusar, Savli Road.
Vadodara, Gujarat 391 770   +91 22 67843080   Sam.Yamdagni@xyleminc.com

PARTIES TO THE AGREEMENT

  1.   Service Provider — ITT Corporation India Pvt. Ltd.     2.   Service
Recipient — Xylem Water Solutions India Pvt. Ltd.

GENERAL SERVICE DESCRIPTION

  1.   Manufacturing of Xylem products     2.   Finance & Accounting Services  
  3.   Accounts Payables Services

TERM AND OPTION

  1.   Minimum Service Period — 2 months — Commencing on the Distribution Date.
The Term can be extended through June 30, 2012 with the mutual consent of both
parties.     2.   The Monthly Costs are set forth below under Pricing & Payment
Terms. The Service Recipient and Service Provider agree that, except as set
forth in this Manufacturing Services TSA Schedule for Vadodara India (“this
TSA”) no additional 2%, 10% or 4.5% increase in such pricing should be applied
as set forth in Section 2 of the Agreement.     3.   Service Recipient shall
have the option to terminate this Agreement at any time, with no additional
make-whole fee as required in Section 11(b) of the Agreement, after the 1st 3
months with 1 month advance written notice to the Service Provider.

1



--------------------------------------------------------------------------------



 



SERVICES TO BE PROVIDED

1.   Manufacturing of Xylem products

  a.   Provide order acknowledgement to Xylem India for the orders placed     b.
  Manufacture Xylem products based on orders placed by Xylem India and
supervised by Xylem India employees seconded to ITT     c.   Use Xylem assets
and processes currently employed in Baroda and manufacture products per SOPs    
d.   Manage the factory employees seconded to ITT by Xylem     e.   Place orders
to suppliers on a timely manner and manage inventories in order to properly
supply & fulfill customer orders     f.   Ship finished goods directly to Xylem
customers as requested in the purchase order     g.   Maintain records of
purchase cost based on latest purchase price as per BOM, stores and spares and
packing material purchased for products manufactured by Xylem Water Solutions
India Private Limited     h.   Invoice Xylem for the manufacturing services on a
monthly basis

2.   Finance and accounting services

  a.   Maintain general ledger and chart of accounts     b.   Reconcile balance
sheet accounts at a minimum of once per quarter with respect to accounts
payable, inventory, loans and advances, current liabilities and fixed assets    
c.   Prepare and file all required statutory reports with the appropriate
governmental authorities on a timely basis     d.   Fixed Asset accounting and
reconciliation of Fixed Assets register to GL     e.   Respond to special
requests from service recipients legal advisors     f.   Respond to Service
Recipient’s ad hoc requests for financial data in a timely manner within reason
    g.   Respond to Service Recipient’s ad hoc requests for financial data with
respect to Service Recipient’s business in a timely manner within reason     h.
  Provide auditable information with respect to Debit notes raised on Service
Recipient

3.   Accounts Payable Services

  a.   Process vendor invoices for payment as per payment terms approved by the
Service Recipient. Any advance payment exceeding INR 200K shall require to be
funded by Service Recipient     b.   Perform 3 way match in Accounts payable
system     c.   Review invoice approvals     d.   Maintain PO balance when
partial shipments     e.   Maintain firm control over purchase orders (Note: all
other purchasing department activities to be performed by the Service Recipient)

4.   Administrative Services

  a.   Security     b.   Nurse Station     c.   Horticulture     d.   Water

2



--------------------------------------------------------------------------------



 



  e.   Electricity     f.   Housekeeping     g.   Pantry     h.   Telephone    
i.   DG Set

LOCATIONS
IP facility located at the following address;
Plot No 731A, GIDC Savli, Manjusar, Savli Road.
Vadodara, Gujarat 391 770, India

3



--------------------------------------------------------------------------------



 



PREREQUISITES/DEPENDENCIES

1.   After the termination of this agreement, it may be necessary from time to
time for the Service Provider, on behalf of the Service Recipient, to respond to
inquiries made by government authorities about Service Recipient’s financial
statements and tax filings, including providing support for audits. In this
event, the Service Provider will contact the Service Recipient and agree on an
appropriate course of action and response. To the extent that Service Provider’s
resources are to be used to respond to the inquiries, the Service Provider will
be entitled to invoice the Service Recipient at the following rates per hour
provided if assistance is needed under this section after 2012, the parties will
renegotiate such rates in good faith;

  a.   Clerical — US Cost plus 2% - 10%     b.   Professional — US Cost plus 2%
- 10%     c.   Management — US Cost plus 2% - 10%

2.   At the termination of this agreement, the Service Recipient will provide
the necessary support at its own expense to transfer data to its own systems.
The Service Provider will agree to provide training to the Service Recipient’s
employees on the Service Provider’s premises or via conference call / web ex
prior to the termination of the agreement. The Service Provider will not be
required to send any of its employees to any other Service Recipient location.  
3.   In the event of 3rd party claims against the Service Recipient which are
unrelated to this agreement, the Service Recipient agrees to indemnify the
Service Provider for any costs that the Service Provider may incur in the event
that the 3rd party elects to also claim damages against the Service Provider
because of their relationship with the Service Recipient. The Service Recipient
also agrees to defend the Service Provider at its sole cost to the extent
permitted to do so under Indian Law.   4.   All inventories and open purchase
orders made on behalf of Service Recipient therein will be transferred to
Service Recipient at the actual cost on completion of this TSA.   5.   The
Service Recipient shall accept all invoices pertaining to the manufacturing
activities of the Service Recipient during the TSA period even if the same are
paid after the TSA period.

TAX STATUS

1.   Service Provider — Payments received under the terms of this agreement will
be considered taxable income in India   2.   Service Recipient — Payments made
under the terms of this agreement will be tax deductible in India   3.   Service
Provider takes credit of service tax paid on employee secondment

4



--------------------------------------------------------------------------------



 



BILLING LOCATION
NOTICES
All correspondence with respect to this agreement should be sent to the Service
Owners listed above with copies to the following;

1.   Service Provider — Joanne Scalard

1133 Westchester Ave, Suite 2000
White Plains, NY 10605

2.   Service Recipient — Dan Kelly

1133 Westchester Avenue, Suite 3000
White Plains, NY 10605
NOTICE REQUIREMENTS

                  Prior Notice Requirement to No.   Third Party Provider  
Terminate Service
 
  None required   See Term and Option above

5



--------------------------------------------------------------------------------



 



PRICING & PAYMENT TERMS

  1.   The monthly charges for contract manufacturing services provided under
this TSA will be INR Cost plus 2% - 10% to the actual costs incurred.

  a.   Service Recipient has an option to extend the TSA for another 3 months at
the same monthly rate     b.   Service provider calculates all variable costs
monthly — direct material and other costs (PPV, packaging, stores & spares,
freight, customs, related to the manufacturing activity) and invoices the
Service Recipient.     c.   Service Provider, to the extent possible, will use
the inventories and other material available to it and which are a part of the
Transferred Physical Assets to execute the purchase orders placed by the Service
Recipient.     d.   Service Recipient will charge as service fee 5% of the cost
of Direct Labor and Indirect Labor being supplied (seconded) to the Service
Provider.

  2.   The monthly charges described above will be adjusted as follows:

  a.   Service Provider and Service Recipient agree that the Line Items (defined
later) pertaining to the Water Business (as that term is defined in the Slump
Sale Agreement executed by and between the Service Provider and the Service
Recipient on even date) of the Seller on 1 October 2011 are: (i) Accounts
Receivable: INR [•]; (ii) Accounts Payable: INR [•]; and (iii) Inventories: INR
[•];     b.   Service Provider and Service Recipient estimate that the Line
Items pertaining to the Water Business (as that term is defined in the Slump
Sale Agreement executed by and between the Service Provider and the Service
Recipient on even date) of the Seller on 30 October 2011 (Estimated Accounts)
will be: (i) Accounts Receivable: INR [•]; (ii) Accounts Payable: INR [•]; and
(iii) Inventories: INR [•];     c.   Service Provider and Service Recipient
will: (i) calculate the Line Items pertaining to the Water Business (as that
term is defined in the Slump Sale Agreement executed by and between the Service
Provider and the Service Recipient on even date) of the Seller on 30
October 2011 (Completion Accounts); (ii) if the value of the Line Items in the
Completion Accounts Differ is greater than the value of the Line Items set out
in the Estimated Accounts, Service Receiver will pay Service Provider the
difference together with the monthly charges for October 2011 as calculated at 1
above; and (iii) if the value of the Line Items in the Completion Accounts is
lesser than the value of the Line Items set out in the Estimated Accounts,
Service Recipient will deduct that difference from the monthly charges payable
for October 2011 as calculated at 1 above difference

For this purpose Line Items means the value of Accounts Payable, Accounts
Receivable, and Inventories of the Water Business of the Seller as set out in
the unaudited [management] accounts on each relevant date.

6



--------------------------------------------------------------------------------



 



  3.   All Invoices are payable in Indian Rupees (INR).     4.   Invoices will
be prepared monthly and mailed to the service recipient via email or regular
mail.     5.   Service Provider to attach additional backup of all variable
costs (direct materials, attached to these invoices).     6.   The 1st invoice
will be dated on the last day of the financial closing in November     7.  
Invoice payment terms are net 30 days from invoice date.     8.   Subsequent
invoices will follow every 30 days

7



--------------------------------------------------------------------------------



 



SCHEDULE AB18
SERVICES TSA ANNEX FOR
AXMINSTER
SERVICE OWNER
All service matters and general inquiries regarding this service should be
directed to: John Veness

              Name   Title   Phone   e-mail
Service Provider
John Veness
  General Manager   +44(0) 1297 630247   John.Veness@itt.com
 
           
Service Recipient
Duncan Lewis
  General Manager   +44 1297 630209   Duncan.Lewis@itt.com

PARTIES TO THE AGREEMENT

  1.   Service Provider:        ITT Industries Ltd.     2.   Service Recipient:
     Lowara UK Ltd.

GENERAL SERVICE DESCRIPTION

  1.   Operations Services     2.   Import/Export Services     3.   INTRASTAT
Compliance Services

TERM AND OPTION

  1.   24 months — Commencing on the date of the separation into 3 companies    
2.   The 24 month Term shall not be extended. Service Recipient will have the
option to terminate this agreement at any time after the 1st 12 months with
6 months advance written notice to the Service Provider.

SERVICES TO BE PROVIDED

  1.   Operations Services

  a.   Lowara may need the services of ITT’s personnel for assistance with
operations reporting.     b.   Lowara may need the services of ITT’s personnel
for assistance with operational processes including quality control.

  2.   Import/Export Services

1



--------------------------------------------------------------------------------



 



  a.   Lowara may require the assistance of ITT personnel in the matters of
export and import processes.     b.   Lowara may require the assistance of ITT
personnel in the matters of export and import regulatory compliance.

  3.   INTRASTAT Services

  a.   Lowara may require the assistance of ITT personnel for collecting
information for INTRASTAT.     b.   Lowara may require the assistance of ITT
personnel for reporting information to the governmental authorities for
INTRASTAT.

2



--------------------------------------------------------------------------------



 



LOCATIONS

1.   Lowara facility located at the following address:

Lowara UK Ltd.
Millwey Rise Industrial Estate
Axminster EX13 5HU, United Kingdom
PREREQUISITES/DEPENDENCIES

1.   Real Estate Sublease is in effect.   2.   Service Recipient will follow all
of Service Provider’s Environmental, Safety, & Health (ES&H) policies and
procedures while using the pump testing facilities. Service Provider will
provide its ES&H written policies to Service Recipient at the outset of this
agreement and agrees to provide overview training prior to the Service
Recipient’s use of the pump testing facilities.   3.   Service Recipient’s
customers will be granted access to the test facility along with Service
Recipient’s representatives for a customer witnessed pump test.   4.   Service
recipient is precluded from hiring Service Provider’s employees that may provide
these services under this agreement for the duration of this agreement plus an
additional 1 year after the agreement is terminated.   5.   In the event of 3rd
party claims against Service Recipient which are unrelated to this agreement,
the Service Recipient agrees to indemnify the Service Provider for any costs
that the Service Provider may incur in the event that the 3rd party elects to
also claim damages against the Service Provider because of their relationship
with the Service Recipient. The Service Recipient also agrees to defend the
Service Provider at is sole cost the extent permitted to do so under United
Kingdom law.

TAX STATUS

1.   Service Provider — Payments received under the terms of this agreement will
be considered taxable income in the United Kingdom   2.   Service Recipient —
Payments made under the terms of this agreement will be tax deductible in the
United Kingdom   3.   VAT of the current rate % of the invoice amount will be
charged by the service provider to the service recipient

BILLING LOCATION

    Lowara UK Ltd. Millwey Rise Industrial Estate Axminster EX13 5HU, United
Kingdom

3



--------------------------------------------------------------------------------



 



SERVICE LEVEL

1.   Service Provider agrees to use reasonable care and diligence in the
fulfillment of all services described above. Service Provider also agrees that
it will promptly carry out services based on reasonable business practices and
judgment.

NOTICES

    All correspondence with respect to this agreement should be sent to the
Service Owners listed above.

NOTICE REQUIREMENTS

                  Prior Notice Requirement to No.   Third Party Provider  
Terminate Service
N/A
  None required   See Term and Option above

PRICING & PAYMENT TERMS

1.   The hourly fixed charge for Operations services, Import/Export services,
and INTERSTAT Compliance services will be Cost plus 2% - 10% per hour for the
term of this agreement — Payable in British Pounds.   2.   The fixed hourly rate
of Cost plus 2% - 10% per hour shall be the minimum charge. Partial hour charges
will be rounded up to include the entire hour. For example, a service provided
in 2 hours and 20 minutes will be charged at 3 hours or Cost plus 2% - 10%.   3.
  Invoices will be prepared monthly and mailed to the service provider via
email. Invoices shall include the date services were provided, the name(s) of
the person(s) who provided the service, and the number of hours spent providing
the service.   4.   There will be no additional backup attached to these
invoices.   5.   Invoice payment terms are net 30 days from invoice date.   6.  
During the term of this TSA Schedule, no additional 2%, 10% or 4.5% increase in
the pricing as set forth above should be applied pursuant to Section 2(a)(i) of
the Agreement.

4



--------------------------------------------------------------------------------



 



SCHEDULE AB19
TESTING SERVICES TSA SCHEDULE
FOR INDIA
SERVICE OWNER
All service matters and general inquiries regarding this service should be
directed to:

              Name   Title   Phone   e-mail
Service Provider
Rabi Burman
  General Manager, ITT
Corporation India Pvt Ltd.
Plot No 731A, GIDC Savli,
Manjusar, Savli Road.
Vadodara, Gujarat 391 770   +91 976 633 4443   Rabi.Burman@itt.com
 
           
Service Recipient
Tangellapalli
Venugopalakrishna
  Controller, Xylem Water
Solutions India Pvt Ltd.
Plot No 731B, GIDC Savli,
Manjusar, Savli Road.
Vadodara, Gujarat 391 770   +91 22 67843080  
Tangellapalli.Venugopalakrishna@xyleminc.com

PARTIES TO THE AGREEMENT

  1.   Service Provider — ITT Corporation India Pvt. Ltd.     2.   Service
Recipient — Xylem Water Solutions India Pvt. Ltd.

GENERAL SERVICE DESCRIPTION

  1.   Testing services for Xylem products using IP test bed infrastructure in
the Baroda plant

TERM AND OPTION

  1.   Maximum Service Period — 23 months — Commencing on the Date of physical
separation of Service Provider and Service Recipient. TSA starts when Xylem
manufacturing operations move in to the new Service Recipient plant. Minimum
service: As needed by Xylem India.     2.   The Hourly Costs are set forth below
under Pricing & Payment Terms.     3.   Service Recipient will have the option
to terminate this agreement at any time, with no additional make-whole fee as
required by Section 11(b) of the Agreement, after the 1st 12 months with 1 month
advance written notice to the Service Provider     4.   This agreement cannot be
extended beyond the maximum service period of 24 months after the Distribution
date of Oct 31, 2011.

1



--------------------------------------------------------------------------------



 



SERVICES TO BE PROVIDED

1.   Testing of Xylem products

  a.   Service Provider provides Service Recipient full access to the test bed
and infrastructure to fully test pumps and other related products     b.  
Service Provider also provides tools, equipment and personnel to fully validate
a product     c.   Service Provider also fully tests the products per
instructions from Service Recipient or its customers or its agents     d.  
Service Provider provides full report(s) on the results of the test and
performance of the products     e.   Service Provider personnel will take
control of the products at the loading dock and transfer the products to the
test bed, install them on the test bed, fully test the products, remove the
products and package them and return as required by Service Recipient     f.  
Service Recipient or its agents or its customers will have access to the
products while they are being prepared for testing, while products are being
tested and while the products are being processed for return to Xylem     g.  
Service Recipient or its agents or its customers will have access to the control
room in order to witness the test.     h.   Only Service Provider personnel are
allowed to run the test and operate all tools, machinery and controls related to
the testing of these products

2.   For any possible later delivery, the Service Provider shall notify Xylem in
advance and both parties shall agree on an Extended Schedule for such delivery.
If the delivery is still not made according to the Extended Schedule, the
Service Provider shall pay $50/day as late delivery penalty, but not exceed the
total test value.

2



--------------------------------------------------------------------------------



 



LOCATIONS

1.   IP facility located at the following address;

Plot No 731A, GIDC Savli, Manjusar, Savli Road.
Vadodara, Gujarat 391 770, India
PREREQUISITES/DEPENDENCIES

1.   After the termination of this agreement, it may be necessary from time to
time for the Service Provider, on behalf of the Service Recipient, to respond to
inquiries made by customers or government authorities about Service Recipient’s
financial statements and tax filings, including providing support for audits. In
this event, the Service Provider will contact the Service Recipient and agree on
an appropriate course of action and response. To the extent that Service
Provider’s resources are to be used to respond to the inquiries, after the TSA
ends, the Service Provider will be entitled to invoice the Service Recipient at
the following rates per hour provided if assistance is needed under this section
after 2012, the parties will renegotiate such rates in good faith;

  a.   Clerical — US Cost plus 2% - 10%     b.   Professional — US Cost plus 2%
- 10%     c.   Management — US Cost plus 2% - 10%

2.   At the termination of this agreement, the Service Recipient will provide
the necessary support at its own expense to transfer data to its own systems.
The Service Provider will agree to provide training to the Service Recipient’s
employees on the Service Provider’s premises or via conference call / web ex
prior to the termination of the agreement. The Service Provider will not be
required to send any of its employees to any other Service Recipient location.  
3.   In the event of 3rd party claims against the Service Recipient which are
unrelated to this agreement, the Service Recipient agrees to indemnify the
Service Provider for any costs that the Service Provider may incur in the event
that the 3rd party elects to also claim damages against the Service Provider
because of their relationship with the Service Recipient. The Service Recipient
also agrees to defend the Service Provider at its sole cost to the extent
permitted to do so under Indian Law.

TAX STATUS

1.   Service Provider — Payments received under the terms of this agreement will
be considered taxable income in India   2.   Service Recipient — Payments made
under the terms of this agreement will be tax deductible in India

3



--------------------------------------------------------------------------------



 



BILLING LOCATION
NOTICES
All correspondence with respect to this agreement should be sent to the Service
Owners listed above with copies to the following;

1.   Service Provider — Joanne Scalard

1133 Westchester Ave, Suite 3000
White Plains, NY 10605

2.   Service Recipient — Dan Kelly

1133 Westchester Avenue, Suite 2000
White Plains, NY 10605
NOTICE REQUIREMENTS

                  Prior Notice Requirement to No.   Third Party Provider  
Terminate Service
 
  None required   See Term and Option above

4



--------------------------------------------------------------------------------



 



PRICING & PAYMENT TERMS

1.   The hourly fixed charge for testing services provided under this TSA will
be INR Cost plus 2% - 10%.

  a.   Year 1 (2011) handling charges: 2%     b.   Year 2 (2012) handling
charges: 5%     c.   Year 3 (2013) handling charges: 10%

2.   See attached spreadsheet for estimation of hours per pump model and types
of tests required.   3.   The agreed lead time for testing will need to be
mutually agreed between both parties prior to acceptance of the Purchase Orders
placed by Xylem India   4.   All Invoices are payable in Indian Rupees (INR).  
5.   Invoices will be prepared monthly and mailed to the service recipient via
email or regular mail.   6.   The 1st invoice will be dated on the last day of
the financial closing in December 2011   7.   Invoice payment terms are net
30 days from invoice date.   8.   Subsequent invoices will follow every 30 days
as long as there is activity. If Service Recipient doesn’t use any testing
services in any given month, Service Provider doesn’t have to provide an
invoice.

Xylem India — Baroda Testing Requirements

                                                  IP Test Bed   XylemProduction
Line Testing       Performance Test for 1 hour   Set-up &       NPSH Test   Blue
Tank   Impeller             Electical panel   Product   per testing standards  
Removal   Test   (optional)   Test Bed   Balancing     Hydro Test     logic test
                                                    Sampling method(eg 1 in 10)
as decided by QA or Customer Request   1   45M   30M / Point   NA     100 %    
100 %             Sampling method(eg 1 in 10) as decided by QA or Customer
Request   2 hours total   1H   N/A   NA     1       100 %   NA       Sampling
method(eg 1 in 10) as decided by QA or Customer Request   1   45M   30M / Point
  NA     100 %     100 %   NA       Sampling method(eg 1 in 10) as decided by QA
or Customer Request   2 hours total   1H   N/A   NA   NA       100 %   NA      
As required by Xylem (# of hours to be listed in the PO)   2 hours total   per
PO   per PO   NA   NA     NA     NA                                            
                                                      NA   NA       NA  
Sampling   NA       100 %   NA       NA   NA       NA   Sampling   NA       100
%   NA       NA   NA       NA   NA   NA       100 %   NA       NA   NA       NA
  NA   NA       100 %   NA       NA   NA       NA   NA   NA     NA       100    
  NA   NA       NA   NA   NA     NA     NA       NA   NA       NA   NA   NA    
  100 %     100 %     NA   NA       NA   NA   NA       100 %     100 %     NA  
NA       NA   NA   NA       100 %     100 %     NA   NA       NA   NA   NA      
100 %     100 %
 
                                           
Comments (General)
                                           
1. Standard test setups (e.g. basic couplings)
                                           
2. No advanced testing (vibration, temperature, run-time, etc...)
                                           
3. Assummes no problems that require tear-down and retest
                                           
4. Assumes no special test-setup (e.g. seal pots, etc...)
      2.00       1                            
5. Special testing / teardown and rebuild / etc...billed at shop (TSA) rate
                                           

5



--------------------------------------------------------------------------------



 



Schedule AC1
ACCOUNTS PAYABLE, SUPPLIER
PAYMENT AND SALES & USE TAX
SERVICES
Capitalized terms used herein and not otherwise defined shall have the meaning
assign such term in the Agreement. The Services provided hereunder are subject
in all respects to the terms and conditions of the Agreement, expect where
expressly noted.
SERVICE OWNER
All service matters, general inquiries and notices regarding this service should
be directed to:

              Name   Title   Phone   e-mail               Kim Acker
ITT Corporation   ITT Shared Service
Working Capital
Manager   (315) 568-7258   kim.acker@itt.com               Elizabeth Webster
Exelis Inc.   Senior Business Analyst   (315) 568-7850  
elizabeth.webster@exelisinc.com

GENERAL SERVICE DESCRIPTION
Service Provider will perform Accounts Payable, Supplier Payment and Sales and
Use Tax Services for Service Receiver.
Service Receiver and its Subsidiaries will utilize the Service Provider’s
resources based on the functionality, processes, input and output screens and
documents that support the Service Provider’s business and business processes in
the twelve months prior to the Distribution Date.
SCOPE OF SERVICES
Upon the terms and subject to the conditions of this Services Schedule and the
Agreement, the Service Provider shall provide to Service Recipient the services
identified below (collectively, the “Services”).

1



--------------------------------------------------------------------------------



 



                                          Minimum                 BAU   Service
        Service       Transaction   Period   Service Service #   Name  
Description of Service   Volume   (in mo.)   Charge
 
      Provide Accounts Payable, Supplier Payment and Sales and Use Tax Services:
               
 
                       
 
      Sales and Use Tax Services — The Service Provider will provide:          
     
 
                       
 
     
•     The Service Provider based on Sales and Use tax data received in a
predefined form from the Service Receiver’s Business Units, will prepare the
Sales and Use Tax Returns. A list of all valid Service Receiver Business Units
is found in Attachment A.
  720 Returns per Year              
 
     
•     The Service Provider will file all required Sales and Use Tax Returns
together with payments that are required. The Service Provider will send copies
of the Returns to the appropriate Service Receiver Business Units.
  720 Returns per Year           Cost plus 2% - 10% per month for services and  
 
     
•    The Service Provider, on receipt of phone calls and emails, will respond to
routine inquiries and correspondence from the various jurisdictions.
              Cost plus 2% - 10%* per month for Vendor Cost  
 
     
•    Taxware Configuration Support — The Service Provider on receiving
Jurisdiction Change information from the Service Receiver will configure
jurisdictional tax obligations. The Service Provider on receipt of a request
from the Service Receiver will provide Use Tax information (via the ZUSE_TAX
report) to the Service Receiver.
                 
SS-AP-SP -01
  Accounts Payable and Supplier Payment Processing Services  
•    Value Added Tax (VAT) Recovery Support — The Service Provider will review
vendor invoices for VAT charges, and submit VAT included invoices to 3rd party
(Meridian) for submission to VAT Taxing Authorities. Upon receipt of a VAT
refund check from the Service Receiver’s 3rd party (Meridian), Service Provider
will provide the funds to the Service Receiver’s Business Unit.
        18     (*Includes 4.5% inflation for 2012 and 2013. Vendor Cost Charges
cease after 18 months)
 
                       
 
      Accounts Payable and Supplier Payment Vendor Master Data Maintenance:    
           
 
                       
 
     
•    The Service Provider on receiving Service Receiver approved remit-to vendor
set-ups and update requests submitted via the vendor portal, will utilize
address standardization and duplicate checking to review and approve or reject
the vendor request. If approved, the add/changed Vendor information will be
updated in the vendor master within 1 hour between the hours of 8:00am and
5:00pm EST.
                 
 
     
•     The Service Provider on receiving a Credit Reference Request form, will
forward the request to the Service Provider’s Banking partner (Citibank) where
they process the request.
                 
 
     
•    The Service Provider after receiving electronic banking details from the
Service Receiver or their Vendor, adds all Banking Details. The Service Provider
requires complete (per banking requirement
               

2



--------------------------------------------------------------------------------



 



                                          Minimum                     Service  
      Service       BAU Transaction   Period   Service Service #   Name  
Description of Service   Volume   (in mo.)   Charge
 
     
instructions) electronic banking details be sent to the Vendor Administrator,
and will be processed within 48 hours.
                 
 
     
•    The Service Provider reserves the right to be the sole owner and
administrator of Master Programs, Tables, Data, and Application Security and
Access controls will as necessary get joint approval from all Service Receivers
for those proposed changes that will impact another Service Receiver.
               
 
                       
 
     
In addition, the Provider will provide the following services: Complete SAP
Month End jobs and reports to support postings.
               
 
                         
 
      Accounts Payable and Supplier Payment Document Management and Processing:
                 
 
     
•    The Service Provider will pick up mail from the Service Receiver’s Seneca
Falls Post Office Box.
  159,878 Documents per Year            
 
     
•      The Service Provider on receiving incoming documents (e.g., mail, fax,
non-Service Receiver email) from the Service Receiver or Service Receiver’s
Suppliers, are opened, reviewed, and scanned into SAP within 1 business day, and
are indexed within 2 business days. Priority documents are indexed within 1
business day. The Service Provider’s Document Processing and Help Desk Teams
determine priority. Upon completion of indexing, the documents route to either
the Check Request portal for further input by the Service Receiver or on to
Document Processing for matching by the Service Provider.
                 
 
     
•    Non-compliant workflow handling — Accounts Payable document received by the
Service Provider, which does not contain sufficient information to be indexed,
is routed to the Service Receiver for Non-Compliant Workflow review. The Service
Receiver must provide direction to the Service Provider prior to any additional
processing.
                 
 
     
•     Duplicate Checking — The Service Provider for each Accounts Payable
document received compares it to previously received and processed documents to
ensure no duplicate invoices are processed, and will delete duplicate as
necessary.
                 
 
     
•    The Service Provider will store all Service Receiver’s Invoices and
attachment information onsite and off-site with an external document storage
vendor (Iron Mountain).
               
 
                       
 
      Accounts Payable and Supplier Payment Document Processing:                
 
                       
 
     
•    The Service Provider will for all Purchase Order related invoices either 2
or 3 way match them. Any
  241,547 Documents            

3



--------------------------------------------------------------------------------



 



                                          Minimum                     Service  
      Service       BAU Transaction   Period   Service Service #   Name  
Description of Service   Volume   (in mo.)   Charge
 
     
documents found by the Service Provider having exceptions or needing approvals,
are parked for review by the Service Receiver, all matched documents are posted.
  per Year              
 
     
•    The Service Provider receives electronic documents via interface from the
Service Receiver or an internal business group within Provider. Documents are
received and posted automatically unless an exception exists. A combination of
one or more of these components: PO, tax review, and an Accounts Payable
document can be received from the Service Receiver or an internal business group
within Provider. The Service Provider will retain all hard copy invoices for
DCAA audit requirements.
  84,587 Documents per Year              
 
     
•    For Service Receiver’s Business Units that cannot support foreign currency
payments through Receiver’s Purchase Order systems, the Service Provider
requires additional processing prior to payment. Invoices received in a currency
other than USD and CAD require an update to the Purchase Order prior to invoice
posting. The Service Provider will provide the Service Receiver the converted
USD or CAD value, so that the Purchase Order can be updated to match the
provided amount.
                 
 
     
•    The Service Provider determining any Accounts Payable document that does
not pass the 2 or 3 way match or requires approval, must be parked for review by
the Service Receiver.
                 
 
     
•    The Service Provider on receiving returned ‘parked’ documents from the
Service Receiver, will:
               
 
        
•    Process the returned corrective actions for each ‘parked’ document,
specified by the Service Receiver. The Service Receiver must review each
‘parked’ document.
               
 
        
•    Review the directions provided by the Service Receiver and either post,
delete, delete and recreate, or re-park the document based on the comments
provided by the Service Receiver and the ability to match the document
                 
 
     
•    No item in the processing queue should remain in the queue greater than 5
business days. On a daily basis the processing team will also work priorities
based on status and due date.
                 
 
     
•    The Service Provider will review upon receipt of a One-Time Vendor check
request submitted via the check request portal from the Service Receiver, will
be reviewed by the Service Provider, and sent to the Service Receiver’s approver
regardless of approval limit.
                 
 
     
•    The Service Provider on receiving Stop Payment and Void notifications from
the Service Receiver’s bank, will process Stop payments and voids within SAP (in
conjunction with Treasury processing with the bank) and Invoice reversals when
necessary.
  521 Requests per Year            
 
                       

4



--------------------------------------------------------------------------------



 



                                          Minimum                     Service  
      Service       BAU Transaction   Period   Service Service #   Name  
Description of Service   Volume   (in mo.)   Charge
 
      Accounts Payable and Supplier Payment Vendor Payment Processing:   1,368
Payment Runs per Year            
 
                       
 
     
•    The Service Provider will execute Payment runs on Mondays, Wednesdays, and
Fridays (excluding USA and Canadian holidays) at 8:00am EST, for those invoices,
which have reached to their Due Dates, and transmit Payment file to the Service
Receiver’s Bank.
                 
 
     
•    The Service Provider will review any exceptions from the payment process,
and will update the system accordingly.
                 
 
     
•   The Service Provider on receipt of a Vendor Refund request from the Service
Receiver, or a returned payment from the Post Office, will process them
appropriately
               
 
     
•    The Service Provider on receipt of an Emergency request, will provide to
the Service Receiver Emergency payment services. These services are processed
from Seneca Falls, between 1:00pm and 2:00pm EST daily excluding USA/Canadian
Holidays. All overnight instructions are to be provided in advance. This service
should be reserved for true emergencies only based on the urgency of the
transaction (shut-offs which severely impact business operations) subject to
approval by Service Provider. Emergency Check requests received by the Service
Provider after 2:00pm EST are subject to additional charges.
                 
 
     
•    The Service Provider will process Intercompany Payments twice each month.
               
 
                       
 
      Accounts Payable and Supplier Payment Help Desk Processing — The Service
Provider will provide Help Desk services to the Service Receiver:              
 
 
                       
 
     
•   The Service Provider will receive inquiries via Issuetrak from the Service
Receiver or their Vendors are received and recorded centrally. The Service
Provider will create Tickets, assign priority and will be resolved by the
Service Provider Help Desk staff or appropriate resources.
  4,376 Internal User Inquiries per Year            
 
     
•   The Service Provider will receive approved User ID requests through
Issuetrak from the Service Receiver, and will update the appropriate user access
information necessary to provide user access.
               
 
     
•   The Service Provider will provide access to applications through user
request form(s) submitted by Service Receiver via Service Provider P2P Help Desk
tickets for authorized service receiver users. Service Provider will maintain
and reset SAP user passwords and application security through Provider P2P Help
Desk requests. Service Provider will monitor and restrict unauthorized access to
source code and data. User add/update/delete requests will be completed within
three (3) business days of receipt of complete, approved form.
  176 Requests (Adds, Deletes, and Updates) per Year            
 
     
•   Tickets are assigned a priority of High, Medium and
               

5



--------------------------------------------------------------------------------



 



                                          Minimum                     Service  
      Service       BAU Transaction   Period   Service Service #   Name  
Description of Service   Volume   (in mo.)   Charge
 
     
Urgent. High tickets are resolved within 1 business day, and Medium tickets are
resolved within 2 business Days. Urgent priority tickets are responded to within
1 hour, during normal Service Provider business day. Tickets classified as User
set-ups and others are completed within 3 days. The Service Provider will
receive approved User ID requests through Issuetrak from the Service Receiver
and will update the appropriate user.
               
 
                       
 
      Accounts Payable and Supplier Payment Reporting and Processing:          
     
 
                       
 
     
•    Daily Reporting — The Service Provider will continue to provide any daily
reports currently provided to the Service Receiver automatically through email
or SAP inbox.
  11 Postings per Business Unit per Month (month-end
processing)            
 
     

•    Month-End Processing — All transactions posted throughout the month are
accounted for at month end and updates sent to the Service Receiver’s Business
Units for posting on their ledger. Reports are sent to Service receiver via an
email or SAP inbox.
               
 
     
•    Year-End Processing — All parked documents as of 12/31 are completed and
recreated in the new fiscal year via an electronic message.
                 
 
     
•    1099’s — Service Provider will consolidate all transactions posted against
vendors labeled as 1099 vendors throughout the year for 1099 issuance and
filing. Service Receiver must continue to provide any non SAP 1099 data to the
Service Provider and review and obtain W-9 for all One Time Vendor requests for
1099 compliance.
               
 
                       
 
      Accounts Payable and Supplier Payment Audit Support:                
 
                       
 
     
•    The Service Provider will continue to provide existing reporting, invoice
copies, and payment information (in conjunction with Treasury) upon audit
request. Service Receiver will be responsible for transactions for which Service
Provider systems are not the system of record.
               
 
                       
 
      Provide application support services for P2P Delivery Environment, which
consists of SAP, Vendor Portal, Taxware, OpenText, and Interface Infrastructure
MQ and XI (MQ support is only on Provider’s MQ):                


SS-AP-SP -02
  P2P Delivery Environment Application Support Services  

•    P2P Delivery Environment Support & Maintenance — Service Provider will
monitor incident resolution requests; and recommend and implement incident
resolution. Service Provider will identify and communicate breaks in
application, develop solution to address break, and implement fixes to resolve
 
534 SAP Users

241,547 Invoice Postings per Year            

6



--------------------------------------------------------------------------------



 



                                          Minimum                     Service  
      Service       BAU Transaction   Period   Service Service #   Name  
Description of Service   Volume   (in mo.)   Charge
 
      break. Service Provide reserves the right to charge time and material for
a Service Receiver initiated break which requires greater than 8 hours to
resolve. Service Provider will maintain production batch schedule, assess impact
of failed batch jobs, and adjust schedule to account for batch job failures and
delays. Service Provider will execute web server and application server
configuration changes; and monitor and maintain application administration.
Service Provider will provide SAP Basis support, development support for the P2P
Delivery Environment, and configuration management in support of business as
usual activities (excludes enhancement requests by Service Receiver). Requests
for support and maintenance will be submitted and tracked via Service Provider
Help Desk ticket. Service Provider will publish scheduled down time which will
allow for normal maintenance of the P2P environment including operating system
upgrades; database maintenance, and other tasks required in order to keep
environment running efficiently. Ad-Hoc down time will be communicated to
Service Receiver with 3 business days advance notice where possible.   44,022
New Purchase Orders Created per Year              
 
     
•   P2P Delivery Environment Testing Support - Support of Receiver requested
testing cycles are included in services during the TSA with the following
exceptions to be treated as supplemental services and charged via Time and
Materials Based on Additional Pricing Section:
               
 
                       
 
     
  •   Testing requiring a client refresh more than twice a year.
               
 
     
  •   Test requiring run and verification of a full month-end close where
Provider and Receiver are not in consensus that the change has an impact to
month-end close.
               

7



--------------------------------------------------------------------------------



 



Service Volumes Greater or Less Than Observed Pre-Distribution Date
Service Provider will deliver the same volume of Services as delivered in the
12 months prior to the Distribution Date, plus or minus 3% (such activity,
including any such 3% deviation, “Business as Usual activities” or “BAU”) at no
additional cost per unit. Service Provider will accommodate Service Receiver’s
inorganic (Mergers, Acquisitions, and Divestitures) activities on a time and
materials basis with respect to the one-time set-up fees. The table below will
then apply following the completion of the one-time set-up activities.

          Scenario   One-Time Setup Fees   Monthly Fees
Service Volume within BAU [Note: BAU already includes +/- 10% of
pre-distribution date volumes]
  No incremental one-time fees when Service Receiver utilizes services and
structure as-is with no changes under this agreement   Steady-State fee
structure for requisite service as documented below
 
       
Service Volume greater or less than BAU
  Service Provider will develop a commercially reasonable quote for acceptance
by the Service Receiver provided the Service Receiver utilizes services and
structure as-is with no significant changes under this agreement   Service
Provider will develop a commercially reasonable quote for acceptance by the
Service Receiver incremental to the base service costs documented below for the
requisite service

Ad-Hoc development/services or processing of reports consistent with what was
provided prior to the distribution date will be supported as part of this
agreement. Service Provider will use commercially reasonable efforts based on
provider’s current abilities to accommodate regulatory or legal ad-hoc requests.
Ad-hoc requests which may need to be performed to assist Service Receiver in
meeting new legal obligations will be provided on a time and materials basis as
described in the Additional Pricing section of this agreement. Any changes to
3rd party relationships which require interface modifications or re-writes are
not included as part of the scope of this agreement. Should the Service Receiver
require such changes, Parties agree to negotiate in good faith with regard to
such modification. In the event modifications to the services provided are
required by law for only the Service Recipient and such modifications increase
the cost for Service Provider, Service Recipient that requires the modifications
shall pay all the additional costs including the costs for the other Service
Recipients.

8



--------------------------------------------------------------------------------



 



Exit Services
The following services will be provided upon receipt of a Termination Notice to
exit from this Service.

              Service #   Service Name   Description of Service   Service Charge
($/hour)
 
      Service Provider will make commercially reasonable efforts to assist
Service Receiver in exiting of this agreement. These efforts include:    
SS-AP-SP -03
  Accounts Payable and Supplier Payment & P2P Delivery Environment Migration  

•    Support of data extraction requests from the Service Receiver

•     Providing Subject Matter Expertise in helping the Service Receiver
understand current state business processes, and current state functional data
mapping
  Time and Materials Based on Additional Pricing Section
 
           
 
      Service Provider will provide the following knowledge transfer services:  
 
SS-AP-SP -04
  Accounts Payable and Supplier Payment & P2P Delivery Environment Knowledge
Transfer  

•    Existing non-sensitive documentation maintained by the Service Provider
will be given to the Service Receiver as it relates to Accounts Payable and
Supplier Payment; Sales and Use Tax; and P2P Delivery Environment services
  Time and Materials Based on Additional Pricing Section

Supplemental Services
For requests for supplemental services relating to Accounts Payable and Supplier
Payment Processing by Service Receiver not mentioned in this Schedule or not
included within the costs documented in this agreement, Service Receiver will
provide a discreet project request and submit such request to Service Provider
using the formalized Change Request attached as Annex A for consideration by
Service Provider.
Where notice is required a number of business days prior to some required action
by Service Provider, notice must be received by 12 noon Eastern Time to be
counted as received during such business day. Service Provider shall, within a
commercially reasonable period, provide a price quote to be commercially
reasonable based on the current cost of the Services to Service Receiver taking
into account, such items as the specific time the request was made, service
delivery volumes, exit planning activities, and other activities Service
Provider is currently engaged in at the time of the request, but not later than
30 days after the request was made. If Service Provider, in its sole discretion
determines (i) such request would increase the ongoing operating costs for
Service Provider (as a service recipient) or any other service receiver or
(ii) that it is not capable of making such changes with its current staff during
the time period requested without interrupting the Services provided to itself
or any other service receiver. Service Provider need not provide a price quote
or perform the services. Where a price quote is provided, Service Provider shall
provide the service requested upon acceptance of the price.

9



--------------------------------------------------------------------------------



 



LOCATIONS
Services are initially provided from Seneca Falls, USA to other USA and Canada
locations.
PREREQUISITES/DEPENDENCIES

•   If Service Receiver or their Supplier(s) provides inaccurate information to
Service Provider it will be the responsibility of the Service Receiver to
rectify any problems and bear extraordinary cost and external fees incurred to
rectify the issue.   •   The Service Receiver, will strive to see that all
invoices sent by their Suppliers are sent directly to Seneca Falls and must
reference a valid Purchase Order number (where applicable), in order for the
Service Provider to meet existing Service Levels.   •   Any external fees
associated with late returns due to the Service Receiver missing these
requirements (3 bullets below) is the responsibility of the Service Receiver   •
  The Service Receiver will furnish to the Service Provider relevant and
accurate Sales and Use tax data by the end of the second week after each month
end closing or the 10th of the month, whichever comes first.   •   The Service
Receiver will be responsible to register with appropriate Taxing Authorities for
any new locations (Business Units). The Service Receiver will ensure that the
applicable tax registration information will be provided to the Service Provider
in a timely fashion.   •   The Service Receiver will be responsible for updating
and maintaining any changes with existing registrations with Taxing Authorities.
Notification of changes will be provided to the Service Provider, if applicable.
  •   The Service Receiver is required to ensure accuracy of the vendor master
records used in the transactions including: address, and terms from the vendor
master or Purchase Order. The Service Provider is responsible for vendor remit
to maintenance and accuracy.   •   The Service Receiver is responsible for the
cost and outstanding liabilities of any additional Service Receiver location,
not found in Attachment A, prior to the Service Provider providing services.   •
  Service Receiver will maintain the interfaces documented in Attachment B.   •
  Service Receiver must have one of following the ERP systems active and
maintained along with associated interfaces for the duration this agreement is
in effect: Order Management System (OMS) and Infinium.

10



--------------------------------------------------------------------------------



 



•   Service Receiver must have MQ Series active and maintained for the duration
this agreement is in effect.   •   Service Receiver will support testing as
required for changes implemented by Service Provider for BAU enhancements or
where mandated by any 3rd party vendor support, e.g. SAP. Where enhancements
require extensive testing by the Service Receiver, Service Provider will get
approval from Service Receiver.   •   Security and access controls will be
maintained as set forth in the Master Services Agreement.

NOTICE REQUIREMENT
Official Notices and Bills under this Schedule should be sent to the following
addresses (with an email copy to the Service Owners set forth above):
If to the Service Provider:
ITT Corporation
240 Fall Street
Seneca Falls, NY 13148
Attention: Daryl R. Bowker
Daryl.bowker@itt.com
If to the Service Receiver:
Exelis Inc.
1650 Tysons Boulevard
Suite 1700
McLean, VA 22102
Attention: Joe Daniel
Joe.daniel@exelisinc.com

11



--------------------------------------------------------------------------------



 



SERVICE LEVEL
Service Provider will classify incidents at its own discretion. Such
classifications shall be consistent with the priorities Service Provider set for
itself as a recipient of services.
The P2P Delivery Environment scheduled downtime will be Mondays and Tuesdays
from 10:00 PM to 3:30 AM ET and Sundays from 1:00 AM to 8:00 AM ET.
Service Provider P2P Help Desk support is available 8:00 AM — 5:00 PM ET Monday
through Friday except for holidays. Items are assessed for priority within one
(1) hour of receipt. Barring circumstances outside of Service Provider’s
control, urgent priority items are addressed within one (1) hour. High priority
items will be responded to within one (1) business day and medium priority
within two (2) business days. Priority is assessed by the helpdesk staff with
direction from Service Receiver.
In the event incidents cannot be resolved, Service Provider shall promptly
notify Service Receiver and work together to try and resolve such incidents.
ADDITIONAL PRICING
Hourly Rate for Services Not Specified but Provided by Service Provider
Employees (including but not limited to modifications, consulting, exit strategy
development, transition, etc.) are documented below. Such services will be
provided solely at the Service Provider’s discretion. Service Provider is not
obligated to provide additional services not specified in this agreement. The
employee category is defined by the Service Provider. The rates documented below
shall be commercially reasonable and designated by the Service Provider, closest
to its current cost to provide the service. The hourly rates below include the
4.5% amount for inflation each year. These rates apply to internal Service
Provider employees only, and should external resources be required, the costs
for those external resources will be reviewed with the Service Receiver prior to
execution of the project.
Additional Pricing Rates (All in USD)

                          Location   Low     Medium     High  
USA
  $ 75     $ 100     $ 125  
Greece
  $ 35     $ 46     $ 58  
Mexico
  $ 19     $ 25     $ 31  
Sweden
  $ 75     $ 100     $ 125  

12



--------------------------------------------------------------------------------



 



Attachment A
The Service Provider will perform services on behalf of the Service Receiver, to
the following Service Receiver Business Units:

          Pre-day 1         Company Codes   Company name   City
1005
    Fort Wayne
 
       
1010
 
  Clifton
 
       
1018
    Seneca Falls
 
       
1160
 
  Reston
 
       
1165
    Van Nuys
 
       
1170
    McLean
 
       
1180
    Roanoke
 
       
1185
    Rochester
 
       
1186
    Rochester
 
       
1190
 
  Colorado Springs
 
       
1191
    Colorado Springs
 
       
1195
    Colorado Springs
 
       
1198
    Colorado Springs
 
       
1199
 
  Colorado Springs
 
       
1200
    Charleston

     NOTES:

1)   All times noted are U.S. Eastern Time Zone   2)   Hours quoted are business
hours (i.e. Monday — Friday excluding local Holidays) only, excludes Saturday
and Sunday   3)   A “business day” equals 24 hours

13



--------------------------------------------------------------------------------



 



ATTACHMENT B

                  Interface Name   Business Purpose   Source   Destination  
Frequency
Vendor
  Central Vendor Master
Maintenance   Service Provider   Service Receiver   Real-time
 
               
Purchase Order
  Purchase Order add,
change, delete   Service Receiver   Service Provider   Real-time
 
               
Receipts
  Receipt posting and reversals   Service Receiver   Service Provider  
Real-time
 
               
Invoice Posting
  Invoice posting and reversals   Service Provider   Service Receiver  
Real-time
 
               
Invoice Payment
  Payment posting and reversals   Service Provider   Service Receiver  
Real-time
 
                Month End Reconciliation:            
 
               
ME_APRECLS
  ME A/P trade reclass   Service Provider   Service Receiver   Month End
 
               
ME_FCREVAL
  ME Foreign Currency
revaluation   Service Provider   Service Receiver   Month End
 
               
ME_HCR
  ME Headquarter cash
reclearing   Service Provider   Service Receiver   Month End
 
               
ME_ICRECFX
  MW Intercompany FX
reclass   Service Provider   Service Receiver   Month End
 
               
ME_ICRECLS
  ME Intercompany Payables
reclass   Service Provider   Service Receiver   Month End
 
               
ME_OCR
  ME Uncleared Cash reclass   Service Provider   Service Receiver   Month End
 
               
ME_SMLDIFF
  ME Small Difference
balancing   Service Provider   Service Receiver   Month End
 
               
ME_SSF
  ME Shared Service Fee — P2P   Service Provider   Service Receiver   Month End
 
               
ME_SSFEBUY
  ME Shared Service Fee — eBuyITT   Service Provider   Service Receiver   Month
End
 
               
ME_TAXRCLS
  ME Sales & Use tax reclass (for self-assessed tax)   Service Provider  
Service Receiver   Month End
 
               
ME_VDPFX
  MW Vendor down payment   Service Provider   Service Receiver   Month End

14



--------------------------------------------------------------------------------



 



Schedule AC2
eBuyITT INVOICE PROCESSING
SERVICES
Capitalized terms used herein and not otherwise defined shall have the meaning
assign such term in the Agreement. The Services provided hereunder are subject
in all respects to the terms and conditions of the Agreement, expect where
expressly noted.
SERVICE OWNER
All service matters, general inquiries and notices regarding this service should
be directed to:

              Name   Title   Phone   e-mail Philip Galluzzi
ITT Corporation   Manager, TDS Business
Relationships & Corporate Travel   (386) 446-6160   phil.galluzzi@itt.com      
        Joe Daniel
Exelis Inc.   TSA Manager   (703) 338-3405   joe.daniel@exelisinc.com

GENERAL SERVICE DESCRIPTION
Service Provider will perform eBuyITT Invoice Processing Services for Service
Receiver.
Service Receiver and its Subsidiaries will utilize the Service Provider’s
resources based on the functionality, processes, input and output screens and
documents that support the Service Provider’s business and business processes in
the twelve months prior to the Distribution Date.
SCOPE OF SERVICES
Upon the terms and subject to the conditions of this Services Schedule and the
Agreement, the Service Provider shall provide to Service Recipient the services
identified below (collectively, the “Services”).

1



--------------------------------------------------------------------------------



 



                                          Minimum                 BAU   Service
        Service       Transaction   Period   Service Service #   Name  
Description of Service   Volume   (in mo.)   Charge
 
      Provide eBuyITT Invoice Processing Services:                
 
                       
 
     
•     eBuyITT Invoice Review — The Service Provider will receive designated
invoice submissions from the Service Receiver’s eBuyITT enabled Suppliers (via
EDI transaction or manual entry) and prep invoices and feed the submitted
invoices to Perfect Commerce. The Service Provider will use the daily invoice
feeds from Perfect Commerce to prep invoices for financial back office
operations.
   8,418 Hard Copy Invoices Annually* / 34,693 Invoices Annually            
 
     
•     eBuyITT Exception Handling and Resolution — The Service Provider will
reconcile and re-validate invoices flagged with validation errors. Once the
invoice is validated, the Service Provider will process it as stated above.
Mismatched invoices will not be paid without resolution.
 
 2,800 Transactions Annually            
 
     
•     Invoice Recording & Payment Processing — Service Provider will send the
balanced invoices to an internal business unit within the Service Provider, on a
daily basis, for additional Accounts Payable recording and payment processing
for the Service Receiver.
 
 8,418 Hard Copy Invoices Annually* / 34,693 Invoices Annually            
SS-eBuyITT- -01
  eBuyITT Invoice
Processing Services  
•     Vendor File Maintenance — The Service Provider will receive vendor master
data for new vendor setup from an internal business unit to perform Vendor File
Maintenance.
 
As Needed Basis    
18    
Cost plus 2% - 10% per month
 
     
•     Tax Exempt Certificate File Tax Exempt Certificate File Maintenance — The
Service Provider will receive Service Receiver Supplier’s tax exempt vendor
certificates from an internal business unit to maintain tax exempt master file.
 
 8,418 Hard Copy Invoices Annually* / 34,693 Invoices Annually            
 
     
•     Cost Distribution Services — Service Provider will use validated invoices
as documented above to provide Service Receiver a cost distribution file
transmitted via FTP and/or email, or transmitted to an internal business unit
data and centralized tax services via the current Purchase to pay distribution
process to all Service Receiver’s business units that are currently on Purchase
to Pay. The Service Provider will provide cost distribution and taxability
indicators, per agreed frequency to the Service Receiver’s business units that
are not currently supported by the Shared Services Accounts Payable (P2P)
process).
  As Needed Basis            
 
     
•     eBuyITT Aged-Invoice Workflow Notification — Service Provider will perform
routine communication of aged open invoices requiring Service Receiver triage
and action.
 
As Needed Basis            

2



--------------------------------------------------------------------------------



 



 

* Note:   The BAU transaction volume for hard copy invoices, and not the total
invoice volume (i.e., both electronic and hard copy), will be used as the
pre-distribution date baseline to calculate changes in service volumes (plus or
minus 10%) as defined in the next section.

Service Volumes Greater or Less Than Observed Pre-Distribution Date
Service Provider will deliver the same volume of Services as delivered in the
12 months prior to the Distribution Date, plus or minus 10% (such activity,
including any such 10% deviation, “Business as Usual activities” or “BAU”) at no
additional cost per unit. Service Provider will accommodate Service Receiver’s
inorganic (Mergers, Acquisitions, and Divestitures) activities on a time and
materials basis with respect to the one-time set-up fees. The table below will
then apply following the completion of the one-time set-up activities.

          Scenario   One-Time Setup Fees   Monthly Fees
Service Volume within BAU [Note: BAU already includes +/- 10% of
pre-distribution date volumes]
  No incremental one-time fees when Service Receiver utilizes services and
structure as-is with no changes under this agreement   Steady-State fee
structure for requisite service as documented below
 
       
Service Volume greater or less than BAU
  Service Provider will develop a commercially reasonable quote for acceptance
by the Service Receiver provided the Service Receiver utilizes services and
structure as-is with no significant changes under this agreement   Service
Provider will develop a commercially reasonable quote for acceptance by the
Service Receiver incremental to the base service costs documented below for the
requisite service

Ad-Hoc development/services or processing of reports consistent with what was
provided prior to the distribution date will be supported as part of this
agreement. Service Provider will use commercially reasonable efforts based on
provider’s current abilities to accommodate regulatory or legal ad-hoc requests.
Ad-hoc requests which may need to be performed to assist Service Receiver in
meeting new legal obligations will be provided on a time and materials basis as
described in the Additional Pricing section of this agreement. Any changes to
3rd party relationships which require interface modifications or re-writes
(e.g., Benefits provider change) are not included as part of the scope of this
agreement. Should the Service Receiver require such changes, Parties agree to
negotiate in good faith with regard to such modification. In the event
modifications to the services provided are required by law for only the Service
Recipient and such modifications increase the cost for Service Provider, Service
Recipient that requires the modifications shall pay all the additional costs
including the costs for the other Service Recipients.

3



--------------------------------------------------------------------------------



 



Exit Services
The following services will be provided upon receipt of a Termination Notice to
exit from this Service.

              Service #   Service Name   Description of Service   Service Charge
($/hour)
SS-eBuyITT-02
  eBuyITT Invoice
Processing Services
Migration   Service Provider will make commercially reasonable efforts to assist
Service Receiver in exiting of this agreement. These efforts include:   Time and
Materials Based on Additional Pricing Section    
   •   Support of data extraction requests from the Service Receiver
     
   •   Providing Subject Matter Expertise in helping the Service Receiver
understand current state business processes, and current state functional data
mapping
 
 
           
SS-eBuyITT-03
  eBuyITT Invoice
Processing Services
Knowledge Transfer   Service Provider will provide the following knowledge
transfer services:   Time and Materials Based on Additional Pricing Section    
   •   Existing non-sensitive documentation maintained by the Service Provider
will be given to the Service Receiver as it relates to eBuyITT services
 

Supplemental Services
For requests for supplemental services relating to eBuyITT Invoice Processing by
Service Receiver not mentioned in this Schedule or not included within the costs
documented in this agreement, Service Receiver will provide a discreet project
request and submit such request to Service Provider using the formalized Change
Request attached as Annex A for consideration by Service Provider.
Where notice is required a number of business days prior to some required action
by Service Provider, notice must be received by 12 noon Eastern Time to be
counted as received during such business day. Service Provider shall, within a
commercially reasonable period, provide a price quote to be commercially
reasonable based on the current cost of the Services to Service Receiver taking
into account, such items as the specific time the request was made, service
delivery volumes, exit planning activities, and other activities Service
Provider is currently engaged in at the time of the request, but not later than
30 days after the request was made. If Service Provider, in its sole discretion
determines (i) such request would increase the ongoing operating costs for
Service Provider (as a service recipient) or any other service receiver or (ii)
that it is not capable of making such changes with its current staff during the
time period requested without interrupting the Services provided to itself or
any other service receiver. Service Provider need not provide a price quote or
perform the services. Where a price quote is provided, Service Provider shall
provide the service requested upon acceptance of the price.

4



--------------------------------------------------------------------------------



 



LOCATIONS
Services are initially provided from Palm Coast, FL USA to other USA locations.
PREREQUISITES/DEPENDENCIES

  •   Service Receiver will maintain current Cost Distribution data delivery
methodologies (e.g., FTP drop site/email attachment receipt).     •   If Service
Receiver or their suppliers provides inaccurate information to Service Provider
it will be the responsibility of the Service Receiver to rectify any problems
and bear any costs incurred to rectify the issue.     •   Security and access
controls will be maintained as set forth in the Master Services Agreement.     •
  Service Receiver must actively be engaged on the GSCS Service Agreement from
Global Supply Chain Services (GSCS) and utilize Perfect Commerce as the
eProcurement platform for the duration this agreement is in effect.

NOTICE REQUIREMENT
Official Notices and Bills under this Schedule should be sent to the following
addresses (with an email copy to the Service Owners set forth above):
If to the Service Provider:
ITT Corporation
240 Fall Street
Seneca Falls, NY 13148
Attention: Daryl R. Bowker
Daryl.bowker@itt.com
If to the Service Receiver:
Exelis Inc.
1650 Tysons Boulevard
Suite 1700
McLean, VA 22102
Attention: Joe Daniel
Joe.daniel@exelisinc.com

5



--------------------------------------------------------------------------------



 



SERVICE LEVEL
Service Provider will classify incidents at its own discretion. Such
classifications shall be consistent with the priorities Service Provider set for
itself as a recipient of services.
In the event incidents cannot be resolved, Service Provider shall promptly
notify Service Receiver and work together to try and resolve such incidents.
ADDITIONAL PRICING
Hourly Rate for Services Not Specified but Provided by Service Provider
Employees (including but not limited to modifications, consulting, exit strategy
development, transition, etc.) are documented below. Such services will be
provided solely at the Service Provider’s discretion. Service Provider is not
obligated to provide additional services not specified in this agreement. The
employee category is defined by the Service Provider. The rates documented below
shall be commercially reasonable and designated by the Service Provider, closest
to its current cost to provide the service. The hourly rates below include the
4.5% amount for inflation each year. These rates apply to internal Service
Provider employees only, and should external resources be required, the costs
for those external resources will be reviewed with the Service Receiver prior to
execution of the project.
Additional Pricing Rates (All in USD)

                          Location   Low     Medium     High  
USA
  $ 75     $ 100     $ 125  
Greece
  $ 35     $ 46     $ 58  
Mexico
  $ 19     $ 25     $ 31  
Sweden
  $ 75     $ 100     $ 125  

6



--------------------------------------------------------------------------------



 



SCHEDULE AC3
P-CARD TRANSACTION PROCESSING
Capitalized terms used herein and not otherwise defined shall have the meaning
assign such term in the Agreement. The Services provided hereunder are subject
in all respects to the terms and conditions of the Agreement, except where
expressly noted.
SERVICE OWNER
All service matters, general inquiries and notices regarding this service should
be directed to:

              Name   Title   Phone   e-mail
Philip Galluzzi
  Manager, TDS Business   (386) 446-6160   phil.galluzzi@itt.com
ITT Corporation
  Relationships & Corporate Travel        
 
           
Joe Daniel
  TSA Manager   (703) 338-3405   joe.daniel@exelisinc.com
Exelis Inc.
           

GENERAL SERVICE DESCRIPTION
Service Provider will perform P-Card Transaction Processing Services for Service
Receiver.
Service Receiver and its Subsidiaries will utilize the Service Provider’s
resources based on the functionality, processes, input and output screens, and
documents that support the Service Provider’s business and business processes in
the twelve months prior to the Distribution Date.
SCOPE OF SERVICES
Upon the terms and subject to the conditions of this Services Schedule and the
Agreement, the Service Provider shall provide to Service Recipient the services
identified below (collectively, the “Services”).

1



--------------------------------------------------------------------------------



 



                                          Minimum Service                 BAU
Transaction   Period     Service #   Service Name   Description of Service  
Volume   (in mo.)   Service Charge
 
      Provide P-Card Transaction Processing Services:                
 
                       
 
     
•     P-Card Invoice Review — The Service Provider will receive a notification
and data file from US Bank once monthly containing transaction details and
Company information for Service Receiver’s P-Card holders. In addition, the
Service Provider will receive from an internal business unit an authorization to
proceed with the P-Card File download. The Service Provider will review the
file, format data for financial processing, and validate invoices for
completeness and accuracy. The Service Provider will flag invoices with
validation errors. The Service Provider will use booked AP invoices to generate
proprietary data files to be sent via email to Service Receiver’s Treasury
Department for payment settlement.
  410 Transactions
Annually            
 
                       
SS-PCard Processing-01 
  P-Card Transaction Processing Services   
•     P-Card Exception Handling and Resolution — The Service Provider will
reconcile and re-validate invoices flagged with validation errors. Once the
invoice is validated, the Service Provider will process it as stated above.
Mismatched invoices will not be paid without resolution. For processing credits,
the Service Provider will insure that management accounts have monthly debit
balances prior to transmission to Service Receiver’s Treasury Department. If a
management account is received as a zero or credit balance, the Service Provider
will remove credit transactions from being processed in ascending order until
the management account reflects a debit balance. The Service Provider will
communicate the removed credits to the internal business unit for resolution.
  130 Transactions
Annually     18     Cost plus 2% - 10% per month
 
                       
 
     
•     P-Card Cost Distribution — The Service Provider will use validated
invoices as documented above to provide Service Receiver a Cost Distribution
file transmitted via File Transfer Protocol (FTP) and/or email.
  21 Transactions per
Month            
 
                       
 
     
•     P-Card File Maintenance — The Service Provider will perform file
maintenance based on internal business unit approval for new and/or changes to
P-Card holders. Only valid, internal business unit-approved cardholder
transactions are processed. Three (3) business days prior notice is required to
maintain P-Card file.
  As Needed Basis            

2



--------------------------------------------------------------------------------



 



Service Volumes Greater or Less Than Observed Pre-Distribution Date
Service Provider will deliver the same volume of Services as delivered in the
12 months prior to the Distribution Date, plus or minus 10% (such activity,
including any such 10% deviation, “Business as Usual activities” or “BAU”) at no
additional cost per unit. Service Provider will accommodate Service Receiver’s
inorganic (Mergers, Acquisitions, and Divestitures) activities on a time and
materials basis with respect to the one-time set-up fees. The table below will
then apply following the completion of the one-time set-up activities

          Scenario   One-Time Setup Fees   Monthly Fees
Service Volume within BAU [Note: BAU already includes +/- 10% of
pre-distribution date volumes]
  No incremental one-time fees when Service Receiver utilizes services and
structure as-is with no changes under this agreement   Steady-State fee
structure for requisite service as documented below
 
       
Service Volume greater or less than BAU
  Service Provider will develop a commercially reasonable quote for acceptance
by the Service Receiver provided the Service Receiver utilizes services and
structure as-is with no significant changes under this agreement   Service
Provider will develop a commercially reasonable quote for acceptance by the
Service Receiver incremental to the base service costs documented below for the
requisite service

Ad-Hoc development/services or processing of reports consistent with what was
provided prior to the distribution date will be supported as part of this
agreement. Service Provider will use commercially reasonable efforts based on
provider’s current abilities to accommodate regulatory or legal ad-hoc requests.
Ad-hoc requests which may need to be performed to assist Service Receiver in
meeting new legal obligations will be provided on a time and materials basis as
described in the Additional Pricing section of this agreement. Any changes to
3rd party relationships which require interface modifications or re-writes are
not included as part of the scope of this agreement. Should the Service Receiver
require such changes, Parties agree to negotiate in good faith with regard to
such modification. In the event modifications to the services provided are
required by law for only the Service Recipient and such modifications increase
the cost for Service Provider, Service Recipient that requires the modifications
shall pay all the additional costs including the costs for the other Service
Recipients.

3



--------------------------------------------------------------------------------



 



Exit Services
The following services will be provided upon receipt of a Termination Notice to
exit from this Service.

              Service #   Service Name   Description of Service   Service Charge
($/hour)
 
      Service Provider will make commercially reasonable efforts to assist
Service Receiver in exiting of this agreement. These efforts include:    
 
           
 
     
    • Support of data extraction requests from the Service Receiver
   
 
           
SS-PCard
Processing-02
  P-Card Transaction
Processing
Migration  
    • Providing Subject Matter Expertise in helping the Service Receiver
understand current state business processes, and functional data mapping
  Time and Materials Based
on Additional Pricing Section
 
           
 
      Service Provider will provide the following knowledge transfer services:  
 
 
           
SS-PCard
Processing-03
  P-Card Transaction
Processing
Knowledge Transfer  
    • Existing non-sensitive documentation maintained by the Service Provider
will be given to the Service Receiver as it relates to P-Card Transaction
Processing services
  Time and Materials Based on Additional Pricing Section
 
           

Supplemental Services
For requests for supplemental services relating to P-Card Transaction Processing
by Service Receiver not mentioned in this Schedule or not included within the
costs documented in this agreement, Service Receiver will provide a discreet
project request and submit such request to Service Provider using the formalized
Change Request attached as Annex A for consideration by Service Provider.
Where notice is required a number of business days prior to some required action
by Service Provider, notice must be received by 12 noon Eastern Time to be
counted as received during such business day. Service Provider shall, within a
commercially reasonable period, provide a price quote to be commercially
reasonable based on the current cost of the Services to Service Receiver taking
into account, such items as the specific time the request was made, service
delivery volumes, exit planning activities, and other activities Service
Provider is currently engaged in at the time of the request, but not later than
30 days after the request was made. If Service Provider, in its sole discretion
determines (i) such request would increase the ongoing operating costs for
Service Provider (as a service recipient) or any other service receiver or
(ii) that it is not capable of making such changes with its current staff during
the time period requested without interrupting the Services provided to itself
or any other service receiver. Service Provider need not provide a price quote
or perform the services. Where a price quote is provided, Service Provider shall
provide the service requested upon acceptance of the price.

4



--------------------------------------------------------------------------------



 



LOCATIONS
Services are initially provided from Palm Coast, FL, USA to other USA locations.
PREREQUISITES/DEPENDENCIES

  •   If Service Receiver, or their Supplier(s), provides inaccurate information
to Service Provider it will be the responsibility of the Service Receiver to
rectify any problems and bear any costs incurred to rectify the issue.     •  
Service Receiver, in a separate and independent agreement, must utilize US Bank
as the P-Card supplier for the duration this agreement is in effect.     •  
Service Receiver must actively be engaged on the GSCS Service Agreement from
Global Supply Chain Services (GSCS) for the duration this agreement is in
effect.     •   Service Receiver must maintain current Cost Distribution data
delivery methodologies (e.g., FTP drop site/email attachment receipt) and
payment settlement interface (Treasury) for the duration this agreement is in
effect.     •   Security and access controls will be maintained as set forth in
the Master Services Agreement.

NOTICE REQUIREMENT
Official Notices and Bills under this Schedule should be sent to the following
addresses (with an email copy to the Service Owners set forth above):
If to the Service Provider:
ITT Corporation
240 Fall Street
Seneca Falls, NY 13148
Attention: Daryl R. Bowker
Daryl.bowker@itt.com
If to the Service Receiver:
Exelis Inc.
1650 Tysons Boulevard
Suite 1700
McLean, VA 22102
Attention: Joe Daniel
Joe.daniel@exelisinc.com

5



--------------------------------------------------------------------------------



 



SERVICE LEVEL
Service Provider will classify incidents at its own discretion. Such
classifications shall be consistent with the priorities Service Provider set for
itself as a recipient of services.
In the event incidents cannot be resolved, Service Provider shall promptly
notify Service Receiver and work together to try and resolve such incidents.
ADDITIONAL PRICING
Hourly Rate for Services Not Specified but Provided by Service Provider
Employees (including but not limited to modifications, consulting, exit strategy
development, transition, etc.) are documented below. Such services will be
provided solely at the Service Provider’s discretion. Service Provider is not
obligated to provide additional services not specified in this agreement. The
employee category is defined by the Service Provider. The rates documented below
shall be commercially reasonable and designated by the Service Provider, closest
to its current cost to provide the service. The hourly rates below include the
4.5% amount for inflation each year. These rates apply to internal Service
Provider employees only, and should external resources be required, the costs
for those external resources will be reviewed with the Service Receiver prior to
execution of the project.

                          Additional Pricing Rates (All in USD)          
Location   Low     Medium     High  
USA
  $ 75     $ 100     $ 125  
Greece
  $ 35     $ 46     $ 58  
Mexico
  $ 19     $ 25     $ 31  
Sweden
  $ 75     $ 100     $ 125  

6



--------------------------------------------------------------------------------



 



SCHEDULE AC4
TELECOM INVOICE PROCESSING
SERVICES (TAPS)
Capitalized terms used herein and not otherwise defined shall have the meaning
assign such term in the Agreement. The Services provided hereunder are subject
in all respects to the terms and conditions of the Agreement, except where
expressly noted.
SERVICE OWNER
All service matters, general inquiries and notices regarding this service should
be directed to:

              Name   Title   Phone   e-mail Philip Galluzzi
ITT Corporation   Manager, TDS Business
Relationships & Corporate Travel   (386) 446-6160   phil.galluzzi@itt.com      
        Randy McElvain
Exelis Inc.   Director, Enterprise
Infrastructure Operations   (260) 451-1353   randy.mcelvain@exelisinc.com

GENERAL SERVICE DESCRIPTION
Service Provider will perform Telecom Invoice Processing Services (TAPS), for
Long Distance Voice and Data Circuitry, for Service Receiver.
Service Receiver and its Subsidiaries will utilize the Service Provider’s
resources based on the functionality, processes, input and output screens and
documents that support the Service Provider’s business and business processes in
the twelve months prior to the Distribution date.
SCOPE OF SERVICES
Upon the terms and subject to the conditions of this Services Schedule and the
Agreement, Service Provider shall provide to Service Recipient the services
identified below (collectively, the “Services”).

1



--------------------------------------------------------------------------------



 



                                          Minimum                 BAU   Service
        Service       Transaction   Period   Service Service #   Name  
Description of Service   Volume   (in mo.)   Charge
 
      Provide Telecom Invoice Processing (TAPS) Services:                
 
                       
 
     
•    TAPS supplier statements — The Service Provider will receive Service
Receiver’s current Primary Telecom Service Supplier statements monthly. The
statements are transmitted via EDI, or entered manually via paper statements, to
the Service Provider. To produce balanced TAPS statements, the Service Provider
will perform various validation and duplication protection routines with
criteria including Master Control Number, Account number, and AT&T Statement
numbers. Only total current charges are recognized in the TAPS system for
processing each month.


  2,700 Transactions
Annually            
SS-TAPS-01
  Telecom Invoice
Processing Services
(TAPS)  
•    TAPS Exception Handling and Resolution - Service Provider will reconcile
accounts that failed validation. The Service Provider will make commercially
reasonable efforts to gain resolution from the Service Receiver, to produce
resolved accounts that are ready for financial processing. Accounts that fail
validation are not paid without resolution.


  90 Transactions
Annually     9     Cost plus 2% - 10% per
month
 
     
•    Invoice Recording & Payment Processing — Service Provider will send the
balanced invoices to an internal business unit within the Service Provider, on a
monthly basis, for additional Accounts Payable recording and payment processing
for the Service Receiver.


  2,700 Transactions
Annually            
 
     
•     TAPS Cost Distribution — The Service Provider will transmit to the Service
Receiver a Cost Distribution file from the processed validated Statements,
Service Provider will transmit this file via FTP and/or email to the Service
Receiver.


  27 Transactions per Month            
 
     
•     TAPS Customer File Maintenance — The Service Provider will perform
Customer File Maintenance after receiving a Change Request from the Service
Receiver. Only valid, ITT Customer accounts and Statements are processed. Three
(3) business days prior notice are required to maintain the Customer file.
  45 Transactions
Annually            

2



--------------------------------------------------------------------------------



 



Service Volumes Greater or Less Than Observed Pre-Distribution
Service Provider will deliver the same volume of Services as delivered in the
12 months prior to the Distribution Date, plus or minus 10% (such activity,
including any such 10% deviation, “Business as Usual activities” or “BAU”) at no
additional cost per unit. Service Provider will accommodate Service Receiver’s
inorganic (Mergers, Acquisitions, and Divestitures) activities on a time and
materials basis with respect to the one-time set-up fees. The table below will
then apply following the completion of the one-time set-up activities

          Scenario   One-Time Setup Fees   Monthly Fees
Service Volume within BAU [Note: BAU already includes +/- 10% of
pre-distribution volumes]
  No incremental one-time fees when Service Receiver utilizes services and
structure as-is with no changes under this agreement   Steady-State fee
structure for requisite service as documented in this agreement
 
       
Service Volume greater or less than BAU
  Service Provider will develop a commercially reasonable quote for acceptance
by the Service Receiver provided the Service Receiver utilizes services and
structure as-is with no significant changes under this agreement   Service
Provider will develop a commercially reasonable quote for acceptance by the
Service Receiver incremental to the base service costs documented below for the
requisite service

Ad-Hoc development/services or processing of reports consistent with what was
provided prior to the distribution date will be supported as part of this
agreement. Service Provider will use commercially reasonable efforts based on
provider’s current abilities to accommodate regulatory or legal ad-hoc requests.
Ad-hoc requests which may need to be performed to assist Service Receiver in
meeting new legal obligations will be provided on a time and materials basis as
described in the Additional Pricing section of this agreement. Any changes to
3rd party relationships which require interface modifications or re-writes are
not included as part of the scope of this agreement. Should the Service Receiver
require such changes, Parties agree to negotiate in good faith with regard to
such modification. In the event modifications to the services provided are
required by law for only the Service Recipient and such modifications increase
the cost for Service Provider, Service Recipient that requires the modifications
shall pay all the additional costs including the costs for the other Service
Recipients.

3



--------------------------------------------------------------------------------



 



Exit Services
The following services will be provided upon receipt of a Termination Notice to
exit from this Service.

              Service #   Service Name   Description of Service   Service Charge
($/hour)
SS-TAPS-02
  Telecom Invoice
Processing (TAPS)
Migration   Service Provider will make commercially reasonable efforts to assist
Service Receiver in exiting of this agreement. These efforts include:

  Time and Materials Based on Additional Pricing Section    
•    Support of data extraction requests from the Service Receiver

   
•    Providing Subject Matter Expertise in helping the Service Receiver
understand current state business processes and functional data mapping

 
 
           
SS-TAPS-03
  Telcom Invoice
Processing (TAPS)
Knowledge Transfer   Service Provider will provide the following knowledge
transfer services:

  Time and Materials Based on Additional Pricing Section  
•    Existing non-sensitive documentation maintained by the Service Provider
will be given to the Service Receiver as it relates to Telecom Invoice
Processing (TAPS) services
 

Supplemental Services
For requests for supplemental services relating to Telecom Invoice Processing
Services (TAPS) by Service Receiver not mentioned in this Schedule or not
included within the costs documented in this agreement, Service Receiver will
provide a discreet project request and submit such request to Service Provider
using the formalized Change Request attached as Annex A for consideration by
Service Provider.
Where notice is required a number of business days prior to some required action
by Service Provider, notice must be received by 12 noon Eastern Time to be
counted as received during such business day. Service Provider shall, within a
commercially reasonable period, provide a price quote to be commercially
reasonable based on the current cost of the Services to Service Receiver taking
into account, such items as the specific time the request was made, service
delivery volumes, exit planning activities, and other activities Service
Provider is currently engaged in at the time of the request, but not later than
30 days after the request was made. If Service Provider, in its sole discretion
determines (i) such request would increase the ongoing operating costs for
Service Provider (as a service recipient) or any other service receiver or
(ii) that it is not capable of making such changes with its current staff during
the time period requested without interrupting the Services provided to itself
or any other service receiver. Service Provider need not provide a price quote
or perform the services. Where a price quote is provided, Service Provider shall
provide the service requested upon acceptance of the price.

4



--------------------------------------------------------------------------------



 



LOCATIONS
Services are initially provided from Palm Coast, FL, USA to other USA locations
and select EU and Asia locations.
PREREQUISITES/DEPENDENCIES

          •   Security and access controls will be maintained as set forth
in     the Master Services Agreement.   •   If Service Receiver, or their
Supplier(s), sends inaccurate data to Service Provider it will be the
responsibility of the Service Receiver to rectify any problems and bear any
costs incurred to rectify the issue.   •   Service Receiver must actively be
engaged on the Accounts Payable and Supplier Payment TSA for the duration this
agreement is in effect.   •   Service Receiver must actively be engaged in the
circuitry configuration and inventory control of their networks and have Subject
Matter Experts (SME) available to assist with statement processing
discrepancies.   •   Service Receiver, in a separate and independent agreement,
must utilize AT&T as the telecommunication data vendor.   •   Service Receiver
will maintain current Cost Distribution data delivery methodologies (e.g., FTP
drop site/email attachment receipt).

NOTICE REQUIREMENT
Official Notices and Bills under this Schedule should be sent to the following
addresses (with an email copy to the Service Owners set forth above):
If to the Service Provider:
ITT Corporation
240 Fall Street
Seneca Falls, NY 13148
Attention: Daryl R. Bowker
Daryl.bowker@itt.com

5



--------------------------------------------------------------------------------



 



If to the Service Receiver:
Exelis Inc.
1650 Tysons Boulevard
Suite 1700
McLean, VA 22102
Attention: Joe Daniel
Joe.daniel@exelisinc.com
SERVICE LEVEL
Service Provider will classify incidents at its own discretion. Such
classifications shall be consistent with the priorities Service Provider set for
itself as a recipient of services.
In the event incidents cannot be resolved, Service Provider shall promptly
notify Service Receiver and work together to try and resolve such incidents.
ADDITIONAL PRICING
Hourly Rate for Services Not Specified but Provided by Service Provider
Employees (including but not limited to modifications, consulting, exit strategy
development, transition, etc.) are documented below. Such services will be
provided solely at the Service Provider’s discretion. Service Provider is not
obligated to provide additional services not specified in this agreement. The
employee category is defined by the Service Provider. The rates documented below
shall be commercially reasonable and designated by the Service Provider, closest
to its current cost to provide the service. The hourly rates below include the
4.5% amount for inflation each year. These rates apply to internal Service
Provider employees only, and should external resources be required, the costs
for those external resources will be reviewed with the Service Receiver prior to
execution of the project.
Additional Pricing Rates (All in USD)

                          Location   Low     Medium     High        
USA
  $ 75     $ 100     $ 125  
Greece
  $ 35     $ 46     $ 58  
Mexico
  $ 19     $ 25     $ 31  
Sweden
  $ 75     $ 100     $ 125  

6



--------------------------------------------------------------------------------



 



SCHEDULE AC5
U.S
ACTIVE SALARIED ELIGIBLE
EMPLOYEES MEDICAL, PHARMACY
AND DENTAL PROGRAM
Capitalized terms used herein and not otherwise defined shall have the meaning
assigned such term in the Agreement. The Services provided hereunder are subject
in all respects to the terms and conditions of the Agreement, except where
expressly noted.
SERVICE OWNER
All service matters and general inquiries regarding this Service should be
directed to:

              Name   Title   Phone   e-mail
Service Provider’s Contact
             
ITT Corporation
  Mgr, Benefits        
Deborah Macchia
  Planning and        
 
  Administration   (914) 304-1729   Deb.macchia@itt.com
 
           
Lisa Munoz
  Benefits Analyst   (914) 304-2026   Lisa.munoz@itt.com
 
           
Thomas Hickey
  Manager, Benefits,        
 
  Financial Reporting        
 
  And Administration   (914) 641-2077   Thomas.hickey@itt.com
 
           
Service Recipient’s Contact
           
 
           
Exelis Inc.
  Director of Global   (703) 790-6385   Bill.bonk@exelisinc.com
Bill Bonk
  Benefits        
 
           
John Brown
  Manager of Benefits        
 
  Administration   (631) 630-5071   John.Brown@exelisinc.com

 



--------------------------------------------------------------------------------



 



PARTIES TO THE AGREEMENT
Service Provider: ITT Corporation — White Plains, NY
Service Recipient: Exelis Inc. — White Plains
TERM
Services provided hereunder shall terminate December 31, 2013; provided that for
the avoidance of doubt the coverages provided hereunder and described below only
apply to Claims (as defined herein) made by Service Recipient’s Covered
Employees (as defined herein) and incurred on or before December 31, 2011.
GENERAL SERVICE DESCRIPTION
Service Provider currently provides active medical, pharmacy(Rx) and dental
administration for coverages provided through Empire and Anthem (medical),
Medco(Rx), MetLife(dental) and SHPS (FSA) (Empire, Anthem, Medco, MetLife and
SHPS collectively, the “Vendors”) for its U.S. Active, Salaried, Eligible
Employees (“Covered Employees”). Service Provider shall keep the current
contracts with the Vendors and the ITT CORPORATION SALARIED MEDICAL AND DENTAL
PLAN (                                    ) and the ITT Salaried Medical Plan
and Salaried Dental Plan General Plan Terms (collectively, the “Plans”) and all
coverage thereunder in full force through December 31, 2011 for Service
Recipient’s Covered Employees. All claims of Service Recipient’s Covered
Employees made under the Plans and incurred on or prior to December 31, 2011 the
(“2011 Plan Year”) will be adjudicated in accordance with the current contract
and Service Provider will continue to take such actions on behalf of Service
Recipient’s Covered Employees as if such employees are employees of Service
Provider.
All medical, dental, pharmacy and FSA claims of Service Recipient’s Covered
Employees made under the Plans (the “Claims”) will be paid by the Vendors on
behalf of the Service Provider. Service Recipient will pay Service Provider for
coverage based on 2011 budget premium rates previously set for the calendar year
2011 and described in the “Pricing” section below. Service Recipient will pay
Service Provider monthly premium payments for this service, for any full or
partial months, based on actual enrollment for the months covered post-spin
using enrollments as of the first (1st) calendar day of the month, commencing on
the day after the Distribution Date. Service Recipient will prepare and deliver
to Service Provider a monthly self bill containing cost breakdown by business
unit and plan tier as set forth on Attachment A, within five (5) Business Days
after the beginning of each calendar month. The Service Recipient will be
required to pay the Service Provider the monthly premium payments within ten
(10) Business Days after the beginning of each calendar month. A detailed
listing of Service Recipient’s employees covered, including the Plans and
enrollment tier in which they are enrolled, will be made available to Service
Provider upon its reasonable request.

2



--------------------------------------------------------------------------------



 



Service Provider will retain responsibility for executing funding of Claim
payments and eligibility management with Vendors through December 31, 2013.
Service Provider will conduct a Headcount True-Up (as defined below) of the
monthly premiums and establish an Incurred But Not Reported (“IBNR”) claims
reserve for Claims incurred prior to December 31, 2011 date, but paid after that
date, and conduct a reconciliation of such reserve. See “Headcount True-Up” and
“IBNR Reconciliation” sections under Additional Pricing for details.
SCOPE OF SERVICES
Upon the terms and subject to the conditions of this Services Schedule and the
Agreement, Service Provider shall provide to Service Recipient the services
identified below or described above (collectively, the “Services”).

  •   Monthly Premium billing.     •   Monthly administrative services billing
(for administrative services billed on an hourly basis. See Additional Pricing
section for Hourly Rates).     •   See General Service Description for a
description of payments and billing hereunder. See Pricing for a description of
the Headcount True-Up (as defined below) and reconciliation for IBNR (as defined
below) Claims.     •   Claims processing

  •   All Vendor Claims process will remain unchanged from the process as used
during the 12-month period prior to the Distribution Date.     •   The Claims
appeal process will not change from the process as used during the 12-month
period prior to the Distribution Date. Empire/Anthem/Medco, MetLife and SHPS
will handle all appeals as provided under the Employee Retirement Income
Security Act. Once all such appeals have been exhausted, escalations will be
handled by Service Provider.     •   Service Provider will pay all Claims
incurred during the 2011 Plan Year.

  •   Eligibility

  •   All eligibility adjustments (adding dependents, new hires, ect.) will be
handled by local Service Recipient HR through the Infinium interface.     •  
The Service Recipient may add or remove employees/dependants to coverage in
accordance with the terms of the Plans, generally upon a qualifying event, new
hire or termination. These rules will be the same rules in effect immediately
prior to Distribution Date and will remain in effect until January 31, 2012.    
•   Manual adjustments to eligibility will be handled directly with the Vendors
by authorized Service Recipient local HR. These adjustments will be one off type
adjustments that cannot be made through Infinium due to timing.

3



--------------------------------------------------------------------------------



 



  •   All file transmissions to Vendors will be handled by the Exelis Inc. Fort
Wayne Shared Service team under the HR/Payroll/Benefits Transition Services
Agreement.     •   All files normally maintained manually by the Service
Recipient local HR departments during the twelve (12) month period prior to the
Distribution Date will remain unchanged.     •   COBRA qualifying events notices
will be handled by SHPS. Service Recipient Local HR department will notify SHPS
of termination of employment (as is the current practice in the twelve
(12) months prior to Distribution Date). SHPS will provide election notice to
Covered Employees with appropriate coverages. There is a separate Letter of
Intent with SHPS, attached as Attachment B.

  •   Claims payment

  •   All Covered Employee Claims made under the Plans and incurred for the 2011
Plan Year will be paid by Service Provider.     •   Vendor administrative
service charges for the 2011 Plan Year will be paid by Service Provider.     •  
Empire and MetLife maintain bank accounts which Service Provider funds daily to
pay claims. Each Vendor will separate claims paid by claims incurred date.     •
  Service Provider will pay all Medical and Dental Claims incurred for the 2011
Plan Year, but submitted for payment after the end of the 2011 Plan Year but no
later than allowed under the terms of the applicable Plan.     •   MEDCO
invoices bi-weekly for claims paid. Service Provider will pay for all MEDCO
claims incurred for the 2011 Plan Year.

PREREQUISITES/DEPENDENCIES
Service Recipient Responsibilities

  •   Service Recipient will provide accurate and timely employee enrollments
via Infinium.     •   Service Recipient will research eligibility issues as
needed.     •   In case of inaccurate data sent to Service Provider it will be
the responsibility of the Service Recipient to rectify any problems and
assessments incurred.     •   Local Human Resources/Benefits departments will
support Covered Employees.

4



--------------------------------------------------------------------------------



 



BILLING LOCATION
Service Recipient will provide Service Provider a self billed invoice and
payment to their address set forth below. The bill will cover all charges for
Services under this Schedule provided by Service Provider. The invoice will
contain the number of enrolled employees per tier per coverage, as set forth in
Schedule A. A detailed list of Covered Employees will be provided by the Service
Provider upon reasonable request of the Service Recipient. All administrative
functions handled by the Service Provider in the twelve (12) month period prior
to the Distribution Date are contained in the fee structure set forth below. The
Service Provider and Service Recipient agree to negotiate in good faith for any
additional services related to the Service provided hereunder that are outside
the normal course of business.
SERVICE LEVEL
The Service Provider will provide the same service level to the Service
Recipient as it provides to its Covered Employees.
NOTICE REQUIREMENTS
Official Notices and Bills under this Schedule should be sent to the following
addresses (with an email copy to the Service Owners set forth above):
If to the Service Provider:
ITT Corporation
240 Fall Street
Seneca Falls, NY 13148
Attention: Daryl R. Bowker
Daryl.bowker@itt.com
If to the Service Recipient:
Exelis Inc.
1650 Tysons Boulevard
Suite 1700
McLean, VA 22102
Attention: Joe Daniel
Joe.daniel@exelisinc.com
Termination notices are not required. Service Provider will pay Claims incurred
during the 2011 Plan Year, during the period from November 1, 2011 through
December 31, 2013 with no

5



--------------------------------------------------------------------------------



 



further premium billed to the Service Recipient. Pursuant to the terms of the
Plans there is a twenty-four (24) month Claim filing limit.
PRICING
In addition to the costs specifically set forth below, Service Recipient shall
also pay all routine business travel expenses relating to such Services. The
below table contains the monthly premium rates the Service Provider shall
charge. The Service Recipient will be required to pay the Service Provider the
monthly premium payments within ten (10) Business Days after the beginning of
each calendar month. A detailed listing of Service Recipient’s Covered
Employees, including the Plans and enrollment tier in which they are enrolled,
will be made available to Service Provider upon its reasonable request. Each
business unit has been banded 1 through 5. Depending on the assigned band the
appropriate budget amount is charged to that business unit. The amounts in the
table are per employee per month, by plan and coverage tier. See “General
Service Description” for further detail on payment and billing for the monthly
premium payments.

6



--------------------------------------------------------------------------------



 



Medical and Pharmacy Premium

                              Basic Rating   Employee   Employee     Band   Only
  +1   Family
Band 1
                 
Band 2
                 
Band 3
                 
Band 4
                 
Band 5
                 

                              Enhanced Rating   Employee   Employee     Band  
Only   + 1   Family
Band 1
                 
Band 2
                 
Band 3
                 
Band 4
                 
Band 5
                 

                              EPO Rating   Employee   Employee     Band   Only  
+1   Family
Band 1
                 
Band 2
                 
Band 3
                 
Band 4
                 
Band 5
                 

                              HDHP Rating   Employee   Employee     Band   Only
  + 1   Family
Band 1
                 
Band 2
                 
Band 3
                 
Band 4
                 
Band 5
                 

7



--------------------------------------------------------------------------------



 



Dental Premium

                  MetLife Dental           EE   EE+1     Family  

       

FSA Pricing

                                                      New             ASO    
Total ASO   Coloc     Participating Location   Company     PartCount     Fee    
per Month     205010    
Electronic Warfare
  Exelis                           213010    
Communications System Division — Ft Wayne
  Exelis                           213020    
Communications System Division — Nutley
  Exelis                           213030    
Defense Division HQ
  Exelis                           261010    
Night Vision
  Exelis                           374010    
Gilfillan Division
  Exelis                           400010    
Systems
  Exelis                           400011    
Communications Systems-CS
  Exelis                           510001    
Power Solutions
  Exelis                           510002    
Power Solutions — Hourly
  Exelis                           513010    
Advanced Engineering & Sciences
  Exelis                           513010    
Advanced Engineering & Sciences — AGT
  Exelis                           513020    
Systems Division — SGS
  Exelis                           579010    
Geospatial Systems — Rochester
  Exelis                           579020    
Geospatial Systems — Ft Wayne
  Exelis                           579030    
Geospatial Systems — New Jersey
  Exelis                           717010    
Antenna Products and Networking Systems
  Exelis                           718010    
EDO
  Exelis                           720010    
ALM
  Exelis                           721010    
Communications and Countermeasures Systems
  Exelis                           722010    
Reconnaissance and Surveillance Systems
  Exelis                           727010    
Naval Command and Sonar Systems
  Exelis                           728010    
Mine Defense Systems
  Exelis                           729010    
Electro-Ceramic Products
  Exelis                           730010    
EVI
  Exelis                           731010    
Impact Science and Technology
  Exelis                           732010    
NextGen
  Exelis                           736010    
Fiber Science
  Exelis                           737010    
Speciality Plastics
  Exelis                           740010    
Defense Systems
  Exelis                                
 
  Exelis                        

8



--------------------------------------------------------------------------------



 



Additional Pricing
Hourly Rates
Hourly Rates for Services not specified or normally provided by Service Provider
in the twelve (12) month period prior to the Distribute Date but otherwise
provided by Service Provider employees (including but not limited to
modification, consulting, exit strategy development, transition, etc.) are
documented below. The employee category is defined by Service Provider. The
rates documented below apply to Service Provider employees only, should external
resources be required, the costs for those external resources will be reviewed
with the Service Recipient prior to execution of the project.
Notwithstanding anything in the Agreement to the contrary, the following rates
shall not be subject to (a) the 4.5% increase for inflation in 2012 described in
Section 2(a)(3) (but such rates shall be subject to such increase in 2013) or
(b) the 2% or 10% increases described in the proviso to Section 2(a)(i) of the
Agreement.

          General Category of Employee   Hourly Rate  
1. Secretarial/Administrative
  $ 50.00  
2. Non-Executive
  $ 100.00  
3. Executive
  $ 150.00  

Headcount True-Up
Service Provider shall conduct a “headcount” true-up by March 31, 2012 (the
“Headcount True-Up”), based on actual enrollment during the period beginning on
the day after the Distribution Date and ending on December 31, 2011. The
Headcount True-Up will be based on reviewing the actual monthly Infinium
enrollment by Plan and coverage tier, by unit, but, for the avoidance of doubt,
no true-up of actual Claims will be conducted. The Service Provider shall
promptly provide the results of the Headcount True-Up to Service Recipient
together with any supporting data reasonably requested by Service Recipient.
Within ten (10) Business Days after the parties reach agreement on the amount of
the Headcount True-Up, the appropriate party shall pay to the other the amount
so due.
IBNR Reconciliation

  •   Reconciliation for Incurred But Not Reported (“IBNR”) Claims

  •   The premiums collected from Service Recipient hereunder will be credited
to Service Provider’s active medical ledger.     •   The amount that Service
Provider should hold in reserve to cover payment for all IBNR Claims incurred
for the 2011 Plan Year shall be calculated in accordance with the following
procedures:

9



--------------------------------------------------------------------------------



 



  •   This calculation will be made by June 30, 2012 using the same methods,
assumptions, processes, etc. as used during the 12-month period prior to the
Distribution Date to calculate the IBNR Claim reserve remaining to pay Claims
incurred before January 1, 2012, but paid after June 30, 2012.     •   Service
Provider and Service Recipient will engage Towers Watson, or such other person
as the parties may agree to engage (the “Calculation Agent”), to calculate the
target level of the IBNR claim reserve, whose determination shall be binding and
conclusive on the Service Provider and Service Recipient.     •   The IBNR Claim
reserve will have its final reconciliation calculated the Calculation Agent by
June 30, 2012.

  •   If the amount held for the IBNR Claim reserve is greater than the target
level of the IBNR Claim reserve, as determined herein, within ten (10) Business
Days of Service Provider being notified of such determination by the Calculation
Agent, Service Provider shall pay its proportionate amount to Service Recipient
(based upon Service Recipient’s number of Covered Employees (as of December 31,
2011) in relation to the total number of Covered Employees (for all of the
Parties to the Agreement) in the IBNR Claim reserve pool (as of December 31,
2011) (the “Proportionate Amount”)), required, when included with the
Proportionate Amounts to be paid to the other Parties to the Agreement, required
to bring the amount held for the IBNR Claim reserve to its targeted level, as
determined by the Calculation Agent.     •   If the amount held for the IBNR
Claim reserve is less than the target level of the IBNR claim reserve, as
determined herein, within ten (10) Business Days of Service Recipient being
notified of such determination by the Calculation Agent and its Proportionate
Amount by the Service Provider, Service Recipient shall pay its Proportionate
Amount to Service Provider, required, when included with the Proportionate
Amounts to be paid by the other Parties to the Agreement, necessary to bring the
amount held for the IBNR Claim reserve to its targeted level, as determined by
the Calculation Agent.

10



--------------------------------------------------------------------------------



 



Attachment A
Monthly self bill Example

          Unit   Value Center   Grand Total     HQ         HQ         RCW      
  RCW         Flow Controls         WWW         IP         Flow Controls        
WWW         RCW         RCW         RCW         RCW         RCW         WWW    
    WWW         WWW         WWW         WWW         RCW         ITT Analytics  
      ITT Analytics         ITT Analytics         ITT Analytics    

11



--------------------------------------------------------------------------------



 



Attachment B
(SHPS LOGO) [y92712e9271208.gif]
May 20, 2011
Ms. Deb Macchia
Manager, Benefits Planning and Communication
ITT Corporation
1133 Westchester Avenue
White Plains, NY 10604
RE: Trivestiture of ITT Corporation
Dear Ms. Macchia:
As you know, SHPS Human Resource Solutions, Inc. (“Company”) currently providus
ITT Corporation (“Client”) spending account administration (“SAM”) and COBRA
services (collectively “Services”) pursuant to a Service Agreement dated
January 1, 2008 (“the Service Agreement”). This letter acknowledges the intent
of Client to separate into three different entities; namely, Defense Co.
(“Defense”), ITT Co. (“ITT”) and ‘Water Co. (“Water”). As part of this
restructuring, you have requested we perform certain implementation services in
order to set up ITT and Water as separate entities. It is the intent of the
parties that Defense will assume the Service Agreement and that ITT and Water
will enter into a transition services agreement with Defense through December
31, 2011. Existing services provided by the Company to Defense, ITT and Water
will continue through December 31, 2011. Effective January 1, 2012, ITT and
Water will enter into separate agreements with the Company. The Company agrees
to (i) continue performing ongoing Service and (ii) provide implementation
services, pursuant to terms and conditions of the Service Agreement and the
following:

     
1. Services
  Beginning on or about June 1, 2011, Company will begin implementation services
to set up ITT and Water. Company will continue providing ongoing Services to the
Client, including Defense, ITT and Water populations, until the Separation Date.
 
   
2. Termination Fee
  Company agrees to defer implementation Fees in an amount of $          . or
this amount, $           shall be with respect to ITT ($           for COBRA and
$           for FSA, respectively) and $           shall be with respect to
Water ($           for COBRA and $           for FSA, respectively) (the
“Deferred Implementation Fees”) over the period between January 1, 2012 and
December 31, 2012, which will be included in the new agreements. In the event
the Service Agreement is terminated for any reason prior to the expiration the
Separation Date the Client shall pay Company the Deferred Implementation Fees in
accordance with the payment terms set forth in the Service Agreement.

lf the foregoing correctly sets forth the understanding of the parties, please
acknowledge your acceptance of this Agreement by signing both copies of this
letter at the place provided below and return one to my attention.

12



--------------------------------------------------------------------------------



 



SCHEDULE AC6
FINANCIAL SHARED SERVICES (FSS)
ACTIVE MEDICAL AND DENTAL
ADMINISTRATION
Capitalized terms used herein and not otherwise defined shall have the meaning
assigned such term in the Agreement. The Services provided hereunder are subject
in all respects to the terms and conditions of the Agreement, except where
expressly noted.
SERVICE OWNER
All service matters and general inquiries regarding this Service should be
directed to:

              Name   Title   Phone   e-mail
Service Provider’s Contact
           
 
           
ITT Corporation Conrad Arnold
  Director Human Resources   (315) 568-7280   Conrad.arnold@itt.com
 
           
Service Recipient’s Contact
           
 
           
Exelis Inc.
           
Caroline Hunt
  Sr. Mgr., Benefits.   (260) 451-6063   Caroline.hunt@exelisinc.com

PARTIES TO THE AGREEMENT
Service Provider: ITT Corporation — Seneca Falls, NY (IP)
Service Recipient: Exelis Inc. — Ft. Wayne, IN and Financial Shared Services,
Rochester, NY) (collectively, “Service Recipients”)
TERM
Services provided hereunder shall terminate June 30, 2012; provided that for the
avoidance of doubt the coverages provided hereunder and described below only
apply to Claims (as defined herein) made by Service Recipient’s Covered
Employees (as defined herein) and incurred on or before December 31, 2011.

1



--------------------------------------------------------------------------------



 



GENERAL SERVICE DESCRIPTION
Service Provider currently provides administration for the Financial Shared
Services active medical through Excellus Blue Cross\Blue Shield BluePoint2 E
Plan,                                      , dept. 0007 and active Dental
through Excellus Dental plan,                                     
(collectively, the “Benefit Plans”) for Service Recipients’ U.S. active,
eligible employees covered under such Benefit Plans (such employees, the
“Covered Employees”). Service Provider shall keep the Benefit Plans and all
coverage thereunder in full force through December 31, 2011 for Service
Recipient’s Covered Employees. Each Service Recipient may add or remove Covered
Employees to or from coverage under the Benefit Plans as outlined under the
terms of the Benefit Plans. All claims of Service Recipient’s Covered Employees
made under the Benefit Plans (the “Claims”) and incurred on or prior to
December 31, 2011 the (“2011 Plan Year”) will be adjudicated in accordance with
the current contract and Service Provider will continue to take such actions on
behalf of Service Recipients’ Covered Employees as if such employees are
employees of Service Provider.
All Claims of Service Recipients’ Covered Employees made under the Benefit Plans
will be paid on behalf of the Service Provider.
Service Recipients will pay Service Provider for coverage based on 2011 budget
premium rates previously set for the calendar year 2011 and described in the
“Pricing” section below. Service Recipients will pay Service Provider monthly
premium payments for this service, for any full or partial months, based on
actual enrollment for the months covered post-spin using enrollments as of the
first (1st) calendar day of the month, commencing on the day after the
Distribution Date.
The Service Recipients will be required to pay the Service Provider the monthly
premium payments within ten (10) Business Days after the beginning of each
calendar month. A detailed listing of Service Recipient’s employees covered,
including the Plans and enrollment tier in which they are enrolled, will be made
available to Service Provider upon its reasonable request.
SCOPE OF SERVICES
Upon the terms and subject to the conditions of this Services Schedule and the
Agreement, Service Provider shall provide to Service Recipient the services
identified below or described above (collectively, the “Services”).

  •   Monthly premium billing.     •   Monthly administrative services billing
(for administrative services billed on an hourly basis. See Additional Pricing
section for Hourly Rates).

See General Service Description for a description of payments and billing
hereunder

2



--------------------------------------------------------------------------------



 



The following services listed below will be provided by “experts”, who are
employees of Service Provider, (the “Experts”) with the following persons the
initial Experts: Cindy Jansen, Porzia Quinn and Conrad Arnold.

  •   Administration as needed on daily basis for the Benefit Plans. The Service
Provider will provide all services that were provided during the twelve
(12) months prior to the Distribution Date. The Service Provider will maintain
the same level of service provided during the twelve (12) months prior to the
Distribution Date.

  •   Answer any questions pertaining to medical coverage.     •   Assist in
resolving any issues that may arise regarding, medical coverage, ex. Claims,
Medicare questions, etc.     •   Add employees/dependents to the Medical
coverage as needed.     •   Reconcile and pay premiums from Medical carriers
pertaining to the Exelis employees.

  •   Should the Service Recipient need services not provided during the twelve
(12) months prior to the Distribution Date, the parties will negotiate in good
faith to determine any additional cost involved in the services

PREREQUISITES/DEPENDENCIES
The Experts remain employees of Service Provider. Service Recipients acknowledge
and agree that Service Provider has discretion to terminate the Experts and the
Experts have the ability to terminate their employment with Service Provider. In
the event the initially named Experts are no longer employed by Service
Provider, Service Provider’s then current benefit manager (or such other person
as has the skill and knowledge to so provide such Services) will, at the request
of the Service Recipients, provide such Service as described herein.
The Service Recipients’ human resources department shall cooperate with the
Service Provider, including the Experts, in order for the Service Provider and
Experts to provide such Service under this Schedule.
BILLING LOCATION
Service Provider will provide Service Recipients a monthly invoice to their
addresses set forth below through December 31, 2011. The bill will cover all
charges for Services under this Schedule provided by Service Provider to Service
Recipients. The invoice will contain the number of Covered Employees per tier
per coverage. A detailed list of Covered Employees

3



--------------------------------------------------------------------------------



 



and dependents covered will be provided by the Service Provider upon reasonable
request of the Service Recipient. All administrative functions handled by the
Service Provider in the twelve (12) month period prior to the Distribution Date
are contained in the fee structure set forth below. The Service Provider and
Service Recipients agree to negotiate in good faith for any additional services
related to the Service provided hereunder that are outside the normal course of
business.
SERVICE LEVEL
The Service Provider, including the Experts, will provide the same service level
to the Service Recipients as it provides to its own Covered Employees.
NOTICE REQUIREMENTS
Official Notices and Bills under this Schedule should be sent to the following
addresses (with an email copy to the Service Owners set forth above):
If to the Service Provider:
ITT Corporation
240 Fall Street
Seneca Falls, NY 13148
Attention: Daryl R. Bowker
Daryl.bowker@itt.com
If to the Service Receiver:
Exelis Inc.
1650 Tysons Boulevard
Suite 1700
McLean, VA 22102
Attention: Joe Daniel
Joe.daniel@exelisinc.com
PRICING
In addition to the costs specifically set forth below, Service Recipients shall
also pay all routine business travel expenses relating to the Services. The
Service Recipients shall pay the Service Provider based on the number of Covered
Employees as of the first (1st) calendar day of the month. The Service Recipient
will be required to pay the Service Provider the monthly premium payments within
ten (10) Business Days after the beginning of each calendar month. A detailed
listing of Service Recipient’s Covered Employees, including the Plans and
enrollment tier in which they are enrolled, will be made available to Service
Provider upon its reasonable request.

4



--------------------------------------------------------------------------------



 



See “General Service Description” for further detail on payment and billing for
the monthly premium payments. The below table are the rates the Service Provider
shall charge.

              Coverage       Employee
(Invoicing for medical/dental premiums Only as noted below):
           
BluePoint POS (FSS) Active
           
 
  Employee   $    
 
  Employee + 1   $    
 
  Employee + Child(ren)   $    
 
  Family   $    
Dental (FSS) Active
           
 
  Employee   $    
 
  Employee + 1   $    
 
  Family   $    

Additional Pricing
Hourly Rates for Services not specified or normally provided by Service Provider
in the twelve (12) month period prior to the Distribute Date but otherwise
provided by Service Provider employees (including but not limited to
modification, consulting, exit strategy development, transition, etc.) are
documented below. The employee category is defined by Service Provider. The
rates documented below apply to Service Provider employees only, should external
resources be required, the costs for those external resources will be reviewed
with the Service Recipient prior to execution of the project.
Notwithstanding anything in the Agreement to the contrary, the following rates
shall not be subject to (a) the 4.5% increase for inflation in 2012 described in
Section 2(a)(3) (but such rates shall be subject to such increase in 2013) or
(b) the 2% or 10% increases described in the proviso to Section 2(a)(i) of the
Agreement.

         
General Category of Employee
  Hourly Rate
1. Secretarial/Administrative
  $ 50.00  
 
       
2. Non-Executive
  $ 100.00  
 
       
3. Executive
  $ 150.00  

5



--------------------------------------------------------------------------------



 



SCHEDULE AC7
POST SPIN HYPERCARE
Capitalized terms used herein and not otherwise defined shall have the meaning
assign such term in the Agreement. The Services provided hereunder are subject
in all respects to the terms and conditions of the Agreement, except where
expressly noted.
SERVICE OWNER
All service matters, general inquiries and notices regarding this service should
be directed to:

              Name   Title   Phone   e-mail
Karla Viglasky
  Chief Information Officer   (315) 568-7069   karla.viglasky@itt.com
ITT Corporation
           
 
           
Ray DeLuke
           
Exelis Inc.
  Chief Information Officer   (703) 790-6356   ray.deluke@exelisinc.com

GENERAL SERVICE DESCRIPTION
Service Provider will perform Post Spin Hypercare Support Services for Service
Receiver.
Service Receiver and its Subsidiaries will utilize Service Provider’s resources
based on the functionality, processes, input and output screens, and documents
that support the Service Provider’s business and business processes in the
twelve months prior to the Distribution date.
SCOPE OF SERVICES
Upon the terms and subject to the conditions of this Services Schedule and the
Agreement, Service Provider shall provide to Service Recipient the services
identified below (collectively, the “Services”).

1



--------------------------------------------------------------------------------



 



                                      Minimum                 BAU   Service    
    Service       Transaction   Period   Service Service #   Name   Description
of Service   Volume   (in mo.)   Charge
 
      Provide Post Spin Hypercare support services:            
 
                   
 
      Facility Shutdown Services — Service Provider will provide Service
Receiver with Facility Shutdown services that include:            
 
                   
 
           
     •   Disposition of network and computer assets
           
 
           
     •   Disposition of furniture and miscellaneous equipment; boxing of HR
files, ITT logo, posters, etc.
           
 
           
     •   Maintain working environment for remaining
employees
           
 
           
     •   Control the activation and deactivation of access cards
           
 
           
     •   Close all third party contracts with vendors, such as food, vending
machines, cable, printers, cleaning, etc.
           
 
                   
 
      Program Shutdown Services — Service Provider will provide Service Receiver
with Program Shutdown services that include:            
 
                   
IT-Hypercare-01
  Hypercare Support
Services        
     •   Crisis management for final cutover, to ensure all projects go live on
spin date
      3*   Cost plus 2% - 10% per month
 
           
     •   Command center support and ramp down
           
 
           
     •   Access to TPMO and IT-SS Connect sites through ITT Co. Active Directory
and VPN accounts for up to 20 people
           
 
                   
 
      Financial Support Services —Service Provider will provide Service Receiver
with financial support services that include:            
 
                   
 
           
     •   Purchase Order (invoice payment) and Contract management for suppliers
assisting with separation
           
 
                   
 
      Miscellaneous Support Services — Service Provider will provide Service
Receiver with supplemental and miscellaneous project support services that
include:            
 
                   
 
           
     •   Project management, strategy development, infrastructure consulting,
etc. Prioritization and resource allocation for these services will be jointly
agreed to by CIOs.
           
 
                   
 
      All requests for support will be directed to and coordinated through Cindy
Hoots.            

 

*   TSA duration will end on 12/31/2011 regardless of actual spin-date.   **  
Costs represent salary expense (no retention or severance) and additional
facility charges for the Hanover location.

2



--------------------------------------------------------------------------------



 



LOCATIONS
Services are initially provided from Hanover, MD, USA to other USA locations.
PREREQUISITES/DEPENDENCIES

     •   Security and access controls will be maintained as set forth in the
Master Services Agreement.        •   Travel and expenses will be paid by the
requesting organization.

NOTICE REQUIREMENT
Official Notices and Bills under this Schedule should be sent to the following
addresses (with an email copy to the Service Owners set forth above):
If to the Service Provider:
ITT Corporation
240 Fall Street
Seneca Falls, NY 13148
Attention: Daryl R. Bowker
Daryl.bowker@itt.com
If to the Service Receiver:
Exelis Inc.
1650 Tysons Boulevard
Suite 1700
McLean, VA 22102
Attention: Joe Daniel
Joe.daniel@exelisinc.com
SERVICE LEVEL
Service Provider will classify incidents at its own discretion. Such
classifications shall be consistent with the priorities Service Provider set for
itself as a recipient of services.
In the event incidents cannot be resolved, Service Provider shall promptly
notify Service Receiver and work together to try and resolve such incidents.

3



--------------------------------------------------------------------------------



 



SCHEDULE AC8
FINANCIAL & SYSTEM
DOCUMENTATION REQUIREMENTS TO
SUPPORT DCAA AUDITS OF ITT HQ
AND ITT SHARED SERVICES
(2006 — 2011)
SERVICE OWNER
All service matters, general inquiries and notices regarding this Service should
be directed to:

              Name   Title   Phone   e-mail
Service Provider’s Contact
           
 
           
ITT Corporation
           
Daryl Bowker
  Director, ITT Shared Services   (315) 568-7676   Daryl.Bowker@itt.com
William Feher
  VP, ITT Internal Audit   (914) 641-2020   William.Feher@itt.com
 
           
Service Recipient’s Contact
           
 
           
Exelis Inc.
  ITT Exelis, Asst Controller   (703) 790-6309   Joe.Daniel@exelisinc.com
Joe Daniel
  ITT Exelis, Senior   (914) 641-2047   Mark.Quirk@exelisinc.com
Mark Quirk
  Compliance Mgr        

PARTIES TO THE AGREEMENT
Service Provider: ITT Corporation
Service Receiver: Exelis Inc.
GENERAL SERVICE DESCRIPTION
As a government contractor, the Service Receiver has a requirement to support
future DCAA audits of open audit years 2006 through 2011. In order for Service
Receiver to support DCAA’s future audits of ITT Corporation’s (including its
Shared Service) Residual and Directly-

1



--------------------------------------------------------------------------------



 



Allocated Incurred Costs, Service Receiver needs copies of ITT Corporation’s
(including its Shared Service) records, as defined by FAR 4.703
Service Receiver needs assistance from Service Provider to provide compliance
services similar to those provided to the Service Receiver during the four years
prior to October 1, 2011, for 24 months (“Minimum Term”), but not longer than
36 months from the date hereof (“Maximum Term.
In addition, to the other services provided above, Service Provider will provide
office space for three Service Receiver employees (“SREEs”) to its facilities at
1133 Westchester Avenue, White Plains, NY (the “Premises”) for a minimum term of
three months (the “Minimum Occupancy Term”) and a maximum term of nine months
(the “Maximum Occupancy Term”). Service Provider will attempt to accommodate the
Service Provider and the SREEs needs but the space provided at the Premises and
the miscellaneous services described below under “1133 Premises” will not be
similar to the space or services provided to such employees prior to October 1,
2011.
SCOPE OF SERVICES
The following services will be provided on a time and materials basis by Service
Provider.

  •   Related to the Service Provider Head Quarters (White Plains) records:

  •   The attached work plan (Schedule XX.xls) has been developed to ensure all
required records are copied prior to the separation of the Company. Continued
access to these records are required after the split.

  •   Access to the above identified Service Provider (White Plains NY) records
is to enable Service Receiver personnel to retrieve, copy, and scan these
records (2006 through 2011) to support future DCAA/DCMA audits.

  •   In addition, the Service Provider agrees to provide supporting
documentation in cases where the aforementioned work plan did not meet the needs
of future DCAA/DCMA audit scope (i.e. DCAA asks for a consulting agreement or
journal entry support that was not part of the scope the Service Receiver Data
Retention Work Plan). See attached worksheet called “DCAA Audit Records Work
Plan”.

  •   The Service Provider agrees to retain, to the maximum extent possible, the
contracts/consultant agreements that have been booked to the ITTHQ Incurred Cost
General Ledger for the open audit years 2006 through 2011, as these documents as
part of the DCAA audit universe.

  •   The SREEs require a copier/scanner in order that the records can be copied
and scanned. The ability to electronically scan records to an ITTCo archive
location will also be required.

2



--------------------------------------------------------------------------------



 



  •   Related to the ITT Shared Services data and records, the following has
been agreed upon:

  1.   Service Provider (ITT Shared Services which includes ITT Transportation
and Distribution Services (“TDS”), ITT Financial Shared Services (“FRC”), ITT
Enterprise Infrastructure (“EI”), and ITT Global Strategic Sourcing (“GSS”)) to
provide the following system-generated General Ledgers in PDF format to Service
Receiver, within 36 months after the Distribution Date:

  •   Company 20 (TDS) GL Summary by Account CYs 2006 — 2011     •   Company 30
(FRC) GL Summary by Account CYs 2006 — 2011     •   Company 50 (EI) GL Summary
by Account CYs 2006 — 2011     •   Company 40 (GSS) GL Summary by Account CYs
2006-2011 (where applicable).

      The Service Provider and Service Receiver will work together to
investigate the commercial feasibility of replicating and licensing an instance
of PRMS to enable Service Receiver to obtain a soft copy of the General Ledgers
by Account for the Shared Service Companies noted in 1 above (Companies 20. 30
50, and 40). All costs, including but not limited to, third party costs, costs
for licensing, costs for pruning the data of IP & WTG data which also resides in
the shared files, and costs incurred by the Provider for this effort shall be
born 100% by the Service Receiver.

  2.   The Service Provider (ITT Shared Services) will provide the mapping and
supporting documentation to the Service Receiver, as described in this Schedule
for CYs 2008 through 2011.     3.   Service Provider (ITT Shared Services) will
provide Data Custodian Audit Support (supporting the DCAA audit without mapping
and copying the supporting documentation for all applicable costs) for CYs 2006
— 2007. Service Provider will provide supporting documentation on a DCAA audit
“as required” basis for CYs 2006 — 2007.     4.   The Service Provider will
provide the Service Receiver “Knowledge Transfer” as it relates to research,
retrieval, explanation, and replication of the items listed in Section #’s 6
through # 8 below for CYs 2008 through 2011. The Service Provider will use
commercially reasonable efforts to transfer the knowledge held by its employees
as it relates to research, retrieval, explanation and replication of the items
listed in Sections 6 through 8 below for calendar years 2008 through 2011. The
knowledge transfer shall take place through multiple meetings at the Service
Provider’s location at mutually convenient times over the term of this Schedule.
    5.   The following items related to the Shared Service GLs listed above will
be delivered in hardcopy or scanned format to Service Provider, within 36 months
after the Distribution Date:

  a.   Company 20/30/40/50 Intercompany Statements for each year CY 2008 — 2011
for allocations to ITTHQ, DEHQ, and Defense Business Units.

3



--------------------------------------------------------------------------------



 



  b.   Allocations process mapping, which includes the budgeted allocations,
interim preliminary true up allocations, Final Year-end true ups, and
adjustments throughout the year.     c.   Both Parties will work together to
jointly determine the items that make up the significant portion of the
allocation (which shall not be less than 80% of the actual annual cost) in order
that those items be copied/scanned and provided to the Service Receiver. This
effort will be a Best Efforts Level of Effort, which means the Service Provider
would be empowered to hire additional employees or temporary workers and
contract for significant overtime to accomplish the effort and all such costs
would be born 100% by the Service Receiver, but in no case is the Service
Provider required to focus so much effort on this task that it’s business is
disrupted. In addition, the Service Provider will provide supporting
documentation in cases where the aforementioned work plan did not meet the needs
of future DCAA/DCMA audit scope (i.e. DCAA asks for a consulting agreement or
journal entry support that was not part of the scope the ITT Exelis Data
Retention Work Plan).     d.   Supporting Journal Entries (JE) and JE Source
data for the Intercompany Statements listed in 6.a. above for those units that
submit annual incurred cost submissions to the US Government.

  i.   This list of units is identified in the attachment called “List of
Defense Units for DCAA TSA.”

  e.   Mapping of how the Annual GL amounts relate to the True-ups performed and
allocated to ITTHQ, DEHQ, and the Defense BUs.     f.   Related to the GL
Summaries listed in 1 above, the Service Provider will provide the following JEs
and documentation that supports the annual GLs for the respective Shared Service
companies, the following is also required to be provided by the Service
Provider:

  i.   Mapping and documenting the process of how the JEs were booked into each
GL.     ii.   Supporting JEs for each Cost Center’s costs that were allocated to
ITTHQ, DEHQ, and the Defense BUs. This list of Cost Centers is included in this
TSA as an attachment called “List of Defense Units for DCAA TSA.xls” in
Section 6.d.i. above.

  6.   Related to P2P and SAP invoices, for the years 2006-2011:

  a.   Service Provider will provide electronic SAP P2P Annual Reports of AP
Detail by business unit to include such detail as SAP Document #, Invoice #,
Account, Vendor, Date, Amount, et al.     b.   Service Receiver will provide
these SAP P2P reports, as needed, for the units in the attachment called
“Defense-SAP.xls”, which will not include any additional units other than those
supported in similar efforts in the past.     c.   Service Receiver will develop
at its own cost a process that will enable Service Receiver to retrieve the PDF
version of the Invoice that is attributable to the specific SAP Document Number.
These PDF invoices will be

4



--------------------------------------------------------------------------------



 



      electronically copied from the FRC P2P System and maintained on a Service
Receiver server for future use.     d.   Service Provider will retain the
original invoices (prior to scanning) for potential DCAA audits of the SAP P2P
Imaging system and process until such time that those open audit years are
closed., as required by FAR regulations.     e.   A report will be developed
jointly by Service Receiver and Service Provider to enable an audit trail
linking the aforementioned SAP Document Number to the Citibank ACH for proof of
payment to the DCAA auditors.     f.   Service Provider will copy and provide
Bank Statements to Service Receiver for use as 3rd party proof of payment for
the DCAA auditors.

  7.   Related to Program BEST:

  a.   Service Provider will provide the basis of allocation of Program BEST CY
2008 through 2010 actuals to the 4 Defense Value Centers.

  i.   Service Provider will provide copies of GL ledger details (and supporting
JEs and source documentation) to support the future DCAA audit of these Program
BEST costs.

  b.   Service Provider to provide details and support for the disposition of
Program BEST

1133 Westchester Avenue Premises
In addition to the services provided above, Service Provider will provide office
space for the SREEs at the Premises. Access will include approximately 150
square feet of work space, 2 desks and access to the internet, and phone.
Included within the rental rate will be electrical, housekeeping, and pantry,
however, a if a printer or scanner needs to be separately leased, Service
Receiver will pay the extra charge. Mail and reception service will not be
provided.
The Service Provider will also provide office space for the Government auditors
(DCAA) until such time the Government auditors have completed their open audits.
Access will include approximately 150 square feet of work space, desks and
access to the internet, phone, and a printer, as is currently provided to the
Government auditors, until such time that its ongoing audits are complete,
tentatively scheduled audit completion date is December 31, 2011. Such amounts
will be billed to Service Receiver as set forth below.
General

  •   Fixed assets on the books of the Service Provider as of the date of the
Distribution Date will remain the property of the Service Provider during and at
the end of the term.     •   Fixed assets on the books of the Service Receiver
as of the Distribution Date will remain the property of the Service Receiver
during and at the end of the term.     •   Service Receiver shall have the
reasonable right to use, and Service Provider shall at all times have exclusive
control of, and operate and maintain, the common areas including the pantry in
the manner Service Provider may reasonably determine to be appropriate.

5



--------------------------------------------------------------------------------



 



•         SREEs will be permitted in the common areas and the specific location
assigned to them. They will be provided with ID badges which they must wear at
all times.   Prohibitions    

Service Receiver is prohibited from the following without the Service Provider’s
consent:

  •   Making any changes to the physical layout of the Premises or any capital
improvements.     •   Inviting or permitting any other employee or agent or
guest of Service Recipient to enter the Premises, other than employees who were
former Service Provider employees.- Why would that make a difference? I would
think they could not bring any additional folks on site without express written
approval from Provider. Service Receiver assumes all responsibility for actions
of its employees, agents and guests on the Premises.     •   Service Receiver
will not be allowed to access the ITT computer network, except where is has been
agreed that the Service Receiver will have a Guest ID in order to retrieve audit
data/documents scanned to secure archive folders on the ITTCo network. This will
be accomplished through the Service Receiver Employees having access to the
aforementioned secure archive folder via an ITTCo laptop, setup for these
purposes only. The SREEs will also be allowed to access Service Receiver’s own
computer network via wireless or landline data connections on the Premises.    
•   Service Receiver has no right to sublease, assign or transfer their space,
except upon a change of control of Service Receiver in which case only former
Service Provider employees will be permitted access to the Premises.     •  
Service Receiver agrees not to put up any external or internal signs during the
term of the agreement.

Service Receiver’s Responsibilities

  •   Service Receiver will be required to provide and pay for all support and
services required to move out of the Premises at the end of the term. If Service
Receiver requires contractors to assist them in moving out of the Premises,
Service Receiver agrees to provide Service Provider with proof of adequate
contractor insurance coverage prior to contractor entering into the facility and
to perform such moves at a mutually agreeable time to the Service Provider.    
•   Service Receiver agrees to remove all of their personal property from the
Premises at the end of the term. Service Receiver must return rented space to
pre move in condition, with the exception of the offices, which should be left
in an “as is” condition.     •   Service Receiver agrees to abide by all rules
and regulations of the 1133 building set by the landlord including but not
limited to those included in the lease between the landlord of the Premises and
the Service Provider.

6



--------------------------------------------------------------------------------



 



    •   Service Receiver agrees that all cabling that is used to attach Service
Receiver’s PC’s to the IT infrastructure will remain the property of the Service
Provider and will not be removed by the Service Receiver at the end of the term.
    •   The SREEs will be required to show proper identification to enter the
Premises as determined by the Service Provider     •   Service Receiver will
enter into its own contract for phone service at the Premises and all costs
associated with this contract will be paid for by Service Receiver.

Pricing for Space at the Premises

         
During 2011
  Cost plus 2% - 10% per month for SREE’s
space
During 2011
  Cost plus 2% - 10% per month for DCAA
 
       
From January 1, 2012 through the
  Cost plus 2% - 10% per month for SREEs
Maximum Occupancy Term
  Cost plus 2% - 10% per month for DCAA

The monthly rates above include the 4.5% increase for inflation and the 2%
profit margin.
NO EARLY TERMINATION FEE OR MAKE-WHOLE FEE WILL BE DUE IF THE SERVICE RECEIPIENT
OR THE DCAA DETERMINES TO LEAVE THE PREMISES EARLY. THE AFOREMENTIONED PRICING
DOES NOT INCLUDE THE COST OF A SEPARATE PRINTER OR SCANNER THAT MAY NEED TO BE
SEPARATELY LEASED.
LOCATIONS
White Plains, NY
Seneca Falls, NY
Palm Coast, FL
BILLING
Service Provider will provide Service Receiver with an invoice to its address
set forth above. The invoice provided must contain the following detail:

  •   Direct hours billed by level     •   T&M Billing rate     •   Detail of
other direct reimbursable charges     •   Scope of work performed

In addition, upon request, the Service Provider must provide supporting
documentation for the

7



--------------------------------------------------------------------------------



 



invoiced costs and rates in order to support a DCAA audit.
SERVICE LEVEL
Service Provider will provide the same service level to the Service Receiver as
they provide to their employer and the same service level as provided during the
12 month period prior to the Distribution Date.
NOTICE REQUIREMENTS
Service Receiver shall notify Service Provider at least 90 days in advance of
the Minimum Term if it wants to extend or terminate this Schedule, other than
for the Premises, but such extension shall not be for longer than the Maximum
Term. If notification is not received by the Service Provider, the service will
terminate at the end of the Minimum Term. Service Receiver shall notify Service
Provider at least 30 days in advance of the date it desires to vacate the
Premises. Service Receiver must vacate the Premises no later than the date of
the Maximum Occupancy Term.
Official Notices and Bills under this Schedule should be sent to the following
addresses (with an email copy to the Service Owners set forth above):
If to the Service Provider:
ITT Corporation
240 Fall Street
Seneca Falls, NY 13148
Attention: Daryl R. Bowker
Daryl.bowker@itt.com
If to the Service Receiver:
Exelis Inc.
1650 Tysons Boulevard
Suite 1700
McLean, VA 22102
Attention: Joe Daniel
Joe.daniel@exelisinc.com

8



--------------------------------------------------------------------------------



 



PRICING
In addition to the costs specifically set forth below, Service Receivers shall
also pay all business travel expenses incurred by the Service Provider relating
to the Services.
“Total” and “Annual Total” costs as set forth below do not include various
hourly costs, which will be assessed on an as-needed basis.
Shared Service “Data Custodial” Support for CYs 2006 though 2007:

         
One (1) Staff-level Individual T&M Rate
  Cost plus 2% - 10%  
One (1) Management-level Individual T&M Rate
  Cost plus 2% - 10%  

Shared Service “Data Duplication”: Support for CYs 2008 though 2011:

         
One (1) Staff-level Individual T&M Rate
  Cost plus 2% - 10%  
One (1) Management-level Individual T&M Rate
  Cost plus 2% - 10%  

The Service Receiver will pay a minimum charge monthly for support of the
Provider’s cost to retain staffing who are available to fulfill all requests on
a timely basis as calculated below:
One (1) Staff-level Individual at a rate of 50% of monthly salary -
Cost plus 2% - 10%/hr X 1040 hours / 12 = Cost plus 2% - 10%/month
One (1) Management-level Individual at a rate of 50% of monthly salary -
Cost plus 2% - 10%/hr X 1040 hours / 12 = Cost plus 2% - 10%/month
Any additional service performed over and above the minimum number of hours will
be charged on a T&M basis according to the calculations noted above for 2006
through 2011.
The hourly and monthly rates above include the 4.5% increase for inflation for
2012.

9



--------------------------------------------------------------------------------



 



DCAA Audit Records Work Plan
Financial & System Documentation Requirements to Support DCAA Audits of ITT HQ
and ITT Shared Services (2006 — 2011)
Work Plan with Tasks/Activities and time phasing

                                      Year, if   Dept       Complete     #  
Description   applicable   Affected   POCs   (Y/N)   Comments
1
  Provide PMO (Gerstner) with1!st Draft of Work Plan     N/A     DEHQ     Y    
 
2
  Send mass eMail to all affected parties, stating general overview     N/A    
ALL     Y      
3
  Meet with FRC to discuss scope     N/A     Seneca Falls Shared Services
(FRC/EI/TDS)     Y      
4
  Meet with FWSS (Acctg) to discuss scope     N/A     FWSS Acctg            
5
  Meet withFWSS (Payroll)to discuss scope     N/A     FWSS Payroll            
6
  Meet with FWSS (Travel)to discuss scope     N/A     FWSS Travel            
7
  Meet with HQ Controllers to discuss scope     N/A     HQ Controllers     Y    
 
8
  Meet withHQ Corp Responsibility to discuss scope     N/A     HQ Corp
Responsibility     Y      
9
  Meet with HQ Flight Ops Dept to discuss scope     N/A     HQ Flight Ops Dept  
         
10
  Meet with HQ Human Resources to discuss scope     N/A     HQ Human Resources  
  Y      
11
  Meet with Hq Internal Audit to discuss scope     N/A     HQ Internal Audit    
Y      
12
  Meet with HQ Legal Dept l to discuss scope     N/A     HQ Legal     Y    

10



--------------------------------------------------------------------------------



 



                                      Year, if   Dept       Complete     #  
Description   applicable   Affected   POCs   (Y/N)   Comments
13
  Meet with HQ Pension/Benefits Dept to discuss scope     N/A     HQ Pension
Dept     Y      
14
  Meet with HQ Tax Dept to discuss scope     N/A     HQ Tax     Y      
15
  Meet with HQ Treasury Dept to discuss scope     N/A     HQ Treasury     Y    
 
16
  Initiate contract with Interns to copy “in-house” ITT Records     N/A     HQ
Human Resources     Y      
18
  Initiate contract with NOVA to copy “Archived” ITT Records     N/A     GSS    
       
19
  Download ITT HQ General Ledger (Company 600) (.PDF & .txt formats)     2006  
  HQ Controllers            
20
  Download ITT HQ General Ledger (Company 600) (.PDF & .txt formats)     2007  
  HQ Controllers            
21
  Download ITT HQ General Ledger (Company 600) (.PDF & .txt formats)     2008  
  HQ Controllers            
22
  Download ITT HQ General Ledger (Company 600) (.PDF & .txt formats)     2009  
  HQ Controllers            
23
  Download ITT HQ General Ledger (Company 600) (.PDF & .txt formats)     2010  
  HQ Controllers            
24
  Download ITT HQ General Ledger (Company 600) (.PDF & .txt formats)     2011  
  HQ Controllers          

11



--------------------------------------------------------------------------------



 



                                      Year, if   Dept       Complete     #  
Description   applicable   Affected   POCs   (Y/N)   Comments
25
  Download ITT HQ A&G Summary Report (Company 600)(.PDF & .txt formats)     2006
    HQ Controllers            
26
  Download ITT HQ A&G Summary Report (Company 600)(.PDF & .txt formats)     2007
    HQ Controllers            
27
  Download ITT HQ A&G Summary Report (Company 600)(.PDF & .txt formats)     2008
    HQ Controllers            
28
  Download ITT HQ A&G Summary Report (Company 600)(.PDF & .txt formats)     2009
    HQ Controllers            
29
  Download ITT HQ A&G Summary Report (Company 600)(.PDF & .txt formats)     2010
    HQ Controllers            
30
  Download ITT HQ A&G Summary Report (Company 600)(.PDF & .txt formats)     2011
    HQ Controllers            
31
  Download ITT HQ A&G Detail Report (Company 600)(.PDF & .txt formats)     2006
    HQ Controllers            
32
  Download ITT HQ A&G Detail Report (Company 600)(.PDF & .txt formats)     2007
    HQ Controllers            
33
  Download ITT HQ A&G Detail Report (Company 600)(.PDF & .txt formats)     2008
    HQ Controllers            
34
  Download ITT HQ A&G Detail Report (Company 600)(.PDF & .txt formats)     2009
    HQ Controllers            
35
  Download ITT HQ A&G Detail Report (Company 600)(.PDF & .txt formats)     2010
    HQ Controllers          

12



--------------------------------------------------------------------------------



 



                                      Year, if   Dept       Complete     #  
Description   applicable   Affected   POCs   (Y/N)   Comments
36
  Download ITT HQ A&G Detail Report (Company 600)(.PDF & .txt formats)     2011
    HQ Controllers            
37
  Copy ITT HQ Infinuim Voucher Registers (Hardcopy)     2006     HQ Controllers
           
38
  Copy ITT HQ Infinuim Voucher Registers (Hardcopy)     2007     HQ Controllers
           
39
  Original Hardcopy Invoices/Checks to support ITTHQ Infinium Voucher Registers
(and .txt or .xls version, if available)     2006     HQ Controllers            
40
  Original Hardcopy Invoices/Checks to support ITTHQ Infinium Voucher Registers
(and .txt or .xls version, if available)     2007     HQ Controllers            
41
  SAP P2P Voucher Register Invoice Listings for ITTHQ (CY 2007 -2011?)     2007
    HQ Controllers            
42
  SAP P2P Voucher Register Invoice Listings for ITTHQ (CY 2007 -2011?)     2008
    HQ Controllers            
43
  SAP P2P Voucher Register Invoice Listings for ITTHQ (CY 2007 -2011?)     2009
    HQ Controllers            
44
  SAP P2P Voucher Register Invoice Listings for ITTHQ (CY 2007 -2011?)     2010
    HQ Controllers            
45
  SAP P2P Voucher Register Invoice Listings for ITTHQ (CY 2007 -2011?)     2011
    HQ Controllers          

13



--------------------------------------------------------------------------------



 



                                      Year, if   Dept       Complete     #  
Description   applicable   Affected   POCs   (Y/N)   Comments
46
  Original SAP Hardcopy and PDF Invoices for ITTHQ Co # 600     2007     HQ
Controllers            
47
  Original SAP Hardcopy and PDF Invoices for ITTHQ Co # 600     2008     HQ
Controllers            
48
  Original SAP Hardcopy and PDF Invoices for ITTHQ Co # 600     2009     HQ
Controllers            
49
  Original SAP Hardcopy and PDF Invoices for ITTHQ Co # 600     2010     HQ
Controllers            
50
  Original SAP Hardcopy and PDF Invoices for ITTHQ Co # 600     2011     HQ
Controllers            
51
  ITT HQ Co 600 Voucher Reg Invoice Proof of Payment (check, EFT, etc) in SAP
system     2007     HQ Controllers            
52
  ITT HQ Co 600 Voucher Reg Invoice Proof of Payment (check, EFT, etc) in SAP
system     2008     HQ Controllers            
53
  ITT HQ Co 600 Voucher Reg Invoice Proof of Payment (check, EFT, etc) in SAP
system     2009     HQ Controllers            
54
  ITT HQ Co 600 Voucher Reg Invoice Proof of Payment (check, EFT, etc) in SAP
system     2010     HQ Controllers            
55
  ITT HQ Co 600 Voucher Reg Invoice Proof of Payment (check, EFT, etc) in SAP
system     2011     HQ Controllers          

14



--------------------------------------------------------------------------------



 



                                      Year, if   Dept       Complete     #  
Description   applicable   Affected   POCs   (Y/N)   Comments
56
  All Journal Entries for ITTHQ General Ledger (Co # 600)     2006     HQ
Controllers            
57
  All Journal Entries for ITTHQ General Ledger (Co # 600)     2007     HQ
Controllers            
58
  All Journal Entries for ITTHQ General Ledger (Co # 600)     2008     HQ
Controllers            
59
  All Journal Entries for ITTHQ General Ledger (Co # 600)     2009     HQ
Controllers            
60
  All Journal Entries for ITTHQ General Ledger (Co # 600)     2010     HQ
Controllers            
61
  All Journal Entries for ITTHQ General Ledger (Co # 600)     2011     HQ
Controllers            
62
  All Supporting Source Documentss for the ITTHQ JEs     2006     HQ Controllers
           
63
  All Supporting Source Documentss for the ITTHQ JEs     2007     HQ Controllers
           
64
  All Supporting Source Documentss for the ITTHQ JEs     2008     HQ Controllers
           
65
  All Supporting Source Documentss for the ITTHQ JEs     2009     HQ Controllers
           
66
  All Supporting Source Documentss for the ITTHQ JEs     2010     HQ Controllers
           
67
  All Supporting Source Documentss for the ITTHQ JEs     2011     HQ Controllers
           
68
  ITT HQ Co # 600 “INTERCOMPANY STATEMENT OFF ACCOUNT” — ALL Defense
Sites(Group, VCs, BUs), Entire Year (System-generated PDF & .xls formats)    
2006     HQ Controllers          

15



--------------------------------------------------------------------------------



 



                                      Year, if   Dept       Complete     #  
Description   applicable   Affected   POCs   (Y/N)   Comments
69
  ITT HQ Co # 600 “INTERCOMPANY STATEMENT OFF ACCOUNT” — ALL Defense
Sites(Group, VCs, BUs), Entire Year (System-generated PDF & .xls formats)    
2007     HQ Controllers            
70
  ITT HQ Co # 600 “INTERCOMPANY STATEMENT OFF ACCOUNT” — ALL Defense
Sites(Group, VCs, BUs), Entire Year (System-generated PDF & .xls formats)    
2008     HQ Controllers            
71
  ITT HQ Co # 600 “INTERCOMPANY STATEMENT OFF ACCOUNT” — ALL Defense
Sites(Group, VCs, BUs), Entire Year (System-generated PDF & .xls formats)    
2009     HQ Controllers            
72
  ITT HQ Co # 600 “INTERCOMPANY STATEMENT OFF ACCOUNT” — ALL Defense
Sites(Group, VCs, BUs), Entire Year (System-generated PDF & .xls formats)    
2010     HQ Controllers            
73
  ITT HQ Co # 600 “INTERCOMPANY STATEMENT OFF ACCOUNT” — ALL Defense
Sites(Group, VCs, BUs), Entire Year (System-generated PDF & .xls formats)    
2011     HQ Controllers          

16



--------------------------------------------------------------------------------



 



                                      Year, if   Dept       Complete     #  
Description   applicable   Affected   POCs   (Y/N)   Comments
74
  All Supporting Journal Entries for ITTHQ Intercompany Statement of Account    
2006     HQ Controllers            
75
  All Supporting Journal Entries for ITTHQ Intercompany Statement of Account    
2007     HQ Controllers            
76
  All Supporting Journal Entries for ITTHQ Intercompany Statement of Account    
2008     HQ Controllers            
77
  All Supporting Journal Entries for ITTHQ Intercompany Statement of Account    
2009     HQ Controllers            
78
  All Supporting Journal Entries for ITTHQ Intercompany Statement of Account    
2010     HQ Controllers            
79
  All Supporting Journal Entries for ITTHQ Intercompany Statement of Account    
2011     HQ Controllers            
80
  All supporting Source Docs and DC Advices for the ITTHQ I/C Statement JEs    
2006     HQ Controllers            
81
  All supporting Source Docs and DC Advices for the ITTHQ I/C Statement JEs    
2007     HQ Controllers            
82
  All supporting Source Docs and DC Advices for the ITTHQ I/C Statement JEs    
2008     HQ Controllers          

17



--------------------------------------------------------------------------------



 



                                      Year, if   Dept       Complete     #  
Description   applicable   Affected   POCs   (Y/N)   Comments
83
  All supporting Source Docs and DC Advices for the ITTHQ I/C Statement JEs    
2009     HQ Controllers            
84
  All supporting Source Docs and DC Advices for the ITTHQ I/C Statement JEs    
2010     HQ Controllers            
85
  All supporting Source Docs and DC Advices for the ITTHQ I/C Statement JEs    
2011     HQ Controllers            
86
  Internal Audit Plans /Schedules (ALL)     2006     HQ Internal Audit          
 
87
  Internal Audit Plans /Schedules (ALL)     2007     HQ Internal Audit          
 
88
  Internal Audit Plans /Schedules (ALL)     2008     HQ Internal Audit          
 
89
  Internal Audit Plans /Schedules (ALL)     2009     HQ Internal Audit          
 
90
  Internal Audit Plans /Schedules (ALL)     2010     HQ Internal Audit          
 
91
  Internal Audit Plans /Schedules (ALL)     2011     HQ Internal Audit          
 
92
  Internal Audit Reports, Including COSO     2006     HQ Internal Audit        
   
93
  Internal Audit Reports, Including COSO     2007     HQ Internal Audit        
   
94
  Internal Audit Reports, Including COSO     2008     HQ Internal Audit        
   
95
  Internal Audit Reports, Including COSO     2009     HQ Internal Audit        
   
96
  Internal Audit Reports, Including COSO     2010     HQ Internal Audit        
 

18



--------------------------------------------------------------------------------



 



                                      Year, if   Dept       Complete     #  
Description   applicable   Affected   POCs   (Y/N)   Comments
97
  Internal Audit Reports, Including COSO     2011     HQ Internal Audit        
   
98
  Internal Audit Generic WPs, including COSO     2006     HQ Internal Audit    
       
99
  Internal Audit Generic WPs, including COSO     2007     HQ Internal Audit    
       
100
  Internal Audit Generic WPs, including COSO     2008     HQ Internal Audit    
       
101
  Internal Audit Generic WPs, including COSO     2009     HQ Internal Audit    
       
102
  Internal Audit Generic WPs, including COSO     2010     HQ Internal Audit    
       
103
  Internal Audit Generic WPs, including COSO     2011     HQ Internal Audit    
       
104
  Internal Audit Completed WPs, including COSO for all Defense, HQ, & FRC sites
    2006     HQ Internal Audit            
105
  Internal Audit Completed WPs, including COSO for all Defense, HQ, & FRC sites
    2007     HQ Internal Audit            
106
  Internal Audit Completed WPs, including COSO for all Defense, HQ, & FRC sites
    2008     HQ Internal Audit            
107
  Internal Audit Completed WPs, including COSO for all Defense, HQ, & FRC sites
    2009     HQ Internal Audit            
108
  Internal Audit Completed WPs, including COSO for all Defense, HQ, & FRC sites
    2010     HQ Internal Audit            
109
  Internal Audit Completed WPs, including COSO for all Defense, HQ, & FRC sites
    2011     HQ Internal Audit          

19



--------------------------------------------------------------------------------



 



                                      Year, if   Dept       Complete     #  
Description   applicable   Affected   POCs   (Y/N)   Comments
110
  Binders that support the COSO Audit Reports     2006     HQ Internal Audit    
       
111
  Binders that support the COSO Audit Reports     2007     HQ Internal Audit    
       
112
  Binders that support the COSO Audit Reports     2008     HQ Internal Audit    
       
113
  Binders that support the COSO Audit Reports     2009     HQ Internal Audit    
       
114
  Binders that support the COSO Audit Reports     2010     HQ Internal Audit    
       
115
  Binders that support the COSO Audit Reports     2011     HQ Internal Audit    
       
116
  Internal Audit Risk Assessments     2006     HQ Internal Audit            
117
  Internal Audit Risk Assessments     2007     HQ Internal Audit            
118
  Internal Audit Risk Assessments     2008     HQ Internal Audit            
119
  Internal Audit Risk Assessments     2009     HQ Internal Audit            
120
  Internal Audit Risk Assessments     2010     HQ Internal Audit            
121
  Internal Audit Risk Assessments     2011     HQ Internal Audit            
122
  Internal Audit Year-end Mgmt Testing Memos     2006     HQ Internal Audit    
       
123
  Internal Audit Year-end Mgmt Testing Memos     2007     HQ Internal Audit    
       
124
  Internal Audit Year-end Mgmt Testing Memos     2008     HQ Internal Audit    
       
125
  Internal Audit Year-end Mgmt Testing Memos     2009     HQ Internal Audit    
       
126
  Internal Audit Year-end Mgmt Testing Memos     2010     HQ Internal Audit    
     

20



--------------------------------------------------------------------------------



 



                                      Year, if   Dept       Complete     #  
Description   applicable   Affected   POCs   (Y/N)   Comments
127
  Internal Audit Year-end Mgmt Testing Memos     2011     HQ Internal Audit    
       
128
  Binders that support the IA Year-end Mgmt Testing Memos     2006     HQ
Internal Audit            
129
  Binders that support the IA Year-end Mgmt Testing Memos     2007     HQ
Internal Audit            
130
  Binders that support the IA Year-end Mgmt Testing Memos     2008     HQ
Internal Audit            
131
  Binders that support the IA Year-end Mgmt Testing Memos     2009     HQ
Internal Audit            
132
  Binders that support the IA Year-end Mgmt Testing Memos     2010     HQ
Internal Audit            
133
  Binders that support the IA Year-end Mgmt Testing Memos     2011     HQ
Internal Audit            
134
  internal Audit Year-end Fraud Testing Memos     2006     HQ Internal Audit    
       
135
  internal Audit Year-end Fraud Testing Memos     2007     HQ Internal Audit    
       
136
  internal Audit Year-end Fraud Testing Memos     2008     HQ Internal Audit    
       
137
  internal Audit Year-end Fraud Testing Memos     2009     HQ Internal Audit    
       
138
  internal Audit Year-end Fraud Testing Memos     2010     HQ Internal Audit    
       
139
  internal Audit Year-end Fraud Testing Memos     2011     HQ Internal Audit    
       
140
  Binders that support the IA Year-end Fraud Testing Memos     2006     HQ
Internal Audit            
141
  Binders that support the IA Year-end Fraud Testing Memos     2007     HQ
Internal Audit          

21



--------------------------------------------------------------------------------



 



                                      Year, if   Dept       Complete     #  
Description   applicable   Affected   POCs   (Y/N)   Comments
142
  Binders that support the IA Year-end Fraud Testing Memos     2008     HQ
Internal Audit            
143
  Binders that support the IA Year-end Fraud Testing Memos     2009     HQ
Internal Audit            
144
  Binders that support the IA Year-end Fraud Testing Memos     2010     HQ
Internal Audit            
145
  Binders that support the IA Year-end Fraud Testing Memos     2011     HQ
Internal Audit            
146
  ITTHQ Generic SOX Templates     2006     HQ Internal Audit            
147
  ITTHQ Generic SOX Templates     2007     HQ Internal Audit            
148
  ITTHQ Generic SOX Templates     2008     HQ Internal Audit            
149
  ITTHQ Generic SOX Templates     2009     HQ Internal Audit            
150
  ITTHQ Generic SOX Templates     2010     HQ Internal Audit            
151
  ITTHQ Generic SOX Templates     2011     HQ Internal Audit            
152
  ITTHQ Code of Conduct — 2006 (PDF version)     2006     HQ Corp Responsibility
    Y      
153
  ITTHQ Code of Conduct — 2009 (PDF version)     2009     HQ Corp Responsibility
    Y      
154
  ITTHQ Code of Conduct — 2011 (PDF version)     2011     HQ Corp Responsibility
           
155
  A copy of the Annual Code of Conduct Training Material     2006     HQ Corp
Responsibility            
156
  A copy of the Annual Code of Conduct Training Material     2007     HQ Corp
Responsibility            
157
  A copy of the Annual Code of Conduct Training Material     2008     HQ Corp
Responsibility            
158
  A copy of the Annual Code of Conduct Training Material     2009     HQ Corp
Responsibility          

22



--------------------------------------------------------------------------------



 



                                      Year, if   Dept       Complete     #  
Description   applicable   Affected   POCs   (Y/N)   Comments
159
  A copy of the Annual Code of Conduct Training Material     2010     HQ Corp
Responsibility            
160
  A copy of the Annual Code of Conduct Training Material     2011     HQ Corp
Responsibility            
161
  Training Records to support that every ITT Employee has taken the Code of
Conduct Training each year.     2006     HQ Corp Responsibility            
162
  Training Records to support that every ITT Employee has taken the Code of
Conduct Training each year.     2007     HQ Corp Responsibility            
163
  Training Records to support that every ITT Employee has taken the Code of
Conduct Training each year.     2008     HQ Corp Responsibility            
164
  Training Records to support that every ITT Employee has taken the Code of
Conduct Training each year.     2009     HQ Corp Responsibility            
165
  Training Records to support that every ITT Employee has taken the Code of
Conduct Training each year.     2010     HQ Corp Responsibility            
166
  Training Records to support that every ITT Employee has taken the Code of
Conduct Training each year.     2011     HQ Corp Responsibility          

23



--------------------------------------------------------------------------------



 



                                      Year, if   Dept       Complete     #  
Description   applicable   Affected   POCs   (Y/N)   Comments
167
  Evidence of CCRB Meetings (i.e. Agenda & Signed Roster of Attendees)     2006
    HQ Corp Responsibility            
168
  Evidence of CCRB Meetings (i.e. Agenda & Signed Roster of Attendees)     2007
    HQ Corp Responsibility            
169
  Evidence of CCRB Meetings (i.e. Agenda & Signed Roster of Attendees)     2008
    HQ Corp Responsibility            
170
  Evidence of CCRB Meetings (i.e. Agenda & Signed Roster of Attendees)     2009
    HQ Corp Responsibility            
171
  Evidence of CCRB Meetings (i.e. Agenda & Signed Roster of Attendees)     2010
    HQ Corp Responsibility            
172
  Evidence of CCRB Meetings (i.e. Agenda & Signed Roster of Attendees)     2011
    HQ Corp Responsibility            
173
  All Quarterly E&C Metrics Reports (Raven/Longo)     2006     HQ Corp
Responsibility            
174
  All Quarterly E&C Metrics Reports (Raven/Longo)     2007     HQ Corp
Responsibility            
175
  All Quarterly E&C Metrics Reports (Raven/Longo)     2008     HQ Corp
Responsibility            
176
  All Quarterly E&C Metrics Reports (Raven/Longo)     2009     HQ Corp
Responsibility            
177
  All Quarterly E&C Metrics Reports (Raven/Longo)     2010     HQ Corp
Responsibility          

24



--------------------------------------------------------------------------------



 



                                      Year, if   Dept       Complete     #  
Description   applicable   Affected   POCs   (Y/N)   Comments
178
  All Quarterly E&C Metrics Reports (Raven/Longo)     2011     HQ Corp
Responsibility            
179
  Evidence of Hotline Posters & Ombudsman Info, and EthicsPoiint Mechanisms
(i.e. Policy, Memo, & actual posters)     2006     HQ Corp Responsibility      
     
180
  Evidence of Hotline Posters & Ombudsman Info, and EthicsPoiint Mechanisms
(i.e. Policy, Memo, & actual posters)     2007     HQ Corp Responsibility      
     
181
  Evidence of Hotline Posters & Ombudsman Info, and EthicsPoiint Mechanisms
(i.e. Policy, Memo, & actual posters)     2008     HQ Corp Responsibility      
     
182
  Evidence of Hotline Posters & Ombudsman Info, and EthicsPoiint Mechanisms
(i.e. Policy, Memo, & actual posters)     2009     HQ Corp Responsibility      
     
183
  Evidence of Hotline Posters & Ombudsman Info, and EthicsPoiint Mechanisms
(i.e. Policy, Memo, & actual posters)     2010     HQ Corp Responsibility      
     
184
  Evidence of Hotline Posters & Ombudsman Info, and EthicsPoiint Mechanisms
(i.e. Policy, Memo, & actual posters)     2011     HQ Corp Responsibility      
   

25



--------------------------------------------------------------------------------



 



                                      Year, if   Dept       Complete     #  
Description   applicable   Affected   POCs   (Y/N)   Comments
185
  E&C Policies & Procedures/ “Thud” Book     2006     HQ Corp Responsibility    
     
186
  E&C Policies & Procedures/ “Thud” Book     2007     HQ Corp Responsibility    
     
187
  E&C Policies & Procedures/ “Thud” Book     2008     HQ Corp Responsibility    
     
188
  E&C Policies & Procedures/ “Thud” Book     2009     HQ Corp Responsibility    
     
189
  E&C Policies & Procedures/ “Thud” Book     2010     HQ Corp Responsibility    
     
190
  E&C Policies & Procedures/ “Thud” Book     2011     HQ Corp Responsibility    
     
191
  Listing of All ITT Board of Directors and their affiliations     2006     HQ
Legal          
192
  Listing of All ITT Board of Directors and their affiliations     2007     HQ
Legal          
193
  Listing of All ITT Board of Directors and their affiliations     2008     HQ
Legal          
194
  Listing of All ITT Board of Directors and their affiliations     2009     HQ
Legal          
195
  Listing of All ITT Board of Directors and their affiliations     2010     HQ
Legal          
196
  Listing of All ITT Board of Directors and their affiliations     2011     HQ
Legal        

26



--------------------------------------------------------------------------------



 



                                      Year, if   Dept       Complete     #  
Description   applicable   Affected   POCs   (Y/N)   Comments
197
  ITT Board of Director Minutes (See Comments)     2006     HQ Legal          
198
  ITT Board of Director Minutes (See Comments)     2007     HQ Legal          
199
  ITT Board of Director Minutes (See Comments)     2008     HQ Legal          
200
  ITT Board of Director Minutes (See Comments)     2009     HQ Legal          
201
  ITT Board of Director Minutes (See Comments)     2010     HQ Legal          
202
  ITT Board of Director Minutes (See Comments)     2011     HQ Legal          
203
  ITT Board of Director Audit Committee Minutes (See Comments)     2006     HQ
Legal          
204
  ITT Board of Director Audit Committee Minutes (See Comments)     2007     HQ
Legal          
205
  ITT Board of Director Audit Committee Minutes (See Comments)     2008     HQ
Legal          
206
  ITT Board of Director Audit Committee Minutes (See Comments)     2009     HQ
Legal          
207
  ITT Board of Director Audit Committee Minutes (See Comments)     2010     HQ
Legal          
208
  ITT Board of Director Audit Committee Minutes (See Comments)     2011     HQ
Legal          
209
  ITT Year-end Financial Report, including 10K & Proxy (4 copies)     2006    
HQ Controllers          

27



--------------------------------------------------------------------------------



 



                                      Year, if   Dept       Complete     #  
Description   applicable   Affected   POCs   (Y/N)   Comments
210
  ITT Year-end Financial Report, including 10K & Proxy (4 copies)     2007    
HQ Controllers            
211
  ITT Year-end Financial Report, including 10K & Proxy (4 copies)     2008    
HQ Controllers            
212
  ITT Year-end Financial Report, including 10K & Proxy (4 copies)     2009    
HQ Controllers            
213
  ITT Year-end Financial Report, including 10K & Proxy (4 copies)     2010    
HQ Controllers            
214
  ITT Year-end Financial Report, including 10K & Proxy (4 copies)     2011    
HQ Controllers            
215
  Federal Income Tax Returns (2 copies)     2006     HQ Tax     Y    
216
  Federal Income Tax Returns (2 copies)     2007     HQ Tax     Y    
217
  Federal Income Tax Returns (2 copies)     2008     HQ Tax     Y    
218
  Federal Income Tax Returns (2 copies)     2009     HQ Tax     Y    
219
  Federal Income Tax Returns (2 copies)     2010     HQ Tax          
220
  Federal Income Tax Returns (2 copies)     2011     HQ Tax          
221
  IRS Form 8109 (Federal Tax Deposit Coupon), Electronic Federal Tax Payment
System (EFTPS), or other information to support ITT’s timely payment of payroll
taxes.     2006     HQ Tax        

28



--------------------------------------------------------------------------------



 



                                      Year, if   Dept       Complete     #  
Description   applicable   Affected   POCs   (Y/N)   Comments
222
  IRS Form 8109 (Federal Tax Deposit Coupon), Electronic Federal Tax Payment
System (EFTPS), or other information to support ITT’s timely payment of payroll
taxes.     2007     HQ Tax          
223
  IRS Form 8109 (Federal Tax Deposit Coupon), Electronic Federal Tax Payment
System (EFTPS), or other information to support ITT’s timely payment of payroll
taxes.     2008     HQ Tax          
224
  IRS Form 8109 (Federal Tax Deposit Coupon), Electronic Federal Tax Payment
System (EFTPS), or other information to support ITT’s timely payment of payroll
taxes.     2009     HQ Tax          
225
  IRS Form 8109 (Federal Tax Deposit Coupon), Electronic Federal Tax Payment
System (EFTPS), or other information to support ITT’s timely payment of payroll
taxes.     2010     HQ Tax          
226
  IRS Form 8109 (Federal Tax Deposit Coupon), Electronic Federal Tax Payment
System (EFTPS), or other information to support ITT’s timely payment of payroll
taxes.     2011     HQ Tax        

29



--------------------------------------------------------------------------------



 



                                      Year, if   Dept       Complete     #  
Description   applicable   Affected   POCs   (Y/N)   Comments
227
  ITT Contract with Deloitte & Touche (External Auditors)     2006     HQ
Controllers            
228
  ITT Contract with Deloitte & Touche (External Auditors)     2007     HQ
Controllers            
229
  ITT Contract with Deloitte & Touche (External Auditors)     2008     HQ
Controllers            
230
  ITT Contract with Deloitte & Touche (External Auditors)     2009     HQ
Controllers            
231
  ITT Contract with Deloitte & Touche (External Auditors)     2010     HQ
Controllers            
232
  ITT Contract with Deloitte & Touche (External Auditors)     2011     HQ
Controllers            
233
  ITT Contract with Ernst & Young (Internal Auditors)     2006     HQ Internal
Audit            
234
  ITT Contract with Ernst & Young (Internal Auditors)     2007     HQ Internal
Audit            
235
  ITT Contract with Ernst & Young (Internal Auditors)     2008     HQ Internal
Audit            
236
  ITT Contract with Ernst & Young (Internal Auditors)     2009     HQ Internal
Audit            
237
  ITT Contract with Ernst & Young (Internal Auditors)     2010     HQ Internal
Audit            
238
  ITT Contract with Ernst & Young (Internal Auditors)     2011     HQ Internal
Audit          

30



--------------------------------------------------------------------------------



 



                                      Year, if   Dept       Complete     #  
Description   applicable   Affected   POCs   (Y/N)   Comments
239
  Organization Charts for ALL ITTHQ Departments     2006     HQ Human Resources
           
240
  Organization Charts for ALL ITTHQ Departments     2007     HQ Human Resources
           
241
  Organization Charts for ALL ITTHQ Departments     2008     HQ Human Resources
           
242
  Organization Charts for ALL ITTHQ Departments     2009     HQ Human Resources
           
243
  Organization Charts for ALL ITTHQ Departments     2010     HQ Human Resources
           
244
  Organization Charts for ALL ITTHQ Departments     2011     HQ Human Resources
           
245
  Listing of All IITT HQ Employees by Department     2006     HQ Human Resources
           
246
  Listing of All IITT HQ Employees by Department     2007     HQ Human Resources
           
247
  Listing of All IITT HQ Employees by Department     2008     HQ Human Resources
           
248
  Listing of All IITT HQ Employees by Department     2009     HQ Human Resources
           
249
  Listing of All IITT HQ Employees by Department     2010     HQ Human Resources
           
250
  Listing of All IITT HQ Employees by Department     2011     HQ Human Resources
           
251
  Floor/Office Layout of ITTHQ Office     2006     HQ Human Resources          
 
252
  Floor/Office Layout of ITTHQ Office     2007     HQ Human Resources          
 
253
  Floor/Office Layout of ITTHQ Office     2008     HQ Human Resources          

31



--------------------------------------------------------------------------------



 



                                      Year, if   Dept       Complete     #  
Description   applicable   Affected   POCs   (Y/N)   Comments
254
  Floor/Office Layout of ITTHQ Office     2009     HQ Human Resources          
 
255
  Floor/Office Layout of ITTHQ Office     2010     HQ Human Resources          
 
256
  Floor/Office Layout of ITTHQ Office     2011     HQ Human Resources          
 
257
  ITT Lease for 4 Red Oak Lane, White Plains NY     2006     HQ Controllers    
       
258
  ITT Lease for 1133 Wesrchester Ave, White Plains NY     2008     HQ
Controllers            
259
  ITT HQ W-2s fpr All ITTHQ Executives (19 & above)     2006     FWSS Payroll  
         
260
  ITT HQ W-2s fpr All ITTHQ Executives (19 & above)     2007     FWSS Payroll  
         
261
  ITT HQ W-2s fpr All ITTHQ Executives (19 & above)     2008     FWSS Payroll  
         
262
  ITT HQ W-2s fpr All ITTHQ Executives (19 & above)     2009     FWSS Payroll  
         
263
  ITT HQ W-2s fpr All ITTHQ Executives (19 & above)     2010     FWSS Payroll  
         
264
  ITT HQ W-2s fpr All ITTHQ Executives (19 & above)     2011     FWSS Payroll  
         
265
  ITT HQ W-2s fpr All Remaining ITTHQ Employees (18 & below)     2006     FWSS
Payroll            
266
  ITT HQ W-2s fpr All Remaining ITTHQ Employees (18 & below)     2007     FWSS
Payroll            
267
  ITT HQ W-2s fpr All Remaining ITTHQ Employees (18 & below)     2008     FWSS
Payroll          

32



--------------------------------------------------------------------------------



 



                                      Year, if   Dept       Complete     #  
Description   applicable   Affected   POCs   (Y/N)   Comments
268
  ITT HQ W-2s fpr All Remaining ITTHQ Employees (18 & below)     2009     FWSS
Payroll            
269
  ITT HQ W-2s fpr All Remaining ITTHQ Employees (18 & below)     2010     FWSS
Payroll            
270
  ITT HQ W-2s fpr All Remaining ITTHQ Employees (18 & below)     2011     FWSS
Payroll            
271
  ITTHQ Co 600 Payroll Register (System-generated PDF format)     2006     FWSS
Payroll            
272
  ITTHQ Co 600 Payroll Register (System-generated PDF format)     2007     FWSS
Payroll            
273
  ITTHQ Co 600 Payroll Register (System-generated PDF format)     2008     FWSS
Payroll            
274
  ITTHQ Co 600 Payroll Register (System-generated PDF format)     2009     FWSS
Payroll            
275
  ITTHQ Co 600 Payroll Register (System-generated PDF format)     2010     FWSS
Payroll            
276
  ITTHQ Co 600 Payroll Register (System-generated PDF format)     2011     FWSS
Payroll            
277
  ITT Executive Compensation Surveys, Bencharking, Analyses performed by ITT,
and any other data used used to justify the rreasonableness of Executive
Compensation (L. Thumen)     2006     HQ Human Resources          

33



--------------------------------------------------------------------------------



 



                                      Year, if   Dept       Complete     #  
Description   applicable   Affected   POCs   (Y/N)   Comments
278
  ITT Executive Compensation Surveys, Bencharking, Analyses performed by ITT,
and any other data used used to justify the rreasonableness of Executive
Compensation (L. Thumen)     2007     HQ Human Resources            
279
  ITT Executive Compensation Surveys, Bencharking, Analyses performed by ITT,
and any other data used used to justify the rreasonableness of Executive
Compensation (L. Thumen)     2008     HQ Human Resources            
280
  ITT Executive Compensation Surveys, Bencharking, Analyses performed by ITT,
and any other data used used to justify the rreasonableness of Executive
Compensation (L. Thumen)     2009     HQ Human Resources            
281
  ITT Executive Compensation Surveys, Bencharking, Analyses performed by ITT,
and any other data used used to justify the rreasonableness of Executive
Compensation (L. Thumen)     2010     HQ Human Resources          

34



--------------------------------------------------------------------------------



 



                                      Year, if   Dept       Complete     #  
Description   applicable   Affected   POCs   (Y/N)   Comments
282
  ITT Executive Compensation Surveys, Bencharking, Analyses performed by ITT,
and any other data used used to justify the rreasonableness of Executive
Compensation (L. Thumen)     2011     HQ Human Resources            
283
  ITTHQ Corporate Policies & Procedures (ALL)     2006     HQ Corp
Responsibility            
284
  ITTHQ Corporate Policies & Procedures (ALL)     2007     HQ Corp
Responsibility            
285
  ITTHQ Corporate Policies & Procedures (ALL)     2008     HQ Corp
Responsibility            
286
  ITTHQ Corporate Policies & Procedures (ALL)     2009     HQ Corp
Responsibility            
287
  ITTHQ Corporate Policies & Procedures (ALL)     2010     HQ Corp
Responsibility            
288
  ITTHQ Corporate Policies & Procedures (ALL)     2011     HQ Corp
Responsibility            
289
  SAS 70 Reports & Contract/Agreements for all 3rd Party Service Providers that
ITTHQ uses.     2006     Mulitple HQ Depts            
290
  SAS 70 Reports & Contract/Agreements for all 3rd Party Service Providers that
ITTHQ uses.     2007     Mulitple HQ Depts          

35



--------------------------------------------------------------------------------



 



                                      Year, if   Dept       Complete     #  
Description   applicable   Affected   POCs   (Y/N)   Comments
291
  SAS 70 Reports & Contract/Agreements for all 3rd Party Service Providers that
ITTHQ uses.     2008     Mulitple HQ Depts            
292
  SAS 70 Reports & Contract/Agreements for all 3rd Party Service Providers that
ITTHQ uses.     2009     Mulitple HQ Depts            
293
  SAS 70 Reports & Contract/Agreements for all 3rd Party Service Providers that
ITTHQ uses.     2010     Mulitple HQ Depts            
294
  SAS 70 Reports & Contract/Agreements for all 3rd Party Service Providers that
ITTHQ uses.     2011     Mulitple HQ Depts            
295
  HFM Data Suppiort for 3 Factor Formala Calculations (System-generated PDF
format)     2006     HQ Controllers            
296
  HFM Data Suppiort for 3 Factor Formala Calculations (System-generated PDF
format)     2007     HQ Controllers            
297
  HFM Data Suppiort for 3 Factor Formala Calculations (System-generated PDF
format)     2008     HQ Controllers            
298
  HFM Data Suppiort for 3 Factor Formala Calculations (System-generated PDF
format)     2009     HQ Controllers          

36



--------------------------------------------------------------------------------



 



                                      Year, if   Dept       Complete     #  
Description   applicable   Affected   POCs   (Y/N)   Comments
299
  HFM Data Suppiort for 3 Factor Formala Calculations (System-generated PDF
format)     2010     HQ Controllers            
300
  HFM Data Suppiort for 3 Factor Formala Calculations (System-generated PDF
format)     2011     HQ Controllers            
301
  Bonus Agreements/Approvals for ALL ITTHQ Employess (Non-Execs)     2006     HQ
Human Resources            
302
  Bonus Agreements/Approvals for ALL ITTHQ Employess (Non-Execs)     2007     HQ
Human Resources            
303
  Bonus Agreements/Approvals for ALL ITTHQ Employess (Non-Execs)     2008     HQ
Human Resources            
304
  Bonus Agreements/Approvals for ALL ITTHQ Employess (Non-Execs)     2009     HQ
Human Resources            
305
  Bonus Agreements/Approvals for ALL ITTHQ Employess (Non-Execs)     2010     HQ
Human Resources            
306
  Bonus Agreements/Approvals for ALL ITTHQ Employess (Non-Execs)     2011     HQ
Human Resources            
307
  Bonus Agreements/Approvals for All ITT Executives (HQ, SS, DEF)     2006    
HQ Human Resources            
308
  Bonus Agreements/Approvals for All ITT Executives (HQ, SS, DEF)     2007    
HQ Human Resources          

37



--------------------------------------------------------------------------------



 



                                      Year, if   Dept       Complete     #  
Description   applicable   Affected   POCs   (Y/N)   Comments
309
  Bonus Agreements/Approvals for All ITT Executives (HQ, SS, DEF)     2008    
HQ Human Resources            
310
  Bonus Agreements/Approvals for All ITT Executives (HQ, SS, DEF)     2009    
HQ Human Resources            
311
  Bonus Agreements/Approvals for All ITT Executives (HQ, SS, DEF)     2010    
HQ Human Resources            
312
  Bonus Agreements/Approvals for All ITT Executives (HQ, SS, DEF)     2011    
HQ Human Resources            
313
  TSR Statements for ALL ITT HQ, SS, & DEFENSE Employees     2006     HQ Human
Resources            
314
  TSR Statements for ALL ITT HQ, SS, & DEFENSE Employees     2007     HQ Human
Resources            
315
  TSR Statements for ALL ITT HQ, SS, & DEFENSE Employees     2008     HQ Human
Resources            
316
  TSR Statements for ALL ITT HQ, SS, & DEFENSE Employees     2009     HQ Human
Resources            
317
  TSR Statements for ALL ITT HQ, SS, & DEFENSE Employees     2010     HQ Human
Resources            
318
  TSR Statements for ALL ITT HQ, SS, & DEFENSE Employees     2011     HQ Human
Resources            
319
  LTIP Calculations (M Hahn) w/supporting source documentation     2006     HQ
Controllers          

38



--------------------------------------------------------------------------------



 



                                      Year, if   Dept       Complete     #  
Description   applicable   Affected   POCs   (Y/N)   Comments
320
  LTIP Calculations (M Hahn) w/supporting source documentation     2007     HQ
Controllers          
321
  LTIP Calculations (M Hahn) w/supporting source documentation     2008     HQ
Controllers          
322
  LTIP Calculations (M Hahn) w/supporting source documentation     2009     HQ
Controllers          
323
  LTIP Calculations (M Hahn) w/supporting source documentation     2010     HQ
Controllers          
324
  LTIP Calculations (M Hahn) w/supporting source documentation     2011     HQ
Controllers            
325
  Approvals/Supporting Docs for ALL ITTHQ Service Recognition Awards (To support
expense booked in Co 600 A&G)     2006     HQ Controllers            
326
  Approvals/Supporting Docs for ALL ITTHQ Service Recognition Awards (To support
expense booked in Co 600 A&G)     2007     HQ Controllers            
327
  Approvals/Supporting Docs for ALL ITTHQ Service Recognition Awards (To support
expense booked in Co 600 A&G)     2008     HQ Controllers            
328
  Approvals/Supporting Docs for ALL ITTHQ Service Recognition Awards (To support
expense booked in Co 600 A&G)     2009     HQ Controllers          

39



--------------------------------------------------------------------------------



 



                                      Year, if   Dept       Complete     #  
Description   applicable   Affected   POCs   (Y/N)   Comments
329
  Approvals/Supporting Docs for ALL ITTHQ Service Recognition Awards (To support
expense booked in Co 600 A&G)     2010     HQ Controllers            
330
  Approvals/Supporting Docs for ALL ITTHQ Service Recognition Awards (To support
expense booked in Co 600 A&G)     2011     HQ Controllers            
331
  Approvals/Supporting Docs for ALL ITTHQ Tuition Reimburesments (To support
expense booked in Co 600 A&G)     2006     HQ Controllers            
332
  Approvals/Supporting Docs for ALL ITTHQ Tuition Reimburesments (To support
expense booked in Co 600 A&G)     2007     HQ Controllers            
333
  Approvals/Supporting Docs for ALL ITTHQ Tuition Reimburesments (To support
expense booked in Co 600 A&G)     2008     HQ Controllers            
334
  Approvals/Supporting Docs for ALL ITTHQ Tuition Reimburesments (To support
expense booked in Co 600 A&G)     2009     HQ Controllers            
335
  Approvals/Supporting Docs for ALL ITTHQ Tuition Reimburesments (To support
expense booked in Co 600 A&G)     2010     HQ Controllers          

40



--------------------------------------------------------------------------------



 



                                      Year, if   Dept       Complete     #  
Description   applicable   Affected   POCs   (Y/N)   Comments
336
  Approvals/Supporting Docs for ALL ITTHQ Tuition Reimburesments (To support
expense booked in Co 600 A&G)     2011     HQ Controllers            
337
  PARs/Approvals for ALL Software Acquisiitions at ITTHQ Co # 600     2006    
HQ Controllers            
338
  PARs/Approvals for ALL Software Acquisiitions at ITTHQ Co # 601     2007    
HQ Controllers            
339
  PARs/Approvals for ALL Software Acquisiitions at ITTHQ Co # 602     2008    
HQ Controllers            
340
  PARs/Approvals for ALL Software Acquisiitions at ITTHQ Co # 603     2009    
HQ Controllers            
341
  PARs/Approvals for ALL Software Acquisiitions at ITTHQ Co # 604     2010    
HQ Controllers            
342
  PARs/Approvals for ALL Software Acquisiitions at ITTHQ Co # 605     2011    
HQ Controllers            
343
  PARs/Approvals for ALL Capital Expebdiures/Acquisiitions at ITT HQ Co 600
Locations     2006     HQ Controllers            
344
  PARs/Approvals for ALL Capital Expebdiures/Acquisiitions at ITT HQ Co 600
Locations     2007     HQ Controllers            
345
  PARs/Approvals for ALL Capital Expebdiures/Acquisiitions at ITT HQ Co 600
Locations     2008     HQ Controllers          

41



--------------------------------------------------------------------------------



 



                                      Year, if   Dept       Complete     #  
Description   applicable   Affected   POCs   (Y/N)   Comments
346
  PARs/Approvals for ALL Capital Expebdiures/Acquisiitions at ITT HQ Co 600
Locations     2009     HQ Controllers            
347
  PARs/Approvals for ALL Capital Expebdiures/Acquisiitions at ITT HQ Co 600
Locations     2010     HQ Controllers            
348
  PARs/Approvals for ALL Capital Expebdiures/Acquisiitions at ITT HQ Co 600
Locations     2011     HQ Controllers            
349
  Fixed Assets Register for all ITT HQ Co 600 Fixed Assets     2006     HQ
Controllers            
350
  Fixed Assets Register for all ITT HQ Co 600 Fixed Assets     2007     HQ
Controllers            
351
  Fixed Assets Register for all ITT HQ Co 600 Fixed Assets     2008     HQ
Controllers            
352
  Fixed Assets Register for all ITT HQ Co 600 Fixed Assets     2009     HQ
Controllers            
353
  Fixed Assets Register for all ITT HQ Co 600 Fixed Assets     2010     HQ
Controllers            
354
  Fixed Assets Register for all ITT HQ Co 600 Fixed Assets     2011     HQ
Controllers            
355
  Depreciation Basis for ALL ITTHQ Co 600 Fixed Assets     2006     HQ
Controllers            
356
  Depreciation Basis for ALL ITTHQ Co 600 Fixed Assets     2007     HQ
Controllers          

42



--------------------------------------------------------------------------------



 



                                      Year, if   Dept       Complete     #  
Description   applicable   Affected   POCs   (Y/N)   Comments
357
  Depreciation Basis for ALL ITTHQ Co 600 Fixed Assets     2008     HQ
Controllers            
358
  Depreciation Basis for ALL ITTHQ Co 600 Fixed Assets     2009     HQ
Controllers            
359
  Depreciation Basis for ALL ITTHQ Co 600 Fixed Assets     2010     HQ
Controllers            
360
  Depreciation Basis for ALL ITTHQ Co 600 Fixed Assets     2011     HQ
Controllers            
361
  Invoices for All Fixed Assers at ITTHQ Co 600     2006     HQ Controllers    
       
362
  Invoices for All Fixed Assers at ITTHQ Co 601     2007     HQ Controllers    
       
363
  Invoices for All Fixed Assers at ITTHQ Co 602     2008     HQ Controllers    
       
364
  Invoices for All Fixed Assers at ITTHQ Co 603     2009     HQ Controllers    
       
365
  Invoices for All Fixed Assers at ITTHQ Co 604     2010     HQ Controllers    
       
366
  Invoices for All Fixed Assers at ITTHQ Co 605     2011     HQ Controllers    
       
367
  Leasehold Improvememt Register for all ITT HQ Co 600 Leasehold Imps     2006  
  HQ Controllers            
368
  Leasehold Improvememt Register for all ITT HQ Co 600 Leasehold Imps     2007  
  HQ Controllers            
369
  Leasehold Improvememt Register for all ITT HQ Co 600 Leasehold Imps     2008  
  HQ Controllers            
370
  Leasehold Improvememt Register for all ITT HQ Co 600 Leasehold Imps     2009  
  HQ Controllers          

43



--------------------------------------------------------------------------------



 



                                      Year, if   Dept       Complete     #  
Description   applicable   Affected   POCs   (Y/N)   Comments
371
  Leasehold Improvememt Register for all ITT HQ Co 600 Leasehold Imps     2010  
  HQ Controllers            
372
  Leasehold Improvememt Register for all ITT HQ Co 600 Leasehold Imps     2011  
  HQ Controllers            
373
  Amortization Basis for ALL ITTHQ Co 600 Leasehold Improvs     2006     HQ
Controllers            
374
  Amortization Basis for ALL ITTHQ Co 600 Leasehold Improvs     2007     HQ
Controllers            
375
  Amortization Basis for ALL ITTHQ Co 600 Leasehold Improvs     2008     HQ
Controllers            
376
  Amortization Basis for ALL ITTHQ Co 600 Leasehold Improvs     2009     HQ
Controllers            
377
  Amortization Basis for ALL ITTHQ Co 600 Leasehold Improvs     2010     HQ
Controllers            
378
  Amortization Basis for ALL ITTHQ Co 600 Leasehold Improvs     2011     HQ
Controllers            
379
  Invoices for All Leasehold Improvs at ITTHQ Co 600     2006     HQ Controllers
           
380
  Invoices for All Leasehold Improvs at ITTHQ Co 600     2007     HQ Controllers
           
381
  Invoices for All Leasehold Improvs at ITTHQ Co 600     2008     HQ Controllers
         

44



--------------------------------------------------------------------------------



 



                                      Year, if   Dept       Complete     #  
Description   applicable   Affected   POCs   (Y/N)   Comments
382
  Invoices for All Leasehold Improvs at ITTHQ Co 600     2009     HQ Controllers
           
383
  Invoices for All Leasehold Improvs at ITTHQ Co 600     2010     HQ Controllers
           
384
  Invoices for All Leasehold Improvs at ITTHQ Co 600     2011     HQ Controllers
           
385
  Rental Agreements that support all Acct 451/455 Rental Expenses     2006    
HQ Controllers            
386
  Rental Agreements that support all Acct 451/455 Rental Expenses     2007    
HQ Controllers            
387
  Rental Agreements that support all Acct 451/455 Rental Expenses     2008    
HQ Controllers            
388
  Rental Agreements that support all Acct 451/455 Rental Expenses     2009    
HQ Controllers            
389
  Rental Agreements that support all Acct 451/455 Rental Expenses     2010    
HQ Controllers            
390
  Rental Agreements that support all Acct 451/455 Rental Expenses     2011    
HQ Controllers            
391
  Agreements/Contracts with Temporary Help & Temp Agencies (Acct 738)     2006  
  HQ Human Resources            
392
  Agreements/Contracts with Temporary Help & Temp Agencies (Acct 738)     2007  
  HQ Human Resources          

45



--------------------------------------------------------------------------------



 



                                      Year, if   Dept       Complete     #  
Description   applicable   Affected   POCs   (Y/N)   Comments
393
  Agreements/Contracts with Temporary Help & Temp Agencies (Acct 738)     2008  
  HQ Human Resources            
394
  Agreements/Contracts with Temporary Help & Temp Agencies (Acct 738)     2009  
  HQ Human Resources            
395
  Agreements/Contracts with Temporary Help & Temp Agencies (Acct 738)     2010  
  HQ Human Resources            
396
  Agreements/Contracts with Temporary Help & Temp Agencies (Acct 738)     2011  
  HQ Human Resources            
397
  Agreements/Contracts with Employment Agencies, Search Agencies, and Executive
Searches (i.e. Acct 741), for ALL employment searches     2006     HQ Human
Resources            
398
  Agreements/Contracts with Employment Agencies, Search Agencies, and Executive
Searches (i.e. Acct 741), for ALL employment searches     2007     HQ Human
Resources            
399
  Agreements/Contracts with Employment Agencies, Search Agencies, and Executive
Searches (i.e. Acct 741), for ALL employment searches     2008     HQ Human
Resources          

46



--------------------------------------------------------------------------------



 



                                      Year, if   Dept       Complete     #  
Description   applicable   Affected   POCs   (Y/N)   Comments
400
  Agreements/Contracts with Employment Agencies, Search Agencies, and Executive
Searches (i.e. Acct 741), for ALL employment searches     2009     HQ Human
Resources            
401
  Agreements/Contracts with Employment Agencies, Search Agencies, and Executive
Searches (i.e. Acct 741), for ALL employment searches     2010     HQ Human
Resources            
402
  Agreements/Contracts with Employment Agencies, Search Agencies, and Executive
Searches (i.e. Acct 741), for ALL employment searches     2011     HQ Human
Resources            
403
  Relocation Expense Supprting Docs (Acct 744)     2006     HQ Human Resources  
         
404
  Relocation Expense Supprting Docs (Acct 744)     2007     HQ Human Resources  
         
405
  Relocation Expense Supprting Docs (Acct 744)     2008     HQ Human Resources  
         
406
  Relocation Expense Supprting Docs (Acct 744)     2009     HQ Human Resources  
         
407
  Relocation Expense Supprting Docs (Acct 744)     2010     HQ Human Resources  
         
408
  Relocation Expense Supprting Docs (Acct 744)     2011     HQ Human Resources  
       

47



--------------------------------------------------------------------------------



 



                                      Year, if   Dept       Complete     #  
Description   applicable   Affected   POCs   (Y/N)   Comments
409
  Contracts/Agreements for ALL ITT BOARD OF DIRECTORS (Acct 750)     2006     HQ
Legal            
410
  Contracts/Agreements for ALL ITT BOARD OF DIRECTORS (Acct 750)     2007     HQ
Legal            
411
  Contracts/Agreements for ALL ITT BOARD OF DIRECTORS (Acct 750)     2008     HQ
Legal            
412
  Contracts/Agreements for ALL ITT BOARD OF DIRECTORS (Acct 750)     2009     HQ
Legal            
413
  Contracts/Agreements for ALL ITT BOARD OF DIRECTORS (Acct 750)     2010     HQ
Legal            
414
  Contracts/Agreements for ALL ITT BOARD OF DIRECTORS (Acct 750)     2011     HQ
Legal            
415
  Supporting Docs for ALL ITT BOARD OF DIRECTORS FEES (Acct 750)     2006     HQ
Legal            
416
  Supporting Docs for ALL ITT BOARD OF DIRECTORS FEES (Acct 750)     2007     HQ
Legal            
417
  Supporting Docs for ALL ITT BOARD OF DIRECTORS FEES (Acct 750)     2008     HQ
Legal            
418
  Supporting Docs for ALL ITT BOARD OF DIRECTORS FEES (Acct 750)     2009     HQ
Legal          

48



--------------------------------------------------------------------------------



 



                                      Year, if   Dept       Complete     #  
Description   applicable   Affected   POCs   (Y/N)   Comments
419
  Supporting Docs for ALL ITT BOARD OF DIRECTORS FEES (Acct 750)     2010     HQ
Legal            
420
  Supporting Docs for ALL ITT BOARD OF DIRECTORS FEES (Acct 750)     2011     HQ
Legal            
421
  G/L Support for ALL ITTHQ Co 600 Severance Expense (System-generated PDF and
xls format)     2006     FWSS Payroll            
422
  G/L Support for ALL ITTHQ Co 600 Severance Expense (System-generated PDF and
xls format)     2007     FWSS Payroll            
423
  G/L Support for ALL ITTHQ Co 600 Severance Expense (System-generated PDF and
xls format)     2008     FWSS Payroll            
424
  G/L Support for ALL ITTHQ Co 600 Severance Expense (System-generated PDF and
xls format)     2009     FWSS Payroll            
425
  G/L Support for ALL ITTHQ Co 600 Severance Expense (System-generated PDF and
xls format)     2010     FWSS Payroll            
426
  G/L Support for ALL ITTHQ Co 600 Severance Expense (System-generated PDF and
xls format)     2011     FWSS Payroll            
427
  Termination Agreements for ALL ITTHQ Co 600 Severed Employees     2006     HQ
Human Resources            
428
  Termination Agreements for ALL ITTHQ Co 600 Severed Employees     2007     HQ
Human Resources          

49



--------------------------------------------------------------------------------



 



                                      Year, if   Dept       Complete     #  
Description   applicable   Affected   POCs   (Y/N)   Comments
429
  Termination Agreements for ALL ITTHQ Co 600 Severed Employees     2008     HQ
Human Resources            
430
  Termination Agreements for ALL ITTHQ Co 600 Severed Employees     2009     HQ
Human Resources            
431
  Termination Agreements for ALL ITTHQ Co 600 Severed Employees     2010     HQ
Human Resources            
432
  Termination Agreements for ALL ITTHQ Co 600 Severed Employees     2011     HQ
Human Resources            
433
  Concur Reports for ALL EXPENSES that are charged through Concur at ITTHQ
(System-generated?) See Comments)     2006     FWSS Travel              
434
  Concur Reports for ALL EXPENSES that are charged through Concur at ITTHQ
(System-generated?) See Comments)     2007     FWSS Travel            
435
  Concur Reports for ALL EXPENSES that are charged through Concur at ITTHQ
(System-generated?) See Comments)     2008     FWSS Travel          

50



--------------------------------------------------------------------------------



 



                                      Year, if   Dept       Complete     #  
Description   applicable   Affected   POCs   (Y/N)   Comments
436
  Concur Reports for ALL EXPENSES that are charged through Concur at ITTHQ
(System-generated?) See Comments)     2009     FWSS Travel            
437
  Concur Reports for ALL EXPENSES that are charged through Concur at ITTHQ
(System-generated?) See Comments)     2010     FWSS Travel            
438
  Concur Reports for ALL EXPENSES that are charged through Concur at ITTHQ
(System-generated?) See Comments)     2011     FWSS Travel            
439
  Supporting Docs/Receipts fo ALL EXPENSES that are charged through Concur at
ITTHQ     2006     FWSS Travel            
440
  Supporting Docs/Receipts fo ALL EXPENSES that are charged through Concur at
ITTHQ     2007     FWSS Travel            
441
  Supporting Docs/Receipts fo ALL EXPENSES that are charged through Concur at
ITTHQ     2008     FWSS Travel            
442
  Supporting Docs/Receipts fo ALL EXPENSES that are charged through Concur at
ITTHQ     2009     FWSS Travel          

51



--------------------------------------------------------------------------------



 



                                      Year, if   Dept       Complete     #  
Description   applicable   Affected   POCs   (Y/N)   Comments
443
  Supporting Docs/Receipts fo ALL EXPENSES that are charged through Concur at
ITTHQ     2010     FWSS Travel            
444
  Supporting Docs/Receipts fo ALL EXPENSES that are charged through Concur at
ITTHQ     2011     FWSS Travel            
445
  ALL Consultant Agreements/Contracts at ITTHQ Co 600 (Acct 734 & 735)     2006
    Mulitple HQ Depts            
446
  ALL Consultant Agreements/Contracts at ITTHQ Co 600 (Acct 734 & 735)     2007
    Mulitple HQ Depts            
447
  ALL Consultant Agreements/Contracts at ITTHQ Co 600 (Acct 734 & 735)     2008
    Mulitple HQ Depts            
448
  ALL Consultant Agreements/Contracts at ITTHQ Co 600 (Acct 734 & 735)     2009
    Mulitple HQ Depts            
449
  ALL Consultant Agreements/Contracts at ITTHQ Co 600 (Acct 734 & 735)     2010
    Mulitple HQ Depts            
450
  ALL Consultant Agreements/Contracts at ITTHQ Co 600 (Acct 734 & 735)     2011
    Mulitple HQ Depts            
451
  Pension Buck Reports     2006     HQ Pension Dept            
452
  Pension Buck Reports     2007     HQ Pension Dept            
453
  Pension Buck Reports     2008     HQ Pension Dept            
454
  Pension Buck Reports     2009     HQ Pension Dept            
455
  Pension Buck Reports     2010     HQ Pension Dept          

52



--------------------------------------------------------------------------------



 



                                      Year, if   Dept       Complete     #  
Description   applicable   Affected   POCs   (Y/N)   Comments
456
  Pension Buck Reports     2011     HQ Pension Dept            
457
  Supporting Data that ITTHQ sent to Buck for the actualials to calculate CAS
Complaint Pension Expenses & Contributions     2006     HQ Pension Dept        
   
458
  Supporting Data that ITTHQ sent to Buck for the actualials to calculate CAS
Complaint Pension Expenses & Contributions     2007     HQ Pension Dept        
   
459
  Supporting Data that ITTHQ sent to Buck for the actualials to calculate CAS
Complaint Pension Expenses & Contributions     2008     HQ Pension Dept        
   
460
  Supporting Data that ITTHQ sent to Buck for the actualials to calculate CAS
Complaint Pension Expenses & Contributions     2009     HQ Pension Dept        
   
461
  Supporting Data that ITTHQ sent to Buck for the actualials to calculate CAS
Complaint Pension Expenses & Contributions     2010     HQ Pension Dept        
   
462
  Supporting Data that ITTHQ sent to Buck for the actualials to calculate CAS
Complaint Pension Expenses & Contributions     2011     HQ Pension Dept        
   
463
  IRS Form 5500     2006     HQ Pension Dept          

53



--------------------------------------------------------------------------------



 



                                      Year, if   Dept       Complete     #  
Description   applicable   Affected   POCs   (Y/N)   Comments
464
  IRS Form 5500     2007     HQ Pension Dept            
465
  IRS Form 5500     2008     HQ Pension Dept            
466
  IRS Form 5500     2009     HQ Pension Dept            
467
  IRS Form 5500     2010     HQ Pension Dept            
468
  IRS Form 5500     2011     HQ Pension Dept            
469
  Trustee Report (Northern Master Trust?) and explanations for any significant
withdrawals of pension assets. Need to ensure that Government contributed
pension assets are protected.     2006     HQ Pension Dept            
470
  Trustee Report (Northern Master Trust?) and explanations for any significant
withdrawals of pension assets. Need to ensure that Government contributed
pension assets are protected.     2007     HQ Pension Dept            
471
  Trustee Report (Northern Master Trust?) and explanations for any significant
withdrawals of pension assets. Need to ensure that Government contributed
pension assets are protected.     2008     HQ Pension Dept            
472
  Trustee Report (Northern Master Trust?) and explanations for any significant
withdrawals of pension assets. Need to ensure that Government contributed
pension assets are protected.     2009     HQ Pension Dept          

54



--------------------------------------------------------------------------------



 



                                      Year, if   Dept       Complete     #  
Description   applicable   Affected   POCs   (Y/N)   Comments
473
  Trustee Report (Northern Master Trust?) and explanations for any significant
withdrawals of pension assets. Need to ensure that Government contributed
pension assets are protected.     2010     HQ Pension Dept            
474
  Trustee Report (Northern Master Trust?) and explanations for any significant
withdrawals of pension assets. Need to ensure that Government contributed
pension assets are protected.     2011     HQ Pension Dept            
475
  Calculations of Post-Retirement Benefits (PRB) Allocation to HQ, DEHQ, Defense
BUs.     2006     HQ Pension Dept            
476
  Calculations of Post-Retirement Benefits (PRB) Allocation to HQ, DEHQ, Defense
BUs.     2007     HQ Pension Dept            
477
  Calculations of Post-Retirement Benefits (PRB) Allocation to HQ, DEHQ, Defense
BUs.     2008     HQ Pension Dept            
478
  Calculations of Post-Retirement Benefits (PRB) Allocation to HQ, DEHQ, Defense
BUs.     2009     HQ Pension Dept          

55



--------------------------------------------------------------------------------



 



                                      Year, if   Dept       Complete     #  
Description   applicable   Affected   POCs   (Y/N)   Comments
479
  Calculations of Post-Retirement Benefits (PRB) Allocation to HQ, DEHQ, Defense
BUs.     2010     HQ Pension Dept            
480
  Calculations of Post-Retirement Benefits (PRB) Allocation to HQ, DEHQ, Defense
BUs.     2011     HQ Pension Dept            
481
  Supporting Source Docs for each element of the Calculations of PRBs
Alllocation to HQ, DEHQ, Defense BUs.     2006     HQ Pension Dept            
482
  Supporting Source Docs for each element of the Calculations of PRBs
Alllocation to HQ, DEHQ, Defense BUs.     2007     HQ Pension Dept            
483
  Supporting Source Docs for each element of the Calculations of PRBs
Alllocation to HQ, DEHQ, Defense BUs.     2008     HQ Pension Dept            
484
  Supporting Source Docs for each element of the Calculations of PRBs
Alllocation to HQ, DEHQ, Defense BUs.     2009     HQ Pension Dept            
485
  Supporting Source Docs for each element of the Calculations of PRBs
Alllocation to HQ, DEHQ, Defense BUs.     2010     HQ Pension Dept          

56



--------------------------------------------------------------------------------



 



                                      Year, if   Dept       Complete     #  
Description   applicable   Affected   POCs   (Y/N)   Comments
486
  Supporting Source Docs for each element of the Calculations of PRBs
Alllocation to HQ, DEHQ, Defense BUs.     2011     HQ Pension Dept          
487
  Support for the Medical & Dental Cost (i.e. Statements from the Trust and
Proof of ITT Payment to fund the trust,, etc)     2006     HQ Pension Dept      
     
488
  Support for the Medical & Dental Cost (i.e. Statements from the Trust and
Proof of ITT Payment to fund the trust,, etc)     2007     HQ Pension Dept      
     
489
  Support for the Medical & Dental Cost (i.e. Statements from the Trust and
Proof of ITT Payment to fund the trust,, etc)     2008     HQ Pension Dept      
     
490
  Support for the Medical & Dental Cost (i.e. Statements from the Trust and
Proof of ITT Payment to fund the trust,, etc)     2009     HQ Pension Dept      
     
491
  Support for the Medical & Dental Cost (i.e. Statements from the Trust and
Proof of ITT Payment to fund the trust,, etc)     2010     HQ Pension Dept      
   

57



--------------------------------------------------------------------------------



 



                                      Year, if   Dept       Complete     #  
Description   applicable   Affected   POCs   (Y/N)   Comments
492
  Support for the Medical & Dental Cost (i.e. Statements from the Trust and
Proof of ITT Payment to fund the trust,, etc)     2011     HQ Pension Dept      
     
493
  Listing of Participants in the PRBs to support PRB eligibility     2006     HQ
Pension Dept     Y      
494
  Listing of Participants in the PRBs to support PRB eligibility     2007     HQ
Pension Dept            
495
  Listing of Participants in the PRBs to support PRB eligibility     2008     HQ
Pension Dept            
496
  Listing of Participants in the PRBs to support PRB eligibility     2009     HQ
Pension Dept     Y      
497
  Listing of Participants in the PRBs to support PRB eligibility     2010     HQ
Pension Dept     Y      
498
  Listing of Participants in the PRBs to support PRB eligibility     2011     HQ
Pension Dept            
499
  Acturial Reports for EDO Frozen Pension Costs     2008     HQ Pension Dept    
Y      
500
  Acturial Reports for EDO Frozen Pension Costs     2009     HQ Pension Dept    
Y      
501
  Acturial Reports for EDO Frozen Pension Costs     2010     HQ Pension Dept    
Y      
502
  Acturial Reports for EDO Frozen Pension Costs     2011     HQ Pension Dept    
Y    

58



--------------------------------------------------------------------------------



 



                                      Year, if   Dept       Complete     #  
Description   applicable   Affected   POCs   (Y/N)   Comments
503
  Acturial Reports for EDO Frozen Pension Costs     2012     HQ Pension Dept    
Y      
504
  Supporting Data that ITT sent to Actuariials to calculate CAS Complaint EDO
Frozen Pension Expenses & Contributions     2008     HQ Pension Dept     Y      
505
  Supporting Data that ITT sent to Actuariials to calculate CAS Complaint EDO
Frozen Pension Expenses & Contributions     2009     HQ Pension Dept     Y      
506
  Supporting Data that ITT sent to Actuariials to calculate CAS Complaint EDO
Frozen Pension Expenses & Contributions     2010     HQ Pension Dept     Y      
507
  Supporting Data that ITT sent to Actuariials to calculate CAS Complaint EDO
Frozen Pension Expenses & Contributions     2011     HQ Pension Dept     Y      
508
  Supporting Data that ITT sent to Actuariials to calculate CAS Complaint EDO
Frozen Pension Expenses & Contributions     2012     HQ Pension Dept     Y      
509
  Agreements with Empire for the Administrtion of ITT Healthcare Costs     2006
    HQ Pension Dept            
510
  Agreements with Empire for the Administrtion of ITT Healthcare Costs     2007
    HQ Pension Dept          

59



--------------------------------------------------------------------------------



 



                                      Year, if   Dept       Complete     #  
Description   applicable   Affected   POCs   (Y/N)   Comments
511
  Agreements with Empire for the Administrtion of ITT Healthcare Costs     2008
    HQ Pension Dept          
512
  Agreements with Empire for the Administrtion of ITT Healthcare Costs     2009
    HQ Pension Dept          
513
  Agreements with Empire for the Administrtion of ITT Healthcare Costs     2010
    HQ Pension Dept          
514
  Agreements with Empire for the Administrtion of ITT Healthcare Costs     2011
    HQ Pension Dept          
515
  Calculations of Healthcare Allocation to HQ, DEHQ, Defense BUs.     2006    
HQ Pension Dept          
516
  Calculations of Healthcare Allocation to HQ, DEHQ, Defense BUs.     2007    
HQ Pension Dept          
517
  Calculations of Healthcare Allocation to HQ, DEHQ, Defense BUs.     2008    
HQ Pension Dept          
518
  Calculations of Healthcare Allocation to HQ, DEHQ, Defense BUs.     2009    
HQ Pension Dept          
519
  Calculations of Healthcare Allocation to HQ, DEHQ, Defense BUs.     2010    
HQ Pension Dept          
520
  Calculations of Healthcare Allocation to HQ, DEHQ, Defense BUs.     2011    
HQ Pension Dept        

60



--------------------------------------------------------------------------------



 



                                      Year, if   Dept       Complete     #  
Description   applicable   Affected   POCs   (Y/N)   Comments
521
  Calculations of Healthcare Rates (ii.e. EE, EE +1, EE +Family) for all types
of H/C types     2006     HQ Pension Dept          
522
  Calculations of Healthcare Rates (ii.e. EE, EE +1, EE +Family) for all types
of H/C types     2007     HQ Pension Dept          
523
  Calculations of Healthcare Rates (ii.e. EE, EE +1, EE +Family) for all types
of H/C types     2008     HQ Pension Dept          
524
  Calculations of Healthcare Rates (ii.e. EE, EE +1, EE +Family) for all types
of H/C types     2009     HQ Pension Dept          
525
  Calculations of Healthcare Rates (ii.e. EE, EE +1, EE +Family) for all types
of H/C types     2010     HQ Pension Dept          
526
  Calculations of Healthcare Rates (ii.e. EE, EE +1, EE +Family) for all types
of H/C types     2011     HQ Pension Dept          
527
  Supporting Source Docs for each element of the Calculations of IHealthcare
Alllocation to HQ, DEHQ, Defense BUs.     2006     HQ Pension Dept          
528
  Supporting Source Docs for each element of the Calculations of IHealthcare
Alllocation to HQ, DEHQ, Defense BUs.     2007     HQ Pension Dept        

61



--------------------------------------------------------------------------------



 



                                      Year, if   Dept       Complete     #  
Description   applicable   Affected   POCs   (Y/N)   Comments
529
  Supporting Source Docs for each element of the Calculations of IHealthcare
Alllocation to HQ, DEHQ, Defense BUs.     2008     HQ Pension Dept          
530
  Supporting Source Docs for each element of the Calculations of IHealthcare
Alllocation to HQ, DEHQ, Defense BUs.     2009     HQ Pension Dept          
531
  Supporting Source Docs for each element of the Calculations of IHealthcare
Alllocation to HQ, DEHQ, Defense BUs.     2010     HQ Pension Dept          
532
  Supporting Source Docs for each element of the Calculations of IHealthcare
Alllocation to HQ, DEHQ, Defense BUs.     2011     HQ Pension Dept          
533
  Support for the Healthcare Partipants by BU.     2006     HQ Pension Dept    
     
534
  Support for the Healthcare Partipants by BU.     2007     HQ Pension Dept    
     
535
  Support for the Healthcare Partipants by BU.     2008     HQ Pension Dept    
     
536
  Support for the Healthcare Partipants by BU.     2009     HQ Pension Dept    
     
537
  Support for the Healthcare Partipants by BU.     2010     HQ Pension Dept    
     
538
  Support for the Healthcare Partipants by BU.     2011     HQ Pension Dept    
     
539
  Dependant Eligilbility Healthcare 3rd Party Audit and Results     2011     HQ
Pension Dept        

62



--------------------------------------------------------------------------------



 



                                      Year, if   Dept       Complete     #  
Description   applicable   Affected   POCs   (Y/N)   Comments
540
  Agreements with Met Life for the Administrtion of ITT Healthcare Costs    
2006     HQ Pension Dept          
541
  Agreements with Met Life for the Administrtion of ITT Healthcare Costs    
2007     HQ Pension Dept          
542
  Agreements with Met Life for the Administrtion of ITT Healthcare Costs    
2008     HQ Pension Dept          
543
  Agreements with Met Life for the Administrtion of ITT Healthcare Costs    
2009     HQ Pension Dept          
544
  Agreements with Met Life for the Administrtion of ITT Healthcare Costs    
2010     HQ Pension Dept          
545
  Agreements with Met Life for the Administrtion of ITT Healthcare Costs    
2011     HQ Pension Dept          
546
  Calculations of Met Life Allocation to HQ, DEHQ, Defense BUs.     2006     HQ
Pension Dept          
547
  Calculations of Met Life Allocation to HQ, DEHQ, Defense BUs.     2007     HQ
Pension Dept          
548
  Calculations of Met Life Allocation to HQ, DEHQ, Defense BUs.     2008     HQ
Pension Dept          
549
  Calculations of Met Life Allocation to HQ, DEHQ, Defense BUs.     2009     HQ
Pension Dept        

63



--------------------------------------------------------------------------------



 



                                      Year, if   Dept       Complete     #  
Description   applicable   Affected   POCs   (Y/N)   Comments
550
  Calculations of Met Life Allocation to HQ, DEHQ, Defense BUs.     2010     HQ
Pension Dept          
551
  Calculations of Met Life Allocation to HQ, DEHQ, Defense BUs.     2011     HQ
Pension Dept          
552
  Calculations of Met Life Rates (ii.e. EE, EE +1, EE +Family) for all types of
H/C types     2006     HQ Pension Dept          
553
  Calculations of Met Life Rates (ii.e. EE, EE +1, EE +Family) for all types of
H/C types     2007     HQ Pension Dept          
554
  Calculations of Met Life Rates (ii.e. EE, EE +1, EE +Family) for all types of
H/C types     2008     HQ Pension Dept          
555
  Calculations of Met Life Rates (ii.e. EE, EE +1, EE +Family) for all types of
H/C types     2009     HQ Pension Dept          
556
  Calculations of Met Life Rates (ii.e. EE, EE +1, EE +Family) for all types of
H/C types     2010     HQ Pension Dept          
557
  Calculations of Met Life Rates (ii.e. EE, EE +1, EE +Family) for all types of
H/C types     2011     HQ Pension Dept          
558
  Supporting Source Docs for each element of the Calculations of MetLife Dental
Alllocation to HQ, DEHQ, Defense BUs.     2006     HQ Pension Dept        

64



--------------------------------------------------------------------------------



 



                                      Year, if   Dept       Complete     #  
Description   applicable   Affected   POCs   (Y/N)   Comments
559
  Supporting Source Docs for each element of the Calculations of MetLife Dental
Alllocation to HQ, DEHQ, Defense BUs.     2007     HQ Pension Dept          
560
  Supporting Source Docs for each element of the Calculations of MetLife Dental
Alllocation to HQ, DEHQ, Defense BUs.     2008     HQ Pension Dept          
561
  Supporting Source Docs for each element of the Calculations of MetLife Dental
Alllocation to HQ, DEHQ, Defense BUs.     2009     HQ Pension Dept          
562
  Supporting Source Docs for each element of the Calculations of MetLife Dental
Alllocation to HQ, DEHQ, Defense BUs.     2010     HQ Pension Dept          
563
  Supporting Source Docs for each element of the Calculations of MetLife Dental
Alllocation to HQ, DEHQ, Defense BUs.     2011     HQ Pension Dept          
564
  Support for the Met Life Partipants by BU.     2006     HQ Pension Dept      
   
565
  Support for the Met Life Partipants by BU.     2007     HQ Pension Dept      
   
566
  Support for the Met Life Partipants by BU.     2008     HQ Pension Dept      
 

65



--------------------------------------------------------------------------------



 



                                      Year, if   Dept       Complete     #  
Description   applicable   Affected   POCs   (Y/N)   Comments
567
  Support for the Met Life Partipants by BU.     2009     HQ Pension Dept      
     
568
  Support for the Met Life Partipants by BU.     2010     HQ Pension Dept      
     
569
  Support for the Met Life Partipants by BU.     2011     HQ Pension Dept      
     
570
  Dependant Eligilbility Dental 3rd Party Audit and Results     2011     HQ
Pension Dept            
571
  ISP/401k Allocation Worksheets     2006     FWSS Acctg            
572
  ISP/401k Allocation Worksheets     2007     FWSS Acctg            
573
  ISP/401k Allocation Worksheets     2008     FWSS Acctg          
574
  ISP/401k Allocation Worksheets     2009     FWSS Acctg          
575
  ISP/401k Allocation Worksheets     2010     FWSS Acctg          
576
  ISP/401k Allocation Worksheets     2011     FWSS Acctg          
577
  Supporting Source Docs for each element of the Calculations of ISP/401k
Alllocation to HQ, DEHQ, Defense BUs.     2006     FWSS Acctg          
578
  Supporting Source Docs for each element of the Calculations of ISP/401k
Alllocation to HQ, DEHQ, Defense BUs.     2007     FWSS Acctg          
579
  Supporting Source Docs for each element of the Calculations of ISP/401k
Alllocation to HQ, DEHQ, Defense BUs.     2008     FWSS Acctg        

66



--------------------------------------------------------------------------------



 



                                      Year, if   Dept       Complete     #  
Description   applicable   Affected   POCs   (Y/N)   Comments
580
  Supporting Source Docs for each element of the Calculations of ISP/401k
Alllocation to HQ, DEHQ, Defense BUs.     2009     FWSS Acctg          
581
  Supporting Source Docs for each element of the Calculations of ISP/401k
Alllocation to HQ, DEHQ, Defense BUs.     2010     FWSS Acctg          
582
  Supporting Source Docs for each element of the Calculations of ISP/401k
Alllocation to HQ, DEHQ, Defense BUs.     2011     FWSS Acctg          
583
  Support for the ISP/401k Partipants by BU.     2006     FWSS Acctg          
584
  Support for the ISP/401k Partipants by BU.     2007     FWSS Acctg          
585
  Support for the ISP/401k Partipants by BU.     2008     FWSS Acctg          
586
  Support for the ISP/401k Partipants by BU.     2009     FWSS Acctg          
587
  Support for the ISP/401k Partipants by BU.     2010     FWSS Acctg          
588
  Support for the ISP/401k Partipants by BU.     2011     FWSS Acctg          
589
  Support for the ISP/401k ITT Matching Payments (proof of payment)     2006    
FWSS Acctg          
590
  Support for the ISP/401k ITT Matching Payments (proof of payment)     2007    
FWSS Acctg        

67



--------------------------------------------------------------------------------



 



                                      Year, if   Dept       Complete     #  
Description   applicable   Affected   POCs   (Y/N)   Comments
591
  Support for the ISP/401k ITT Matching Payments (proof of payment)     2008    
FWSS Acctg          
592
  Support for the ISP/401k ITT Matching Payments (proof of payment)     2009    
FWSS Acctg          
593
  Support for the ISP/401k ITT Matching Payments (proof of payment)     2010    
FWSS Acctg          
594
  Support for the ISP/401k ITT Matching Payments (proof of payment)     2011    
FWSS Acctg          
595
  3rd Party Provider agreements/contracts related to the Administration of ITT
ISP/401k costs.     2006     HQ Pension Dept            
596
  3rd Party Provider agreements/contracts related to the Administration of ITT
ISP/401k costs.     2007     HQ Pension Dept            
597
  3rd Party Provider agreements/contracts related to the Administration of ITT
ISP/401k costs.     2008     HQ Pension Dept            
598
  3rd Party Provider agreements/contracts related to the Administration of ITT
ISP/401k costs.     2009     HQ Pension Dept          

68



--------------------------------------------------------------------------------



 



                                      Year, if   Dept       Complete     #  
Description   applicable   Affected   POCs   (Y/N)   Comments
599
  3rd Party Provider agreements/contracts related to the Administration of ITT
ISP/401k costs.     2010     HQ Pension Dept            
600
  3rd Party Provider agreements/contracts related to the Administration of ITT
ISP/401k costs.     2011     HQ Pension Dept            
601
  Copy of the Recurring Jourmal Entry Binders (S. Agustin)     2006     HQ
Controllers            
602
  Copy of the Recurring Jourmal Entry Binders (S. Agustin)     2007     HQ
Controllers            
603
  Copy of the Recurring Jourmal Entry Binders (S. Agustin)     2008     HQ
Controllers            
604
  Copy of the Recurring Jourmal Entry Binders (S. Agustin)     2009     HQ
Controllers            
605
  Copy of the Recurring Jourmal Entry Binders (S. Agustin)     2010     HQ
Controllers            
606
  Copy of the Recurring Jourmal Entry Binders (S. Agustin)     2011     HQ
Controllers            
607
  Excel Spreadshhet that supports the Recurring Jourmal Entry Binders (C.
Lupincci)), including Y/E Trueups     2006     HQ Controllers          

69



--------------------------------------------------------------------------------



 



                                      Year, if   Dept       Complete     #  
Description   applicable   Affected   POCs   (Y/N)   Comments
608
  Excel Spreadshhet that supports the Recurring Jourmal Entry Binders (C.
Lupincci)), including Y/E Trueups     2007     HQ Controllers            
609
  Excel Spreadshhet that supports the Recurring Jourmal Entry Binders (C.
Lupincci)), including Y/E Trueups     2008     HQ Controllers            
610
  Excel Spreadshhet that supports the Recurring Jourmal Entry Binders (C.
Lupincci)), including Y/E Trueups     2009     HQ Controllers            
611
  Excel Spreadshhet that supports the Recurring Jourmal Entry Binders (C.
Lupincci)), including Y/E Trueups     2010     HQ Controllers            
612
  Excel Spreadshhet that supports the Recurring Jourmal Entry Binders (C.
Lupincci)), including Y/E Trueups     2011     HQ Controllers          

70



--------------------------------------------------------------------------------



 



                                      Year, if   Dept       Complete     #  
Description   applicable   Affected   POCs   (Y/N)   Comments
613
  Executive Forum. HR Conference, Geneen Award, et al Charge-outs to ITTHQ,
DEHQ, & Defense BUs     2006     HQ Controllers            
614
  Executive Forum. HR Conference, Geneen Award, et al Charge-outs to ITTHQ,
DEHQ, & Defense BUs     2007     HQ Controllers            
615
  Executive Forum. HR Conference, Geneen Award, et al Charge-outs to ITTHQ,
DEHQ, & Defense BUs     2008     HQ Controllers            
616
  Executive Forum. HR Conference, Geneen Award, et al Charge-outs to ITTHQ,
DEHQ, & Defense BUs     2009     HQ Controllers            
617
  Executive Forum. HR Conference, Geneen Award, et al Charge-outs to ITTHQ,
DEHQ, & Defense BUs     2010     HQ Controllers            
618
  Executive Forum. HR Conference, Geneen Award, et al Charge-outs to ITTHQ,
DEHQ, & Defense BUs     2011     HQ Controllers            
619
  Supporting Source Docs for each element of the respectiuve traning expenses
incurred and allocated to HQ, DEHQ, Defense BUs.     2006     HQ Controllers    
       
620
  Supporting Source Docs for each element of the respectiuve traning expenses
incurred and allocated to HQ, DEHQ, Defense BUs.     2007     HQ Controllers    
     

71



--------------------------------------------------------------------------------



 



                                      Year, if   Dept       Complete     #  
Description   applicable   Affected   POCs   (Y/N)   Comments
621
  Supporting Source Docs for each element of the respectiuve traning expenses
incurred and allocated to HQ, DEHQ, Defense BUs.     2008     HQ Controllers    
       
622
  Supporting Source Docs for each element of the respectiuve traning expenses
incurred and allocated to HQ, DEHQ, Defense BUs.     2009     HQ Controllers    
       
623
  Supporting Source Docs for each element of the respectiuve traning expenses
incurred and allocated to HQ, DEHQ, Defense BUs.     2010     HQ Controllers    
       
624
  Supporting Source Docs for each element of the respectiuve traning expenses
incurred and allocated to HQ, DEHQ, Defense BUs.     2011     HQ Controllers    
       
625
  Supporting Source Docs for each element of the Basis of Allocation for each
Recurring JE Alllocation to HQ, DEHQ, Defense BUs.     2006     HQ Controllers  
         
626
  Supporting Source Docs for each element of the Basis of Allocation for each
Recurring JE Alllocation to HQ, DEHQ, Defense BUs.     2007     HQ Controllers  
       

72



--------------------------------------------------------------------------------



 



                                      Year, if   Dept       Complete     #  
Description   applicable   Affected   POCs   (Y/N)   Comments
627
  Supporting Source Docs for each element of the Basis of Allocation for each
Recurring JE Alllocation to HQ, DEHQ, Defense BUs.     2008     HQ Controllers  
         
628
  Supporting Source Docs for each element of the Basis of Allocation for each
Recurring JE Alllocation to HQ, DEHQ, Defense BUs.     2009     HQ Controllers  
         
629
  Supporting Source Docs for each element of the Basis of Allocation for each
Recurring JE Alllocation to HQ, DEHQ, Defense BUs.     2010     HQ Controllers  
         
630
  Supporting Source Docs for each element of the Basis of Allocation for each
Recurring JE Alllocation to HQ, DEHQ, Defense BUs.     2011     HQ Controllers  
         
631
  Clayton Young Spreadsheets detailing the calculatioan and alloction of the BIG
5 INSURANCE CATEGORIES (WAG/DBA,, Aircraft Products Lability, Property,
Umbrella, Fiduciary/Other)     2006     HQ Treasury      

73



--------------------------------------------------------------------------------



 



                                      Year, if   Dept       Complete     #  
Description   applicable   Affected   POCs   (Y/N)   Comments
632
  Clayton Young Spreadsheets detailing the calculatioan and alloction of the BIG
5 INSURANCE CATEGORIES (WAG/DBA,, Aircraft Products Lability, Property,
Umbrella, Fiduciary/Other)     2007     HQ Treasury          
633
  Clayton Young Spreadsheets detailing the calculatioan and alloction of the BIG
5 INSURANCE CATEGORIES (WAG/DBA,, Aircraft Products Lability, Property,
Umbrella, Fiduciary/Other)     2008     HQ Treasury          
634
  Clayton Young Spreadsheets detailing the calculatioan and alloction of the BIG
5 INSURANCE CATEGORIES (WAG/DBA,, Aircraft Products Lability, Property,
Umbrella, Fiduciary/Other)     2009     HQ Treasury          
635
  Clayton Young Spreadsheets detailing the calculatioan and alloction of the BIG
5 INSURANCE CATEGORIES (WAG/DBA,, Aircraft Products Lability, Property,
Umbrella, Fiduciary/Other)     2010     HQ Treasury        

74



--------------------------------------------------------------------------------



 



                                      Year, if   Dept       Complete     #  
Description   applicable   Affected   POCs   (Y/N)   Comments
636
  Clayton Young Spreadsheets detailing the calculatioan and alloction of the BIG
5 INSURANCE CATEGORIES (WAG/DBA,, Aircraft Products Lability, Property,
Umbrella, Fiduciary/Other)     2011     HQ Treasury         5/25: Norrine to
provide  
637
  Allocation Basis and Experience Support for each element of the Big 5
Insurance Allocations to ITTHQ, DEHQ, & Defense VCs & BUs.     2006     HQ
Treasury            
638
  Allocation Basis and Experience Support for each element of the Big 5
Insurance Allocations to ITTHQ, DEHQ, & Defense VCs & BUs.     2007     HQ
Treasury            
639
  Allocation Basis and Experience Support for each element of the Big 5
Insurance Allocations to ITTHQ, DEHQ, & Defense VCs & BUs.     2008     HQ
Treasury            
640
  Allocation Basis and Experience Support for each element of the Big 5
Insurance Allocations to ITTHQ, DEHQ, & Defense VCs & BUs.     2009     HQ
Treasury            
641
  Allocation Basis and Experience Support for each element of the Big 5
Insurance Allocations to ITTHQ, DEHQ, & Defense VCs & BUs.     2010     HQ
Treasury          

75



--------------------------------------------------------------------------------



 



                                      Year, if   Dept       Complete     #  
Description   applicable   Affected   POCs   (Y/N)   Comments
642
  Allocation Basis and Experience Support for each element of the Big 5
Insurance Allocations to ITTHQ, DEHQ, & Defense VCs & BUs.     2011     HQ
Treasury            
643
  Copies of Big 5 Insurance Policies     2006     HQ Treasury          
644
  Copies of Big 5 Insurance Policies     2007     HQ Treasury          
645
  Copies of Big 5 Insurance Policies     2008     HQ Treasury          
646
  Copies of Big 5 Insurance Policies     2009     HQ Treasury          
647
  Copies of Big 5 Insurance Policies     2010     HQ Treasury          
648
  Copies of Big 5 Insurance Policies     2011     HQ Treasury          
649
  Copies of Big 5 Broker Agreements     2006     HQ Treasury          
650
  Copies of Big 5 Broker Agreements     2007     HQ Treasury          
651
  Copies of Big 5 Broker Agreements     2008     HQ Treasury          
652
  Copies of Big 5 Broker Agreements     2009     HQ Treasury          
653
  Copies of Big 5 Broker Agreements     2010     HQ Treasury          
654
  Copies of Big 5 Broker Agreements     2011     HQ Treasury          
655
  ITT HQ General Ledger Print-outs of the Insurance Charges (Big 5) and
allocations to Def BUs (System-generated) (Fullan)     2006     HQ Controllers  
     

76



--------------------------------------------------------------------------------



 



                                      Year, if   Dept       Complete     #  
Description   applicable   Affected   POCs   (Y/N)   Comments
656
  ITT HQ General Ledger Print-outs of the Insurance Charges (Big 5) and
allocations to Def BUs (System-generated) (Fullan)     2007     HQ Controllers  
       
657
  ITT HQ General Ledger Print-outs of the Insurance Charges (Big 5) and
allocations to Def BUs (System-generated) (Fullan)     2008     HQ Controllers  
       
658
  ITT HQ General Ledger Print-outs of the Insurance Charges (Big 5) and
allocations to Def BUs (System-generated) (Fullan)     2009     HQ Controllers  
       
659
  ITT HQ General Ledger Print-outs of the Insurance Charges (Big 5) and
allocations to Def BUs (System-generated) (Fullan)     2010     HQ Controllers  
       
660
  ITT HQ General Ledger Print-outs of the Insurance Charges (Big 5) and
allocations to Def BUs (System-generated) (Fullan)     2011     HQ Controllers  
       
661
  JEs and Support for all Big 5 Insrance Charges on the GL and allocations to
Defense     2006     HQ Controllers          
662
  JEs and Support for all Big 5 Insrance Charges on the GL and allocations to
Defense     2007     HQ Controllers        

77



--------------------------------------------------------------------------------



 



                                      Year, if   Dept       Complete     #  
Description   applicable   Affected   POCs   (Y/N)   Comments
663
  JEs and Support for all Big 5 Insrance Charges on the GL and allocations to
Defense     2008     HQ Controllers          
664
  JEs and Support for all Big 5 Insrance Charges on the GL and allocations to
Defense     2009     HQ Controllers          
665
  JEs and Support for all Big 5 Insrance Charges on the GL and allocations to
Defense     2010     HQ Controllers          
666
  JEs and Support for all Big 5 Insrance Charges on the GL and allocations to
Defense     2011     HQ Controllers          
667
  Documentation that shows that the Big 5 Insurance Polcies that ITT chose was a
sound busniess decision (i.e. was it competed, analyses performed, etc)     2006
    HQ Treasury          
668
  Documentation that shows that the Big 5 Insurance Polcies that ITT chose was a
sound busniess decision (i.e. was it competed, analyses performed, etc)     2007
    HQ Treasury          
669
  Documentation that shows that the Big 5 Insurance Polcies that ITT chose was a
sound busniess decision (i.e. was it competed, analyses performed, etc)     2008
    HQ Treasury        

78



--------------------------------------------------------------------------------



 



                                      Year, if   Dept       Complete     #  
Description   applicable   Affected   POCs   (Y/N)   Comments
670
  Documentation that shows that the Big 5 Insurance Polcies that ITT chose was a
sound busniess decision (i.e. was it competed, analyses performed, etc)     2009
    HQ Treasury          
671
  Documentation that shows that the Big 5 Insurance Polcies that ITT chose was a
sound busniess decision (i.e. was it competed, analyses performed, etc)     2010
    HQ Treasury          
672
  Documentation that shows that the Big 5 Insurance Polcies that ITT chose was a
sound busniess decision (i.e. was it competed, analyses performed, etc)     2011
    HQ Treasury          
673
  FICA/FUTA/SUI Allocations to ITTHQ, DEHQ, and Defense BUs     2006     HQ Tax
         
674
  FICA/FUTA/SUI Allocations to ITTHQ, DEHQ, and Defense BUs     2007     HQ Tax
         
675
  FICA/FUTA/SUI Allocations to ITTHQ, DEHQ, and Defense BUs     2008     HQ Tax
         
676
  FICA/FUTA/SUI Allocations to ITTHQ, DEHQ, and Defense BUs     2009     HQ Tax
       

79



--------------------------------------------------------------------------------



 



                                      Year, if   Dept       Complete     #  
Description   applicable   Affected   POCs   (Y/N)   Comments
677
  FICA/FUTA/SUI Allocations to ITTHQ, DEHQ, and Defense BUs     2010     HQ Tax
         
678
  FICA/FUTA/SUI Allocations to ITTHQ, DEHQ, and Defense BUs     2011     HQ Tax
         
679
  Supporting Source Docs for each element of the Calculations of FICA/FUTA/SUI
Alllocation to HQ, DEHQ, Defense BUs.     2006     HQ Tax          
680
  Supporting Source Docs for each element of the Calculations of FICA/FUTA/SUI
Alllocation to HQ, DEHQ, Defense BUs.     2007     HQ Tax          
681
  Supporting Source Docs for each element of the Calculations of FICA/FUTA/SUI
Alllocation to HQ, DEHQ, Defense BUs.     2008     HQ Tax          
682
  Supporting Source Docs for each element of the Calculations of FICA/FUTA/SUI
Alllocation to HQ, DEHQ, Defense BUs.     2009     HQ Tax          
683
  Supporting Source Docs for each element of the Calculations of FICA/FUTA/SUI
Alllocation to HQ, DEHQ, Defense BUs.     2010     HQ Tax        

80



--------------------------------------------------------------------------------



 



                                      Year, if   Dept       Complete     #  
Description   applicable   Affected   POCs   (Y/N)   Comments
684
  Supporting Source Docs for each element of the Calculations of FICA/FUTA/SUI
Alllocation to HQ, DEHQ, Defense BUs.     2011     HQ Tax          
685
  FICA/FUTA/SUI tax returns that support the expense     2006     HQ Tax        
 
686
  FICA/FUTA/SUI tax returns that support the expense     2007     HQ Tax        
 
687
  FICA/FUTA/SUI tax returns that support the expense     2008     HQ Tax        
 
688
  FICA/FUTA/SUI tax returns that support the expense     2009     HQ Tax        
 
689
  FICA/FUTA/SUI tax returns that support the expense     2010     HQ Tax        
 
690
  FICA/FUTA/SUI tax returns that support the expense     2011     HQ Tax        
 
691
  Supporting Source Doumentation that supports the FICA/FUTA/SUI Tax Retruns    
2006     HQ Tax          
692
  Supporting Source Doumentation that supports the FICA/FUTA/SUI Tax Retruns    
2007     HQ Tax          
693
  Supporting Source Doumentation that supports the FICA/FUTA/SUI Tax Retruns    
2008     HQ Tax          
694
  Supporting Source Doumentation that supports the FICA/FUTA/SUI Tax Retruns    
2009     HQ Tax        

81



--------------------------------------------------------------------------------



 



                                      Year, if   Dept       Complete     #  
Description   applicable   Affected   POCs   (Y/N)   Comments
695
  Supporting Source Doumentation that supports the FICA/FUTA/SUI Tax Retruns    
2010     HQ Tax          
696
  Supporting Source Doumentation that supports the FICA/FUTA/SUI Tax Retruns    
2011     HQ Tax          
697
  Proof of Payment to support the respective FICA?FUTA/SUI Tax expense     2006
    HQ Tax          
698
  Proof of Payment to support the respective FICA?FUTA/SUI Tax expense     2007
    HQ Tax          
699
  Proof of Payment to support the respective FICA?FUTA/SUI Tax expense     2008
    HQ Tax          
700
  Proof of Payment to support the respective FICA?FUTA/SUI Tax expense     2009
    HQ Tax          
701
  Proof of Payment to support the respective FICA?FUTA/SUI Tax expense     2010
    HQ Tax          
702
  Proof of Payment to support the respective FICA?FUTA/SUI Tax expense     2011
    HQ Tax          
703
  State Income & Franchise TaxI Allocations to ITTHQ, DEHQ, and Defense BUs    
2006     HQ Tax        

82



--------------------------------------------------------------------------------



 



                                      Year, if   Dept       Complete     #  
Description   applicable   Affected   POCs   (Y/N)   Comments
704
  State Income & Franchise TaxI Allocations to ITTHQ, DEHQ, and Defense BUs    
2007     HQ Tax          
705
  State Income & Franchise TaxI Allocations to ITTHQ, DEHQ, and Defense BUs    
2008     HQ Tax          
706
  State Income & Franchise TaxI Allocations to ITTHQ, DEHQ, and Defense BUs    
2009     HQ Tax          
707
  State Income & Franchise TaxI Allocations to ITTHQ, DEHQ, and Defense BUs    
2010     HQ Tax          
708
  State Income & Franchise TaxI Allocations to ITTHQ, DEHQ, and Defense BUs    
2011     HQ Tax            
709
  Supporting Source Docs for each element of the Calculations of State Income &
Franchine Tax Alllocations to HQ, DEHQ, Defense BUs.     2006     HQ Tax        
 
710
  Supporting Source Docs for each element of the Calculations of State Income &
Franchine Tax Alllocations to HQ, DEHQ, Defense BUs.     2007     HQ Tax        
 
711
  Supporting Source Docs for each element of the Calculations of State Income &
Franchine Tax Alllocations to HQ, DEHQ, Defense BUs.     2008     HQ Tax        

83



--------------------------------------------------------------------------------



 



                                      Year, if   Dept       Complete     #  
Description   applicable   Affected   POCs   (Y/N)   Comments
712
  Supporting Source Docs for each element of the Calculations of State Income &
Franchine Tax Alllocations to HQ, DEHQ, Defense BUs.     2009     HQ Tax        
 
713
  Supporting Source Docs for each element of the Calculations of State Income &
Franchine Tax Alllocations to HQ, DEHQ, Defense BUs.     2010     HQ Tax        
 
714
  Supporting Source Docs for each element of the Calculations of State Income &
Franchine Tax Alllocations to HQ, DEHQ, Defense BUs.     2011     HQ Tax        
   
715
  State Income & Franchise tax returns that support the expense, with Supporting
Source Doumentation that supports the respective State Income &
Franchise Tax Retruns     2006     HQ Tax          
716
  State Income & Franchise tax returns that support the expense, with Supporting
Source Doumentation that supports the respective State Income &
Franchise Tax Retruns     2007     HQ Tax        

84



--------------------------------------------------------------------------------



 



                                      Year, if   Dept       Complete     #  
Description   applicable   Affected   POCs   (Y/N)   Comments
717
  State Income & Franchise tax returns that support the expense, with Supporting
Source Doumentation that supports the respective State Income &
Franchise Tax Retruns     2008     HQ Tax          
718
  State Income & Franchise tax returns that support the expense, with Supporting
Source Doumentation that supports the respective State Income &
Franchise Tax Retruns     2009     HQ Tax          
719
  State Income & Franchise tax returns that support the expense, with Supporting
Source Doumentation that supports the respective State Income &
Franchise Tax Retruns     2010     HQ Tax          
720
  State Income & Franchise tax returns that support the expense, with Supporting
Source Doumentation that supports the respective State Income &
Franchise Tax Retruns     2011     HQ Tax          

85



--------------------------------------------------------------------------------



 



                                      Year, if   Dept       Complete     #  
Description   applicable   Affected   POCs   (Y/N)   Comments
721
  Proof of Payment to support the respective State Income & Franchise Tax
expense     2006     HQ Tax          
722
  Proof of Payment to support the respective State Income & Franchise Tax
expense     2007     HQ Tax          
723
  Proof of Payment to support the respective State Income & Franchise Tax
expense     2008     HQ Tax          
724
  Proof of Payment to support the respective State Income & Franchise Tax
expense     2009     HQ Tax          
725
  Proof of Payment to support the respective State Income & Franchise Tax
expense     2010     HQ Tax          
726
  Proof of Payment to support the respective State Income & Franchise Tax
expense     2011     HQ Tax            
727
  Environmental Database that supports the Enviromental Chargeouts to Defense
BUs, including actual invoices, proof of payment, and any documentation that
describes the requirement that this remediaiton is necessary     2006     HQ
Controllers          

86



--------------------------------------------------------------------------------



 



                                      Year, if   Dept       Complete     #  
Description   applicable   Affected   POCs   (Y/N)   Comments
728
  Environmental Database that supports the Enviromental Chargeouts to Defense
BUs, including actual invoices, proof of payment, and any documentation that
describes the requirement that this remediaiton is necessary     2007     HQ
Controllers            
729
  Environmental Database that supports the Enviromental Chargeouts to Defense
BUs, including actual invoices, proof of payment, and any documentation that
describes the requirement that this remediaiton is necessary     2008     HQ
Controllers            
730
  Environmental Database that supports the Enviromental Chargeouts to Defense
BUs, including actual invoices, proof of payment, and any documentation that
describes the requirement that this remediaiton is necessary     2009     HQ
Controllers          

87



--------------------------------------------------------------------------------



 



                                      Year, if   Dept       Complete     #  
Description   applicable   Affected   POCs   (Y/N)   Comments
731
  Environmental Database that supports the Enviromental Chargeouts to Defense
BUs, including actual invoices, proof of payment, and any documentation that
describes the requirement that this remediaiton is necessary     2010     HQ
Controllers            
732
  Environmental Database that supports the Enviromental Chargeouts to Defense
BUs, including actual invoices, proof of payment, and any documentation that
describes the requirement that this remediaiton is necessary     2011     HQ
Controllers            
733
  Flight Logs — 2 Corporare Jets     2006     HQ Flight Ops Dept            
734
  Flight Logs — 2 Corporare Jets     2007     HQ Flight Ops Dept            
735
  Flight Logs — 2 Corporare Jets     2008     HQ Flight Ops Dept            
736
  Flight Logs — 2 Corporare Jets     2009     HQ Flight Ops Dept            
737
  Flight Logs — 2 Corporare Jets     2010     HQ Flight Ops Dept            
738
  Flight Logs — 2 Corporare Jets     2011     HQ Flight Ops Dept            
739
  Lease Agreements for each Corporate Jet (assumption — same jets since 2006),
with lease amirization schedule & justification     2011     HQ Flight Ops Dept
         

88



--------------------------------------------------------------------------------



 



                                      Year, if   Dept       Complete     #  
Description   applicable   Affected   POCs   (Y/N)   Comments
740
  Supporting Source Documents for Major CC 85100 (Aviation) expense accts
(>$50k)     2006     HQ Flight Ops Dept            
741
  Supporting Source Documents for Major CC 85100 (Aviation) expense accts
(>$50k)     2007     HQ Flight Ops Dept            
742
  Supporting Source Documents for Major CC 85100 (Aviation) expense accts
(>$50k)     2008     HQ Flight Ops Dept            
743
  Supporting Source Documents for Major CC 85100 (Aviation) expense accts
(>$50k)     2009     HQ Flight Ops Dept            
744
  Supporting Source Documents for Major CC 85100 (Aviation) expense accts
(>$50k)     2010     HQ Flight Ops Dept            
745
  Supporting Source Documents for Major CC 85100 (Aviation) expense accts
(>$50k)     2011     HQ Flight Ops Dept            
746
  Source Data related to # of miles flown by each Corporate Jet
(K Donnelly)     2006     HQ Flight Ops Dept            
747
  Source Data related to # of miles flown by each Corporate Jet
(K Donnelly)     2007     HQ Flight Ops Dept          

89



--------------------------------------------------------------------------------



 



                                      Year, if   Dept       Complete     #  
Description   applicable   Affected   POCs   (Y/N)   Comments
748
  Source Data related to # of miles flown by each Corporate Jet
(K Donnelly)     2008     HQ Flight Ops Dept            
749
  Source Data related to # of miles flown by each Corporate Jet
(K Donnelly)     2009     HQ Flight Ops Dept            
750
  Source Data related to # of miles flown by each Corporate Jet
(K Donnelly)     2010     HQ Flight Ops Dept            
751
  Source Data related to # of miles flown by each Corporate Jet (K Donnelly)    
2011     HQ Flight Ops Dept            
752
  Fort Wayne Shared Service (FWSS) General Ledgers for all costs incurred by
Cost Center/Department (System-generated PDF & xls format)     2006     FWSS
Acctg            
753
  Fort Wayne Shared Service (FWSS) General Ledgers for all costs incurred by
Cost Center/Department (System-generated PDF & xls format)     2007     FWSS
Acctg            
754
  Fort Wayne Shared Service (FWSS) General Ledgers for all costs incurred by
Cost Center/Department (System-generated PDF & xls format)     2008     FWSS
Acctg          

90



--------------------------------------------------------------------------------



 



                                      Year, if   Dept       Complete     #  
Description   applicable   Affected   POCs   (Y/N)   Comments
755
  Fort Wayne Shared Service (FWSS) General Ledgers for all costs incurred by
Cost Center/Department (System-generated PDF & xls format)     2009     FWSS
Acctg            
756
  Fort Wayne Shared Service (FWSS) General Ledgers for all costs incurred by
Cost Center/Department (System-generated PDF & xls format)     2010     FWSS
Acctg            
757
  Fort Wayne Shared Service (FWSS) General Ledgers for all costs incurred by
Cost Center/Department (System-generated PDF & xls format)     2011     FWSS
Acctg            
758
  All Journal Entries for FWSS Location Operations     2006     FWSS Acctg      
     
759
  All Journal Entries for FWSS Location Operations     2007     FWSS Acctg      
     
760
  All Journal Entries for FWSS Location Operations     2008     FWSS Acctg      
     
761
  All Journal Entries for FWSS Location Operations     2009     FWSS Acctg      
     
762
  All Journal Entries for FWSS Location Operations     2010     FWSS Acctg      
   

91



--------------------------------------------------------------------------------



 



                                      Year, if   Dept       Complete     #  
Description   applicable   Affected   POCs   (Y/N)   Comments
763
  All Journal Entries for FWSS Location Operations     2011     FWSS Acctg      
     
764
  All Supporting Docs for the FWSS JEs     2006     FWSS Acctg            
765
  All Supporting Docs for the FWSS JEs     2007     FWSS Acctg            
766
  All Supporting Docs for the FWSS JEs     2008     FWSS Acctg            
767
  All Supporting Docs for the FWSS JEs     2009     FWSS Acctg            
768
  All Supporting Docs for the FWSS JEs     2010     FWSS Acctg            
769
  All Supporting Docs for the FWSS JEs     2011     FWSS Acctg            
770
  FWSS Infinuim Voucher Registers (CY 2006-2007?)     2006     FWSS Acctg      
     
771
  FWSS Infinuim Voucher Registers (CY 2006-2007?)     2007     FWSS Acctg      
     
772
  SAP P2P Voucher Register Invoice Listings for FWSS (CY 2007 -2011?)     2007  
  FWSS Acctg            
773
  SAP P2P Voucher Register Invoice Listings for FWSS (CY 2007 -2011?)     2008  
  FWSS Acctg            
774
  SAP P2P Voucher Register Invoice Listings for FWSS (CY 2007 -2011?)     2009  
  FWSS Acctg            
775
  SAP P2P Voucher Register Invoice Listings for FWSS (CY 2007 -2011?)     2010  
  FWSS Acctg            
776
  SAP P2P Voucher Register Invoice Listings for FWSS (CY 2007 -2011?)     2011  
  FWSS Acctg          

92



--------------------------------------------------------------------------------



 



                                      Year, if   Dept       Complete     #  
Description   applicable   Affected   POCs   (Y/N)   Comments
777
  FWSS SAP & Infinium Hardcopy Invoices & Invoice Proof of Payment (check, EFT,
etc)     2006     FWSS Acctg            
778
  FWSS SAP & Infinium Hardcopy Invoices & Invoice Proof of Payment (check, EFT,
etc)     2007     FWSS Acctg            
779
  FWSS SAP & Infinium Hardcopy Invoices & Invoice Proof of Payment (check, EFT,
etc)     2008     FWSS Acctg            
780
  FWSS SAP & Infinium Hardcopy Invoices & Invoice Proof of Payment (check, EFT,
etc)     2009     FWSS Acctg            
781
  FWSS SAP & Infinium Hardcopy Invoices & Invoice Proof of Payment (check, EFT,
etc)     2010     FWSS Acctg            
782
  FWSS SAP & Infinium Hardcopy Invoices & Invoice Proof of Payment (check, EFT,
etc)     2011     FWSS Acctg            
783
  Agreements/Contracts with Consultants, 3rd Part Service Providers, S/W & H/W
Contracts, etc     2006     FWSS Acctg            
784
  Agreements/Contracts with Consultants, 3rd Part Service Providers, S/W & H/W
Contracts, etc     2007     FWSS Acctg          

93



--------------------------------------------------------------------------------



 



                                      Year, if   Dept       Complete     #  
Description   applicable   Affected   POCs   (Y/N)   Comments
785
  Agreements/Contracts with Consultants, 3rd Part Service Providers, S/W & H/W
Contracts, etc     2008     FWSS Acctg            
786
  Agreements/Contracts with Consultants, 3rd Part Service Providers, S/W & H/W
Contracts, etc     2009     FWSS Acctg            
787
  Agreements/Contracts with Consultants, 3rd Part Service Providers, S/W & H/W
Contracts, etc     2010     FWSS Acctg            
788
  Agreements/Contracts with Consultants, 3rd Part Service Providers, S/W & H/W
Contracts, etc     2011     FWSS Acctg            
789
  PARs/Approvals for ALL Software/Hardware Acquisiitions amd ALL Capital
Expenditures/Acquisitions at All FWSS Locations     2006     FWSS Acctg        
   
790
  PARs/Approvals for ALL Software/Hardware Acquisiitions amd ALL Capital
Expenditures/Acquisitions at All FWSS Locations     2007     FWSS Acctg        
   
791
  PARs/Approvals for ALL Software/Hardware Acquisiitions amd ALL Capital
Expenditures/Acquisitions at All FWSS Locations     2008     FWSS Acctg        
 

94



--------------------------------------------------------------------------------



 



                                      Year, if   Dept       Complete     #  
Description   applicable   Affected   POCs   (Y/N)   Comments
792
  PARs/Approvals for ALL Software/Hardware Acquisiitions amd ALL Capital
Expenditures/Acquisitions at All FWSS Locations     2009     FWSS Acctg        
   
793
  PARs/Approvals for ALL Software/Hardware Acquisiitions amd ALL Capital
Expenditures/Acquisitions at All FWSS Locations     2010     FWSS Acctg        
   
794
  PARs/Approvals for ALL Software/Hardware Acquisiitions amd ALL Capital
Expenditures/Acquisitions at All FWSS Locations     2011     FWSS Acctg        
   
795
  Fixed Assets & Lease Register (incl Amortization sched), including any
Leasehold Improvements, for all FWSS Locations’ Fixed Assets     2006     FWSS
Acctg            
796
  Fixed Assets & Lease Register (incl Amortization sched), including any
Leasehold Improvements, for all FWSS Locations’ Fixed Assets     2007     FWSS
Acctg            
797
  Fixed Assets & Lease Register (incl Amortization sched), including any
Leasehold Improvements, for all FWSS Locations’ Fixed Assets     2008     FWSS
Acctg          

95



--------------------------------------------------------------------------------



 



                                      Year, if   Dept       Complete     #  
Description   applicable   Affected   POCs   (Y/N)   Comments
798
  Fixed Assets & Lease Register (incl Amortization sched), including any
Leasehold Improvements, for all FWSS Locations’ Fixed Assets     2009     FWSS
Acctg            
799
  Fixed Assets & Lease Register (incl Amortization sched), including any
Leasehold Improvements, for all FWSS Locations’ Fixed Assets     2010     FWSS
Acctg            
800
  Fixed Assets & Lease Register (incl Amortization sched), including any
Leasehold Improvements, for all FWSS Locations’ Fixed Assets     2011     FWSS
Acctg            
801
  Depreciation Schedule and Basis for All FWSS Fixed Assets     2006     FWSS
Acctg            
802
  Depreciation Schedule and Basis for All FWSS Fixed Assets     2007     FWSS
Acctg            
803
  Depreciation Schedule and Basis for All FWSS Fixed Assets     2008     FWSS
Acctg            
804
  Depreciation Schedule and Basis for All FWSS Fixed Assets     2009     FWSS
Acctg            
805
  Depreciation Schedule and Basis for All FWSS Fixed Assets     2010     FWSS
Acctg            
806
  Depreciation Schedule and Basis for All FWSS Fixed Assets     2011     FWSS
Acctg          

96



--------------------------------------------------------------------------------



 



                                      Year, if   Dept       Complete     #  
Description   applicable   Affected   POCs   (Y/N)   Comments
807
  Invoices for All Fixed Assers & Leasehold Improvements at All FW Shared
Service Locations     2006     FWSS Acctg            
808
  Invoices for All Fixed Assers & Leasehold Improvements at All FW Shared
Service Locations     2007     FWSS Acctg            
809
  Invoices for All Fixed Assers & Leasehold Improvements at All FW Shared
Service Locations     2008     FWSS Acctg            
810
  Invoices for All Fixed Assers & Leasehold Improvements at All FW Shared
Service Locations     2009     FWSS Acctg            
811
  Invoices for All Fixed Assers & Leasehold Improvements at All FW Shared
Service Locations     2010     FWSS Acctg            
812
  Invoices for All Fixed Assers & Leasehold Improvements at All FW Shared
Service Locations     2011     FWSS Acctg            
813
  Rental Agreements that support all FW Shared Service Rental Expenses     2006
    FWSS Acctg            
814
  Rental Agreements that support all FW Shared Service Rental Expenses     2007
    FWSS Acctg            
815
  Rental Agreements that support all FW Shared Service Rental Expenses     2008
    FWSS Acctg          

97



--------------------------------------------------------------------------------



 



                                      Year, if   Dept       Complete     #  
Description   applicable   Affected   POCs   (Y/N)   Comments
816
  Rental Agreements that support all FW Shared Service Rental Expenses     2009
    FWSS Acctg            
817
  Rental Agreements that support all FW Shared Service Rental Expenses     2010
    FWSS Acctg            
818
  Rental Agreements that support all FW Shared Service Rental Expenses     2011
    FWSS Acctg            
819
  Payroll Registers for All FWSS Locations     2006     FWSS Acctg            
820
  Payroll Registers for All FWSS Locations     2007     FWSS Acctg            
821
  Payroll Registers for All FWSS Locations     2008     FWSS Acctg            
822
  Payroll Registers for All FWSS Locations     2009     FWSS Acctg            
823
  Payroll Registers for All FWSS Locations     2010     FWSS Acctg            
824
  Payroll Registers for All FWSS Locations     2011     FWSS Acctg            
825
  Concur Reports (with receiipts) related to all FW Shared Service Locations    
2006     FWSS Acctg            
826
  Concur Reports (with receiipts) related to all FW Shared Service Locations    
2007     FWSS Acctg            
827
  Concur Reports (with receiipts) related to all FW Shared Service Locations    
2008     FWSS Acctg            
828
  Concur Reports (with receiipts) related to all FW Shared Service Locations    
2009     FWSS Acctg          

98



--------------------------------------------------------------------------------



 



                                      Year, if   Dept       Complete     #  
Description   applicable   Affected   POCs   (Y/N)   Comments
829
  Concur Reports (with receiipts) related to all FW Shared Service Locations    
2010     FWSS Acctg            
830
  Concur Reports (with receiipts) related to all FW Shared Service Locations    
2011     FWSS Acctg            
831
  FWSS “INTERCOMPANY STATEMENT OFF ACCOUNT” -to ITTHQ and ALL Defense
Sites(Group, VCs, BUs), Entire Year (Syste,-generated PDF & XLS format)     2006
    FWSS Acctg            
832
  FWSS “INTERCOMPANY STATEMENT OFF ACCOUNT” -to ITTHQ and ALL Defense
Sites(Group, VCs, BUs), Entire Year (Syste,-generated PDF & XLS format)     2007
    FWSS Acctg            
833
  FWSS “INTERCOMPANY STATEMENT OFF ACCOUNT” -to ITTHQ and ALL Defense
Sites(Group, VCs, BUs), Entire Year (Syste,-generated PDF & XLS format)     2008
    FWSS Acctg            
834
  FWSS “INTERCOMPANY STATEMENT OFF ACCOUNT” -to ITTHQ and ALL Defense
Sites(Group, VCs, BUs), Entire Year (Syste,-generated PDF & XLS format)     2009
    FWSS Acctg          

99



--------------------------------------------------------------------------------



 



                                      Year, if   Dept       Complete     #  
Description   applicable   Affected   POCs   (Y/N)   Comments
835
  FWSS “INTERCOMPANY STATEMENT OFF ACCOUNT” -to ITTHQ and ALL Defense
Sites(Group, VCs, BUs), Entire Year (Syste,-generated PDF & XLS format)     2010
    FWSS Acctg            
836
  FWSS “INTERCOMPANY STATEMENT OFF ACCOUNT” -to ITTHQ and ALL Defense
Sites(Group, VCs, BUs), Entire Year (Syste,-generated PDF & XLS format)     2011
    FWSS Acctg            
837
  All Supporting Journal Entries for FWSS Intercompany Statement of Account,
including ALL supporting Source Docs and DC Advices for the FWSS I/C Statement
JEs     2006     FWSS Acctg            
838
  All Supporting Journal Entries for FWSS Intercompany Statement of Account,
including ALL supporting Source Docs and DC Advices for the FWSS I/C Statement
JEs     2007     FWSS Acctg          

100



--------------------------------------------------------------------------------



 



                                      Year, if   Dept       Complete     #  
Description   applicable   Affected   POCs   (Y/N)   Comments
839
  All Supporting Journal Entries for FWSS Intercompany Statement of Account,
including ALL supporting Source Docs and DC Advices for the FWSS I/C Statement
JEs     2008     FWSS Acctg            
840
  All Supporting Journal Entries for FWSS Intercompany Statement of Account,
including ALL supporting Source Docs and DC Advices for the FWSS I/C Statement
JEs     2009     FWSS Acctg            
841
  All Supporting Journal Entries for FWSS Intercompany Statement of Account,
including ALL supporting Source Docs and DC Advices for the FWSS I/C Statement
JEs     2010     FWSS Acctg            
842
  All Supporting Journal Entries for FWSS Intercompany Statement of Account,
including ALL supporting Source Docs and DC Advices for the FWSS I/C Statement
JEs     2011     FWSS Acctg          

101



--------------------------------------------------------------------------------



 



                                      Year, if   Dept       Complete     #  
Description   applicable   Affected   POCs   (Y/N)   Comments
843
  Supporting Allocation Calculations (with references to JEs/DCs by month) to
all FWSS allocations and True-ups to ITTHQ, DEHQ, and the Defense VCs/BUs,
including the following FWSS allocations:     2006     FWSS Acctg            
 
  FWSS AP Allocation, Concur Travel User Fees, Defense Apps, Enterprise Apps,
Payroll Alloc, 401(k) Hourly, ISP Salaried, ISP Salaried Excess, Metlife
(STD & LIFE) Salaried, FICA/FMHI, FUTA, SUI                          
844
  Supporting Allocation Calculations (with references to JEs/DCs by month) to
all FWSS allocations and True-ups to ITTHQ, DEHQ, and the Defense VCs/BUs,
including the following FWSS allocations:     2007     FWSS Acctg            
 
  FWSS AP Allocation, Concur Travel User Fees, Defense Apps, Enterprise Apps,
Payroll Alloc, 401(k) Hourly, ISP Salaried, ISP Salaried Excess, Metlife
(STD & LIFE) Salaried, FICA/FMHI, FUTA, SUI                        

102



--------------------------------------------------------------------------------



 



                                      Year, if   Dept       Complete     #  
Description   applicable   Affected   POCs   (Y/N)   Comments
845
  Supporting Allocation Calculations (with references to JEs/DCs by month) to
all FWSS allocations and True-ups to ITTHQ, DEHQ, and the Defense VCs/BUs,
including the following FWSS allocations:     2008     FWSS Acctg            
 
  FWSS AP Allocation, Concur Travel User Fees, Defense Apps, Enterprise Apps,
Payroll Alloc, 401(k) Hourly, ISP Salaried, ISP Salaried Excess, Metlife
(STD & LIFE) Salaried, FICA/FMHI, FUTA, SUI                          
846
  Supporting Allocation Calculations (with references to JEs/DCs by month) to
all FWSS allocations and True-ups to ITTHQ, DEHQ, and the Defense VCs/BUs,
including the following FWSS allocations:     2009     FWSS Acctg            
 
  FWSS AP Allocation, Concur Travel User Fees, Defense Apps, Enterprise Apps,
Payroll Alloc, 401(k) Hourly, ISP Salaried, ISP Salaried Excess, Metlife
(STD & LIFE) Salaried, FICA/FMHI, FUTA, SUI                        

103



--------------------------------------------------------------------------------



 



                                      Year, if   Dept       Complete     #  
Description   applicable   Affected   POCs   (Y/N)   Comments
847
  Supporting Allocation Calculations (with references to JEs/DCs by month) to
all FWSS allocations and True-ups to ITTHQ, DEHQ, and the Defense VCs/BUs,
including the following FWSS allocations:     2010     FWSS Acctg            
 
  FWSS AP Allocation, Concur Travel User Fees, Defense Apps, Enterprise Apps,
Payroll Alloc, 401(k) Hourly, ISP Salaried, ISP Salaried Excess, Metlife
(STD & LIFE) Salaried, FICA/FMHI, FUTA, SUI                          
848
  Supporting Allocation Calculations (with references to JEs/DCs by month) to
all FWSS allocations and True-ups to ITTHQ, DEHQ, and the Defense VCs/BUs,
including the following FWSS allocations:     2011     FWSS Acctg            
 
  FWSS AP Allocation, Concur Travel User Fees, Defense Apps, Enterprise Apps,
Payroll Alloc, 401(k) Hourly, ISP Salaried, ISP Salaried Excess, Metlife
(STD & LIFE) Salaried, FICA/FMHI, FUTA, SUI                        

104



--------------------------------------------------------------------------------



 



                                      Year, if   Dept       Complete     #  
Description   applicable   Affected   POCs   (Y/N)   Comments
849
  Supporting Source Docs for each element of the Basis of Allocation for each
FWSS Alllocation to HQ, DEHQ, Defense BUs listed above (i.e. System-generated
Active Directory Listing, et al)     2006     FWSS Acctg            
850
  Supporting Source Docs for each element of the Basis of Allocation for each
FWSS Alllocation to HQ, DEHQ, Defense BUs listed above (i.e. System-generated
Active Directory Listing, et al)     2007     FWSS Acctg            
851
  Supporting Source Docs for each element of the Basis of Allocation for each
FWSS Alllocation to HQ, DEHQ, Defense BUs listed above (i.e. System-generated
Active Directory Listing, et al)     2008     FWSS Acctg          

105



--------------------------------------------------------------------------------



 



                                      Year, if   Dept       Complete     #  
Description   applicable   Affected   POCs   (Y/N)   Comments
852
  Supporting Source Docs for each element of the Basis of Allocation for each
FWSS Alllocation to HQ, DEHQ, Defense BUs listed above (i.e. System-generated
Active Directory Listing, et al)     2009     FWSS Acctg            
853
  Supporting Source Docs for each element of the Basis of Allocation for each
FWSS Alllocation to HQ, DEHQ, Defense BUs listed above (i.e. System-generated
Active Directory Listing, et al)     2010     FWSS Acctg            
854
  Supporting Source Docs for each element of the Basis of Allocation for each
FWSS Alllocation to HQ, DEHQ, Defense BUs listed above (i.e. System-generated
Active Directory Listing, et al)     2011     FWSS Acctg            
855
  Seneca Falls Shared Service (FRC/EI/TDS) General Ledgers for all costs
incurred by Cost Center/Department (System-generated PDF & xls format)     2006
    Seneca Falls Shared Services (FRC/EI/TDS)          

106



--------------------------------------------------------------------------------



 



                                      Year, if   Dept       Complete     #  
Description   applicable   Affected   POCs   (Y/N)   Comments
856
  Seneca Falls Shared Service (FRC/EI/TDS) General Ledgers for all costs
incurred by Cost Center/Department (System-generated PDF & xls format)     2007
    Seneca Falls Shared Services (FRC/EI/TDS)            
857
  Seneca Falls Shared Service (FRC/EI/TDS) General Ledgers for all costs
incurred by Cost Center/Department (System-generated PDF & xls format)     2008
    Seneca Falls Shared Services (FRC/EI/TDS)            
858
  Seneca Falls Shared Service (FRC/EI/TDS) General Ledgers for all costs
incurred by Cost Center/Department (System-generated PDF & xls format)     2009
    Seneca Falls Shared Services (FRC/EI/TDS)            
859
  Seneca Falls Shared Service (FRC/EI/TDS) General Ledgers for all costs
incurred by Cost Center/Department (System-generated PDF & xls format)     2010
    Seneca Falls Shared Services (FRC/EI/TDS)            
860
  Seneca Falls Shared Service (FRC/EI/TDS) General Ledgers for all costs
incurred by Cost Center/Department (System-generated PDF & xls format)     2011
    Seneca Falls Shared Services (FRC/EI/TDS)          

107



--------------------------------------------------------------------------------



 



                                      Year, if   Dept       Complete     #  
Description   applicable   Affected   POCs   (Y/N)   Comments
861
  All Journal Entries for FRC/EI/TDS Location Operations     2006     Seneca
Falls Shared Services (FRC/EI/TDS)            
862
  All Journal Entries for FRC/EI/TDS Location Operations     2007     Seneca
Falls Shared Services (FRC/EI/TDS)            
863
  All Journal Entries for FRC/EI/TDS Location Operations     2008     Seneca
Falls Shared Services (FRC/EI/TDS)            
864
  All Journal Entries for FRC/EI/TDS Location Operations     2009     Seneca
Falls Shared Services (FRC/EI/TDS)            
865
  All Journal Entries for FRC/EI/TDS Location Operations     2010     Seneca
Falls Shared Services (FRC/EI/TDS)            
866
  All Journal Entries for FRC/EI/TDS Location Operations     2011     Seneca
Falls Shared Services (FRC/EI/TDS)            
867
  All Supporting Docs for the FRC/EI/TDS JEs     2006     Seneca Falls Shared
Services (FRC/EI/TDS)            
868
  All Supporting Docs for the FRC/EI/TDS JEs     2007     Seneca Falls Shared
Services (FRC/EI/TDS)            
869
  All Supporting Docs for the FRC/EI/TDS JEs     2008     Seneca Falls Shared
Services (FRC/EI/TDS)            
870
  All Supporting Docs for the FRC/EI/TDS JEs     2009     Seneca Falls Shared
Services (FRC/EI/TDS)            
871
  All Supporting Docs for the FRC/EI/TDS JEs     2010     Seneca Falls Shared
Services (FRC/EI/TDS)            
872
  All Supporting Docs for the FRC/EI/TDS JEs     2011     Seneca Falls Shared
Services (FRC/EI/TDS)          

108



--------------------------------------------------------------------------------



 



                                      Year, if   Dept       Complete     #  
Description   applicable   Affected   POCs   (Y/N)   Comments
873
  SAP P2P Voucher Register Invoice Listings for FRC/EI/TDS (CY 2006 -2011?)    
2006     Seneca Falls Shared Services (FRC/EI/TDS)            
874
  SAP P2P Voucher Register Invoice Listings for FRC/EI/TDS (CY 2006 -2011?)    
2007     Seneca Falls Shared Services (FRC/EI/TDS)            
875
  SAP P2P Voucher Register Invoice Listings for FRC/EI/TDS (CY 2006 -2011?)    
2008     Seneca Falls Shared Services (FRC/EI/TDS)            
876
  SAP P2P Voucher Register Invoice Listings for FRC/EI/TDS (CY 2006 -2011?)    
2009     Seneca Falls Shared Services (FRC/EI/TDS)            
877
  SAP P2P Voucher Register Invoice Listings for FRC/EI/TDS (CY 2006 -2011?)    
2010     Seneca Falls Shared Services (FRC/EI/TDS)            
878
  SAP P2P Voucher Register Invoice Listings for FRC/EI/TDS (CY 2006 -2011?)    
2011     Seneca Falls Shared Services (FRC/EI/TDS)            
879
  FRC/EI/TDS SAP & Infinium Hardcopy Invoices & Invoice Proof of Payment (check,
EFT, etc)     2006     Seneca Falls Shared Services (FRC/EI/TDS)            
880
  FRC/EI/TDS SAP & Infinium Hardcopy Invoices & Invoice Proof of Payment (check,
EFT, etc)     2007     Seneca Falls Shared Services (FRC/EI/TDS)            
881
  FRC/EI/TDS SAP & Infinium Hardcopy Invoices & Invoice Proof of Payment (check,
EFT, etc)     2008     Seneca Falls Shared Services (FRC/EI/TDS)          

109



--------------------------------------------------------------------------------



 



                                      Year, if   Dept       Complete     #  
Description   applicable   Affected   POCs   (Y/N)   Comments
882
  FRC/EI/TDS SAP & Infinium Hardcopy Invoices & Invoice Proof of Payment (check,
EFT, etc)     2009     Seneca Falls Shared Services (FRC/EI/TDS)            
883
  FRC/EI/TDS SAP & Infinium Hardcopy Invoices & Invoice Proof of Payment (check,
EFT, etc)     2010     Seneca Falls Shared Services (FRC/EI/TDS)            
884
  FRC/EI/TDS SAP & Infinium Hardcopy Invoices & Invoice Proof of Payment (check,
EFT, etc)     2011     Seneca Falls Shared Services (FRC/EI/TDS)            
885
  Agreements/Contracts with Consultants, 3rd Part Service Providers, S/W & H/W
Contracts, etc     2006     Seneca Falls Shared Services (FRC/EI/TDS)          
 
886
  Agreements/Contracts with Consultants, 3rd Part Service Providers, S/W & H/W
Contracts, etc     2007     Seneca Falls Shared Services (FRC/EI/TDS)          
 
887
  Agreements/Contracts with Consultants, 3rd Part Service Providers, S/W & H/W
Contracts, etc     2008     Seneca Falls Shared Services (FRC/EI/TDS)          
 
888
  Agreements/Contracts with Consultants, 3rd Part Service Providers, S/W & H/W
Contracts, etc     2009     Seneca Falls Shared Services (FRC/EI/TDS)          
 
889
  Agreements/Contracts with Consultants, 3rd Part Service Providers, S/W & H/W
Contracts, etc     2010     Seneca Falls Shared Services (FRC/EI/TDS)          

110



--------------------------------------------------------------------------------



 



                                      Year, if   Dept       Complete     #  
Description   applicable   Affected   POCs   (Y/N)   Comments
890
  Agreements/Contracts with Consultants, 3rd Part Service Providers, S/W & H/W
Contracts, etc     2011     Seneca Falls Shared Services (FRC/EI/TDS)          
 
891
  PARs/Approvals for ALL Software/Hardware Acquisiitions amd ALL Capital
Expenditures/Acquisitions at All FRC/EI/TDS Locations     2006     Seneca Falls
Shared Services (FRC/EI/TDS)            
892
  PARs/Approvals for ALL Software/Hardware Acquisiitions amd ALL Capital
Expenditures/Acquisitions at All FRC/EI/TDS Locations     2007     Seneca Falls
Shared Services (FRC/EI/TDS)            
893
  PARs/Approvals for ALL Software/Hardware Acquisiitions amd ALL Capital
Expenditures/Acquisitions at All FRC/EI/TDS Locations     2008     Seneca Falls
Shared Services (FRC/EI/TDS)            
894
  PARs/Approvals for ALL Software/Hardware Acquisiitions amd ALL Capital
Expenditures/Acquisitions at All FRC/EI/TDS Locations     2009     Seneca Falls
Shared Services (FRC/EI/TDS)            
895
  PARs/Approvals for ALL Software/Hardware Acquisiitions amd ALL Capital
Expenditures/Acquisitions at All FRC/EI/TDS Locations     2010     Seneca Falls
Shared Services (FRC/EI/TDS)          

111



--------------------------------------------------------------------------------



 



                                      Year, if   Dept       Complete     #  
Description   applicable   Affected   POCs   (Y/N)   Comments
896
  PARs/Approvals for ALL Software/Hardware Acquisiitions amd ALL Capital
Expenditures/Acquisitions at All FRC/EI/TDS Locations     2011     Seneca Falls
Shared Services (FRC/EI/TDS)            
897
  Fixed Assets & Lease Register (incl Amortization sched), including any
Leasehold Improvements, for all FRC/EI/TDS Locations’ Fixed Assets     2006    
Seneca Falls Shared Services (FRC/EI/TDS)            
898
  Fixed Assets & Lease Register (incl Amortization sched), including any
Leasehold Improvements, for all FRC/EI/TDS Locations’ Fixed Assets     2007    
Seneca Falls Shared Services (FRC/EI/TDS)            
899
  Fixed Assets & Lease Register (incl Amortization sched), including any
Leasehold Improvements, for all FRC/EI/TDS Locations’ Fixed Assets     2008    
Seneca Falls Shared Services (FRC/EI/TDS)            
900
  Fixed Assets & Lease Register (incl Amortization sched), including any
Leasehold Improvements, for all FRC/EI/TDS Locations’ Fixed Assets     2009    
Seneca Falls Shared Services (FRC/EI/TDS)          

112



--------------------------------------------------------------------------------



 



                                      Year, if   Dept       Complete     #  
Description   applicable   Affected   POCs   (Y/N)   Comments
901
  Fixed Assets & Lease Register (incl Amortization sched), including any
Leasehold Improvements, for all FRC/EI/TDS Locations’ Fixed Assets     2010    
Seneca Falls Shared Services (FRC/EI/TDS)            
902
  Fixed Assets & Lease Register (incl Amortization sched), including any
Leasehold Improvements, for all FRC/EI/TDS Locations’ Fixed Assets     2011    
Seneca Falls Shared Services (FRC/EI/TDS)            
903
  Depreciation Schedule and Basis for All FRC/EI/TDS Fixed Assets     2006    
Seneca Falls Shared Services (FRC/EI/TDS)            
904
  Depreciation Schedule and Basis for All FRC/EI/TDS Fixed Assets     2007    
Seneca Falls Shared Services (FRC/EI/TDS)            
905
  Depreciation Schedule and Basis for All FRC/EI/TDS Fixed Assets     2008    
Seneca Falls Shared Services (FRC/EI/TDS)            
906
  Depreciation Schedule and Basis for All FRC/EI/TDS Fixed Assets     2009    
Seneca Falls Shared Services (FRC/EI/TDS)            
907
  Depreciation Schedule and Basis for All FRC/EI/TDS Fixed Assets     2010    
Seneca Falls Shared Services (FRC/EI/TDS)            
908
  Depreciation Schedule and Basis for All FRC/EI/TDS Fixed Assets     2011    
Seneca Falls Shared Services (FRC/EI/TDS)            
909
  Invoices for All Fixed Assers & Leasehold Improvements at All FW Shared
Service Locations     2006     Seneca Falls Shared Services (FRC/EI/TDS)        
 

113



--------------------------------------------------------------------------------



 



                                      Year, if   Dept       Complete     #  
Description   applicable   Affected   POCs   (Y/N)   Comments
910
  Invoices for All Fixed Assers & Leasehold Improvements at All FW Shared
Service Locations     2007     Seneca Falls Shared Services (FRC/EI/TDS)        
   
911
  Invoices for All Fixed Assers & Leasehold Improvements at All FW Shared
Service Locations     2008     Seneca Falls Shared Services (FRC/EI/TDS)        
   
912
  Invoices for All Fixed Assers & Leasehold Improvements at All FW Shared
Service Locations     2009     Seneca Falls Shared Services (FRC/EI/TDS)        
   
913
  Invoices for All Fixed Assers & Leasehold Improvements at All FW Shared
Service Locations     2010     Seneca Falls Shared Services (FRC/EI/TDS)        
   
914
  Invoices for All Fixed Assers & Leasehold Improvements at All FW Shared
Service Locations     2011     Seneca Falls Shared Services (FRC/EI/TDS)        
   
915
  Rental Agreements that support all FW Shared Service Rental Expenses     2006
    Seneca Falls Shared Services (FRC/EI/TDS)            
916
  Rental Agreements that support all FW Shared Service Rental Expenses     2007
    Seneca Falls Shared Services (FRC/EI/TDS)            
917
  Rental Agreements that support all FW Shared Service Rental Expenses     2008
    Seneca Falls Shared Services (FRC/EI/TDS)            
918
  Rental Agreements that support all FW Shared Service Rental Expenses     2009
    Seneca Falls Shared Services (FRC/EI/TDS)            
919
  Rental Agreements that support all FW Shared Service Rental Expenses     2010
    Seneca Falls Shared Services (FRC/EI/TDS)          

114



--------------------------------------------------------------------------------



 



                                      Year, if   Dept       Complete     #  
Description   applicable   Affected   POCs   (Y/N)   Comments
920
  Rental Agreements that support all FW Shared Service Rental Expenses     2011
    Seneca Falls Shared Services (FRC/EI/TDS)            
921
  Payroll Registers for All FRC/EI/TDS Locations     2006     Seneca Falls
Shared Services (FRC/EI/TDS)            
922
  Payroll Registers for All FRC/EI/TDS Locations     2007     Seneca Falls
Shared Services (FRC/EI/TDS)            
923
  Payroll Registers for All FRC/EI/TDS Locations     2008     Seneca Falls
Shared Services (FRC/EI/TDS)            
924
  Payroll Registers for All FRC/EI/TDS Locations     2009     Seneca Falls
Shared Services (FRC/EI/TDS)            
925
  Payroll Registers for All FRC/EI/TDS Locations     2010     Seneca Falls
Shared Services (FRC/EI/TDS)            
926
  Payroll Registers for All FRC/EI/TDS Locations     2011     Seneca Falls
Shared Services (FRC/EI/TDS)            
927
  Concur Reports (with receiipts) related to all FW Shared Service Locations    
2006     Seneca Falls Shared Services (FRC/EI/TDS)            
928
  Concur Reports (with receiipts) related to all FW Shared Service Locations    
2007     Seneca Falls Shared Services (FRC/EI/TDS)            
929
  Concur Reports (with receiipts) related to all FW Shared Service Locations    
2008     Seneca Falls Shared Services (FRC/EI/TDS)            
930
  Concur Reports (with receiipts) related to all FW Shared Service Locations    
2009     Seneca Falls Shared Services (FRC/EI/TDS)          

115



--------------------------------------------------------------------------------



 



                                      Year, if   Dept       Complete     #  
Description   applicable   Affected   POCs   (Y/N)   Comments
931
  Concur Reports (with receiipts) related to all FW Shared Service Locations    
2010     Seneca Falls Shared Services (FRC/EI/TDS)            
932
  Concur Reports (with receiipts) related to all FW Shared Service Locations    
2011     Seneca Falls Shared Services (FRC/EI/TDS)            
933
  FRC/EI/TDS “INTERCOMPANY STATEMENT OFF ACCOUNT” -to ITTHQ and ALL Defense
Sites(Group, VCs, BUs), Entire Year (Syste,-generated PDF & XLS format)     2006
    Seneca Falls Shared Services (FRC/EI/TDS)            
934
  FRC/EI/TDS “INTERCOMPANY STATEMENT OFF ACCOUNT” -to ITTHQ and ALL Defense
Sites(Group, VCs, BUs), Entire Year (Syste,-generated PDF & XLS format)     2007
    Seneca Falls Shared Services (FRC/EI/TDS)            
935
  FRC/EI/TDS “INTERCOMPANY STATEMENT OFF ACCOUNT” -to ITTHQ and ALL Defense
Sites(Group, VCs, BUs), Entire Year (Syste,-generated PDF & XLS format)     2008
    Seneca Falls Shared Services (FRC/EI/TDS)            
936
  FRC/EI/TDS “INTERCOMPANY STATEMENT OFF ACCOUNT” -to ITTHQ and ALL Defense
Sites(Group, VCs, BUs), Entire Year (Syste,-generated PDF & XLS format)     2009
    Seneca Falls Shared Services (FRC/EI/TDS)          

116



--------------------------------------------------------------------------------



 



                                      Year, if   Dept       Complete     #  
Description   applicable   Affected   POCs   (Y/N)   Comments
937
  FRC/EI/TDS “INTERCOMPANY STATEMENT OFF ACCOUNT” -to ITTHQ and ALL Defense
Sites(Group, VCs, BUs), Entire Year (Syste,-generated PDF & XLS format)     2010
    Seneca Falls Shared Services (FRC/EI/TDS)            
938
  FRC/EI/TDS “INTERCOMPANY STATEMENT OFF ACCOUNT” -to ITTHQ and ALL Defense
Sites(Group, VCs, BUs), Entire Year (Syste,-generated PDF & XLS format)     2011
    Seneca Falls Shared Services (FRC/EI/TDS)            
939
  All Supporting Journal Entries for FRC/EI/TDS Intercompany Statement of
Account, including ALL supporting Source Docs and DC Advices for the FRC/EI/TDS
I/C Statement JEs     2006     Seneca Falls Shared Services (FRC/EI/TDS)        
   
940
  All Supporting Journal Entries for FRC/EI/TDS Intercompany Statement of
Account, including ALL supporting Source Docs and DC Advices for the FRC/EI/TDS
I/C Statement JEs     2007     Seneca Falls Shared Services (FRC/EI/TDS)        
 

117



--------------------------------------------------------------------------------



 



                                      Year, if   Dept       Complete     #  
Description   applicable   Affected   POCs   (Y/N)   Comments
941
  All Supporting Journal Entries for FRC/EI/TDS Intercompany Statement of
Account, including ALL supporting Source Docs and DC Advices for the FRC/EI/TDS
I/C Statement JEs     2008     Seneca Falls Shared Services (FRC/EI/TDS)        
   
942
  All Supporting Journal Entries for FRC/EI/TDS Intercompany Statement of
Account, including ALL supporting Source Docs and DC Advices for the FRC/EI/TDS
I/C Statement JEs     2009     Seneca Falls Shared Services (FRC/EI/TDS)        
   
943
  All Supporting Journal Entries for FRC/EI/TDS Intercompany Statement of
Account, including ALL supporting Source Docs and DC Advices for the FRC/EI/TDS
I/C Statement JEs     2010     Seneca Falls Shared Services (FRC/EI/TDS)        
   
944
  All Supporting Journal Entries for FRC/EI/TDS Intercompany Statement of
Account, including ALL supporting Source Docs and DC Advices for the FRC/EI/TDS
I/C Statement JEs     2011     Seneca Falls Shared Services (FRC/EI/TDS)        
 

118



--------------------------------------------------------------------------------



 



                                      Year, if   Dept       Complete     #  
Description   applicable   Affected   POCs   (Y/N)   Comments
945
  Supporting Allocation Calculations (with references to JEs/DCs by month) to
all FRC/EI/TDS allocations and True-ups to ITTHQ, DEHQ, and the Defense VCs/BUs,
including the following FRC/EI/TDS allocations:
Freight, Corp Incentives (net any expense for entire TDS), Household Goods,
TAPS/Telecom, Travel, EbuyITT, Collections, Credit, Cash Applications,
Treasury Svces (Cash Mgmt), Acct Payable (P2P Fees), AP Special Projects, Mgmt
Reporting, Unclaimed Prop, Sales & Use Tax, Data Center Midwest,
Wintell (Midwest), Network Mgmt, Svc Center (Help Desk/Remedy System, Ent
Sys/Svcs (email/MS), GSS, Network VPN, Global Directory Svcs, Voice
Telecom, Collaborative System, InfoSec (EI & GIS Portion)     2006     Seneca
Falls Shared Services (FRC/EI/TDS)            
 
                         

119



--------------------------------------------------------------------------------



 



                                      Year, if   Dept       Complete     #  
Description   applicable   Affected   POCs   (Y/N)   Comments
946
  Supporting Allocation Calculations (with references to JEs/DCs by month) to
all FRC/EI/TDS allocations and True-ups to ITTHQ, DEHQ, and the Defense VCs/BUs,
including the following FRC/EI/TDS allocations:
Freight, Corp Incentives (net any expense for entire TDS), Household Goods,
TAPS/Telecom, Travel, EbuyITT, Collections, Credit, Cash Applications, Treasury
Svces (Cash Mgmt), Acct Payable (P2P Fees), AP Special Projects, Mgmt Reporting,
Unclaimed Prop, Sales & Use Tax, Data Center Midwest, Wintell (Midwest), Network
Mgmt, Svc Center (Help Desk/Remedy System, Ent Sys/Svcs (email/MS), GSS, Network
VPN, Global Directory Svcs, Voice Telecom, Collaborative System, InfoSec (EI &
GIS Portion)
    2007     Seneca Falls Shared Services (FRC/EI/TDS)            

120



--------------------------------------------------------------------------------



 



                                      Year, if   Dept       Complete     #  
Description   applicable   Affected   POCs   (Y/N)   Comments
947
  Supporting Allocation Calculations (with references to JEs/DCs by month) to
all FRC/EI/TDS allocations and True-ups to ITTHQ, DEHQ, and the Defense VCs/BUs,
including the following FRC/EI/TDS allocations:
Freight, Corp Incentives (net any expense for entire TDS), Household Goods,
TAPS/Telecom, Travel, EbuyITT, Collections, Credit, Cash Applications, Treasury
Svces (Cash Mgmt), Acct Payable (P2P Fees), AP Special Projects, Mgmt Reporting,
Unclaimed Prop, Sales & Use Tax, Data Center Midwest, Wintell (Midwest), Network
Mgmt, Svc Center (Help Desk/Remedy System, Ent Sys/Svcs (email/MS), GSS, Network
VPN, Global Directory Svcs, Voice Telecom, Collaborative System, InfoSec (EI &
GIS Portion)     2008     Seneca Falls Shared Services (FRC/EI/TDS)            
 
 
                         

121



--------------------------------------------------------------------------------



 



                                      Year, if   Dept       Complete     #  
Description   applicable   Affected   POCs   (Y/N)   Comments
948
  Supporting Allocation Calculations (with references to JEs/DCs by month) to
all FRC/EI/TDS allocations and True-ups to ITTHQ, DEHQ, and the Defense VCs/BUs,
including the following FRC/EI/TDS allocations: Freight, Corp Incentives (net
any expense for entire TDS), Household Goods, TAPS/Telecom, Travel, EbuyITT,
Collections, Credit, Cash Applications, Treasury Svces (Cash Mgmt), Acct Payable
(P2P Fees), AP Special Projects, Mgmt Reporting, Unclaimed Prop, Sales & Use
Tax, Data Center Midwest, Wintell (Midwest), Network Mgmt, Svc Center (Help
Desk/Remedy System, Ent Sys/Svcs (email/MS), GSS, Network VPN, Global Directory
Svcs, Voice Telecom, Collaborative System, InfoSec (EI & GIS Portion)     2009  
  Seneca Falls Shared Services (FRC/EI/TDS)            
 
                         

122



--------------------------------------------------------------------------------



 



                                      Year, if   Dept       Complete     #  
Description   applicable   Affected   POCs   (Y/N)   Comments
949
  Supporting Allocation Calculations (with references to JEs/DCs by month) to
all FRC/EI/TDS allocations and True-ups to ITTHQ, DEHQ, and the Defense VCs/BUs,
including the following FRC/EI/TDS allocations:
Freight, Corp Incentives (net any expense for entire TDS), Household Goods,
TAPS/Telecom, Travel, EbuyITT, Collections, Credit, Cash Applications, Treasury
Svces (Cash Mgmt), Acct Payable (P2P Fees), AP Special Projects, Mgmt Reporting,
Unclaimed Prop, Sales & Use Tax, Data Center Midwest, Wintell (Midwest), Network
Mgmt, Svc Center (Help Desk/Remedy System, Ent Sys/Svcs (email/MS), GSS, Network
VPN, Global Directory Svcs, Voice Telecom, Collaborative System, InfoSec (EI &
GIS Portion)     2010     Seneca Falls Shared Services (FRC/EI/TDS)            
 
                         

123



--------------------------------------------------------------------------------



 



                                      Year, if   Dept       Complete     #  
Description   applicable   Affected   POCs   (Y/N)   Comments
950
  Supporting Allocation Calculations (with references to JEs/DCs by month) to
all FRC/EI/TDS allocations and True-ups to ITTHQ, DEHQ, and the Defense VCs/BUs,
including the following FRC/EI/TDS allocations:
Freight, Corp Incentives (net any expense for entire TDS), Household Goods,
TAPS/Telecom, Travel, EbuyITT, Collections, Credit, Cash Applications, Treasury
Svces (Cash Mgmt), Acct Payable (P2P Fees), AP Special Projects, Mgmt Reporting,
Unclaimed Prop, Sales & Use Tax, Data Center Midwest, Wintell (Midwest), Network
Mgmt, Svc Center (Help Desk/Remedy System, Ent Sys/Svcs (email/MS), GSS, Network
VPN, Global Directory Svcs, Voice Telecom, Collaborative System, InfoSec (EI &
GIS Portion)     2011     Seneca Falls Shared Services (FRC/EI/TDS)            
 
                         

124



--------------------------------------------------------------------------------



 



                                      Year, if   Dept       Complete     #  
Description   applicable   Affected   POCs   (Y/N)   Comments
951
  Supporting Source Docs for each element of the Basis of Allocation for each
FRC/EI/TDS Alllocation to HQ, DEHQ, Defense BUs listed above (i.e.
System-generated Active Directory Listing, et al)     2006     Seneca Falls
Shared Services (FRC/EI/TDS)            
952
  Supporting Source Docs for each element of the Basis of Allocation for each
FRC/EI/TDS Alllocation to HQ, DEHQ, Defense BUs listed above (i.e.
System-generated Active Directory Listing, et al)     2007     Seneca Falls
Shared Services (FRC/EI/TDS)            
953
  Supporting Source Docs for each element of the Basis of Allocation for each
FRC/EI/TDS Alllocation to HQ, DEHQ, Defense BUs listed above (i.e.
System-generated Active Directory Listing, et al)     2008     Seneca Falls
Shared Services (FRC/EI/TDS)            
954
  Supporting Source Docs for each element of the Basis of Allocation for each
FRC/EI/TDS Alllocation to HQ, DEHQ, Defense BUs listed above (i.e.
System-generated Active Directory Listing, et al)     2009     Seneca Falls
Shared Services (FRC/EI/TDS)          

125



--------------------------------------------------------------------------------



 



                                      Year, if   Dept       Complete     #  
Description   applicable   Affected   POCs   (Y/N)   Comments
955
  Supporting Source Docs for each element of the Basis of Allocation for each
FRC/EI/TDS Alllocation to HQ, DEHQ, Defense BUs listed above (i.e.
System-generated Active Directory Listing, et al)     2010     Seneca Falls
Shared Services (FRC/EI/TDS)            
956
  Supporting Source Docs for each element of the Basis of Allocation for each
FRC/EI/TDS Alllocation to HQ, DEHQ, Defense BUs listed above (i.e.
System-generated Active Directory Listing, et al)     2011     Seneca Falls
Shared Services (FRC/EI/TDS)            
957
  Program BEST (GL, Approved PARs, Consultants Contracts/Agreements, SAP
Agreements/Contracts/Invoices, Due Dilligence Reports, AP Docs, Travel Docs, Org
Chart, Time Keeping Records, et al)     2009     FRC (Prog Best)            
958
  Program BEST (GL, Approved PARs, Consultants Contracts/Agreements, SAP
Agreements/Contracts/Invoices, Due Dilligence Reports, AP Docs, Travel Docs, Org
Chart, Time Keeping Records, et al)     2010     FRC (Prog Best)          

126



--------------------------------------------------------------------------------



 



                                      Year, if   Dept       Complete     #  
Description   applicable   Affected   POCs   (Y/N)   Comments
959
  Program BEST (GL, Approved PARs, Consultants Contracts/Agreements, SAP
Agreements/Contracts/Invoices, Due Dilligence Reports, AP Docs, Travel Docs, Org
Chart, Time Keeping Records, et al)     2011     FRC (Prog Best)          

      Summary of Tasks/Activities       Count of Department Affected  
Tasks/Activities
ALL
  1
DEHQ
  1
FWSS Acctg
  104
FWSS Payroll
  25
FWSS Travel
  13
GSS
  1
HQ Controllers
  208
HQ Corp Responsibility
  46
HQ Flight Ops Dept
  20
HQ Human Resources
  68
HQ Internal Audit
  73
HQ Legal
  31
HQ Pension Dept
  151
HQ Tax
  67
HQ Treasury
  31
Mulitple HQ Depts
  12
Seneca Falls Shared Serv
  104
FRC (Prog Best)
  3
Grand Total
  959

127



--------------------------------------------------------------------------------



 



                                                                               
                                                          Department Affected  
Count of
Tasks/Acti
vities                                                                          
                                                                               
                                                                               
                                                                               
                                                                  Count of Dept
Affected   Column
Labels                                                                          
                                                                               
                                                                               
                                                                               
                                                        Seneca                  
                                                                               
                              Falls                                            
                            HQ                                                  
  Shared                                                 HQ     HQ     HQ    
Hum                     HQ                             Service                  
      FWSS                     Con     Corp     Flight     an     HQ            
Pens             HQ     Mulitpl     s     FRC         FWSS     Payro     FWSS  
          troll     Respon     Ops     Reso     Internal     HQ     ion        
    Treasu     e HQ     (FRC/EI     (Prog     Grand   Row Labels   Acctg     ll
    Travel     GSS     ers     sibility     Dept     urces     Audit     Legal  
  Dept     HQ Tax     ry     Depts     /TDS)     Best)     Total                
                                40                                              
                                        40                                      
                                          31                                    
                  31                                         6                  
                                                                            6  
                                                                               
      34                                               34                      
                                          6                                    
                                  6                 25                          
                                                                               
            25                                                                  
                                      31                               31      
                                                                               
                          5                       5                            
                                                            1                  
                            1                                                  
                                                              1                
      1                                         5                              
                                                                5              
          13                                                                    
                                          13                                    
                                                    116                        
                      116                                                      
  20                                                                            
  20                                                                 19        
                                                              19                
                                                43                              
                                        43                                      
                                                                               
          3       3                                         6                  
                                                                            6  
      104                                                                      
                                                        104                    
                                                                               
                                    2                                          
                              73                                                
              73                                 1                              
                                                                        1      
                                  50                                            
                                                  50                            
                                                                               
            104               104                                         141  
                                                                    6          
            147                                                 6              
                                                                        6      
                                                                               
          67                                       67         104       25      
13       1       208       46       20       68       73       31       151    
  67       31       12       104       3       959  

128



--------------------------------------------------------------------------------



 



List of Defense Units for DCAA TSA
Cost Centers

     
 
  FRC co. 30
300216
  Collections
300217
  Credit
300215
  Cash Application
300220
  Corporate Services
300230
  Operations Management
300222
  Treasury Services (Cash Management)
300226
  Accounts Payable (P2P Service Fees)
300512
  AP Special Projects
300225
  Management Reporting
300235
  Unclaimed Property
300214
  Sales and Use tax Compliance
 
   
 
   
 
  TDS co. 20
200101
  Freight
200101
  Corporate Incentives net Expenses for entire TDS
200101
  Household Goods
200101
  Taps/Telecom
200101
  Travel
200101
  EbuyIT
 
   
 
   
 
  EI — co. 50
CC 500201
  Data Center East
CC 500202
  Wintel Hosting East
CC 500203
  Data Center Midwest
CC 500204
  Wintel Hosting Midwest
CC501251
  Voice Comm
CC 501201
  Network — Americas
CC 501211
  Network — EMEA
CC 501221
  Network — ASPAC
CC501261
  Directory Services
CC 502241
  Enterprise Systems
CC 503201
  Global Help Desk
CC 501231
  Enterprise Infrastructure
CC 83000
  Global Info. Services
CC 83400
  Connect
 
   
 
        GSS — co. 40
400201 —
  GSS Leadership
400301 —
  GSS Americas
400302 —
  GSS Brazil
400305 —
  GSS China
400306 —
  GSS Poland
400307 —
  GSS India
400308 —
  GSS Italy
400401 —
  GSS indirect
400407 —
  GSS Buying Channel Support
400409 —
  GSS Global Logistics
400413 —
  GSS Supplier Quality

129



--------------------------------------------------------------------------------



 



Defense Units

130



--------------------------------------------------------------------------------



 



Defense -SAP

                  Defense vs.         Co #   Commercial   New Company    
1005
  DEF   Defense   CS
1009
  DEF   Defense   Defense — Custodials
1010
  DEF   Defense   ES — EWS
1101
  CM   Defense   GIS
1160
  DEF   Defense   AES
1165
  DEF   Defense   ES/RDR — Gil
1170
  DEF   Defense   Defense HQ
1185
  DEF   Defense   SSD — Old
1186
  DEF   Defense   SSD
1190
  DEF   Defense   CIS
1191
  DEF   Defense   Systems HQ
1195
  DEF   Defense   SSI
1198
  DEF   Defense   Systems FSIC
1199
  DEF   Defense   CIS_CS
1200
  DEF   Defense   CNS

          Co #   ITT HQ & FSS   New Company
1003
  FSS   ITT
1001
  ITT HQ   ITT

131



--------------------------------------------------------------------------------



 



SCHEDULE AC9
BASIC TIME AND MATERIALS SUPPORT
Capitalized terms used herein and not otherwise defined shall have the meaning
assigned to such term in the Agreement. The Services provided hereunder are
subject in all respects to the terms and conditions of the Agreement, except
where expressly noted.
SERVICE OWNER
All service matters, general inquiries and notices regarding this Service should
be directed to:

              Name   Title   Phone   e-mail
Service Provider’s Contact
           
 
           
ITT Corporation
Daryl Bowker
  TSA Manager   Office:315-568-7676   Daryl.bowker@ittcorp.com
 
           
Service Receiver’s Contact
           
 
           
Exelis Inc.
Joe Daniel
 
TSA Manager  
Office: (703) 790-6309  
Joe.daniel@itt.com

PARTIES TO THE AGREEMENT
Service Provider: ITT Corporation
Service Receiver: Exelis Inc.
GENERAL SERVICE DESCRIPTION
Service Receiver may need assistance after the Distribution Date from the
Service Provider for miscellaneous services, including but not limited to
consulting, advisory, knowledge transfer and

 



--------------------------------------------------------------------------------



 



other similar services in various areas including, but not limited to finance,
tax, accounting, insurance, treasury, human resources and communications, which
are not already provided for under all of the other TSAs between ITT
Corporation, Xylem Inc., and Exelis Inc.
The Service Provider hereby agrees to cause its and its affiliates employees
(collectively, “Experts”) to provide a reasonable amount of services, including
specifically the services listed in Annex A, upon reasonable notice and request
from the Service Receiver on a time and materials basis from the Distribution
Date through April 30, 2013 (the “Minimum Term” and the “Maximum Term”).
To utilize this TSA Schedule, employees of Service Receiver should request such
services via email or telephonically where both parties have a clear expectation
of the estimated number of hours of assistance being requested. For projects
that are expected to require more than 5 to 10 hours of assistance a one or two
paragraph project plan should be agreed to in order to avoid misunderstandings.
The project plan should be put together by the Service Provider’s “Expert “with
respect to the requested services.
Employees of Service Receiver should advise their TSA manager that a request for
services has been made together with a description of such services requested
and the estimated number of hours requested.
The “Expert” should advise their TSA manager that a request for services has
been made and the estimated number of hours requested.
SCOPE OF SERVICES
The scope of services will depend on the needs of the Service Recipient and the
capabilities and availability of the Experts.
LOCATIONS
All locations around the world
PREREQUISITES/DEPENDENCIES
The Experts remain employees of Service Provider. Service Receivers acknowledge
and agree that Service Provider has discretion to terminate the Experts and the
Experts have the ability to terminate their employment with Service Provider. In
the event the Experts are no longer employed by Service Provider, Service
Provider will, at the request of the Service Receiver, use commercially
reasonable efforts to provide similar services. However, if Service Receivers or
an affiliate employ any of the Experts, the specific service requested under
this

2



--------------------------------------------------------------------------------



 



Schedule can be terminated by the Service Provider, at the Service Provider’s
sole discretion on 5 business days notice to the Service Receiver.
TAX STATUS
Sales tax will be charged as determined by the Service Provider and the Service
Receiver shall pay such tax along with the payment for the service provided.
BILLING LOCATION
Service Provider will provide Service Receiver with an invoice to its address
set forth below under Notice Requirements, except in cases where services are
provided outside of the United States, in which case invoices will be created by
the Service Provider’s legal entity in the country where the services are being
performed and invoiced to the Service Receiver’s legal entity that requested the
services in the Service Provider’s local currency. The bill will cover all
charges for services under this Schedule from Service Provider and, to the
extent reasonably feasible, will be itemized among Service Receiver’s legal
entities if identified by the Service Receiver when requesting the service. The
invoice will contain the number of hours each Expert worked, a short paragraph
describing the services and the US dollar amount per Expert.
The Experts shall track their time on either a time sheet or any other proper
method such as the utilizing the time sheet attached hereto and Service Provider
agrees that the time sheets will accompany the invoice that is sent to the
Service Recipient for payment. In cases where the requested services are
expected to take longer than 30 days to complete, the Service Provider will be
allowed to invoice the Service Receiver once per month for all costs incurred to
date.
NOTICE REQUIREMENTS
No notice of Termination is required under this Schedule and there shall be no
make-whole fee under this Schedule
Notices and bills to the Service Provider should be sent to:
ITT Corporation
240 Fall Street
Seneca Falls, NY 13148
Attention: Daryl R. Bowker

3



--------------------------------------------------------------------------------



 



Notices and bills to the Service Receiver should be sent to:
Exelis Inc.
1650 Tysons Boulevard
Suite 1700
McLean, VA 22102
Attention: Joe Daniel
PRICING
In addition to the costs specifically set forth below, Service Receivers shall
also pay all business travel expenses relating to the Services in accordance
with Service Providers documented travel policies and any incremental out of
pocket costs incurred by the Service Provider in order to provide the requested
services that are invoiced by unaffiliated 3rd parties. Service Provider agrees
to provide vendor invoices as backup to the Service Receiver when invoicing the
Service Receiver under the terms of this TSA.
The hourly rates below include a 4.5% increase for inflation and the 2% profit
margin and shall be applicable in 2011 and 2012. The rates shall increase by
4.5% in 2013. There shall be no make whole fee due under Section 11 of the
Agreement upon early termination of this TSA.

      Service   Hourly Rate* Hourly Rate Administrative/Secretarial.   $50 per
hour       Hourly Rate for a Non Executive   $100 per hour       Hourly Rate for
an Executive   $150 per hour

 
*   Note: In cases where invoicing is done outside the United States, the above
rates should be converted to local currency based on the exchange rate on the
date the invoice is prepared.
The pricing for the services described in Annex A will be as set forth in Annex
A unless no pricing is provided in which case if services are provided on an
hourly basis the rates above will apply.

4



--------------------------------------------------------------------------------



 



Annex A
Annex A-1 —Individual Employee Services
Service Provider (ITT) will provide Service Receiver (Defense) with the services
of                  during the period from the Distribution Date through
December 31, 2011. Defense will pay ITT Cost plus 2% - 10% per month for
                 services and expect that                  will dedicate 50% of
his time to the needs of the Service Receiver. Defense will continue to provide
                 with his current office and access to a phone, though his
computer connectivity will be terminated.                  will have access to
the common areas in Fort Wayne and to his office and well as other areas if
invited by Defense personnel. Defense will not charge ITT for space rental
(build it into his monthly rate to make things simpler so you only need one
bill). In the event                  can no longer or chooses not to provide
services, this Annex A-1 and the services of                  will be terminated
and              will no longer have access to the Fort Wayne facility. No
make-whole fee will be paid under this Annex A-1.
                 will provide the following services:
Serve as a confidant/advisor and provide guidance and assistance to the ITT
Exelis labor relations and human resources staff on the delivery of a broad
range of proactive human resources and labor relations activities and
initiatives. Specifically:
Provides assistance with HR functional strategic/operations planning
Draft and vet HR policies as requested
Conducting and or mentoring staff on training activities including conducting
needs assessments to identify training needs, formulates recommendations and
executes training program development as requested
Provide consulting support to ITT Exelis management on matters of policy
development, contract administration and negotiation, maintenance of union free
operations, and negotiation objectives development
Provide assistance with the development of timely and strategically aligned prep
documents and the development of bargaining proposals

5



--------------------------------------------------------------------------------



 



Annex A-2 Master Black Belt Training
Service Provider: ITT Corporation
Service Owner: Mary Gerstner, mary.gerstner@itt.com (914) 641-2002
Service Receiver: Xylem Inc.
Service Owner: Rod Smith, rod.smith@xyleminc.com (806) 252-4692
Service Receiver: Exelis Inc.
Service Owner: Vince Thomas, vince.thomas@exelisinc.com phone (702) 790-6351
The Service Provider will invoice the Service Receivers to equally share in out
of pocket expenses incurred to deliver a joint Master Black Belt training class
and subsequent Train the Trainer classes. Out of pocket expenses include but are
not limited to Consultant expense, curriculum binders, CDs, books, meals, and
various classroom supplies. All time, travel, and related expenses will be the
responsibility of each company.
Master Black Belt training consists of 4 weeks. It will be led by one employee
from each company and supplemented with consulting expertise as needed. The
curriculum delivered will be the 2011 enhanced Master Black Belt content
developed jointly with the University of Michigan. Certification will be the
responsibility of each company.
Annex A-3 Furniture Storage in Dubai
Service provider/Remit to: Camil George Shuggi, General Manager of IP Dubai
branch. Address: Office 504; Deira Twin towers; Baniyas Street; Deira; Dubai ;
UAE
Service receiver/Bill to: Bernard Joseph Dunn, General Manager of Defense Dubai
branch. Address: Office #1102; Crystal tower; Business Bay; Downtown Dubai ;
Dubai ;UAE
Services: The ITT Dubai office will store existing furniture for the Exelis
Dubai office for up to three months commencing on the Distribution Date. The
maximum term expires on January 31, 2012. 5 days advance notice is required to
terminate this service.
Pricing: The storage charge for the furniture will b e billed on a monthly
basis. The cost per month will be AED Cost plus 2% - 10%/- This charge is based
on a daily rate of AED Cost plus 2% - 10%/-. Partial month billing will be based
on the daily rate. The rate above includes the 2%, 10% or 4.5% increase that
should be applied as set forth in Section 2(a) of the Agreement. There will be
no make-whole fee for early termination.

6



--------------------------------------------------------------------------------



 



Annex A-4
Management Reporting (HFM/Planning) Post Separation Support Requirements
Following the separation of ITT into 3 companies, key management reporting
resources will be required to provide post separation support and knowledge
transfer between the NewCos. High level areas of support and knowledge transfer
include:

•   Month-end close   •   Year-end close   •   New Year setup and rollforward  
•   OpPlan, Forecast, and Budget   •   Metadata Management   •   Ledger Mapping
  •   Break/Fix Support

Listed below are the key HFM and Planning resources whose post separation
support will be required during the period 11/1/2011 through the 2012 March
Close (approximately 4/20/2012).

                                                                               
                                                                               
                      November     December     January     February     March  
  April       Future                                                            
                                                        Resource   NewCo    
Executive     ITTCo     Xylem     Exelis     ITTCo     Xylem     Exelis    
ITTCo     Xylem     Exelis     ITTCo     Xylem     Exelis     ITTCo     Xylem  
  Exelis     ITTCo     Xylem     Exelis       ITTCo   No     n/a       48      
48       n/a       48       24       n/a       48       24       n/a       36  
    12       n/a       36       12       n/a       12       12       Xylem   No
    48       n/a       48       24       n/a       24       24       n/a      
24       12       n/a       12       12       n/a       12       12       n/a  
    12       Exelis   No     48       48       n/a       24       24       n/a  
    24       24       n/a       12       12       n/a       12       12      
n/a       12       12       n/a       ITTCo   No     n/a       48       0      
n/a       24       0       n/a       24       0       n/a       12       0      
n/a       12       0       n/a       12       0       ITTCo   Yes     n/a      
48       48       n/a       24       24       n/a       24       24       n/a  
    12       12       n/a       12       12       n/a       12       12      
Xylem   No     48       n/a       48       24       n/a       24       24      
n/a       24       12       n/a       12       12       n/a       12       12  
    n/a       12  

Service Provider Owners and Service Receiver Owners are set forth under “Service
Owner” above
Annex A-5 —Individual Employee Services
Service Receiver (Exelis) will reimburse Service Provider for all its costs and
expenses, including but not limited to wages, bonus, retention fees (mutually
agreed to between Service Provider and Service Receiver) benefits, leave
liabilities and taxes, but specifically excluding any severance obligations
which shall be paid for by Service Provider in connection with employing
                 and an employee to be identified later (individually and
collectively, the “Employees”) on a part time basis during the period from the
Distribution Date through September 30, 2012 (the “end date”). Service Receiver
shall have no control or authority over the Employees and the Employees shall
act on behalf of and at the discretion of the Service Provider. Service Provider
will continue to provide the Employees with the same service and support
(medical and dental benefits, payroll, access to the Service Provider’s facility
(without a full time desk), etc.) as provided prior to the Distribution Date.
Nothing contained herein shall prevent Service Provider from terminating
Employees’ employment “for cause” at Service Provider’s discretion.

7



--------------------------------------------------------------------------------



 



     Service Receiver acknowledges that at the end date, the employee’s
employment will be terminated. This TSA may be terminated by Service Receiver
early by providing 5 business days prior notice. There shall be no penalty or
make whole if Service Receiver exits this TSA earlier than the stated end date.
     Service Receiver hereby expressly agrees to indemnify Service Provider for
any liabilities, damages, costs, expenses, settlement amounts, duties, or fines,
including court costs and reasonable attorney fees, arising from this Annex A-5
provided, however, that Service Provider shall not be entitled to be indemnified
for any such liabilities, damages, costs, expenses, settlement amounts, duties,
or fines, including court costs and reasonable attorney fees arising as a result
of Service Provider’s negligence or willful misconduct in providing the services
under this Annex A-5 or in connection with any severance obligations.
In the event the Employees’ employment with Service Provider is terminated,
Service Provider shall use commercially reasonable efforts to hire another
person and Service Receiver shall pay any and all costs associated with the new
hire.
Service Provider: ITT Corporation
Service Provider Owner:
Burt Fealing
1133 Westchester Avenue, Suite 3000
White Plains, NY 10604
Burt.Fealing@itt.com
Service Receiver: Exelis Inc.
Service Receiver Owner:
Vince Thomas
Exelis Inc.
1650 Tysons Boulevard
Suite 1700
McLean, VA 22102
Vince.Thomas@exelisinc.com

8



--------------------------------------------------------------------------------



 



SCHEDULE B
Service Provider: Xylem Inc.
Service Recipient: ITT Corporation and/or Exelis Inc.
Service to be Provided:

4



--------------------------------------------------------------------------------



 



SCHEDULE BA1
UK BENEFITS SUPPORT
Capitalized terms used herein and not otherwise defined shall have the meaning
assigned to such term in the Agreement. The Services provided hereunder are
subject in all respects to the terms and conditions of the Agreement, except
where expressly noted.
SERVICE OWNER
All service matters and general inquiries regarding this Service should be
directed to:

              Name   Title   Phone   e-mail
Service Provider’s Contact
           
Water Process Ltd
Barbara West
  UK Benefits Manager   44- 1256-311-801   barbara.west@xyleminc.com
 
           
Service Recipient’s Contact
           
ITT Industries
Limited
Roger Wearn
  Shared Services Manager   44-1256 3111767   roger.wearn@itt.com

PARTIES TO THE AGREEMENT
Service Provider: Water Process Ltd
Service Receiver: ITT Industries Limited
GENERAL SERVICE DESCRIPTION
Benefits for Service Receivers in England have been managed pre-spin by Service
Provider based in Basingstoke. Service Receivers need assistance from Barbara
West and/or Linda Frawley (collectively, the “Experts”) on a time and materials
basis to provide services similar to those provided to the Service Receiver or
its affiliates during the 12 month period prior to October 1, 2011, including
continuity of Benefits Administration, training and advice for 18 months
(“Minimum Term”), but not longer than 24 months from the date hereof (“Maximum
Term”).

1



--------------------------------------------------------------------------------



 



SCOPE OF SERVICES
The following services will be provided on a time and materials basis by the
Experts.

  •   Launch Flexible Benefits Package for Service Receivers’ United Kingdom
locations including administration, communications, etc.     •   Assistance in
establishing Service Receiver’s policy for enrollment in Private Medical     •  
Assistance with administering the share incentive plan for the Service Receiver.
    •   Assistance with the administration and preparation for cessation of
Service Receiver’s Defined Benefit Plan (General Pension Plan) and movement to a
Defined Contribution Plan (ITT Retirement Savings Plan).     •   Provide
guidance in negotiating premiums with various Benefit Brokers to include
interfacing with appropriate Benefits Vendors on behalf of Service Receiver, but
not executing agreements on Service Receiver’s behalf.     •   Facilitate the
transition of the Benefits Vendor relationship to designated Service Receiver’s
HR Benefits Manager     •   Facilitate the transition of the daily benefit
activities to the HR staff of Service Receiver in the United Kingdom     •  
Provide guidance on applicable British Laws versus Benefits provided, but not
legal advice.     •   All communications initially prepared by the Experts to
Service Receiver’s employees will be reviewed by the Service Receiver’s Sr.
Manager of Benefits and Service Receivers’ Vice President, Human Resources, or
such other person as may be designated by Service Receiver     •   The Experts
will provide employees designated by the Service Receiver with monthly status
reports. The Experts will work under a schedule mutually agreed to prior to
October 1, 2011 which will average approximately four (4) hours per week during
the first three (3) to six (6) months and then two (2) to four (4) hours
thereafter. The Experts will utilize their current office and equipment at
Service Provider, Basingstoke, England, unless Service Provider moves such
employees, at its discretion.     •   Such other services as the Experts have
provided to ITT Corporation’s commercial business during the twelve (12) month
period prior to October 1, 2011 and requested by Service Receiver, which shall
not include legal or tax advice or the execution of any documentation for any
governmental authority.

2



--------------------------------------------------------------------------------



 



LOCATIONS
United Kingdom
PREREQUISITES/DEPENDENCIES
The Experts remain employees of Service Provider. Service Receiver acknowledges
and agrees that Service Provider has discretion to terminate the Experts and the
Experts have the ability to terminate their employment with Service Provider. In
the event the Experts are no longer employed by Service Provider, Service
Provider’s then current benefit manager will, at the request of the Service
Receiver, provide similar services at an agreed to hourly rate, based on such
benefit manager’s all in cost to the Service Provider (total compensation plus
allocated overhead). However, if Service Receiver or an affiliate employs any of
the Experts, this Schedule can be terminated by the Service Provider, at the
Service Provider’s sole discretion on 5 business days notice to the Service
Receiver. In the event the Experts are no longer employed by Service Provider or
no longer capable of providing services due to disability, and the Experts are
not replaced by another benefits leader, this Schedule shall terminate with no
further obligations of either party.
The Service Receivers’ human resources department shall cooperate with the
Experts as the Experts provide service under this Schedule.
TAX STATUS
VAT will be charged as determined by the Service Provider
BILLING LOCATION
Service Provider will provide ITT Industries Limited with an invoice to its
address set forth below. The bill will cover all charges for services under this
Schedule from Service Provider to Service Receiver and, to the extent reasonably
feasible. The invoice will contain the number of hours each Expert worked, a
short paragraph describing the services and the British Pound amount per Expert.

3



--------------------------------------------------------------------------------



 



NOTICE REQUIREMENTS
Service Receiver shall notify Service Provider at least 90 days in advance of
the Minimum Term if it wants to extend or terminate this Schedule, but such
extension shall not be for longer than the Maximum Term. If notification is not
received by the Service Provider, the service will terminate at the end of the
Minimum Term. There shall be no make-whole fee in the event of an early
termination under this Schedule.
Notices to the Service Provider should be sent to
Water Process Ltd, Jays Close,
Viables Estate, Basingstoke, Hampshire RG22 4BA
Attention: Barbara West
Notices to the Service Receiver should be sent to
ITT Industries Limited
Jays Close, Viables Estate,
Basingstoke, Hampshire RG22 4BA
Attention: Roger Wearn
PRICING
In addition to the costs specifically set forth below, Service Receivers shall
also pay all business travel expenses relating to the Services.
The hourly rates below include a 4.5% increase each year for inflation and a 2%
increase for a profit margin. In the event the service continues past the
Minimum Term, the rate will increase by 8%

      Service   Hourly Rate
Hourly Rate for Ms. West.
  Cost plus 2% - 10% during 2011
Cost plus 2% - 10% during 2012
Cost plus 2% - 10% during 2013  
Hourly Rate for Ms. Frawley
  Cost plus 2% - 10% during 2011
 
  Cost plus 2% - 10% during 2012
 
  Cost plus 2% - 10% during 2013

4



--------------------------------------------------------------------------------



 



SCHEDULE BA2
ERP-LX & TANGO APPLICATION
NANJING
     Schedule Intentionally Deleted Prior to Distribution Date

1



--------------------------------------------------------------------------------



 



SCHEDULE BA3
GLOBAL ENTERPRISE
CONTENT MANAGEMENT

Schedule Intentionally Deleted
Prior to Distribution Date

1



--------------------------------------------------------------------------------



 



SCHEDULE BA4
GLOBAL VAULT PROFESSIONAL
SERVICES
Capitalized terms used herein and not otherwise defined shall have the meaning
assign such term in the Agreement. The Services provided hereunder are subject
in all respects to the terms and conditions of the Agreement, except where
expressly noted.
SERVICE OWNER
All service matters, general inquiries and notices regarding this service should
be directed to:

              Name   Title   Phone   e-mail Service Provider                    
      Jason Pratt
Xylem Inc.       (717) 509-2310   jason.pratt@xyleminc.com               Service
Receiver

Ray Schussler
ITT Corporation  

Global Engineering
Systems Manager  

(315) 568-7287  

ray.schussler@itt.com

GENERAL SERVICE DESCRIPTION
Service Provider will provide Global Vault Professional Services for Service
Receiver.
Service Receiver and its Subsidiaries will utilize Service Provider’s resources
based on the functionality, processes, input and output screens, and documents
that support the Service Provider’s business and business processes in the
twelve months prior to the Distribution date.
SCOPE OF SERVICES
Upon the terms and subject to the conditions of this Services Schedule and the
Agreement, Service Provider shall provide to Service Recipient the services
identified below (collectively, the “Services”).

1



--------------------------------------------------------------------------------



 



                                          Minimum Service                 BAU
Transaction   Period     Service #   Service Name   Description of Service  
Volume   (in mo.)   Service Charge
IT-Global Vault-01
  Global Vault
Professional
Services   Provide Global Vault Professional Services to support the
Windchill/PDMLink, ProjectLink, and MPMLink FMC Standard Product Data Lifecycle
Management (PDLM) Platform:         12     Time and Materials based on the
Additional Pricing Section                      
•    Windchill/PDMLink, ProjectLink and MPMLink FMC Standard Product Data
Lifecycle Management (PDLM) Platform Support & Maintenance — Service Provider
will receive ticket requests from Service Receiver, monitor incident resolution
requests, and recommend and implement incident resolution per the SLA outlined
in the Service Level section of this agreement. Service Provider will identify
and communicate breaks in application discovered by automated or monitoring
system, develop solution and approach to address break in application, and
implement fixes to resolve break in application.
  Up to 30 hours per Month                            
•    Windchill/PDMLink, ProjectLink and MPMLink Standard Product Data Lifecycle
Management (PDLM) Platform Database Support — Service Provider will receive
ticket requests from Service Receiver and will trouble shoot database related
incidents, maintain database schema if necessary, bounce databases as required,
perform data cleanup activities as needed, monitor and maintain, provide support
for all database issues in test/dev environments, archive and truncate database
tables as required, compact databases as required, compress, and delete old log
files as needed, and conduct scheduled maintenance activities.
           

•    Training/Mentoring - The Service Provider after receiving a request from
the Service Receiver, will provide Training, Mentoring, and knowledge about the
ITT implementation of Windchill/ PDMLink to the Service Receiver
  Up to 20 hours per Month        

Service Provider will be required to:

  •   Maintain staff of United States persons only

2



--------------------------------------------------------------------------------



 



Service Volumes Greater Than or Less Than Observed Pre-Distribution Date
Service Provider will deliver the same volume of Services as delivered in the
12 months prior to the Distribution Date, plus or minus 10% (such activity,
including any such 10% deviation, “Business as Usual activities” or “BAU”) at no
additional cost per unit. Service Provider will accommodate Service Receiver’s
inorganic (Mergers, Acquisitions, and Divestitures) activities on a time and
materials basis with respect to the one-time set-up fees. The table below will
then apply following the completion of the one-time set-up activities.

          Scenario   One-Time Setup Fees   Monthly Fees
Service Volume within BAU [Note: BAU already includes +/- 10% of
pre-distribution date volumes]
  No incremental one-time fees when Service Receiver utilizes services and
structure as-is with no changes under this agreement   Steady-State fee
structure for requisite service as documented below
 
       
Service Volume greater or less than BAU
  Service Provider will develop a commercially reasonable quote for acceptance
by the Service Receiver provided the Service Receiver utilizes services and
structure as-is with no significant changes under this agreement   Service
Provider will develop a commercially reasonable quote for acceptance by the
Service Receiver incremental to the base service costs documented below for the
requisite service

Ad-Hoc development/services or processing of reports consistent with what was
provided prior to the distribution date will be supported as part of this
agreement. Service Provider will use commercially reasonable efforts based on
provider’s current abilities to accommodate regulatory or legal ad-hoc requests.
Ad-hoc requests which may need to be performed to assist Service Receiver in
meeting new legal obligations will be provided on a time and materials basis as
described in the Additional Pricing section of this agreement. Any changes to
3rd party relationships which require interface modifications or re-writes are
not included as part of the scope of this agreement. Should the Service Receiver
require such changes, Parties agree to negotiate in good faith with regard to
such modification. In the event modifications to the services provided are
required by law for only the Service Recipient and such modifications increase
the cost for Service Provider, Service Recipient that requires the modifications
shall pay all the additional costs including the costs for the other Service
Recipients.
Exit Services
The following services will be provided upon receipt of a Termination Notice to
exit from this Service.

              Service #   Service Name   Description of Service   Service Charge
($/hour)
IT-Global Vault-02
  Global Vault
Professional
Services Migration   Service Provider will make commercially reasonable efforts
to assist Service Receiver in exiting of this agreement. These efforts include:

  Time and Materials Based on Additional Pricing Section    
•    Support of data extraction requests from the Service Receiver


   
•    Providing Subject Matter Expertise in helping the Service Receiver
understand current state data schema and configuration details
 

3



--------------------------------------------------------------------------------



 



              Service #   Service Name   Description of Service   Service Charge
($/hour)
IT-Global Vault-03
  Global Vault
Professional
Services Knowledge
Transfer   Service Provider will provide the following knowledge transfer
services:

  Time and Materials Based on Additional Pricing Section  
•     Existing non-sensitive documentation maintained by the Service Provider
will be given to the Service Receiver as it relates to the Global Vault
Application and related interfaces
 

Supplemental Services
For requests for supplemental services relating to Global Vault Professional
Services by Service Receiver not mentioned in this Schedule or not included
within the costs documented in this agreement, Service Receiver will provide a
discreet project request and submit such request to Service Provider using the
formalized Change Request attached as Annex A for consideration by Service
Provider.
Where notice is required a number of business days prior to some required action
by Service Provider, notice must be received by 12 noon Eastern Time to be
counted as received during such business day. Service Provider shall, within a
commercially reasonable period, provide a price quote to be commercially
reasonable based on the current cost of the Services to Service Receiver taking
into account, such items as the specific time the request was made, service
delivery volumes, exit planning activities, and other activities Service
Provider is currently engaged in at the time of the request, but not later than
30 days after the request was made. If Service Provider, in its sole discretion
determines (i) such request would increase the ongoing operating costs for
Service Provider (as a service recipient) or any other service receiver or
(ii) that it is not capable of making such changes with its current staff during
the time period requested without interrupting the Services provided to itself
or any other service receiver. Service Provider need not provide a price quote
or perform the services. Where a price quote is provided, Service Provider shall
provide the service requested upon acceptance of the price.
PREREQUISITES/DEPENDENCIES

    •   If Service Receiver, or the Service Receiver’s Supplier(s), sends
inaccurate information to Service Provider, it will be the responsibility of the
Service Receiver to rectify any problems and bear any costs incurred to rectify
the issue.     •   Service Receiver will remove all Service Receiver data from
the Service Provider’s Global Vault instance. These services are included at $0
cost.     •   Service Provider will remove all Service Provider data from the
Service Receiver’s Global Vault instance. These services are included at $0
cost.     •   Service Receiver must provide VPN access for specific Service
Provider users to the Service Receiver’s servers. Service Provider must provide
VPN access for specific Service Receiver users to the Service Provider’s
servers. VPN access will be provided to allow data cleanup and removal.

4



--------------------------------------------------------------------------------



 



  •   Service Receiver must provide access, via secure VPN at all times or
additional ports, to allow up to 10 Service Provider staff members to gain
access to the Global Vault environment. The Service Receiver will need to
provide these Service Provider staff members with the appropriate elevated
privileges needed to complete the services requested, this will be required for
the period of this TSA and should be consistent with the policies and procedures
set forth by Service Receivers Service Delivery organization.     •   Security
and access controls will be maintained as set forth in the Master Services
Agreement.

NOTICE REQUIREMENT
Official Notices and Bills under this Schedule should be sent to the following
addresses (with an email copy to the Service Owners set forth above):
If to the Service Provider:
Xylem Inc.
240 Fall Street
Seneca Falls, NY 13148
Attention: Linda Lynch
Linda.lynch@xyleminc.com
If to the Service Receiver:
ITT Corporation
240 Fall Street
Seneca Falls, NY 13148
Attention: Daryl R. Bowker
Daryl.bowker@itt.com
SERVICE LEVEL
Service Provider will classify incidents at its own discretion. Such
classifications shall be consistent with the priorities Service Provider set for
itself as a recipient of services.
In the event incidents cannot be resolved, Service Provider shall promptly
notify Service Receiver and work together to try and resolve such incidents.

5



--------------------------------------------------------------------------------



 



ADDITIONAL PRICING
Hourly Rate for Services Not Specified but Provided by Service Provider
Employees (including but not limited to modifications, consulting, exit strategy
development, transition, etc.) are documented below. Such services will be
provided solely at the Service Provider’s discretion. Service Provider is not
obligated to provide additional services not specified in this agreement. The
employee category is defined by the Service Provider. The rates documented below
shall be commercially reasonable and designated by the Service Provider, closest
to its current cost to provide the service. The hourly rates below include the
4.5% amount for inflation each year. These rates apply to internal Service
Provider employees only, and should external resources be required, the costs
for those external resources will be reviewed with the Service Receiver prior to
execution of the project.
Additional Pricing Rates (All in USD)

                          Location   Low     Medium     High  
USA
  $ 75     $ 100     $ 125  
Greece
  $ 35     $ 46     $ 58  
Mexico
  $ 19     $ 25     $ 31  
Sweden
  $ 75     $ 100     $ 125  

6



--------------------------------------------------------------------------------



 



Annex A
TSA Change Request Form

     
TSA Schedule:
   
Receiver TSA Owner:
   
Date of Request:
   
Completed By:
   

     Requested Service Change:

                                      Already agreed to         Service
Description           with Service     Item Number   (Listed on schedule in the
TSA)   Monthly Charge   Requested Change   Provider (Y/N)    
1
                   
2
                   
3
                   
4
                   
5
                   

     Outcome:

              Outcome     Item Number   (Approved, Denied)   Specific Action to
be taken
1
       
2
       
3
       
4
       
5
       

Approvals

     
Approved By:
  Approved By:
 
   
Provider TSA Functional Lead
  Receiver TSA Functional Lead
 
   
Executive Representative:
  Executive Representative:
 
   
Provider TSA Manager
  Receiver TSA Manager

7



--------------------------------------------------------------------------------



 



SCHEDULE BA5
SUPPLIER PORTAL
Capitalized terms used herein and not otherwise defined shall have the meaning
assign such term in the Agreement. The Services provided hereunder are subject
in all respects to the terms and conditions of the Agreement, except where
expressly noted.
SERVICE OWNER
All service matters, general inquiries and notices regarding this service should
be directed to:

              Name   Title   Phone   e-mail Cecilia Akesson
Xylem Inc.   Team Leader   +46 471 247994   cecilia.akesson@xyleminc.com        
      Kevin Loucks
ITT Corporation   Manager, Transition
Management Office   (315) 568-7770   kevin.loucks@itt.com

GENERAL SERVICE DESCRIPTION
Service Provider will perform Supplier Portal Support Services for Service
Receiver.
Service Receiver and its Subsidiaries will utilize Service Provider’s resources
based on the functionality, processes, input and output screens, and documents
that support the Service Provider’s business and business processes in the
twelve months prior to the Distribution date.
SCOPE OF SERVICES
Upon the terms and subject to the conditions of this Services Schedule and the
Agreement, Service Provider shall provide to Service Recipient the services
identified below (collectively, the “Services”).

1



--------------------------------------------------------------------------------



 



                                      Minimum Service                 BAU
Transaction   Period     Service #   Service Name   Description of Service  
Volume   (in mo.)   Service Charge
IT-Supplier Portal-01
  Supplier Portal Application Support Services   Provide ongoing Supplier Portal
service and application support:   93,000 Purchase Orders Annually   18   Cost
plus 2% - 10% per mon                
•    Supplier Portal Processing — The Service Provider will operate the Supplier
Portal such that the Service Receiver’s staff and Suppliers can access the
Supplier Portal via the Web. The Service Receiver’s Suppliers access the
Supplier Portal to review, create and update various types of Purchasing and
Shipping information necessary to review Purchase Orders; create and send Order
Response, receive Order Changes, review Order Acknowledgements, review Supplier
Data, create Dispatch Advice, and review Goods Received messages that transmit
to and from the Service Receiver’s ERP/MRP system.
         

•    The Service Provider’s Supplier Portal will receive Supplier Data messages
from the Service Receiver’s ERP/MRP system, and create or update Supplier
Information within the Supplier Portal. An email is sent back to the Service
Receiver acknowledging the updates.
         

•    The Service Provider’s Supplier Portal will receive Purchase Order
Register, Change and Cancel messages from the Service Receiver’s ERP/MRP system,
to create or change Purchase Order information within the Supplier Portal. The
Service Provider’s Supplier Portal sends an email notification to the designated
Service Receiver’s Supplier.

•   The Service Provider’s Portal will allow the Service Receiver’s Suppliers to
acknowledge the Orders on the Supplier Portal, and will send Order Response
messages to the Service Receiver’s ERP/MRP system.
         

•    The Service Provider’s Portal will receive Order Acknowledgement messages
from the Service Receiver’s ERP/MRP system, and update and reflect this on the
Supplier Portal.
         

•    The Service Provider’s Supplier Portal allows the Receiver’s Suppliers to
create and update Dispatch Advice information in the Supplier Portal, the
Supplier Portal sends Dispatch Advice messages to the Service Receiver’s ERP/MRP
system. The Supplier Portal, for Bookings with ‘No Invoice Control’, will
generate a PDF report file, and print it to a designated default printer at the
Service Receiver’s Supplier’s Forwarder. In
     

2



--------------------------------------------------------------------------------



 



                                      Minimum Service                 BAU
Transaction   Period     Service #   Service Name   Description of Service  
Volume   (in mo.)   Service Charge
 
     
      addition, the Supplier Portal will, once a Supplier has created a shipment
and dispatched it, create a packing information (Flag/Label) PDF report and
print it on the designated default printer that the Supplier has set up within
the Supplier Portal.
           
 
     

•    The Service Provider’s Supplier Portal will receive Goods Received messages
and create and update this information in the Supplier Portal.
           
 
     

•    The Service Provider’s Supplier Portal allows the Service Receiver’s
Supplier to create and update an Invoice within the Service Provider’s Supplier
Portal, the Supplier Portal transmitts the Invoice to the Service Receiver’s
ERP/MRP system.
           
 
     

•    When the Service Provider’s Supplier Portal identifies a corrupt message or
one with invalid or bad data, the Service Provider’s Supplier Portal will
generate and send an email to the designated Service Receiver contact. The
Service Receiver determines how best to correct the invalid message.
  1,700 emails Monthly        
 
     

•    Access to Supplier Portal Application — Service Provider will provide
access to application for authorized Service Receiver Suppliers and staff per
the security guidelines outlined in the Master Services Agreement. Service
Provider will create new application and database users pre-approved by Service
Recipient, maintain application and database passwords, maintain application and
database security to meet security and controls guidelines identified in Master
Services Agreement, as well as monitor and restrict unauthorized access to
source code and data. Service Provider will maintain production batch schedule,
execute batch jobs, assess impact of failed batch jobs, and adjust schedule to
account for batch job failures and delays. Service Provider will execute web
server and application server configuration changes, monitor and maintain
application administration Cron jobs and shell scripts.
           
 
     

•    Supplier Portal Support & Maintenance — Service Provider will monitor
incident resolution requests from the Service Receiver’s Superusers and Staff,
and recommend and implement incident resolution per the SLA outlined in the
Service Level section of this agreement. Service Provider will identify and
communicate breaks in application discovered by automated or monitoring system,
develop solution and approach to address break in application, and implement
fixes to resolve break in application.
  150 Incidents Annually        
 
     

•    Supplier Portal Database Support — Service Provider will monitor incident
resolution requests, and recommend and implement incident resolution
           

3



--------------------------------------------------------------------------------



 



                                          Minimum Service                 BAU
Transaction   Period     Service #   Service Name   Description of Service  
Volume   (in mo.)   Service Charge

    per the SLA outlined in the Service Level section of this agreement. Service
Provider will identify and communicate breaks in application discovered by
automated or monitoring system, develop solution and approach to address break
in application, and implement fixes to resolve break in application.          

Service Volumes Greater Than or Less Than Observed Pre-Distribution Date
Service Provider will deliver the same volume of Services as delivered in the
12 months prior to the Distribution Date, plus or minus 10% (such activity,
including any such 10% deviation, “Business as Usual activities” or “BAU”) at no
additional cost per unit. Service Provider will accommodate Service Receiver’s
inorganic (Mergers, Acquisitions, and Divestitures) activities on a time and
materials basis with respect to the one-time set-up fees. The table below will
then apply following the completion of the one-time set-up activities.

          Scenario   One-Time Setup Fees   Monthly Fees
Service Volume within BAU [Note: BAU already includes +/- 10% of
pre-distribution date volumes]
  No incremental one-time fees when Service Receiver utilizes services and
structure as-is with no changes under this agreement   Steady-State fee
structure for requisite service as documented below
 
       
Service Volume greater or less than BAU
  Service Provider will develop a commercially reasonable quote for acceptance
by the Service Receiver provided the Service Receiver utilizes services and
structure as-is with no significant changes under this agreement   Service
Provider will develop a commercially reasonable quote for acceptance by the
Service Receiver incremental to the base service costs documented below for the
requisite service

Ad-Hoc development/services or processing of reports consistent with what was
provided prior to the distribution date will be supported as part of this
agreement. Service Provider will use commercially reasonable efforts based on
provider’s current abilities to accommodate regulatory or legal ad-hoc requests.
Ad-hoc requests which may need to be performed to assist Service Receiver in
meeting new legal obligations will be provided on a time and materials basis as
described in the Additional Pricing section of this agreement. Any changes to
3rd party relationships which require interface modifications or re-writes are
not included as part of the scope of this agreement. Should the Service Receiver
require such changes, Parties agree to negotiate in good faith with regard to
such modification. In the event modifications to the services provided are
required by law for only the Service Recipient and such modifications increase
the cost for Service Provider, Service Recipient that requires the modifications
shall pay all the additional costs including the costs for the other Service
Recipients.

4



--------------------------------------------------------------------------------



 



Exit Services
The following services will be provided upon receipt of a Termination Notice to
exit from this Service.

              Service #   Service Name   Description of Service   Service Charge
($/hour)
IT-Supplier
Portal-03
  Supplier Portal
Migration   Service Provider will make commercially reasonable efforts to assist
Service Receiver in exiting of this agreement. These efforts include:

  Time and Materials Based on Additional Pricing Section    
•    Support of data extraction requests from the Service Receiver


   
•    Providing Subject Matter Expertise in helping the Service Receiver
understand current state data schema and configuration details
 
 
           
IT-Supplier
Portal-04
  Supplier Portal
Training   Service Provider will provide the following education and training
services:

  Time and Materials Based on Additional Pricing Section  
•    Provide training and education to the Service Receiver’s staff to enhance
their capability to stand alone and manage a Portal
 
 
           
IT-Supplier
Portal-05
  Supplier Portal
Knowledge Transfer   Service Provider will provide the following knowledge
transfer services:

  Time and Materials Based on Additional Pricing Section  
•    Existing non-sensitive documentation maintained by the Service Provider
will be given to the Service Receiver as it relates to the Supplier Portal
Application and related interfaces
 

Supplemental Services
For requests for supplemental services relating to Supplier Portal Applications
by Service Receiver not mentioned in this Schedule or not included within the
costs documented in this agreement, Service Receiver will provide a discreet
project request and submit such request to Service Provider using the formalized
Change Request attached as Annex A for consideration by Service Provider.
Where notice is required a number of business days prior to some required action
by Service Provider, notice must be received by 12 noon Eastern Time to be
counted as received during such business day. Service Provider shall, within a
commercially reasonable period, provide a price quote to be commercially
reasonable based on the current cost of the Services to Service Receiver taking
into account, such items as the specific time the request was made, service
delivery volumes, exit planning activities, and other activities Service
Provider is currently engaged in at the time of the request, but not later than
30 days after the request was made. If Service Provider, in its sole discretion
determines (i) such request would increase the ongoing

5



--------------------------------------------------------------------------------



 



operating costs for Service Provider (as a service recipient) or any other
service receiver or (ii) that it is not capable of making such changes with its
current staff during the time period requested without interrupting the Services
provided to itself or any other service receiver. Service Provider need not
provide a price quote or perform the services. Where a price quote is provided,
Service Provider shall provide the service requested upon acceptance of the
price.
LOCATIONS
Services are initially provided from Emmaboda, Sweden to ITT co. global
locations.
PREREQUISITES/DEPENDENCIES

    •   Service Receiver will maintain the applications and
interfaces documented in Attachment A, within the Service Receiver’s systems and
applications.     •   If Service Receiver, or the Service Receiver’s
Supplier(s), sends inaccurate data to Service Provider, it will be the
responsibility of the Service Receiver to rectify any problems and bear any
costs incurred to rectify the issue.     •   The Service Receiver will continue
to utilize and have available a Supplier Portal Superuser (senior buyer and
business expert) to provide first line support for the Supplier Portal.     •  
The Service Receiver’s Staff will need to have the Citrix client installed on
their PC devices.     •   The Service Receiver’s must have one of the following
ERP/MRP systems active in order to utilize the Service Provider’s Supplier
Portal: Business Planning and Control System (BPCS), Planning Resource
Management System (PRMS) or IDMS B&G systems.     •   Service Receiver, in a
separate and independent agreement, must have Websphere MQ systems active and
maintained with the correct interfaces and data feeds to Supplier Portal by the
Service Receiver for the period of time in which this agreement is in effect.  
  •   Security and access controls will be maintained as set forth in the Master
Services Agreement.

6



--------------------------------------------------------------------------------



 



NOTICE REQUIREMENT
Official Notices and Bills under this Schedule should be sent to the following
addresses (with an email copy to the Service Owners set forth above):
If to the Service Provider:
Xylem Inc.
2881 E Bayard Street
Seneca Falls, NY 13148
Attention: Linda Lynch
Linda.lynch@xyleminc.com
If to the Service Receiver:
ITT Corporation
240 Fall Street
Seneca Falls, NY 13148
Attention: Daryl R. Bowker
Daryl.bowker@itt.com
SERVICE LEVEL
Service Provider will classify incidents at its own discretion. Such
classifications shall be consistent with the priorities Service Provider set for
itself as a recipient of services.
The Service Provider will provide support services during Swedish Office Hours,
Monday through Thursday from 7:30am to 4:30pm, and on Friday from 7:30am to
1:30pm Swedish time. Incidents logged after Swedish Office Hours will be
addressed on the start of the next support day.
In the event incidents cannot be resolved, Service Provider shall promptly
notify Service Receiver and work together to try and resolve such incidents.
ADDITIONAL PRICING
Hourly Rate for Services Not Specified but Provided by Service Provider
Employees (including but not limited to modifications, consulting, exit strategy
development, transition, etc.) are documented below. Such services will be
provided solely at the Service Provider’s discretion. Service Provider is not
obligated to provide additional services not specified in this agreement. The
employee category is defined by the Service Provider. The rates documented below
shall be commercially reasonable and designated by the Service Provider, closest
to its current cost to provide the service. The hourly rates below include the
4.5% amount for inflation each year. These rates apply to internal Service
Provider employees only, and should external resources be

7



--------------------------------------------------------------------------------



 



required, the costs for those external resources will be reviewed with the
Service Receiver prior to execution of the project.
Additional Pricing Rates (All in USD)

                          Location   Low     Medium     High  
USA
  $ 75     $ 100     $ 125  
Greece
  $ 35     $ 46     $ 58  
Mexico
  $ 19     $ 25     $ 31  
Sweden
  $ 75     $ 100     $ 125  

8



--------------------------------------------------------------------------------



 



ATTACHMENT A

                          Destination Message Name   Business Purpose   Source
System   System
Supplier
  Service Receiver Creates and Maintain Supplier data in the Supplier Portal  
Service Receiver
MRP/ERP   Supplier Portal
 
           
Orders
  Service Receiver submits Purchase Orders to their Suppliers, via the Supplier
Portal   Service Receiver
MRP/ERP   Supplier Portal
 
           
Order Response
  Supplier communicates to Service Receiver that the Order has been acknowledged
  Supplier Portal   Service Receiver
MRP/ERP
 
           
Order Response
Acknowledgement
  Service Provide communicates to their Supplier that the Service Provider
acknowledges the Response from their Supplier   Service Receiver
MRP/ERP   Supplier Portal
 
           
Dispatch advice
  Supplier communicates to the Service Receiver when the Purchase Order has been
fulfilled, manufactured and/or Packed. Supplier communicates to the Service
Receiver Pickup Orders, Ship Dates, and VMI Goods collection notifications  
Supplier Portal   Service Receiver
ERP/MRP
 
           
Good Received
  Service Receiver communicates to their Supplier that the Shipment has been
received   Service Receiver
ERP/MRP   Supplier Portal
 
           
Invoice
  Supplier communicates to the Service Receiver a Invoice for payment   Supplier
Portal   Service Receiver
ERP/MRP

9



--------------------------------------------------------------------------------



 



Annex A
TSA Change Request Form

     
TSA Schedule:
   
Receiver TSA Owner:
   
Date of Request:
   
Completed By:
   

     Requested Service Change:

                                  Already agreed to     Service Description    
      with Service Item Number   (Listed on schedule in the TSA)   Monthly
Charge   Requested Change   Provider (Y/N)
1
               
2
               
3
               
4
               
5
               

     Outcome:

              Outcome     Item Number   (Approved, Denied)   Specific Action to
be taken
1
       
2
       
3
       
4
       
5
       

Approvals

     
Approved By:
  Approved By:
 
   
Provider TSA Functional Lead
  Receiver TSA Functional Lead
 
   
Executive Representative:
  Executive Representative:
 
   
Provider TSA Manager
  Receiver TSA Manager

10



--------------------------------------------------------------------------------



 



SCHEDULE BA6
SERVICES TSA ANNEX FOR
AXMINSTER
SERVICE OWNER
All service matters and general inquiries regarding this service should be
directed to the following service owners:

              Name   Title   Phone   e-mail Service Provider
Lowara UK Ltd.
Duncan Lewis   General Manager   +44(0) 1297 630209   Duncan.Lewis@xyleminc.com
              Service Recipient
ITT Industries Ltd.
John Veness   General Manager   +44(0) 1297 630247   John.Veness@itt.com

PARTIES TO THE AGREEMENT

1.   Service Provider:     Lowara UK Ltd.   2.   Service Recipient:     ITT
Industries Ltd.

GENERAL SERVICE DESCRIPTION

1.   Pump Testing Services   2.   Information Technology Services   3.   Finance
Support Services

TERM AND OPTION

1.   24 months — Commencing on the date of the separation into 3 companies   2.
  Service Recipient will have the option to terminate this agreement at any time
after the 1st 12 months with 6 months advance written notice to the Service
Provider.

1



--------------------------------------------------------------------------------



 



SERVICES TO BE PROVIDED

1.   Pump Testing Services

  a.   ITT personnel shall follow Lowara’s written pump test procedures when
conducting tests.     b.   ITT personnel who will use the test area must
regularly attend an induction course on Lowara’s environmental, safety & health
(ESH) procedures.     c.   Only the ITT personnel who have been trained in these
regular ESH induction courses shall be eligible to carry out pump tests.     d.
  All ITT personnel and items/pumps that will use the test area must be logged
into and out of the Lowara facility in accordance with Lowara’s entrance and
exit policies for non Lowara personnel.     e.   Service recipient shall carry
out a risk assessment in accordance with service provider’s on each occasion
that recipient utilizes the test area.     f.   The test area must be left in
the same condition post testing as it was prior to the testing.     g.   Lowara
personnel working near the test area will not oversee or assist in the pump
testing.

2.   Information Technology Services.

Primary IT support for ITT will come from the ITT IT organization which will
have a representative in Basingstoke. In addition, the ITT Technical Assistance
Center (TAC) resources (telephonic) will also be available to ITT. If emergency
local support is required for ITT personnel at the Axminster site, Lowara may
provide assistance under the terms of the “Reasonable Cooperation” clause found
in the Master Services Agreement.
The procedure for ITT to engage local support from Lowara shall be to contact
the ITT IT resource in Basingstoke or the ITT TAC. The Basingstoke
representative or the ITT TAC will then contact Lowara’s IT resource center in
order to request this assistance. On-site assistance will be provided if local
resources are available. The hourly charge for this support shall be Cost plus
2% - 10% as described below in the “Pricing & Payment Terms” section of this
document.

3.   Finance Services

ITT may require assistance from the Lowara, UK and/or the Montecchio, Italy
Finance department which will be available to provide additional training on the
BPCS system. In the event that ITT encounters issues, the Lowara finance dept
will have the support of the RCW Lowara IT resources in Axminster, UK and
Montecchio, Italy to provide troubleshooting and support to the ITT BPCS group.

2



--------------------------------------------------------------------------------



 



LOCATIONS
1. Lowara facility located at the following address:
Lowara UK Ltd.
Millwey Rise Industrial Estate
Axminster EX13 5HU, United Kingdom
PREREQUISITES/DEPENDENCIES

1.   Real Estate Sublease is in effect.   2.   Service Recipient will follow all
of Service Provider’s Environmental, Safety, & Health (ES&H) policies and
procedures while using the pump testing facilities. Service Provider will
provide its ES&H written policies to Service Recipient at the outset of this
agreement and agrees to provide overview training prior to the Service
Recipient’s use of the pump testing facilities.   3.   Service Recipient’s
customers will be granted access to the test facility along with Service
Recipient’s representatives for a customer witnessed pump test.   4.   Service
recipient is precluded from hiring Service Provider’s employees that may provide
these services under this agreement for the duration of this agreement plus an
additional 1 year after the agreement is terminated.   5.   In the event of 3rd
party claims against Service Recipient which are unrelated to this agreement,
the Service Recipient agrees to indemnify the Service Provider for any costs
that the Service Provider may incur in the event that the 3rd party elects to
also claim damages against the Service Provider because of their relationship
with the Service Recipient. The Service Recipient also agrees to defend the
Service Provider at is sole cost the extent permitted to do so under United
Kingdom law.

TAX STATUS

1.   Service Provider — Payments received under the terms of this agreement will
be considered taxable income in the United Kingdom   2.   Service Recipient —
Payments made under the terms of this agreement will be tax deductible in the
United Kingdom   3.   VAT of the current rate % of the invoice amount will be
charged by the service provider to the service recipient

3



--------------------------------------------------------------------------------



 



BILLING LOCATION

    Lowara UK Ltd. Millwey Rise Industrial Estate Axminster EX13 5HU, United
Kingdom

SERVICE LEVEL

1.   Service Provider agrees to use reasonable care and diligence in the
fulfillment of all services described above. Service Provider also agrees that
it will promptly carry out services based on reasonable business practices and
judgment.

NOTICES
All correspondence with respect to this agreement should be sent to the Service
Owners listed above.
NOTICE REQUIREMENTS

                  Prior Notice Requirement to No.   Third Party Provider  
Terminate Service N/A   None required   See Term and Option above              
                                                                               
     

PRICING & PAYMENT TERMS

1.   The hourly fixed charge for use of the pump testing area shall be Cost plus
2% - 10% per hour for the term of this agreement — payable in British Pounds.
The Cost plus 2% - 10% per hour rate is subject to increase up to 6.0% per year
if Service Provider deems this necessary to support the testing needs of the
Service Recipient.

4



--------------------------------------------------------------------------------



 



2.   The hourly fixed charge for Information Technology services and Finance
Support services will be Cost plus 2% - 10% per hour for the term of this
agreement — Payable in British Pounds.   3.   The fixed hourly rate of Cost plus
2% - 10% per hour shall be the minimum charge. Partial hour charges will be
rounded up to include the entire hour. For example, a service provided in 2
hours and 20 minutes will be charged at 3 hours or Cost plus 2% - 10%.   4.  
Invoices will be prepared monthly and mailed to the service provider via email.
Invoices shall include the date services were provided, the name(s) of the
person(s) who provided the service, the number of hours spent providing the
service, and the description of the product that was tested where applicable.  
5.   There will be no additional backup attached to these invoices.   6.  
Invoice payment terms are net 30 days from invoice date.   7.   During the term
of this TSA Schedule, no additional 2%, 10% or 4.5% increase in the pricing as
set forth above should be applied pursuant to Section 2(a)(i) of the Agreement.

5



--------------------------------------------------------------------------------



 



SCHEDULE BA7
TEST AND PAINT SERVICES TSA IN
NANJING
SERVICE OWNER
All service matters and general inquiries regarding this service should be
directed to:

              Name   Title   Phone   e-mail
Service
Provider’s
Contact
ITT Nanjing Co, Ltd
(Xylem Nanjing)
Harald Rach
 





General Manager ITT Nanjing Co., Ltd. (Xylem Nanjing)
Longyang Road, Luhe Economic Development Area, Luhe District, Nanjing, Jiangsu
Province, China  





+86 25 5719 5050  





Harald.rach@xyleminc.com  
Service
Recipient’s
Contact
IP China/Shanghai
Goulds Pumps
Carter Chan
 





General Manager, IP China ITT (China) Investment Company Limited
30F Tower A, City Center of Shanghai, 100 Zunyi Road Shanghai 200051  





+86 21 22082888 x6188  





Carter.Chan@itt.com

PARTIES TO THE AGREEMENT

  1.   Service Provider — ITT Nanjing Co., Ltd (Xylem Nanjing)     2.   Service
Recipient — IP China / Shanghai Goulds Pump

1



--------------------------------------------------------------------------------



 



GENERAL SERVICE DESCRIPTION
Service Provider to provide pump testing and pump painting services to Service
Recipient.
Pumping testing and pump painting; Agreement to last until October 31, 2013
Testing service for VIT pumps and other pumps; Painting service for all pumps
TERM AND OPTION

  1.   Maximum Service Period — 24 months — Commencing on the Distribution date.
    2.   The Hourly rates are set forth below under Pricing & Payment Terms.
There is an escalation in price after the 1st 12 months, as set forth in the
pricing terms.     3.   Service Recipient will have the option to terminate this
agreement, with no additional make-whole fee as required by Section 11(b) of the
Agreement, after the 1st 12 months with 1 month advance written notice to the
Service Provider     4.   This agreement cannot be extended beyond the term of
24 months.

SERVICES TO BE PROVIDED

  1.   Testing of IP China / SGP products

  a.   Service Provider provides Service Recipient full access to the test bed
and infrastructure to fully test pumps and other related products     b.  
Service Provider also provides tools, equipment and personnel to fully validate
a product as required by Service Recipient.     c.   Service Provider also fully
tests the products per instructions from Service Recipient or its customers or
its agents     d.   Service Provider provides full report(s) on the results of
the test and performance of the products     e.   Service Provider personnel
will take control of the products at the loading dock and transfer the products
to the test bed, install them on the test bed, fully test the products, remove
the products and package them and return as required by Service Recipient     f.
  Service Recipient or its agents or its customers will have access to the
products while they are being prepared for testing, while products are being
tested and while the products are being processed for return to Service
Recipient     g.   Service Recipient or its agents or its customers will have
access to the control room in order to witness the test.     h.   Only Service
Provider personnel are allowed to run the test and operate all tools, machinery
and controls related to the testing of these products

  2.   Painting of IP China / SGP products

  a.   Service Provider provides paint services to Service Recipient utilizing
existing paint booths at the Nanjing factory     b.   Service Provider provides
paint services according to Service Recipient requirements as agreed in the
individual orders placed by Service Recipient

2



--------------------------------------------------------------------------------



 



  c.   Service Provider personnel will take control of the products at the
loading dock and transfer the products to the paint booth, prep the products
properly before installing them in the paint booth, fully paint the products,
remove the products from the paint booth and package them and return as required
by Service Recipient     d.   Service Recipient or its agents will have access
to the products before and after the painting process in order to witness and
accept the painted product.

  3.   Service Provider and Service Recipient agree on lead-times for testing
and painting of each product at the time of placing of the order. Service
Provider will make reasonable efforts to comply with the agreed lead-time and
will communicate with the Service Recipient if there are any delays in
fulfilling the order.     4.   For any possible later delivery, the Service
Provider shall notify IP in advance and both parties shall agree on an Extended
Schedule for such delivery. If the delivery is still not made according to the
Extended Schedule, the Service Provider shall pay $50/day as later delivery
penalty, but not exceed the total test value.

LOCATIONS
Service Provider factory is located at the following address:
Longyang Road, Luhe Economic Development Area, Luhe District, Nanjing, Jiangsu
Province, China
TAX STATUS

  1.   Service Provider — Payments received under the terms of this agreement
will be considered taxable income in China     2.   Service Recipient — Payments
made under the terms of this agreement will be tax deductible in China

3



--------------------------------------------------------------------------------



 



PREREQUISITES/DEPENDENCIES

1.   After the termination of this agreement, it may be necessary from time to
time for the Service Provider, on behalf of the Service Recipient, to respond to
inquiries made by customers or government authorities about Service Recipient’s
financial statements and tax filings, including providing support for audits. In
this event, the Service Provider will contact the Service Recipient and agree on
an appropriate course of action and response. To the extent that Service
Provider’s resources are to be used to respond to the inquiries, after the TSA
ends, the Service Provider will be entitled to invoice the Service Recipient at
the following rates per hour provided if assistance is needed under this section
after 2012, the parties will renegotiate such rates in good faith;

  a.   Clerical — US$ Cost plus 2% - 10%     b.   Professional — US$ Cost plus
2% - 10%     c.   Management — US$ Cost plus 2% - 10%

2.   At the termination of this agreement, the Service Recipient will provide
the necessary support at its own expense to transfer data to its own systems.
The Service Provider will agree to provide training to the Service Recipient’s
employees on the Service Provider’s premises or via conference call / web ex
prior to the termination of the agreement. The Service Provider will not be
required to send any of its employees to any other Service Recipient location.  
3.   In the event of 3rd party claims against the Service Recipient which are
unrelated to this agreement, the Service Recipient agrees to indemnify the
Service Provider for any costs that the Service Provider may incur in the event
that the 3rd party elects to also claim damages against the Service Provider
because of their relationship with the Service Recipient. The Service Recipient
also agrees to defend the Service Provider at its sole cost to the extent
permitted to do so under Chinese Law.

BILLING LOCATION
NOTICES
All correspondence with respect to this agreement should be sent to the Service
Owners listed above with copies to the following;
Service Provider — Dan Kelly
1133 Westchester Avenue
Suite 2000
White Plains, NY 10605
Service Recipient — Joanne Scalard
1133 Westchester Ave
Suite 3000
White Plains, NY 10605

4



--------------------------------------------------------------------------------



 



NOTICE REQUIREMENTS

                  Prior Notice Requirement to No.   Third Party Provider  
Terminate Service  
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       

PRICING & PAYMENT TERMS

1.   The hourly fixed charge for testing services provided under this TSA

  a.   Specified by model as described in the attached table     b.   The hourly
rate has an escalation as described in the table

2.   The hourly fixed charge for painting services provided under this TSA

  a.   Specified by model as described in the attached table     b.   The hourly
rate has an escalation as described in the table

3.   Refer to the attached MS-Excel pricing document for the pricing details  
4.   All Invoices are payable in Chinese Yuan (RMB).   5.   Invoices will be
prepared monthly and mailed to the service recipient via email or regular mail.
  6.   The 1st invoice will be dated on the last day of the financial closing in
November 2011   7.   Invoice payment terms are net 30 days from invoice date.  
8.   Subsequent invoices will follow every 30 days as long as there is activity.
If Service Recipient don’t use any testing services in any given month, Service
Provider doesn’t have to provide an invoice.

5



--------------------------------------------------------------------------------



 



Performance test routing time for IP products

                                                                               
                                      Need                                      
                                                                      hoisting  
                                                                               
                  Final       machine                                     Final
TSA             TSA             Final TSA             TSA             TSA      
outside, 1             TSA Rate     TSA             Price     TSA Rate    
Testing             Price     TSA Rate     Testing             Price       work
day     Total time     2011     Testing     S&H     (USD)     2012     Price    
S&H     (USD)     2013     Price     S&H     (USD)   Model   per unit     (Hr.s)
    (USD/hr)     Price (USD)     Rate     2011     (USD/hr)     (USD)     Rate  
  2012     (USD/hr)     (USD)     Rate     2012     No     1.67       Cost plus
2% - 10%       Cost plus
2% - 10%       Cost plus
2% - 10%       Cost plus
2% - 10%       Cost plus
2% - 10%       Cost plus
2% - 10%       Cost plus
2% - 10%       Cost plus
2% - 10%       Cost plus
2% - 10%       Cost plus
2% - 10%       Cost plus
2% - 10%       Cost plus
2% - 10%               1.67       Cost plus 2% - 10%       Cost plus 2% - 10%  
    Cost plus 2% - 10%       Cost plus 2% - 10%       Cost plus 2% - 10%      
Cost plus 2% - 10%       Cost plus 2% - 10%       Cost plus 2% - 10%       Cost
plus 2% - 10%       Cost plus 2% - 10%       Cost plus 2% - 10%       Cost plus
2% - 10%               1.67       Cost plus 2% - 10%       Cost plus 2% - 10%  
    Cost plus 2% - 10%       Cost plus 2% - 10%       Cost plus 2% - 10%      
Cost plus 2% - 10%       Cost plus 2% - 10%       Cost plus 2% - 10%       Cost
plus 2% - 10%       Cost plus 2% - 10%       Cost plus 2% - 10%       Cost plus
2% - 10%                                                                        
                                            No     1.87       Cost plus 2% - 10%
      Cost plus 2% - 10%       Cost plus 2% - 10%       Cost plus 2% - 10%      
Cost plus 2% - 10%       Cost plus 2% - 10%       Cost plus 2% - 10%       Cost
plus 2% - 10%       Cost plus 2% - 10%       Cost plus 2% - 10%       Cost plus
2% - 10%       Cost plus 2% - 10%               1.87       Cost plus 2% - 10%  
    Cost plus 2% - 10%       Cost plus 2% - 10%       Cost plus 2% - 10%      
Cost plus 2% - 10%       Cost plus 2% - 10%       Cost plus 2% - 10%       Cost
plus 2% - 10%       Cost plus 2% - 10%       Cost plus 2% - 10%       Cost plus
2% - 10%       Cost plus 2% - 10%               1.87       Cost plus 2% - 10%  
    Cost plus 2% - 10%       Cost plus 2% - 10%       Cost plus 2% - 10%      
Cost plus 2% - 10%       Cost plus 2% - 10%       Cost plus 2% - 10%       Cost
plus 2% - 10%       Cost plus 2% - 10%       Cost plus 2% - 10%       Cost plus
2% - 10%       Cost plus 2% - 10%               1.87       Cost plus 2% - 10%  
    Cost plus 2% - 10%       Cost plus 2% - 10%       Cost plus 2% - 10%      
Cost plus 2% - 10%       Cost plus 2% - 10%       Cost plus 2% - 10%       Cost
plus 2% - 10%       Cost plus 2% - 10%       Cost plus 2% - 10%       Cost plus
2% - 10%       Cost plus 2% - 10%                                              
                                                                      No    
1.87       Cost plus 2% - 10%       Cost plus 2% - 10%       Cost plus 2% - 10%
      Cost plus 2% - 10%       Cost plus 2% - 10%       Cost plus 2% - 10%      
Cost plus 2% - 10%       Cost plus 2% - 10%       Cost plus 2% - 10%       Cost
plus 2% - 10%       Cost plus 2% - 10%       Cost plus 2% - 10%              
1.87       Cost plus 2% - 10%       Cost plus 2% - 10%       Cost plus 2% - 10%
      Cost plus 2% - 10%       Cost plus 2% - 10%       Cost plus 2% - 10%      
Cost plus 2% - 10%       Cost plus 2% - 10%       Cost plus 2% - 10%       Cost
plus 2% - 10%       Cost plus 2% - 10%       Cost plus 2% - 10%              
1.87       Cost plus 2% - 10%       Cost plus 2% - 10%       Cost plus 2% - 10%
      Cost plus 2% - 10%       Cost plus 2% - 10%       Cost plus 2% - 10%      
Cost plus 2% - 10%       Cost plus 2% - 10%       Cost plus 2% - 10%       Cost
plus 2% - 10%       Cost plus 2% - 10%       Cost plus 2% - 10%              
1.87       Cost plus 2% - 10%       Cost plus 2% - 10%       Cost plus 2% - 10%
      Cost plus 2% - 10%       Cost plus 2% - 10%       Cost plus 2% - 10%      
Cost plus 2% - 10%       Cost plus 2% - 10%       Cost plus 2% - 10%       Cost
plus 2% - 10%       Cost plus 2% - 10%       Cost plus 2% - 10%                
                                                                               
                    No     2.07       Cost plus 2% - 10%       Cost plus 2% -
10%       Cost plus 2% - 10%       Cost plus 2% - 10%       Cost plus 2% - 10%  
    Cost plus 2% - 10%       Cost plus 2% - 10%       Cost plus 2% - 10%      
Cost plus 2% - 10%       Cost plus 2% - 10%       Cost plus 2% - 10%       Cost
plus 2% - 10%               2.07       Cost plus 2% - 10%       Cost plus 2% -
10%       Cost plus 2% - 10%       Cost plus 2% - 10%       Cost plus 2% - 10%  
    Cost plus 2% - 10%       Cost plus 2% - 10%       Cost plus 2% - 10%      
Cost plus 2% - 10%       Cost plus 2% - 10%       Cost plus 2% - 10%       Cost
plus 2% - 10%                                                                  
                                                  No     2.07       Cost plus 2%
- 10%       Cost plus 2% - 10%       Cost plus 2% - 10%       Cost plus 2% - 10%
      Cost plus 2% - 10%       Cost plus 2% - 10%       Cost plus 2% - 10%      
Cost plus 2% - 10%       Cost plus 2% - 10%       Cost plus 2% - 10%       Cost
plus 2% - 10%       Cost plus 2% - 10%               2.07       Cost plus 2% -
10%       Cost plus 2% - 10%       Cost plus 2% - 10%       Cost plus 2% - 10%  
    Cost plus 2% - 10%       Cost plus 2% - 10%       Cost plus 2% - 10%      
Cost plus 2% - 10%       Cost plus 2% - 10%       Cost plus 2% - 10%       Cost
plus 2% - 10%       Cost plus 2% - 10%               2.07       Cost plus 2% -
10%       Cost plus 2% - 10%       Cost plus 2% - 10%       Cost plus 2% - 10%  
    Cost plus 2% - 10%       Cost plus 2% - 10%       Cost plus 2% - 10%      
Cost plus 2% - 10%       Cost plus 2% - 10%       Cost plus 2% - 10%       Cost
plus 2% - 10%       Cost plus 2% - 10%                                          
                                                                          No    
2.07       Cost plus 2% - 10%       Cost plus 2% - 10%       Cost plus 2% - 10%
      Cost plus 2% - 10%       Cost plus 2% - 10%       Cost plus 2% - 10%      
Cost plus 2% - 10%       Cost plus 2% - 10%       Cost plus 2% - 10%       Cost
plus 2% - 10%       Cost plus 2% - 10%       Cost plus 2% - 10%              
2.07                                                                            
                                                                               
                                                        NO     4.67       Cost
plus 2% - 10%       Cost plus 2% - 10%       Cost plus 2% - 10%       Cost plus
2% - 10%       Cost plus 2% - 10%       Cost plus 2% - 10%       Cost plus 2% -
10%       Cost plus 2% - 10%       Cost plus 2% - 10%       Cost plus 2% - 10%  
    Cost plus 2% - 10%       Cost plus 2% - 10%     No     4.67       Cost plus
2% - 10%       Cost plus 2% - 10%       Cost plus 2% - 10%       Cost plus 2% -
10%       Cost plus 2% - 10%       Cost plus 2% - 10%       Cost plus 2% - 10%  
    Cost plus 2% - 10%       Cost plus 2% - 10%       Cost plus 2% - 10%      
Cost plus 2% - 10%       Cost plus 2% - 10%     yes, when the length from bowl
bottom to up discharge head is over 5.5m     7.87       Cost plus 2% - 10%      
Cost plus 2% - 10%       Cost plus 2% - 10%       Cost plus 2% - 10%       Cost
plus 2% - 10%       Cost plus 2% - 10%       Cost plus 2% - 10%       Cost plus
2% - 10%       Cost plus 2% - 10%       Cost plus 2% - 10%       Cost plus 2% -
10%       Cost plus 2% - 10%  

Note:
 

l.   Hydro-test by IP supplier and seal test by IP operators so the list   2.  
The test cost is only for performance test not including noise .   3.   Special
flushing pipe of outside should be assembled by IP   4.   For big VIT pumps,
need large equipment and needs outsourcing. To be considered case by case

6



--------------------------------------------------------------------------------



 



Painting routing time for IP products

                                                              Painting Time    
TSA Rate 2011     TSA Painting     TSA Rate 2012     TSA Painting     TSA Rate
2012     TSA Painting   Model   (Hr.s)     (USD/hr)     Price (USD)     (USD/hr)
    Price (USD)     (USD/hr)     Price(USD)       0.6       Cost plus 2% - 10%  
    Cost plus 2% - 10%       Cost plus 2% - 10%       Cost plus 2% - 10%      
Cost plus 2% - 10%       Cost plus 2% - 10%       0.7       Cost plus 2% - 10%  
    Cost plus 2% - 10%       Cost plus 2% - 10%       Cost plus 2% - 10%      
Cost plus 2% - 10%       Cost plus 2% - 10%       0.8       Cost plus 2% - 10%  
    Cost plus 2% - 10%       Cost plus 2% - 10%       Cost plus 2% - 10%      
Cost plus 2% - 10%       Cost plus 2% - 10%                                    
                          0.7       Cost plus 2% - 10%       Cost plus 2% - 10%
      Cost plus 2% - 10%       Cost plus 2% - 10%       Cost plus 2% - 10%      
Cost plus 2% - 10%       0.8       Cost plus 2% - 10%       Cost plus 2% - 10%  
    Cost plus 2% - 10%       Cost plus 2% - 10%       Cost plus 2% - 10%      
Cost plus 2% - 10%       0.9       Cost plus 2% - 10%       Cost plus 2% - 10%  
    Cost plus 2% - 10%       Cost plus 2% - 10%       Cost plus 2% - 10%      
Cost plus 2% - 10%       1.2       Cost plus 2% - 10%       Cost plus 2% - 10%  
    Cost plus 2% - 10%       Cost plus 2% - 10%       Cost plus 2% - 10%      
Cost plus 2% - 10%                                                              
0.7       Cost plus 2% - 10%       Cost plus 2% - 10%       Cost plus 2% - 10%  
    Cost plus 2% - 10%       Cost plus 2% - 10%       Cost plus 2% - 10%      
0.8       Cost plus 2% - 10%       Cost plus 2% - 10%       Cost plus 2% - 10%  
    Cost plus 2% - 10%       Cost plus 2% - 10%       Cost plus 2% - 10%      
0.9       Cost plus 2% - 10%       Cost plus 2% - 10%       Cost plus 2% - 10%  
    Cost plus 2% - 10%       Cost plus 2% - 10%       Cost plus 2% - 10%      
1.2       Cost plus 2% - 10%       Cost plus 2% - 10%       Cost plus 2% - 10%  
    Cost plus 2% - 10%       Cost plus 2% - 10%       Cost plus 2% - 10%        
                                                      1       Cost plus 2% - 10%
      Cost plus 2% - 10%       Cost plus 2% - 10%       Cost plus 2% - 10%      
Cost plus 2% - 10%       Cost plus 2% - 10%       1.5       Cost plus 2% - 10%  
    Cost plus 2% - 10%       Cost plus 2% - 10%       Cost plus 2% - 10%      
Cost plus 2% - 10%       Cost plus 2% - 10%       0.8       Cost plus 2% - 10%  
    Cost plus 2% - 10%       Cost plus 2% - 10%       Cost plus 2% - 10%      
Cost plus 2% - 10%       Cost plus 2% - 10%       1       Cost plus 2% - 10%    
  Cost plus 2% - 10%       Cost plus 2% - 10%       Cost plus 2% - 10%      
Cost plus 2% - 10%       Cost plus 2% - 10%       1.2       Cost plus 2% - 10%  
    Cost plus 2% - 10%       Cost plus 2% - 10%       Cost plus 2% - 10%      
Cost plus 2% - 10%       Cost plus 2% - 10%                                    
                          0.6       Cost plus 2% - 10%       Cost plus 2% - 10%
      Cost plus 2% - 10%       Cost plus 2% - 10%       Cost plus 2% - 10%      
Cost plus 2% - 10%       0.8       Cost plus 2% - 10%       Cost plus 2% - 10%  
    Cost plus 2% - 10%       Cost plus 2% - 10%       Cost plus 2% - 10%      
Cost plus 2% - 10%                                                              
3       Cost plus 2% - 10%       Cost plus 2% - 10%       Cost plus 2% - 10%    
  Cost plus 2% - 10%       Cost plus 2% - 10%       Cost plus 2% - 10%       4  
    Cost plus 2% - 10%       Cost plus 2% - 10%       Cost plus 2% - 10%      
Cost plus 2% - 10%       Cost plus 2% - 10%       Cost plus 2% - 10%       4.5  
    Cost plus 2% - 10%       Cost plus 2% - 10%       Cost plus 2% - 10%      
Cost plus 2% - 10%       Cost plus 2% - 10%       Cost plus 2% - 10%  

7



--------------------------------------------------------------------------------



 



SCHEDULE BA8
SERVICES TSA SCHEDULE FOR
CHIHUAHUA
SERVICE OWNER
All service matters and general inquiries regarding this service should be
directed to:

              Name   Title   Phone   e-mail
Service Provider
Kacy Litzy
  VP Director Global Operations   (661) 714 6295   Kacy.litzy@xyleminc.com      
        Service Recipient
Alan Gilden   Valencia Director of Operations   (661) 295 4003  
Alan.gilden@itt.com

PARTIES TO THE AGREEMENT

1.   Service Provider — Flow Control LLC   2.   Service Recipient — Aerospace
Controls LLC

GENERAL SERVICE DESCRIPTION

1.   Pass through of American Industries shelter plan expenses   2.   IT
Services   3.   Environmental Health and Safety Services

TERM AND OPTION

1.   Minimum Service Period — 6 months — Commencing on the Distribution Date  
2.   The Monthly Costs are set forth below under Pricing & Payment Terms. The
Service Recipient and Service Provider agree that, except as set forth in this
Services TSA Schedule for Chihuahua (“this TSA”) no additional 2%, 10% or 4.5%
increase in such pricing should be applied as set forth in Section 2(a)(i) of
the Agreement.   3.   Service Recipient shall have the option to renew at 1.15
times the monthly fixed charge as noted below for an additional 3 months if
written notice is provided 60 days prior to the end of the Minimum Service
Period. Service Recipient will have the option to terminate this agreement at
any time, with no additional make-whole fee as required by Section 11(b) of the
Agreement with 1 months advance written notice to the Service Provider

1



--------------------------------------------------------------------------------



 



SERVICES TO BE PROVIDED

1.   Pass through of American Industries (the Shelter Plan Company) expenses
including but not limited to the following;

  a.   Manage relationships with all Mexico government agencies     b.   Human
Resources

  i.   Recruit, selection and hiring of required personnel     ii.   Labor
administration

  1.   Employee contracts     2.   Employee badge administration     3.  
Compensation package     4.   Promotion policies & employee transfers     5.  
Maintain employee records     6.   Employee conflict resolution     7.   Manage
relationship with Labor Board     8.   Instruct personnel supervisors     9.  
Develop and manage collective work agreement     10.   Ensure compliance with
labor laws     11.   Negotiate with labor union     12.   Xpat support and
administration

  iii.   Conduct required personnel training     iv.   Payroll Services

  1.   Collect weekly payroll and timekeeping data     2.   Gather supervisor
approvals     3.   Process payroll     4.   Input of new hires into payroll
system     5.   Process employee terminations     6.   Manage savings fund
program     7.   Administer food coupons     8.   Make required payroll tax
payments     9.   Provide cost per hour reports on line     10.   Timely
payments to employees     11.   Maintain payroll and HR software

  v.   Employee retention programs

  1.   Administer all employee retention programs (cafeteria, social security,
medical, loans, day care etc)

  vi.   Infirmary Coordination

  1.   Manage dispensary services     2.   Manage disability cases     3.  
Maintain medical records     4.   Inspect cafeteria services

  vii.   General Services

  1.   Hire and manage cafeteria services

2



--------------------------------------------------------------------------------



 



  2.   Hire and manage transportation services     3.   Control access to
facility through time and attendance system     4.   Address maintenance and
cleanliness concerns     5.   Address any employee related issues with
government agencies

  c.   Procurement, Accounting and Fiscal

  i.   Payment of all required Mexico corporate taxes     ii.   Payment of all
required payroll taxes     iii.   Calculation and administration of employee
profit sharing program     iv.   Maintain fixed asset records     v.   Process
accounts payables (MR0) invoices on a timely basis and pay suppliers     vi.  
Obtain bids and proposals from suppliers and evaluate in a timely manner    
vii.   Manage vendor relationships viii. Issue Purchase Orders to suppliers ix.
Track open purchase orders     x.   Obtain required invoice approvals     xi.  
Code vendor invoices to proper account numbers     xii.   Process and
administrate employee travel expenses     xiii.   Provide budget and actual
spending reports     xiv.   Maintain relationship with banks and bank account
administration     xv.   Prepare Shelter plan invoices that are sent to the
service provider and pro rate expenses if necessary between the service provider
and the service recipient     xvi.   Resolve issues with government auditors    
xvii.   Keep required backup for statutory and audit purposes     xviii.  
Prepare required statutory financial statements and file on a timely basis    
xix.   Maintain general ledger software

  d.   Freight forwarding activities

  i.   Southbound

  1.   Receive and unload goods in port of entry     2.   Verify identification
data     3.   Prepare wrap and weigh pallets     4.   Forward documentation to
Mexico customs broker     5.   Prepare detailed reports on quantity of bundles
on each truck     6.   Ensure efficient customs clearance

  ii.   Northbound

  1.   Coordinate with service recipient for disposal of waste material returned
from Mexico

  e.   Import and Export

      i-Exports

  1.   Process pro forma invoice, packing list, pedimento     2.   Review above
for accuracy     3.   Dispatch truck     4.   Traffic (Follow of the truck)    
5.   Invoice review for carriers and Customs brokerage     6.   Payment
requisitions for services

      ii-Imports

  1.   Review list of goods     2.   Classify merchandise

3



--------------------------------------------------------------------------------



 



  3.   Coordinate with counterpart broker     4.   Process pro forma invoice,
packing list, pedimento     5.   Review above for accuracy     6.   Dispatch
truck

  iii.   Other Shipments (Valencia)

  1.   Review list of goods     2.   Classify merchandise     3.   Input parts
and data to SOE system     4.   Coordinate with counterpart broker     5.  
Process pro forma invoice, packing list, pedimento     6.   Review above for
accuracy     7.   Dispatch truck

  iv.   Virtual imports exports

  1.   Review list of goods     2.   Classify merchandise     3.   Input parts
and data to SOE system     4.   Coordinate with counterpart broker     5.  
Process pro forma invoice, packing list, pedimento     6.   Review above for
accuracy     7.   Dispatch truck

  v.   In cases of customs inspection, coordinate with inspector for clearance
of goods     vi.   Tracking of open and close Pedimentos     vii.   Process
complimentary Pedimentos to pay duties     viii.   Prepare paperwork required to
comply with Anexo 24     ix.   Import / export record keeping     b.   Provide
support for classification of merchandise for US & Mexico customs purposes    
c.   Review import export shipment information for accuracy     d.   Coordinate
shipments and carriers to Service Recipient factories/customers in Mexico     e.
  Coordinate virtual import/exports

  i.   Coordinate with counterpart broker     ii.   Review documentation for
accuracy     iii.   Agree with data to be submitted

  f.   Coordination of customs shipment inspection activities to ensure timely
resolution and clearance of goods     g.   Record keeping     i.   Ensure
customs related documents are filed on a timely basis     ii.   Assure easy
access to customs documentation when needed     h.   Coordinate with broker to
ensure timely opening and closing of Mexican Pedimentos     i.   Ensure Mexican
Pedimento duties are paid on a timely basis     j.   Maintain relationship with
the Mexico Secretary of the Economy. Provide information as required.     k.  
Insure timely compliance with Anexo 24

4



--------------------------------------------------------------------------------



 



  l.   Completion and filing of annual report of Foreign Business Transactions  
  m.   Process and file amendment applications for the Maquila Program     n.  
Provide information to the tax authorities as required or requested     o.  
Support D&T audits of customs activities

  i.   Attend meetings     ii.   Provide information     iii.   Maintain control
over audits     p.   Support customs audits     i.   Attend meetings     ii.  
Provide information & review audit findings and comments

      Note: For a complete list of pass through services to be provided by the
service provider to the service recipient please refer to the service provider’s
contract with the Shelter Plan Provider- Scope of Shelter Services section of
the contract

2.   IT Services

  a.   Technical on site support for PC’s, software and services as requested by
Service Recipient

3.   Environment Health and Safety Services (EH&S)

  a.   Water Management services     b.   Reporting to government agencies in a
timely and accurate manner     c.   Obtain required permits     d.   Chemical
handling process     e.   Sale of scrap handling     f.   Ensure compliance with
statutory legislation

5



--------------------------------------------------------------------------------



 



LOCATIONS

1.   Flow Control Chihuahua Mexico facility located at the following address;

Av. Washington # 3701, Edificio 8
Parque Industrial las Americas
C.P. 31114
Chihuahua, Chihuahua. Mexico 31200
PREREQUISITES/DEPENDENCIES

1.   The service provider will enter into a new shelter plan agreement with
American Industries (the Shelter Plan Company) prior to the Distribution Date  
2.   Service Recipient will sign all required EHS filings, permits etc. NO POA
will be provided to the Service Provider   3.   Service Recipient is precluded
from hiring Service Provider’s employees that provide the services under this
TSA for the duration of this TSA plus for an additional one year after the TSA
is terminated.   4.   At the expiration of this agreement, the Service Provider
may hire any of the Service Recipient’s shelter plan (American Industries)
employees, if it chooses to do so.   5.   The Service Provider’s IT department
will be allowed access to service recipient’s designated areas as per the floor
plan that forms a part of the Chihuahua facility rental TSA for purposes of
providing the services that are included in this agreement. The Service
Provider’s IT department will have the right to access the Service Recipient’s
IT data in order to provide the services that are included in this agreement  
6.   To the extent that the Shelter Plan Company does not fulfill its
obligations to the service provider under the terms of its agreement with the
service provider, the service provider will have a reasonable period of time to
prepare and to implement an alternative action plan to provide the services as
described in this TSA. Both parties will make good faith efforts to cooperate
with each other in the foregoing process and will mutually agree on the
alternative approach with regard to the provision of services, due to the
nonperformance of the Shelter Plan Company. The failure of the Shelter Plan
Company to fulfill its obligations will not excuse the service provider from
providing the services that are being passed through to the service recipient
under the terms of this TSA.   7.   Service recipient agrees to continue to pay
any pass through expenses as per the Services To be Provided — Item 1 section of
this agreement that may be presented for payment by the service provider after
this agreement is terminated due to logistical or other issues, provided
appropriate backup documentation is sent with the service provider invoice   8.
  To the extent that the Service Provider or the Shelter Plan Company terminates
any of its employees who are providing services solely to the Service Recipient
(and not supporting any other aspect of the Service Provider’s business) under
this TSA at the end of this agreement because of lack of work, the Service
Recipient agrees to reimburse the Service Provider for any one time termination
costs that are required to be paid as per government regulation or company
policy.

TAX STATUS

1.   Service Provider — Payments received under the terms of this agreement will
be considered taxable income in the United States   2.   Service Recipient —
Payments made under the terms of this agreement will be tax

6



--------------------------------------------------------------------------------



 



     deductible in the United States
BILLING LOCATION
1. Flow Control LLC — Glouchester, Mass.USA
NOTICES
All correspondence with respect to this agreement should be sent to the Service
Owners listed above with copies to the following;

1.   Service Provider — Dan Kelly     1133 Westchester Avenue, Suite 2000      
White Plains, NY 10605

2.   Service Recipient — Alan Gilden     28150 Industry Drive       Valencia,
Ca. 91355

NOTICE REQUIREMENTS

                  Prior Notice Requirement to No.   Third Party Provider  
Terminate Service
 
  American Industries   See Term and Option above
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       

7



--------------------------------------------------------------------------------



 



PRICING & PAYMENT TERMS

1.   American Industries (the Shelter Plan Company) pass through expenses

  a.   Service Provider will invoice Service Recipient once a month immediately
following receipt of invoices from the Shelter Plan Company and obtaining timely
invoice approval from both the service provider and service recipient Mexico
General Mangers. The monthly invoice from the service provider will be
accompanied by all of the Shelter Plan Company invoices as substantiation for
the invoice. All invoices will be payable in US Dollars.     b.   There will be
no changes to proration percentages used by the Shelter Plan Company to allocate
pass through expenses between the service provider and service recipient during
term of this agreement. The proration percentages used by the Shelter Plan
Company immediately prior to the Distribution Date will be used for the term of
this agreement.     c.   The Service Recipient’s Mexico General Manager agrees
that invoice approval must be completed within 5 days of receipt of the invoices
from the Service Provider or reasons for non approval disclosed to the Service
Provider.

2.   IT Services, as defined in this agreement, will be charged on a time and
materials basis. Materials will be charged at Service Provider’s cost and
required labor will be charged at a rate of Cost plus 2% - 10% per hour, payable
in US Dollars. Invoices will be prepared monthly. Copies of vendor invoices will
be attached to the invoice to support the materials charges and timesheets
showing the number of hours and dates worked by person will be attached to
support labor charges   3.   EH&S Services, as defined in this agreement, will
be charged on a time and materials basis. Materials (example — permit fees) will
be charged at Service Provider’s cost and required labor will be charged at a
rate of Cost plus 2% - 10% per hour, payable in US Dollars. Invoices will be
prepared monthly. Copies of vendor invoices will be attached to the invoice to
support the materials charges and timesheets showing the number of hours and
dates worked by person will be attached to support labor charges   4.   Invoices
as per items 1-3 above and the associated backup will be physically mailed in
one package once a month by the service provider to the service recipient.   5.
  There will be no additional backup attached to these invoices for items 1 and
2 above. For item 3 copies of vendor invoices will be attached to the invoice to
support the materials charges and timesheets showing the number of hours and
dates worked by person will be attached to support labor charges   6.   Sales
taxes will be charged if required by USA state law   7.   Invoice payment terms
are net 30 days from invoice date.   8.   Payments over 10 days late will be
charged interest at a rate of 10% per annum   9.   Exit costs as well as costs
incurred to respond to inquiries by the authorities by the Service Provider on
behalf of the Service Recipient which occur after this agreement has been
terminated will be invoiced & billed by the Service Provider as soon as
practicable with appropriate backup documentation.

8



--------------------------------------------------------------------------------



 



SCHEDULE BA9
BASIC TIME AND MATERIALS SUPPORT
Capitalized terms used herein and not otherwise defined shall have the meaning
assigned to such term in the Agreement. The Services provided hereunder are
subject in all respects to the terms and conditions of the Agreement, except
where expressly noted.
SERVICE OWNER
All service matters, general inquiries and notices regarding this Service should
be directed to:

              Name   Title   Phone   e-mail
Service Provider’s
           
Contact
           
 
           
Xylem Inc.
           
Tim Coogan
  TSA Manager   ( 914) 323-5790   Tim.Coogan@xyleminc.com
Linda Lynch
  Director, FSS   (315) 239-2371   Linda.lynch@xyleminc.com
 
           
Service Receiver’s
           
Contact
           
 
           
ITT Corporation
           
Daryl Bowker
  TSA Manager   (315) 568-7676   Daryl.bowker@itt.com

PARTIES TO THE AGREEMENT
Service Provider: Xylem Inc.
Service Receiver: ITT Corporation
GENERAL SERVICE DESCRIPTION
Service Receiver may need assistance after the Distribution Date from the
Service Provider for miscellaneous services, including but not limited to
consulting, advisory, knowledge transfer and other similar services in various
areas including, but not limited to finance, tax, accounting,

1



--------------------------------------------------------------------------------



 



insurance, treasury, human resources and communications, which are not already
provided for under all of the other TSAs between ITT Corporation, Xylem Inc.,
and Exelis Inc.
The Service Provider hereby agrees to cause its and its affiliates employees
(collectively, “Experts”) to provide a reasonable amount of services, including
specifically the services listed in Annex A, upon reasonable notice and request
from the Service Receiver on a time and materials basis from the Distribution
Date through April 30, 2013 (the “Minimum Term” and the “Maximum Term”).
To utilize this TSA Schedule, employees of Service Receiver should request such
services via email or telephonically where both parties have a clear expectation
of the estimated number of hours of assistance being requested. For projects
that are expected to require more than 5 to 10 hours of assistance a one or two
paragraph project plan should be agreed to in order to avoid misunderstandings.
The project plan should be put together by the Service Provider’s “Expert “with
respect to the requested services.
Employees of Service Receiver should advise their TSA manager that a request for
services has been made together with a description of such services requested
and the estimated number of hours requested.
The “Expert” should advise their TSA manager that a request for services has
been made and the estimated number of hours requested.
SCOPE OF SERVICES
The scope of services will depend on the needs of the Service Recipient and the
capabilities and availability of the Experts.
LOCATIONS
All locations around the world.
PREREQUISITES/DEPENDENCIES
The Experts remain employees of Service Provider. Service Receivers acknowledge
and agree that Service Provider has discretion to terminate the Experts and the
Experts have the ability to terminate their employment with Service Provider. In
the event the Experts are no longer employed by Service Provider, Service
Provider will, at the request of the Service Receiver, use commercially
reasonable efforts to provide similar services. However, if Service Receivers or
an affiliate employ any of the Experts, the specific service requested under
this Schedule can be terminated by the Service Provider, at the Service
Provider’s sole discretion on 5 business days notice to the Service Receiver.

 



--------------------------------------------------------------------------------



 



TAX STATUS
Sales tax will be charged as determined by the Service Provider and the Service
Receiver shall pay such tax along with the payment for the service provided.
BILLING LOCATION
Service Provider will provide Service Receiver with an invoice to its address
set forth below under Notice Requirements, except in cases where services are
provided outside of the United States, in which case invoices will be created by
the Service Provider’s legal entity in the country where the services are being
performed and invoiced to the Service Receiver’s legal entity that requested the
services in the Service Provider’s local currency. The bill will cover all
charges for services under this Schedule from Service Provider and, to the
extent reasonably feasible, will be itemized among Service Receiver’s legal
entities if identified by the Service Receiver when requesting the service. The
invoice will contain the number of hours each Expert worked, a short paragraph
describing the services and the US dollar amount per Expert.
The Experts shall track their time on either a time sheet or any other proper
method such as the utilizing the time sheet attached hereto and Service Provider
agrees that the time sheets will accompany the invoice that is sent to the
Service Recipient for payment. In cases where the requested services are
expected to take longer than 30 days to complete, the Service Provider will be
allowed to invoice the Service Receiver once per month for all costs incurred to
date.
NOTICE REQUIREMENTS
No notice of Termination is required under this Schedule and there shall be no
make-whole fee under this Schedule
Notices and bills to the Service Provider should be sent to:
Xylem Inc.
1133 Westchester Avenue
Suite 2000
White Plains, NY 10604
Attention: Tim Coogan

 



--------------------------------------------------------------------------------



 



Notices and bills to the Service Receiver should be sent to:
ITT Corporation
240 Fall Street
Seneca Falls, NY 13148
Attention: Daryl R. Bowker
PRICING
In addition to the costs specifically set forth below, Service Receivers shall
also pay all business travel expenses relating to the Services in accordance
with Service Providers documented travel policies and any incremental out of
pocket costs incurred by the Service Provider in order to provide the requested
services that are invoiced by unaffiliated 3rd parties. Service Provider agrees
to provide vendor invoices as backup to the Service Receiver when invoicing the
Service Receiver under the terms of this TSA.
The hourly rates below include a 4.5% increase for inflation and the 2% profit
margin and shall be applicable in 2011 and 2012. The rates shall increase by
4.5% in 2013. There shall be no make whole fee due under Section 11 of the
Agreement upon early termination of this TSA.

          Service   Hourly Rate*  
Hourly Rate Administrative/Secretarial.
  $50 per hour
 
       
Hourly Rate for a Non Executive
  $100 per hour
 
       
Hourly Rate for an Executive
  $150 per hour

 

* Note:   In cases where invoicing is done outside the United States, the above
rates should be converted to local currency based on the exchange rate on the
date the invoice is prepared.

The pricing for the services described in Annex A will be as set forth in Annex
A unless no pricing is provided in which case if services are provided on an
hourly basis the rates above will apply.

 



--------------------------------------------------------------------------------



 



Annex A

Annex A-1

                      Employee, Month and       Approx         Approx Percent of
Time   Description of Service and Prerequisites   Hours*     Hourly Rate  

  System Access Required: Infinium G/L & HFM                
 
                   
November, 2011 (50%)
  Oversee Staff Activities for October month end close     80     $ Cost plus 2%
- 10%  
 
  Perform / Review Month End Analysis                
 
  Perform / Review Journal Entries                
 
  Perform / Review Account Reconciliations                
 
  Oversee HQ Domestic Intercompany Clearing Process                
 
  Coordinate & Reconcile HQ Legal Org. Entries                
 
  Assist with D&T Audit Requests                
 
  Assist with E&Y Opening Balance Sheet Adjustment Requests                
 
                   
December, 2011(25%)
  Oversee HQ Domestic Intercompany Clearing Process     50     $ Cost plus 2% -
10%  
 
  Coordinate & Reconcile HQ Legal Org. Entries                
 
  Assist with D&T Audit Requests                
 
  Assist with E&Y Opening Balance Sheet Adjustment Requests                
 
                   

  System Access Required: Infinium G/L & HFM                
 
                   
November, 2011 (50%)
  Perform Month End Analysis     80     $ Cost plus 2% - 10%  
 
  Perform Journal Entries                
 
  Perform Account Reconciliations                
 
  Reconcile HQ Legal Org. Entries                
 
  Assist with D&T Audit Requests                
 
  Assist with E&Y Opening Balance Sheet Adjustment Requests                
 
                   

  System Access Required: Infinium G/L                
 
                   
November, 2011 (25%)
  Perform Month End Analysis     40     $ Cost plus 2% - 10%  
 
  Perform Journal Entries                
 
  Perform Account Reconciliations                
 
                   
 
                 
 
  Total     250          
 
                 

 

*   Approx hours are a guideline. The employees will spend as much time as they
are able supporting ITT so long as it does not unduly burden or interfere with
Service Provider’s business and operations.

 



--------------------------------------------------------------------------------



 



Annex A-2
Management Reporting (HFM/Planning) Post Separation Support Requirements
Following the separation of ITT into 3 companies, key management reporting
resources will be required to provide post separation support and knowledge
transfer between the NewCos. High level areas of support and knowledge transfer
include:

•   Month-end close   •   Year-end close   •   New Year setup and rollforward  
•   OpPlan, Forecast, and Budget   •   Metadata Management   •   Ledger Mapping
  •   Break/Fix Support

Listed below are the key HFM and Planning resources whose post separation
support will be required during the period 11/1/2011 through the 2012 March
Close (approximately 4/20/2012).

                                                                               
                                                                               
                    November     December     January     February     March    
April     Future                                                                
                                                    Resource   NewCo    
Executive     ITTCo     Xylem     Exelis     ITTCo     Xylem     Exelis    
ITTCo     Xylem     Exelis     ITTCo     Xylem     Exelis     ITTCo     Xylem  
  Exelis     ITTCo     Xylem     Exelis     ITTCo   No     n/a       48       48
      n/a       48       24       n/a       48       24       n/a       36      
12       n/a       36       12       n/a       12       12  

  Xylem   No     48       n/a       48       24       n/a       24       24    
  n/a       24       12       n/a       12       12       n/a       12       12
      n/a       12     Exelis   No     48       48       n/a       24       24  
    n/a       24       24       n/a       12       12       n/a       12      
12       n/a       12       12       n/a     ITTCo   No     n/a       48       0
      n/a       24       0       n/a       24       0       n/a       12       0
      n/a       12       0       n/a       12       0     ITTCo   Yes     n/a  
    48       48       n/a       24       24       n/a       24       24      
n/a       12       12       n/a       12       12       n/a       12       12  
  Xylem   No     48       n/a       48       24       n/a       24       24    
  n/a       24       12       n/a       12       12       n/a       12       12
      n/a       12  

Service Provider Owners and Service Receiver Owners are set forth under “Service
Owner” above

 



--------------------------------------------------------------------------------



 



Annex A-3
HR Services in Australia
Service Provider: ITT Water & Wastewater Australia Limited
Service Provider Owner:
Gary Jollow, Director Human Resources Asia Pacific
Unit 2, 2 Capicure Drive
Eastern Creek NSW 2766
P: +61 2 9832 6381
F: +61 2 9832 6480
E: gary.jollow@itt.com
Service Receiver: ITT Corporation
Service Receiver Owner: Donna Luning
1133 Westchester Avenue
White Plains, NY 10604
914-584-0073
Donna.Luning@itt.com
Description of Services
     Service Provider will continue to employ           (“Employee”) through
December 31, 2011 (“end date”) , provided however, that nothing contained herein
shall prevent Service Provider from terminating Employee’s employment “for
cause” at Service Provider’s discretion. Service Provider will continue to
provide similar services to Employee as provided during the 12 month period
prior to the Distribution Date, including but not limited to paying and
processing Employee’s payroll and providing the same set of benefits (medical,
dental etc:).
     Service Receiver shall pay any and all costs associated with Employee’s
employment, including but not limited to wages, benefits, leave liabilities and
taxes. In the event of a termination of employment, Service Receiver shall pay
all associated costs with such severance. Service Receiver acknowledges that at
the end date, the employee’s employment will be terminated. This TSA may be
terminated early by providing 5 business days prior notice. There shall be no
penalty if Service Receiver exits this TSA earlier than the stated end date.
     Service Receiver hereby expressly agrees to indemnify Service Provider for
any liabilities, damages, costs, expenses, settlement amounts, duties, or fines,
including court costs and reasonable attorney fees, arising from Service
Provider providing the services under this Annex A-3 to the Service Receiver;
provided, however, that Service Provider shall not be entitled to be indemnified
for any such liabilities, damages, costs, expenses, settlement amounts, duties,
or fines, including court costs and reasonable attorney fees arising as a result
of Service Provider’s negligence or willful misconduct in providing the services
under this Annex A-3.





--------------------------------------------------------------------------------



 



SCHEDULE BC1
UK BENEFITS SUPPORT
Capitalized terms used herein and not otherwise defined shall have the meaning
assigned to such term in the Agreement. The Services provided hereunder are
subject in all respects to the terms and conditions of the Agreement, except
where expressly noted.
SERVICE OWNER
All service matters and general inquiries regarding this Service should be
directed to:

              Name   Title   Phone   e-mail  
Service Provider’s Contact
           
 
           
Barbara West
  UK Benefits Manager   44- 1256-311-801   barbara.west@xyleminc.com
 
           
Service Recipient’s Contact
           
 
           
Caroline Hunt
  Senior Benefits Manager   (260) 451-6063   Caroline.hunt@exelis.com

PARTIES TO THE AGREEMENT
Service Provider: Water Process Ltd
Service Receivers: collectively, ITT Defense, Ltd and EDO MBM Technology Ltd.
GENERAL SERVICE DESCRIPTION
Service Receivers have two business locations in England — Brighton and
Basingstoke. Benefits for Service Receivers in England have been managed
pre-spin by Service Provider based in Basingstoke. Service Receivers need
assistance from Barbara West and/or Linda Frawley (collectively, the “Experts”)
on a time and materials basis to provide services similar to those provided to
the Service Receivers during the 12 month period prior to October 1, 2011,
including continuity of Benefits Administration, training and advice for
18 months (“Minimum Term”), but not longer than 24 months from the date hereof
(“Maximum Term”).

1



--------------------------------------------------------------------------------



 



SCOPE OF SERVICES
The following services will be provided on a time and materials basis by the
Experts.

  •   Completion of Harmonization of Benefits for Service Receivers’ Brighton
location     •   Launch Flexible Benefits Package for Service Receivers’
Brighton and Basingstoke locations including administration, communications,
etc.     •   Assistance in establishing Service Receivers’ policy for enrollment
in Private Medical     •   Assistance with establishing, implementing and
administering a share incentive plan for the Service Receivers.     •  
Assistance with the administration and preparation for cessation of Service
Receivers’ Defined Benefit Plan (General Pension Plan) and movement to a Defined
Contribution Plan (ITT Retirement Savings Plan)     •   Provide guidance in
negotiating premiums with various Benefit Brokers to include interfacing with
appropriate Benefits Vendors on behalf of Service Receivers, but not executing
agreements on Service Receivers’ behalf.     •   Facilitate the transition of
the Benefits Vendor relationship to designated Service Receivers’ HR Benefits
Manager     •   Facilitate the transition of the daily benefit activities to the
HR staff of both Service Receivers in Basingstoke, UK and Brighton, UK     •  
Provide guidance on applicable British Laws versus Benefits provided, but not
legal advice.     •   All communications initially prepared by the Experts to
Service Receivers’ employees will be reviewed by the Service Receiver’s Sr.
Manager of Benefits and Service Receivers’ Vice President, Human Resources, or
such other person as may be designated by Service Receivers     •   The Experts
will provide employees designated by the Service Receivers with monthly status
reports. The Experts will work under a schedule mutually agreed to prior to
October 1, 2011 which will average approximately eight (8) hours per week during
the first three (3) to six (6) months and then two (2) to four (4) hours
thereafter. The Experts will utilize their current office and equipment at
Service Provider, Basingstoke, England, unless Service Provider moves such
employees, at its discretion.     •   Such other services as the Experts have
provided to ITT Corporation’s Defense business during the twelve (12) month
period prior to October 1, 2011 and requested by Service Receiver, which shall
not include legal or tax advice or the execution of any documentation for any
governmental authority.

2



--------------------------------------------------------------------------------



 



LOCATIONS
Basingstoke, UK
Brighton, UK
PREREQUISITES/DEPENDENCIES
The Experts remain employees of Service Provider. Service Receivers acknowledge
and agree that Service Provider has discretion to terminate the Experts and the
Experts have the ability to terminate their employment with Service Provider. In
the event the Experts are no longer employed by Service Provider, Service
Provider’s then current benefit manager will, at the request of the Service
Receivers, provide similar services at an agreed to hourly rate, based on such
benefit manager’s all in cost to the Service Provider (total compensation plus
allocated overhead). However, if Service Receivers or an affiliate employ any of
the Experts, this Schedule can be terminated by the Service Provider, at the
Service Provider’s sole discretion on 5 business days notice to the Service
Receiver. In the event the Experts are no longer employed by Service Provider or
no longer capable of providing services due to disability, and the Experts are
not replaced by another benefits leader, this Schedule shall terminate with no
further obligations of either party.
The Service Receivers’ human resources department shall cooperate with the
Experts as the Experts provide service under this Schedule.
TAX STATUS
VAT will be charged as determined by the Service Provider
BILLING LOCATION
Service Provider will provide ITT Defense, Ltd. with an invoice to its address
set forth above. The bill will cover all charges for services under this
Schedule from Service Provider to both Service Receivers and, to the extent
reasonably feasible, will be itemized between the two Service Receivers. The
invoice will contain the number of hours each Expert worked, a short paragraph
describing the services and the British Pound amount per Expert.

3



--------------------------------------------------------------------------------



 



SERVICE LEVEL
To the extent necessary data is available after the date hereof, the Experts
will provide the same service level to the Service Receiver as they provide to
their employer.
NOTICE REQUIREMENTS
Service Receiver shall notify Service Provider at least 90 days in advance of
the Minimum Term if it wants to extend or terminate this Schedule, but such
extension shall not be for longer than the Maximum Term. If notification is not
received by the Service Provider, the service will terminate at the end of the
Minimum Term. There shall be no make-whole fee in the event of an early
termination under this Schedule.
Notices to the Service Provider should be sent to
Water Process Ltd, Jays Close,
Viables Estate, Basingstoke, Hampshire RG22 4BA
Attention: Barbara West
Notices to the Service Receiver should be sent to
ITT Defense, Ltd and EDO MBM Technology Ltd.
C/O Exelis Inc.
1919 W Cook Rd
Fort Wayne, Indiana 46818
Attention: Caroline Hunt
PRICING
In addition to the costs specifically set forth below, Service Receivers shall
also pay all business travel expenses relating to the Services.
The hourly rates below include a 4.5% increase each year for inflation and a 2%
increase for a profit margin. In the event the service continues past the
Minimum Term, the rate will increase by 8%

      Service   Hourly Rate
Hourly Rate for Ms. West.
  Cost plus 2% - 10% during 2011
 
  Cost plus 2% - 10% during 2012
 
  Cost plus 2% - 10% during 2013
 
   
Hourly Rate for Ms. Frawley
  Cost plus 2% - 10% during 2011
 
  Cost plus 2% - 10% during 2012
 
  Cost plus 2% - 10% during 2013

4



--------------------------------------------------------------------------------



 



SCHEDULE BC2
BASIC TIME AND MATERIALS SUPPORT
Capitalized terms used herein and not otherwise defined shall have the meaning
assigned to such term in the Agreement. The Services provided hereunder are
subject in all respects to the terms and conditions of the Agreement, except
where expressly noted.
SERVICE OWNER
All service matters, general inquiries and notices regarding this Service should
be directed to:

              Name   Title   Phone   e-mail   Service Provider’s Contact        
                  Xylem Inc.             Tim Coogan   TSA Manager   (914)
323-5790   Tim.Coogan@xyleminc.com               Linda Lynch   Director,
Financial
Shared Services   (315) 239-2371   Linda.lynch@xyleminc.com              
Service Receiver’s Contact                           Exelis Inc.             Joe
Daniel                 TSA Manager   (703) 790-6309   Joe.daniel@exelisinc.com

PARTIES TO THE AGREEMENT
Service Provider: Xylem Inc.
Service Receiver: Exelis Inc.
GENERAL SERVICE DESCRIPTION
Service Receiver may need assistance after the Distribution Date from the
Service Provider for miscellaneous services, including but not limited to
consulting, advisory, knowledge transfer and other similar services in various
areas including, but not limited to finance, tax, accounting,

1



--------------------------------------------------------------------------------



 



insurance, treasury, human resources and communications, which are not already
provided for under all of the other TSAs between ITT Corporation, Xylem Inc.,
and Exelis Inc.
The Service Provider hereby agrees to cause its and its affiliates employees
(collectively, “Experts”) to provide a reasonable amount of services, including
specifically the services listed in Annex A, upon reasonable notice and request
from the Service Receiver on a time and materials basis from the Distribution
Date through April 30, 2013 (the “Minimum Term” and the “Maximum Term”).
To utilize this TSA Schedule, employees of Service Receiver should request such
services via email or telephonically where both parties have a clear expectation
of the estimated number of hours of assistance being requested. For projects
that are expected to require more than 5 to 10 hours of assistance a one or two
paragraph project plan should be agreed to in order to avoid misunderstandings.
The project plan should be put together by the Service Provider’s “Expert “with
respect to the requested services.
Employees of Service Receiver should advise their TSA manager that a request for
services has been made together with a description of such services requested
and the estimated number of hours requested.
The “Expert” should advise their TSA manager that a request for services has
been made and the estimated number of hours requested.
SCOPE OF SERVICES
The scope of services will depend on the needs of the Service Recipient and the
capabilities and availability of the Experts.

2



--------------------------------------------------------------------------------



 



LOCATIONS
All locations around the world
PREREQUISITES/DEPENDENCIES
The Experts remain employees of Service Provider. Service Receivers acknowledge
and agree that Service Provider has discretion to terminate the Experts and the
Experts have the ability to terminate their employment with Service Provider. In
the event the Experts are no longer employed by Service Provider, Service
Provider will, at the request of the Service Receiver, use commercially
reasonable efforts to provide similar services. However, if Service Receivers or
an affiliate employ any of the Experts, the specific service requested under
this Schedule can be terminated by the Service Provider, at the Service
Provider’s sole discretion on 5 business days notice to the Service Receiver.
TAX STATUS
Sales tax will be charged as determined by the Service Provider and the Service
Receiver shall pay such tax along with the payment for the service provided.
BILLING LOCATION
Service Provider will provide Service Receiver with an invoice to its address
set forth below under Notice Requirements, except in cases where services are
provided outside of the United States, in which case invoices will be created by
the Service Provider’s legal entity in the country where the services are being
performed and invoiced to the Service Receiver’s legal entity that requested the
services in the Service Provider’s local currency. The bill will cover all
charges for services under this Schedule from Service Provider and, to the
extent reasonably feasible, will be itemized among Service Receiver’s legal
entities if identified by the Service Receiver when requesting the service. The
invoice will contain the number of hours each Expert worked, a short paragraph
describing the services and the US dollar amount per Expert.
The Experts shall track their time on either a time sheet or any other proper
method such as the utilizing the time sheet attached hereto and Service Provider
agrees that the time sheets will accompany the invoice that is sent to the
Service Recipient for payment. In cases where the requested services are
expected to take longer than 30 days to complete, the Service Provider will be
allowed to invoice the Service Receiver once per month for all costs incurred to
date.

3



--------------------------------------------------------------------------------



 



NOTICE REQUIREMENTS
No notice of Termination is required under this Schedule and there shall be no
make-whole fee under this Schedule
Notices and bills to the Service Provider should be sent to:
Xylem Inc.
1133 Westchester Avenue
Suite 2000
White Plains, NY 10604
Attention: Tim Coogan
Notices and bills to the Service Receiver should be sent to:
Exelis Inc.
1650 Tysons Boulevard
Suite 1700
McLean, VA 22102
Attention: Joe Daniel
PRICING
In addition to the costs specifically set forth below, Service Receivers shall
also pay all business travel expenses relating to the Services in accordance
with Service Providers documented travel policies and any incremental out of
pocket costs incurred by the Service Provider in order to provide the requested
services that are invoiced by unaffiliated 3rd parties. Service Provider agrees
to provide vendor invoices as backup to the Service Receiver when invoicing the
Service Receiver under the terms of this TSA.
The hourly rates below include a 4.5% increase for inflation and the 2% profit
margin and shall be applicable in 2011 and 2012. The rates shall increase by
4.5% in 2013. There shall be no make whole fee due under Section 11 of the
Agreement upon early termination of this TSA.

      Service   Hourly Rate*
Hourly Rate Administrative/Secretarial.
  $50 per hour
 
   
Hourly Rate for a Non Executive
  $100 per hour
 
   
Hourly Rate for an Executive
  $150 per hour

4



--------------------------------------------------------------------------------



 



 

*   Note: In cases where invoicing is done outside the United States, the above
rates should be converted to local currency based on the exchange rate on the
date the invoice is prepared.

The pricing for the services described in Annex A will be as set forth in Annex
A unless no pricing is provided in which case if services are provided on an
hourly basis the rates above will apply.
Annex A
Annex A-1
Management Reporting (HFM/Planning) Post Separation Support Requirements
Following the separation of ITT into 3 companies, key management reporting
resources will be required to provide post separation support and knowledge
transfer between the NewCos. High level areas of support and knowledge transfer
include:

•   Month-end close   •   Year-end close   •   New Year setup and rollforward  
•   OpPlan, Forecast, and Budget   •   Metadata Management   •   Ledger Mapping
  •   Break/Fix Support

Listed below are the key HFM and Planning resources whose post separation
support will be required during the period 11/1/2011 through the 2012 March
Close (approximately 4/20/2012).

                                                                               
                                                                               
                    Future     November   December   January   February   March
  April Resource   NewCo   Executive   ITTCo   Xylem   Exelis   ITTCo   Xylem  
Exelis   ITTCo   Xylem   Exelis   ITTCo   Xylem   Exelis   ITTCo   Xylem  
Exelis   ITTCo   Xylem   Exelis   ITTCo   No     n/a       48       48       n/a
      48       24       n/a       48       24       n/a       36       12      
n/a       36       12       n/a       12       12     Xylem   No     48      
n/a       48       24       n/a       24       24       n/a       24       12  
    n/a       12       12       n/a       12       12       n/a       12    
Exelis   No     48       48       n/a       24       24       n/a       24      
24       n/a       12       12       n/a       12       12       n/a       12  
    12       n/a     ITTCo   No     n/a       48       0       n/a       24    
  0       n/a       24       0       n/a       12       0       n/a       12    
  0       n/a       12       0     ITTCo   Yes     n/a       48       48      
n/a       24       24       n/a       24       24       n/a       12       12  
    n/a       12       12       n/a       12       12     Xylem   No     48    
  n/a       48       24       n/a       24       24       n/a       24       12
      n/a       12       12       n/a       12       12       n/a       12  

Service Provider Owners and Service Receiver Owners are set forth under “Service
Owner” above

5



--------------------------------------------------------------------------------



 



Annex A-2
Payroll Post Separation Support Requirements
Following the separation of ITT into 3 companies, a key payroll resource of
Xylem will be required to provide post separation support and knowledge transfer
to Exelis. High level areas of support and knowledge transfer include:

  •   Month-end close     •   Year-end close     •   ADP year-end balancing and
W2 generation

Listed below is the key payroll resource whose post separation support will be
required as indicated during the period 11/1/2011 through the 2011 year end
close (approximately 1/31/12).
Estimated hours per month* allocated to post-spin payroll support:

                              Nov-11   Dec-11   Jan-12
 
    20       20       40  

 
* Amount shown is an “up to” amount of hours, the actual required amount may be
less.
Service receiver must provide written notice of requested schedule. Service
provider will respond within 48 hours as to the availability which shall not
duly be withheld.
Annex A-3 Assistance with Legal Proceedings
     Hyman Buchwald will provide assistance with certain legal proceedings
involving Exelis.

6



--------------------------------------------------------------------------------



 



SCHEDULE BC3
SINGAPORE PERSONNEL SERVICES
SERVICE OWNER
All service matters and general inquiries regarding this Service should be
directed to:

              Name   Title   Phone   e-mail   Service Provider’s Contact        
                  Gary Jollow   HR Director Water and Wastewater Singapore   61
2 9832 6381   Gary.Jollow@xyleminc.com               Service Receiver’s Contact
                          Douglas Parks   Geospacial Systems, HR Director   571
203 7363   Douglas.Parks@exelisinc.com

PARTIES TO THE AGREEMENT
Service Provider: ITT Water and Wastewater Singapore PTE LTD

Service Receiver: Exelis Inc.
GENERAL SERVICE DESCRIPTION
ITT Water and Wastewater Singapore PTE LTD (“WWW”), entered into a Tenancy
Agreement (the “Tenancy Agreement”), commencing on April 27th 2011 with
                     (“Landlord”) with respect to an apartment located at
                                         (the “Premises”) for the benefit of
employee              and his family (collectively, the “Tenants”) to be
transferred to Service Receiver. The Service Receiver and Tenants desire to
terminate the Tenancy Agreement effective as of November 20, 2011 (the
“Termination Date”) pursuant to an agreement between the Service Provider and
the Landlord (the “Buy-out Agreement”).
The negotiations of the Buy-out Agreement were led by the Service Receiver.
Pursuant to the Buy-Out Agreement, the Service Provider agreed to pay the
landlord a certain sum of money that would cover all known obligations of
Service Provider to the Landlord (the “Buy-out Amount”). In addition, the
Buy-out Agreement also provides that the Landlord is directed to pay the
Deposit, as defined in the Tenancy Agreement, directly to the Service Receiver.

1



--------------------------------------------------------------------------------



 



SCOPE OF SERVICES
Service Provider shall not do anything to disrupt or terminate the Tenancy
Agreement prior to the Termination Date. Service Provider shall, within 30 days
of receipt, deliver to the Service Receiver any and all amounts received from
the Landlord with respect to the Premises.
Service Receiver shall indemnify and hold the Service Provider harmless for any
and all actual costs or expenses incurred by Service Provider or paid by Service
Provider to the Landlord in connection with the Premises, any remaining tax
claims/issues associated with the sponsorship of           or any claims
          may have with respect to his sponsorship by Service Provider or with
respect to termination of his sponsorship by Service Provider. (the “Indemnified
Amounts”). Service Receiver shall pay the Indemnified Amounts within 30 days of
receipt of a notice describing the amount and reason Service Provider paid
Landlord or any third party any amount in connection with the Premises. If such
amount is greater than $5,000, Service Provider shall notify Service Receiver 5
business days in advance of such payment to the Landlord or third party in
connection with the Premises and shall allow the Service Receiver to contest the
payment or the claim. Service Receiver will be liable for any and all actual
damages, costs or expenses incurred by Service Provider in the event Service
Provider contests the payment or the claim.
LOCATIONS
Singapore
PREREQUISITES/DEPENDENCIES
None
BILLING LOCATION
Service Provider will provide Service Receiver with an invoice to its address
set forth below.
NOTICE REQUIREMENTS
Notices under this Schedule should be sent to the following addresses (with an
email copy to the Service Owners set forth above):
If to Service Provider:
Xylem Inc.
1133 Westchester Avenue
Suite 2000
White Plains, NY 10604
Attention: Dan Kelly

2



--------------------------------------------------------------------------------



 



If to Service Receiver
Exelis Inc.
1650 Tysons Blvd #1700
McLean, VA 22102-4827
Attention: Rachel Semanchik
PRICING
Service Receiver shall pay all miscellaneous expenses (telephone, broadband,
utilities) charged to and paid by Service Provider with respect to             
and his family. Service Provider shall provide Service Receiver with an invoice
detailing such amounts and Service Receiver shall pay such amounts within
30 days of the date of such invoice.

3



--------------------------------------------------------------------------------



 



SCHEDULE C
Service Provider: Exelis Inc.
Service Recipient: ITT Corporation and/or Xylem Inc.
Service to be Provided:

2



--------------------------------------------------------------------------------



 



SCHEDULE CA1
GENERAL LEDGER ACCOUNTING
ITT HQ
Capitalized terms used herein and not otherwise defined shall have the meaning
assign such term in the Agreement. The Services provided hereunder are subject
in all respects to the terms and conditions of the Agreement, except where
expressly noted.
SERVICE OWNER
All service matters, general inquiries and notices regarding this service should
be directed to:

              Name   Title   Phone   e-mail   Misty Markle   Accounting Manager
  (260) 451-6104   misty.markle@exelisinc.com Exelis Inc.                      
    Catherine Lupinacci   Manager of Corporate Accounting & Planning   (914)
641-2095   catherine.lupinacci@itt.com ITT Corporation          

GENERAL SERVICE DESCRIPTION
Service Provider will perform General Ledger Accounting Services for ITT Corp
Headquarters for Service Receiver.
Service Receiver and its Subsidiaries will utilize the Service Provider’s
resources based on the functionality, processes, input and output screens, and
documents that support the Service Provider’s business and business processes in
the twelve months prior to the Distribution Date.

1



--------------------------------------------------------------------------------



 



SCOPE OF SERVICES
Upon the terms and subject to the conditions of this Services Schedule and the
Agreement, the Service Provider shall provide to Service Recipient the services
identified below (collectively, the “Services”).

                                          Minimum                 BAU   Service
        Service       Transaction   Period     Service #   Name   Description of
Service   Volume   (in mo.)   Service Charge  
 
      Provide General Ledger Accounting Services to ITT Corp Headquarters:      
         
 
                       
 
     
•   Balance and Post Payroll Journal Entries — The Service Provider will use the
Completed Payroll Cycles from the Service Receiver to post the Journal on ITT
Co. HQ ledger. This will occur three (3) business days after the payroll cycle
completes.
  155 Annually            
 
                       
 
     
•   Prepare Payroll Accrual Report — The Service Provider will receive a
notification from Service Receiver to produce the Payroll Accrual Report in PDF
format from Infinium for Service Receiver. The report will be completed one (1)
business day after notification is received.
  4 Annually            
 
                       
 
     
•   Prepare Journal Entries for Infinium Enterprise Application and Payroll
Service Charges — The Service Provider will use the TSA Costs from Service
Receiver to post the Journal on ITT Co. HQ ledger. This will be completed prior
to month end close.
  50 Annually            
 
                       
SS-GLHQ-01
  General Ledger Accounting Services ITT Co. HQ  
•   Prepare Journal Entries for Fringe — The Service Provider will use the
Payroll Month End Close from Service Receiver to post the Journal on ITT Co. HQ
ledger. This will be completed prior to month end close.
  24 Annually     14     Cost plus 2% - 10% per month
 
                       
 
     
•   Prepare Journal Entries for Environmental Reserve — The Service Provider
will use the Payroll Month End Close from Service Receiver to post the Journal
on ITT Co. HQ ledger. This will be completed prior to month end close.
  12 Annually            
 
                       
 
     
•   Prepare Journal Entries for Medical Insurance and Investment Savings Plan —
The Service Provider will use the interface files as documented in Attachment A
to remit payment to Vendor and post the Journal on ITT Co. HQ ledger. This will
be completed prior to month end close.
  68 Annually            
 
                       
 
     
•   Journalize ISP Surcharges — The Service Provider will use the interface
files as documented in Attachment A to remit payment to Vendor and post the
Journal on ITT Co. HQ ledger. This will be completed prior to month end close.
  52 Annually            

2



--------------------------------------------------------------------------------



 



                                          Minimum                 BAU   Service
        Service       Transaction   Period     Service #   Name   Description of
Service   Volume   (in mo.)   Service Charge  
 
     
•   Prepare Flexible Spending Account Report and Create Journal Entry — The
Service Provider will use the Payroll Month End Close to post the Journal on ITT
Co. HQ ledger and provide Service Receiver with the report. This will be
completed 15 days after the calendar month.
  12 Annually            
 
                       
 
     
•   Journalize CELCO Medical Premium Checks — The Service Provider will use a
copy of Medical Checks related to retirees paying their premium from an internal
business unit within Service Provider which in-turn receives the actual check
from the retiree for Service Provider to post the Journal on ITT Co. HQ ledger.
This will be completed prior to month end close.
  12 Annually            
 
                       
 
     
•   Assist in Payroll Salaries Account Reconciliation — The Service Provider
will use the “(Month, Year) Payroll Reconciliation” spreadsheet from Service
Receiver to create queries to support general ledger account reconciliation.
This will be completed one (1) business day after the request is received.
  12 Annually            
 
                       
 
     
•   Liability Calculation for Short Term Disability — The Service Provider will
use a query provided from an internal business unit within Service Provider to
calculate the liability for short term disability and provide a report in
spreadsheet format.
  1 Annually            
 
                       
 
     
•   Prepare Clearing Journal Entries for Entities within ITT Co. — The Service
Provider will use the final month end intercompany balances provided from an
internal business unit within Service Provider to prepare the clearing journal
entries for ITT Co. HQ ledger. This will be posted before the last day of fiscal
month.
  12 Annually            

Service Volumes Greater or Less Than Observed Pre-Distribution Date
Service Provider will deliver the same volume of Services as delivered in the
12 months prior to the Distribution Date, plus or minus 10% (such activity,
including any such 10% deviation, “Business as Usual activities” or “BAU”) at no
additional cost per unit. Service Provider will accommodate Service Receiver’s
inorganic (Mergers, Acquisitions, and Divestitures) activities on a time and
materials basis with respect to the one-time set-up fees. The table below will
then apply following the completion of the one-time set-up activities.

          Scenario   One-Time Setup Fees   Monthly Fees  
Service Volume within BAU [Note: BAU already includes +/- 10% of
pre-distribution date volumes]
  No incremental one-time fees when Service Receiver utilizes services and
structure as-is with no changes under this agreement   Steady-State fee
structure for requisite service as documented in this agreement

3



--------------------------------------------------------------------------------



 



          Scenario   One-Time Setup Fees   Monthly Fees
Service Volume greater or less than BAU
  Service Provider will develop a commercially reasonable quote for acceptance
by the Service Receiver provided the Service Receiver utilizes services and
structure as-is with no significant changes under this agreement   Service
Provider will develop a commercially reasonable quote for acceptance by the
Service Receiver incremental to the base service costs documented below for the
requisite service

Ad-Hoc development/services or processing of reports consistent with what was
provided prior to the distribution date will be supported as part of this
agreement. Service Provider will use commercially reasonable efforts based on
provider’s current abilities to accommodate regulatory or legal ad-hoc requests.
Ad-hoc requests which may need to be performed to assist Service Receiver in
meeting new legal obligations will be provided on a time and materials basis as
described in the Additional Pricing section of this agreement. Any changes to
3rd party relationships which require interface modifications or re-writes are
not included as part of the scope of this agreement. Should the Service Receiver
require such changes, Parties agree to negotiate in good faith with regard to
such modification. In the event modifications to the services provided are
required by law for only the Service Recipient and such modifications increase
the cost for Service Provider, Service Recipient that requires the modifications
shall pay all the additional costs including the costs for the other Service
Recipients.
Exit Services
The following services will be provided upon receipt of a Termination Notice to
exit from this Service.

              Service #   Service Name   Description of Service   Service Charge
($/hour)  
SS-GLHQ-02
  General Ledger Accounting Support Services ITT Co. HQ Migration   Service
Provider will make commercially reasonable efforts to assist Service Receiver in
exiting of this agreement. These efforts include:   Time and Materials Based on
Additional Pricing Section            
•   Support of data extraction requests from the Service Receiver
           
•   Providing Subject Matter Expertise in helping the Service Receiver
understand current state business processes, functional data mapping, and
impacts of design decisions
         
SS-GLHQ-03
  General Ledger Accounting ITT Co. HQ Knowledge Transfer   Service Provider
will provide the following knowledge transfer services:   Time and Materials
Based on Additional Pricing Section          
•   Existing non-sensitive documentation maintained by the Service Provider will
be given to the Service Receiver as it relates to this agreement
 

Supplemental Services
For requests for supplemental services relating to General Ledger Accounting by
Service Receiver not mentioned in this Schedule or not included within the costs
documented in this

4



--------------------------------------------------------------------------------



 



agreement, Service Receiver will provide a discreet project request and submit
such request to Service Provider using the formalized Change Request attached as
Annex A for consideration by Service Provider.
Where notice is required a number of business days prior to some required action
by Service Provider, notice must be received by 12 noon Eastern Time to be
counted as received during such business day. Service Provider shall, within a
commercially reasonable period, provide a price quote to be commercially
reasonable based on the current cost of the Services to Service Receiver taking
into account, such items as the specific time the request was made, service
delivery volumes, exit planning activities, and other activities Service
Provider is currently engaged in at the time of the request, but not later than
30 days after the request was made. If Service Provider, in its sole discretion
determines (i) such request would increase the ongoing operating costs for
Service Provider (as a service recipient) or any other service receiver or
(ii) that it is not capable of making such changes with its current staff during
the time period requested without interrupting the Services provided to itself
or any other service receiver. Service Provider need not provide a price quote
or perform the services. Where a price quote is provided, Service Provider shall
provide the service requested upon acceptance of the price.
LOCATIONS
Services are initially provided from Fort Wayne, IN, USA to White Plains, NY,
USA.
PREREQUISITES/DEPENDENCIES

  •   Security and access controls will be maintained as set forth in the Master
Services Agreement.     •   If Service Receiver provides inaccurate information
to Service Provider it will be the responsibility of the Service Receiver to
rectify any problems and bear any costs incurred to rectify the issue.     •  
Service Receiver must actively be engaged on the Infinium Application TSA for
the duration this agreement is in effect.     •   Service Receiver must actively
be engaged on the HR/Payroll/Benefits TSA for the duration this agreement is in
effect.     •   Service Receiver (ITT HQ) general ledger must be in the current
reporting period in order for the Service Provider to complete the services
documented within this agreement. Service Receiver and Service Provider will
work together to ensure that the current period is open to process
transaction(s).

5



--------------------------------------------------------------------------------



 



NOTICE REQUIREMENT

Official Notices and Bills under this Schedule should be sent to the following
addresses (with an email copy to the Service Owners set forth above):

If to the Service Provider:
Exelis Inc.
1650 Tysons Boulevard
Suite 1700
McLean, VA 22102
Attention: Joe Daniel
Joe.daniel@exelisinc.com
If to the Service Receiver:
ITT Corporation
240 Fall Street
Seneca Falls, NY 13148
Attention: Daryl R. Bowker
Daryl.bowker@itt.com
SERVICE LEVEL
Service Provider will classify incidents at its own discretion. Such
classifications shall be consistent with the priorities Service Provider set for
itself as a recipient of services.
In the event incidents cannot be resolved, Service Provider shall promptly
notify Service Receiver and work together to try and resolve such incidents.
ADDITIONAL PRICING
Hourly Rate for Services Not Specified but Provided by Service Provider
Employees (including but not limited to modifications, consulting, exit strategy
development, transition, etc.) are documented below. Such services will be
provided solely at the Service Provider’s discretion. Service Provider is not
obligated to provide additional services not specified in this agreement. The
employee category is defined by the Service Provider. The rates documented below
shall be commercially reasonable and designated by the Service Provider, closest
to its current cost to provide the service. The hourly rates below include the
4.5% amount for inflation each year. These rates apply to internal Service
Provider employees only, and should external resources be

6



--------------------------------------------------------------------------------



 



required, the costs for those external resources will be reviewed with the
Service Receiver prior to execution of the project.
Additional Pricing Rates (All in USD)

                          Location   Low   Medium   High                        
 
USA
  $ 75     $ 100     $ 125  
Greece
  $ 35     $ 46     $ 58  
Mexico
  $ 19     $ 25     $ 31  
Sweden
  $ 75     $ 100     $ 125  

7



--------------------------------------------------------------------------------



 



ATTACHMENT A

                                          Journal Entry Type   Interface Name  
Business Purpose   Vendor   Source   Frequency                        
Medical Insurance — MetLife
  XPRGMSASUM   Report withholdings and premiums to the record keeper   JP MORGAN
CHASE   Infinium   Monthly
 
                   
Medical Insurance — Health Savings Account (HSA)
  XPYGHSAO   Report withholdings and premiums to the record keeper   Mellon  
Infinium   Weekly
 
                   
Investment Plan Savings (ISP) and ISP Surcharges
  XRTDCD, XRTDC   Report withholdings and premiums to the record keeper   Wells
Fargo / ACS   Infinium   Weekly

8



--------------------------------------------------------------------------------



 



SCHEDULE CA2
HR/PAYROLL/BENEFITS
Capitalized terms used herein and not otherwise defined shall have the meaning
assign such term in the Agreement. The Services provided hereunder are subject
in all respects to the terms and conditions of the Agreement, expect where
expressly noted.
SERVICE OWNER
All service matters, general inquiries and notices regarding this service should
be directed to:

              Name   Title   Phone   e-mail Joe Daniel
Exelis Inc.   TSA Manager   (703) 338-3405   joe.daniel@exelisinc.com          
    Daryl Bowker
ITT Corporation   Director, Shared Services   (315) 568-7676  
daryl.bowker@itt.com

GENERAL SERVICE DESCRIPTION
Service Provider will perform Payroll, Payroll Tax, HR, Garnishment and Benefit
Services for Service Receiver.
Service Receiver and its Subsidiaries will utilize Service Provider’s resources
based on the functionality, processes, input and output screens and documents
that support Service Provider’s business and business processes in the twelve
months prior to the Distribution Date.
SCOPE OF SERVICES
Upon the terms and subject to the conditions of this Services Schedule and the
Agreement, Service Provider shall provide to Service Recipient the services
identified below (collectively, the “Services”).

 



--------------------------------------------------------------------------------



 



                                      BAU   Minimum     Service   Service      
Transaction   Service Period   Service #   Name   Description of Service  
Volume   (in mo.)   Charge
SS-Payroll-01
  Payroll Services   Provide payroll and tax configuration support required to
support payroll services:                                          
•     Income Codes —Service Provider will use the Income Request Form from the
Service Receiver to update tax, garnishment, eligibility, pension, and 401K with
the provided income codes. 5 business days prior notice are required to make the
income code changes.
                                         
•     Deduction Codes —Service Provider will use the Deduction Request Form from
the Service Receiver to update tax, Group Term Life (GTL), and other accumulator
requirements with the provided deduction codes. 5 business days prior notice are
required to make the deduction code changes.
                                         
•     Paid Time Off (PTO) Accrual Controls —Service Provider will use the PTO
Policy document from the Service Receiver to accrual code and schedule setups
requested by the Service Receiver. 10 business days prior notice are required to
make the requested PTO Accrual Controls changes.
                                         
•     Federal/State/Local Tax Table —Service Provider will use the Notification
of Federal/State/Local Tax Change provided by the Service Receiver to update the
local tax setup within systems managed by Service Provider within 5 business
days of the request.
  100/month for all
SS-Payroll-01     14     Cost plus 2% - 10% per month                          
•     Federal/State/Local Tax —Service Provider will use the Request for Level
Control provided by automated systems to update the level control setup within
systems managed by Service Provider within 5 business days of the request.
                                         
•     Employer Codes — Service Provider will use the Request for New Employer
Codes from the Service Receiver to update employer codes in systems managed by
Service Provider within 5 business days of the request.
                                         
•     User Defined Field — Service Provider will use the Request for User
Defined Field provided by the Service Receiver to update the necessary fields
within 5 business days of the request.
                                         
•     Level Control — Service Provider will use the Request for Level Control
provided by the Service Receiver to update the level control setup within
systems managed by Service Provider within 5 business days of the request.
                                         
•     Pay Cycle — Service Provider will use the Request Pay Cycle from the
Service Receiver to setup the pay cycle with the pay calendar where applicable.
5 business days are
               

2



--------------------------------------------------------------------------------



 



                                      BAU   Minimum     Service   Service      
Transaction   Service Period   Service #   Name   Description of Service  
Volume   (in mo.)   Charge
 
     
required to make the pay cycle changes. Pre-distribution date pay cycle
configuration is defined in Attachment B.
               
 
                       
 
     
•     Employer Group — Service Provider will use the Request for Employer Group
provided by the Service Receiver to update the Employer Group within systems
managed by Service Provider within 5 business days of the request.
               
 
                       
 
     
•     Cycle Group — Service Provider will use the Request for Cycle Group
provided by the Service Receiver to update the cycle group setup within systems
managed by Service Provider within 5 business days of the request.
               
 
                       
 
     
•     Payroll Authorization Group — Service Provider will use the Request for
Payroll Authorization Group provided by the Service Receiver to update the
Payroll Authorization Group setup within systems managed by Service Provider
within 5 business days of the request.
               
 
                       
 
     
•     Income Authorization Group — Service Provider will use the Request for
Income Authorization Group provided by the Service Receiver to update the income
authorization group setup within systems managed by Service Provider within 5
business days of the request.
               
 
                       
 
     
•     Deduction Authorization Group — Service Provider will use the Request for
Deduction Authorization Group provided by the Service Receiver to update the
deduction authorization group setup within systems managed by Service Provider
within 5 business days of the request.
               
 
                       
 
     
•     Auto Pay Groups — Service Provider will use the Request for Auto Pay
Groups provided by the Service Receiver to update the auto pay groups setup
within systems managed by Service Provider within 5 business days of the
request.
               
 
                       
 
     
•     Labor/Income Cross Reference Table — Service Provider will use the Request
for Labor/Income Cross Reference Table Maintenance provided by the Service
Receiver to update the Labor/Income Cross Reference Table setup within systems
managed by Service Provider within 5 business days of the request.
               
 
                       
 
     
•     General Ledger Cross Reference Table — Service Provider will use the
Request for General Ledger Cross Reference Table maintenance provided by the
Service Receiver to update the general ledger cross reference table setup within
systems managed by Service Provider within 5 business days of the request.
               

3



--------------------------------------------------------------------------------



 



                                      BAU   Minimum     Service   Service      
Transaction   Service Period   Service #   Name   Description of Service  
Volume   (in mo.)   Charge
 
      Provide garnishment, child support, tax levy, interrogatory
correspondence, withholding and payments support required for payroll services:
               
 
                       
 
     
•     Garnishment Letter — Service Provider will use the Garnishment
Notification to provide a garnishment letter to the garnishing agency during the
latter of 7 days after notification and the next applicable payment cycle.
               
 
                       
 
     
•     Garnishment Withholding — Service Provider will use the Garnishment
Notification to adjust the employee garnishment deduction setup during the
latter of 7 days after notification and the next applicable payment cycle.
  New Transactions
200, Monthly
Payments 700            
 
                       
 
     
•     Garnishment Payments — Service Provider will use the Garnishment
Notification to update the garnishment payments to agency during the latter of
7 days after notification and the next applicable payment cycle..
               
 
                       
 
     
•     Stop Garnishments — Service Provider will use the Garnishment Stop
Notification to deactivate the employee garnishment deduction and process refund
of any over-withholding during the latter of 7 days after notification and the
next applicable payment cycle.
               
 
                       
 
      Provide employee maintenance support where appropriate to support payroll
processing:                
 
                       
 
     
•     W-4 — Service Provider will use the W-4 Form from the Service Receiver to
update employee W-4 information with the provided information. Service Receiver
must provide such information at least 2 business days prior to processing of
payroll to ensure inclusion in the current payroll run.
               
 
                       
 
     
•     Home/Work State Update — Service Provider will use the employee change
request for home/work state maintenance from the Service Receiver to make
requested updates. Service Receiver must provide such information at least 2
business days prior to processing of payroll to ensure inclusion in the current
payroll run.
  600/month            
 
                       
 
     
•     Direct Deposit — Service Provider will use the Direct Deposit Form from
the Service Receiver to update employee direct deposit information with the
provided information. Service Receiver must provide such information at least 2
business days prior to processing of payroll to ensure inclusion in the next
payroll run.
               

4



--------------------------------------------------------------------------------



 



                                      BAU   Minimum     Service   Service      
Transaction   Service Period   Service #   Name   Description of Service  
Volume   (in mo.)   Charge
 
      Provide college fund employee direct deposit maintenance required to
support payroll processing upon receipt of notification of enrollment or change
via email. Request will be processed within 7 days of notification in the next
applicable payment cycle.   30/month            
 
                       
 
      Provide executive excess savings plan updates to employee deduction code
maintenance required to support payroll processing upon receipt of Service
Receiver notification of employee. Request will be processed within 7 days of
notification in the next applicable payment cycle.   30/month            
 
                       
 
      Provide ACS 401k Interface Processing required to support payroll
processing:                
 
                       
 
     
•     Saving Plan Deferral & Loan — Service Provider will use the ACS ISP
Feedback File from the Service Receiver’s 3rd party to update employee deduction
code information with the provided information. Service Receiver’s 3rd party
must provide such information by Friday evening the week prior to requested
update.
               
 
                       
 
     
•     Saving Plan Deferral & Loan — Service Provider will use the ACS ISP
Feedback File from the Service Receiver’s 3rd party to update employee deduction
code information with the provided information. Service Receiver’s 3rd party
must provide such information by Friday evening the week prior to requested
update.
               
 
                       
 
     
•     ACS Error Report Review — Service Provider will review the ACS ISP
Feedback File from the Service Receivers 3rd party provider to review any
fallout which may have occurred. Upon fallout Service Provider will notify ACS
to conduct maintenance to rectify documented fallouts.
  10 Monthly
Interfaces Files &
Reports            
 
                       
 
     
•     ACS New Hire — Service Provider will use a report created from the ACS
Interface File from the Service Receiver’s 3rd party to validate new hire
processing. Service Receiver’s 3rd party must provide such information by Friday
evening the week prior to requested validation.
               
 
                       
 
     
•     ACS ISEV — Service Provider will use the ACS ISEV Status Change from the
Service Receiver’s 3rd party to update employee deduction code information with
the provided information. Service Receiver’s 3rd party must provide such
information by Friday evening the week prior to requested update.
               

5



--------------------------------------------------------------------------------



 



                                      BAU   Minimum     Service   Service      
Transaction   Service Period   Service #   Name   Description of Service  
Volume   (in mo.)   Charge
 
      Provide JPMorgan 401k Interface Processing required to support payroll
processing                
 
                       
 
     
•     Saving Plan Deferral & Loan — Service Provider will use the JP Morgan ISP
Feedback File from the Service Receiver’s 3rd party to update employee deduction
code information with the provided information. Service Receiver’s 3rd party
must provide such information by Friday evening the week prior to requested
update.
               
 
                       
 
     
•     Saving Plan Deferral & Loan — Service Provider will use the JP Morgan ISP
Feedback File from the Service Receiver’s 3rd party to update employee deduction
code information with the provided information. Service Receiver’s 3rd party
must provide such information by Friday evening the week prior to requested
update.
               
 
                       
 
     
•     JP Morgan Error Report Review — Service Provider will review the JP Morgan
ISP Feedback File from the Service Receivers 3rd party provider to review any
errors which may have occurred. Upon fallout Service Provider will notify ACS to
conduct maintenance to rectify documented fallouts.
  10 Monthly
Interfaces Files &
Reports            
 
                       
 
     
•     JP Morgan New Hire — Service Provider will use a report created from the
JP Morgan Interface File from the Service Receiver’s 3rd party to validate new
hire processing. Service Receiver’s 3rd party must provide such information by
Friday 5 pm EST or Thursday 5 pm EST if Friday is not a business day the week
prior to requested validation.
               
 
                       
 
     
•     JP Morgan ISEV — Service Provider will use the JP Morgan ISEV Status
Change from the Service Receiver’s 3rd party to update employee deduction code
information with the provided information. Service Receiver’s 3rd party must
provide such information by Friday evening the week prior to requested update.
               
 
                       
 
      Provide Principal Loan Processing required to support payroll processing
upon receipt of notification by secured email and make the required employee
deduction code changes.   Weekly Interface
Files            
 
                       
 
      Provide Marsh Benefit Processing required to support payroll processing
upon receipt of interface file and make deduction code changes. Files must be
received by the 17th of the month for processing by the end of the month.   Two
Interface Files
Per Month            

6



--------------------------------------------------------------------------------



 



                                      BAU   Minimum     Service   Service      
Transaction   Service Period   Service #   Name   Description of Service  
Volume   (in mo.)   Charge
 
      Provide John Hancock LTC Processing required to support payroll processing
upon receipt of interface file and make deduction code changes. Files must be
received by the 17th of the month for processing by the end of the month.   Two
Interface Files
Per Month            
 
                       
 
      Provide Runzheimer Fix and Variable Auto Processing required to support
payroll processing upon receipt of interface file and make employee negative
deduction transactions for payroll Files must be received by the 9th of the
month.   One Interface File
Per Month            
 
                       
 
      Provide Concur Travel Expense Reimbursement required to support payroll
processing upon receipt of interface file and make employee negative deduction
transactions. Files must be received by Thursday morning at 6 am EST to be
processed in the next applicable pay cycle.   Weekly Interface
Files            
 
                       
 
      Provide executive deferral payment upon receipt of notification from
Service Receiver for payout and make employee deferral payment. Files must be
received by the 9th of the month.   One Monthly
Deferral Processing            
 
                       
 
      Provide excess group term life calculations upon receipt of notification
from Service Receiver for payout and make employee deferral payment. Files must
be received by the 9th of the month.   240 Batch
Processing Runs            
 
                       
 
      Complete nightly Infinium Benefit Deduction updates.   240 Batch
Processing Runs            
 
                       
 
      Provide payroll processing.                
 
                       
 
     
•     Automated Labor Upload — Service Provider will use the interface from the
Service Receiver’s labor system and create the Infinium labor file for payroll
processing. Labor Code to Infinium Income code cross reference file updated as
required.
               
 
                       
 
     
•     Labor Interface Validation — Service Provider will use the interface from
the Service Receiver’s labor system to get totals. Service Provider will then
match the Infinium and Service Receiver’s Labor System file. Should
discrepancies exist, Service Provider will work with Service Receiver to resolve
the issue.
  240 Pay
Processing
Cycles            
 
                       
 
     
•     Payroll Cycle Processing — Service Provider will then create Employee
Processing Cycle
               

7



--------------------------------------------------------------------------------



 



                                      BAU   Minimum     Service   Service      
Transaction   Service Period   Service #   Name   Description of Service  
Volume   (in mo.)   Charge
 
     
       File, listing of employees with pay, benefit, leave of absence and
terminations. A review of employee changes will be conducted by Service Receiver
and corrections made if applicable. Employee changes will be added to cycle
validation routine for balancing. Delays in Service Receiver responsibilities
will delay payroll processing. Service Provider will not be liable for such
Service Receiver caused delays.
               
 
                       
 
     
•     Close Upload Labor to Payroll Cycle — Service Provider will upload
employee labor to payroll cycle.
               
 
                       
 
     
•     Gross to Net Calculation — Once Infinium releases time sheet data Service
Provider will produce the payroll trial balance.
               
 
                       
 
     
•     Payroll Adjustments — Service Provider will update employee pay
information and add adjustments to validation routine for balancing as required.
               
 
                       
 
     
•     Print Trial Balance/Approve Payroll — Using the Infinium trial balance
Service Provider will create a trial balance report to post payroll and print
pay stubs. If Trial Balance does not balance or has errors it must be corrected
via update checks and Trial Balance Reran until error free and balanced.
               
 
                       
 
      Provide on-demand payroll processing of off-cycle check requests upon
receipt of on-demand check request form from Service Provider. Form must be
received by 5 pm for next day direct deposit or check delivery.   570
Transactions
Annually            
 
                       
 
      Provide bonus cycle payroll processing of off-cycle bonus payments upon
receipt of bonus specification from Service Recipient. Form must be received 5
business days prior to date of required bonus payment.   7000 Transactions
Annually            
 
                       
 
      Provide manual W-2 earnings and deductions updates upon receipt of written
notice and tax detail from Service Provider   325 Transactions
Annually            
 
                       
 
      Provide stock option manual payroll upon receipt of Smith Barney stock
transaction file using the daily interface from Service Provider   80
Transactions
Annually            
 
                       
 
      Provide restricted stock manual payroll upon receipt of Smith Barney
restricted stock transaction file using the daily interface from Service
Provider   110 Transactions
Annually            
 
                       
 
      Provide quarterly tax dividend payment upon receipt of Smith Barney
dividend transaction file using the quarterly interface from Service Provider  
440 Transactions
Annually            
 
                       
 
      Provide Cartus quarterly relocation manual payroll upon receipt of Cartus
Relocation Transaction file using the quarterly interface from Service Provider
  140 Transactions
Annually            

8



--------------------------------------------------------------------------------



 



                                      BAU   Minimum     Service   Service      
Transaction   Service Period   Service #   Name   Description of Service  
Volume   (in mo.)   Charge
 
      Process payment for unused PTO time upon receipt of notification from
systems during year-end   1700 Transactions
Annually            
 
                       
 
      Void or re-issue employee checks upon receipt of notification from Service
Receiver. May be processed with current payroll or via separate check
processing. For inclusion with regular payroll request must be received two
business days prior to start of payroll processing. Five business days notice is
required for issuing as separate payroll process. [Service Provider will not be
liable if funds have been disbursed prior to voidance.]   850 Transactions
Annually            
 
                       
 
      Make adjustments to employee pay upon receipt of notification from Service
Receiver. Notification must be received 2 business days prior to the next pay
cycle.   325 Transactions
Annually            
 
                       
 
      Process retro-active payments for delayed merit increase processing after
receipt of notification from Service Receiver. May be processed with current
payroll or via separate check processing. For inclusion with regular payroll
request must be received Two business days prior to start of payroll processing.
Five business day notice required for issuing as separate payroll process.   350
Transactions
Annually            
 
                       
 
      Process special employee payments upon receipt of notification from
Service Receiver. May be processed with current payroll or via separate check
processing. For inclusion with regular payroll request must be received 2 days
prior to start of payroll processing. Five day notice required for issuing as
separate payroll process.   900 Transactions
Annually            
 
                       
 
      Process relocation payment from employee paycheck upon receipt of
notification from Service Receiver Processed with normal payroll. May be repaid
over multiple payrolls or from one payroll per specification of Service
Receiver.   200 Transactions
Annually            
 
                       
 
      Provide executive excess savings plan distribution upon receipt of
notification from Service Receiver May be processed with current payroll or via
separate check processing. For inclusion with regular payroll request must be
received 2 days prior to start of payroll processing. Five day notice required
for issuing as separate payroll process.   50 Transactions
Annually            
 
                       
 
      Service Provider will use commercially reasonable efforts to provide
post-payroll                
 
                       
 
     
•     Print/Distribute Check, Vouchers, & Reports — Printed Checks and Vouchers
sealed and prepared for shipping distribution per business units instructions.
  250 Cycles Per Month            
 
                       
 
     
•     ACH Processing — ACH transmitted to clearing house using the Infinium ACH
extraction process
               

9



--------------------------------------------------------------------------------



 



                                      BAU   Minimum     Service   Service      
Transaction   Service Period   Service #   Name   Description of Service  
Volume   (in mo.)   Charge
 
     
•     Bank Funding — Wire Transfer to cover payroll using the bank funding
report option
               
 
                       
 
     
•     Credit Union Processing — File Transmission to Credit Union using the
Infinium direct deposit extract
               
 
                       
 
     
•     Union Reporting — Union report transmitted using the Union employees and
Union dues report
               
 
                       
 
     
•     Canadian Bond Processing — Transmission of Canadian Bond File to Royal
Bank of Canada using the Canadian bond extract
               
 
                       
 
     
•     Positive Pay — Positive pay file transmitted to Wells Fargo using the
positive pay extract file
               
 
                       
 
     
•     Direct Deposit Fund Pullback — Employee funds pulled back or error report
with insufficient funds upon Service Receiver’s request to pull back employee
direct deposit. Service Provider will use the Shared Service form submission to
Wells Fargo to pull back employee direct deposit. Insufficient funds notices are
communicated to employees HR administrator for review of how to recover money
               
 
      Provide Infinium month end close once a month rolling month totals, update
monthly benefits (Marsh & John Hancock), and update monthly limit processing.
This service will be performed after final payroll for month and prior to first
payroll of new month.   20 Companies Per
Month            
 
                       
 
      Process Infinium quarter end close once a quarter rolling quarter totals,
update quarterly limit   20 Companies Per
Month            
 
                       
 
      Provide Infinium year-end processing.   20 Companies Per Month            
 
                     
 
     
•     Wage & Tax Balancing — Using the wage Base Report balance Employee
Earnings and Taxes
             
 
                     
 
     
•     United Way Deduction — Infinium United Way Deduction Change for deduction
codes 00800 & 0805 clearing the United Way deduction for the new year
             
 
                     
 
     
•     401K Limit Update -Deduction limit updated
with values for year
             
 
                     
 
     
•     Year End Payroll Register — Use the Infinium Year End Payroll Register to
archive historical payroll registers
             
 
                     
 
     
•     Hartford-JP Morgan Year End — Use the Infinium Save File to archive
Hartford-JP Morgan year end 401K values
             
 
                     
 
     
•     ACS — Use the Infinium Save File to archive ACS year end 401K values
             
 
                     
 
     
•     Infinium W2 Box Updates — Use the Infinium Income & Deduction Reporting
Groups to make W2 Box Reporting Reports
             
 
                     
 
     
•     Infinium ADP W2 Box Update — Use the ADP interface for W2 Reporting to
create the ADP W2 Box Interface File
             
 
                     
 
     
•     Local Tax Update — Use the notification from locality or Service Receiver
to update the local tax table
               

10



--------------------------------------------------------------------------------



 



                                      BAU   Minimum     Service   Service      
Transaction   Service Period   Service #   Name   Description of Service  
Volume   (in mo.)   Charge
 
     
•     Transfers — Clear Q1 Information captured for tax & 401K Limit processing
for use in the W2 tax report
               
 
                       
 
     
•     Vinny 1st day report — Use the Infinium Day 1 Report for forecasting
               
 
                       
 
     
•     Payroll Calendar — Use the Infinium Cycle Maintenance to create Service
Receiver Payroll Calendars
               
 
                       
 
     
•     W2 — Pension for Group Term Life (GTL) — Service Receiver provides files
from ACS & Hartford and Service Provider updates Pensioner’s W2’s
               
 
                       
 
     
•     Highly Compensated Employee Listing — Using an AS400 Query, employees
meeting IRS Highly Compensated Listing are found and 401K providers updated with
list of highly compensated employees
               
 
                       
 
     
•     Executive Excess Saving Plan Employee Update — Service Receiver provides
list of eligible employees for executive excess saving plan which Service
Provider uses to update the Executive Excess Saving Plan Employee List provided
for roll over into Excess Savings Plan
               
 
                       
 
     
•     New Jersey Disability Year End Update — Using the New Jersey Final
Disability Report; Service Provider will update the New Jersey year end payroll
entries to record New Jersey final disability entries.
               
 
                       
 
     
•     Infinium Year End Close — Year end close rolls year to day information to
previous year and clear year-to-date dollars
               
 
                       
 
     
•     ADP 4th Quarter & Year End Extract — Using the ADP Extract Program an ADP
Year End Interface File is created
               
 
                       
 
     
•     ADP — Balance Year — Using the ADP Year End Reports Year End Statutory
Reports & W2 are output
               
 
                       
 
     
•     W2C’s — Using the value center post year-end close entries to update the
W2C
               
 
                       
 
     
•     Amended Year End — Use the ADP Extract Program to amended statutory
reporting
               
 
                       
 
      Provide US Tax Processing.   Registrations — 10 per month            
 
                       
 
     
•     ADP Company Profile Update — Use the ADP Tax Header Spreadsheet to update
ADP tax reporting set up
               
 
                       
 
     
•     ADP Code Mapping — Use the ADP Mapping Document to map ADP Tax Code to
Infinium Tax Code
  Interfaces — daily            
 
                       
 
     
•     Infinium ADP Deduction Table Maintenance — Use the Infinium ADP Tax Code
file to output ADP Interface File including the new tax code
  Tax Payments — Daily & Quarterly Per Requirements            
 
                       
 
     
•     ADP Daily Interface File — Use the ADP Infinium Payroll Tax Extract to
create the ADP Receipt of Tax Payment Detail
  Cobra Reporting — Quarterly            

11



--------------------------------------------------------------------------------



 



                                      BAU   Minimum     Service   Service      
Transaction   Service Period   Service #   Name   Description of Service  
Volume   (in mo.)   Charge
 
     
•     Daily Tax Audit Report — Use the Query: ADP Tax Audit Report to validate
ADP Daily Tax Interface File
  Quarterly Reporting            
 
                       
 
     
•     ADP Daily Tax Funding — Use the ADP Invoice to create ADP Wire Payment
  Tracer Transactions 20 Monthly            
 
                       
 
     
•     ADP Unemployment Rate Change — Use the ADP Tax Header Spreadsheet to
calculate ADP - Unemployment Payments with New Rate
  Amendments 10 Monthly            
 
                       
 
     
•     ADP Monthly Charges — Use the ADP Invoice to process ADP Payment
               
 
                       
 
     
•     Barnett Monthly Charges — Use the Barnett Invoice to process Barnett
Payment
               
 
                       
 
     
•     ADP Quarterly Communication — Use the ADP Quarterly Updates to update the
Quarterly Calendar Close Schedule
               
 
                       
 
     
•     Cobra Quarterly Tax Credit Entry — Use the SHPS Cobra Detail summarized
and entered into ADP Payroll Tax Input to update the 941 Cobra Credit
               
 
                       
 
     
•     Quarterly Interface File — Use the ADP Infinium Quarterly Tax Extract to
create the ADP Quarterly Tax Reporting File
               
 
                       
 
     
•     ADP TAX Reconciliation — Use the Infinium Quarterly Tax Report to
reconcile ADP Quarterly Tax Reports
               
 
                       
 
     
•     Quarter Close & Statutory Reporting — Use Service Receiver approval to ADP
for Quarterly Processing to make quarterly statutory payments and reporting
               
 
                       
 
     
•     Quarterly Report Distribution ADP — Use the Quarterly Reports Posted to
Web Site to distribute Statement of Deposits, 941Cobra Credit, State & Local
Wage Detail
               
 
                       
 
     
•     Quarterly Invoice Payments — Use ADP Invoice to make ADP Wire Payments
               
 
                       
 
     
•     Quarterly Federal & State Tax Amendments — Use Quarterly Amendment Filing
to amended reporting
               
 
                       
 
     
•     Amendment Payment — Use the invoice to create ADP Wire Payment
               
 
                       
 
     
•     Tracers — Use agency notices to conduct ADP research
               
 
                       
 
     
•     Tracer Payments — ADP agency notice research to make payment of Agency
Notices
               
 
                       
 
     
•     Close Tax ID — Use ADP header to close company so no future reporting in
ADP
               
 
                       
 
     
•     Close Tax ID — Use the Agency notification of account closed to conduct
final reconciliation
               
 
                       
 
      Provide Canadian Tax Processing.                
 
                       
 
     
•     Canadian Tax Withholding — Using Canadian Tax Deductions provided by
Service Receiver input Service Provider will complete Employee/Employer Tax
Withholding/Liability
  Weekly Tax Payments            
 
                       
 
     
•     Canadian Tax Payments — Using Payroll Registers provided by Service
Receiver, Service Provider will make Canadian Tax Payment
  Annually T4, T4A & RL Reporting            

12



--------------------------------------------------------------------------------



 



                                      BAU   Minimum     Service   Service      
Transaction   Service Period   Service #   Name   Description of Service  
Volume   (in mo.)   Charge
 
     
•     Year End Pension Calculation — Using the Canadian Pension Plan Policy
provided by Service Receiver, Service Provider will compute Pension Plan
Calculation
               
 
                       
 
     
•     RL1 & T4 Reporting — Using the Infinium Canadian Year End Process, Service
Provider will complete T4 & RL1 Forms & XML Reporting
               
 
                       
 
      Provide Puerto Rico Tax Processing.   Weekly Tax Payments            
 
                     
 
     
•     Puerto Rico Tax Withholding — Using Tax Deductions Service Provider will
calculate tax withholding for Service Receiver
             
 
                       
 
     
•     Puerto Rico Tax Payments — Using Payroll Registers provided by Service
Receiver, Service Provider will make Puerto Rico Tax Payments
  Annual W2P & W3P
Reporting            
 
                     
 
     
•     Puerto Rico Year End Reporting — Using W2 & W3 Reporting Service Provider
will make Employee & Employer Year End Tax Reporting
               
 
                       
 
      Support the legal/regulatory audits documented below.                
 
                       
 
     
•     ACE — Worker Compensation Audit
               
 
                       
 
     
•     Tax Audits
               
 
                       
 
     
•     D&T Benefit Audit
               
 
                       
 
     
•     SOX Audit
  4 Audits/Month            
 
                       
 
     
•     Disaster Recovery
               
 
                       
 
     
•     ACS — 401K Compliance Testing
               
 
                       
 
     
•     JP Morgan — 401K Compliance Testing
               
 
                       
 
     
•     Data Mining — Payroll
               
 
                       
 
     
•     Service Provider will run the custom queries
documented in Attachment C once a month
  Monthly            
 
                       
 
      Provide Guam Tax Processing.                
 
                       
 
     
•     GUAM Tax Withholding — Using Tax Deductions provided by Service Receiver,
Service Provider will calculate Tax withholding
               
 
                       
 
     
•     GUAM Tax Payments — Using the payroll registers Service Provider will make
GUAM tax payments
  Annual W2G & W3G
Reporting            
 
                       
 
     
•     GUAM Year End Reporting — Using W2 & W3 Reporting, Service Provider will
make Employee & Employer Year End Tax Reporting
               
 
                       
 
      Infinium and HRSS Support/Communication for handling of Service Receiver
questions:                
 
                       
HR-Benefits-02
  Human Resources,
Benefits, Training,
& Compliance  
•     Daily Service Receiver Issue Handling - Service Receiver users can make a
phone call or send an email to ask questions related to employee data and/or
transactional history stored in Infinium/HRSS; M-F 8-5pm EST except U.S.
holidays;
               
 
                       
 
     
•     Data Input Questions Covered in User Manual
  201/month     14     Cost plus 2% - 10% per month
 
                       
 
     
•     System Requirements-Upgrades/System Changes Maintenance
(Federal/State/Local)
               
 
                       
 
     
•     Infinium Canned Reports are available for the service receiver to access
and review. Service Provider will be responsible for ensuring that reports
required for legal or regulatory requirements run.
               

13



--------------------------------------------------------------------------------



 



                                      BAU   Minimum     Service   Service      
Transaction   Service Period   Service #   Name   Description of Service  
Volume   (in mo.)   Charge
 
     
•     Coordinate issue resolution as needed with IT, Payroll, SS Accounting, HQ
Benefits and/or third party vendors.
                 
 
     
•     Anything not covered above is considered a special request to be handled
using on a Time & Materials basis as outlined in the Support Additional Pricing
Section of this document.
               
 
                       
 
      Benefit Administration and Reporting Internal/External:                
 
                       
 
     
•     Weekly vendor file feed resolution to national carriers - Service Provider
will accept phone or email from Service Receiver or external benefits provider
and resubmit corrected file feed or corrected actual employee record based on
request.
               
 
                       
 
     
•     Salaried Pension Eligibility file feed questions from field Service
Receiver HR staff will be triaged by Service Provider and assist Service
Receiver in data correction.
  327/month            
 
                       
 
     
•     Validation Reports from Health & Welfare and Pension - Service Provider
will receive reports from 3rd party providers listing errors related to health &
welfare data and Service Provider will assist Service Receiver HR field staff to
make appropriate changes
               
 
                       
 
      Services for Service Receiver supervisors on payrolls that are not
administered via the Fort Wayne Infinium System:                
 
                       
 
     
•     Service Provider will create and/or update Job/Position Codes upon request
from the Service Receiver
               
 
                       
 
     
•     Service Provider will add an international supervisor as a new hire upon
request from the Service Receiver
               
 
                       
 
     
•     Service Provider will attach an international supervisor to an Infinium
Employee record upon request from the Service Receiver
               
 
                       
 
     
•     Service Provider will add an international supervisors’ Concur ID to the
appropriate record upon request from the Service Receiver
               
 
                       
 
      Services for Service Receiver Business Units and/or Infinium Companies
that are not supported by local HR staff but administered by HRMS staff in Fort
Wayne:   50/month            
 
                       
 
     
•     Service Provider will create and or update Job/Position Code upon request
from the Service Receiver
               
 
                       
 
     
•     Service Provider will enter new hires on personnel side as well as on
payroll side upon request from the Service Receiver
               
 
                       
 
     
•     Service Provider will enter salary changes/address changes/title
changes/transfers/terminations upon request from the Service Receiver
               
 
                       
 
     
•     Service Provider will perform annual merit increase uploads upon request
from the Service Receiver
               

14



--------------------------------------------------------------------------------



 



                                      BAU   Minimum     Service   Service      
Transaction   Service Period   Service #   Name   Description of Service  
Volume   (in mo.)   Charge
 
     
•     Service Provider will communicate with Service Receiver HR contacts from
other Service Receiver business units to coordinate both transferring in and out
of employees upon request from the Service Receiver
               
 
                       
 
     
•     Service Provider will enter payroll changes including withholding
changes/benefit deductions and catch-ups upon request from the Service Receiver
               
 
                       
 
     
•     Service Provider will enter benefit updates including urgent updates upon
request from the Service Receiver Service Provider will make Address & Phone
number changes upon request from the Service Receiver
               
 
                       
 
     
•     Service Provider will make Benefit Changes due to qualifying event &
Annual Open Enrollment upon request from the Service Receiver
               
 
                       
 
     
•     Service Provider will make Annual Salary Merit Increases upon request from
the Service Receiver
               
 
                       
 
     
•     Service Provider will make Annual Reviews (if applicable) upon request
from the Service Receiver
               
 
                       
 
     
•     Service Provider will make inquiries relating to benefits and/or personnel
information upon request from the Service Receiver
               
 
                       
 
     
•     Service Provider will produce Infinium Canned Reports upon request from
the Service Receiver
               
 
                       
 
     
•     Year-end Standard Benefit Enrollment Copy to New Plan Year
               
 
                       
 
     
•     Year-end Vendor Meetings for open enrollment file feeds
               
 
                       
 
     
•     Data Input Questions Covered in User Manual
               
 
                       
 
     
•     Support Special Year End File Feeds to National H&W Vendors
               
 
                       
 
     
•     Standard Communication regarding Annual Enrollment & Year End Dates
               
 
                       
 
     
•     Collaborate with Payroll, Finance and IT for Year End Closing Processes
using all input from year’s changes and develop project plan to prepare system
for enrollment and year-end processing. Project will then be started in July,
and meetings with vendors conducted as needed depending on data from customers.
** Changing benefits providers in 2011 will be a special project using Time &
Materials rates with specific notification on change.
  Each item in this table will be completed once a year            
 
                       
HR-Benefits-03
  Training   Service Provider will take requests from Service Receiver HR
manager to conduct periodic WebEx training of how to use Infinium systems and
conduct the training for the Service Receiver.   1/month     14     Time and
Materials
 
                       
SS-Payroll Acct-04
  Payroll Accounting   Provide Payroll Accounting services.   1972 annually    
      Cost plus 2% - 10%
per
month
 
                     
 
     
•     Payroll Journals — Service Provider will use the payroll register summary
from the Service Receiver to balance and post payroll journals for each payroll
cycle for the Service Receiver
  3060 annually     14    

15



--------------------------------------------------------------------------------



 



                                      BAU   Minimum     Service   Service      
Transaction   Service Period   Service #   Name   Description of Service  
Volume   (in mo.)   Charge
 
     
•     Payroll Balance Sheet Accounts — Service Provider will use the payroll
month end close document from the Service Receiver to reconcile the payroll
balance sheet accounts for the Service Receiver
             
 
                       
 
     
•     Employee Deductions — Service Provider will use completed payroll cycles
document from Service Receiver to remit employee deductions for the Service
Receiver
  364 annually            
 
                       
 
     
•     Employee Benefits for ISP,401 (K) and Insurances — Service Provider will
use completed payroll cycles document and payroll queries from Service Receiver
to validate, reconcile and remit employee benefits for ISP, 401(k) and
insurances for the Service Receiver
  205 annually            
 
                       
 
     
•     ADP Payroll Taxes — Service Provider will use completed payroll cycles,
payroll queries, and ADP invoices from the Service Receiver to validate,
reconcile, and remit all Payroll Taxes to ADP
  240 annually            
 
                       
 
     
•     Interface File Transmission - Service Provider will use completed payroll
cycles and payroll queries from the Service Receiver to transmit interface files
to 3rd party vendors on behalf of the Service Receiver
  195 annually            
 
                       
 
     
•     Benefits Reporting — Service Provider will use the year end close
information from the Service Receiver to provide annual reporting of benefits to
the Service Receiver
  10 annually            
 
                       
 
     
•     ADP Federal and State Taxes — Service Provider will use tax extract and
file feed from ADP from Service Receiver to journalize ADP Federal and State Tax
Activity for the Service Receiver
  240 annually

5 annually            
 
                       
 
     
•     ADP Mid Year Conversions — Service Provider will use YTD tax amounts
information from Service Receiver to perform ADP midyear conversions for the
Service Receiver
               
 
                       
 
     
•     Non-supported ADP — Service Provider will use completed payroll cycles
information from Service Receiver to remit non-supported ADP taxes for the
Service Receiver
  12 annually            
 
                       
 
     
•     Control Files for 401(k) and ISP- Service Provider will use information
from business units or HQs from the Service Receiver to maintain and control
files for 401(k) and ISP for the Service Receiver
  30 annually            
 
                       
 
     
•     Payroll Bank Account — Service Provider will use bank account statements
from the Service Receiver to reconcile payroll bank accounts for the Service
Receiver
  24 annually            
 
                       
 
     
•     Unclaimed Payroll Property- Service Provider will use bank account
statements from Service Receiver to manage unclaimed payroll property for the
Service Receiver
  200 annually            

16



--------------------------------------------------------------------------------



 



                                      BAU   Minimum     Service   Service      
Transaction   Service Period   Service #   Name   Description of Service  
Volume   (in mo.)   Charge
 
     
•     Automated Bank Functions- Service Provider will use cleared bank files
from the Service Receiver to process post cleared checks in the Infinium payroll
  12 annually            
 
                       
 
     
•     Year to Date Analysis for 401k— The Service Provider will use the Year End
Payroll Close from an internal business unit within the Service Provider to
calculate 401k Year to Date totals for employee, employer, and loans and provide
report by vendor to the Service Receiver.
  3 annually            

Service Volumes Greater or Less Than Observed Pre-Distribution Date
Service Provider will deliver the same volume of Services as delivered in the
12 months prior to the Distribution Date, plus or minus 10% (such activity,
including any such 10% deviation, “Business as Usual activities” or “BAU”) at no
additional cost per unit. Service Provider will accommodate Service Receiver’s
inorganic (Mergers, Acquisitions, and Divestitures) activities on a time and
materials basis with respect to the one-time set-up fees. The table below will
then apply following the completion of the one-time set-up activities.

          Scenario   One-Time Setup Fees   Monthly Fees
Service Volume within BAU [Note: BAU already includes +/- 10% of
pre-distribution date volumes]
  No incremental one-time fees when Service Receiver utilizes services and
structure as-is with no changes under this agreement   Steady-State fee
structure for requisite service as documented below
 
       
Service Volume
greater or less than
BAU
  Service Provider will develop a commercially reasonable quote for acceptance
by the Service Receiver provided the Service Receiver utilizes services and
structure as-is with no significant changes under this agreement   Service
Provider will develop a commercially reasonable quote for acceptance by the
Service Receiver incremental to the base service costs documented below for the
requisite service

Ad-Hoc development/services or processing of reports consistent with what was
provided prior to the distribution date will be supported as part of this
agreement. Service Provider will use commercially reasonable efforts based on
provider’s current abilities to accommodate regulatory or legal ad-hoc requests.
Ad-hoc requests which may need to be performed to assist Service Receiver in
meeting new legal obligations will be provided on a time and materials basis as
described in the Additional Pricing section of this agreement. Any changes to
3rd party relationships which require interface modifications or re-writes are
not included as part of the scope of this agreement. Should the Service Receiver
require such changes, Parties agree to negotiate in good faith with regard to
such modification. In the event modifications to the services provided are
required by law for only the Service Recipient and such modifications increase
the cost for Service Provider, Service Recipient that requires the modifications
shall pay all the additional costs including the costs for the other Service
Recipients.

17



--------------------------------------------------------------------------------



 



Exit Services
The following services will be provided upon receipt of a Termination Notice to
exit from this Service.

              Service #   Service Name   Description of Service   Service Charge
($/hour)
 
      Service Provider will make commercially reasonable best efforts to assist
Service Receiver in exiting of this agreement. These efforts include:    
 
           
SS-Payroll-05
  HR/Payroll/Benefits
Migration  
•     Support of data extraction requests from the Service Receiver
   
 
                   
•     Providing Subject Matter Expertise in helping the Service Receiver
understand current state business processes, functional data mapping, and
impacts of design decisions
  Time and Materials Based on Additional Pricing Section
 
           
 
      Service Provider will provide the following knowledge transfer services:  
 
 
           
SS-Payroll-06
  HR/Payroll/Benefits
Knowledge Transfer  
•     Existing non-sensitive documentation maintained by Service Provider will
be given to the Service Receiver as it relates to Payroll/HR/Benefit services
  Time and Materials Based on Additional Pricing Section

Supplemental Services
For requests for supplemental services relating to HR, Benefits and Payroll by
Service Receiver not mentioned in this Schedule or not included within the costs
documented in this agreement, Service Receiver will provide a discreet project
request and submit such request to Service Provider using the formalized Change
Request attached as Annex A for consideration by Service Provider.
Where notice is required a number of business days prior to some required action
by Service Provider, notice must be received by 12 noon Eastern Time to be
counted as received during such business day. Service Provider shall, within a
commercially reasonable period, provide a price quote to be commercially
reasonable based on the current cost of the Services to Service Receiver taking
into account, such items as the specific time the request was made, service
delivery volumes, exit planning activities, and other activities Service
Provider is currently engaged in at the time of the request, but not later than
30 days after the request was made. If Service Provider, in its sole discretion
determines (i) such request would increase the ongoing operating costs for
Service Provider (as a service recipient) or any other service receiver or
(ii) that it is not capable of making such changes with its current staff during
the time period requested without interrupting the Services provided to itself
or any other service receiver. Service Provider need not provide a price quote
or perform the services. Where a price quote is provided, Service Provider shall
provide the service requested upon acceptance of the price.

18



--------------------------------------------------------------------------------



 



LOCATIONS
Services are initially provided from Fort Wayne, IN, USA to Canada and USA
locations.
PREREQUISITES/DEPENDENCIES

  •   Service Receiver will provide accurate and timely employee maintenance,
time and attendance data and payroll adjustments required to produce pay checks.
In conjunction with the preceding, Service Receiver will maintain the
applications and interfaces documented in Attachment A.     •   Service Receiver
will be responsible for providing new tax registration requirements to Service
Provider. Applicable tax registration information will be provided to Service
Provider as required to complete tax registration.     •   Service Receiver will
be responsible for providing configuration changes to Service Provider including
taxes, income, deductions, banking and benefits using the change request process
and forms provided by Service Provider.     •   If Service Receiver sends
inaccurate data to Service Provider it will be the responsibility of the Service
Receiver to rectify any problems and bear any costs incurred to rectify the
issue.     •   Service Receiver will setup and make available to Service
Provider a disbursement account from which Service Provider utilizes draft
authorization to process payroll. Service provider will request funding for
payroll checks, payroll direct deposits, payroll taxes, and other benefit
remittances from the Service Receiver Treasury Headquarter location. Service
Provider will open and own payroll bank accounts for the payroll transactions.
Funding is required in the bank account one day prior to the value date. Late
funding of the payroll account by the Service Receiver may result in delay of
payroll checks, applied 401(k) funds, and benefit payments. Any outstanding
liabilities associated to payroll tax and benefits will remain on Service
Provider’s general ledger at month end. Service Provider will retain interest
earned, if any, on residual account balances and will pay all standard account
related service fees. Any service fee associated with Non Sufficient Funds due
to the Service Receiver will be the responsibility of the Service Receiver.
Service provider will remit employee deductions from the Service Provider
Accounts Payable bank account. Service Provider will collect the funds from the
Service Receiver thru a 3rd party invoice.

Dependencies

  •   Service Receiver must actively be engaged on the Infinium Application TSA
and related Business Objects Universe for the duration this agreement is in
effect.

19



--------------------------------------------------------------------------------



 



  •   Service Receiver, in a separate and independent agreement, must have the
ADP application and interface active for the period of time in which this
agreement is in effect.     •   Service receiver, in a separate and independent
agreement, must have Concur and other Time and Attendance systems listed in
Attachment A active and maintained with the correct interfaces and data feeds to
Infinium by the Service Receiver for the period of time in which this agreement
is in effect.     •   Security and access controls will be maintained as set
forth in the Master Services Agreement.     •   The services documented within
this agreement must be exited at the same time and as such cannot be exited in
parts.

NOTICE REQUIREMENT
Official Notices and Bills under this Schedule should be sent to the following
addresses (with an email copy to the Service Owners set forth above):
If to the Service Provider:
Exelis Inc.
1650 Tysons Boulevard
Suite 1700
McLean, VA 22102
Attention: Joe Daniel
Joe.daniel@exelisinc.com
If to the Service Receiver:
ITT Corporation
240 Fall Street
Seneca Falls, NY 13148
Attention: Daryl R. Bowker
Daryl.bowker@itt.com

20



--------------------------------------------------------------------------------



 



SERVICE LEVEL
Service Provider will classify incidents at its own discretion which are
received using High, Medium, or Low. Such classifications shall be consistent
with the priorities Service Provider set for itself as a recipient of services.
Incidents classified using this methodology will be triaged as documented below
for SS-Payroll-01, HR-Benefits-02, and HR-Benefits-03:

          SLA   Response Time   Resolution
High
  Within 24 hours of receiving notification during normal business hours  
Within 24 — 48 hours of response during normal business hours
 
       
Medium
  Within 48 hours of receiving notification during normal business hours  
Within 48 — 120 hours of response during normal business hours
 
       
Low
  Within 120 or more hours of receiving notification or as scheduled during
normal business hours   Within 120 hours of response during normal business
hours

In the event incidents cannot be resolved, Service Provider shall promptly
notify Service Receiver and work together to try and resolve such incidents.

21



--------------------------------------------------------------------------------



 



ADDITIONAL PRICING
Hourly Rate for Services Not Specified but Provided by Service Provider
Employees (including but not limited to modifications, consulting, exit strategy
development, transition, etc.) are documented below. Such services will be
provided solely at the Service Provider’s discretion. Service Provider is not
obligated to provide additional services not specified in this agreement. The
employee category is defined by the Service Provider. The rates documented below
shall be commercially reasonable and designated by the Service Provider, closest
to its current cost to provide the service. The hourly rates below include the
4.5% amount for inflation each year. These rates apply to internal Service
Provider employees only, and should external resources be required, the costs
for those external resources will be reviewed with the Service Receiver prior to
execution of the project.
Additional Pricing Rates (All in USD)

                          Location   Low     Medium     High  
USA
  $ 75     $ 100     $ 125  
 
                 
Greece
  $ 35     $ 46     $ 58  
 
                 
Mexico
  $ 19     $ 25     $ 31  
 
                 
Sweden
  $ 75     $ 100     $ 125  
 
                 

22



--------------------------------------------------------------------------------



 



ATTACHMENT A
Inbound Interfaces:

                      Interface Name   Program Name   Business Purpose   Vendor
  Source System   Destination
System     Dependents   ACS   Infinium   ACS     ACS Salary ISP and Pension  
ACS   Infinium   ACS     Create ADP Tax Journal   ADP   Infinium   ADP    
Maintain ADP Tax Controls   ADP   Infinium   ADP     ADP Periodic & Qtrly File
Downld   ADP   Infinium   ADP     ADP Balance Report   ADP   Infinium   ADP    
Refresh ADP Employee Number   ADP   Infinium   ADP     Unemployement emps  
Barnett   Infinium   Barnett     US_RELOWAGE_UPDATE.CARTUS   CARTUS   Infinium  
CARTUS     Send Cartus Receipt of gr   CARTUS   Infinium   CARTUS     Concur —
Employee Master File Feed   Concur   Infinium   Concur     Employee information
  Concur   Infinium   Concur Expense     FTP Employee information   Concur  
Infinium   Concur     Export Employees to Concur   Concur   Infinium   Concur  
  US Bank — Concur Travel   Concur   Infinum   Concur     Garnishments   County
Government   Infinium   County Government     Empire Eligbility and HDHP Mellon
pass thru   Empire/Blue   Infinium   Empire/Blue     800 EVHR employee Infinium
Data feed to (800)(Kronos) System   ITT   Infinium   Kronos     Employee feed
500   ITT   Infinium   Cannon     Cannon’s Full Employee Master Update To Cim  
ITT   Infinium   Cannon     Download Employee Date to IPG -Daily ( ER 810 92SHR)
  ITT   Infinium   Goulds

23



--------------------------------------------------------------------------------



 



                      Interface Name   Program Name   Business Purpose   Vendor
  Source System   Destination
System     Prudential Demographics 880   Prudential   Infinium   Prudential    
Prudential Demographics 881   Prudential   Infinium   Prudential     Send
Prudential Demographics Systems   Prudential   Infinium   Prudential    
Prudential Systems Demographics(ENI, CAP, CMC. ECI)   Prudential   Infinium  
Prudential     Cobra — New Hire   SHPS   Infinium   SHPS     FSA — Deduction
feed to SHPS   SHPS   Infinium   SHPS     Stock Options Eligibility   Smith
Barney   Infinium   Smith Barney     Smith Barney CODES FILE   Smith Barney  
Infinium   Smith Barney     Smith Barney EMAIL ADDRESSES   Smith Barney  
Infinium   Smith Barney     Smith Barney PARTICIPANTS   Smith Barney   Infinium
  Smith Barney     New Hire   State of Indiana   Infinium   State of Indiana    
WebMD ELIGIBILITY   WebMD   Infinium   WebMD     FTP CCUSECHD2 — Well Fargo
password change   Wells Fargo   Infinium   Wells Fargo     CLP to send payroll
ACH file to Wells Fargo   Wells Fargo   Infinium   Wells Fargo     CLP to run
entire Wells Fargo pos pay process   Wells Fargo   Infinium   Wells Fargo    
modified International ACH file for ALL of CANADA   Wells Fargo   Infinium  
Wells Fargo     Direct deposit transmission   Wells Fargo   Infinium   Wells
Fargo     Send Check Recon to bank   Wells Fargo   Infinium   Wells Fargo    
Re-send check recon to bank   Wells Fargo   Infinium   Wells Fargo     Payroll
ACH   Wells Fargo   Infinium   Wells Fargo

24



--------------------------------------------------------------------------------



 



                      Interface Name   Program Name   Business Purpose   Vendor
  Source System   Destination
System     Active Directory   ITT   Infinium   ITT     HM Update Health Mast —
Defense Companies   ITT — HM   Infinium   HM     Hyperion Planning — Build
Transmission file   ITT Hyperion   Infinium   Hyperion     SAP AUTO PAY Benefit
Deductions sent to Seneca Fall SAP system   ITT SAP   Infinium   SAP P2P    
Send file to Hancock   John Hancock   Infinium   John Hancock     John Hancock
Eligbility   John Hancock   Infinium   John Hancock     401K Feedback file from
JP Morgan   JP Morgan   Infinum   JP Morgan     KAISER ELIGIBILITY   Kaiser
Permanete   Infinium   Kaiser Permanete     Transmit file to Life Plus for Marsh
  Marsh   Infinium   Marsh     Upload Life Plus file   Marsh   Infinium   Marsh
    LifePlus Eligibility   Marsh   Infinium   Marsh     HSA Send Extract File
From Robot Job   Mellon   Infinium   Mellon     Medco Prescription   Merck Medco
  Infinium   Merck Medco     Metlife ltd/std mth — GL Advices   Metlife Advices
  Infinium   Metlife     Metlife LTD/STD (Menu option)   Metlife Advices  
Infinium   Metlife     Metlife Dental   Metlife Dental   Infinium   Metlife
Dental     Print Voluntary Accident Monthly report data   National Union Fire  
Infinum   National Union Fire     PACIFICARE ELIG   PACIFICARE   Infinium  
PACIFICARE     Prudential Loans Systems   Prudential   Infinium   Prudential    
ENI Prudential Dollar Send — 800   Prudential   Infinium   Prudential     CAP
Prudential Dollar Send — 881   Prudential   Infinium   Prudential     ECI
Prudential Dollar Send — 883   Prudential   Infinium   Prudential

25



--------------------------------------------------------------------------------



 



ATTACHMENT B
The following table documents the process day for the in-scope pay cycles:

                                  EMPLOYER   CYCLE CODE   NAME   FREQ   Paid
Lag   Paid
Current   Process Day   NEWCO   Required By
GOULDS PUMPS CANADA (IPG)
  CGOBW   BI WEEKLY CGO   B       X   Pay Week - Monday   ITTCO   Mon - 2pm
ONTARIO PRO SERVICES CENTER
  CONBW   BI WEEKLY CON   B   X       Pay Week - Monday   ITTCO   Mon - 2pm
ITT CANNON
  BIWBW   BIW BI WEEKLY   B   X       Pay Week - Tuesday   ITTCO   Tues - 2pm
ITT CANNON
  BIWHR   BIW HOURLY   B   X       Pay Week - Tuesday   ITTCO   Tues - 2pm
ITT CANNON
  BWCAN   BI WEEKLY CANNON   B   X       Pay Week - Monday   ITTCO   Tues - 2pm
ITT CANNON
  HRCAN   CANNON HOURLY
EMPLOYEES   B   X       Pay Week - Tuesday   ITTCO   Tues - 2pm
ITT VEAM, LLC
  BWVEA   VEAM SALARY   B   X       Pay Week - Monday   ITTCO   Tues - 2pm
ITT VEAM, LLC
  HRVEA   HOURLY VEAM   B   X       Pay Week - Monday   ITTCO   Tues - 2pm
ITT CORPORATION
  BWIND   ITT INDUSTRIES
BI-WEEKLY   B   X       Pay Week - Tuesday   Unknown   Tues - 2pm
COMPUTER & EQUIP LEASING CORP
  CELBW   COMPUTER & EQUIP
LEASING   B       X   Non Pay Week - Friday   Unknown   Tues - 2pm
ITT TRANSPORTATION DIST SVCS
  BWGRP   TDS BW   B       X   Non Pay Week - Friday   Unknown   Tues - 2pm
ITT FLUID TECHNOLOGY
  AERHR   AEROSPACE HOURLY AH   W   X       Pay Week - Monday   ITTCO   Tues -
2pm
ITT FLUID TECHNOLOGY
  AESAL   AEROSPACE SALARY AP   B   X       Pay Week - Monday   ITTCO   Tues -
2pm
ITT FLUID TECHNOLOGY
  AMOHR   AMORY HOURLY FH   W   X       Pay Week - Monday   ITTCO   Tues - 2pm
ITT FLUID TECHNOLOGY
  AMSAL   AMORY SALARY FS   B       X   Pay Week - Tuesday   ITTCO   Tues - 2pm

26



--------------------------------------------------------------------------------



 



                                  EMPLOYER   CYCLE CODE   NAME   FREQ   Paid
Lag   Paid
Current   Process Day   NEWCO   Required By
ITT FLUID TECHNOLOGY
  CTBW   C’TREAT BW   B       X   Non Pay Week -Friday   ITTCO   Tues -2pm
ITT FLUID TECHNOLOGY
  EVHR   ENG VALVES HOURLY   W   X       Pay Week -Monday   ITTCO   Tues -2pm
ITT FLUID TECHNOLOGY
  EVSAL   ENG VALVES SALARY EV   B       X   Non Pay Week -Friday   ITTCO   Tues
-2pm
ITT FLUID TECHNOLOGY
  GRSAL   GRINDEX SALARY GR   B       X   Non Pay Week -Friday   Unknown   Tues
-2pm
ITT FLUID TECHNOLOGY
  MFCBW   MOTION FLOW CONTROL
SALARY   B       X   Pay Week -Tuesday   ITTCO   Tues -2pm
ITT FLUID TECHNOLOGY
  SHBW   SHEROTEC BW   B       X   Non Pay Week -Friday   Unknown   Tues -2pm
ITT FLUID TECHNOLOGY
  SHHR   SHEROTEC HOURLY ST   W   X       Pay Week -Monday   Unknown   Tues -2pm
ITT FLUID TECHNOLOGY
  WTBW   WET   B   X       Pay Week -Monday   Unknown   Tues -2pm
ITT GOULDS PUMPS
  CARBN   CARBON INDUSTRIES   B       X   Non Pay Week -Friday   ITTCO   Tues
-2pm
ITT GOULDS PUMPS
  EVZHR   DIV-IPG, UNITS
VU,PJ,QU WEEKLY   W   X       Pay Week -Monday   ITTCO   Tues -2pm
ITT GOULDS PUMPS
  H9WPS   PRO SHOP SALARY
TX-BI-WEEKLY   B       X   Pay Week -Monday   ITTCO   Tues -2pm
ITT GOULDS PUMPS
  PROBW   BI WEEKLY CYCLE   B       X   Non Pay Week -Friday   ITTCO   Tues -2pm
ITT GOULDS PUMPS
  9XLCS   CITY OF INDUSTRY
SALARY   B       X   Non Pay Week -Friday   ITTCO   Tues -2pm
ITT GOULDS PUMPS
  9XLSA   GOULD’S IPG BIWEEKLY SALARY   B       X   Non Pay Week -Friday   ITTCO
  Tues -2pm
ITT GOULDS PUMPS
  92SHR   SF UNION -IPG-SU, CPG-WU WKLY   W   X       Pay Week -Monday   ITTCO  
Tues -2pm

27



--------------------------------------------------------------------------------



 



                                  EMPLOYER   CYCLE CODE   NAME   FREQ   Paid
Lag   Paid
Current   Process Day   NEWCO   Required By
ITT CORPORATION (FRC)
  FRCSA   GOULD SHARED
SERVICES   B       X   Non Pay Week -Thursday   Unknown   Tues -2pm
ITT GOULDS PUMPS PA
  H9XSA   ASHLAND SALARY   B       X   Non Pay Week -Friday   Unknown   Tues
-2pm
ITT GOULDS PUMPS IPG
  H9YSA   IPG SALARY   B       X   Non Pay Week -Thursday   ITTCO   Tues -2pm
ITT ENERGY ABSORPTION(ENIDINE)
  EAHR   ENIDINE WEEKLY
HOURLY EA   W   X       Pay Week -Tuesday   ITTCO   Tues -2pm
ITT ENERGY ABSORPTION(ENIDINE)
  EASAL   ENIDINE BIWEEKLY
SALARY EA   B   X       Pay Week -Tuesday   ITTCO   Tues -2pm
ITT ENERGY ABSORPTION (CAP)
  CAHR   CAP WEEKLY HOURLY CA   W   X       Pay Week -Monday   ITTCO   Tues -2pm
ITT ENERGY ABSORPTION (CAP)
  CASAL   CAP BIWEEKLY SALARY
CA   B   X       Non Pay Week -Friday   ITTCO   Tues -2pm
ITT CONTROLS (CMC)
  BIHR   BILLERICA HOURLY CM   B   X       Pay Week -Tuesday   ITTCO   Tues -2pm
ITT CONTROLS (CMC)
  BISAL   BILLERICA BI WEEKLY
SALARY CM   B       X   Pay Week -Tuesday   ITTCO   Tues -2pm
ITT CONTROLS (CMC)
  CMHR   CMC BIWEEKLY HOURLY
CM   B   X       Pay Week -Tuesday   ITTCO   Tues -2pm
ITT CONTROLS (CMC)
  CMSAL   CMC BIWEEKLY SALARY
CM   B       X   Pay Week -Tuesday   ITTCO   Tues -2pm
ITT-KALIBURN INC.
  KBHR   KALIBURN HOURLY
(BIWEEKLY)   B   X       Pay Week -Tuesday   ITTCO   Tues -2pm
ITT-KALIBURN INC.
  KBSAL   KALIBURN SALARY
(BIWEEKLY   B       X   Pay Week -Tuesday   ITTCO   Tues -2pm
ITT KONI
  BWFRI   KONI FRICTION
SALARIED   B       X   Non Pay Week -Thursday   ITTCO   Tues -2pm
ITT KONI
  BWKON   BI WEEKLY KONI   B       X   Non Pay Week -Thursday   ITTCO   Tues
-2pm

28



--------------------------------------------------------------------------------



 



ATTACHMENT C
Custom Queries to be run once a month by service provider:

                  Query/Report Name   Application Used to Produce
Information   Provider   Information Supplied   Frequency of Request
DWA87200_MonthYear
  Infinium Query   Debbie Weeks   Salaries Information of employees on Severance
(Income Codes 00140 and 00270)   Monthly
Payroll by Individual
  Business Objects   Carol Whisler   Payroll information of HQ Employees with
names and cost centers   Monthly
Headcount
  Business Objects   Idania Miro   Payroll information of HQ Employees with
names and cost centers   Monthly

29



--------------------------------------------------------------------------------



 



SCHEDULE CA3
SECURITY OPERATIONS CENTER
Capitalized terms used herein and not otherwise defined shall have the meaning
assign such term in the Agreement. The Services provided hereunder are subject
in all respects to the terms and conditions of the Agreement, except where
expressly noted.
SERVICE OWNER
All service matters and general inquiries regarding this service should be
directed to:

              Name   Title   Phone   e-mail
Phil Zaleski
Exelis Inc.
  Business Area Manager,
Cyber Security Programs   (315) 838-7114   phil.zaleski@exelisinc.com
 
           
Bill Lavalette
ITT Corporation
  Chief Information Security Officer   (315) 568-7155   bill.lavalette@itt.com

GENERAL SERVICE DESCRIPTION
Service Provider will perform Information Technology — Security Operations
Center (IT-SOC) Support Services for Service Receiver.
Service Receiver and its Subsidiaries will utilize Service Provider’s resources
based on the functionality, processes, input and output screens, and documents
that support the Service Provider’s business and business processes in the
twelve months prior to the Distribution date.
SCOPE OF SERVICES
Upon the terms and subject to the conditions of this Services Schedule and the
Agreement, Service Provider shall provide to Service Recipient the services
identified below (collectively, the “Services”).

1



--------------------------------------------------------------------------------



 



                                          Minimum Service                 BAU
Transaction   Period     Service #   Service Name   Description of Service  
Volume   (in mo.)   Service Charge
IT-SOC-01
  Security Operations
Center Support
Services   Provide IT Security event monitoring and intrusion detection; and
serves as a single point for information security related issues:


•    Environmental Awareness — Service Provider will provide environmental
awareness activities, including Risk/Threat Analysis

•    Management and Administration of Global IDS/IDP Security Devices — Service
Provider will manage and administer Global IDS/IDP Security Devices.

•    Network Data Aggregation, Normalization, and Correlation —.Service Provider
will provide network data aggregation, normalization, and correlation for the
Service Receiver. Service Provider will provide centralized management of
network and security event logs collected from multiple sources. Log and/or
event monitoring sources will include, but not limited to, technologies such as:

   •   Firewalls

   •   VPN concentrators

   •   Intrusion Detection/Prevention appliances

   •   Content filters

   •   As well as other approved and agreed upon controlled points that can
provide insight and/or generate alerts that detect real time threats to the
enterprise

Service Provider will also leverage multiple levels of alerting and threat
identification to include:


   •   Predefined alerts

   •   Network anomaly detection rules

   •   Emerging cyber threat monitoring

Service Provider will ensure compliance with legal, regulatory, and internal
policies regarding records management, incident documentation, and data
retention requirements for data within Service Provider’s control.


•    Help Desk — Service Provider will make available the IT-SOC Help Desk, via
phone or email, to provide assistance for security-related issues or concerns to
the Service Receiver’s IT and/or Management staff.

•    Metrics/KPIs Reporting — Service Provider will provide metrics to
communicate overall effectiveness of IT-SOC activities and investigations.
Service Provider is able to organize, manage, and visualize data, as well as
produce reports that identify baselines and projected targets; trending; and
standardized key metrics tailored to Service Receiver’s business needs.
 



1 Analysis per Month

40 Modifications per Month













1500 Security Events per Second





















30 Contacts per Month




1 Status Report per Week     3     Cost plus 2% - 10% per month

2



--------------------------------------------------------------------------------



 



Service Provider will have the necessary United States Government security
clearances to enable and leverage interaction with Federal/State/Local
Government and Department of Defense Agencies in support of investigations,
compliance issues, and/or threat related activity and information sharing at the
request of Service Receiver. Such interaction can include, but not limited to,
agencies such as:

  •   Federal/State/Local Law Enforcement (Investigations)     •   Department of
State / Department of Commerce (Compliance)     •   Department of Defense     •
  The Defense Industrial Base (DIBNet-U and DIBNet-S) Interaction and
Information Sharing

Service Volumes Greater or Less Than Observed Pre-Distribution Date
Service Provider will deliver the same volume of Services as delivered in the
12 months prior to the Distribution Date, plus or minus 10% (such activity,
including any such 10% deviation, “Business as Usual activities” or “BAU”) at no
additional cost per unit. Service Provider will accommodate Service Receiver’s
inorganic (Mergers, Acquisitions, and Divestitures) activities on a time and
materials basis with respect to the one-time set-up fees. The table below will
then apply following the completion of the one-time set-up activities

          Scenario   One-Time Setup Fees   Monthly Fees
Service Volume within BAU [Note: BAU already includes +/- 10% of
pre-distribution date volumes]
  No incremental one-time fees when Service Receiver utilizes services and
structure as-is with no changes under this agreement   Steady-State fee
structure for requisite service as documented below
 
       
Service Volume greater or less than BAU
  Service Provider will develop a commercially reasonable quote for acceptance
by the Service Receiver provided the Service Receiver utilizes services and
structure as-is with no significant changes under this agreement   Service
Provider will develop a commercially reasonable quote for acceptance by the
Service Receiver incremental to the base service costs documented below for the
requisite service

Ad-Hoc development/services or processing of reports consistent with what was
provided prior to the distribution date will be supported as part of this
agreement. Service Provider will use commercially reasonable efforts based on
provider’s current abilities to accommodate regulatory or legal ad-hoc requests.
Ad-hoc requests which may need to be performed to assist Service Receiver in
meeting new legal obligations will be provided on a time and materials basis as
described in the Additional Pricing section of this agreement. Any changes to
3rd party relationships which require interface modifications or re-writes are
not included as part of the scope of this agreement. Should the Service Receiver
require such changes, Parties agree to negotiate in good faith with regard to
such modification. In the event modifications to the services provided are
required by law for only the Service Recipient and such modifications

3



--------------------------------------------------------------------------------



 



increase the cost for Service Provider, Service Recipient that requires the
modifications shall pay all the additional costs including the costs for the
other Service Recipients.
Exit Services
The following services will be provided upon receipt of a Termination Notice to
exit from this Service.

              Service #   Service Name   Description of Service   Service Charge
($/hour)
 
      Service Provider will make commercially reasonable efforts to assist
Service Receiver in exiting of this agreement. These efforts include:    
 
           
 
     
   •   Support of data extraction requests from the Service Receiver
   
 
           
IT-SOC-02
  Security Operations
Center Migration  
   •   Providing Subject Matter Expertise in helping the Service Receiver
understand current state of the Security Operations Center
  Time and Materials Based on Additional Pricing Section
 
           
 
      Service Provider will provide the following knowledge transfer services:
 
               
IT-SOC-03
  Security Operations
Center Knowledge
Transfer  
   •   Existing non-sensitive documentation maintained by the Service Provider
will be given to the Service Receiver as it relates to the Security Operations
Center
  Time and Materials Based on Additional Pricing Section

Supplemental Services
For requests for supplemental services relating to Information Technology —
Security Operations Center by Service Receiver not mentioned in this Schedule or
not included within the costs documented in this agreement, Service Receiver
will provide a discreet project request and submit such request to Service
Provider using the formalized Change Request attached as Annex A for
consideration by Service Provider.
Where notice is required a number of business days prior to some required action
by Service Provider, notice must be received by 12 noon Eastern Time to be
counted as received during such business day. Service Provider shall, within a
commercially reasonable period, provide a price quote to be commercially
reasonable based on the current cost of the Services to Service Receiver taking
into account, such items as the specific time the request was made, service
delivery volumes, exit planning activities, and other activities Service
Provider is currently engaged in at the time of the request, but not later than
30 days after the request was made. If Service Provider, in its sole discretion
determines (i) such request would increase the ongoing operating costs for
Service Provider (as a service recipient) or any other service receiver or
(ii) that it is not capable of making such changes with its current staff during
the time period

4



--------------------------------------------------------------------------------



 



requested without interrupting the Services provided to itself or any other
service receiver. Service Provider need not provide a price quote or perform the
services. Where a price quote is provided, Service Provider shall provide the
service requested upon acceptance of the price.
LOCATIONS
Services are initially provided from Rome, NY, USA to global locations.
PREREQUISITES/DEPENDENCIES

  •   If Service Receiver provides inaccurate information to Service Provider,
it will be the responsibility of the Service Receiver to rectify any problems
and bear any costs incurred to rectify the issue.     •   Service Receiver must
coordinate with Service Provider to ensure that either direct access to
Receiver’s network is available, or access to a data collector in Receiver’s
network is available for the period of this TSA.     •   Service Receiver must
configure its appliances in order to forward data logs to Service Provider.    
•   Service Receiver must provide appropriate global administrative credentials
to Service Provider in order to manage intrusion prevention system.     •  
Service Receiver must provide a list of appropriate contacts and points of
escalation.     •   Security and access controls will be maintained as set forth
in the Master Services Agreement.

NOTICE REQUIREMENT
Official Notices and Bills under this Schedule should be sent to the following
addresses (with an email copy to the Service Owners set forth above):
If to the Service Provider:
Exelis Inc.
1650 Tysons Boulevard
Suite 1700
McLean, VA 22102
Attention: Joe Daniel
Joe.daniel@exelisinc.com

5



--------------------------------------------------------------------------------



 



If to the Service Receiver:
ITT Corporation
240 Fall Street
Seneca Falls, NY 13148
Attention: Daryl R. Bowker
Daryl.bowker@itt.com
SERVICE LEVEL
Service Provider will classify incidents at its own discretion. Such
classifications shall be consistent with the priorities Service Provider set for
itself as a recipient of services. Incidents classified using this methodology
will be triaged as documented in Attachment A.
In the event incidents cannot be resolved, Service Provider shall promptly
notify Service Receiver and work together to try and resolve such incidents.
ADDITIONAL PRICING
Hourly Rate for Services Not Specified but Provided by Service Provider
Employees (including but not limited to modifications, consulting, exit strategy
development, transition, etc.) are documented below. Such services will be
provided solely at the Service Provider’s discretion. Service Provider is not
obligated to provide additional services not specified in this agreement. The
employee category is defined by the Service Provider. The rates documented below
shall be commercially reasonable and designated by the Service Provider, closest
to its current cost to provide the service. The hourly rates below include the
4.5% amount for inflation each year. These rates apply to internal Service
Provider employees only, and should external resources be required, the costs
for those external resources will be reviewed with the Service Receiver prior to
execution of the project.
Additional Pricing Rates (All in USD)

                          Location   Low     Medium     High  
USA
  $ 75     $ 100     $ 125  
Greece
  $ 35     $ 46     $ 58  
Mexico
  $ 19     $ 25     $ 31  
Sweden
  $ 75     $ 100     $ 125  

6



--------------------------------------------------------------------------------



 



ATTACHMENT A
The IT-SOC staff is accessible, based on need and criticality, 24 hours a day,
7 days a week, 365 days a year, through the usage of on-call staff to assist
with any IT Security related incident.
The IT-SOC Help Desk can be reached by phone or email and is ready to provide
assistance for any information security related and concerns. Depending on the
urgency, severity, and scope of the problem, there are two recommended contact
methods:

  1.   ITT IT Security Operations Center:         Phone:        (Mondays —
Fridays; 7 am—5 pm ET)         Email:   ITT-SOC@exelisinc.com (24/7)     2.   In
instances where there is an emergency or suspected situation occurring, please
contact the IT-SOC Director and/or Assistant Director directly, 24/7, utilizing
the contact information below:

  •   Director | ITT IT Security Operations Center     •   Assistant Director |
ITT IT Security Operations Center
Office:        | Cell:    

7



--------------------------------------------------------------------------------



 



Annex A
TSA Change Request Form

 
TSA Schedule:
Receiver TSA Owner:
Date of Request:
Completed By:

Requested Service Change:

                                                              Already agreed to
      Service Description                     with Service   Item Number  
(Listed on schedule in the TSA)     Monthly Charge     Requested Change    
Provider (Y/N)  
1
                               
2
                               
3
                               
4
                               
5
                               

Outcome:

                      Outcome         Item Number   (Approved, Denied)    
Specific Action to be taken
1
               
2
               
3
               
4
               
5
               

      Approvals    
Approved By:
  Approved By:
 
   
 
   
Provider TSA Functional Lead
  Receiver TSA Functional Lead
 
   
 
   
 
   
Executive Representative:
  Executive Representative:
 
   
 
   
 
   
Provider TSA Manager
  Receiver TSA Manager

8



--------------------------------------------------------------------------------



 



SCHEDULE CA4
BUSINESS OBJECTS PROFESSIONAL
SERVICES
Capitalized terms used herein and not otherwise defined shall have the meaning
assign such term in the Agreement. The Services provided hereunder are subject
in all respects to the terms and conditions of the Agreement, except where
expressly noted.
SERVICE OWNER
All service matters, general inquiries and notices regarding this service should
be directed to:

              Name   Title   Phone   e-mail
Chris Westrick
Exelis Inc.
  Senior Systems Analyst   (260) 451—6529   chris.westrick@exelisinc.com
 
           
Mike Salvatore
ITT Corporation
  Global Data and Reporting Services Manager   (410) 340—5632  
michael.salvatore@itt.com

GENERAL SERVICE DESCRIPTION
Service Provider will perform Business Objects Professional Services for Service
Receiver.
Service Receiver and its Subsidiaries will utilize Service Provider’s resources
based on the functionality, processes, input and output screens and documents
that support Service Provider’s business and business processes in the twelve
months prior to the Distribution Date.

1



--------------------------------------------------------------------------------



 



SCOPE OF SERVICES
Upon the terms and subject to the conditions of this Services Schedule and the
Agreement, Service Provider shall provide to Service Recipient the services
identified below (collectively, the “Services”).

                                          Minimum
Service                 BAU   Period   Service Service #   Service Name  
Description of Service   Transaction Volume   (in mo.)   Charge
 
      Provide Business Objects Professional Services to support Business
Intelligence and Extract Transform Load (ETL) toolset support:                
 
                       
IT-BO-01
  Business Objects
Support Services  
•     Universe Design & Architecture — The Service Provider, on receipt of a
Universe Design & Architecture request initiated by phone or email from the
Service Receiver, will record and track the request in the Service Provider’s
ticketing (ISR) system. Included with a request, the Service Provider will
provide to the Service Provider source database schema, end user participation
input and other reporting requirements in order for the Service Provider to
provide the Service Receiver with a document outlining best practices and
recommendations for a universe design, given the provided criteria. The Service
Receiver will implement any and all changes that they deem necessary. Note:
Universe Design & Architecture service for one Universe may take between two
weeks and three months of effort, depending on complexity.
  Unlimited     12     Time and Materials Based on Additional Pricing Section
 
                       
 
     
•     Security Administration — The Service Provider, on receipt of a Security
Administration request initiated by phone or email from the Service Receiver,
will record and track the request in the Service Provider’s ticketing (ISR)
system. The Service Receiver will provide to the Service Provider access to the
CMC or a Service Receiver BOE Admin, with detailed knowledge of current security
configuration. Using this access, resource and information, Service Provider
will analyze and trouble shoot the Service Receiver’s issue, and provide a
document with recommendations for security configurations to the Service
Receiver. The Service Receiver will implement any and all changes that they deem
necessary.
  10-15/month            

2



--------------------------------------------------------------------------------



 



                                          Minimum
Service                 BAU   Period   Service Service #   Service Name  
Description of Service   Transaction Volume   (in mo.)   Charge
 
     
•     Database Utilization Analysis — The Service Provider, on receipt of a
Database Analysis request initiated by phone or email from the Service Receiver,
will record and track the request in the Service Provider’s ticketing (ISR)
system. Service Receiver will provide source database schema, end user
participation input and other reporting requirements with Source Database
Administrator participation. Using this information, the Service Provider will
provide the Service Receiver a document detailing possible adjustments to
improve performance or accuracy if any are able to be determined.
  1/month            
 
                       
 
     
•     Connectivity Troubleshooting — The Service Provider, on receipt of a
Connectivity Troubleshooting request initiated by phone or email from the
Service Receiver, will record and track the request in the Service Provider’s
ticketing (ISR) system. The Service Receiver will provide to the Service
Provider access and use of Source Database Administrator, Service Receiver BOE
Admin and possible Network Administrator participation to exhaust all known
troubleshooting steps and document resolution of Service Receiver’s complaint.
The Service Receiver will implement any and all changes that they deem
necessary.
  1—3/month            
 
                       
 
     
•     Business Objects Administration — The Service Provider, on receipt of a
Business Objects Administration request, initiated by phone or email from the
Service Receiver, will record and track the request in the Service Provider’s
ticketing (ISR) system. The Service Provider will work with any applicable
policy or standard procedures and reporting expectations with Service Receiver
BOE Admin or Server Admin participation, to provide the Service Receiver with a
document detailing recommendations for settings, configurations and the set-up
for Business Objects Enterprise. The Service Receiver will implement any and all
changes that they deem necessary.
  1—5/month            

3



--------------------------------------------------------------------------------



 



Service Volumes Greater Than Observed Pre—Distribution Date
Service Provider will deliver the same volume of Services as delivered in the
12 months prior to the Distribution Date, plus or minus 10% (such activity,
including any such 10% deviation, “Business as Usual activities” or “BAU”) at no
additional cost per unit. Service Provider will accommodate Service Receiver’s
inorganic (Mergers, Acquisitions, and Divestitures) activities on a time and
materials basis with respect to the one-time set-up fees. The table below will
then apply following the completion of the one-time set-up activities.

          Scenario   One-Time Setup Fees   Monthly Fees
Service Volume within BAU [Note: BAU already includes +/-10% of pre-distribution
date volumes]
  No incremental one—time fees when Service Receiver utilizes services and
structure as-is with no changes under this agreement   Steady—State fee
structure for requisite service as documented in this agreement
 
       
Service Volume greater or less than BAU
  Service Provider will develop a commercially reasonable quote for acceptance
by the Service Receiver provided the Service Receiver utilizes services and
structure as-is with no significant changes under this agreement   Service
Provider will develop a commercially reasonable quote for acceptance by the
Service Receiver incremental to the base service costs documented below for the
requisite service

Exit Services
The following services will be provided upon receipt of a Termination Notice to
exit from this Service.

              Service #   Service Name   Description of Service   Service Charge
($/hour)
 
      Service Provider will provide the following knowledge transfer services:  
 
 
           
IT—BO—02
  Business
Objects
Knowledge
Transfer  
•     Existing non-sensitive documentation maintained by the Service Provider
will be given to the Service Receiver as it relates to the Business Objects
  Time and Materials Based on Additional Pricing Section

Supplemental Services
For requests for supplemental services relating to Business Objects Professional
services support by Service Receiver not mentioned in this Schedule or not
included within the costs documented in this agreement, Service Receiver will
provide a discreet project request and submit such request to Service Provider
using the formalized Change Request attached as Annex A for consideration by
Service Provider.
Where notice is required a number of business days prior to some required action
by Service Provider, notice must be received by 12 noon Eastern Time to be
counted as received during such business day. Service Provider shall, within a
commercially reasonable period, provide a price quote to be commercially
reasonable based on the current cost of the Services to Service Receiver taking
into account, such items as the specific time the request was made, service
delivery volumes, exit planning activities, and other activities Service
Provider is currently

4



--------------------------------------------------------------------------------



 



engaged in at the time of the request, but not later than 30 days after the
request was made. If Service Provider, in its sole discretion determines
(i) such request would increase the ongoing operating costs for Service Provider
(as a service recipient) or any other service receiver or (ii) that it is not
capable of making such changes with its current staff during the time period
requested without interrupting the Services provided to itself or any other
service receiver. Service Provider need not provide a price quote or perform the
services. Where a price quote is provided, Service Provider shall provide the
service requested upon acceptance of the price.
LOCATIONS
Services are initially provided from Fort Wayne, IN, USA, to USA locations.
PREREQUISITES/DEPENDENCIES

  •   Service Receiver will maintain the Business Objects application.     •  
If Service Receiver provides inaccurate information to Service Provider it will
be the responsibility of the Service Receiver to rectify any problems and bear
any costs incurred to rectify the issue.     •   Security and access controls
will be maintained as set forth in the Master Services Agreement.     •  
Service Receiver must provide admin level rights to Service Provider as needed
to Service Receiver’s maintained Business Objects application server.     •  
Service Receiver must keep the TSA Gateway active and accessible to the Service
Provider as needed for the period of this TSA.

5



--------------------------------------------------------------------------------



 



NOTICE REQUIREMENT
Official Notices and Bills under this Schedule should be sent to the following
addresses (with an email copy to the Service Owners set forth above):

If to the Service Provider:
Exelis Inc.
1650 Tysons Boulevard
Suite 1700
McLean, VA 22102
Attention: Joe Daniel
Joe.daniel@exelisinc.com
If to the Service Receiver:
ITT Corporation
240 Fall Street
Seneca Falls, NY 13148
Attention: Daryl R. Bowker
Daryl.bowker@itt.com
SERVICE LEVEL
Service Provider will classify incidents at its own discretion. Such
classifications shall be consistent with the priorities Service Provider set for
itself as a recipient of services.
In the event incidents cannot be resolved, Service Provider shall promptly
notify Service Receiver and work together to try and resolve such incidents.
ADDITIONAL PRICING
Hourly Rate for Services Not Specified but Provided by Service Provider
Employees (including but not limited to modifications, consulting, exit strategy
development, transition, etc.) are documented below. Such services will be
provided solely at the Service Provider’s discretion. Service Provider is not
obligated to provide additional services not specified in this agreement. The
employee category is defined by the Service Provider. The rates documented below
shall be commercially reasonable and designated by the Service Provider, closest
to its current cost to provide the service. The hourly rates below include the
4.5% amount for inflation each year. These rates apply to internal Service
Provider employees only, and should external resources be

6



--------------------------------------------------------------------------------



 



required, the costs for those external resources will be reviewed with the
Service Receiver prior to execution of the project.

                          Additional Pricing Rates (All in USD)     Location  
Low     Medium     High  
USA
  $ 75     $ 100     $ 125  
Greece
  $ 35     $ 46     $ 58  
Mexico
  $ 19     $ 25     $ 31  
Sweden
  $ 75     $ 100     $ 125  

7



--------------------------------------------------------------------------------



 



Annex A
TSA Change Request Form
TSA Schedule:
Receiver TSA Owner:
Date of Request:
Completed By:
     Requested Service Change:

                                  Already agreed to Item   Service Description  
        with Service Number   (Listed on schedule in the TSA)   Monthly Charge  
Requested Change   Provider (Y/N)
1
               
2
               
3
               
4
               
5
               

     Outcome:

          Item   Outcome     Number   (Approved, Denied)   Specific Action to be
taken
1
       
2
       
3
       
4
       
5
       

Approvals

      Approved By:   Approved By:  
Provider TSA Functional Lead
  Receiver TSA Functional Lead  
Executive Representative:
  Executive Representative:  
Provider TSA Manager
  Receiver TSA Manager

8



--------------------------------------------------------------------------------



 



SCHEDULE CA5
INFINIUM APPLICATION SERVICES
Capitalized terms used herein and not otherwise defined shall have the meaning
assign such term in the Agreement. The Services provided hereunder are subject
in all respects to the terms and conditions of the Agreement, except where
expressly noted.
SERVICE OWNER
All service matters, general inquiries and notices regarding this service should
be directed to:

              Name   Title   Phone   e-mail
Dan Johnston
Exelis Inc.
  Enterprise Applications Manager   (260) 451—6042   dan.johnston@exelisinc.com
 
           
Ron DeBoer
ITT Corporation
  Application Services Manager   (410) 689—1351   ron.deboer@itt.com

GENERAL SERVICE DESCRIPTION
Service Provider will provide Infinium Application Support Services for Service
Receiver.
Service Receiver and its Subsidiaries will utilize Service Provider’s resources
based on the functionality, processes, input and output screens, and documents
that support the Service Provider’s business and business processes in the
twelve months prior to the Distribution date.
SCOPE OF SERVICES
Upon the terms and subject to the conditions of this Services Schedule and the
Agreement, Service Provider shall provide to Service Recipient the services
identified below (collectively, the “Services”).

 



--------------------------------------------------------------------------------



 



                                          Minimum Service                 BAU
Transaction   Period     Service #   Service Name   Description of Service  
Volume   (in mo.)   Service Charge
 
      Provide Infinium Application HR, Payroll, and General Ledger Related
Support Services:                
 
                       
IT-Infinium-01
  Infinium
Application HR, Payroll and related GL Support Services  
•     Access to Infinium Application — Service Provider will provide access to
application through form(s) signed off by the appropriate signing authority or
designated Executive per the Master Services Agreement, and submitted through
Remedy tickets. Service Provider will give access to the requested menu options.
Service Provider will provide access to application for authorized service
receiver users per the security guidelines outlined in the Master Services
Agreement. Service Provider will create new application and database users
pre-approved by Service Recipient, maintain application and database passwords,
maintain application and database security to meet security and controls
guidelines identified in Master Services Agreement, as well as monitor and
restrict unauthorized access to source code and data. Service Provider will
maintain production batch schedule, execute batch jobs, assess impact of failed
batch jobs, and adjust schedule to account for batch job failures and delays.
Service Provider will execute web server and application server configuration
changes, monitor and maintain application administration Cron jobs and shell
scripts. Time required to provide access to the application will be within
(5) five business days.
        18     Cost will be passed through as part of the HR/Payroll/Benefits
TSA
 
                       
 
     
•     Infinium Support & Maintenance — Service Provider will monitor incident
resolution requests as reported via Remedy tickets, recommend and notify Service
Receiver, and implement incident resolution or expected fix from vendor per the
SLA outlined in the Service Level section of this agreement. Service Provider
will identify and communicate breaks in application discovered by automated or
monitoring system, develop solution and approach to address break in
application, and implement fixes to resolve break in application.
  65 calls/ month            
 
                       
 
     
•     Infinium Database Support — Service Provider will trouble shoot database
related incidents as reported via Remedy tickets. These activities include
maintaining database schemas if necessary, performing data cleanup activities as
well as scheduled maintenance activities, requesting database/file restores, and
providing support for all database issues in production and test/development
environments.
  6 calls/ month            
 
                       
 
     
•     Custom reports and data extracts will be provided as necessary to support
legal, audit and
               

2



--------------------------------------------------------------------------------



 



                                          Minimum Service                 BAU
Transaction   Period     Service #   Service Name   Description of Service  
Volume   (in mo.)   Service Charge
 
     
compliance tasks when requested by authorized individuals.
               
 
                       
 
     
•     Ad-Hoc development/services or processing of reports consistent with what
was provided in the 12 months prior to the distribution date will be supported
as part of this agreement. Any new Ad-Hoc reporting requirements will be
considered out-of-scope and will be provided on a time and materials basis as
described in the Additional Pricing section of this agreement.
               
 
                       
 
     
•     Any modification of 3rd Party Interfaces consistent with support of BAU or
seasonal business processes which were provided with existing internal resources
in the 12 months prior to the distribution date will be supported as part of
this agreement. Any changes to 3rd party relationships which require new
interface modifications or re-writes are not included as part of the scope of
this agreement and will be provided on a time and materials basis as described
in the Additional Pricing section of this agreement.
               
 
                       
 
     
Provide Infinium Application General Ledger Support for Enterprise Accounting
Function:
               
 
                       
IT—Infinium—02
  Infinium Application GL Services for Enterprise Accounting Function Support
Services  
•     Access to Infinium Application — Service Provider will provide access to
application through form(s) signed off by the appropriate signing authority or
designated Executive per the Master Services Agreement, and submitted through
Remedy tickets. Service Provider will give access to the requested menu options.
Service Provider will provide access to application for authorized service
receiver users per the security guidelines outlined in the Master Services
Agreement. Service Provider will create new application and database users
pre-approved by Service Recipient, maintain application and database passwords,
maintain application and database security to meet security and controls
guidelines identified in Master Services Agreement, as well as monitor and
restrict unauthorized access to source code and data. Service Provider will
maintain production batch schedule, execute batch jobs, assess impact of failed
batch jobs, and adjust schedule to account for batch job failures and delays.
Service Provider will execute web server and application server configuration
changes, monitor and maintain application administration Cron jobs and shell
scripts. Time required to provide access to the application will be within
(5) five business days.
      18       Cost will be passed through as part of General Ledger Accounting
— ITT HQ TSA
 
                       
 
     
•     Infinium Support & Maintenance — Service Provider will monitor incident
resolution
               

3



--------------------------------------------------------------------------------



 



                                          Minimum Service         Service      
BAU Transaction   Period     Service #   Name   Description of Service   Volume
  (in mo.)   Service Charge
 
      requests as reported via Remedy tickets, recommend and notify Service
Receiver, and implement incident resolution or expected fix from vendor per the
SLA outlined in the Service Level section of this agreement. Service Provider
will identify and communicate breaks in application discovered by automated or
monitoring system, develop solution and approach to address break in
application, and implement fixes to resolve break in application.   65 calls/
month            
 
                       
 
     
•     Infinium Database Support — Service Provider will trouble shoot database
related incidents as reported via Remedy tickets. These activities include
maintaining database schemas if necessary, performing data cleanup activities as
well as scheduled maintenance activities, requesting database/file restores, and
providing support for all database issues in production and test/development
environments.
  6 calls/ month            
 
                       
 
     
•     Custom reports and data extracts will be provided as necessary to support
legal, audit and compliance tasks when requested by authorized individuals.
               
 
                       
 
     
•     Ad-Hoc development/services or processing of reports consistent with what
was provided in the 12 months prior to the distribution date will be supported
as part of this agreement. Any new Ad-Hoc reporting requirements will be
considered out-of-scope and will be provided on a time and materials basis as
described in the Additional Pricing section of this agreement.
               
 
     
•     Any modification of 3rd Party Interfaces consistent with support of BAU or
seasonal business processes which were provided with existing internal resources
in the 12 months prior to the distribution date will be supported as part of
this agreement. Any changes to 3rd party relationships which require new
interface modifications or re-writes are not included as part of the scope of
this agreement and will be provided on a time and materials basis as described
in the Additional Pricing section of this agreement.
               
 
                       
 
      Provide Infinium Accounts Payable and Currency Management Support for
Enterprise Accounting Function:                
 
                       
IT-Infinium-03
  Infinium Application AP and CM Support Services  
•     Access to Infinium Application — Service Provider will provide access to
application through form(s) signed off by the appropriate signing authority or
designated Executive per the Master Services Agreement, and submitted through
Remedy tickets. Service Provider will give access to the requested menu options.
Service Provider will provide access to
        18     Cost will be passed through as part of General Ledger Accounting
— ITT HQ TSA

4



--------------------------------------------------------------------------------



 



                                      BAU   Minimum Service         Service    
  Transaction   Period   Service Service #   Name   Description of Service  
Volume   (in mo.)   Charge
 
      application for authorized service receiver users per the security
guidelines outlined in the Master Services Agreement. Service Provider will
create new application and database users pre-approved by Service Recipient,
maintain application and database passwords, maintain application and database
security to meet security and controls guidelines identified in Master Services
Agreement, as well as monitor and restrict unauthorized access to source code
and data. Service Provider will maintain production batch schedule, execute
batch jobs, assess impact of failed batch jobs, and adjust schedule to account
for batch job failures and delays. Service Provider will execute web server and
application server configuration changes, monitor and maintain application
administration Cron jobs and shell scripts. Time required to provide access to
the application will be within (5) five business days.                
 
                       
 
     
•     Infinium Support & Maintenance — Service Provider will monitor incident
resolution requests as reported via Remedy tickets, recommend and notify Service
Receiver, and implement incident resolution or expected fix from vendor per the
SLA outlined in the Service Level section of this agreement. Service Provider
will identify and communicate breaks in application discovered by automated or
monitoring system, develop solution and approach to address break in
application, and implement fixes to resolve break in application.
  20 calls/ month            
 
                       
 
     
•     Infinium Database Support — Service Provider will trouble shoot database
related incidents as reported via Remedy tickets. These activities include
maintaining database schemas if necessary, performing data cleanup activities as
well as scheduled maintenance activities, requesting database/file restores, and
providing support for all database issues in production and test/development
environments.
  6 calls/ month            

 

*   BAU volumes will be calculated on a rolling 12-month average to account for
seasonal fluctuations and any temporary spike in service volumes post-spin.   *
  For BAU volumes, one incident will be considered the equivalent of one call
(regardless of the number of phone conversations related to the same issue).

Services that will not be provided as part of this agreement are:

  •   Employee Self Service Module (including Online Benefits Enrollment)

5



--------------------------------------------------------------------------------



 



Service Volumes Greater Than or Less Than Observed Pre-Distribution Date
Service Provider will deliver the same volume of Services as delivered in the
12 months prior to the Distribution Date, plus or minus 10% (such activity,
including any such 10% deviation, “Business as Usual activities” or “BAU”) at no
additional cost per unit. Service Provider will accommodate Service Receiver’s
inorganic (Mergers, Acquisitions, and Divestitures) activities on a time and
materials basis with respect to the one-time set-up fees. The table below will
then apply following the completion of the one-time set-up activities.

          Scenario   One-Time Setup Fees   Monthly Fees
Service Volume within BAU [Note: BAU already includes +/- 10% of
pre-distribution date volumes]
  No incremental one-time fees when Service Receiver utilizes services and
structure as-is with no changes under this agreement   Steady-State fee
structure for
requisite service as documented below  
Service Volume greater or less than BAU
  Service Provider will develop a commercially reasonable quote for acceptance
by the Service Receiver provided the Service Receiver utilizes services and
structure as-is with no significant changes under this agreement   Service
Provider will develop a commercially reasonable quote for acceptance by the
Service Receiver incremental to the base service costs documented below for the
requisite service

Ad-Hoc development/services or processing of reports consistent with what was
provided prior to the distribution date will be supported as part of this
agreement. Service Provider will use commercially reasonable efforts based on
provider’s current abilities to accommodate regulatory or legal ad-hoc requests.
Ad-hoc requests which may need to be performed to assist Service Receiver in
meeting new legal obligations will be provided on a time and materials basis as
described in the Additional Pricing section of this agreement. Any changes to
3rd party relationships which require interface modifications or re-writes are
not included as part of the scope of this agreement. Should the Service Receiver
require such changes, Parties agree to negotiate in good faith with regard to
such modification. In the event modifications to the services provided are
required by law for only the Service Recipient and such modifications increase
the cost for Service Provider, Service Recipient that requires the modifications
shall pay all the additional costs including the costs for the other Service
Recipients.

6



--------------------------------------------------------------------------------



 



Exit Services
The following services will be provided upon receipt of a Termination Notice to
exit from this Service.

              Service #   Service Name   Description of Service   Service Charge
($/hour)
IT-Infinium-04
  Infinium Migration   Service Provider will make commercially reasonable best
efforts to assist Service Receiver in exiting of this agreement. These efforts
include:        

•     Support of data extraction requests from the Service Receiver

•     Providing Subject Matter Expertise in helping the Service Receiver
understand current state data schema and configuration details


 
Time and Materials Based on Additional Pricing Section
IT-Infinium-05
  Infinium Knowledge
Transfer   Service Provider will provide the following knowledge transfer
services:        

•     Existing non-sensitive documentation maintained by the Service Provider
will be given to the Service Receiver as it relates to the Infinium Application
and related interfaces
 
Time and Materials Based on Additional Pricing Section

Supplemental Services
For requests for supplemental services relating to Infinium Application support
services by Service Receiver not mentioned in this Schedule or not included
within the costs documented in this agreement, Service Receiver will provide a
discreet project request and submit such request to Service Provider using the
formalized Change Request attached as Annex A for consideration by Service
Provider.
Where notice is required a number of business days prior to some required action
by Service Provider, notice must be received by 12 noon Eastern Time to be
counted as received during such business day. Service Provider shall, within a
commercially reasonable period, provide a price quote to be commercially
reasonable based on the current cost of the Services to Service Receiver taking
into account, such items as the specific time the request was made, service
delivery volumes, exit planning activities, and other activities Service
Provider is currently engaged in at the time of the request, but not later than
30 days after the request was made. If Service Provider, in its sole discretion
determines (i) such request would increase the ongoing operating costs for
Service Provider (as a service recipient) or any other service receiver or
(ii) that it is not capable of making such changes with its current staff during
the time period requested without interrupting the Services provided to itself
or any other service receiver. Service Provider need not provide a price quote
or perform the services. Where a price quote is provided, Service Provider shall
provide the service requested upon acceptance of the price.

7



--------------------------------------------------------------------------------



 



LOCATIONS
Services are initially provided from Fort Wayne, IN, USA to Canada and USA
locations for HR and payroll, and White Plains, NY for GL, AP, and CM.
PREREQUISITES/DEPENDENCIES

  •   Service Receiver will maintain the applications and interfaces documented
in Attachment A.     •   Any IT services required to support business services
outlined in the HR/Payroll/Benefits TSA and which were provided in the 12 months
prior to the distribution date will be supported as part of this agreement.    
•   If Service Receiver sends inaccurate data to Service Provider it will be the
responsibility of the Service Receiver to rectify any problems and bear any
costs incurred to rectify the issue.     •   Security and access controls will
be maintained as set forth in the Master Services Agreement.

8



--------------------------------------------------------------------------------



 



NOTICE REQUIREMENT
Official Notices and Bills under this Schedule should be sent to the following
addresses (with an email copy to the Service Owners set forth above):
If to the Service Provider:
Exelis Inc.
1650 Tysons Boulevard
Suite 1700
McLean, VA 22102
Attention: Joe Daniel
Joe.daniel@exelisinc.com
If to the Service Receiver:
ITT Corporation
240 Fall Street
Seneca Falls, NY 13148
Attention: Daryl R. Bowker
Daryl.bowker@itt.com
SERVICE LEVEL
Service Provider will classify incidents at its own discretion. Such
classifications shall be consistent with the priorities Service Provider set for
itself as a recipient of services. Incidents classified using this methodology
will be triaged as documented in Attachment B.
In the event incidents cannot be resolved in the time outlined in Attachment B,
Service Provider shall promptly notify Service Receiver and work together to try
and resolve such incidents.
ADDITIONAL PRICING
Hourly Rate for Services Not Specified but Provided by Service Provider
Employees (including but not limited to modifications, consulting, exit strategy
development, transition, etc.) are documented below. Such services will be
provided solely at the Service Provider’s discretion. Service Provider is not
obligated to provide additional services not specified in this agreement. The
employee category is defined by the Service Provider. The rates documented below
shall be commercially reasonable and designated by the Service Provider, closest
to its current cost to provide the service. The hourly rates below include the
4.5% amount for inflation each year. These rates apply to internal Service
Provider employees only, and should external resources be

9



--------------------------------------------------------------------------------



 



required, the costs for those external resources will be reviewed with the
Service Receiver prior to execution of the project.

                          Additional Pricing Rates (All in USD)     Location  
Low     Medium     High  
USA
  $ 75     $ 100     $ 125  
Greece
  $ 35     $ 46     $ 58  
Mexico
  $ 19     $ 25     $ 31  
Sweden
  $ 75     $ 100     $ 125  

10



--------------------------------------------------------------------------------



 



ATTACHMENT A

                      Interface   Program           Source   Destination Name  
Name   Business Purpose   Vendor   System   System     AC ISP Rate change file  
ACS   ACS   Infinium     Load and List wage request file from Cartus   CARTUS  
CARTUS   Infinium     Load Cartus file and process-batch job   CARTUS   CARTUS  
Infinium     Bring in Cartus Wage Request file   CARTUS   CARTUS   Infinium    
Load Cartus Gross Ups   CARTUS   CARTUS   Infinium     Re — Apply Concur (PYPME
History) to Payroll   Concur   Concur   Infinium     Concur — Load Employees
from INFIN   Concur   Concur   Infinium     Expense transations   Concur  
Concur   Infinium     CONCUR travel process expense records   Concur   Concur  
Infinium     Labor feed 800   Infinium   Aerospace   Infinium     Labor feed 800
  Infinium   Amory   Infinium     Labor feed 500   Infinium   Cannon   Infinium
    Cannon Salary Non — Exempt Employees   Infinium   Cannon   Infinium     Load
Labor to Daily Time (CAP)   Infinium   CAP   Infinium     Load Labor to Daily
Time (CMC — BWS)   Infinium   CMC   Infinium     Load Labor to Daily Time(CMC —
Ft8)   Infinium   CMC   Infinium     Labor feed 800   Infinium   Engvl  
Infinium     Load Labor to Daily Time (ENI)   Infinium   ENI   Infinium    
Labor Feed to Infinium — Gould Pumps 3 —   Infinium   Gould   Infinium     Labor
feed   Infinium   Gould   Infinium

11



--------------------------------------------------------------------------------



 



                      Interface   Program           Source   Destination Name  
Name   Business Purpose   Vendor   System   System     Labor feed 810   Infinium
  Gould Pumps 92S   Infinium     Labor feed 810   Infinium   Gould Pumps 9 XL  
Infinium     Labor feed 810   Infinium   Gould Pumps EVZ   Infinium     KAL
hourly payroll feed   Infinium   Kalburn   Infinium     Labor feed 905  
Infinium   Koni Hr   Infinium     Labor feed 905   Infinium   Koni Sal  
Infinium     Promotions   Infinium   Excel   Infinium     Labor Load (BIWBW)  
Infinium   BIWBW   Infinium     Labor Load (BIWHR)   Infinium   BIWHR   Infinium
    Salary Changes   Infinium   Excel   Infinium     401K Hourly to JP Morgan  
JP Morgan   JP Morgan   Infinium     Receive Long Term Care file   John Hancock
  John Hancock   Infinium     Receive Long Term Care Billing file   John Hancock
  John Hancock   Infinium     Copy from Tape J&HKVI data to file XPYPJHI   John
Hancock   John Hancock   Infinium     Receive life plus file   John Hancock  
John Hancock   Infinium     Receive Life Plus Input File   Marsh   Marsh  
Infinium

12



--------------------------------------------------------------------------------



 



                          Program           Source   Destination Interface Name
  Name   Business Purpose   Vendor   System   System     Infinum HR Data to
Payroll Vendor   Payroll Vendor   Infinium /SAP   Payroll Vendor     Defense
Labor feed to Payroll Vendor   Payroll Vendor   iSeries   Payroll Vendor     ITT
Labor Feed to Payroll Vendor   Payroll Vendor   iSeries   Payroll Vendor    
Water Labor Feed to Payroll Vendor   Payroll Vendor   iSeries   Payroll Vendor  
  Receive and process autotime — car allowance   Runzheimer   Runzheimer  
Infinium     Receive and process Can AT — car allowance   Runzheimer  
Runzheimer   Infinium     Re-Apply Runzheimer (PYPME History) to Payroll  
Runzheimer   Runzheimer   Infinium     Receive Smith Barney Options   Smith
Barney   Smith Barney   Infinium     Receive Smith Barney Restricted   Smith
Barney   Smith Barney   Infinium     United Way Upload to PYPDE   United Way  
United Way   Infinium     CLP to receive check recon file from Wells F   Wells
Fargo   Wells Fargo   Infinium     Receive Check recon   Wells Fargo   Wells
Fargo   Infinium

13



--------------------------------------------------------------------------------



 



ATTACHMENT B
Following are the incident priorities and expected resolution target times:

          Priority   Accept   Resolve Incidents Urgent   30 mins   1 hr High   1
hr   4 hrs Medium   2 hrs   8 hrs Low   4 hrs   48 hrs

Priority of Incidents
Urgent: System/Component or Program is inoperable, Multiple users effected. No
alternatives or backup is available.
High: Single user with a System/Component or Program that is inoperable.
Component degraded with limited access or functionality. A Workaround is
available.
Medium: Job functions can be performed with some restricted functionality.
Training, questions or concerns need to be addressed but production is not
affected.
Low: Attention is needed to assist in non-critical situations. A workaround is
available.
Recovery Times
In the event of a hardware failure, the hardware vendor will be engaged for
repair or replacement. The anticipated outage period for an event of this nature
is 16 hours.
In the event of a failure which results in the database having to be restored,
the anticipated outage would be 6+ hours.

14



--------------------------------------------------------------------------------



 



Annex A
TSA Change Request Form
TSA Schedule:
Receiver TSA Owner:
Date of Request:
Completed By:
Requested Service Change:

                                  Already agreed to     Service Description    
      with Service Item Number   (Listed on schedule in the TSA)   Monthly
Charge   Requested Change   Provider (Y/N) 1                                   2
                                  3                                   4        
                          5                                  

Outcome:

              Outcome     Item Number   (Approved, Denied)   Specific Action to
be taken 1                   2                   3                   4          
        5                  

Approvals

      Approved By:   Approved By:  
Provider TSA Functional Lead
  Receiver TSA Functional Lead

      Executive Representative:   Executive Representative:  
Provider TSA Manager
  Receiver TSA Manager

15



--------------------------------------------------------------------------------



 



SCHEDULE CA6
ITT.COM EMAIL FORWARDING
INFRASTRUCTURE
Capitalized terms used herein and not otherwise defined shall have the meaning
assign such term in the Agreement. The Services provided hereunder are subject
in all respects to the terms and conditions of the Agreement, except where
expressly noted.
SERVICE OWNER
All service matters, general inquiries and notices regarding this service should
be directed to:

              Name   Title   Phone   e-mail Suleiman Walker
Exelis Inc.   Messaging Manager   719-591-3626   suleiman.walker@exelisinc.com  
            Larry Gremaux
ITT Corporation   Senior Technical Support
Specialist   843-375-1896   larry.gremaux@itt.com

GENERAL SERVICE DESCRIPTION
Service Provider will perform ITT.com Email Forwarding Services for Service
Receiver.
The primary service is to provide a computer processing platform that supports
the business applications of the Business, which includes IT support for
technology infrastructure.
SCOPE OF SERVICES
Upon the terms and subject to the conditions of this Services Schedule and the
Agreement, the Service Provider shall provide to Service Recipient the services
identified below (collectively, the “Services”).

1



--------------------------------------------------------------------------------



 



                              Service       Transaction           Service
Service #   Name   Description of Service   Volume   Duration   Charge
 
      Provide Email Forwarding services for email messages sent to ITT.com.
Service Provider will forward messages to new Service Receiver domain addresses.

               
IT-Email
Forwarding
-01
  Email
Forwarding
Support
Services   Service Provider will maintain Exchange contact objects in their
Active Directory for all legacy ITT.com SMTP addresses.

The Service Provider will add additional contact objects within 48 hours of
receiving the request from the Service Receiver. Escalations for 4 hour
turnaround will be allowed for high profile users and accounts. Each escalation
will require Exelis and ITT Corp Messaging Manager agreement before the
committed 4 hour turnaround can be processed.   Unlimited number of emails
forwarded     12     Cost plus 2% - 10%
per
month

Services that will not be provided as part of this agreement are:

  •   Filtering of spam beyond SenderBase reputation level     •   Legal holds —
Emails will not be saved as they will be forwarded to the Service Receiver, and
it is the Service Receiver’s obligation to save emails if required by their
legal counsel     •   Updating of Service Receiver’s domain changes

Service Provider reserves the right to temporary halt the service, provided
notification is given to Service Receiver using commercially reasonable efforts,
due to:

  •   Unusual increase in volume of emails     •   Threats to security     •  
Constraints to network resources

Should the Service Receiver require changes to the documented services, Parties
agree to negotiate in good faith with regard to such modification.
Exit Services
No exit services will be provided under this agreement.

2



--------------------------------------------------------------------------------



 



LOCATIONS
Services are initially provided from Fort Wayne, IN, USA to global locations.
PREREQUISITES/DEPENDENCIES

  •   The Service Receiver will provide a list of obsolete contact objects that
can be removed by the Service Provider on a monthly basis.     •   Service
Provider’s Exchange Organization must be authoritative for the ITT.com (Simple
Mail Transfer Protocol) SMTP address space and the Service Receiver’s Exchange
Organization must not add itt.com to its Email Address Policy for the period of
time which this agreement is in effect.     •   Service Receiver must continue
to allow Service Provider to remain the mail exchanger (MX) and entry point for
all ITT.com email for the period of time which this agreement is in effect.    
•   The Service Receiver will not use the domain email.itt.com for the period of
time which this agreement is in effect     •   The Service Receiver will
coordinate all legacy messaging DNS record changes with the Service Provider.  
  •   Service Receiver must have Cisco Iron Port hardware and software licenses
active and maintained for the period of time in which this agreement is in
effect.     •   Service Receiver must have Transport Layer Security
(TLS) enabled and maintained for the period of time in which this agreement is
in effect.     •   Service Receiver must have Microsoft Exchange active and
maintained for the period of time in which this agreement is in effect.     •  
Security and access controls will be maintained as set forth in the Master
Services Agreement.     •   Service Receiver must have a Technical Assistance
Agreement in place with the U.S. Government for the period of time in which this
TSA agreement is in effect for any non-US citizens who are Exchange Org
Administrators and Enterprise Administrators administrating (or give themselves
permission to) the Americas site from outside the US.

3



--------------------------------------------------------------------------------



 



NOTICE REQUIREMENT
Official Notices and Bills under this Schedule should be sent to the following
addresses (with an email copy to the Service Owners set forth above):
If to the Service Provider:
Exelis Inc.
1650 Tysons Boulevard
Suite 1700
McLean, VA 22102
Attention: Joe Daniel
Joe.daniel@exelisinc.com
If to the Service Receiver:
ITT Corporation
240 Fall Street
Seneca Falls, NY 13148
Attention: Daryl R. Bowker
Daryl.bowker@itt.com
SERVICE LEVEL
Service Provider will classify incidents at its own discretion and will make
commercially reasonable efforts to resolve incidents with service delivery.
In the event incidents cannot be resolved, Service Provider shall promptly
notify Service Receiver and work together to try and resolve such incidents.
ADDITIONAL PRICING
Hourly Rate for Services Not Specified but Provided by Service Provider
Employees (including but not limited to modifications, consulting, exit strategy
development, transition, etc.) are documented below. Such services will be
provided solely at the Service Provider’s discretion. Service Provider is not
obligated to provide additional services not specified in this agreement. The
employee category is defined by the Service Provider. The rates documented below
shall be commercially reasonable and designated by the Service Provider, closest
to its current cost to provide the service. The hourly rates below include the
4.5% amount for inflation each year. These rates apply to internal Service
Provider employees only, and should external resources be

4



--------------------------------------------------------------------------------



 



required, the costs for those external resources will be reviewed with the
Service Receiver prior to execution of the project.
Additional Pricing Rates (All in USD)

                          Location   Low     Medium     High                    
 
USA
  $ 75     $ 100     $ 125  
Greece
  $ 35     $ 46     $ 58  
Mexico
  $ 19     $ 25     $ 31  
Sweden
  $ 75     $ 100     $ 125  

5



--------------------------------------------------------------------------------



 



Annex A
TSA Change Request Form
TSA Schedule:
Receiver TSA Owner:
Date of Request:
Completed By:
Requested Service Change:

                                  Already agreed to     Service Description    
      with Service Item Number   (Listed on schedule in the TSA)   Monthly
Charge   Requested Change   Provider (Y/N)
1
                2                 3                 4                 5        
       

Outcome:

              Outcome     Item Number   (Approved, Denied)   Specific Action to
be taken 1         2         3         4         5        

Approvals

      Approved By:   Approved By:  
Provider TSA Functional Lead
  Receiver TSA Functional Lead
 
   

      Executive Representative:   Executive Representative:  
Provider TSA Manager
  Receiver TSA Manager

6



--------------------------------------------------------------------------------



 



SCHEDULE CA7
BASIC TIME AND MATERIALS SUPPORT
Capitalized terms used herein and not otherwise defined shall have the meaning
assigned to such term in the Agreement. The Services provided hereunder are
subject in all respects to the terms and conditions of the Agreement, except
where expressly noted.
SERVICE OWNER
All service matters, general inquiries and notices regarding this Service should
be directed to:

              Name   Title   Phone   e-mail
Service Provider’s Contact
           
 
           
Exelis Inc.
Joe Daniel
  TSA Manager   office: (703) 790-6309   Joe.daniel@itt.com
 
           
Service Receiver’s Contact
           
 
           
ITT Corporation
Daryl Bowker
  TSA Manager   Office: (315) 568-7676   Daryl.bowker@ittcorp.com

PARTIES TO THE AGREEMENT
Service Receiver: Exelis Inc.
Service Receiver: ITT Corporation
GENERAL SERVICE DESCRIPTION
Service Receiver may need assistance after the Distribution Date from the
Service Provider for miscellaneous services, including but not limited to
consulting, advisory, knowledge transfer and other similar services in various
areas including, but not limited to finance, tax, accounting,





--------------------------------------------------------------------------------



 



insurance, treasury, human resources and communications, which are not already
provided for under all of the other TSAs between ITT Corporation, Xylem Inc.,
and Exelis Inc.
The Service Provider hereby agrees to cause its and its affiliates employees
(collectively, “Experts”) to provide a reasonable amount of services, including
specifically the services listed in Appendix A, upon reasonable notice and
request from the Service Receiver on a time and materials basis from the
Distribution Date through April 30, 2013 (the “Minimum Term” and the “Maximum
Term”).
To utilize this TSA Schedule, employees of Service Receiver should request such
services via email or telephonically where both parties have a clear expectation
of the estimated number of hours of assistance being requested. For projects
that are expected to require more than 5 to 10 hours of assistance a one or two
paragraph project plan should be agreed to in order to avoid misunderstandings.
The project plan should be put together by the Service Provider’s “Expert “with
respect to the requested services.
Employees of Service Receiver should advise their TSA manager that a request for
services has been made together with a description of such services requested
and the estimated number of hours requested.
The “Expert” should advise their TSA manager that a request for services has
been made and the estimated number of hours requested.
SCOPE OF SERVICES
The scope of services will depend on the needs of the Service Recipient and the
capabilities and availability of the Experts.
LOCATIONS
All locations around the world

2



--------------------------------------------------------------------------------



 



PREREQUISITES/DEPENDENCIES
The Experts remain employees of Service Provider. Service Receivers acknowledge
and agree that Service Provider has discretion to terminate the Experts and the
Experts have the ability to terminate their employment with Service Provider. In
the event the Experts are no longer employed by Service Provider, Service
Provider will, at the request of the Service Receiver, use commercially
reasonable efforts to provide similar services. However, if Service Receivers or
an affiliate employ any of the Experts, the specific service requested under
this Schedule can be terminated by the Service Provider, at the Service
Provider’s sole discretion on 5 business days notice to the Service Receiver.
TAX STATUS
Sales tax will be charged as determined by the Service Provider and the Service
Receiver shall pay such tax along with the payment for the service provided.
BILLING LOCATION
Service Provider will provide Service Receiver with an invoice to its address
set forth below under Notice Requirements, except in cases where services are
provided outside of the United States, in which case invoices will be created by
the Service Provider’s legal entity in the country where the services are being
performed and invoiced to the Service Receiver’s legal entity that requested the
services in the Service Provider’s local currency. The bill will cover all
charges for services under this Schedule from Service Provider and, to the
extent reasonably feasible, will be itemized among Service Receiver’s legal
entities if identified by the Service Receiver when requesting the service. The
invoice will contain the number of hours each Expert worked, a short paragraph
describing the services and the US dollar amount per Expert.
The Experts shall track their time on either a time sheet or any other proper
method such as the utilizing the time sheet attached hereto and Service Provider
agrees that the time sheets will accompany the invoice that is sent to the
Service Recipient for payment. In cases where the requested services are
expected to take longer than 30 days to complete, the Service Provider will be
allowed to invoice the Service Receiver once per month for all costs incurred to
date.

3



--------------------------------------------------------------------------------



 



NOTICE REQUIREMENTS
No notice of Termination is required under this Schedule and there shall be no
make-whole fee under this Schedule
Notices and bills to the Service Provider should be sent to:
Exelis Inc.
1650 Tysons Boulevard
Suite 1700
McLean, VA 22102
Attention: Joe Daniel
Notices and bills to the Service Provider should be sent to:
ITT Corporation
240 Fall Street
Seneca Falls, NY 13148
Attention: Daryl R. Bowker
PRICING
In addition to the costs specifically set forth below, Service Receivers shall
also pay all business travel expenses relating to the Services in accordance
with Service Providers documented travel policies and any incremental out of
pocket costs incurred by the Service Provider in order to provide the requested
services that are invoiced by unaffiliated 3rd parties. Service Provider agrees
to provide vendor invoices as backup to the Service Receiver when invoicing the
Service Receiver under the terms of this TSA.
The hourly rates below include a 4.5% increase for inflation and the 2% profit
margin and shall be applicable in 2011 and 2012. The rates shall increase by
4.5% in 2013. There shall be no make whole fee due under Section 11 of the
Agreement upon early termination of this TSA.

          Service   Hourly Rate*  
Hourly Rate Administrative/Secretarial.
  $50 per hour
 
       
Hourly Rate for a Non Executive
  $100 per hour
 
       
Hourly Rate for an Executive
  $150 per hour

 

*   Note: In cases where invoicing is done outside the United States, the above
rates should be converted to local currency based on the exchange rate on the
date the invoice is prepared.

4



--------------------------------------------------------------------------------



 



The pricing for the services described in Appendix A will be as set forth in
Appendix A unless no pricing is provided in which case if services are provided
on an hourly basis the rates above will apply.

5



--------------------------------------------------------------------------------



 



Appendix A
(ITT LOGO) [y92712e9271213.gif]
Due Diligence Manager Software Application
Draft Base Statement of Work
Version 1.0 Draft
September 20, 2011

6



--------------------------------------------------------------------------------



 



Draft Base Statement of Work
Table of Contents

         
1 Scope
    3  
 
       
2 Technical Support Requirements
    3  
 
       
2.1 Routine Application Maintenance
    3  
2.1.1 Routine Tasks
    3  
2.1.2 Outages
    3  
 
       
2.2 Change and Improvement Process
    4  
2.2.1 Change Request Analysis
    4  
2.2.2 Change Request Processing
    4  
 
       
2.3 Testing
    4  
 
       
3 Deliverables
    4  
 
       
4 Training and Support
    4  
 
       
5 Place of Performance
    5  
 
       
6 Period of Performance
    5  
 
       
7 Project Management
    5  
 
       
8 Labor Categories and Rates
    5  

     
ITT Proprietary Information
  Page ii

7



--------------------------------------------------------------------------------



 



Draft Base Statement of Work

1   Scope       The software application — Due Diligence Manager (DDM) — is a
web-based, data-driven software application that provides the ITT Due Diligence
staff with the capabilities that directly support the due diligence process. The
SOW describes approach for identifying, scoping, estimating, developing,
testing, deploying, and maintaining the software and application operation of
the DDM application.       This document describes the requirements for
maintaining and modifying the ITT Due Diligence Manager software application,
including the underlying database.   2   Technical Support Requirements   2.1  
Routine Application Maintenance       ITT AIS Development Staff will perform all
routine application sofware maintenance tasks to ensure that the DDM software
application is available to the user community on an continuous basis.   2.1.1  
Routine Tasks       ITT AIS Development Staff will periodically identify and
correct latent issues discovered during normal operations. These tasks include
Application Server settings, configuration, software upgrades and patches. These
tasks are typically background and housekeeping tasks that should not affect
active users.   2.1.2   Outages       In the event of a failure (outage, defined
as non-availability of DDM application software functionality), the develop
staff will make every attempt to restore software availability.       For
software-related outages. ITT AIS Development Staff will investigate the
reported issue, determine the cause, correct the issue source, deploy a
corrective update, verify the correction, and notify the issue initiator of the
resolution.       Outages that are not immediately identifiable as due to a DDM
software issue, must be directed to the ITT organization’s IT data center help
desk, who will initiate a support ticket and process that ticket to resolve the
issue based on internal processes defined by that organization. ITT AIS
Development Staff will support that effort to determine the source of the
outage.

      ITT Proprietary Information   Page 3

 



--------------------------------------------------------------------------------



 



Draft Base Statement of Work

2.2   Change and Improvement Process       Requests for modifying the design,
functionality or configuration of the DDM software application shall be
presented to the development staff by the user community through a change
request document.   2.2.1   Change Request Analysis       The ITT AIS
development staff will review each request and develop an estimate for the level
of effort required to implement the requested change. This activity may include
dialogue with the initiating organization in order to ensure understanding of
the objectives and outcomes of the requested change.   2.2.2   Change Request
Processing       ITT AIS staff will process the final RFC proposal through
internal contracting offices, ultimately to be released to the requesting
activity as a proposal for implementing the final change request. Once the
requesting organization approves a proposal and the requisite contractual
documentation is finalized, ITT AIS development staff will schedule and execute
the finalized change request. Once the change is completed. ITT AIS will deploy
the change to the live DDM server for review by the requesting organization.
After completing a comprehensive review of the deployed application software
change, and after providing ITT AIS Development Staff with approval, ITT AIS
Development Staff will close the change request by initiating a contract closure
letter to the requesting organization.   2.3   Testing       Prior to deployment
of all requested and approved changes. DDM software changes will be thoroughly
tested using ITT AIS Development Staff’s internal test process. The test
objectives, steps, and results will be documented in an appropriate format to
ensure that testing has been conducted and that any resultant software bugs have
been resolved.   3   Deliverables       For Change Requests that impact the DDM
User Guide or DDM Administrator Guide ITT AIS Development Staff will update the
affected documentation and release to the requesting organization an update in
pdf format.   4   Training and Support       For Change Requests that include
signification changes where training on new fieatures and functionality are
requested as part of the Change Request, ITT AIS Development Staff will schedule
and conduct an on-line training course to cover the

      ITT Proprietary Information   Page 4

 



--------------------------------------------------------------------------------



 



Draft Base Statement of Work

    areas affected. Training will be addressed and included in the proposal for
each Change Request as needed.       If requested, the ITT AIS Development Staff
will provide technical training to ITT’s IT staff for further support and
build-out the DDM application source code and application web server. This
support will be estimated and quoted through the same process desciribed above
for change requests.   5   Place of Performance       All development tasks will
be performed at ITT AIS site in Chesapeake, VA.       6   Period of Performance
      The proposed project schedule will be provided on a case by case basis.
The final schedule will be updated once the project is accepted by the
requesting organization.   7   Project Management       ITT AIS Development
Staff will identify DDM project manager who will be responsible for ensuring
that the agreed-upon tasks identified in the final accepted proposal are
scheduled, tracked, and completed in accordance with the project schedule. Any
issues affecting cost, schedule, or technical performance will be brought to the
attention of the client as soon as possible for resolution.   8   Labor
Categories and Rates       Labor categories to be applied to tasks under this
SOW are listed below. These rates are estimates. Each task order will require a
formal quote issued by ITT AIS Contracts Office based on the level of effort
estimates as described in paragraph 2.2.

          Labor Category   Estimated Labor Rate  
Project Manager
    Cost plus 2% - 10%  
Sr. Software Engineer
    Cost plus 2% - 10%  
Software Engineer
    Cost plus 2% - 10%  

     
ITT Proprietary Information
  Page 5

 



--------------------------------------------------------------------------------



 



     
Appendix A-l Public Relations Officer
Service provider/Remit to: Bernard Joseph Dunn, General Manager of Defense Dubai
branch. Address: Office #1102; Crystal tower; Business Bay; Downtown Dubai;
Dubai ;UAE
Service receiver/Bill to: Camil George Shuggi, General Manager of IP Dubai
branch. Address: Office 504; Deira Twin towers; Baniyas Street; Deira; Dubai;
UAE
Service: The Exelis Dubai office will provide Public Relations Officer and
courier services to the ITT Dubai office for a period of time not to exceed two
months or until ITT has hired, trained and registered their new employee that
will be assuming these services for ITT in Dubai. 5 days advance notice is
required to terminate this service.
Pricing: The services charge for PRO/courier services will be paid on a monthly
basis. The charge per month will be AED Cost plus 2% - 10%. The rate above
includes the 2%, 10% or 4.5% increase that should be applied as set forth in
Section 2(a) of the Agreement. There will be no make-whole fee for early
termination.
Appendix A-2
Management Reporting (HFM/Planning) Post Separation Support Requirements
Following the separation of ITT into 3 companies, key management reporting
resources will be required to provide post separation support and knowledge
transfer between the NewCos. High level areas of support and knowledge transfer
include:

•   Month-end close   •   Year-end close   •   New Year setup and rollforward  
•   OpPlan, Forecast, and Budget   •   Metadata Management   •   Ledger Mapping
  •   Break/Fix Support

Listed below are the key HFM and Planning resources whose post separation
support will be required during the period 11/1/2011 through the 2012 March
Close (approximately 4/20/2012).

                                                                               
                                                                               
                      November     December     January     February     March  
  April       Future                                                            
                                                        Resource   NewCo    
Executive     ITTCo     Xylem     Exelis     ITTCo     Xylem     Exelis    
ITTCo     Xylem     Exelis     ITTCo     Xylem     Exelis     ITTCo     Xylem  
  Exelis     ITTCo     Xylem     Exelis       No     n/a       48       48      
n/a       48       24       n/a       48       24       n/a       36       12  
    n/a       36       12       n/a       12       12       No     48       n/a
      48       24       n/a       24       24       n/a       24       12      
n/a       12       12       n/a       12       12       n/a       12       No  
  48       48       n/a       24       24       n/a       24       24       n/a
      12       12       n/a       12       12       n/a       12       12      
n/a       No     n/a       48       0       n/a       24       0       n/a      
24       0       n/a       12       0       n/a       12       0       n/a      
12       0       Yes     n/a       48       48       n/a       24       24      
n/a       24       24       n/a       12       12       n/a       12       12  
    n/a       12       12       No     48       n/a       48       24       n/a
      24       24       n/a       24       12       n/a       12       12      
n/a       12       12       n/a       12  

Service Provider Owners and Service Receiver Owners are set forth under “Service
Owner” above.

 



--------------------------------------------------------------------------------



 



SCHEDULE CB1
HR/PAYROLL/BENEFITS
Capitalized terms used herein and not otherwise defined shall have the meaning
assign such term in the Agreement. The Services provided hereunder are subject
in all respects to the terms and conditions of the Agreement, expect where
expressly noted.
SERVICE OWNER
All service matters, general inquiries and notices regarding this service should
be directed to:

              Name   Title   Phone   e-mail Joe Daniel   TSA Manager   (703)
338-3405   joe.daniel@itt.com Exelis Inc.                           John
Connolly   Director, Technical   (914) 323-5795   john.connolly@xyleminc.com
Xylem Inc.   Accounting        

GENERAL SERVICE DESCRIPTION
Service Provider will perform Payroll, Payroll Tax, HR, Garnishment and Benefit
Services for Service Receiver.
Service Receiver and its Subsidiaries will utilize Service Provider’s resources
based on the functionality, processes, input and output screens and documents
that support Service Provider’s business and business processes in the twelve
months prior to the Distribution Date.
SCOPE OF SERVICES
Upon the terms and subject to the conditions of this Services Schedule and the
Agreement, Service Provider shall provide to Service Recipient the services
identified below (collectively, the “Services”).

1



--------------------------------------------------------------------------------



 



                                      BAU   Minimum     Service   Service      
Transaction   Service Period   Service #   Name   Description of Service  
Volume   (in mo.)   Charge
 
      Provide payroll and tax configuration support required to support payroll
services:                
SS-Payroll-01
  Payroll Services  

•  Income Codes —Service Provider will use the Income Request Form from the
Service Receiver to update tax, garnishment, eligibility, pension, and 401K with
the provided income codes. 5 business days prior notice are required to make the
income code changes.

•  Deduction Codes —Service Provider will use the Deduction Request Form from
the Service Receiver to update tax, Group Term Life (GTL), and other accumulator
requirements with the provided deduction codes. 5 business days prior notice are
required to make the deduction code changes.

•  Paid Time Off (PTO) Accrual Controls —Service Provider will use the PTO
Policy document from the Service Receiver to accrual code and schedule setups
requested by the Service Receiver. 10 business days prior notice are required to
make the requested PTO Accrual Controls changes.

•  Federal/State/Local Tax Table —Service Provider will use the Notification of
Federal/State/Local Tax Change provided by the Service Receiver to update the
local tax setup within systems managed by Service Provider within 5 business
days of the request.

•  Federal/State/Local Tax —Service Provider will use the Request for Level
Control provided by automated systems to update the level control setup within
systems managed by Service Provider within 5 business days of the request.

•  Employer Codes — Service Provider will use the Request for New Employer Codes
from the Service Receiver to update employer codes in systems managed by Service
Provider within 5 business days of the request.

•  User Defined Field — Service Provider will use the Request for User Defined
Field provided by the Service Receiver to update the necessary fields within 5
business days of the request.

•  Level Control — Service Provider will use the Request for Level Control
provided by the Service Receiver to update the level control setup within
systems managed by Service Provider within 5 business days of the request.

•  Pay Cycle — Service Provider will use the Request Pay Cycle from the Service
Receiver to setup the pay cycle with the pay calendar where applicable. 5
business days are required to make the pay cycle changes. Pre-distribution date
pay cycle configuration is defined in Attachment B.
  100/month for all
SS-Payroll-01     14     Cost plus 2% - 10% per month

2



--------------------------------------------------------------------------------



 



                                      BAU   Minimum     Service   Service      
Transaction   Service Period   Service #   Name   Description of Service  
Volume   (in mo.)   Charge
 
     
•  Employer Group — Service Provider will use the Request for Employer Group
provided by the Service Receiver to update the Employer Group within systems
managed by Service Provider within 5 business days of the request.

•  Cycle Group — Service Provider will use the Request for Cycle Group provided
by the Service Receiver to update the cycle group setup within systems managed
by Service Provider within 5 business days of the request.

•  Payroll Authorization Group — Service Provider will use the Request for
Payroll Authorization Group provided by the Service Receiver to update the
Payroll Authorization Group setup within systems managed by Service Provider
within 5 business days of the request.

•  Income Authorization Group — Service Provider will use the Request for Income
Authorization Group provided by the Service Receiver to update the income
authorization group setup within systems managed by Service Provider within 5
business days of the request.

•  Deduction Authorization Group — Service Provider will use the Request for
Deduction Authorization Group provided by the Service Receiver to update the
deduction authorization group setup within systems managed by Service Provider
within 5 business days of the request.

•  Auto Pay Groups — Service Provider will use the Request for Auto Pay Groups
provided by the Service Receiver to update the auto pay groups setup within
systems managed by Service Provider within 5 business days of the request.

•  Labor/Income Cross Reference Table — Service Provider will use the Request
for Labor/Income Cross Reference Table Maintenance provided by the Service
Receiver to update the Labor/Income Cross Reference Table setup within systems
managed by Service Provider within 5 business days of the request.

•  General Ledger Cross Reference Table — Service Provider will use the Request
for General Ledger Cross Reference Table maintenance provided by the Service
Receiver to update the general ledger cross reference table setup within systems
managed by Service Provider within 5 business days of the request.
               
 
     
Provide garnishment, child support, tax levy, interrogatory correspondence,
withholding and payments support required for payroll services:   New
Transactions
200, Monthly
Payments 700            
 
     

•  Garnishment Letter — Service Provider will use the Garnishment Notification
to provide a garnishment letter to the garnishing agency during the latter of
7 days after notification and the next applicable payment cycle.
             

3



--------------------------------------------------------------------------------



 



                                      BAU   Minimum     Service   Service      
Transaction   Service Period   Service #   Name   Description of Service  
Volume   (in mo.)   Charge
 
     
•  Garnishment Withholding — Service Provider will use the Garnishment
Notification to adjust the employee garnishment deduction setup during the
latter of 7 days after notification and the next applicable payment cycle.

•  Garnishment Payments — Service Provider will use the Garnishment Notification
to update the garnishment payments to agency during the latter of 7 days after
notification and the next applicable payment cycle.

•  Stop Garnishments — Service Provider will use the Garnishment Stop
Notification to deactivate the employee garnishment deduction and process refund
of any over-withholding during the latter of 7 days after notification and the
next applicable payment cycle.
               
 
     
Provide employee maintenance support where appropriate to support payroll
processing

•  W-4 — Service Provider will use the W-4 Form from the Service Receiver to
update employee W-4 information with the provided information. Service Receiver
must provide such information at least 2 business days prior to processing of
payroll to ensure inclusion in the current payroll run.

•  Home/Work State Update — Service Provider will use the employee change
request for home/work state maintenance from the Service Receiver to make
requested updates. Service Receiver must provide such information at least 2
business days prior to processing of payroll to ensure inclusion in the current
payroll run.

•  Direct Deposit — Service Provider will use the Direct Deposit Form from the
Service Receiver to update employee direct deposit information with the provided
information. Service Receiver must provide such information at least 2 business
days prior to processing of payroll to ensure inclusion in the next payroll run.
  600/month            
 
     
Provide college fund employee direct deposit maintenance required to support
payroll processing upon receipt of notification of enrollment or change via
email. Request will be processed within 7 days of notification in the next
applicable payment cycle.   30/month            
 
     
Provide executive excess savings plan updates to employee deduction code
maintenance required to support payroll processing upon receipt of Service
Receiver notification of employee. Request will be processed within 7 days of
notification in the next applicable payment cycle.   30/month            

4



--------------------------------------------------------------------------------



 



                                      BAU   Minimum     Service   Service      
Transaction   Service Period   Service #   Name   Description of Service  
Volume   (in mo.)   Charge
 
      Provide ACS 401k Interface Processing required to support payroll
processing

•  Saving Plan Deferral & Loan — Service Provider will use the ACS ISP Feedback
File from the Service Receiver’s 3rd party to update employee deduction code
information with the provided information. Service Receiver’s 3rd party must
provide such information by Friday evening the week prior to requested update.

•  Saving Plan Deferral & Loan — Service Provider will use the ACS ISP Feedback
File from the Service Receiver’s 3rd party to update employee deduction code
information with the provided information. Service Receiver’s 3rd party must
provide such information by Friday evening the week prior to requested update.

•  ACS Error Report Review — Service Provider will review the ACS ISP Feedback
File from the Service Receivers 3rd party provider to review any fallout which
may have occurred. Upon fallout Service Provider will notify ACS to conduct
maintenance to rectify documented fallouts.

•  ACS New Hire — Service Provider will use a report created from the ACS
Interface File from the Service Receiver’s 3rd party to validate new hire
processing. Service Receiver’s 3rd party must provide such information by Friday
evening the week prior to requested validation.

•  ACS ISEV — Service Provider will use the ACS ISEV Status Change from the
Service Receiver’s 3rd party to update employee deduction code information with
the provided information. Service Receiver’s 3rd party must provide such
information by Friday evening the week prior to requested update.
 
10 Monthly
Interfaces Files &
Reports            
 
     
Provide JPMorgan 401k Interface Processing required to support payroll
processing

•  Saving Plan Deferral & Loan — Service Provider will use the JP Morgan ISP
Feedback File from the Service Receiver’s 3rd party to update employee deduction
code information with the provided information. Service Receiver’s 3rd party
must provide such information by Friday evening the week prior to requested
update.

•  Saving Plan Deferral & Loan — Service Provider will use the JP Morgan ISP
Feedback File from the Service Receiver’s 3rd party to update employee deduction
code information with the provided information. Service Receiver’s 3rd party
must provide such information by Friday evening the week prior to requested
update.
  10 Monthly
Interfaces Files &
Reports            

5



--------------------------------------------------------------------------------



 



                                      BAU   Minimum     Service   Service      
Transaction   Service Period   Service #   Name   Description of Service  
Volume   (in mo.)   Charge
 
     
•  JP Morgan Error Report Review — Service Provider will review the JP Morgan
ISP Feedback File from the Service Receivers 3rd party provider to review any
errors which may have occurred. Upon fallout Service Provider will notify ACS to
conduct maintenance to rectify documented fallouts.

•  JP Morgan New Hire — Service Provider will use a report created from the JP
Morgan Interface File from the Service Receiver’s 3rd party to validate new hire
processing. Service Receiver’s 3rd party must provide such information by Friday
5 pm EST or Thursday 5 pm EST if Friday is not a business day the week prior to
requested validation.

•  JP Morgan ISEV — Service Provider will use the JP Morgan ISEV Status Change
from the Service Receiver’s 3rd party to update employee deduction code
information with the provided information. Service Receiver’s 3rd party must
provide such information by Friday evening the week prior to requested update.
               
 
     
Provide Principal Loan Processing required to support payroll processing upon
receipt of notification by secured email and make the required employee
deduction code changes  
Weekly Interface
Files            
 
     
Provide Marsh Benefit Processing required to support payroll processing upon
receipt of interface file and make deduction code changes. Files must be
received by the 17th of the month for processing by the end of the month.   Two
Interface Files
Per Month            
 
     
Provide John Hancock LTC Processing required to support payroll processing upon
receipt of interface file and make deduction code changes. Files must be
received by the 17th of the month for processing by the end of the month.   Two
Interface Files
Per Month            
 
     
Provide Runzheimer Fix and Variable Auto Processing required to support payroll
processing upon receipt of interface file and make employee negative deduction
transactions for payroll Files must be received by the 9th of the month.   One
Interface File
Per Month            
 
     
Provide Concur Travel Expense Reimbursement required to support payroll
processing upon receipt of interface file and make employee negative deduction
transactions. Files must be received by Thursday morning at 6 am EST to be
processed in the next applicable pay cycle.   Weekly Interface
Files            
 
     
Provide executive deferral payment upon receipt of notification from Service
Receiver for payout and make employee deferral payment. Files must be received
by the 9th of the month.   One Monthly
Deferral Processing            

6



--------------------------------------------------------------------------------



 



                                      BAU   Minimum     Service   Service      
Transaction   Service Period   Service #   Name   Description of Service  
Volume   (in mo.)   Charge
 
      Provide excess group term life calculations upon receipt of notification
from Service Receiver for payout and make employee deferral payment. Files must
be received by the 9th of the month.   240 Batch
Processing Runs            
 
     
Complete nightly Infinium Benefit Deduction updates.   240 Batch
Processing Runs            
 
      Provide payroll processing.

•  Automated Labor Upload — Service Provider will use the interface from the
Service Receiver’s labor system and create the Infinium labor file for payroll
processing. Labor Code to Infinium Income code cross reference file updated as
required.

•  Labor Interface Validation — Service Provider will use the interface from the
Service Receiver’s labor system to get totals. Service Provider will then match
the Infinium and Service Receiver’s Labor System file. Should discrepancies
exist, Service Provider will work with Service Receiver to resolve the issue.

•  Payroll Cycle Processing — Service Provider will then create Employee
Processing Cycle File, listing of employees with pay, benefit, leave of absence
and terminations. A review of employee changes will be conducted by Service
Receiver and corrections made if applicable. Employee changes will be added to
cycle validation routine for balancing. Delays in Service Receiver
responsibilities will delay payroll processing. Service Provider will not be
liable for such Service Receiver caused delays.

•  Close Upload Labor to Payroll Cycle — Service Provider will upload employee
labor to payroll cycle.

•  Gross to Net Calculation — Once Infinium releases time sheet data Service
Provider will produce the payroll trial balance.

•  Payroll Adjustments — Service Provider will update employee pay information
and add adjustments to validation routine for balancing as required.

•  Print Trial Balance/Approve Payroll — Using the Infinium trial balance
Service Provider will create a trial balance report to post payroll and print
pay stubs. If Trial Balance does not balance or has errors it must be corrected
via update checks and Trial Balance Reran until error free and balanced.
  240 Pay Processing
Cycles            
 
     
Provide on-demand payroll processing of off-cycle check requests upon receipt of
on-demand check request form from Service Provider. Form must be received by 5
pm for next day direct deposit or check delivery.   570 Transactions
Annually            

7



--------------------------------------------------------------------------------



 



                                      BAU   Minimum     Service   Service      
Transaction   Service Period   Service #   Name   Description of Service  
Volume   (in mo.)   Charge

 
 
    Provide bonus cycle payroll processing of off-cycle bonus payments upon
receipt of bonus specification from Service Recipient. Form must be received 5
business days prior to date of required bonus payment.   7000 Transactions
Annually          
 

 
 
   
Provide manual W-2 earnings and deductions updates upon receipt of written
notice and tax detail from Service Provider  
325 Transactions
Annually          
 

 
 
   
Provide stock option manual payroll upon receipt of Smith Barney stock
transaction file using the daily interface from Service Provider  
80 Transactions
Annually          
 

 
 
   
Provide restricted stock manual payroll upon receipt of Smith Barney restricted
stock transaction file using the daily interface from Service Provider  
110 Transactions
Annually          
 

 
 
   
Provide quarterly tax dividend payment upon receipt of Smith Barney dividend
transaction file using the quarterly interface from Service Provider  
440 Transactions
Annually          
 

 
 
   
Provide Cartus quarterly relocation manual payroll upon receipt of Cartus
Relocation Transaction file using the quarterly interface from Service Provider
 
140 Transactions
Annually          
 

 
 
   
Process payment for unused PTO time upon receipt of notification from systems
during year-end  
1700 Transactions
Annually          
 

 
 
   
Void or re-issue employee checks upon receipt of notification from Service
Receiver. May be processed with current payroll or via separate check
processing. For inclusion with regular payroll request must be received two
business days prior to start of payroll processing. Five business days notice is
required for issuing as separate payroll process. [Service Provider will not be
liable if funds have been disbursed prior to voidance.]  
850 Transactions
Annually          
 

 
 
   
Make adjustments to employee pay upon receipt of notification from Service
Receiver. Notification must be received 2 business days prior to the next pay
cycle.  
325 Transactions
Annually          
 

 
 
   
Process retro-active payments for delayed merit increase processing after
receipt of notification from Service Receiver. May be processed with current
payroll or via separate check processing. For inclusion with regular payroll
request must be received Two business days prior to start of payroll processing.
Five business day notice required for issuing as separate payroll process.  
350 Transactions
Annually          
 

 
 
   
Process special employee payments upon receipt of notification from Service
Receiver. May be processed with current payroll or via separate check
processing. For inclusion with regular payroll request must be received 2 days
prior to start of payroll processing. Five day notice required for issuing as
separate payroll process.  
900 Transactions
Annually          
 

8



--------------------------------------------------------------------------------



 



                                      BAU   Minimum     Service   Service      
Transaction   Service Period   Service #   Name   Description of Service  
Volume   (in mo.)   Charge
 
      Process relocation payment from employee paycheck upon receipt of
notification from Service Receiver Processed with normal payroll. May be repaid
over multiple payrolls or from one payroll per specification of Service
Receiver.   200 Transactions
Annually            
 
     
Provide executive excess savings plan distribution upon receipt of notification
from Service Receiver May be processed with current payroll or via separate
check processing. For inclusion with regular payroll request must be received
2 days prior to start of payroll processing. Five day notice required for
issuing as separate payroll process.   50 Transactions
Annually            
 
     
Service Provider will use commercially reasonable efforts to provide
post-payroll

•  Print/Distribute Check, Vouchers, & Reports — Printed Checks and Vouchers
sealed and prepared for shipping distribution per business units instructions.

•  ACH Processing — ACH transmitted to clearing house using the Infinium ACH
extraction process

•  Bank Funding — Wire Transfer to cover payroll using the bank funding report
option

•  Credit Union Processing — File Transmission to Credit Union using the
Infinium direct deposit extract

•  Union Reporting — Union report transmitted using the Union employees and
Union dues report

•  Canadian Bond Processing — Transmission of Canadian Bond File to Royal Bank
of Canada using the Canadian bond extract

•  Positive Pay — Positive pay file transmitted to Wells Fargo using the
positive pay extract file

•  Direct Deposit Fund Pullback — Employee funds pulled back or error report
with insufficient funds upon Service Receiver’s request to pull back employee
direct deposit. Service Provider will use the Shared Service form submission to
Wells Fargo to pull back employee direct deposit. Insufficient funds notices are
communicated to employees HR administrator for review of how to recover money
  250 Cycles
Per Month            
 
     
Provide Infinium month end close once a month rolling month totals, update
monthly benefits (Marsh & John Hancock), and update monthly limit processing.
This service will be performed after final payroll for month and prior to first
payroll of new month.   20 Companies Per Month            
 
     
Process Infinium quarter end close once a quarter
rolling quarter totals, update quarterly limit   20 Companies Per Month        
   

9



--------------------------------------------------------------------------------



 



                                      BAU   Minimum     Service   Service      
Transaction   Service Period   Service #   Name   Description of Service  
Volume   (in mo.)   Charge
 
      Provide Infinium year-end processing.

•  Wage & Tax Balancing — Using the wage Base Report balance Employee Earnings
and Taxes

•  United Way Deduction — Infinium United Way Deduction Change for deduction
codes 00800 & 0805 clearing the United Way deduction for the new year

•  401K Limit Update -Deduction limit updated with values for year

•  Year End Payroll Register — Use the Infinium Year End Payroll Register to
archive historical payroll registers

•  Hartford-JP Morgan Year End — Use the Infinium Save File to archive
Hartford-JP Morgan year end 401K values

•  ACS — Use the Infinium Save File to archive ACS year end 401K values

•  Infinium W2 Box Updates — Use the Infinium Income & Deduction Reporting
Groups to make W2 Box Reporting Reports

•  Infinium ADP W2 Box Update — Use the ADP interface for W2 Reporting to create
the ADP W2 Box Interface File

•  Local Tax Update — Use the notification from locality or Service Receiver to
update the local tax table

•  Transfers — Clear Q1 Information captured for tax & 401K Limit processing for
use in the W2 tax report

•  Vinny 1st day report — Use the Infinium Day 1 Report for forecasting

•  Payroll Calendar — Use the Infinium Cycle Maintenance to create Service
Receiver Payroll Calendars

•  W2 — Pension for Group Term Life (GTL) — Service Receiver provides files from
ACS & Hartford and Service Provider updates Pensioner’s W2’s

•  Highly Compensated Employee Listing — Using an AS400 Query, employees meeting
IRS Highly Compensated Listing are found and 401K providers updated with list of
highly compensated employees

•  Executive Excess Saving Plan Employee Update — Service Receiver provides list
of eligible employees for executive excess saving plan which Service Provider
uses to update the Executive Excess Saving Plan Employee List provided for roll
over into Excess Savings Plan

•  New Jersey Disability Year End Update — Using the New Jersey Final Disability
Report; Service Provider will update the New Jersey year end payroll entries to
record New Jersey final disability entries.

•  Infinium Year End Close — Year end close rolls year to day information to
previous year and clear year-to-date dollars
  20 Companies Per Month            

10



--------------------------------------------------------------------------------



 



                                      BAU   Minimum     Service   Service      
Transaction   Service Period   Service #   Name   Description of Service  
Volume   (in mo.)   Charge
 
     
•  ADP 4th Quarter & Year End Extract — Using the ADP Extract Program an ADP
Year End Interface File is created

•  ADP — Balance Year — Using the ADP Year End Reports Year End Statutory
Reports & W2 are output

•  W2C’s — Using the value center post year-end close entries to update the W2C

•  Amended Year End — Use the ADP Extract Program to amended statutory reporting
               
 
     
Provide US Tax Processing.

•  ADP Company Profile Update — Use the ADP Tax Header Spreadsheet to update ADP
tax reporting set up

•  ADP Code Mapping — Use the ADP Mapping Document to map ADP Tax Code to
Infinium Tax Code

•  Infinium ADP Deduction Table Maintenance — Use the Infinium ADP Tax Code file
to output ADP Interface File including the new tax code

•  ADP Daily Interface File — Use the ADP Infinium Payroll Tax Extract to create
the ADP Receipt of Tax Payment Detail

•  Daily Tax Audit Report — Use the Query: ADP Tax Audit Report to validate ADP
Daily Tax Interface File

•  ADP Daily Tax Funding — Use the ADP Invoice to create ADP Wire Payment

•  ADP Unemployment Rate Change — Use the ADP Tax Header Spreadsheet to
calculate ADP - Unemployment Payments with New Rate

•  ADP Monthly Charges — Use the ADP Invoice to process ADP Payment

•  Barnett Monthly Charges — Use the Barnett Invoice to process Barnett Payment

•  ADP Quarterly Communication — Use the ADP Quarterly Updates to update the
Quarterly Calendar Close Schedule

•  Cobra Quarterly Tax Credit Entry — Use the SHPS Cobra Detail summarized and
entered into ADP Payroll Tax Input to update the 941 Cobra Credit

•  Quarterly Interface File — Use the ADP Infinium Quarterly Tax Extract to
create the ADP Quarterly Tax Reporting File

•  ADP TAX Reconciliation — Use the Infinium Quarterly Tax Report to reconcile
ADP Quarterly Tax Reports

•  Quarter Close & Statutory Reporting — Use Service Receiver approval to ADP
for Quarterly Processing to make quarterly statutory payments and reporting

•  Quarterly Report Distribution ADP — Use the Quarterly Reports Posted to Web
Site to distribute Statement of Deposits, 941Cobra Credit, State & Local Wage
Detail
  Registrations
— 10 per
month

Interfaces —
daily

Tax Payments —
Daily &
Quarterly Per
Requirements

Cobra
Reporting —
Quarterly

Quarterly
Reporting

Tracer
Transactions
20 Monthly

Amendments
10 Monthly            

11



--------------------------------------------------------------------------------



 



                                      BAU   Minimum     Service   Service      
Transaction   Service Period   Service #   Name   Description of Service  
Volume   (in mo.)   Charge
 
     
•  Quarterly Invoice Payments — Use ADP Invoice to make ADP Wire Payments

•  Quarterly Federal & State Tax Amendments — Use Quarterly Amendment Filing to
amended reporting

•  Amendment Payment — Use the invoice to create ADP Wire Payment

•  Tracers — Use agency notices to conduct ADP research

•  Tracer Payments — ADP agency notice research to make payment of Agency
Notices

•  Close Tax ID — Use ADP header to close company so no future reporting in ADP

•  Close Tax ID — Use the Agency notification of account closed to conduct final
reconciliation
               
 
     
Provide Canadian Tax Processing.

•  Canadian Tax Withholding — Using Canadian Tax Deductions provided by Service
Receiver input Service Provider will complete Employee/Employer Tax
Withholding/Liability

•  Canadian Tax Payments — Using Payroll Registers provided by Service Receiver,
Service Provider will make Canadian Tax Payment

•  Year End Pension Calculation — Using the Canadian Pension Plan Policy
provided by Service Receiver, Service Provider will compute Pension Plan
Calculation

•  RL1 & T4 Reporting — Using the Infinium Canadian Year End Process, Service
Provider will complete T4 & RL1 Forms & XML Reporting
  Weekly Tax Payments

Annually T4, T4A &
RL Reporting            
 
     
Provide Puerto Rico Tax Processing.

•  Puerto Rico Tax Withholding — Using Tax Deductions Service Provider will
calculate tax withholding for Service Receiver

•  Puerto Rico Tax Payments — Using Payroll Registers provided by Service
Receiver, Service Provider will make Puerto Rico Tax Payments

•  Puerto Rico Year End Reporting — Using W2 & W3 Reporting Service Provider
will make Employee & Employer Year End Tax Reporting
  Weekly Tax Payments

Annual W2P & W3P
Reporting            
 
     
Support the legal/regulatory audits documented below.

•  ACE — Worker Compensation Audit

•  Tax Audits

•  D&T Benefit Audit

•  SOX Audit

•  Disaster Recovery

•  ACS — 401K Compliance Testing

•  JP Morgan — 401K Compliance Testing

•  Data Mining — Payroll
  4 Audits/Month            
 
     

•  Service Provider will run the custom queries
documented in Attachment C once a month
  Monthly            

12



--------------------------------------------------------------------------------



 



                                      BAU   Minimum     Service   Service      
Transaction   Service Period   Service #   Name   Description of Service  
Volume   (in mo.)   Charge
 
      Provide Guam Tax Processing.

•  GUAM Tax Withholding — Using Tax Deductions provided by Service Receiver,
Service Provider will calculate Tax withholding

•  GUAM Tax Payments — Using the payroll registers Service Provider will make
          GUAM tax payments

•  GUAM Year End Reporting — Using W2 & W3 Reporting, Service Provider will make
Employee & Employer Year End Tax Reporting
  Annual W2G & W3G
Reporting            
 
     
Infinium and HRSS Support/Communication for handling of Service Receiver
questions:                
HR-Benefits-02
  Human Resources,
Benefits, Training,
& Compliance
Support  

•  Daily Service Receiver Issue Handling - Service Receiver users can make a
phone call or send an email to ask questions related to employee data and/or
transactional history stored in Infinium/HRSS; M-F 8-5pm EST except U.S.
holidays;

•  Data Input Questions Covered in User Manual

•  System Requirements-Upgrades/System Changes Maintenance (Federal/State/Local)

•  Infinium Canned Reports are available for the service receiver to access and
review. Service Provider will be responsible for ensuring that reports required
for legal or regulatory requirements run. .

•  Coordinate issue resolution as needed with IT, Payroll, SS Accounting, HQ
Benefits and/or third party vendors.

•  Anything not covered above is considered a special request to be handled
using on a Time & Materials basis as outlined in the Additional Pricing Section
of this document.
  201/month     14     Cost plus 2% - 10% per month    
Benefit Administration and Reporting Internal/External:                

•  Weekly vendor file feed resolution to national carriers - Service Provider
will accept phone or email from Service Receiver or external benefits provider
and resubmit corrected file feed or corrected actual employee record based on
request.

•  Salaried Pension Eligibility file feed questions from field Service Receiver
HR staff will be triaged by Service Provider and assist Service Receiver in data
correction.

•  Validation Reports from Health & Welfare and Pension - Service Provider will
receive reports from 3rd party providers listing errors related to health &
welfare data and Service Provider will assist Service Receiver HR field staff to
make appropriate changes
  327/month            
Services for Service Receiver supervisors on payrolls that are not administered
via the Fort Wayne Infinium System:                

•  Service Provider will create and/or update
Job/Position Codes upon request from the Service
Receiver
  50/month        

13



--------------------------------------------------------------------------------



 



                                      BAU   Minimum     Service   Service      
Transaction   Service Period   Service #   Name   Description of Service  
Volume   (in mo.)   Charge
 
     
•  Service Provider will add an international supervisor as a new hire upon
request from the Service Receiver

•  Service Provider will attach an international supervisor to an Infinium
Employee record upon request from the Service Receiver

•  Service Provider will add an international supervisors’ Concur ID to the
appropriate record upon request from the Service Receiver
          Services for Service Receiver

Business Units and/or Infinium Companies that are not supported by local HR
staff but administered by HRMS staff in Fort Wayne:                
 
     

•  Service Provider will create and or update Job/Position Code upon request
from the Service Receiver

•  Service Provider will enter new hires on personnel side as well as on payroll
side upon request from the Service Receiver

•  Service Provider will enter salary changes/address changes/title
changes/transfers/terminations upon request from the Service Receiver

•  Service Provider will perform annual merit increase uploads upon request from
the Service Receiver

•  Service Provider will communicate with Service Receiver HR contacts from
other Service Receiver business units to coordinate both transferring in and out
of employees upon request from the Service Receiver

•  Service Provider will enter payroll changes including withholding
changes/benefit deductions and catch-ups upon request from the Service Receiver

•  Service Provider will enter benefit updates including urgent updates upon
request from the Service Receiver Service Provider will make Address & Phone
number changes upon request from the Service Receiver

•  Service Provider will make Benefit Changes due to qualifying event & Annual
Open Enrollment upon request from the Service Receiver

•  Service Provider will make Annual Salary Merit Increases upon request from
the Service Receiver

•  Service Provider will make Annual Reviews (if applicable) upon request from
the Service Receiver

•  Service Provider will make inquiries relating to benefits and/or personnel
information upon request from the Service Receiver

•  Service Provider will produce Infinium Canned Reports upon request from the
Service Receiver
               

14



--------------------------------------------------------------------------------



 



                                      BAU   Minimum     Service   Service      
Transaction   Service Period   Service #   Name   Description of Service  
Volume   (in mo.)   Charge
 
     
•  Year-end Standard Benefit Enrollment Copy to New Plan Year

•  Year-end Vendor Meetings for open enrollment file feeds

•  Data Input Questions Covered in User Manual

•  Support Special Year End File Feeds to National H&W Vendors

•  Standard Communication regarding Annual Enrollment & Year End Dates

•  Collaborate with Payroll, Finance and IT for Year End Closing Processes using
all input from year’s changes and develop project plan to prepare system for
enrollment and year-end processing. Project will then be started in July, and
meetings with vendors conducted as needed depending on data from customers. **
Changing benefits providers in 2011 will be a special project using Time &
Materials rates with specific notification on change.
  Each item in this
table will be
completed once a
year            
HR-Benefits-03
  Training  
Service Provider will take requests from Service Receiver HR manager to conduct
periodic WebEx training of how to use Infinium systems and conduct the training
for the Service Receiver.   1/month     14     Time and Materials
SS-PayrollAcct-04
  Payroll Accounting  
Provide Payroll Accounting services.

•  Payroll Journals — Service Provider will use the payroll register summary
from the Service Receiver to balance and post payroll journals for each payroll
cycle for the Service Receiver

•  Payroll Balance Sheet Accounts — Service Provider will use the payroll month
end close document from the Service Receiver to reconcile the payroll balance
sheet accounts for the Service Receiver

•  Employee Deductions — Service Provider will use completed payroll cycles
document from Service Receiver to remit employee deductions for the Service
Receiver

•  Employee Benefits for ISP,401 (K) and Insurances — Service Provider will use
completed payroll cycles document and payroll queries from Service Receiver to
validate, reconcile and remit employee benefits for ISP, 401(k) and insurances
for the Service Receiver

•  ADP Payroll Taxes — Service Provider will use completed payroll cycles,
payroll queries, and ADP invoices from the Service Receiver to validate,
reconcile, and remit all Payroll Taxes to ADP

•  Interface File Transmission - Service Provider will use completed payroll
cycles and payroll queries from the Service Receiver to transmit interface files
to 3rd party vendors on behalf of the Service Receiver

•  Benefits Reporting — Service Provider will use the year end close information
from the Service Receiver to provide annual reporting of benefits to the Service
Receiver
 
1616 annually


3060 annually







220 annually



205 annually





240 annually




195 annually






10 annually     14     Cost plus 2% - 10% per month

15



--------------------------------------------------------------------------------



 



                                      BAU   Minimum     Service   Service      
Transaction   Service Period   Service #   Name   Description of Service  
Volume   (in mo.)   Charge
 
     
•  ADP Federal and State Taxes — Service Provider will use tax extract and file
feed from ADP from Service Receiver to journalize ADP Federal and State Tax
Activity for the Service Receiver

•  ADP Mid Year Conversions — Service Provider will use YTD tax amounts
information from Service Receiver to perform ADP midyear conversions for the
Service Receiver

•  Non-supported ADP — Service Provider will use completed payroll cycles
information from Service Receiver to remit non-supported ADP taxes for the
Service Receiver

•  Control Files for 401(k) and ISP- Service Provider will use information from
business units or HQs from the Service Receiver to maintain and control files
for 401(k) and ISP for the Service Receiver

•  Payroll Bank Account — Service Provider will use bank account statements from
the Service Receiver to reconcile payroll bank accounts for the Service Receiver

•  Unclaimed Payroll Property- Service Provider will use bank account statements
from Service Receiver to manage unclaimed payroll property for the Service
Receiver

•  Automated Bank Functions- Service Provider will use cleared bank files from
the Service Receiver to process post cleared checks in the Infinium payroll

•  Year to Date Analysis for 401k— The Service Provider will use the Year End
Payroll Close from an internal business unit within the Service Provider to
calculate 401k Year to Date totals for employee, employer, and loans and provide
report by vendor to the Service Receiver.
  240 annually

5 annually







12 annually




30 annually





24 annually





200 annually





12 annually



3 annually            

Service Volumes Greater or Less Than Observed Pre-Distribution Date
Service Provider will deliver the same volume of Services as delivered in the
12 months prior to the Distribution Date, plus or minus 10% (such activity,
including any such 10% deviation, “Business as Usual activities” or “BAU”) at no
additional cost per unit. Service Provider will accommodate Service Receiver’s
inorganic (Mergers, Acquisitions, and Divestitures) activities on a time and
materials basis with respect to the one-time set-up fees. The table below will
then apply following the completion of the one-time set-up activities

          Scenario   One-Time Setup Fees   Monthly Fees Service Volume within
BAU [Note: BAU already includes +/- 10% of pre-distribution date volumes]   No
incremental one-time fees when Service Receiver utilizes services and structure
as-is with no changes under this agreement   Steady-State fee structure for
requisite service as documented below          

16



--------------------------------------------------------------------------------



 



          Scenario   One-Time Setup Fees   Monthly Fees Service Volume greater
or less than BAU   Service Provider will develop a commercially reasonable quote
for acceptance by the Service Receiver provided the Service Receiver utilizes
services and structure as-is with no significant changes under this agreement  
Service Provider will develop a commercially reasonable quote for acceptance by
the Service Receiver incremental to the base service costs documented below for
the requisite service

Ad-Hoc development/services or processing of reports consistent with what was
provided prior to the distribution date will be supported as part of this
agreement. Service Provider will use commercially reasonable efforts based on
provider’s current abilities to accommodate regulatory or legal ad-hoc requests.
Ad-hoc requests which may need to be performed to assist Service Receiver in
meeting new legal obligations will be provided on a time and materials basis as
described in the Additional Pricing section of this agreement. Any changes to
3rd party relationships which require interface modifications or re-writes are
not included as part of the scope of this agreement. Should the Service Receiver
require such changes, Parties agree to negotiate in good faith with regard to
such modification. In the event modifications to the services provided are
required by law for only the Service Recipient and such modifications increase
the cost for Service Provider, Service Recipient that requires the modifications
shall pay all the additional costs including the costs for the other Service
Recipients.
Exit Services
The following services will be provided upon receipt of a Termination Notice to
exit from this Service.

              Service #   Service Name   Description of Service   Service Charge
($/hour)
SS-Payroll-05
  HR/Payroll/Benefits
Migration   Service Provider will make commercially reasonable best efforts to
assist Service Receiver in exiting of this agreement. These efforts include:  
Time and Materials Based on Additional Pricing Section    

•  Support of data extraction requests from the Service Receiver

•  Providing Subject Matter Expertise in helping the Service Receiver understand
current state business processes, functional data mapping, and impacts of design
decisions
 
 
     
Service Provider will provide the following knowledge transfer services:    
SS-Payroll-06
  HR/Payroll/Benefits
Knowledge Transfer  

•  Existing non-sensitive documentation maintained by Service Provider will be
given to the Service Receiver as it relates to Payroll/HR/Benefit services
  Time and Materials Based on Additional Pricing Section

17



--------------------------------------------------------------------------------



 



Supplemental Services
For requests for supplemental services relating to HR, Benefits and Payroll by
Service Receiver not mentioned in this Schedule or not included within the costs
documented in this agreement, Service Receiver will provide a discreet project
request and submit such request to Service Provider using the formalized Change
Request attached as Annex A for consideration by Service Provider.
Where notice is required a number of business days prior to some required action
by Service Provider, notice must be received by 12 noon Eastern Time to be
counted as received during such business day. Service Provider shall, within a
commercially reasonable period, provide a price quote to be commercially
reasonable based on the current cost of the Services to Service Receiver taking
into account, such items as the specific time the request was made, service
delivery volumes, exit planning activities, and other activities Service
Provider is currently engaged in at the time of the request, but not later than
30 days after the request was made. If Service Provider, in its sole discretion
determines (i) such request would increase the ongoing operating costs for
Service Provider (as a service recipient) or any other service receiver or
(ii) that it is not capable of making such changes with its current staff during
the time period requested without interrupting the Services provided to itself
or any other service receiver. Service Provider need not provide a price quote
or perform the services. Where a price quote is provided, Service Provider shall
provide the service requested upon acceptance of the price.
LOCATIONS
Services are initially provided from Fort Wayne, IN, USA to Canada and USA
locations.
PREREQUISITES/DEPENDENCIES

  •   Service Receiver will provide accurate and timely employee maintenance,
time and attendance data and payroll adjustments required to produce pay checks.
In conjunction with the preceding, Service Receiver will maintain the
applications and interfaces documented in Attachment A.   •   Service Receiver
will be responsible for providing new tax registration requirements to Service
Provider. Applicable tax registration information will be provided to Service
Provider as required to complete tax registration.   •   Service Receiver will
be responsible for providing configuration changes to Service Provider including
taxes, income, deductions, banking and benefits using the change request process
and forms provided by Service Provider.   •   If Service Receiver sends
inaccurate data to Service Provider it will be the responsibility of the Service
Receiver to rectify any problems and bear any costs incurred to rectify the
issue.

18



--------------------------------------------------------------------------------



 



•   Service Receiver will setup and make available to Service Provider a
disbursement account from which Service Provider utilizes draft authorization to
process payroll. Service provider will request funding for payroll checks,
payroll direct deposits, payroll taxes, and other benefit remittances from the
Service Receiver Treasury Headquarter location. Service Provider will open and
own payroll bank accounts for the payroll transactions. Funding is required in
the bank account one day prior to the value date. Late funding of the payroll
account by the Service Receiver may result in delay of payroll checks, applied
401(k) funds, and benefit payments. Any outstanding liabilities associated to
payroll tax and benefits will remain on Service Provider’s general ledger at
month end. Service Provider will retain interest earned, if any, on residual
account balances and will pay all standard account related service fees. Any
service fee associated with Non Sufficient Funds due to the Service Receiver
will be the responsibility of the Service Receiver. Service provider will remit
employee deductions from the Service Provider Accounts Payable bank account.
Service Provider will collect the funds from the Service Receiver thru a 3rd
party invoice.

Dependencies

•   Service Receiver must actively be engaged on the Infinium Application TSA
and related Business Objects Universe for the duration this agreement is in
effect.   •   Service Receiver, in a separate and independent agreement, must
have the ADP application and interface active for the period of time in which
this agreement is in effect.   •   Service receiver, in a separate and
independent agreement, must have Concur and other Time and Attendance systems
listed in Attachment A active and maintained with the correct interfaces and
data feeds to Infinium by the Service Receiver for the period of time in which
this agreement is in effect.   •   Security and access controls will be
maintained as set forth in the Master Services Agreement.   •   The services
documented within this agreement must be exited at the same time and as such
cannot be exited in parts.

19



--------------------------------------------------------------------------------



 



NOTICE REQUIREMENT
Official Notices and Bills under this Schedule should be sent to the following
addresses (with an email copy to the Service Owners set forth above):
If to the Service Provider:
Exelis Inc.
1650 Tysons Boulevard
Suite 1700
McLean, VA 22102
Attention: Joe Daniel
Joe.daniel@exelisinc.com
If to the Service Receiver:
Xylem Inc.
2881 E Bayard Street
Seneca Falls, NY 13148
Attention: Linda Lynch
Linda.lynch@xyleminc.com
SERVICE LEVEL
Service Provider will classify incidents at its own discretion which are
received using High, Medium, or Low. Such classifications shall be consistent
with the priorities Service Provider set for itself as a recipient of services.
Incidents classified using this methodology will be triaged as documented below
for SS-Payroll-01, HR-Benefits-02, and HR-Benefits-03:

          SLA   Response Time   Resolution
High
  Within 24 hours of receiving notification during normal business hours  
Within 24 — 48 hours of response during normal business hours
 
       
Medium
  Within 48 hours of receiving notification during normal business hours  
Within 48 — 120 hours of response during normal business hours
 
       
Low
  Within 120 or more hours of receiving notification or as scheduled during
normal business hours   Within 120 hours of response during normal business
hours

In the event incidents cannot be resolved, Service Provider shall promptly
notify Service Receiver and work together to try and resolve such incidents.

20



--------------------------------------------------------------------------------



 



Premises at Fort Wayne
In addition to the services provided above, Service Provider will provide office
space for two Service Receiver employees (“SREEs”) to its facilities at 1950
West Cook road, Fort Wayne, IN 46818 (the “Premises”). Access will include
approximately 200 square feet of work space, and 2 desks located at the Premises
and access to the internet, phone, and a printer. Included within the rental
rate will be electrical, housekeeping, and pantry. Mail and reception service
will not be provided.
General

•   Fixed assets on the books of the Service Provider as of the date of the ITT
separation will remain the property of the Service Provider during and at the
end of the term.   •   Fixed assets on the books of the Service Receiver as of
the date of the ITT separation will remain the property of the Service Receiver
during and at the end of the term.   •   Service Receiver shall have the
reasonable right to use, and Service Provider shall at all times have exclusive
control of, and operate and maintain, the common areas including the pantry in
the manner Service Provider may reasonably determine to be appropriate.   •  
SREEs will be permitted in the common areas and the specific location assigned
to them. They will be provided with ID badges which they must wear at all times.

Prohibitions
Service Receiver is prohibited from the following without the Service Provider’s
consent:

•   Making any changes to the physical layout of the Premises or any capital
improvements   •   Inviting or permitting any other employee or agent or guest
of Service Recipient to enter the Premises, other than employees who were former
ITT Corporation employees. Service Receiver assumes all responsibility for
actions of its employees, agents and guests on the Premises. SREEs and their
visitors must adhere to the facility’s access requirements at all times.   •  
Service Receiver will not be allowed to access Service Provider’s computer
network. The SREEs will be allowed to access Service Receiver’s own computer
network via wireless or landline data connections on the Premises.   •   Service
Receiver has no right to sublease, assign or transfer their space, except upon a
change of control of Service Receiver in which case only former ITT Corporation
employees will be permitted access to the Premises. Assignment of this agreement
requires landlord approval in writing.   •   Service Receiver agrees not to put
up any external or internal signs during the term of the agreement.

21



--------------------------------------------------------------------------------



 



Service Receiver’s Responsibilities

•   Service Receiver will be required to provide and pay for all support and
services required to move out of the facility at the end of the term. If Service
Receiver requires contractors to assist them in moving out of the facility,
Service Receiver agrees to provide Service Provider with proof of adequate
contractor insurance coverage prior to contractor entering into the facility.  
•   Service Receiver agrees to remove all of their personal property from the
Premises at the end of the term. Tenant must return rented space to pre move in
condition, with the exception of the offices, which should be left in an “as is”
condition.   •   Service Receiver agrees to abide by all rules and regulations
set by the landlord including but not limited to those included in the lease
between the landlord of the Premises and the Service Provider   •   Service
Receiver agrees that all cabling that is used to attached Service Receiver’s
PC’s to the IT infrastructure will remain the property of the Service Provider
and will not be removed by the Service Receiver at the end of the term.   •  
The SREEs will be required to show proper identification to enter the Premises
as determined by the Service Provider

Term

•   The TSA for the Premises shall automatically expire 3 months after this TSA
for Payroll Services, unless terminated earlier by notice to the Service
Provider at least 90 days in advance of the date Service Receiver desires to
terminate this portion of the TSA for space at the Premises. There shall be no
make-whole or other fee due to Service Provider for early termination.

Pricing for Space at the Premises

         
During 2011
  Cost plus 2% - 10% per month
 
       
From January 1, 2012 through December 31, 2012
  Cost plus 2% - 10% per month
 
       
From January 1, 2013 through the end of the Term
  Cost plus 2% - 10% per month

The prices set forth above solely with respect to space at the Premises include
the 2% or 10% increase for profit and the 4.5% annual increase for inflation.
Sales and use or other taxes are not included in the above mentioned pricing.

22



--------------------------------------------------------------------------------



 



ADDITIONAL PRICING
Hourly Rate for Services Not Specified but Provided by Service Provider
Employees (including but not limited to modifications, consulting, exit strategy
development, transition, etc.) are documented below. Such services will be
provided solely at the Service Provider’s discretion. Service Provider is not
obligated to provide additional services not specified in this agreement. The
employee category is defined by the Service Provider. The rates documented below
shall be commercially reasonable and designated by the Service Provider, closest
to its current cost to provide the service. The hourly rates below include the
4.5% amount for inflation each year. These rates apply to internal Service
Provider employees only, and should external resources be required, the costs
for those external resources will be reviewed with the Service Receiver prior to
execution of the project.
Additional Pricing Rates (All in USD)

                          Location   Low     Medium     High  
USA
  $ 75     $ 100     $ 125  
Greece
  $ 35     $ 46     $ 58  
Mexico
  $ 19     $ 25     $ 31  
Sweden
  $ 75     $ 100     $ 125  

23



--------------------------------------------------------------------------------



 



ATTACHMENT A
Inbound Interfaces:

                      Interface Name   Program Name   Business Purpose   Vendor
  Source System   Destination System    
Dependents
  ACS   Infinium   ACS    
ACS Salary ISP and Pension
  ACS   Infinium   ACS    
Create ADP Tax Journal
  ADP   Infinium   ADP    
Maintain ADP Tax Controls
  ADP   Infinium   ADP    
ADP Periodic & Qtrly File Downld
  ADP   Infinium   ADP    
ADP Balance Report
  ADP   Infinium   ADP    
Refresh ADP Employee Number
  ADP   Infinium   ADP    
Unemployement emps
  Barnett   Infinium   Barnett    
US_RELOWAGE_UPDATE.CARTUS
  CARTUS   Infinium   CARTUS    
Send Cartus Receipt of gr
  CARTUS   Infinium   CARTUS    
Concur — Employee Master File Feed
  Concur   Infinium   Concur    
Employee information
  Concur   Infinium   Concur Expense    
FTP Employee information
  Concur   Infinium   Concur    
Export Employees to Concur
  Concur   Infinium   Concur    
US Bank — Concur Travel
  Concur   Infinum   Concur    
Garnishments
  County Government   Infinium   County Government    
Empire Eligbility and HDHP Mellon pass thru
  Empire/Blue   Infinium   Empire/Blue    
800 EVHR employee Infinium Data feed to (800)(Kronos) System
  ITT   Infinium   Kronos    
Employee feed 500
  ITT   Infinium   Cannon    
Cannon’s Full Employee Master Update To Cim
  ITT   Infinium   Cannon    
Download Employee Date to IPG -Daily (ER 810 92SHR)
  ITT   Infinium   Goulds

24



--------------------------------------------------------------------------------



 



                      Interface Name   Program Name   Business Purpose   Vendor
  Source System   Destination System    
Prudential Demographics 880
  Prudential   Infinium   Prudential    
Prudential Demographics 881
  Prudential   Infinium   Prudential    
Send Prudential Demographics Systems
  Prudential   Infinium   Prudential    
Prudential Systems Demographics(ENI, CAP, CMC, ECI)
  Prudential   Infinium   Prudential    
Cobra — New Hire
  SHPS   Infinium   SHPS    
FSA — Deduction feed to SHPS
  SHPS   Infinium   SHPS    
Stock Options Eligibility
  Smith Barney   Infinium   Smith Barney    
Smith Barney CODES FILE
  Smith Barney   Infinium   Smith Barney    
Smith Barney EMAIL ADDRESSES
  Smith Barney   Infinium   Smith Barney    
Smith Barney PARTICIPANTS
  Smith Barney   Infinium   Smith Barney    
New Hire
  State of Indiana   Infinium   State of Indiana    
WebMD ELIGIBILITY
  WebMD   Infinium   WebMD    
FTP CCUSECHD2 — Well Fargo password change
  Wells Fargo   Infinium   Wells Fargo    
CLP to send payroll ACH file to Wells Fargo
  Wells Fargo   Infinium   Wells Fargo    
CLP to run entire Wells Fargo pos pay process
  Wells Fargo   Infinium   Wells Fargo    
modified International ACH file for ALL of CANADA
  Wells Fargo   Infinium   Wells Fargo    
Direct deposit transmission
  Wells Fargo   Infinium   Wells Fargo    
Send Check Recon to bank
  Wells Fargo   Infinium   Wells Fargo    
Re-send check recon to bank
  Wells Fargo   Infinium   Wells Fargo    
Payroll ACH
  Wells Fargo   Infinium   Wells Fargo

25



--------------------------------------------------------------------------------



 



                      Interface Name   Program Name   Business Purpose   Vendor
  Source System   Destination System    
Active Directory
  ITT   Infinium   ITT    
HM Update Health Mast — Defense Companies
  ITT — HM   Infinium   HM    
Hyperion Planning — Build Transmission file
  ITT Hyperion   Infinium   Hyperion    
SAP AUTO PAY Benefit Deductions sent to Seneca Fall SAP system
  ITT SAP   Infinium   SAP P2P    
Send file to Hancock
  John Hancock   Infinium   John Hancock    
John Hancock Eligbility
  John Hancock   Infinium   John Hancock    
401K Feedback file from JP Morgan
  JP Morgan   Infinum   JP Morgan    
KAISER ELIGIBILITY
  Kaiser Permanete   Infinium   Kaiser Permanete    
Transmit file to Life Plus for Marsh
  Marsh   Infinium   Marsh    
Upload Life Plus file
  Marsh   Infinium   Marsh    
LifePlus Eligibility
  Marsh   Infinium   Marsh    
HSA Send Extract File From Robot Job
  Mellon   Infinium   Mellon    
Medco Prescription
  Merck Medco   Infinium   Merck Medco    
Metlife ltd/std mth — GL Advices
  Metlife Advices   Infinium   Metlife    
Metlife LTD/STD ( Menu option)
  Metlife Advices   Infinium   Metlife    
Metlife Dental
  Metlife Dental   Infinium   Metlife Dental    
Print Voluntary Accident Monthly report data
  National Union Fire   Infinum   National Union Fire    
PACIFICARE ELIG
  PACIFICARE   Infinium   PACIFICARE    
Prudential Loans Systems
  Prudential   Infinium   Prudential    
ENI Prudential Dollar Send — 800
  Prudential   Infinium   Prudential    
CAP Prudential Dollar Send -881
  Prudential   Infinium   Prudential    
ECI Prudential Dollar Send — 883
  Prudential   Infinium   Prudential

26



--------------------------------------------------------------------------------



 



                      Interface Name   Program Name   Business Purpose   Vendor
  Source System   Destination System    
AC ISP Rate change file
  ACS   ACS   Infinium    
Dependents
  ACS   Infinium   ACS    
ACS Salary ISP and Pension
  ACS   Infinium   ACS    
Create ADP Tax Journal
  ADP   Infinium   ADP    
ADP Qtrly Unempl Process
  ADP   ADP   Infiniium GL    
Maintain ADP Tax Controls
  ADP   Infinium   ADP    
ADP Periodic & Qtrly File Downld
  ADP   Infinium   ADP    
ADP Balance Report
  ADP   Infinium   ADP    
Refresh ADP Employee Number
  ADP   Infinium   ADP    
SAVINGS BOND CONT FL
  BANK OF CANADA   Infinium   BANK OF CANADA    
Unemployement emps
  Barnett   Infinium   Barnett    
To update Infinium HR; contains pension data
  Buck   Buck   Infinium    
Load and List wage request file from Cartus
  CARTUS   CARTUS   Infinium    
Load Cartus file and process-batch job
  CARTUS   CARTUS   Infinium    
Bring in Cartus Wage Request file
  CARTUS   CARTUS   Infinium    
Load Cartus Gross Ups
  CARTUS   CARTUS   Infinium    
US_RELOWAGE_UPDATE.CARTUS
  CARTUS   Infinium   CARTUS    
Send Cartus Receipt of gr
  CARTUS   Infinium   CARTUS

27



--------------------------------------------------------------------------------



 



                      Interface Name   Program Name   Business Purpose   Vendor
  Source System   Destination System    
Re-Apply Concur (PYPME History) to Payroll
  Concur   Concur   Infinium    
Concur — Load Employees from INFIN
  Concur   Concur   Infinium    
 
               
Expense transations
  Concur   Concur   Infinium    
CONCUR — travel process expense records
  Concur   Concur   Infinium    
Concur- Employee Master File Feed
  Concur   Infinium   Concur    
Employee information
  Concur   Infinium   Concur E-Xpense    
FTP Employee information
  Concur   Infinium   Concur    
Export Employees to Concur
  Concur   Infinium   Concur    
US Bank — Concur Travel
  Concur   Infinum   Concur    
Garnishments
  County Government   Infinium   County Government    
Empire Eligbility and HDHP Mellon pass thru
  Empire/Blue   Infinium   Empire/Blue    
Labor feed 800
  Infinium   B&G   Infinium    
Labor feed CQC
  Infinium   Canada   Infinium    
Canadian Kronos Labor interface to Infinium
  Infinium   Canada Krono   Infinium    
Labor To Daily Time (CPSAL)
  Infinium   CPSAL   Infinium    
Labor Load (FFSAL)
  Infinium   FFSAL   Infinium    
Labor Load (FISAL)
  Infinium   FISAL   Infinium    
Labor feed 831
  Infinium   FLOBW   Infinium    
Labor feed 800
  Infinium   Flojet   Infinium    
labor laod(FLSAL)
  Infinium   FLSAL   Infinium    
Labor Load (GPH9V)
  Infinium   G9H   Infinium    
Labor load (GPH9W)
  Infinium   G9H   Infinium    
Labor feed 835
  Infinium   Gould Pumps -WTG   Infinium    
Labor feed 800
  Infinium   Heat   Infinium    
After Posting CL-Create GL Interface Files
  Infinium   Infinium   Infinium    
Time(LEOSAL)
  Infinium   LEOSAL   Infinium    
Time(PISAL)
  Infinium   PISAL   Infinium

28



--------------------------------------------------------------------------------



 



                      Interface Name   Program Name   Business Purpose   Vendor
  Source System   Destination System    
Labor feed 860
  Infinium   Rule Hr   Infinium    
Labor feed 860
  Infinium   Rule Sal   Infinium    
Time(WPC)
  Infinium   WCP   Infinium    
Time(WEDBW)
  Infinium   WEDBW   Infinium    
Promotions
  Infinium   Excel   Infinium    
Salary Changes
  Infinium   Excel   Infinium    
FTC Employee Master to be FTP
  ITT   Infinium   Infinium    
FTCGL to be sent out to FTC
  ITT   Infinium   Infinium    
Goulds GL to be FTP
  ITT   Infinium   Infinium    
Goulds Flowtronex GL to be FTP
  ITT   Infinium   Infinium    
Creates and Builds GL recs for a Cycle code
  ITT   Infinium   Infinium    
Employee information 800
  ITT   Infinium   B&G    
Kronos employee download CQC
  ITT   Infnium   Canadian companies    
Generic GL Interface File
  ITT   Infinium   Infinium    
Active Directory
  ITT   Infinium   ITT    
FLYGT EMP FEED
  ITT — FLYGT   Infinium   FLYGT    
HM Update Health Mast — Defense Companies
  ITT — HM   Infinium   HM    
Hyperion Planning- Build Transmission file
  ITT Hyperion   Infinium   Hyperion    
SAP AUTO PAY Benefit Deductions sent to Seneca Fall SAP system
  ITT SAP   Infinium   SAP P2P    
Send file to Hancock
  John Hancock   Infinium   John Hancock    
John Hancock Eligbility
  John Hancock   Infinium   John Hancock    
Receive Long Term Care file
  John Hancock   John Hancock   Infinium    
Receive LongTerm Care Billing file
  John Hancock   John Hancock   Infinium    
Copy from Tape J&HKVI data to file XPYPJHI
  John Hancock   John Hancock   Infinium    
Receive life plus file
  John Hancock   John Hancock   Infinium    
401K Feedback file from JP Morgan
  JP Morgan   Infinum   JP Morgan    
401K Hourly to JP Morgan
  JP Morgan   JP Morgan   Infinium    
KAISER ELIGIBILITY
  Kaiser Permanete   Infinium   Kaiser Permanete    
Transmit file to Life Plus for Marsh
  Marsh   Infinium   Marsh    
Upload Life Plus file
  Marsh   Infinium   Marsh    
Life Plus Eligibility
  Marsh   Infinium   Marsh    
Receive Life Plus Input File
  Marsh   Marsh   Infinium

29



--------------------------------------------------------------------------------



 



                      Interface Name   Program Name   Business Purpose   Vendor
  Source System   Destination System    
Medco Prescription
  Merck Medco   Infinium   Merck Medco    
Metlife ltd/std mth — GL Advices
  Metlife Advices   Infinium   Metlife    
Metlife LTD/STD ( Menu option)
  Metlife Advices   Infinium   Metlife    
Metlife Dental
  Metlife Dental   Infinium   Metlife Dental    
Print Voluntary Accident Monthly report data
  National Union Fire   Infinum   National Union Fire    
PACIFICARE ELIG
  PACIFICARE   Infinium   PACIFICARE    
Receive and process autotime — car allowance
  Runzheimer   Runzheimer   Infinium    
Receive and process Can AT — car allowance
  Runzheimer   Runzheimer   Infinium    
Re-Apply Runzheimer (PYPME History) to Payroll
  Runzheimer   Runzheimer   Infinium    
Cobra — New Hire
  SHPS   Infinium   SHPS    
FSA — Deduction feed to SHPS
  SHPS   Infinium   SHPS    
Stock Options Eligibility
  Smith Barney   Infinium   Smith Barney    
Smith Barney CODES FILE
  Smith Barney   Infinium   Smith Barney    
Smith Barney EMAIL ADDRESSES
  Smith Barney   Infinium   Smith Barney    
Smith Barney PARTICIPANTS
  Smith Barney   Infinium   Smith Barney    
Receive Smith Barney Options
  Smith Barney   Smith Barney   Infinium    
Receive Smith Barney Restricted
  Smith Barney   Smith Barney   Infinium    
New Hire
  State of Indiana   Infinium   State of Indiana    
United Way Upload to PYPDE
  United Way   United Way   Infinium    
WebMD ELIGIBILITY
  WebMD   Infinium   WebMD    
FTP CCUSECHD2 — Well Fargo password change
  Wells Fargo   Infinium   Wells Fargo    
CLP to send payroll ACH file to Wells Fargo
  Wells Fargo   Infinium   Wells Fargo    
CLP to run entire Wells Fargo pos pay process
  Wells Fargo   Infinium   Wells Fargo    
modified International ACH file for ALL of CANADA
  Wells Fargo   Infinium   Wells Fargo    
Direct deposit transmission
  Wells Fargo   Infinium   Wells Fargo    
Send Check Recon to bank
  Wells Fargo   Infinium   Wells Fargo    
Re-send check recon to bank
  Wells Fargo   Infinium   Wells Fargo    
Payroll ACH
  Wells Fargo   Infinium   Wells Fargo    
CLP to receive check recon file from Wells Fargo
  Wells Fargo   Wells Fargo   Infinium    
Receive Check recon
  Wells Fargo   Wells Fargo   Infinium

30



--------------------------------------------------------------------------------



 



ATTACHMENT B
The following table documents the process day for the in-scope pay cycles:

                                  EMPLOYER   CYCLE CODE   NAME   FREQ   Paid Lag
  Paid Current   Process Day   NEWCO   Required By
GOULDS PUMPS CANADA (IPG)
  CGOBW   Bl WEEKLY CGO   B       X   Pay Week — Monday   ITTCO   Mon — 2pm
ONTARIO PRO SERVICES CENTER
  CONBW   Bl WEEKLY CON   B   X       Pay Week — Monday   ITTCO   Mon — 2pm
ITT CANNON
  BIWBW   BIWBI WEEKLY   B   X       Pay Week — Tuesday   ITTCO   Tues — 2pm
ITT CANNON
  BIWHR   BIW HOURLY   B   X       Pay Week — Tuesday   ITTCO   Tues — 2pm
ITT CANNON
  BWCAN   Bl WEEKLY CANNON   B   X       Pay Week — Monday   ITTCO   Tues — 2pm
ITT CANNON
  HRCAN   CANNON HOURLY EMPLOYEES   B   X       Pay Week — Tuesday   ITTCO  
Tues — 2pm
ITTVEAM, LLC
  BWVEA   VEAM SALARY   B   X       Pay Week — Monday   ITTCO   Tues — 2pm
ITTVEAM, LLC
  HRVEA   HOURLY VEAM   B   X       Pay Week — Monday   ITTCO   Tues — 2pm
 
                               
ITT CORPORATION
  BWIND   ITT INDUSTRIES BI-WEEKLY   B   X       Pay Week — Tuesday   Unknown  
Tues — 2pm
COMPUTER & EQUIP LEASING CORP
  CELBW   COMPUTER & EQUIP LEASING   B       X   Non Pay Week — Friday   Unknown
  Tues — 2pm
ITT TRANSPORTATION DIST SVCS
  BWGRP   TDS BW   B       X   Non Pay Week — Friday   Unknown   Tues — 2pm
ITT FLUID TECHNOLOGY
  AERHR   AEROSPACE HOURLY AH   W   X       Pay Week — Monday   ITTCO   Tues —
2pm
ITT FLUID TECHNOLOGY
  AESAL   AEROSPACE SALARY AP   B   X       Pay Week — Monday   ITTCO   Tues —
2pm
ITT FLUID TECHNOLOGY
  AMOHR   AMORY HOURLY FH   W   X       Pay Week — Monday   ITTCO   Tues — 2pm
ITT FLUID TECHNOLOGY
  AMSAL   AMORY SALARY FS   B       X   Pay Week — Tuesday   ITTCO   Tues — 2pm

31



--------------------------------------------------------------------------------



 



                                  EMPLOYER   CYCLE CODE   NAME   FREQ   Paid Lag
  Paid Current   Process Day   NEWCO   Required By
ITT R&CW CANADA
  FPCAS   FLUID PRODUCTS   B       X   Pay Week — Monday   WaterCO   Mon — 2pm
 
                               
ITT WATER & WASTEWATE
  FLCAN   BI WEEKLY FLYGT   B       X   Non Pay Week —   WaterCO   Mon — 2pm
 
                               
ITT CORPORATI
  BWIND   ITT INDUSTRIES   B   X       Pay Week — Tuesday   Unknown   Tues — 2pm
COMPUTER & EQUIP
  CELBW   COMPUTER & EQUIP   B       X   Non Pay Week —   Unknown   Tues — 2pm
 
                               
ITT
  BWGRP   TDS BW   B       X   Non Pay   Unknown   Tues — 2pm
ITT FLUID TECHNOLOGY
  BGSAL   BELL & GOSSETT   B       X   Pay Week — Tuesday   WaterCO   Tues — 2pm
ITT FLUID TECHNOLOGY
  BGUN   BELL& GOSSETT   B   X       Pay Week — Tuesday   WaterCO   Tues — 2pm
ITT FLUID TECHNOLOGY
  CONHR   CONOFLOW HOURLY CH   W   X       Pay Week — Monday   WaterCO   Tues —
2pm
ITT FLUID TECHNOLOGY
  COSAL   CONOFLOW SALARY CN   B       X   Non Pay Week —Friday   WaterCO   Tues
— 2pm
ITT FLUID TECHNOLOGY
  CPSAL   CUSTOM PUMPS SALARY   B       X   Non Pay Week — Thursday   WaterCO  
Tues — 2pm
ITT FLUID TECHNOLOGY
  FLOBW   FLOJET BI WEEKLY   B       X   Non Pay Week —   WaterCO   Tues — 2pm
ITT FLUID TECHNOLOGY
  FTCBW   FTC BI WEEKLY   B       X   Pay Week — Tuesday   WaterCO   Tues — 2pm
ITT FLUID TECHNOLOGY
  GRSAL   GRINDEX SALARY GR   B       X   Non Pay Week —Friday   Unknown   Tues
— 2pm
ITT FLUID TECHNOLOGY
  HTUN   HEAT TRANSFER   W   X       Pay Week — Monday   WaterCO   Tues — 2pm
ITT FLUID
  RCSAL   R&CW HQ   B       X   Pay Week —   WaterCO   Tues — 2pm
ITT FLUID
  SHBW   SHEROTEC   B       X   Non Pay   Unknown   Tues — 2pm
ITT FLUID TECHNOLOGY
  SHHR   SHEROTEC HOURLY ST   W   X       Pay Week — Monday   Unknown   Tues —
2pm
ITT FLUID
  WTBW   WET   B   X       Pay Week —   Unknown   Tues — 2pm
LAING
  LTSAL   LAING   B       X   Pay Week —   WaterCO   Tues — 2pm
ITT
CORPORATI
  FRCSA   GOULD SHARED   B       X   Non Pay Week —   Unknown   Tues — 2pm
ITT GOULDS PUMPS PA
  H9XSA   ASHLAND SALARY   B       X   Non Pay Week —   Unknown   Tues — 2pm
ITT GOULDS PUMPS TEXAS
  H9WSA   TX TURBINE & PRO
SHOP SALARY   B       X   Non Pay Week — Thursday   WaterCO   Tues — 2pm
 
                               
FLOWTRONE X PSI INC
  FLOBW   FLOWTRONE X PSI BW   B   X       Non Pay Week —   WaterCO   Tues — 2pm
ITT WATER
  9XLWS   WATER TEC   B       X   Non Pay   WaterCO   Tues — 2pm

32



--------------------------------------------------------------------------------



 



                                  EMPLOYER   CYCLE CODE   NAME   FREQ   Paid Lag
  Paid Current   Process Day   NEWCO   Required By
ITT WATER TECHNOLOG
  92WTG   WATER TECH WEEKLY   W   X       Pay Week — Monday   WaterCO   Tues —
2pm
GODWIN PUMPS OF
  WKGWP   GODWIN PUMP   W   X       Pay Week — Tuesday   WaterCO   Tues — 2pm
GODWIN PUMPS OF
  BWGWP   GODWIN PUMP Bl -   B   X       Pay Week — Tuesday   WaterCO   Tues —
2pm
ITT WATER & WASTEWATE
R IN LLC
  FISAL   MINERVA SALARY BIWEEKLY   B       X   Non Pay Week —Friday   WaterCO  
Tues — 2pm
ITT WATER & WASTEWATE
  FFSAL   FLYGT FLORIDA SAL   B       X   Non Pay Week —   WaterCO   Tues — 2pm
ITT RULE
  RUSAL   RULE SALARY   B       X   Pay Week —   WaterCO   Tues — 2pm
ADVANCED WATER
  WPC   WATER POLUTION   B       X   Pay Week — Monday   WaterCO   Tues — 2pm
SRP ACQUISITION CORP
  ROYCE   SRP ACQUISITION CORP   B       X   Pay Week — Monday   WaterCO   Tues
— 2pm
WEDECO INC
  WEDBW   WEDECO BW   B   X       Pay Week —   WaterCO   Tues — 2pm
THE FB LEOPOLD
  LEOSA   LEOPOLD BW   B       X   Pay Week — Monday   WaterCO   Tues — 2pm
NOVA ANALYTICS
  BWEXE   Bi-Weekly Executive   B   X       Pay Week — Tuesday   WaterCO   Tues
— 2pm
NOVA ANALYTICS EUROPE LLC
  BWNAE   BW NOVA ANALYTICS EUROPE LLC   B   X       Pay Week — Tuesday  
WaterCO   Tues — 2pm
GLOBAL WATER INSTRUMEN
TATION
  BWGWI   BW GLOBAL WATER INSTRUMEN
TATION   B   X       Non Pay Week Tuesday   WaterCO   Tues — 2pm
BELLINGHA M&
  BWBSI   BELLINGHA M&   B       X   Pay Week — Tuesday   WaterCO   Tues — 2pm
AANDERAA DATA INSTRUMEN
  BWADI   BW AANDERAA DATA   B       X   Pay Week — Tuesday   WaterCO   Tues —
2pm

33



--------------------------------------------------------------------------------



 



                                  EMPLOYER   CYCLE CODE   NAME   FREQ   Paid Lag
  Paid Current   Process Day   NEWCO   Required By
ITT FLUID TECHNOLOGY
  CTBW   C’TREAT BW   B       X   Non Pay Week -Friday   ITTCO   Tues - 2pm
ITT FLUID TECHNOLOGY
  EVHR   ENG VALVES HOURLY   W   X       Pay Week - Monday   ITTCO   Tues - 2pm
ITT FLUID TECHNOLOGY
  EVSAL   ENG VALVES SALARY EV   B       X   Non Pay Week -Friday   ITTCO   Tues
- 2pm
ITT FLUID TECHNOLOGY
  GRSAL   GRINDEX SALARY GR   B       X   Non Pay Week -Friday   Unknown   Tues
- 2pm
ITT FLUID TECHNOLOGY
  MFCBW   MOTION FLOW CONTROL SALARY   B       X   Pay Week - Tuesday   ITTCO  
Tues - 2pm
ITT FLUID TECHNOLOGY
  SHBW   SHEROTEC BW   B       X   Non Pay Week -Friday   Unknown   Tues - 2pm
ITT FLUID TECHNOLOGY
  SHHR   SHEROTEC HOURLY ST   W   X       Pay Week - Monday   Unknown   Tues -
2pm
ITT FLUID TECHNOLOGY
  WTBW   WET   B   X       Pay Week - Monday   Unknown   Tues - 2pm
ITT GOULDS PUMPS
  CARBN   CARBON INDUSTRIES   B       X   Non Pay Week -Friday   ITTCO   Tues -
2pm
ITT GOULDS PUMPS
  EVZHR   DIV-IPG, UNITS VU,PJ,QU WEEKLY   W   X       Pay Week - Monday   ITTCO
  Tues - 2pm
ITT GOULDS PUMPS
  H9WPS   PRO SHOP SALARY TX-BI-WEEKLY   B       X   Pay Week - Monday   ITTCO  
Tues - 2pm
ITT GOULDS PUMPS
  PROBW   BI WEEKLY CYCLE   B       X   Non Pay Week -Friday   ITTCO   Tues -
2pm
ITT GOULDS PUMPS
  9XLCS   CITY OF INDUSTRY SALARY   B       X   Non Pay Week -Friday   ITTCO  
Tues - 2pm
ITT GOULDS PUMPS
  9XLSA   GOULD’S IPG BI-WEEKLY SALARY   B       X   Non Pay Week -Friday  
ITTCO   Tues - 2pm
ITT GOULDS PUMPS
  92SHR   SF UNION -IPG-SU, CPG-WU WKLY   W   X       Pay Week - Monday   ITTCO
  Tues - 2pm

34



--------------------------------------------------------------------------------



 



                                              EMPLOYER   CYCLE CODE   NAME  
FREQ   Paid Lag   Paid Current   Process Day     NEWCO     Required By  
ITT CORPORATION( FRC)
  FRCSA   GOULD SHARED SERVICES   B       X   Non Pay Week — Thursday   Unknown
  Tues — 2pm
ITT GOULDS PUMPS PA
  H9XSA   ASHLAND SALARY   B       X   Non Pay Week —Friday   Unknown   Tues —
2pm
ITT GOULDS PUMPS IPG
  H9YSA   IPG SALARY   B       X   Non Pay Week — Thursday   ITTCO   Tues — 2pm
ITT ENERGY ABSORPTION(ENIDINE)
  EAHR   ENIDINE WEEKLY HOURLY EA   W   X       Pay Week — Tuesday   ITTCO  
Tues — 2pm
ITT ENERGY ABSORPTION(ENIDINE)
  EASAL   ENIDINE BI-WEEKLY SALARY EA   B   X       Pay Week — Tuesday   ITTCO  
Tues — 2pm
ITT ENERGY ABSORPTION (CAP)
  CAHR   CAP WEEKLY HOURLY CA   W   X       Pay Week — Monday   ITTCO   Tues —
2pm
ITT ENERGY ABSORPTION (CAP)
  CASAL   CAP BI-WEEKLY SALARY CA   B   X       Non Pay Week —Friday   ITTCO  
Tues — 2pm
ITT CONTROLS (CMC)
  BIHR   BILLERICA HOURLY CM   B   X       Pay Week — Tuesday   ITTCO   Tues —
2pm
ITT CONTROLS (CMC)
  BISAL   BILLERICA Bl WEEKLY SALARY CM   B       X   Pay Week — Tuesday   ITTCO
  Tues — 2pm
ITT CONTROLS (CMC)
  CMHR   CMC BI-WEEKLY HOURLY CM   B   X       Pay Week — Tuesday   ITTCO   Tues
— 2pm
ITT CONTROLS (CMC)
  CMSAL   CMC BI-WEEKLY SALARY CM   B       X   Pay Week — Tuesday   ITTCO  
Tues — 2pm
ITT-KALIBURN INC.
  KBHR   KALI BURN HOURLY (BI-WEEKLY)   B   X       Pay Week — Tuesday   ITTCO  
Tues — 2pm
ITT-KALIBURN INC.
  KBSAL   KALI BURN SALARY (BI-WEEKLY   B       X   Pay Week — Tuesday   ITTCO  
Tues — 2pm
ITT KONI
  BWFRI   KONI FRICTION SALARIED   B       X   Non Pay Week — Thursday   ITTCO  
Tues — 2pm
ITT KONI
  BWKON   BI WEEKLY KONI   B       X   Non Pay Week — Thursday   ITTCO   Tues —
2pm

35



--------------------------------------------------------------------------------



 



ATTACHMENT C
Custom Queries to be run once a month by service provider:

                      Application Used to             Query/Report Name  
Produce Information   Provider   Information Supplied   Frequency of Request
DWA87200_MonthYear   Infinium Query   Debbie Weeks  
Salaries Information of employees on Severance (Income Codes 00140 and 00270)
  Monthly Payroll by Individual   Business Objects   Carol Whisler  
Payroll information of HQ Employees with names and cost centers
  Monthly Headcount   Business Objects   Idania Miro  
Payroll information of HQ Employees with names and cost centers
  Monthly

36



--------------------------------------------------------------------------------



 



SCHEDULE CB2
SECURITY OPERATIONS CENTER
     Schedule Intentionally Deleted Prior to Distribution Date

1



--------------------------------------------------------------------------------



 



SCHEDULE CB3
INFINIUM APPLICATION SERVICES
Capitalized terms used herein and not otherwise defined shall have the meaning
assign such term in the Agreement. The Services provided hereunder are subject
in all respects to the terms and conditions of the Agreement, except where
expressly noted.
SERVICE OWNER
All service matters, general inquiries and notices regarding this service should
be directed to:

              Name   Title   Phone   e-mail Dan Johnston
Exelis Inc.   Enterprise Applications Manager   (260) 451-6042  
dan.johnston@exelisinc.com               Donna Sanabria
Xylem Inc.   IT Director, Corporate Functions and PMO   (914) 641-2046  
donna.sanabria@xyleminc.com

GENERAL SERVICE DESCRIPTION
Service Provider will provide Infinium Application Support Services for Service
Receiver.
Service Receiver and its Subsidiaries will utilize Service Provider’s resources
based on the functionality, processes, input and output screens, and documents
that support the Service Provider’s business and business processes in the
twelve months prior to the Distribution date.
SCOPE OF SERVICES
Upon the terms and subject to the conditions of this Services Schedule and the
Agreement, Service Provider shall provide to Service Recipient the services
identified below (collectively, the “Services”).

 



--------------------------------------------------------------------------------



 



                                          Minimum Service                 BAU
Transaction   Period     Service #   Service Name   Description of Service  
Volume   (in mo.)   Service Charge
 
      Provide Infinium Application HR, Payroll, and General Ledger Related
Support Services:                
 
                       
IT-Infinium-01
  Infinium Application HR, Payroll and related GL Support Services  
•     Access to Infinium Application — Service Provider will provide access to
application through form(s) signed off by the appropriate signing authority or
designated Executive per the Master Services Agreement, and submitted through
Remedy tickets. Service Provider will give access to the requested menu options.
Service Provider will provide access to application for authorized service
receiver users per the security guidelines outlined in the Master Services
Agreement. Service Provider will create new application and database users
pre-approved by Service Recipient, maintain application and database passwords,
maintain application and database security to meet security and controls
guidelines identified in Master Services Agreement, as well as monitor and
restrict unauthorized access to source code and data. Service Provider will
maintain production batch schedule, execute batch jobs, assess impact of failed
batch jobs, and adjust schedule to account for batch job failures and delays.
Service Provider will execute web server and application server configuration
changes, monitor and maintain application administration Cron jobs and shell
scripts. Time required to provide access to the application will be within
(5) five business days.
        18     Costs will be passed through as part of the HR/Payroll/Benefits
TSA
 
                       
 
     
•     Infinium Support & Maintenance — Service Provider will monitor incident
resolution requests as reported via Remedy tickets, recommend and notify Service
Receiver, and implement incident resolution or expected fix from vendor per the
SLA outlined in the Service Level section of this agreement. Service Provider
will identify and communicate breaks in application discovered by automated or
monitoring system, develop solution and approach to address break in
application, and implement fixes to resolve break in application.
  65 calls/ month            
 
                       
 
     
•     Infinium Database Support — Service Provider will trouble shoot database
related incidents as reported via Remedy tickets. These activities include
maintaining database schemas if necessary, performing data cleanup activities as
well as scheduled maintenance activities, requesting database/file restores, and
providing support for all database issues in production and test/development
environments.
  6 calls/ month            
 
                       
 
     
•     Custom reports and data extracts will be provided as necessary to support
legal, audit and compliance tasks when requested by authorized individuals.
               
 
                       
 
     
•     Ad-Hoc development/services or processing of reports consistent with what
was provided in the
               

2



--------------------------------------------------------------------------------



 



                                          Minimum Service                 BAU
Transaction   Period     Service #   Service Name   Description of Service  
Volume   (in mo.)   Service Charge
 
      12 months prior to the distribution date will be supported as part of this
agreement. Any new Ad-Hoc reporting requirements will be considered out-of-scope
and will be provided on a time and materials basis as described in the
Additional Pricing section of this agreement.                
 
                       
 
     
•     Any modification of 3rd Party Interfaces consistent with support of BAU or
seasonal business processes which were provided with existing internal resources
in the 12 months prior to the distribution date will be supported as part of
this agreement. Any changes to 3rd party relationships which require new
interface modifications or re-writes are not included as part of the scope of
this agreement and will be provided on a time and materials basis as described
in the Additional Pricing section of this agreement.
               
 
                       
 
      Provide Infinium Application General Ledger Support for Enterprise
Accounting Function:                
 
                       
IT-Infinium-02
  Infinium
Application GL
Services for
Enterprise
Accounting Function
Support Services  
•     Access to Infinium Application — Service Provider will provide access to
application through form(s) signed off by the appropriate signing authority or
designated Executive per the Master Services Agreement, and submitted through
Remedy tickets. Service Provider will give access to the requested menu options.
Service Provider will provide access to application for authorized service
receiver users per the security guidelines outlined in the Master Services
Agreement. Service Provider will create new application and database users
pre-approved by Service Recipient, maintain application and database passwords,
maintain application and database security to meet security and controls
guidelines identified in Master Services Agreement, as well as monitor and
restrict unauthorized access to source code and data. Service Provider will
maintain production batch schedule, execute batch jobs, assess impact of failed
batch jobs, and adjust schedule to account for batch job failures and delays.
Service Provider will execute web server and application server configuration
changes, monitor and maintain application administration Cron jobs and shell
scripts. Time required to provide access to the application will be within
(5) five business days.
        18     Costs will be passed through as part of General Ledger Accounting
— ITT HQ TSA
 
                       
 
     
•     Infinium Support & Maintenance — Service Provider will monitor incident
resolution requests as reported via Remedy tickets, recommend and notify Service
Receiver, and implement incident resolution or expected fix from vendor per the
SLA outlined in the Service Level section of this agreement. Service Provider
will identify and communicate breaks in application discovered by automated or
monitoring system, develop solution and approach to address break in
application, and implement fixes to resolve break in application.
  65 calls/ month            

3



--------------------------------------------------------------------------------



 



                                          Minimum Service                 BAU
Transaction   Period     Service #   Service Name   Description of Service  
Volume   (in mo.)   Service Charge
 
     
•     Infinium Database Support — Service Provider will trouble shoot database
related incidents as reported via Remedy tickets. These activities include
maintaining database schemas if necessary, performing data cleanup activities as
well as scheduled maintenance activities, requesting database/file restores, and
providing support for all database issues in production and test/development
environments.
  6 calls/ month            
 
                       
 
     
•     Custom reports and data extracts will be provided as necessary to support
legal, audit and compliance tasks when requested by authorized individuals.
               
 
                       
 
     
•     Ad-Hoc development/services or processing of reports consistent with what
was provided in the 12 months prior to the distribution date will be supported
as part of this agreement. Any new Ad-Hoc reporting requirements will be
considered out-of-scope and will be provided on a time and materials basis as
described in the Additional Pricing section of this agreement.
               
 
                       
 
     
•     Any modification of 3rd Party Interfaces consistent with support of BAU or
seasonal business processes which were provided with existing internal resources
in the 12 months prior to the distribution date will be supported as part of
this agreement. Any changes to 3rd party relationships which require new
interface modifications or re-writes are not included as part of the scope of
this agreement and will be provided on a time and materials basis as described
in the Additional Pricing section of this agreement.
               
 
                       
 
      Provide Infinium Accounts Payable and Currency Management Support for
Enterprise Accounting Function:                
 
                       
IT-Infinium-03
  Infinium Application AP and CM Support Services  
•     Access to Infinium Application — Service Provider will provide access to
application through form(s) signed off by the appropriate signing authority or
designated Executive per the Master Services Agreement, and submitted through
Remedy tickets. Service Provider will give access to the requested menu options.
Service Provider will provide access to application for authorized service
receiver users per the security guidelines outlined in the Master Services
Agreement. Service Provider will create new application and database users
pre-approved by Service Recipient, maintain application and database passwords,
maintain application and database security to meet security and controls
guidelines identified in Master Services Agreement, as well as monitor and
restrict unauthorized access to source code and data. Service Provider will
maintain production batch schedule, execute batch jobs, assess impact of failed
batch jobs, and adjust schedule to account for batch job failures and delays.
Service Provider will execute web server
      18     Costs will be passed through as part of General Ledger
Accounting–ITT HQ

4



--------------------------------------------------------------------------------



 



                         
 
     
      and application server configuration changes, monitor and maintain
application administration Cron jobs and shell scripts. Time required to provide
access to the application will be within (5) five business days.
               
 
                       
 
     
•     Infinium Support & Maintenance — Service Provider will monitor incident
resolution requests as reported via Remedy tickets, recommend and notify Service
Receiver, and implement incident resolution or expected fix from vendor per the
SLA outlined in the Service Level section of this agreement. Service Provider
will identify and communicate breaks in application discovered by automated or
monitoring system, develop solution and approach to address break in
application, and implement fixes to resolve break in application.
  20 calls/ month            
 
                       
 
     
•     Infinium Database Support — Service Provider will trouble shoot database
related incidents as reported via Remedy tickets. These activities include
maintaining database schemas if necessary, performing data cleanup activities as
well as scheduled maintenance activities, requesting database/file restores, and
providing support for all database issues in production and test/development
environments.
  6 calls/ month            

 

*   BAU volumes will be calculated on a rolling 12-month average to account for
seasonal fluctuations and any temporary spike in service volumes post-spin.   *
  For BAU volumes, one incident will be considered the equivalent of one call
(regardless of the number of phone conversations related to the same issue).

Services that will not be provided as part of this agreement are:

  •   Employee Self Service Module (including Online Benefits Enrollment)

Service Volumes Greater Than or Less Than Observed Pre-Distribution Date
Service Provider will deliver the same volume of Services as delivered in the
12 months prior to the Distribution Date, plus or minus 10% (such activity,
including any such 10% deviation, “Business as Usual activities” or “BAU”) at no
additional cost per unit. Service Provider will accommodate Service Receiver’s
inorganic (Mergers, Acquisitions, and Divestitures) activities on a time and
materials basis with respect to the one-time set-up fees. The table below will
then apply following the completion of the one-time set-up activities.

          Scenario   One-Time Setup Fees   Monthly Fees
Service Volume within BAU [Note: BAU already includes +/- 10% of
pre-distribution date volumes]
  No incremental one-time fees when Service Receiver utilizes services and
structure as-is with no changes under this agreement   Steady-State fee
structure for requisite service as documented below

5



--------------------------------------------------------------------------------



 



          Scenario   One-Time Setup Fees   Monthly Fees
Service Volume greater or less than BAU
  Service Provider will develop a commercially reasonable quote for acceptance
by the Service Receiver provided the Service Receiver utilizes services and
structure as-is with no significant changes under this agreement   Service
Provider will develop a commercially reasonable quote for acceptance by the
Service Receiver incremental to the base service costs documented below for the
requisite service.

Ad-Hoc development/services or processing of reports consistent with what was
provided prior to the distribution date will be supported as part of this
agreement. Service Provider will use commercially reasonable efforts based on
provider’s current abilities to accommodate regulatory or legal ad-hoc requests.
Ad-hoc requests which may need to be performed to assist Service Receiver in
meeting new legal obligations will be provided on a time and materials basis as
described in the Additional Pricing section of this agreement. Any changes to
3rd party relationships which require interface modifications or re-writes are
not included as part of the scope of this agreement. Should the Service Receiver
require such changes, Parties agree to negotiate in good faith with regard to
such modification. In the event modifications to the services provided are
required by law for only the Service Recipient and such modifications increase
the cost for Service Provider, Service Recipient that requires the modifications
shall pay all the additional costs including the costs for the other Service
Recipients.
Exit Services
The following services will be provided upon receipt of a Termination Notice to
exit from this Service.

              Service #   Service Name   Description of Service   Service Charge
($/hour)
 
      Service Provider will make commercially reasonable best efforts to assist
Service Receiver in exiting of this agreement. These efforts include:    
 
           
IT-Infinium-04
  Infinium Migration  
•     Support of data extraction requests from the Service Receiver
  Time and Materials Based on Additional Pricing Section
 
           
 
     
•     Providing Subject Matter Expertise in helping the Service Receiver
understand current state data schema and configuration details
   
 
           
 
      Service Provider will provide the following knowledge transfer services:  
 
 
           
IT-Infinium-05
  Infinium Knowledge
Transfer  
•     Existing non-sensitive documentation maintained by the Service Provider
will be given to the Service Receiver as it relates to the Infinium Application
and related interfaces
  Time and Materials Based on Additional Pricing Section

6



--------------------------------------------------------------------------------



 



Supplemental Services
For requests for supplemental services relating to Infinium Application support
services by Service Receiver not mentioned in this Schedule or not included
within the costs documented in this agreement, Service Receiver will provide a
discreet project request and submit such request to Service Provider using the
formalized Change Request attached as Annex A for consideration by Service
Provider.
Where notice is required a number of business days prior to some required action
by Service Provider, notice must be received by 12 noon Eastern Time to be
counted as received during such business day. Service Provider shall, within a
commercially reasonable period, provide a price quote to be commercially
reasonable based on the current cost of the Services to Service Receiver taking
into account, such items as the specific time the request was made, service
delivery volumes, exit planning activities, and other activities Service
Provider is currently engaged in at the time of the request, but not later than
30 days after the request was made. If Service Provider, in its sole discretion
determines (i) such request would increase the ongoing operating costs for
Service Provider (as a service recipient) or any other service receiver or
(ii) that it is not capable of making such changes with its current staff during
the time period requested without interrupting the Services provided to itself
or any other service receiver. Service Provider need not provide a price quote
or perform the services. Where a price quote is provided, Service Provider shall
provide the service requested upon acceptance of the price.
LOCATIONS
Services are initially provided from Fort Wayne, IN, USA to Canada and USA
locations for HR and payroll, and White Plains, NY for GL, AP, and CM.
PREREQUISITES/DEPENDENCIES

            •   Service Receiver will maintain the applications and interfaces
documented in Attachment A.     •   Any IT services required to support business
services outlined in the HR/Payroll/Benefits TSA and which were provided in the
12 months prior to the distribution date will be supported as part of this
agreement.     •   If Service Receiver sends inaccurate data to Service Provider
it will be the responsibility of the Service Receiver to rectify any problems
and bear any costs incurred to rectify the issue.     •   Security and access
controls will be maintained as set forth in the Master Services Agreement.

7



--------------------------------------------------------------------------------



 



NOTICE REQUIREMENT
Official Notices and Bills under this Schedule should be sent to the following
addresses (with an email copy to the Service Owners set forth above):
If to the Service Provider:
Exelis Inc.
1650 Tysons Boulevard
Suite 1700
McLean, VA 22102
Attention: Joe Daniel
Joe.daniel@exelisinc.com
If to the Service Receiver:
Xylem Inc.
240 Fall Street
Seneca Falls, NY 13148
Attention: Linda Lynch
Linda.lynch@xyleminc.com
SERVICE LEVEL
Service Provider will classify incidents at its own discretion. Such
classifications shall be consistent with the priorities Service Provider set for
itself as a recipient of services. Incidents classified using this methodology
will be triaged as documented in Attachment B.
In the event incidents cannot be resolved in the time outlined in Attachment B,
Service Provider shall promptly notify Service Receiver and work together to try
and resolve such incidents.
ADDITIONAL PRICING
Hourly Rate for Services Not Specified but Provided by Service Provider
Employees (including but not limited to modifications, consulting, exit strategy
development, transition, etc.) are documented below. Such services will be
provided solely at the Service Provider’s discretion. Service Provider is not
obligated to provide additional services not specified in this agreement. The
employee category is defined by the Service Provider. The rates documented below
shall be commercially reasonable and designated by the Service Provider, closest
to its current cost to provide the service. The hourly rates below include the
4.5% amount for inflation each year. These rates apply to internal Service
Provider employees only, and should external resources be

8



--------------------------------------------------------------------------------



 



required, the costs for those external resources will be reviewed with the
Service Receiver prior to execution of the project.
Additional Pricing Rates (All in USD)

                          Location   Low     Medium     High  
USA
  $ 75     $ 100     $ 125  
 
                 
Greece
  $ 35     $ 46     $ 58  
 
                 
Mexico
  $ 19     $ 25     $ 31  
 
                 
Sweden
  $ 75     $ 100     $ 125  
 
                 

9



--------------------------------------------------------------------------------



 



ATTACHMENT A

                      Interface Name   Program Name   Business Purpose   Vendor
  Source System   Destination System     AC ISP Rate change file   ACS   ACS  
Infinium     To update Infinium HR; contains pension data   Buck   Buck  
Infinium     Load and List wage request file from Cartus   CARTUS   CARTUS  
Infinium     Load Cartus file and process-batch job   CARTUS   CARTUS   Infinium
    Bring in Cartus Wage Request file   CARTUS   CARTUS   Infinium     Load
Cartus Gross Ups   CARTUS   CARTUS   Infinium     Re-Apply Concur (PYPME
History) to Payroll   Concur   Concur   Infinium     Concur — Load Employees
from INFIN   Concur   Concur   Infinium                       Expense
transations   Concur   Concur   Infinium     CONCUR — travel process expense
records   Concur   Concur   Infinium     Labor feed 800   Infinium   B&G  
Infinium     Labor feed CQC   Infinium   Canada   Infinium     Canadian Kronos
Labor interface to Infinium   Infinium   Canada Krono   Infinium     Labor To
Daily Time (CPSAL)   Infinium   CPSAL   Infinium     Labor Load (FFSAL)  
Infinium   FFSAL   Infinium     Labor Load(FISAL)   Infinium   FISAL   Infinium

10



--------------------------------------------------------------------------------



 



                      Interface Name   Program Name   Business Purpose   Vendor
  Source System   Destination System     Labor feed 831   Infinium   FLOBW  
Infinium     Labor feed 800   Infinium   Flojet   Infinium     labor laod(FLSAL)
  Infinium   FLSAL   Infinium     Labor Load (GPH9V)   Infinium   G9H   Infinium
    Labor feed 810   Infinium   Gould Pumps — EVZ   Infinium     Labor feed 835
  Infinium   Gould Pumps — WTG   Infinium     Labor feed 800   Infinium   Heat  
Infinium     Labor feed 905   Infinium   Koni Sal   Infinium     Labor feed for
Olympic   Infinium   Olympic   Infinium     Time(PISAL)   Infinium   PISAL  
Infinium     Labor feed 860   Infinium   Rule Hr   Infinium     Labor feed 860  
Infinium   Rule Sal   Infinium     Time(WPC)   Infinium   WCP   Infinium    
Labor Load (BIWHR)   Infinium   BIWHR   Infinium

11



--------------------------------------------------------------------------------



 



                      Interface Name   Program Name   Business Purpose   Vendor
  Source System   Destination System     Promotions   Infinium   Excel  
Infinium     Salary Changes   Infinium   Excel   Infinium     FTC Employee
Master to be FTP   ITT   Infinium   Infinium     FTC GL to be sent out to FTC  
ITT   Infinium   Infinium     Goulds GL to be FTP   ITT   Infinium   Infinium  
  Cannon’s Full Employee Master Update To Cim   ITT   Infinium   Cannon     Send
file to Hancock   John Hancock   Infinium   John Hancock     John Hancock
Eligbility   John Hancock   Infinium   John Hancock     Receive Long Term Care
file   John Hancock   John Hancock   Infinium     Receive Long Term Care Billing
file   John Hancock   John Hancock   Infinium     Receive life plus file   John
Hancock   John Hancock   Infinium     Upload Life Plus file   Marsh   Infinium  
Marsh     Send Prudential Demographics
Systems   Prudential   Infinium   Prudential     Prudential Systems
Demographics(ENI, CAP, CMC, ECI)   Prudential   Infinium   Prudential    
Receive and process autotime — car allowance   Runzheimer   Runzheimer  
Infinium     Smith Barney EMAIL ADDRESSES   Smith Barney   Infinium   Smith
Barney     Smith Barney PARTICIPANTS   Smith Barney   Infinium   Smith Barney  
  Receive Smith Barney Restricted   Smith Barney   Smith Barney   Infinium    
Re-send check recon to bank   Wells Fargo   Infinium   Wells Fargo     Payroll
ACH   Wells Fargo   Infinium   Wells Fargo     CLP to receive check recon file
from Wells Fargo   Wells Fargo   Wells Fargo   Infinium     Receive Check recon
  Wells Fargo   Wells Fargo   Infinium

12



--------------------------------------------------------------------------------



 



ATTACHMENT B
Following are the incident priorities and expected resolution target times:

          Priority   Accept   Resolve Incidents Urgent   30 mins   1 hr High   1
hr   4 hrs Medium   2 hrs   8 hrs Low   4 hrs   48 hrs

Priority of Incidents
Urgent: System/Component or Program is inoperable, Multiple users effected. No
alternatives or backup is available.
High: Single user with a System/Component or Program that is inoperable.
Component degraded with limited access or functionality. A Workaround is
available.
Medium: Job functions can be performed with some restricted functionality.
Training, questions or concerns need to be addressed but production is not
affected.
Low: Attention is needed to assist in non-critical situations. A workaround is
available.
Recovery Times
In the event of a hardware failure, the hardware vendor will be engaged for
repair or replacement. The anticipated outage period for an event of this nature
is 16 hours.
In the event of a failure which results in the database having to be restored,
the anticipated outage would be 6+ hours.

13



--------------------------------------------------------------------------------



 



Annex A
TSA Change Request Form
TSA Schedule:
Receiver TSA Owner:
Date of Request:
Completed By:
Requested Service Change:

                                  Already agreed to     Service Description    
      with Service Item Number   (Listed on schedule in the TSA)   Monthly
Charge   Requested Change   Provider (Y/N)
1
               
2
               
3
               
4
               
5
               

Outcome:

              Outcome     Item Number   (Approved, Denied)   Specific Action to
be taken
1
       
2
       
3
       
4
       
5
       

Approvals

     
Approved By:
  Approved By:
 
   
Provider TSA Functional Lead
  Receiver TSA Functional Lead
 
   
Executive Representative:
  Executive Representative:
 
   
Provider TSA Manager
  Receiver TSA Manager

14



--------------------------------------------------------------------------------



 



SCHEDULE CB4
ITT.COM EMAIL FORWARDING INFRASTRUCTURE
Capitalized terms used herein and not otherwise defined shall have the meaning
assign such term in the Agreement. The Services provided hereunder are subject
in all respects to the terms and conditions of the Agreement, except where
expressly noted.
SERVICE OWNER
All service matters, general inquiries and notices regarding this service should
be directed to:

              Name   Title   Phone   e-mail
Service Provider
           
Suleiman Walker
  Messaging Manager   (719) 591-3626   suleiman.walker@exelisinc.com
Exelis Inc.
           
 
           
Service Receiver
           
Jakob Jakobsson
  Manager Directory   +46 471 247584   jakob.jakobsson@xyleminc.com
Xylem Inc
  Services & Messaging        

GENERAL SERVICE DESCRIPTION
Service Provider will perform ITT.com Email Forwarding Services for Service
Receiver.
The primary service is to provide a computer processing platform that supports
the business applications of the Business, which includes IT support for
technology infrastructure.
SCOPE OF SERVICES
Upon the terms and subject to the conditions of this Services Schedule and the
Agreement, the Service Provider shall provide to Service Recipient the services
identified below (collectively, the “Services”).

1



--------------------------------------------------------------------------------



 



                          Service #   Service Name   Description of Service  
Transaction Volume   Duration   Service Charge
IT-Email
Forwarding-01
  Email Forwarding
Support Services   Provide Email Forwarding services for email messages sent to
ITT.com. Service Provider will forward messages to new Service Receiver domain
addresses.   Unlimited number of emails forwarded     12   Cost plus 2% - 10%
per month

Services that will not be provided as part of this agreement are:

  •   Filtering of spam beyond SenderBase reputation level     •   Legal holds –
Emails will not be saved as they will be forwarded to the Service Receiver, and
it is the Service Receiver’s obligation to save emails if required by their
legal counsel     •   Updating of Service Receiver’s domain changes

Service Provider reserves the right to temporary halt the service, provided
notification is given to Service Receiver using commercially reasonable efforts,
due to:

  •   Unusual increase in volume of emails     •   Threats to security     •  
Constraints to network resources

Should the Service Receiver require changes to the documented services, Parties
agree to negotiate in good faith with regard to such modification.
Exit Services
No exit services will be provided under this agreement.
LOCATIONS
Services are initially provided from Fort Wayne, IN, USA to global locations.

2



--------------------------------------------------------------------------------



 



PREREQUISITES/DEPENDENCIES

    •   Service Receiver cannot create additional ITT.com email addresses     •
  Service Receiver must have Cisco Iron Port hardware and software licenses
active and maintained for the period of time in which this agreement is in
effect.     •   Service Receiver must have Transport Layer Security
(TLS) enabled and maintained for the period of time in which this agreement is
in effect.     •   Service Receiver must have Microsoft Exchange active and
maintained for the period of time in which this agreement is in effect.     •  
Security and access controls will be maintained as set forth in the Master
Services Agreement.

NOTICE REQUIREMENT
Official Notices and Bills under this Schedule should be sent to the following
addresses (with an email copy to the Service Owners set forth above):
If to the Service Provider:
Exelis Inc.
1650 Tysons Boulevard
Suite 1700
McLean, VA 22102
Attention: Joe Daniel
Joe.daniel@exelisinc.com
If to the Service Receiver:
Xylem Inc.
2881 E. Bayard Street
Seneca Falls, NY 13148
Attention: Linda Lynch
Linda.lynch@xyleminc.com

3



--------------------------------------------------------------------------------



 



SERVICE LEVEL
Service Provider will classify incidents at its own discretion and will make
commercially reasonable efforts to resolve incidents with service delivery.
In the event incidents cannot be resolved, Service Provider shall promptly
notify Service Receiver and work together to try and resolve such incidents.
ADDITIONAL PRICING
Hourly Rate for Services Not Specified but Provided by Service Provider
Employees (including but not limited to modifications, consulting, exit strategy
development, transition, etc.) are documented below. Such services will be
provided solely at the Service Provider’s discretion. Service Provider is not
obligated to provide additional services not specified in this agreement. The
employee category is defined by the Service Provider. The rates documented below
shall be commercially reasonable and designated by the Service Provider, closest
to its current cost to provide the service. The hourly rates below include the
4.5% amount for inflation each year. These rates apply to internal Service
Provider employees only, and should external resources be required, the costs
for those external resources will be reviewed with the Service Receiver prior to
execution of the project.

                          Additional Pricing Rates (All in USD)     Location  
Low     Medium     High  
USA
  $ 75     $ 100     $ 125  
Greece
  $ 35     $ 46     $ 58  
Mexico
  $ 19     $ 25     $ 31  
Sweden
  $ 75     $ 100     $ 125  

4



--------------------------------------------------------------------------------



 



Annex A
TSA Change Request Form
TSA Schedule:
Receiver TSA Owner:
Date of Request:
Completed By:
Requested Service Change:

                                  Already agreed to     Service Description    
      with Service Item Number   (Listed on schedule in the TSA)   Monthly
Charge   Requested Change   Provider (Y/N)
1
               
2
               
3
               
4
               
5
               

Outcome:

              Outcome     Item Number   (Approved, Denied)   Specific Action to
be taken
1
       
2
       
3
       
4
       
5
       

Approvals

     
Approved By:
  Approved By:
 
   
Provider TSA Functional Lead
  Receiver TSA Functional Lead
 
   
Executive Representative:
  Executive Representative:
 
   
Provider TSA Manager
  Receiver TSA Manager

5



--------------------------------------------------------------------------------



 



SCHEDULE CB5
BASIC TIME AND MATERIALS SUPPORT
Capitalized terms used herein and not otherwise defined shall have the meaning
assigned to such term in the Agreement. The Services provided hereunder are
subject in all respects to the terms and conditions of the Agreement, except
where expressly noted.
SERVICE OWNER
All service matters, general inquiries and notices regarding this Service should
be directed to:

              Name   Title   Phone   e-mail
Service
Provider’s Contact
           
 
           
Exelis Inc.
           
Joe Daniel
  TSA Manager   office: (703) 790-6309   Joe.daniel@itt.com
 
           
Service Receiver’s
Contact
           
 
           
Xylem Inc.
           
Tim Coogan
  TSA Manager   Office 914 323-5790   Tim.Coogan@itt.com

PARTIES TO THE AGREEMENT
Service Receiver: Exelis Inc.
Service Receiver: Xylem Inc.
GENERAL SERVICE DESCRIPTION
Service Receiver may need assistance after the Distribution Date from the
Service Provider for miscellaneous services, including but not limited to
consulting, advisory, knowledge transfer and other similar services in various
areas including, but not limited to finance, tax, accounting, insurance,
treasury, human resources and communications, which are not already provided for
under all of the other TSAs between ITT Corporation, Xylem Inc., and Exelis Inc.

 



--------------------------------------------------------------------------------



 



The Service Provider hereby agrees to cause its and its affiliates employees
(collectively, “Experts”) to provide a reasonable amount of services, including
specifically the services listed in Appendix A, upon reasonable notice and
request from the Service Receiver on a time and materials basis from the
Distribution Date through April 30, 2013 (the “Minimum Term” and the “Maximum
Term”).
To utilize this TSA Schedule, employees of Service Receiver should request such
services via email or telephonically where both parties have a clear expectation
of the estimated number of hours of assistance being requested. For projects
that are expected to require more than 5 to 10 hours of assistance a one or two
paragraph project plan should be agreed to in order to avoid misunderstandings.
The project plan should be put together by the Service Provider’s “Expert “with
respect to the requested services.
Employees of Service Receiver should advise their TSA manager that a request for
services has been made together with a description of such services requested
and the estimated number of hours requested.
The “Expert” should advise their TSA manager that a request for services has
been made and the estimated number of hours requested.
SCOPE OF SERVICES
The scope of services will depend on the needs of the Service Recipient and the
capabilities and availability of the Experts.
LOCATIONS
All locations around the world.
PREREQUISITES/DEPENDENCIES
The Experts remain employees of Service Provider. Service Receivers acknowledge
and agree that Service Provider has discretion to terminate the Experts and the
Experts have the ability to terminate their employment with Service Provider. In
the event the Experts are no longer employed by Service Provider, Service
Provider will, at the request of the Service Receiver, use commercially
reasonable efforts to provide similar services. However, if Service Receivers or
an affiliate employ any of the Experts, the specific service requested under
this Schedule can be terminated by the Service Provider, at the Service
Provider’s sole discretion on 5 business days notice to the Service Receiver.

2



--------------------------------------------------------------------------------



 



TAX STATUS
Sales tax will be charged as determined by the Service Provider and the Service
Receiver shall pay such tax along with the payment for the service provided.
BILLING LOCATION
Service Provider will provide Service Receiver with an invoice to its address
set forth below under Notice Requirements, except in cases where services are
provided outside of the United States, in which case invoices will be created by
the Service Provider’s legal entity in the country where the services are being
performed and invoiced to the Service Receiver’s legal entity that requested the
services in the Service Provider’s local currency. The bill will cover all
charges for services under this Schedule from Service Provider and, to the
extent reasonably feasible, will be itemized among Service Receiver’s legal
entities if identified by the Service Receiver when requesting the service. The
invoice will contain the number of hours each Expert worked, a short paragraph
describing the services and the US dollar amount per Expert.
The Experts shall track their time on either a time sheet or any other proper
method such as the utilizing the time sheet attached hereto and Service Provider
agrees that the time sheets will accompany the invoice that is sent to the
Service Recipient for payment. In cases where the requested services are
expected to take longer than 30 days to complete, the Service Provider will be
allowed to invoice the Service Receiver once per month for all costs incurred to
date.
NOTICE REQUIREMENTS
No notice of Termination is required under this Schedule and there shall be no
make-whole fee under this Schedule
Notices and bills to the Service Provider should be sent to:
Exelis Inc.
1650 Tysons Boulevard
Suite 1700
McLean, VA 22102
Attention: Joe Daniel
Notices and bills to the Service Receiver should be sent to:
Xylem Inc.
1133 Westchester Avenue
Suite 2000
White Plains, NY 10604
Attention: Tim Coogan

3



--------------------------------------------------------------------------------



 



PRICING
In addition to the costs specifically set forth below, Service Receivers shall
also pay all business travel expenses relating to the Services in accordance
with Service Providers documented travel policies and any incremental out of
pocket costs incurred by the Service Provider in order to provide the requested
services that are invoiced by unaffiliated 3rd parties. Service Provider agrees
to provide vendor invoices as backup to the Service Receiver when invoicing the
Service Receiver under the terms of this TSA.
The hourly rates below include a 4.5% increase for inflation and the 2% profit
margin and shall be applicable in 2011 and 2012. The rates shall increase by
4.5% in 2013. There shall be no make whole fee due under Section 11 of the
Agreement upon early termination of this TSA.

      Service   Hourly Rate*
Hourly Rate Administrative/Secretarial.
  $50 per hour
 
   
Hourly Rate for a Non Executive
  $100 per hour
 
   
Hourly Rate for an Executive
  $150 per hour

 

*    Note: In cases where invoicing is done outside the United States, the above
rates should be converted to local currency based on the exchange rate on the
date the invoice is prepared.

The pricing for the services described in Appendix A will be as set forth in
Appendix A unless no pricing is provided in which case if services are provided
on an hourly basis the rates above will apply.





--------------------------------------------------------------------------------



 



Appendix A
(ITT LOGO) [y92712e9271213.gif]
Due Diligence Manager Software Application
Draft Base Statement of Work
Version 1.0 Draft
September 20, 2011





--------------------------------------------------------------------------------



 



Draft Base Statement of Work
Table of Contents

         
1 Scope
    3  
 
       
2 Technical Support Requirements
    3  
 
       
2.1. Routine Application Maintenance
    3  
2.1.1. Routine Tasks
    3  
 
       
2.1.2. Outages
    3  
2.2. Change and Improvement Process
    4  
2.2.1. Change Request Analysis
    4  
2.2.2. Change Request Processing
    4  
 
       
2.3. Testing
    4  
 
       
3 Deliverables
    4  
 
       
4 Training and Support
    4  
 
       
5 Place of Performance
    5  
 
       
6 Period of Performance
    5  
 
       
7 Project Management
    5  
 
       
8 Labor Categories and Rates
    5  

  ITT Proprietary Information   Page ii





--------------------------------------------------------------------------------



 



Draft Base Statement of Work

1   Scope      
The software application — Due Diligence Manager (DDM) — is a web-based,
data-driven software application that provides the ITT Due Diligence staff with
the capabilities that directly support the due diligence process. The SOW
describes approach for identifying, scoping, estimating, developing, testing,
deploying, and maintaining the software and application operation of the DDM
application.
     
This document describes the requirements for maintaining and modifying the ITT
Due Diligence Manager software application, including the underlying database.
  2   Technical Support Requirements   2.1   Routine Application Maintenance    
 
ITT AIS Development Staff will perform all routine application sofware
maintenance tasks to ensure that the DDM software application is available to
the user community on an continuous basis.
  2.1.1   Routine Tasks      
ITT AIS Development Staff will periodically identify and correct latent issues
discovered during normal operations. These tasks include Application Server
settings, configuration, software upgrades and patches. These tasks are
typically background and housekeeping tasks that should not affect active users.
  2.1.2   Outages      
In the event of a failure (outage, defined as non-availability of DDM
application software functionality), the develop staff will make every attempt
to restore software availability.
     
For software-related outages, ITT AIS Development Staff will investigate the
reported issue, determine the cause, correct the issue source, deploy a
corrective update, verify the correction, and notify the issue initiator of the
resolution.
     
Outages that are not immediately identifiable as due to a DDM software issue,
must be directed to the ITT organization’s IT data center help desk, who will
initiate a support ticket and process that ticket to resolve the issue based on
internal processes defined by that organization. ITT AIS Development Staff will
support that effort to determine the source of the outage.

ITT Proprietary Information                                              Page 3





--------------------------------------------------------------------------------



 



Draft Base Statement of Work
2.2 Change and Improvement Process

   
Requests for modifying the design, functionality or configuration of the DDM
software application shall be presented to the development staff by the user
community through a change request document.

2.2.1   Change Request Analysis      
The ITT AIS development staff will review each request and develop an estimate
for the level of effort required to implement the requested change. This
activity may include dialogue with the initiating organization in order to
ensure understanding of the objectives and outcomes of the requested change.
  2.2.2   Change Request Processing      
ITT AIS staff will process the final RFC proposal through internal contracting
offices, ultimately to be released to the requesting activity as a proposal for
implementing the final change request. Once the requesting organization approves
a proposal and the requisite contractual documentation is finalized, ITT AIS
development staff will schedule and execute the finalized change request. Once
the change is completed, ITT AIS will deploy the change to the live DDM server
for review by the requesting organization. After completing a comprehensive
review of the deployed application software change, and after providing ITT AIS
Development Staff with approval, ITT AIS Development Staff will close the change
request by initiating a contract closure letter to the requesting organization.
  2.3    Testing      
Prior to deployment of all requested and approved changes. DDM software changes
will be thoroughly tested using ITT AIS Development Staffs internal test
process. The test objectives, steps, and results will be documented in an
appropriate format to ensure that testing has been conducted and that any
resultant software bugs have been resolved.
  3   Deliverables      
For Change Requests that impact the DDM User Guide or DDM Administrator Guide
ITT AIS Development Staff will update the affected documentation and release to
the requesting organization an update in pdf format.
  4   Training and Support      
For Change Requests that include signification changes where training on new
fieatures and functionality are requested as part of the Change Request, ITT AIS
Development Staff will schedule and conduct an on-line training course to cover
the

ITT Proprietary Information                                              Page 4





--------------------------------------------------------------------------------



 



Draft Base Statement of Work

    areas affected. Training will be addressed and included in the proposal for
each Change Request as needed.       If requested, the ITT AIS Development Staff
will provide technical training to ITT’s IT staff for further support and
build-out the DDM application source code and application web server. This
support will be estimated and quoted through the same process desciribed above
for change requests.     5   Place of Performance       All development tasks
will be performed at ITT AIS site in Chesapeake, VA.   6   Period of Performance
      The proposed project schedule will be provided on a case by case basis.
The final schedule will be updated once the project is accepted by the
requesting organization.   7   Project Management       ITT AIS Development
Staff will identify DDM project manager who will be responsible for ensuring
that the agreed-upon tasks identified in the final accepted proposal are
scheduled, tracked, and completed in accordance with the project schedule. Any
issues affecting cost, schedule, or technical performance will be brought to the
attention of the client as soon as possible for resolution.   8   Labor
Categories and Rates       Labor categories to be applied to tasks under this
SOW are listed below. These rates are estimates. Each task order will require a
formal quote issued by ITT AIS Contracts Office based on the level of effort
estimates as described in paragraph 2.2.

          Labor Category   Estimated Labor Rate  
Project Manager
  Cost plus 2% - 10%  
Sr. Software Engineer
  Cost plus 2% - 10%  
Software Engineer
  Cost plus 2% - 10%  

ITT Proprietary Information      Page 5

 



--------------------------------------------------------------------------------



 



Appendix A-1
Management Reporting (HFM/Planning) Post Separation Support Requirements
Following the separation of ITT into 3 companies, key management reporting
resources will be required to provide post separation support and knowledge
transfer between the NewCos. High level areas of support and knowledge transfer
include:

•   Month-end close   •   Year-end close   •   New Year setup and rollforward  
•   OpPlan, Forecast, and Budget   •   Metadata Management   •   Ledger Mapping
  •   Break/Fix Support

Listed below are the key HFM and Planning resources whose post separation
support will be required during the period 11/1/2011 through the 2012 March
Close (approximately 4/20/2012).

                                                                               
                                                                               
      Future             November     December     January     February    
March     April   Resource   NewCo     Executive     ITTCo     Xylem     Exelis
    ITTCo     Xylem     Exelis     ITTCo     Xylem     Exelis     ITTCo    
Xylem     Exelis     ITTCo     Xylem     Exelis     ITTCo     Xylem     Exelis  
  ITTCo   No     n/a       48       48       n/a       48       24       n/a    
  48       24       n/a       36       12       n/a       36       12       n/a
      12       12     Xylem   No     48       n/a       48       24       n/a  
    24       24       n/a       24       12       n/a       12       12      
n/a       12       12       n/a       12     Exelis   No     48       48      
n/a       24       24       n/a       24       24       n/a       12       12  
    n/a       12       12       n/a       12       12       n/a     ITTCo   No  
  n/a       48       0       n/a       24       0       n/a       24       0    
  n/a       12       0       n/a       12       0       n/a       12       0    
ITTCo   Yes     n/a       48       48       n/a       24       24       n/a    
  24       24       n/a       12       12       n/a       12       12       n/a
      12       12     Xylem   No     48       n/a       48       24       n/a  
    24       24       n/a       24       12       n/a       12       12      
n/a       12       12       n/a       12  

Service Provider Owners and Service Receiver Owners are set forth under “Service
Owner” above.





--------------------------------------------------------------------------------



 



SCHEDULE D
Fiscal Calendar
(Fiscal Calendar LOGO) [y92712e9271201.gif]
(Fiscal Calendar LOGO) [y92712e9271202.gif]

2



--------------------------------------------------------------------------------



 



(Fiscal Calendar LOGO) [y92712e9271203.gif]

3



--------------------------------------------------------------------------------



 



SCHEDULE E
The initial TSA Managers for ITT Corporation, Exelis Inc. and Xylem Inc. shall
be Daryl Bowker, Joseph Daniel and Tim Coogan, respectively.

4